ACCEPTED
                                                                                    05-15-01480-CV
                           05-15-01480-CV                                FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                               12/4/2015 2:42:24 PM
                                                                                         LISA MATZ
                                                                                             CLERK

                           NO. _______________

                       IN THE COURT OF APPEALS                     FILED IN
                                                            5th COURT OF APPEALS
                        FOR THE FIFTH DISTRICT                  DALLAS, TEXAS
                           AT DALLAS, TEXAS                 12/4/2015 2:42:24 PM
                                                                  LISA MATZ
                                                                    Clerk

               IN RE MICHELIN NORTH AMERICA, INC.


                            Samuel Medina, et al
                                     v.
                      Michelin North America, Inc., et al

                      Original Mandamus Proceeding
        From the 134th Judicial District Court of Dallas County, Texas
                             No. DC-14-07255


                        MANDAMUS RECORD


Debora B. Alsup                           Thomas M. Bullion III
State Bar No. 02006200                    State Bar No. 03331005
debora.alsup@tklaw.com                    tbullion@germer-austin.com
Nathan K. Palmer                          Chris A. Blackerby
State Bar No. 24098220                    State Bar No. 00787091
nathan.palmer@tklaw.com                   cblackerby@germer-austin.com
THOMPSON & KNIGHT LLP                     GERMER BEAMAN & BROWN PLLC
98 San Jacinto Blvd., Suite 1900          301 Congress Avenue, Suite 1700
Austin, Texas 78701-4238                  Austin, Texas 78701
(512) 469-6100                            (512) 472-0288
(512) 482-5028 Alsup Facsimile            (512) 472-0721 Facsimile
(512) 482-5006 Palmer Facsimile


                     COUNSEL FOR RELATOR
                  MICHELIN NORTH AMERICA, INC.
        INDEX TO RELATOR’S MANDAMUS RECORD


1.    MR 1-2       November 11, 2015 Order on Plaintiffs’ Motion to
                   Compel

2.    MR 3-4       November 19, 2015 Amended Order on Plaintiffs’
                   Motion to Compel

3.    MR 5-6       November 21, 2015 Order regarding November 3
                   Hearing

4.    MR 7-70      September 8, 2015 Hearing Transcript

5.    MR 71-108    October 5, 2015 Hearing Transcript

6.    MR 109-160   November 3, 2015 Hearing Transcript

7.    MR 161-193   Plaintiffs’ Original Petition, 7/9/14

8.    MR 194-202   Michelin’s Special Exceptions, Amended Answer to
                   Plaintiffs’ Original Petition, 10/15/15

9.    MR 203-333   Plaintiffs’ Amended Motion to Compel Michelin to
                   Respond to Discovery and Identification of Withheld
                   Michelin Documents, 8/25/15
                   [Redacted copy]

10.   MR 334       Letter from Michelin’s counsel to Medina’s counsel,
                   9/1/2015

11.   MR 335-351   Affidavit of Vaneaton Price, 9/1/15

12.   MR 352-431   Michelin’s Response in Opposition to Plaintiffs’
                   Motion to Compel Discovery and Identification of
                   Withheld Michelin Documents, 9/4/15

13.   MR 432-592   Plaintiffs’ Reply in Support of Their Motion to
                   Compel, 9/4/15
14.   MR 593-754   Plaintiffs’ Supplement in Support of its Original (08-
                   25-15) Motion to Compel, 11/24/15

15.   MR 755-757   Plaintiffs’ Short Motion to Compel Michelin’s
                   Employee Most Knowledgeable about: Financial
                   Information of Michelin North America, Inc., 10/19/15

16.   MR 758-784   Michelin’s Response to Plaintiffs’ Short Motion to
                   Compel Michelin Employee Most Knowledgeable
                   about Financial Information of Michelin North
                   America, Inc., 10/30/15

17.   MR 785-789   Plaintiffs’ Reply in Support of Motion to Compel the
                   Depositions of Michelin’s Employees Most
                   Knowledgeable about Financial Information & Net
                   Worth, 11/2/15

18.   MR 790-791   Plaintiffs’ Short Motion to Compel Michelin to Comply
                   with Order and Produce Tire Training Documents,
                   10/19/15

19.   MR 792-810   Michelin’s Response to Plaintiffs’ Short Motion to
                   Compel Michelin to Comply with Order and Produce
                   Tire Training Documents, 10/30/15

20.   MR 811-829   Michelin’s Motion for Clarification, Reconsideration,
                   and for Stay, 11/18/15

21.   MR 830-896   Plaintiffs’ Response to Michelin’s Motion for
                   Clarification, Reconsideration, and for Stay, 12/02/15

22.   MR 897-900   Michelin’s Motion for Bifurcated Trial, 11/30/15

23.   MR 901-918   Michelin’s Motion for Stay of Disclosure of Financial
                   Information and Supplement to Michelin’s Response
                   Opposing Disclosure of Financial Information,
                   11/30/15
Respectfully submitted,

THOMPSON & KNIGHT LLP

By:         /s/ Debora B. Alsup
      Debora B. Alsup
      State Bar No. 02006200

Nathan K. Palmer
State Bar No. 24098220
nathan.palmer@tklaw.com

98 San Jacinto Blvd., Suite 1900
Austin, Texas 78701-4238
(512) 469-6100
(512) 482-5028 Alsup Facsimile
(512) 482-5006 Palmer Facsimile

GERMER BEAMAN & BROWN PLLC

      Thomas M. Bullion III
      State Bar No. 03331005
      tbullion@germer-austin.com

      Chris A. Blackerby
      State Bar No. 00787091
      cblackerby@germer-austin.com

301 Congress Avenue, Suite 1700
Austin, Texas 78701
(512) 472-0288
(512) 472-0721 Facsimile

ATTORNEYS FOR RELATOR
MICHELIN NORTH AMERICA, INC.
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has

been forwarded to all known counsel of record as set forth below via e-service,

facsimile, or e-mail on this 4th day of December, 2015.

 Via E-Service and E-Mail                 Via E-Service and E-Mail
 Luis P. Guerra                           James B. Ragan
 David C. Shapiro                         Law Offices of James B. Ragan
 Luis P. Guerra, L.L.C.                   723 Coleman Ave.
 6225 N. 24th Street, Suite 125           Corpus Christi, Texas 78401
 Phoenix, Arizona 85016

 Via E-Service and E-Mail                 Via Regular Mail
 Noel Sevastianos                         Jose Bustillo d/b/a Mundo Cars
 Sevastianos & Associates, PC             6422 Day Street
 120 S. Central Avenue, Suite 130         Dallas, Texas 75227
 St. Louis, Missouri 63105




                                           /s/ Debora B. Alsup
                                      Debora Alsup
                                     CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                       §      IN THE DISTRICT COURT
MEDINA, husband and wife,                       §
individually; NATAL YE MEDINA,                  §
individually; NAVIL GIBSON,                     §
individually;                                   §
                                                §
                  PLAINTIFFS,                   §
                                                §      134TH JUDICIAL DISTRICT
vs.                                             §
                                                §
MICHELIN NORTH AMERICA, INC.;                   §
AND JOSE BUSTILLO d/b/a MUNDO                   §
CARS, an in state defendant,                    §
                                                §
                  DEFENDANTS,                   §      DALLAS COUNTY, TEXAS


      ORDER ON PLAINTIFFS' MOTION TO COMPEL MNA TO RESPOND TO
      DISCOVERY AND IDENTIFICATIONOF WITHHELD MNA DOCUMENTS

       On September 8, 2015, after reviewing the legal memoranda, hearing the arguments of
counsel and the Parties met and conferred in the jury room. The Court grants Plaintiffs' Motion
and makes the following orders:

       It is hereby ORDERED that Michelin shall produce to Plaintiffs' counsel within
fourteen (14) days - on or before November 24, 2015               the oldest version of all Aspect
Specifications.
       It is further ORDERED that, at this time, the Scope for Production concerning
Michelin's production is expanded to include:

       1.         All Michelin P255/70R16 LTX MIS tires including the three (3) common green
                  tires made at the Dothan, Alabama plant from the date production started (1998)
                  until the date it allegedly stopped in 2003.

       2.         All Michelin P-Metric 235, 245, 255 and 265 LTX MIS tires manufactured,
                  within six ( 6) months before and one (1) year after the incident made the basis of
                  this lawsuit.




                                                                                                  MR 0001
       It is further ORDERED that Michelin will produce the following documents - which it
agreed to disclose:

       1.      Technical Notes and Tire Non Conform (INC) Procedures

       2.      Training documents

       3.      General Principles
       4.      Nylon Cap Ply documents
       5.      All versions of Michelin's Position Paper re: Date Limit
       6.      Manufacturing Tolerances and Reaction Limits

       7.      Adjustment data/claims/lawsuits/manuals
       Finally, the Court grants Plaintiffs' Request for Leave to Supplement Legal Authority
concerning the production of Belt Skim Stock and Tire Component data, which Plaintiffs filed
on Friday, September 11, 2015 titled "Legal Authority Requiring Production of Belt Skim
Stock." Michelin is allowed to respond to it.
       All relief not expressly granted is hereby denied.
       Signed this/-/_ day ofNovember, 2015.




                                                 2



                                                                                         MR 0002
                                   CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                    §      IN THE DISTRICT COURT
MEDINA, husband and wife,                    §
individually; NATAL YE MEDINA,               §
individually; NAVIL GIBSON,                  §
individually;                                §
                                             §
               PLAINTIFFS,                   §
                                             §      134TH JUDICIAL DISTRICT
vs.                                          §
                                             §
MICHELIN NORTH AMERICA, INC.;                §
AND JOSE BUSTILLO d/b/a MUNDO                §
CARS, an in state defendant,                 §
                                             §
               DEFENDANTS,                   §      DALLAS COUNTY, TEXAS


 AMENDED ORDER ON PLAINTIFFS' MOTION TO COMPEL MNA TO RESPOND
  TO DISCOVERY AND IDENTIFICATIONOF WITHHELD MNA DOCUMENTS

       On September 8, 2015, after reviewing the legal memoranda, hearing the arguments of
counsel and the Parties met and conferred in the jury room. The Court grants Plaintiffs' Motion
and makes the following orders:

       It is hereby ORDERED that Michelin shall produce to Plaintiffs' counsel on or before
December 8, 2015, the oldest version of all Aspect Specifications.

       It is further ORDERED that, at this time, the Scope for Production concerning
Michelin's production is expanded to include:
       1.      All Michelin P255/70R16 LTX M/S tires including the three (3) common green
               tires made at the Dothan, Alabama plant from the date production started (1998)
               until the date it allegedly stopped in 2003.
       2.      All Michelin P-Metric 235, 245, 255 and 265 LTX M/S tires manufactured,
               within six (6) months before and one ( 1) year after the incident made the basis of
               this lawsuit.
       It is further ORDERED that Michelin will produce the following documents - which it
agreed to disclose:
        1.     Technical Notes and Tire Non Conform (TNC) Procedures
       2.      Training documents


AMENDED ORDER ON PLAINTIFFS' MOTION TO COMPEL MNA TO RESPOND TO DISCOVERY AND
IDENTIFICATION OF WITHHELD MNA DOCUMENTS                                            Page 1 of2


                                                                                             MR 0003
       3.      General Principles
       4.      Nylon Cap Ply documents
       5.      All versions of Michelin's Position Paper re: Date Limit
       6.      Manufacturing Tolerances and Reaction Limits
       7.      Adjustment data/claims/lawsuits/manuals
       Finally, the Court grants Plaintiffs' Request for Leave to Supplement Legal Authority
concerning the production of Belt Skim Stock and Tire Component data, which Plaintiffs filed
on Friday, September 11, 2015 titled "Legal Authority Requiring Production of Belt Skim
Stock." Michelin is allowed to respond to it.
       All relief not expressly granted is hereby denied.
       Signed this   /tJ day of November, 2015.




AMENDED ORDER ON PLAINTIFFS' MOTION TO COMPEL MNA TO RESPOND TO DISCOVERY AND
IDENTIFICATION OF WITHHELD MNA DOCUMENTS                                        Page 2 of2


                                                                                         MR 0004
                                    CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                   §       IN THE DISTRICT COURT
MEDINA, husband and wife,                   §       OF DALLAS COUNTY
individually; NATAL YE MEDINA,              §
individually; NAVIL GIBSON,                 §
individually;                               §
                                            §
              PLAINTIFFS,                   §
                                            §       134TH JUDICIAL DISTRICT
vs.                                         §
                                            §       DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;               §
AND JOSE BUSTILLO d/b/a MUNDO               §
CARS, an in state defendant,                §
                                            §
              DEFENDANTS,                   §


                           ORDER re: November 3. 2015 Hearing

       On November 3, 2015, after reviewing the legal memoranda and hearing the arguments
of counsel, the Court makes the following orders:

       It is hereby Ordered that Michelin shall produce a Corporate Representative to testify

about the financial condition, wealth, assets, and financial statements of Defendant Michelin

North America, Inc.


       It is hereby Ordered that Michelin shall produce a Corporate Representative to testify

about the tire training documents discussed in Plaintiffs Motion to Compel Tire Training

Documents.

       It is further Ordered that Michelin shall produce a Corporate Representative to testify

about the Aspect Specifications produced in this case in response to Plaintiffs' Request for

Production.




                                                                                           MR 0005
        It is further Ordered that Michelin shall produce a Corporate Representative( s) to
testify about the code key to decipher the documents provided by Michelin to date with Bates
Nos. MNA-MEDINA3380-3386 and MNA-MEDINA1313-1365, 1530-1814, 3516-3615, 3819-
4513.


        Signed this-2/-day of November, 2015.




                                             2



                                                                                          MR 0006
                                                               1
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1                       REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUMES
2               TRIAL COURT CAUSE NO. DC-14-07255
3 SAMUEL MEDINA AND OBDULIA        ) IN THE DISTRICT COURT
  MEDINA, HUSBAND AND WIFE,        )
4 INDIVIDUALLY; NATALYE MEDINA     )
  INDIVIDUALLY; NAVIL GIBSON,      )
5 INDIVIDUALLY,                    )
                                   )
6         Plaintiff(s),            )
                                   )
7    vs.                           ) DALLAS COUNTY, TEXAS
                                   )
8    MICHELIN NORTH AMERICA, INC.; )
     AND JOSE BUSTILLO D/B/A MUNDO )
9    CARS, AN IN STATE DEFENDANT, )
                                   )
10        Defendant(s).            ) 134TH JUDICIAL DISTRICT
11
12
13        _____________________________________________
14 PLAINTIFFS' AMENDED MOTION TO COMPEL MICHELIN TO RESPOND
     TO DISCOVERY AND IDENTIFICATION OF WITHHELD MICHELIN
15                     DOCUMENTS HEARING
         _____________________________________________
16
17
18       On the 8th day of September, 2015, the following
19 proceedings came on to be held in the above-titled and
20 numbered cause before the Honorable Dale B. Tillery,
21 Judge Presiding, held in Dallas, Dallas County, Texas.
22       Proceedings reported by computerized stenotype
23 machine.
24
25


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0007
                                                            2
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                        APPEARANCES
 2 LUIS P. GUERRA
   SBOT NO. (Admitted Pro hac vice)
 3 DAVID C. SHAPIRO
   SBOT NO. (Admitted Pro hac vice)
 4 Luis P. Guerra, L.L.C.
   6225 N. 24th Street
 5 Suite 125
   Phoenix, Arizona 85016
 6 Telephone: (602) 381-8400
   Fax: (602) 381-8403
 7 E-mail: Pmigliorini@lpguerra.com
   Counsel for PLAINTIFFS
 8
   CHRIS A. BLACKERBY
 9 SBOT NO. 00787091
   Germer Beaman & Brown, P.L.L.C.
10 301 Congress Avenue
   Suite 1700
11 Austin, Texas 78701
   Telephone: (512) 472-0288
12 Fax: (512) 472-0721
   E-mail: Cblackerby@germer-austin.com
13 Counsel for DEFENDANTS
14
15
16
17
18
19
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                                        MR 0008
                                                            3
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                          VOLUME 1
2 PLAINTIFFS' AMENDED MOTION TO COMPEL MICHELIN TO RESPOND
3    TO DISCOVERY AND IDENTIFICATION OF WITHHELD MICHELIN
4                      DOCUMENTS HEARING
5 September 8, 2015
6                                                  PAGE VOL.
7 Proceedings .......................................4      1
8 Adjournment ......................................63      1
9 Reporter's Certificate ...........................64      1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                   VIELICA DOBBINS, CSR, RPR
                                                         MR 0009
                                                                 4
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                      P R O C E E D I N G S
2                  THE COURT:    All right.   We're on the
3 record in Cause No. DC-14-07255, Medina, et al vs.
4 Michelin North America.    Announcements and appearance on
5 the record for the Plaintiff, please.
6                  MR. GUERRA:    Luis Guerra and David
7 Shapiro.     And I have with me also, Your Honor, my
8 clients, in fact, the real parties in interest, Mr. and
9 Mrs. Medina, Samuel and Obdulia.      And in the middle of
10 them is an interpreter so they can understand what we are
11 saying here, Your Honor, is Olga --
12                 THE COURT:    All right.   Very, very good.
13 Welcome to y'all.    Welcome to the Court.
14                 And for the Defendants.
15                 MR. BULLION:    Your Honor, Tom Bullion and
16 Chris Blackerby for Michelin North America Corporation.
17                 THE COURT:    All right.   Plaintiffs'
18 motion.
19                 MR. GUERRA:    Yes, Your Honor.
20                 We are here -- we are here but we
21 shouldn't be here.    We are here talking about can we hide
22 the evidence, can we hide documentation, can we not give
23 these folks the ability to fairly adjudicate their claims
24 in court.
25                 Your Honor, when we were here in May 11


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0010
                                                                   5
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 when I met you, at the end of their hearing, I said, Your
2 Honor, I'm having problems with documentation and how
3 fast can I get a hearing?     I don't know if you remember
4 that.     You said, Luis, three days; unless they object,
5 they have waived their notice.
6                   I ask Chris, do you object, do you waive
7 the notice?
8                   And he said, no.
9                   I said, okay, Your Honor, I'll go down
10 there.    I'm going to talk to him about this document.
11 It's all on the record.
12                  I went outside, talked to Chris.      And he
13 said, Luis, I'm not in charge of discovery.      I don't do
14 any of that.    This is the national discovery counsel,
15 Nelson Mullins.    And the guy that you need to talk to is
16 Giles, you know Giles Schanen.      He is not here today.
17 You notice that.    He's not here.    Giles Schanen.
18                  I said, I never met Giles.    I hold you
19 accountable because you are the face of Michelin.
20                  And he said to me, okay, but, you know,
21 that's the guy that is dealing with this.      You dealt with
22 Kate Helm before, same firm, Nelson Mullins, on a case
23 that we have previous against Michelin, same tire, same
24 exact stuff.    And so you know how it goes.
25                  I said, no, I don't know how it goes, but


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0011
                                                                    6
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 okay.
2                   And he said, you sign a protective order,
3 you get the documents.
4                   I don't like protective orders.     I really
5 don't, Your Honor, because they hide all these defects,
6 problems with these products away from the public
7 forever.
8                   Okay.   Onto documents.    That's how they
9 get us.     They have us because without the documents I
10 can't prove my case.
11                  Obdulia is quadriplegic.     These are the
12 facts.    It's not my case.    It's her.    So when I'm
13 speaking, it's her speaking.      I'm asking you, she is
14 sleeping, coming with her husband from Chicago to
15 St. Louis laying on his shoulder --
16                  THE COURT:    I'm familiar with the facts
17 from last time and from reading the pleadings.       Tell me
18 what you want.    How about that?
19                  MR. GUERRA:    Yes.    I'll do that, Your
20 Honor.
21                  I want fairness.      And the fairness that I
22 want -- we were here on May 11th and we were talking
23 about that --
24                  THE COURT:    Yeah.    What documents do you
25 want?


                     VIELICA DOBBINS, CSR, RPR
                                                                MR 0012
                                                                 7
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                  MR. GUERRA:    I'll tell you, Your Honor.
2 I'll tell you, but I need to explain a little bit.        I can
3 tell you exactly which documents I want.
4                  THE COURT:    Okay.
5                  MR. GUERRA:    There they are, Your Honor.
6 Here's the list.    Would you give a list to opposing
7 counsel, please.
8                  But the point I was making, all the
9 objections of the Defendants are absolutely worthless at
10 this point.    First, the documents are trade secret.
11 There's a protective order.     There was no problem before.
12 There's no problem now.      They are protected.   They never
13 proved that they were confidential or trade secret
14 documents.    That's okay.    They have that.
15                 The documents are not relevant.     Okay.
16 All right.    But this is discovery.   We're not talking
17 about admissibility for trial.     If they are not relevant,
18 you will be able to file the motions in limine.
19                 But they also say, Your Honor, that -- one
20 of the arguments that the documents are not relevant is
21 because it relates to different tires and the tires that
22 have nothing to do with this tire.     That's not true.     The
23 LTX M/S line is a line of tires -- and, in fact, Michelin
24 doesn't even categorize them by line.     It categorizes
25 them by the type of use.      So light truck tires are


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0013
                                                               8
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 manufactured, inspected and designed the same way.      And I
2 can prove it to you with physical evidence not talk.
3                  And also, Your Honor, remember if in fact
4 we follow Michelin logic about just giving the
5 documents -- you can only try the case with the documents
6 that I choose you should have.    That's not the way the
7 system works based upon good Texas case law.
8                  The Cheer Mark (phonetic) case, Your
9 Honor, that I'm sure you're familiar with from the court
10 of appeals has pages and pages and pages of explanation
11 why you are entitled to similar tires, not identical, not
12 just the product, not just the identical product, similar
13 so you can look for alternative designs, notice to the
14 manufacturer, consequences of not putting the alternative
15 design, all of it covered by our lawsuit.
16                 And it says -- the phrase is relevant to
17 the subject matter and reasonably calculated to lead to
18 admissible evidence and legally construed to allow
19 litigants to obtain the fullest knowledge of the facts
20 and issues prior to the trial.   And that's the point
21 here.
22                 Mr. Blackerby came here on May 11th and
23 said, Your Honor, we need to have that tire -- we need to
24 have those tires so we can have what Plaintiffs have.
25 Just fairness, just level playing field, that's what I


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0014
                                                                 9
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1 want.
2                  Because if we follow Michelin's logic, I
3 can only have some portions of it.       I believe you will
4 only be able to look at that tire, not even the rim.
5 Since we were here, this is what we've done for Michelin,
6 we sent them that tire plus the three additional tires
7 plus the spare tire plus all the rims.       Then they call us
8 and said, we need to inspect the vehicle.
9                  Now, there is no evidence that any of the
10 other tires caused anything.     And, in fact, all the other
11 types are not even Michelin.     They inspected them all.
12                 In addition, they said, we want to inspect
13 the vehicle.    Okay.   There is no evidence that the
14 vehicle caused anything, but they inspected the vehicle.
15 And then they said, we want to inspect the seatbelts.
16 They inspected the seatbelt.
17                 THE COURT:    Okay.   But what do you want?
18                 MR. GUERRA:   I want all those documents.
19 But most important, Your Honor, they told me --
20                 THE COURT:    All right.   Let's start going
21 through them.    We have got to go through your request and
22 what they're not providing.
23                 MR. GUERRA:   Okay.    Aspect specifications,
24 Your Honor.    Aspect specifications and you have the
25 listings there, documents that are used by the verifiers,


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0015
                                                                10
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1 inspectors at the factory to determine whether or not the
2 tire that has been manufactured is up to speed, up to
3 spec.   And the aspect verifiers the -- the inspectors
4 have a full set at the inspection station -- these are
5 guys that do this day in and day out -- and they still
6 must have all of the aspect specifications present.
7 There's 200 of them.    On this case -- 200 aspect
8 specifications.    On this case -- don't be sorry.      I got
9 excited.     Interrupt me, please.
10                 On this case, they gave me nine useless
11 aspects.    So I'm missing 191.
12                 Let me show you, Your Honor, how useless
13 they are.
14                 THE COURT:    No.   I just need you to tell
15 me what you want.
16                 MR. GUERRA:   Just with this stuff, but it
17 shows they are not providing evidence.      They know that
18 nobody can read this because what is -- what is an R3H?
19 What is an A?   What is an E?     What is a D?   What is an H?
20 They have the code.    It's on a general principles, which
21 is another document.
22                 Now, recently, about a couple of days ago
23 or maybe Thursday, we got a letter from Mr. Blackerby
24 that said, oh, you can have the general principles.      I've
25 been waiting five months for them.      All right.   You can


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0016
                                                               11
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 have the technical notes.     Okay.    I've been waiting
2 nine -- five months, in fact, a year for them.
3                    Then they said, you can have the technical
4 notes.     Okay.   Then they said, you can have the tire
5 nonconforming procedures.     Okay.    I also want all of the
6 technical repertoire which tells me all technical notes
7 that exist and then also the aspect specifications
8 repertoire, which is French for the least of aspect
9 specifications.
10                   Now, I speak French, just happen to, Your
11 Honor.    It's my second language.    My first one is
12 Portuguese, second one is French, third one is Spanish,
13 and this is my fourth language.      Sometimes I'm not very
14 accurate in what I say in English and for that I
15 apologize, Your Honor.     But I do know French.   And all I
16 want is the same courtesy that I gave these folks that
17 Michelin gives to us.
18                   I also need the tolerance and the limits.
19 The tolerances and the limits, the actual limits and
20 tolerances, are the specifications of the tire before the
21 tire gets baked or cured.    I don't have that, Your Honor.
22                   I also need to get the belt skim stock,
23 which is the material that Michelin makes or the
24 component of material that Michelin makes that covers the
25 components to glue them together.      It's in lay terms kind


                      VIELICA DOBBINS, CSR, RPR
                                                             MR 0017
                                                               12
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 of the glue of the materials so they stay together.
2                   I also need, Your Honor, the warranty
3 data, the warranty data.     Every time there's a defect on
4 a tire -- and defect includes separation, a separation of
5 the tread belt, edge belt, because the tire is inside of
6 two steel belts.     And when the tread comes apart with the
7 belt, separates from the rest of the carcass, that's what
8 I'm talking about.     It's a well-known defect and they
9 warrant for that.
10                  I want the warranty data on that.   It's
11 called the adjustment data.    And it gives you all kinds
12 of details about that gives you -- not only it gives you
13 the claims forms initially, but also the Michelin claims
14 forms, the dealer claims forms, gives you also those code
15 keys for those -- for the codes.     For instance, in the
16 case of Discount Tire, 23 is tread belt separation, 54 is
17 edge separation.    So I need the code keys that come with
18 the code; otherwise, I will have the same problem that I
19 have here with the aspect specs.
20                  You know, the issue with the aspect specs,
21 Your Honor, and you can see that they apply even though
22 this gentleman here filed something to say that the tires
23 are different.    That's nonsense.   Michelin classifies
24 their tires based upon the type of use.     So passenger and
25 light truck, the manufacturing process, the design


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0018
                                                              13
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 process, the inspection process is exactly the same.       And
2 the proof is in the pudding.
3                 This is one of the aspect specifications,
4 one of the nine useless that they gave me, 51.     And each
5 one of them will say aspect specifications, passenger and
6 light truck, not lines, not different lines of tires, not
7 different molds of tires, not different speeds or ratings
8 or whatever, light truck.     All the same across the board
9 for all light truck tires.     Michelin LTX M/S 275s, 255s,
10 265s, 245s, 255s, all of it.    So I need all that
11 adjustment data, Your Honor.
12                I also need the work instructions.    The
13 adjustment data also has graphs and photographs that
14 depict the exact -- the type of data that they see when
15 they get the defective tires returned and they're going
16 to issue credits or issue -- allow the client to buy a
17 new tire, they take photographs and they analyze all that
18 data and send it to two centers here in the United
19 States.   And they put charts and graphs so it shows the
20 trend of what they are seeing.   I don't have any of that.
21                Also I need the work instructions of the
22 training for the tire inspectors.    The tire inspectors
23 don't get on first day on the job and know how to inspect
24 a tire or to build a tire.    I don't have any of that,
25 Your Honor.


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0019
                                                                14
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                   I mean, it's -- they gave us absolutely
2 nothing.     They waited six months now and they're offering
3 something else with a caveat, which is, I will give you
4 this but you can't do that.      No.   I'm not going to take
5 any less than what I came at.      I mean, if it was me or if
6 it was anybody that we know, you wanted to know why that
7 tire came apart, Your Honor.      So I need all of those
8 documents.     I have manufacturing defects, design defects,
9 claims for manufacturing defects, design defects.       And
10 so, Your Honor, I need exactly those documents for the
11 defective design, defect in manufacturing, defect in
12 inspection, defect warranty adjustment data.      Those are
13 documents that absolutely are necessary for Plaintiffs to
14 fairly adjudicate their claims, Your Honor.
15                  THE COURT:   All right.   Response?
16                  MR. BULLION:   Your Honor, let me first
17 start off by saying that I'm probably the guy who hates
18 discovery disputes worse in this courtroom other than
19 Your Honor.    I've been representing Michelin for more
20 than 15 years.    I almost never have hearings on discovery
21 disputes.    This is the first one I've had in more than
22 two years.    I've had -- I literally have had a handful
23 except one case up in Wichita Falls where I had them over
24 and over and over again about 12 or 15 years ago.
25                  The reason that I don't have discovery


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0020
                                                             15
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 dispute hearings is we work these things out with good
2 and reasonable lawyers.     We work them out.
3                   I'll submit to you, Your Honor, if you've
4 read the briefing provided by the Plaintiffs lawyers in
5 this case, you will know they're not interested in
6 discovery in this case.     They're interested in a
7 discovery dispute.     What they want to do is try to
8 prejudice this Court against Michelin by citing orders in
9 out-of-state cases where Michelin allegedly did things
10 that they shouldn't have done.
11                  If I was -- these folks are from Arizona.
12 And if I was appearing in a case in Arizona, I would
13 admit upfront I don't know anything about the Arizona
14 rules, but I would sure enough find somebody who did know
15 them.    And I would rely upon them to make sure that the
16 rules were followed.
17                  As the Court is aware, when these lawyers
18 from Arizona got admitted pro hac vice in this case, they
19 had to certify that they had read the Texas rules and
20 were familiar with them and would follow them.    And I'll
21 submit to you they have not done that in this case, Your
22 Honor.
23                  They also have a Texas lawyer on their
24 pleadings, a lawyer I know very well from Corpus named
25 Jim Reagan.    And Mr. Reagan has had cases against


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0021
                                                              16
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 Michelin over the years, not just in Texas but in other
2 states.   I've got a current -- got a case with him now.
3 He's very familiar with the Texas rules.      The other case
4 I've got pending with him, which is up in Palmer County,
5 right up between Amarillo and almost on the border of New
6 Mexico, we didn't have any kind of a hearing on discovery
7 disputes.     We got together and we talked about what he
8 wanted and we worked out an agreement.
9                  We basically begged these guys -- as you
10 will see from the letters that we attached to our
11 response, we have begged these guys to confer with regard
12 to this motion, Your Honor, and they have -- they have
13 thwarted us every step of the way.
14                 The Texas rules require a conference.     The
15 local Dallas rules are strong as horseradish on this.      As
16 the Court knows, they have to schedule a conference to
17 resolve the disputed matters.    They have to schedule a
18 conference to resolve the disputed matters.     They have to
19 have a substantive discussion of every item presented to
20 the Court.   Before they come in here and burden the Court
21 and take the Court's time, there is supposed to be a
22 substantive discussion of every item.
23                 Instead, what these fellows do is they
24 write letter after letter after letter and make telephone
25 calls, Where are our documents, where are our documents,


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0022
                                                             17
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 where are our documents?     They are unyielding in what it
2 is that they want and we can talk about the details if
3 the Court is so inclined.
4                  Even after they filed their motion to
5 compel, we have still continued to say, hey, there's a
6 requirement that you confer with us on this.     We want to
7 do it.    We had a conference scheduled for a week ago
8 today, September 1.     We had said, hey, we need to get
9 together on a conference call and go through these
10 discovery requests.    We had a court reporter lined up in
11 order to do it.   It was going to be last Tuesday
12 afternoon, which I remember well because it was opening
13 day of dove season.    I was taking two of my boys out dove
14 hunting.   So I was trying to figure out, how am I going
15 to get this call in before I take them dove hunting.
16                 And Mr. Shapiro, who is here, you haven't
17 heard from him, but he works with Mr. Guerra.
18 Mr. Blackerby talked and he said, hey, in order to be
19 able to sell Mr. Guerra on this on having a call, I'm
20 going to need some kind of a proposal from you.
21                 So we worked hard, Your Honor, to put
22 together a proposal.   We went through Plaintiffs' motion
23 to compel point by point and we put together a proposal
24 which we think is very reasonable to try to compromise
25 the disputes that are set out in the Plaintiffs' motion


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0023
                                                              18
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 to compel.     That letter is part of Exhibit C to our
2 response to the motion.
3                   Mr. Blackerby sent it to Mr. Shapiro I
4 think via e-mail.     He almost immediately got a call back
5 where Mr. Shapiro said, this proposal is BS.     He didn't
6 use the abbreviation.     He called it BS and he said, if I
7 show this to Mr. Guerra he will flip out.
8                   Mr. Blackerby said, you need to respond to
9 it.    We need to try to confer on this.   You need to
10 respond.    And as I understand it -- I wasn't a party to
11 the conversation, but Mr. Shapiro said, I will have you a
12 counterproposal in 30 minutes.    We never got any such
13 thing.
14                  Given all this, Your Honor, the failure of
15 these lawyers to follow not just the Texas Rules of Civil
16 Procedure, but the local rules of the Dallas courts, I
17 would urge the Court not to consider this motion today,
18 but instead to order the parties to confer.    We were
19 prepared to do it in the presence of a court reporter and
20 that's the only way, frankly, that we would want to do
21 it.   But I would urge the Court to order the parties to
22 confer, at least to narrow the issues and see that
23 they're submitted to the Court in writing or come back
24 for a followup hearing.
25                  I don't think that -- when parties don't


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0024
                                                                  19
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 follow the applicable rules, they should not be able to
2 take advantage of a ruling of the Court.
3                   THE COURT:    Well, y'all go in the jury
4 room and start conferring and let me know when you get
5 through conferring and we'll look at this at that time.
6                   MR. BULLION:    Could we -- could we -- I
7 don't know, your court reporter may be tied up with other
8 things, but we need a --
9                   THE COURT:    She will be tied up.
10                  MR. BULLION:    We need to make a record of
11 it, Your Honor.
12                  THE COURT:    Of the conferring?
13                  MR. BULLION:    Yes, sir.
14                  THE COURT:    Why?
15                  MR. BULLION:    Because we need a record of
16 what's said.   If we're able to reach any kind of
17 agreements, we need a record of what is said.
18                  MR. GUERRA:    Your Honor, we met with these
19 folks more than 10 times, starting with Chris Blackerby.
20 This gentleman was never involved, Your Honor.
21                  THE COURT:    Whoa.   Whoa.   Whoa.   Whoa.
22 Y'all are both here.   Have these guys working on it
23 through y'all.    Y'all are the ones that are always with
24 the ultimate say in it.   Y'all are here now.       Y'all are
25 going to confer.    That's what you're going to do.


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0025
                                                              20
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                 MR. GUERRA:    Okay, Your Honor.   Thank you.
2                 THE COURT:    If you can't trust each other,
3 okay, we'll come back and you'll make your notes and
4 we'll put on the record the different notes and we'll
5 just kind of see how it goes.
6                 MR. GUERRA:    Thank you, Your Honor.
7                 THE COURT:    I think more highly of y'all
8 than you think of yourself.     I think y'all will be able
9 to know what you agree on and what you don't agree on.         I
10 think y'all will figure out that and you'll be able to
11 communicate that to the Court and I'll go from there.
12 All right?
13                MR. GUERRA:    Thank you, Your Honor.
14                MR. BULLION:    So I guess, Your Honor, to
15 the extent that we're not able to reach an agreement on
16 everything, I would like to obviously address the
17 substantive issues.
18                THE COURT:    Sure.   Yeah.
19                MR. BULLION:    Thank you.
20                THE COURT:    I don't imagine y'all are
21 going to agree on everything, but we'll deal with it.
22                Nice accommodations in there.      It's good
23 enough for the jurors.   I think there's a coffee machine
24 in there.
25                Mr. Fisher, make sure that gets working


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0026
                                                                21
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 and --
2                   MR. GUERRA:    Thank you, Your Honor.
3                   MR. BULLION:    Thank you, Your Honor.
4                   (A break is taken.)
5                   THE COURT:    All right.    We're back on the
6 record in Cause No. DC-14-07255 Medina vs. Michelin.          All
7 right.     What is the results of y'all's conferring?
8                   MR. BULLION:    Your Honor, we went through
9 Mr. Blackerby's letter dated September 1 of 2015 which is
10 attached as Exhibit C to our response to the Plaintiff's
11 motion and we can just take these items in the order in
12 which they are set out and I think we'll need to have
13 some additional argument.
14                  THE COURT:    All right.
15                  MR. BULLION:    We have proposed and I
16 probably ought to give you a little bit of background on
17 the tire, Your Honor.
18                  MR. GUERRA:    All right.    This was a
19 Michelin LTX M/S in the size P25570R16 and I'm sure
20 you've read the affidavit and briefing but this tire was
21 about 11 years old at the time of the accident.       We have
22 already produced the specs for this particular tire plus
23 three.    There were three common green tires.      The common
24 green tires are basically are just the same guts but
25 different outside.


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0027
                                                                 22
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                  THE COURT:    Uh-huh.   Branded different.
2                  MR. BULLION:    I'm sorry.
3                  THE COURT:    Basically branded different.
4                  MR. BULLION:    Yes, sir.    There might be
5 a -- this is a Michelin tire but in the Uniroyal or BF
6 Goodrich world there might be a Uniroyal version or a BF
7 Goodrich version and they're virtually -- from a
8 performance standpoint they're the same, but the outside
9 they're different.
10                 MR. GUERRA:    If I may, Your Honor, just
11 really quick.   If we are going talk about the agreement,
12 we are going talk about the agreement.       If it's just the
13 argument, I'll just sit down.
14                 THE COURT:    Well, you can sit down.
15                 MR. GUERRA:    It's going to be the argument
16 or it's only going to talk about the scope.
17                 THE COURT:    Well, you know, I'll hear what
18 I want to hear and then when I get tired I'll move on to
19 something else.
20                 MR. GUERRA:    Thank you, Your Honor.
21                 MR. BULLION:    I was just going to try to
22 give you a little flavor for what this dispute was about
23 and then tell you where we are and maybe argue it when
24 you're ready.
25                 THE COURT:    All right.


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0028
                                                             23
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1                 MR. BULLION:   So what we have already
2 given them is the tire in question plus the three common
3 greens, made in Dothan, Alabama which is where this tire
4 was made six months before and after the production of
5 this tire, which was the 31st week of 2001.    We agreed in
6 our letter to expand that to the whole time this tire was
7 produced.   It was about a six-year period sometime in '98
8 to --
9                 THE COURT:   Why not the LTX M/S line?
10                MR. BULLION:   Well that -- the affidavit,
11 I think, makes it clear, Your Honor.   The line is -- this
12 is a marketing-type -- a marketing-type designation.
13 It's been a round for 20 plus years.   It comes in a wide
14 variety of sizes.   The designs are different.
15                THE COURT:   Well sure it comes in
16 different sizes.
17                MR. BULLION:   The proof in front of the
18 court -- the only proof in front of the court today, Your
19 Honor, is the affidavit of Mr. Andy Price and it talks
20 about the fact that the tires are different sizes or are
21 different designs and that's certainly the case.
22                We have -- we have -- we have offered to
23 give --
24                THE COURT:   Why that would not be somewhat
25 relevant to the alternative design.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0029
                                                             24
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                 MR. BULLION:   I'm assuming that the safer
2 alternative design -- the alleged safe or alternative
3 design is Nylon Calphalon.     That typically is the safe or
4 alternative design in this case.     We have not gotten to
5 the expert disclosure form, but I'm assuming that's what
6 their safe or alternative design is.
7                 THE COURT:   Well, I know, but when you say
8 that the --
9                 MR. BULLION:   Yeah, in the other point,
10 Your Honor, is we have established via Mr. Price's
11 affidavit that information on all of this is trade secret
12 and there's not any counterproof on it.    And as the Court
13 knows under the Supreme Court's decision in In re
14 Continental General Tire, once we establish the
15 information as trade secret then the burden shifts to the
16 Plaintiffs to come in with evidence and show that it's
17 necessary for a fair adjudication of the Plaintiff's
18 claims.   They've certainly claimed with lawyer talk that
19 information on other tire lines is necessary to a fair
20 adjudication of Plaintiff's claim, but they haven't
21 brought forward any proof at all with respect to that.
22                We're willing to give up the -- we're
23 willing to give up information on the tire in question
24 because there is a protective order in place and we're
25 willing to concede that information on the tire in


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0030
                                                               25
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 question is necessary to a fair adjudication.     But when
2 you get far afield and what they want, Your Honor, is '98
3 all LTX M/S tires from '98 to 2012 from the affidavit
4 we've looked at a six-year period from '98 to 2003 if you
5 got all of those tire lines we're talking about 50 some
6 odd different tires, 5,000 specs almost 20 million tires.
7                   If you expand it to their scope this is
8 one of Michelin's best selling tires in history.      They
9 have been making it for 20 plus years.      LTX M/S, Your
10 Honor, is to Michelin like Chevrolet is to General
11 Motors.    It's a market.   And if you expand it to 150 to
12 discover -- if I talk in between 50 and hundred million
13 tires, maybe more than 100 million tires and they haven't
14 demonstrated a need for them.     They haven't demonstrated
15 that it's necessary to a fair adjudication of Plaintiff's
16 claims.    That's really is the point that I'll come back
17 to with regard to anything.
18                  If you're trying to expand the scope,
19 you've got to show a need for these documents.     They can
20 do that.    They can come up with an affidavit from their
21 tire expert and he can say, I need this that and the
22 other.    In order to be able to prove my case I need this,
23 that and the other and they have not done it.    They've
24 got no proof whatsoever.     They could've submitted an
25 affidavit or they could have had testimony.


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0031
                                                                26
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   As I said the only evidence before the
2 Court is the affidavit.
3                   THE COURT:    The trade secret affidavit.
4                   MR. BULLION:    Sir?
5                   THE COURT:    Right?   The only evidence is
6 you say it's y'all's trade secret affidavit.
7                   MR. BULLION:    Yes, sir.   And it's got more
8 than just trade secret.     It's got a lot of information --
9                   THE COURT:    I understand but your
10 argument.
11                  MR. BULLION:    Right.
12                  THE COURT:    Or part of this was.
13                  MR. BULLION:    Right.   That's exactly
14 right.
15                  THE COURT:    And established trade secret.
16 They've got to come forward.
17                  MR. BULLION:    Yes, Your Honor.   That's
18 exactly right.
19                  THE COURT:    And you're saying they didn't
20 come forward with any evidence.
21                  MR. BULLION:    Right.   Exactly right.
22                  THE COURT:    What about that?
23                  MR. GUERRA:    Yes, Your.   The case that
24 you -- if I may refer you to Your Honor, Exmark case.         It
25 talks about all of this.      In fact, when we were in there


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0032
                                                                27
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 we were willing to reduce -- and this is 20 million
2 tires.    That's 20 million tires sold.       The specifications
3 are much less than that.      And we were willing to reduce
4 it to 10 years from '98 to 2008.
5                  THE COURT:    Wait a minute.    You're off
6 point.
7                  MR. GUERRA:    Yes.   Yes.
8                  THE COURT:    He said that they've got an
9 uncontroverted trade secret.
10                 MR. GUERRA:    They don't.
11                 THE COURT:    Affidavit and that y'all
12 needed to come forward with some evidence.
13                 MR. GUERRA:    Your Honor, we got this
14 request in April.   No affidavit in May, June, July until
15 we file the motion to compel no affidavit still.        Now we
16 got this affidavit.
17                 This they got that can only two people
18 that give affidavit or testimony in the case, only two
19 type of witnesses, fact witnesses, expert witnesses.
20 This guy has never been disclosed.      I don't know who he
21 is.   I know who he is.   I will tell you in a second.       If
22 you look at his affidavit.
23                 THE COURT:    I don't know that he has to be
24 for the purpose of a discovery dispute.
25                 MR. GUERRA:    Just for one second.


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0033
                                                                  28
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    And a trade secret affidavit.
2                   MR. GUERRA:    Your Honor, he needs to be
3 qualified to testify about that.
4                   THE COURT:    Okay.
5                   MR. GUERRA:    Okay once he tells us that he
6 is -- he says that he is a senior consultant.        Is he a
7 tire builder, no.     Is he a tire designer, no.
8                   THE COURT:    Wait.   Wait.   Does this all go
9 to the point that you didn't have to come forward with
10 any evidence because they didn't establish trade secret?
11                  MR. GUERRA:    First, they didn't establish
12 trade secret and secondly, Your Honor, second, I have the
13 proof and the documents.      Every single one of these
14 documents relate to light truck and tires.        Now they
15 refuse to produce the documents and then they say you
16 come up with evidence, but it's difficult to do, Your
17 Honor.    But I know for a fact that this applies across
18 the board aspect specification and warranty data.       How do
19 I know that warranty data the adjustment data may tell us
20 all the information about the tires.        Because on the Velo
21 case.
22                  THE COURT:    All right.   If y'all have an
23 agreement, we'll take y'all up.        We'll break here because
24 y'all will be what's left.
25                  MR. BULLION:    You want us to leave, Your


                     VIELICA DOBBINS, CSR, RPR
                                                                MR 0034
                                                                 29
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 Honor.
2                  THE COURT:    No.   Y'all are fine.   Y'all
3 come up here.    Vielica if you will.
4                  (A break is taken.)
5                  THE COURT:    All right.   We're back on the
6 record in Cause No. DC-15-07255.
7                  All right.    I'm sorry I interrupted you
8 counsel.
9                  MR. GUERRA:    No problem, Your Honor.   It
10 was good we took a breather.
11                 Your Honor, we have that Velo case before
12 this one and discovery on that case was end of with a
13 lady by the name of Kate Helms from the same firm of that
14 gentlemen Giles and I just found out when I was in there
15 that she's involved also in the discovery of this case,
16 this specific case.    So the Velo case was the LTX M/S
17 from the same plant and was also from 2001, three weeks
18 before so the Velo tire is a little older than this tire,
19 three weeks old.
20                 On that case we got production and that
21 was a 265.   We got production on some 235s, 245s, 265.
22 We got 16 rims, 17 rims.     This argument here is made for
23 the courtroom today.
24                 Now the point that we're talking about
25 visible alternative design, this is what the Court of


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0035
                                                                  30
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 Appeals said.     What Defendants are confusing is they
2 wanted to give us only the identical tires, the identical
3 design.
4                   THE COURT:    I understand.   I understand.
5                   MR. GUERRA:    -- as opposed to alternative
6 design and this is what the Court of Appeals said back in
7 2009; and this is the products liability case, trade
8 secrets.     It's about vehicle aspects or whatever and it's
9 about also a lawn mower.
10                  Indeed.   Indeed.   Because products
11 liability claimants must prove a safer alternative
12 design, it would be absurd to limit the discovery to the
13 specific model at issue because that would necessarily
14 preclude alternative discovery and alternative request.
15 It doesn't even make sense, you know, Your Honor.       I need
16 to put alternative --
17                  MR. BULLION:    I'm sorry.    I thought you
18 were done with that.
19                  MR. GUERRA:    I need to prove alternative
20 design.    I need to prove awareness of the danger.     I need
21 to prove visibility, all of that information is there.
22 This millions and millions.      This is lawyer talk, Your
23 Honor.    And going back to the affidavit that you demand
24 and I check them because it's not a tire builder, not a
25 tire manufacturer.    It doesn't say on the affidavit


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0036
                                                             31
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 anywhere not a tire designer; didn't design this tire;
2 was not a project manager; didn't work on the plant and I
3 remember that name, Your Honor.    I remember that name
4 because years ago I did a deposition in South Carolina at
5 the Nelson Mullins office and who attended that
6 deposition in addition to the four attorneys who were
7 representing Michelin Vandy Price. He works on the
8 litigation Defendant of Michelin.     I think he a
9 paralawyer, you know, I know if he is a paralegal or a
10 lawyer.   I don't know.   He is some type of individual on
11 that tier which was 2014.   I got on the record he is
12 currently employed in the legal department for Michelin.
13                Now they have other people there and I
14 checked to see if he was a professional engineer
15 registered in South Carolina where Michelin is located at
16 the MARC Center.   That's why he works at MARC Center
17 because the litigation is at the MARC Center.   The
18 lobbyist, the major lobbyist we choose them that
19 testifies in all these case runs the litigation
20 department.   Vandy works underneath him.
21                So I checked South Carolina.   He is not a
22 professional engineer in South Carolina so maybe he has
23 some technical experience so I checked Alabama, Dothan.
24 No, he is not registered as a professional engineer in
25 Dothan.   He never claims to have worked at the plant in


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0037
                                                                 32
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 Dothan, never been at the plant, never been a
2 professional so I also checked if he was a professional
3 engineer in Texas because that's where it -- he is not,
4 Your Honor.     He is a guy that they wrote the affidavit
5 and decided in the end but he's not qualified.       They have
6 not established any qualifications for him to say that he
7 knows the tire that the tires are differently
8 manufactured that the tires are differently inspected and
9 be there that it's a trade secret, Your Honor.       If it
10 were, there was a protective order.     What is the harm.
11 If the documents are not relevant shove them away.      Force
12 them to return like I did on a prior case.       There is no
13 harm.    But this woman is entitled to know why the tire
14 came apart.
15                  THE COURT:    All right.   Let me ask you:
16 Different sizes and all that you have alluded it in the
17 LTX M/S line, how many different sizes are we talking
18 about?
19                  MR. BULLION:    If you look at Mr. Price's
20 affidavit, Your Honor.    Can I briefly respond?
21                  THE COURT:    Well, why don't you answer my
22 question first.
23                  MR. GUERRA:    245, 255.
24                  MR. BULLION:    There are -- if you look at
25 that pair of 18 in Mr. Price's affidavit it says the LTX


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0038
                                                                33
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1 M/S line in it's common greens manufactured between '98
2 and 2003 that's the time frame that we've offered to
3 decide will encompass approximately 54 tire models built
4 more than 5,000 tire specifications, approximately
5 19.2 million different tires; that's for a six-year -- a
6 six-year period.
7                 THE COURT:    Well --
8                 MR. BULLION:   Can I -- I definitely need
9 to respond to what he said about the Velo at some point
10 whenever you're ready.
11                THE COURT:    Yes.   Well, tell me.
12                MR. BULLION:   Velo involved a certain size
13 of LTX tire also made at Dothan.     I wasn't in this case.
14                MR. GUERRA:    I was.
15                MR. BULLION:   But I do have the Rule 11
16 Agreement.   There was a motion to compel filed.     There
17 were no common greens to the Velo tire.      I'm saying it
18 wrong, I'm sure.   In this case there are common greens.
19 We've given up the common greens.      So just by way of
20 compromise, Your Honor, Michelin agreed to give some
21 other tires because he wanted -- the Plaintiffs wanted to
22 compare different sizes so they agreed to give us as set
23 out in the Rule 11 Agreement which I'll be glad to give
24 you.   They agreed to give up six P metric tires and two
25 light truck tires.


                   VIELICA DOBBINS, CSR, RPR
                                                              MR 0039
                                                              34
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1                  The letter specifically says this
2 agreement is limited to this matter and may not be
3 revealed outside of this case or used by any party in any
4 matter.    It's not right to be doing what he just did.     It
5 was a compromise like we should have compromise this case
6 before we came in here today.
7                  Mr. Price is -- he's got a mechanical
8 engineering degree.     He worked at MARC, Michelin of
9 America Research and Development Corporation, for a
10 number of years as a tire designer.   He is now in the
11 litigation department.   His qualifications are set out in
12 the affidavit and the affidavit speaks for itself and
13 it's uncontroverted.
14                 MR. BLACKERBY:   Your Honor, can I just
15 speak about the law real quick?
16                 THE COURT:   Yeah.
17                 MR. BLACKERBY:   They've cited the Exmark
18 case.   We've cited in our brief the In re Cooper Tire
19 which deals with this same exact issue and if you -- I
20 don't know what they call it now -- shepherdize.
21                 THE COURT:   Yeah.
22                 MR. BLACKERBY:   If you go on Westlaw or
23 whatever and you do that, guess what, decline(phonetic)
24 to follow by In re Cooper that case and in In re Cooper
25 what the court is deciding if when you get discovery on


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0040
                                                             35
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 these other tires that don't have the same design that
2 they're a different tire than the one at same issue and
3 this was on a mandamus proceeding the Court of Appeals in
4 Houston said no you don't because they established it as
5 a trade secret and you have to -- and it doesn't because
6 it's just relevant it has to be -- it's necessary for the
7 fair adjudication of claims.    You use the same kind of
8 affidavit that we have in this case proving it up as a
9 trade secret.    And once you've done that the burden
10 shifts.   And the language on the shifting burden is
11 pretty pointed both by the Dallas Court of Appeals and
12 the Houston.   Both Court of Appeals have talked about
13 this and it's not supposed to be -- you can't satisfy it
14 by general assertations [sic] of fairness or relevance.
15 What you have to do is you must demonstrate with
16 specificity exactly how lack of this information will
17 harm the presentation of the case.    So you won't have a
18 fair opportunity.    That's what they call for.   Once you
19 establish it's a trade secret.    That's what we've done in
20 this case so the burden has shifted.    We try to do some
21 negotiation and part of the processes in these cases is
22 all of these are trade secrets.    We know they need
23 something so we negotiated with them.    That's why I have
24 been yelling at them to please confer.    We'll come up
25 with something.   But in the absence of it, we have our


                     VIELICA DOBBINS, CSR, RPR
                                                          MR 0041
                                                              36
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 trade secret.    We've proved it all up as trade secrets.
2                  THE COURT:   Well the conferring didn't
3 work out so good.
4                  MR. BLACKERBY:   Yeah, I agree with you.
5                  THE COURT:   Well, I don't know why he
6 would want to confer if it didn't work out so good.       It
7 come to the same conclusion and the one tire is what
8 y'all want to get.    Well, y'all didn't want to give that
9 but --
10                 MR. BLACKERBY:   Well we've expanded.
11                 THE COURT:   Well you don't want to give
12 any.   I mean that's --
13                 MR. BULLION:   We recognize they're
14 entitled to that, Your Honor.    And you know this is --
15 this is not about discovery fights.   I've tried -- I've
16 tried eight cases for Michelin similar cases to this
17 involving tires and Blackerby and I are not into
18 discovery fights.   We want to try the case.   And he's
19 going to accuse us of just being discovery hounds, but we
20 are interesting in trying cases.    We like to give them
21 the documents they are legitimately entitled to, to allow
22 them to prosecute their case and get on down the road.
23                 We think given the State of the record
24 though that what we've offered is more than fair.      This
25 size tire for the period during which it was made at


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0042
                                                               37
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 Dothan which is approximately a six-year period, and they
2 want all LTX's for a 15-year period and that is just not
3 supported by the facts or the law.
4                  MR. GUERRA:    If I may, Your Honor.
5 Mr. Bullion I don't -- in fact, his name is Bullion in
6 French, Tom, but he has done nothing, Your Honor and I'm
7 very sorry and I'm used to it being insulted all the time
8 and while we there were repeatedly told me I didn't know
9 the rules.    I'm not from here.    I get it.   It's fine.
10 It's par for the course.     But he said this letter that I
11 used from Ms. Helms says anything about being protected
12 the letter that letter I used says absolutely nothing.
13 That's a misrepresentation to the Court, Your Honor, they
14 I couldn't use.
15                 THE COURT:    Well, is that part of the Rule
16 11?
17                 MR. BULLION:    Yes, Your Honor.
18                 THE COURT:    Just because you pulled a part
19 off that have a the --
20                 MR. GUERRA:    This is from my case in
21 Arizona.    This is from my case in Arizona.
22                 MR. BULLION:    I'll give you, Your Honor --
23 there's a June 12th 2013 letter.
24                 THE COURT:    Well, I'm talking about this
25 letter.    This is what he used.   This is what he used.    Is


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0043
                                                              38
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 that what you're referring to?
2                 MR. GUERRA:    Separate and apart.
3                 MR. BULLION:    That is the same letter.     It
4 says this agreement is limited to manner and may not be
5 revealed outside this case.
6                 MR. SHAPIRO:    It is not signed.
7                 MR. BULLION:    I've got a signed copy.
8                 MR. GUERRA:    That is not signed.
9                 MR. BULLION:    I've got a signed copy and
10 his is a signed one.
11                MR. BLACKERBY:    Yeah.
12                MR. BULLION:    It has the language in it.
13 And I've also got a -- he had a local lawyer in to sign
14 this one, Your Honor.    I've got an e-mail back as a local
15 lawyer accepting -- there was effective equivalent of a
16 Rule 11 Agreement in Arizona.
17                MR. GUERRA:    If I may, Your Honor.    Here
18 is what it says:   This case they want us to be stuck to
19 the same exact tire.    That's not the way.   This is good
20 law earmark.   We can all read it.
21                THE COURT:    He says Cooper tire chunked --
22                MR. BLACKERBY:    Exmark is not a tire case.
23 It didn't involve tracing.
24                MR. GUERRA:    But it cites tire case
25 reportedly all over the place.


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0044
                                                                  39
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    But he says Cooper tire
2 specifically rejects it.
3                   MR. GUERRA:    Your Honor, it doesn't reject
4 it.   What it does is it states in certain circumstances
5 you need to be more specific.
6                   THE COURT:    Yeah.
7                   MR. GUERRA:    But this is discovery, Your
8 Honor.     This is just discovery.      I cannot find what the
9 alternative designs are.
10                  THE COURT:    All right.   Tell me -- I can
11 be persuaded that it's not limited to just this one tire.
12 That having been said, there's got to be a basis for
13 expanding it and you've got to identify for me what tires
14 we're going into.
15                  MR. GUERRA:    I was willing to reduce it to
16 10 years, Your Honor, LLTM [sic]--
17                  THE COURT:    I'm not talking about 10
18 years.    I'm talking about first the tires.      We'll talk
19 about the period of time --
20                  MR. GUERRA:    Your Honor, physical
21 evidence.
22                  THE COURT:    -- is a separate thing.
23                  MR. GUERRA:    Physical evidence.   All --
24 this is the inspecting of the manufacturer.        It relates
25 to all light truck tires independently of rim size, line


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0045
                                                                40
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 size, pressure speed rating.       One more example, Your
2 Honor.     This is the Velo owners manual of the tire.      This
3 owners manual of the tire.       This is the Medina owner's
4 manual of the tire.     The same owner's manual, different
5 sizes and it applies to all LTX M/S's, Your Honor, same
6 exact document, same ID number, same version, all the
7 same.     It is the same.   It is absolutely no different on
8 the manufacturing, design and inspection of the tire.
9 I'm entitled to take a look at that information.
10                  Moreover, Your Honor, this is not my --
11 this is not lawyer talk -- this is not part of lawyer
12 talk.    These are the documents.      The owner's manual that
13 Michelin puts out for the owners of these different
14 tires, the 255's on this case the 265 on the Velo case,
15 the same word, same documents; everything the same, Your
16 Honor.
17                  THE COURT:    Okay.   So I go the 265 to what
18 else?
19                  MR. GUERRA:    At least I have two right
20 now.
21                  THE COURT:    Well, I'm willing to go more,
22 but you have got to have something.
23                  MR. GUERRA:    The aspect specs again, which
24 is the major document.
25                  THE COURT:    Look.   I'm not going to go


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0046
                                                                  41
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 solely by that document that says all passengers of light
2 trucks.
3                  MR. GUERRA:    Okay.
4                  THE COURT:    Because that will be --
5                  MR. GUERRA:    Your Honor --
6                  THE COURT:    How many?
7                  MR. GUERRA:    Your Honor, if I may Your
8 Honor; if I may, Your Honor.
9                  (Simultaneous speakers.)
10                 MR. GUERRA:    I'm not done.     I'm not done.
11                 MR. BULLION:    It will probably be hundreds
12 of millions, Your Honor.
13                 MR. GUERRA:    I'm not done.     Your Honor,
14 the general principal which is the basic document that it
15 tells all these folks how to manufacture and inspect
16 these tires and repair the tires before they leave the
17 factory.   It specifically says that applies to all.
18                 THE COURT:    I'm not giving you all tires,
19 okay.
20                 MR. GUERRA:    No.   No.
21                 THE COURT:    You've argued it.
22                 MR. GUERRA:    No.   No.   No.   I only want
23 the LTS and then --
24                 (Simultaneous speakers.)
25                 MR. BULLION:    Your Honor -- I think there


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0047
                                                                 42
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 is a rule.     I think there's a little confusion that I
2 think I can clear up very easily.      Aspect specification
3 is a plant document.     That's a document that we use at
4 the Dothan plant.
5                  Mr. Guerra is right, it is not tire line
6 specific.    The manufacturing documents by definition are
7 not going to be.     They're going to apply to whatever
8 tires are being made at the time at the plant.
9                  THE COURT:    Whatever is rolling off.
10                 MR. BULLION:    What we're talking about
11 here in terms of this scope is design documents and
12 adjustment data and he doesn't -- and, you know, with all
13 due respect, Your Honor, we can't just willy-nilly expand
14 this without any proof.    He doesn't have any prove
15 whatsoever.    The proof is in the form of an affidavit or
16 a live witness or a document that's admitted into
17 evidence.   And he does not have any proof whatsoever that
18 would support expanding beyond what we've offered to give
19 which is this tire line during the time frame that it was
20 made at Dothan, Alabama.
21                 MR. GUERRA:    That's not true, Your Honor.
22 They preclude me from having the documents and then want
23 to say that the documents prove that.
24                 THE COURT:    No.   No.   No.   What he's
25 saying is you hadn't put on any evidence for this


                    VIELICA DOBBINS, CSR, RPR
                                                               MR 0048
                                                                43
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1 hearing.   Tell me what the evidence for the record what's
2 the evidence --
3                 MR. GUERRA:    The owners manual.
4                 THE COURT:    What's the evidence?
5                 MR. GUERRA:    The owners manual is the
6 same.
7                 THE COURT:    All right.   That tells us --
8                 MR. GUERRA:    The aspect specifications
9 it's a pile of documents, Your Honor, that state on the
10 first page apply to all light truck tires.      The general
11 principal its says on the page 17, I think, that applies
12 to all light and truck tires.    They don't make this
13 distinction.   This sounds letter on the Velo case, I saw
14 it, Your Honor.   The warranty claims -- the document
15 itself doesn't make a distinction.    The passenger -- this
16 is from Michelin.    The warranty claims -- the thousands
17 of warranty claims for the defect on the tires the same
18 across the board for all light truck tires.      These are
19 people on are the field after the tires left the plant
20 and failed on the field, Your Honor.      So they prevent me
21 from having documents that would prove that and then say
22 come up with proof.
23                THE COURT:    All right.   On those warranty
24 claims, what are the sizes?
25                MR. GUERRA:    Warranty claims --


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0049
                                                                 44
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    Yeah, what are the sizes?
2                   MR. GUERRA:    All I want is the LTX M/S's.
3                   THE COURT:    I have already told you,
4 you're not getting every LTX M/S.       That's too broad.
5                   MR. GUERRA:    Your Honor, give me the 225s
6 through 265s.
7                   THE COURT:    255 to 265?
8                   MR. GUERRA:    225 to 265.
9                   THE COURT:    225 to 265?
10                  MR. GUERRA:    On Velo I have 235s, 245s --
11                  THE COURT:     All right.    I get it.   I get
12 it.
13                  MR. GUERRA:    So all I want is the same,
14 Your Honor.
15                  THE COURT:    I get it.   You are going to
16 tell me into something less.      Tell me why 225, 265
17 wouldn't be similar.
18                  MR. BULLION:    It's trade secret, Your
19 Honor.    And he has not yet come forward with any proof.
20 They're different design.      Each tire size is made to a
21 different spec and Mr. Price is very specific in his
22 affidavit.    In paragraphs 19 they really -- if you are
23 inclusive 17 through 22.
24                  THE COURT:    What's the next one after 225?
25                  MR. GUERRA:    I'm sorry, Your Honor.


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0050
                                                                  45
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    What's the next one, 235?
2                   MR. GUERRA:    235.
3                   MR. BULLION:    Yeah, there's a 225, 235.
4                   (Simultaneous speakers.)
5                   THE COURT:    All right.   235 to 265.     225
6 is getting pretty small for my rudimentary knowledge of
7 tires dealing with trailers and --
8                   MR. BULLION:    And you're talking P metric
9 tires as opposed to LT metric tires, I assume, Your
10 Honor.    This is a P metric tire.
11                  MR. GUERRA:    That's fine.    Your Honor.
12                  THE COURT:    Yeah.   Now from there where do
13 we go.
14                  MR. BULLION:    Your Honor -- we.
15                  MR. GUERRA:    We have an issue with the
16 aspects.
17                  THE COURT:    Wait.   Wait.   Wait.     I asked
18 them.
19                  MR. BULLION:    We are -- just going through
20 the letter to Exhibit C to our response, Your Honor.
21 We've agreed to produce the oldest available copies of
22 the general principals, technical notes and not tire
23 marks (phonetic), informed procedures.         It's my
24 understanding that the Plaintiffs have agreed to accept
25 that.


                     VIELICA DOBBINS, CSR, RPR
                                                                MR 0051
                                                                  46
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    The oldest they got.   It
2 sounds like a pretty good start.
3                   MR. GUERRA:    One down.
4                   MR. BULLION:    Aspect specifications.    We
5 have a dispute, Your Honor.       And that's the document he
6 has shown you a couple of times.        Aspect specifications
7 are used by the people that are called plaspectors
8 (phonetic).
9                   THE COURT:    Okay.   You would only have
10 those as they relate to the sizes I gave you.
11                  MR. BULLION:    Well, this is not a size
12 issue.
13                  THE COURT:    I understand what you're
14 saying, but there's got to be a way to correlate it,
15 isn't there?
16                  MR. BULLION:    Here's what we typically do
17 in these cases, Your Honor and what we think is
18 reasonable.
19                  THE COURT:    All right.
20                  MR. BULLION:    There are aspect
21 specifications that deal with a lot of things.        Aspect
22 specifications are just documents that are reference
23 documents for the people who are inspecting the tires
24 after they're cured.
25                  THE COURT:    Okay.


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0052
                                                               47
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1                  MR. BULLION:   And there may be a blemish
2 on the side wall.    There may be a white side wall that
3 has got a blemish on it and they go to a category for
4 that.
5                  THE COURT:   Okay.
6                  MR. BULLION:   Or maybe there's any number.
7 It's a stack about this big.
8                  THE COURT:   Yeah.
9                  MR. BULLION:   And what we typically do and
10 we've done in this case is we get the Plaintiff to
11 identify the components of the tire that are at issue and
12 we give them aspect specifications related to that.
13                 For instance, the expert I assume they're
14 using whom Mr. Blackerby and I are very familiar with has
15 a theory where regard to steel belts.     There was a gap
16 belt splice that should have been butt to butt.     There
17 was not belt splice.
18                 THE COURT:   Okay.   So ordinarily you would
19 argue that your aspect material sheet should be limited
20 to those that deal with the --
21                 MR. BULLION:   Plaintiff's theories in the
22 case.
23                 THE COURT:   The ply, the belt.
24                 MR. BULLION:   Well, not just that, but
25 just any theory that have in the case we have done that


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0053
                                                             48
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 and we have provided those to them.
2                 THE COURT:    What about that?
3                 MR. BULLION:    They are super trade secret,
4 Your Honor.   And again, we felt we've proven them up as
5 trade secret and we're happy to give them the ones that
6 relate -- not happy to be blunt, but we are willing to
7 give them the ones that relate to the case, but we don't
8 think we should have to give them something that relates
9 to a B when there's never a B allegation in this case.
10 So that's our whole issue.
11                MR. GUERRA:    So, Your Honor, on that issue
12 you heard it has nothing to do with the tire size, the
13 rim size or pressure size.    It's just across the board on
14 light truck tires.    Therefore, on Velo I add exactly the
15 same conditions that I had on this one minus a few.    So
16 on the Medina case I have more conditions at issue than
17 on the Velo case.    I got more than 60 aspect
18 specifications, Your Honor.    I got more issues --
19                THE COURT:    All right.   You need to tell
20 me I'm not going to give just a blanket aspect sheet for
21 everything in the world.    So how are these --
22                MR. GUERRA:    His aspect specifications
23 relates to a specific defect on the tire, Your Honor.
24                THE COURT:    Okay.
25                MR. GUERRA:    First we have --


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0054
                                                                49
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1                  THE COURT:    I'm not giving them every
2 defect.
3                  MR. GUERRA:    Not saying that I wanted to.
4                  THE COURT:    I understand.
5                  MR. GUERRA:    I want a little less than
6 that but I know at least 63 apply because on the Velo
7 case we have exactly the same issue a few less in fact
8 and we got 63 of them so I want all of the Velo ones and
9 you know it has nothing to do with the tire size.       The
10 tire was manufactured on the same plant manufactured on
11 the same year on the same line.     I should at least get
12 those 63.   I think that's the ones I got in Velo plus I
13 have more issues on this case and they have a specific
14 problem.
15                 THE COURT:    Well, no.   Look.   The way to
16 go is not just to say, well, they did this in another
17 case.
18                 MR. GUERRA:    Okay, Your Honor.
19                 THE COURT:    I might as well let Mr. Fisher
20 wear the robe if I'm going do that and trade places.
21                 MR. GUERRA:    I can do that, Your Honor.
22 They gave me the document.     This is the issue that I have
23 and they also have it in Velo.
24                 THE COURT:    Here's what I'm going to do to
25 you unless can you talk me out of it, all right?


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0055
                                                                50
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   MR. GUERRA:    All right.
2                   THE COURT:    I kind of buy his argument the
3 Plaintiffs got to say the defect that they're -- but then
4 again that leaves no room for the possibility and that's
5 part of discovery is taking a fresh look at it because
6 there maybe have been something else.
7                   MR. GUERRA:    That's fine.
8                   THE COURT:    So how I do get there?
9                   MR. GUERRA:    How I do get there, Your
10 Honor?
11                  THE COURT:    No how do I get there not how
12 do you get there.    Because how you get there is going to
13 be different from how I get there.      How you get there you
14 would get all the aspects sheets --
15                  MR. GUERRA:    And I should, Your Honor.
16                  THE COURT:    And all the LTMS tires.   I get
17 it.
18                  MR. GUERRA:    This has nothing do with
19 specific lines.
20                  THE COURT:    But you and I don't agree with
21 that.
22                  MR. GUERRA:    This has nothing to do with
23 specific lines and I'm not done Tom.
24                  MR. BULLION:    I was just going to
25 volunteer a solution.    But we have a plane to catch and


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0056
                                                               51
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 all.   I have a proposed solution.
2                 THE COURT:    Well, let me hear it.
3                 MR. GUERRA:    Go ahead.   Let me hear it.
4                 MR. BULLION:    We talked in chambers about
5 giving him a list of the aspect specifications and let
6 him pick them and it came clear to me that he was going
7 to pick all of them and I didn't think that was fair.
8 I'll agree on behalf of Michelin give him a list and he
9 picks the ones that are really at issue in the case.       If
10 he comes back and picks all of them I think the Court
11 ought not tolerate that and it seems like to me that's a
12 fair compromise.
13                MR. GUERRA:    Your Honor, again, the
14 characterization is I'm the bad guy.      I gave him this --
15                THE COURT:    You know I'm not taking it
16 that way.
17                MR. GUERRA:    That's nonsense.
18                THE COURT:    I understand you are.
19                MR. GUERRA:    Your Honor, I told him what I
20 needed.   I told him exactly what I needed.     I need all of
21 the aspect specifications about blisters.     I need all of
22 the aspect specifications about defects on the moldings,
23 defects on the inner line, defects in the junctures
24 between material, defects in the joints, defects
25 regarding the sticking of the joint.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0057
                                                                  52
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    And that's going to be
2 everything, right?
3                   MR. BULLION:    Yeah.
4                   MR. GUERRA:    No, no, it's not everything,
5 Your Honor.     It's not everything.      I just know these
6 documents but it's not everything.         Defects in the bead
7 defects in the tread and they said to me, Luis you have
8 an allegation about the bead.       I said, no.   And I said,
9 but I always see when I go against tires the bead is
10 always the issue so I'm waiting for that and I'm not
11 willing to sit on it and then you make that allegation on
12 the defense side.    There was a problem with the bead and
13 I have to come back and ask for the documents.
14                  THE COURT:    What's wrong with that?
15                  MR. GUERRA:    Timing.   Timing.   Timing.
16 It's been going on a year.      But, Your Honor, I asked the
17 gentlemen here to provide me the factual basis of this
18 defense that the tire -- tire abuse that's the defense,
19 tire abuse.    And he has refused to give me the factual
20 basis, Your Honor.    So I'm fighting in the dark.      I
21 submitted three letters talk about not complying with the
22 rules.    He said that's the expert disclosure.     It's not
23 the expert disclosure.    It's the factual basis for the
24 defense before the expert disclosure.       I need to know
25 that.    I have allowed them to take deposition after


                     VIELICA DOBBINS, CSR, RPR
                                                                MR 0058
                                                              53
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 deposition.   I don't know what I'm defending against so
2 here is the problem.
3                 THE COURT:   Hold on.   I get it over there.
4                 MR. BULLION:   I'm sorry.
5                 THE COURT:   I get his argument over there.
6 You know I could see you put it together then all of a
7 sudden your guy comes in and says, well, really.      It was
8 something else totally out there and I had limited his
9 discovery to where he can't even defend against that
10 affirmative defense.
11                MR. BULLION:   I understand what you you're
12 saying, Your Honor.    I've never seen this being an issue.
13 I will tell you generally what our position is in the
14 case, but I don't think it is an expert issue.    We don't
15 have company witnesses who talk about why this tire
16 failed.
17                THE COURT:   I understand.
18                MR. BULLION:   Our position is this tire
19 was 11 years old at the time of the accident and it
20 should not have been in service.   There were five
21 different tires on this vehicle.   It was an expedition.
22 There was a light truck tire on it.    There were 4P metric
23 tires and they were a horrible mess of tires.    These
24 folks should not have been driving with these on this
25 vehicle.


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0059
                                                                54
          Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1                  And there is going to be plenty of proof
2 at the appropriate time that this tire was run
3 underinflated.      Probably there's going to be proof that
4 it suffered an impact which caused its failure.
5                  MR. GUERRA:    No it's not.
6                  MR. BULLION:    This is all expert stuff
7 that --
8                  THE COURT:    Well, wait a minute.   Wait a
9 minute.   He just went through a litany of them.      They're
10 all on the record.     You get aspect sheets related to --
11                 (Simultaneous speakers.)
12                 MR. GUERRA:    Wait.   I don't get all of it.
13 Let me explain.    Let me explain why.
14                 THE COURT:    No, I've been hearing you.
15                 MR. GUERRA:    If I may, Your Honor.   If I
16 may.   If I may.   Tire inspectors, the verifiers, tire
17 verifiers that do this day in and day out they cannot see
18 all of these defects and they're experienced people.
19 They need all the aspect specs to compare.      Why am not
20 entitled to have that to compare to see if there's
21 initial defects.     They are so precised as defects, Your
22 Honor, that they don't even let you make color copies of
23 the photographs.     They have to be colored laser copies of
24 the photographs because of preciseness.       So I'm entitled
25 to all the aspect specs for these truck tires so I can


                      VIELICA DOBBINS, CSR, RPR
                                                            MR 0060
                                                             55
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 compare to see if there's any defects that we miss.      Why
2 can't we have that for this specific tire, Your Honor?
3 It has nothing to do with other tires -- this tire.      Give
4 meet the aspect specs so my expert and we can take a look
5 at what should be.
6                 THE COURT:   What was the year of the
7 manufacture of this tire?
8                 MR. BULLION:   2001.
9                 THE COURT:   What happens with all the
10 aspect sheets for 2001, 2002 and 2000?
11                MR. BULLION:   We probably don't have
12 those, Your Honor.   What we typically would give would be
13 the oldest available.    They're not going to be
14 appreciably different.
15                THE COURT:   All right.
16                MR. BULLION:   The question is not the date
17 I don't think in this case.   It's there are -- I don't
18 know, this many --
19                THE COURT:   Okay.
20                MR. BULLION:   I'm showing 3 inches maybe.
21                THE COURT:   Oldest available two years
22 what does that do to you?
23                MR. BULLION:   It's not -- again, it's not
24 the date.   It's just having to give up all of them.    What
25 we ought to have to give up -- if there's anything --


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0061
                                                                 56
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1                  (Simultaneous speakers.)
2                  THE COURT:    It's defects.
3                  MR. BULLION:    If there's anything --
4                  THE COURT:    It's defects.
5                  MR. BULLION:    But a lot of them don't
6 relate to anything having to do with what they claim in
7 this case.   He for example-- he wants the one relating to
8 Barb.
9                  THE COURT:    Yeah, but y'all got a whole
10 bunch of allegations against the Plaintiffs that you just
11 went through.
12                 MR. BULLION:    But --
13                 MR. GUERRA:    For the first time.
14                 MR. BLACKERBY:    These documents are used
15 in the plant to look at tires that have just been cured.
16 These have not been used to look at tires that are 11
17 years old and have been run down on a vehicle.
18                 THE COURT:    Well, I understand.    But it
19 would certainly go to discovery of issues that were
20 potentially that were out there and that way they can
21 look at these tires in the context of these defects.        But
22 I didn't want to give 10 years of all that massive
23 documentation because I just think it's irrelevant and
24 too much now.
25                 MR. BULLION:    Well the issue is trade


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0062
                                                                57
         Plaintiffs' Amended Motion To Compel Hearing
                      September 8, 2015


1 secret though.    That's the problem we have with this
2 whole deal.   If we give them the aspect specifications
3 that relate to the claims in the case and it can be
4 relate to the defenses too that's fine.       There won't be
5 anything I think on what I just said.      But if we give
6 them the aspect specifications that relate to the claims
7 in the case, then we'll concede that that's necessary for
8 a fair adjudication of the claim.       When you get beyond
9 that then we're back in the mode of the In re Continental
10 tire case where we have proven this --
11                 THE COURT:   Oldest two years.
12                 MR. BULLION:   I'm sorry.
13                 THE COURT:   Oldest two years.
14                 MR. BULLION:   Okay.   You want us to you
15 give them all of them, huh?
16                 THE COURT:   The oldest two years.
17                 MR. BULLION:   Your Honor, one thing I
18 didn't -- you said 235 through 265 but we didn't talk
19 about a date range.   I would urge the court on that if
20 what he wants to do is be able to compare to limit it to
21 a narrower date range like maybe plus or minus six months
22 as opposed to it's going a ton of documents if you give
23 him those sizes for the five years that we offered plus
24 there's a reason -- there's a basis for the '98 to
25 2003 time frame with regard to the tire in question on


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0063
                                                               58
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 this case because that's when it was made there.      I would
2 urge you to either pick.
3                   THE COURT:   Two years forward or two years
4 after.     That's what we're going to start with.
5                   MR. BULLION:   I'm sorry.
6                   THE COURT:   Two years before or two years
7 after the manufacturing year.
8                   MR. BULLION:   That's going to be a ton,
9 Your Honor.     That's going to be a whole lot.    I can come
10 back to you and tell how it's -- just printing these
11 specs takes a lot of time.
12                  THE COURT:   All right.   What about six
13 months before and the year after to start.
14                  MR. BULLION:   Okay.   I don't know how much
15 effort that will be frankly, but I will put six months
16 before and one year after.
17                  With regard to the aspect specification,
18 Your Honor, I want to make sure that I'm being clear.
19 Giving up two different versions of it --
20                  THE COURT:   I don't know what you're
21 talking about two different versions.
22                  MR. BULLION:   You said the oldest two
23 years.
24                  THE COURT:   Yeah, just because most likely
25 you will have them for the year of manufacture.     If you


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0064
                                                                59
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 had it the year of manufacture then it's the year of
2 manufacture.
3                   MR. BULLION:    What we typically would do
4 is give them the oldest version that we have.
5                   MR. GUERRA:    That's good enough, Your
6 Honor.
7                   MR. BULLION:    But what you're saying is
8 you want more than just the oldest version?
9                   MR. GUERRA:    That's good for now, Your
10 Honor.
11                  THE COURT:    The oldest version.
12                  MR. GUERRA:    Yes.   For now, yes.
13                  MR. BULLION:    You won't go with my
14 proposal to give them a list and let them pick?
15                  MR. GUERRA:    No.
16                  MR. BULLION:    That seems --
17                  MR. GUERRA:    It's a waste of time.
18                  MR. BULLION:    From a standpoint of
19 protecting trade secrets, Your Honor.
20                  THE COURT:    I understand your argument.
21 The oldest version.    I wanted the manufacturer if it's
22 not there it's not there.
23                  MR. GUERRA:    Are you talking about the
24 skin stock?
25                  MR. BULLION:    That's the biggest lay down


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0065
                                                               60
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1 of all, Your Honor.     He's asking for actual the rubber
2 content formula which is the -- that's the Coca-Cola
3 formula of the tire world.      In re Continental General
4 Tire is directly on point.
5                  THE COURT:    You're going to tell me how
6 you get there on that.
7                  MR. GUERRA:    Coca-Cola doesn't kill
8 people.     These tires kill people, Your Honor.   We are
9 talking about the ability to hold materials together.        We
10 have a claim for that.    We cannot know whether or not
11 that product can do it.    You can't test.   You can't do
12 anything.    You can put the claim out there, but you can't
13 do anything about it.    You cannot conduct any discovery.
14 How is that fair?   They might as well check that out and
15 say you can never make that claim because the --
16                 THE COURT:    What's your best case on it
17 that specific formulation is a red flag, red flag.
18                 MR. GUERRA:    Yes, let me have it.
19                 THE COURT:    No.   You show me your best
20 case.   What's your best legal authority that you're going
21 to get the specific formulation?
22                 MR. GUERRA:    I mean right now --
23                 THE COURT:    I'm not going to be a pioneer
24 on that.
25                 MR. GUERRA:    It's not a pioneer --


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0066
                                                                 61
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1                   THE COURT:    This is not first tire case.
2                   MR. GUERRA:    I understand, Your Honor.
3                   THE COURT:    I'm just telling you give me
4 the best case on this specific issue.
5                   MR. GUERRA:    Would you give me a couple of
6 days.
7                   THE COURT:    Yeah.
8                   MR. GUERRA:    All right.
9                   THE COURT:    I'm ruling with him until you
10 give me a case from the specific formulation.
11                  MR. GUERRA:    Fantastic, Your Honor.
12                  THE COURT:    And if he gives one, you get
13 to counter back.
14                  MR. BULLION:    Thank you, Your Honor.   I
15 sure hope so.
16                  THE COURT:    I don't want 15 cases from
17 both of you.
18                  MR. GUERRA:    No problem.
19                  THE COURT:    You give me your best case.
20 You give me the best counter.
21                  MR. BULLION:    We have already submitted
22 two that are on this direct point that we're talking
23 about.
24                  THE COURT:    I understand.   I'm just saying
25 that's what you can do.


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0067
                                                                    62
           Plaintiffs' Amended Motion To Compel Hearing
                        September 8, 2015


1                   MR. BULLION:    Okay.   One other thing that
2 we discussed in chambers that I just want to put on
3 record that I agree to do.
4                   THE COURT:    Well, actually y'all were in
5 the jury room not in the judge's chamber.           I wasn't part
6 of the conversation.
7                   MR. BULLION:    No.   No.   No.   I misspoke.
8 I apologize.
9                   THE COURT:    Well, I didn't want anyone
10 reading the record -- well I didn't want anyone reading
11 the record being confused.
12                  MR. BULLION:    It says jury room all on the
13 door.
14                  THE COURT:    I don't want anyone to be
15 confused and think this was a conversation among us all
16 in chambers.   I wasn't a party.       That was y'all's
17 conference.
18                  MR. BULLION:    I appreciate the
19 clarification.    Mr. Guerra thinks that --
20                  MR. GUERRA:    Call me Luis.
21                  MR. BULLION:    Usually in the courtroom I
22 would call you Mr. Guerra.
23                  MR. GUERRA:    Call me Luis.      That's my
24 name.
25                  MR. BULLION:    We have produced what is


                    VIELICA DOBBINS, CSR, RPR
                                                                  MR 0068
                                                                 63
            Plaintiffs' Amended Motion To Compel Hearing
                         September 8, 2015


1 known in Michelin as physician paper on tire service life
2 and he thinks that there is a different version of the
3 one we produced and I had agreed to check on that.         I
4 don't think that there is but I just want to put on the
5 record that that is something I agreed to.
6                   THE COURT:    If there is a different
7 version, you give it to him.
8                   MR. BULLION:    To check on it.   I think
9 that's all I have on my notes.
10                  MR. GUERRA:    I think it's covered.
11                  THE COURT:    All right.   Y'all got a record
12 of it.    Y'all got a record of it.    It's good to see
13 y'all.
14                     (End of Proceedings.)
15
16
17
18
19
20
21
22
23
24
25


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0069
                                                            64
         Plaintiffs' Amended Motion To Compel Hearing
                       September 8, 2015


1 STATE OF TEXAS
2 COUNTY OF DALLAS
3
4       I, Vielica R. Dobbins, Official Court Reporter in
5 and for the 134th District Court of Dallas, State of
6 Texas, do hereby certify that the above and foregoing
7 contains a true and correct transcription of all portions
8 of evidence and other proceedings requested in writing by
9 counsel for the parties to be included in this volume of
10 the Reporter's Record in the above-styled and numbered
11 cause, all of which occurred in open court or in chambers
12 and were reported by me.
13      I further certify that this Reporter's Record of the
14 proceedings truly and correctly reflects the exhibits, if
15 any, offered by the respective parties.
16      I further certify that the total cost for the
17 preparation of this Reporter's Record is $384.00 and was
18 paid/will be paid by Mr. Thomas Bullion, III.
19
20
21                            Vielica R. Dobbins, CSR, RPR
                              Texas CSR No. 6248
22                            Official Court Reporter
                              134th District Court
23                            Dallas County, Texas
                              600 Commerce Street, Suite 650
24                            Dallas, Texas 75202
                              Telephone: (214) 653-7239
25                            Expiration: 12/31/2016


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0070
                                                               1
                     Motion To Strike Hearing
                         October 5, 2015


1                       REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUMES
2               TRIAL COURT CAUSE NO. DC-14-07255
3 SAMUEL MEDINA AND OBDULIA        ) IN THE DISTRICT COURT
  MEDINA, HUSBAND AND WIFE,        )
4 INDIVIDUALLY; NATALYE MEDINA     )
  INDIVIDUALLY; NAVIL GIBSON,      )
5 INDIVIDUALLY,                    )
                                   )
6         Plaintiff(s),            )
                                   )
7    vs.                           ) DALLAS COUNTY, TEXAS
                                   )
8    MICHELIN NORTH AMERICA, INC.; )
     AND JOSE BUSTILLO D/B/A MUNDO )
9    CARS, AN IN STATE DEFENDANT, )
                                   )
10        Defendant(s).            ) 134TH JUDICIAL DISTRICT
11
12
13        _____________________________________________
14    SHORT MOTION TO STRIKE MICHELIN'S CLAIMS OF TIRE ABUSE
                              HEARING
15         _____________________________________________
16
17
18       On the 5th day of October, 2015, the following
19 proceedings came on to be held in the above-titled and
20 numbered cause before the Honorable Dale B. Tillery,
21 Judge Presiding, held in Dallas, Dallas County, Texas.
22       Proceedings reported by computerized stenotype
23 machine.
24
25


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0071
                                                  2
                   Motion To Strike Hearing
                       October 5, 2015


1                        APPEARANCES
 2 LUIS P. GUERRA
   SBOT NO. (Admitted Pro hac vice)
 3 DAVID C. SHAPIRO
   SBOT NO. (Admitted Pro hac vice)
 4 Luis P. Guerra, L.L.C.
   6225 N. 24th Street
 5 Suite 125
   Phoenix, Arizona 85016
 6 Telephone: (602) 381-8400
   Fax: (602) 381-8403
 7 E-mail: Pmigliorini@lpguerra.com
   Counsel for PLAINTIFFS
 8
   THOMAS M.'TOM' BULLION, III
 9 SBOT NO. 03331005
   CHRIS A. BLACKERBY
10 SBOT NO. 00787091
   Germer Beaman & Brown, P.L.L.C.
11 301 Congress Avenue
   Suite 1700
12 Austin, Texas 78701
   Telephone: (512) 472-0288
13 Fax: (512) 472-0721
   E-mail: Cblackerby@germer-austin.com
14
   - and -
15
   DEBORA B. ALSUP
16 SBOT NO. 02006200
   Thompson Knight
17 98 San Jacinto Blvd., Ste. 1900
   Austin, TX 78701-4238
18 Telephone: (512) 469-6114
   Fax: (512) 482-5028
19 E-mail: Debora.alsup@tklaw.com
   Counsel for DEFENDANTS
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                              MR 0072
                                                              3
                    Motion To Strike Hearing
                        October 5, 2015


1                           VOLUME 1
2    SHORT MOTION TO STRIKE MICHELIN'S CLAIMS OF TIRE ABUSE
3                           HEARING
4 October 5, 2015
5                                                  PAGE VOL.
6 Proceedings .......................................4      1
7 Adjournment ......................................37      1
8 Reporter's Certificate ...........................38      1
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                    VIELICA DOBBINS, CSR, RPR
                                                         MR 0073
                                                                4
                    Motion To Strike Hearing
                        October 5, 2015


1                    P R O C E E D I N G S
2                 THE COURT:    All right.   We're on the
3 record in Cause No. DC-14-07255 Medina vs. Michelin.
4 Announcements and appearance on the record for the
5 Plaintiffs, please.
6                 MR. GUERRA:    Luis Guerra and David
7 Shapiro, Your Honor.
8                 THE COURT:    And for the Defendants.
9                 MR. BULLION:    Your Honor, Tom Bullion and
10 Chris Blackerby and we brought Debbie Alsup from the
11 Thompson Knight firm today as well.     She is Michelin's
12 appellate lawyer in the case.
13                THE COURT:    All right.   You may proceed.
14                MR. GUERRA:    Do you have any preference,
15 Your Honor, how you want me to argue this?
16                Here is my problem, Your Honor.
17 Concerning the orders that you made at our prior hearing
18 September 8th we would like to, you know, request the
19 Court to review the transcript and it will be available
20 shortly.   I know that Vielica has been working admirably
21 and she has explained it to me.     And I think she going to
22 it available shortly so you can just read it and just
23 issue the order regarding some of the disputes that we
24 have here.
25                THE COURT:    Yes.   That's what I'll do.


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0074
                                                                  5
                     Motion To Strike Hearing
                         October 5, 2015


1                 MR. GUERRA:    Concerning Your Honor --
2 here's the problem that I have in a nutshell.      On
3 March 30th you gave us until December 15 to produce the
4 expert opinions.     That is about from March 30th -- I'm
5 sorry -- April 30th.    You gave us -- on April 30th you
6 gave us the Court's scheduling order until December 15th
7 to produce the expert's opinions.     And that is, Your
8 Honor 229 days.
9                 Of those 229 days I am supposed to conduct
10 discovery, get the information.    I have not been able to
11 do that.   I was here on May 11 asking for documents.
12                THE COURT:    I understand.
13                MR. GUERRA:    I've been here on September
14 8th asking for --
15                THE COURT:    So what is it that you want to
16 do?
17                MR. GUERRA:    I those documents and I want
18 the documents they promised to produce.      And so they
19 promised prior to the hearing to give me -- that's the
20 letter to us -- general principals, the technical notes,
21 the tire nonconfirming procedures and the oldest
22 available tire building training document for tires.
23 Then they came to the hearing on September 8th and they
24 promised again that I would get all that stuff.     Then
25 they wrote a letter to you on September 17th saying


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0075
                                                                 6
                     Motion To Strike Hearing
                         October 5, 2015


1 again, despite that proposal on September 1st to produce
2 additional documents Plaintiffs used a --
3 (unintelligible) --their offer, despite that we agree
4 during the hearing to produce the documents any way.         So
5 three times they have told them.        They told us, they told
6 you, they've made judicial declarations.       We're going to
7 produce them.     I don't have them.     I don't have -- all I
8 have out of those documents, I have the general
9 principal.    That's it.
10                  They produced incompletely the tire
11 nonconforming.    There's no qualifications on what they're
12 going to produce.    There's no qualifications.    We will
13 produce --
14                  THE COURT:    Well, but isn't this part of
15 what we all, I mean what whey went through?
16                  MR. GUERRA:    Yes, Your Honor.
17                  THE COURT:    Okay.
18                  MR. GUERRA:    I don't have the documents.
19                  THE COURT:    Well, I'm sure they're going
20 to say we're waiting on the order and y'all don't agree
21 to the order.    I'll go over the order as soon as we get
22 the transcript.    And if this creates a problem for the
23 December, your time will be extended.      That's the way
24 it's going to be.
25                  MR. GUERRA:    Your Honor, I don't want to


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0076
                                                                  7
                     Motion To Strike Hearing
                         October 5, 2015


1 lose my trial date.     I do not want to lose my trial date.
2 I have spent 70 percent of the time -- 70 percent of the
3 time -- some this I've been up to today 158 days of those
4 229.     This is the traditional traditional litigation
5 strategy of this company.      On May 11 when I was here I
6 stated that I'm already having problems, Your Honor.        I
7 know that's the way they work.      So out of my time that I
8 have to conduct discovery on the merits of the case, I
9 have spent 70 percent of my time --
10                 THE COURT:    Yeah, but if your concern is
11 over the amount of time you have to commit to accomplish
12 your discovery, you're not going to have a problem with
13 that.
14                 MR. GUERRA:    Okay.   Okay.   All I need is
15 the documents really so can I conduct my discovery.      In
16 the meantime --
17                 THE COURT:    As soon as I get the
18 transcript, I will read it over and do the order since
19 y'all couldn't agree to what the rulings were.
20                 MR. GUERRA:    Some of these documents they
21 claim, Oh, we agree to produce them so and it's not even
22 part of the order.    We agreed to produce them.     No, it's
23 got to be on the order because they promised they would
24 produce them.   So if they don't produce them and when I
25 find through the witnesses they didn't produce these


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0077
                                                                  8
                     Motion To Strike Hearing
                         October 5, 2015


1 documents, I can come back here and talk to you about
2 these matters, Your Honor.
3                  MR. BULLION:   Your Honor, it's not correct
4 that we're waiting on an order to produce documents.
5 It's not correct.    We have produced --
6                  THE COURT:   Well, if you produced all
7 those that he's got his poster on and he'd said that
8 y'all agree to produce then there's nothing to argue
9 about.
10                 MR. BULLION:   He is wrong, Your Honor.       He
11 is wrong.    We made a proposal as the Court will recall a
12 week before the hearing on September 8th we made a
13 proposal.    He has excerpted part of it on the board that
14 he has got there.   And it was we will produce certain
15 documents in an effort to resolve this motion to compel
16 and you withdraw your motion to compel.      They didn't
17 accept it.   They called it BS as you'll recall.    They
18 didn't accept the offer.
19                 Despite that we came in, in good faith at
20 the hearing and we said we'll agree to produce these
21 documents.   We have produced almost 5,000 pages of
22 documents.   Now we have produced the documents.
23                 THE COURT:   Are you saying that you have
24 already gave him what he is talking about on that poster?
25                 MR. BULLION:   Yes.   That's what I'm


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0078
                                                               9
                    Motion To Strike Hearing
                        October 5, 2015


1 saying.
2                 THE COURT:   Okay.   Then he can say what he
3 wants.    If you've already gave it him, you gave it to him
4 and you will be sitting good.     He don't think you did and
5 he's going to have to prove that.
6                 MR. BULLION:   The only thing, Your Honor,
7 is I understand that the motion for sanctions that he
8 filed only relates to thing that are not things the Court
9 ordered us to produce, but things that we voluntarily
10 offered that we would produce.   We have not produced
11 documents relating to the other tire sizes that the court
12 ordered because, again, we are waiting on the order on
13 that.
14                THE COURT:   I understand.
15                MR. BULLION:   Aspect specifications,
16 expanding aspect specifications, we have not produced
17 that.
18                THE COURT:   I understand.
19                MR. BULLION:   But with regard to the
20 documents that we said in that proposed Rule 11 Agreement
21 that we will produce on September 1 even though he didn't
22 accept it, we have produced those.    There are certain of
23 those documents that he is complaining about in the
24 motion that don't exist that we have said it in our
25 responses.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0079
                                                                 10
                     Motion To Strike Hearing
                         October 5, 2015


1                   THE COURT:    Okay.   Sounds easy.
2                   MR. BULLION:    I wish it was.
3                   MR. BLACKERBY:    We agree I think it should
4 be easy, but it has not been.
5                   MR. GUERRA:    Your Honor, it's absolutely
6 not true.   They have not produced a single technical
7 note.   It's right here; not a single one, not a single
8 one tire nonconfirming --
9                   THE COURT:    Okay.   Well, how are you going
10 to prove that?
11                  MR. GUERRA:    They have told me.    They have
12 told me they have not produced them.
13                  THE COURT:    Have y'all not produced a
14 single technical note?
15                  MR. GUERRA:    Not a single technical note.
16                  MR. BULLION:    Technical notes, Your Honor,
17 are referred to in certain aspect specifications.       You
18 will recall briefly at least what the aspect
19 specifications are.    They're the documents that --
20                  THE COURT:    Yeah, I remember --
21                  MR. BULLION:    Class spectors use in the
22 final finish department.      Certain of the aspect
23 specifications have technical notes associated with them
24 certain of them don't.   The ones that we have produced in
25 the case today, he did not.


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0080
                                                              11
                    Motion To Strike Hearing
                        October 5, 2015


1                 THE COURT:    It's an easy question.   He
2 says you have not produced a single technical note.
3                 MR. BULLION:    We have, Your Honor.
4                 THE COURT:    You're saying, yes, we have.
5                 MR. BULLION:    There are no technical notes
6 associated with the aspect specifications we have
7 produced today.   If we --
8                 THE COURT:    Okay but if there are just
9 none because there is none created then that's why you
10 have none.
11                MR. BULLION:    We've said that in our
12 responses.   The Court has ordered that we produce
13 additional aspect specifications --
14                THE COURT:    Yeah, and you're waiting for
15 an order.
16                MR. GUERRA:    All of them.
17                MR. BULLION:    And when we do that --
18                (Simultaneous speakers.)
19                THE COURT:    I understand.
20                MR. GUERRA:    Here we are, Your Honor.     He
21 said he will produce them.    He told you --
22                THE COURT:    No.   No.
23                MR. GUERRA:    He said I will produce all
24 the documents that he had here.
25                THE COURT:    And he has.


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0081
                                                              12
                     Motion To Strike Hearing
                         October 5, 2015


1                 MR. GUERRA:    He hasn't.
2                 THE COURT:    He says on his aspect size
3 those don't have technical levels.
4                 MR. GUERRA:    No, Your Honor.
5                 THE COURT:    On the remaining ones he is
6 waiting for the order that there are some that have
7 technical notes.
8                 MR. GUERRA:    No, Your Honor.
9                 THE COURT:    I don't know that to be
10 factually true or incorrect.
11                MR. GUERRA:    In general, Your Honor, there
12 are no qualifications here or here or in the courtroom.
13 There were no qualifications.
14                THE COURT:    Well, no, I'm not going to
15 suggest -- I'm not going to entertain that they agreed to
16 produce every technical note that they've ever had or
17 anything -- that's a little broad.
18                MR. GUERRA:    No, Your Honor.   It's
19 concerning the aspect specifications.
20                THE COURT:    That's what I just said.   He
21 gave you the aspect specifications.   He said they don't
22 have technical notes.   The other ones are subject of the
23 order.   And he says soon as the order comes down, they'll
24 be some that have technical notes.    I don't know if
25 that's true.   I'm just saying that's what he's telling


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0082
                                                                  13
                     Motion To Strike Hearing
                         October 5, 2015


1 me.   Isn't that what you're telling me?
2                   MR. BULLION:    That's exactly right, Your
3 Honor.
4                   THE COURT:    All right.    You may know
5 different but you need to give me proof.
6                   MR. GUERRA:    If we came here during the
7 oral argument and the court ordered for them to produce
8 all of the aspect specifications it's on the record.           And
9 the aspect specifications --
10                  THE COURT:    That's one of the things y'all
11 disagree with.    That's one of the things y'all disagree
12 with.   That's why there's not an order signed.       You think
13 I ruled certain ways.   He thinks I ruled other ways.
14 We're going to get the transcript.         And if you're right,
15 then he may have a problem.      If he's right the way he
16 heard it, then what he's telling you --
17                  MR. SHAPIRO:    Your Honor, part of the
18 problem is they have the documents.        We don't have the
19 documents.
20                  THE COURT:    I know that.
21                  MR. SHAPIRO:    So you're telling us to
22 prove what we don't have.      How do we do that?
23                  THE COURT:    No.   No.   You said you've got
24 no technical notes.    He says I understand for the aspect
25 specs that we've given you voluntarily --


                    VIELICA DOBBINS, CSR, RPR
                                                               MR 0083
                                                                14
                     Motion To Strike Hearing
                         October 5, 2015


1                  MR. GUERRA:     They gave us nine aspects,
2 nine, Your Honor.
3                  THE COURT:    Exactly.   That's fine.   He's
4 saying there's no technical notes for those.       Now if you
5 can prove, yes, there are.       There are technical notes for
6 all those then you would be showing me that what he
7 saying is not correct.     He says the other things that
8 would include and have technical notes are subject of the
9 order.
10                 MR. GUERRA:     Your Honor, they play this
11 game in every single litigation parsing things that were
12 said.    Your Honor, it's the strategy that they use, Your
13 Honor.    The general note --
14                 THE COURT:    What do you want me to do?
15 You want me to take this and say you've got to give them
16 some technical notes because --
17                 MR. GUERRA:     All of the technical notes;
18 not some, all of them.    All of it, Your Honor.
19                 THE COURT:    I done asked you.   If your
20 argument is they have got to give you every technical
21 note that has ever flown past Michelin no matter what,
22 that would be a little broad.
23                 MR. GUERRA:     Concerning the aspect
24 specifications they've been ordered to produce and the
25 court ordered them all produced, so I need the technical


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0084
                                                                 15
                     Motion To Strike Hearing
                         October 5, 2015


1 notes.
2                  THE COURT:    Have you ever seen a dog chase
3 his tail?     That's where you and I -- that's what you and
4 I are doing.    I get it.   I hear your argument.   You want
5 me to accept as a fact your position on what I've
6 ordered.    He wants me to accept as a fact their position
7 on what I've ordered.
8                  He says if their position is right, he's
9 given you all the aspects --
10                 MR. GUERRA:    No, he hasn't, Your Honor.
11 He hasn't.
12                 THE COURT:    Show me one piece of evidence
13 for the aspect sizes he's given you, technical notes
14 exist and he didn't give it to you.
15                 MR. GUERRA:    Your Honor, I came here on
16 September 8th because I don't have the aspect
17 specifications that I need.     We wasted another month on
18 this nonsense that have 200 aspect specifications.       We
19 have already heard this argument, Your Honor.      You
20 ordered them produced -- what's clear as daylight.
21                 THE COURT:    Y'all don't agree to what I
22 ordered.   As soon as I get the transcript, I'll read it.
23 One of y'all is going to be right and one of y'all is
24 going to be wrong.   Maybe y'all will both be a little
25 right, y'all both will be a little wrong.    Any way you


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0085
                                                                16
                     Motion To Strike Hearing
                         October 5, 2015


1 will get an order.     And if there are -- if it comes the
2 way you think I've ordered, then he probably has a lot of
3 technical notes from what you're telling me he needs to
4 give.
5                 If it comes out the way he thinks the
6 ruling was, he says he's good and you will be getting
7 technical notes because some of the information that he
8 thinks I ordered will be associated with technical notes,
9 right?
10                MR. BULLION:   Exactly.
11                MR. SHAPIRO:   Your Honor, on the tire
12 building training, we don't have any of them.      These
13 folks that start at Michelin they don't just start
14 building tires.   They're trained.   We don't have any of
15 them, not a single one.
16                THE COURT:   Any what?
17                MR. SHAPIRO:   The tire building training,
18 how they build the tires.
19                MR. BULLION:   We given them a ton of --
20                (Simultaneous speakers.)
21                MR. SHAPIRO:   No, they have not.
22                MR. BULLION:   It would be proper and
23 polite to let me finish addressing the Court before
24 interrupting, okay.    We have referenced in our
25 supplemental discovery responses what we have produced


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0086
                                                                17
                     Motion To Strike Hearing
                         October 5, 2015


1 specifically.    Without an order from the Court we
2 produced 3,000 approximately more pages of documents
3 since that hearing.     We've referenced in our responses
4 what we produced and they can go -- if they're willing to
5 read it, they can go and find the documents we have
6 produced.     We have produced our builder.    We've build
7 machine setup type documents and tire builder training
8 documents.
9                  THE COURT:   You said you got no tire
10 builder training.
11                 MR. BULLION:   Your Honor --
12                 THE COURT:   Here is the way we are going
13 to handle that.   You know what you sent them.     Bates
14 stamped --
15                 MR. BULLION:   Yes, Your Honor.   It's set
16 out in our response --
17                 THE COURT:   Listen.   Do me a little favor
18 all right.   Humor me.   Send them the Bates Stamp range
19 where you say tire training.
20                 MR. SHAPIRO:   Yes, Your Honor, tire
21 training.
22                 THE COURT:   Tire training information
23 exist.
24                 MR. BULLION:   That is set in out in our
25 response to the motion for sanctions as well, but I will


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0087
                                                              18
                     Motion To Strike Hearing
                         October 5, 2015


1 send it again.
2                  THE COURT:   And just send a letter
3 pursuant to my instruction to you that specifically
4 addresses here are the Bates number ranges for the tire
5 installation training or what is it tire --
6                  MR. SHAPIRO:   Your Honor, When some of --
7                  THE COURT:   What is it that you want?
8                  MR. SHAPIRO:   We want the orientation
9 documents.
10                 THE COURT:   No.   No.   You started off with
11 tire training information.
12                 MR. SHAPIRO:   Yes.
13                 THE COURT:   That's what I want you to
14 Bates Stamp range.
15                 MR. BULLION:   Just backing up just
16 briefly, Your Honor.   We produced a lot of documents.      We
17 produced them even before we supplemented our discovery
18 responses --
19                 THE COURT:   If they're Bates stamped just
20 tell them ranges.
21                 MR. BULLION:   I am.
22                 THE COURT:   And then you're going to look
23 at that and if none of that is tire training information,
24 bring it to me.   If it's not tire training information, I
25 guess you overlooked and it's going to be a problem.       It


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0088
                                                                  19
                     Motion To Strike Hearing
                         October 5, 2015


1 goes to your credibility and what you're asking.
2                   MR. SHAPIRO:    Okay.
3                   THE COURT:    All right.   What else.
4                   MR. GUERRA:    Your Honor, I'm sorry.     I
5 call him my son's name.     My apologies.
6                   These folks here -- for instance, Your
7 Honor.    They say that they produce all these documents.
8 They don't produce the most important.        That is the
9 tactic.
10                  THE COURT:    Okay.   We are waiting on the
11 order.
12                  MR. GUERRA:    So the tire nonconforming
13 procedures we know for a fact they are missing.      First of
14 all, we just got them 14 days ago, but they're missing
15 all of the reference documents contained on the ones that
16 they produced.    They proved TNC2s and 3s but they didn't
17 produce the reference documents associated with it.        In
18 addition, Your Honor, they didn't produce TNC4s and 5s.
19 They claim they didn't exist then.
20                  Now they have to deal with those
21 complaints at the same time at the time that the tire was
22 manufactured which were already complaints and after the
23 tires left the factory.    Those are 4s and 5s.    So --
24                  THE COURT:    What do you want me to do?
25                  MR. GUERRA:    Order them produced, Your


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0089
                                                               20
                    Motion To Strike Hearing
                        October 5, 2015


1 Honor.
2                  THE COURT:    I've already gone through a
3 whole big order that y'all don't agree with.        I'm going
4 to go through the transcript.      I'm going to give you that
5 order.   This wasn't part of the order.       All of this that
6 you're bringing up wasn't part of --
7                  MR. GUERRA:    No.    Because they agreed with
8 it.   They agreed to produce them and here I am again
9 another 58 days into --
10                 THE COURT:    He just told me he produced
11 them.
12                 MR. BULLION:    Your Honor --
13                 MR. GUERRA:    He hasn't, Your Honor.
14                 MR. BULLION:    This is the hide the ball
15 game and we are not the ones playing it.
16                 (Simultaneous speakers.)
17                 THE COURT:    Hold on.   Do don't interrupt
18 them.
19                 MR. BULLION:    We have asked these guys
20 they have complained every day multiple times about our
21 discovery responses every day.       I promise you.
22                 THE COURT:    Okay.
23                 MR. BULLION:    We have asked them, what is
24 your problem?   What is it that you think we haven't
25 produce and they don't respond.       When they finally put in


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0090
                                                                21
                     Motion To Strike Hearing
                         October 5, 2015


1 their motion for sanctions what they claimed we hadn't
2 produced, the TNC4 and 5, we wrote a letter and said,
3 Hey, it here is why you don't have TNC4.       We were able to
4 erase original equipment tires.      This is a replacement
5 market tire.     Here is why you don't TNC5.    It didn't
6 exist at the time.
7                  We have explained this to them and asked
8 them to withdraw their motion for sanctions yet they
9 don't do it.
10                 The reason, Your Honor, there are so many
11 miscommunications in this case.     We feel like everything
12 needs to be put in writing and we have requested and that
13 I'm going to stick with that position.
14                 THE COURT:    I can't blame them.
15                 MR. GUERRA:    These folks we call them more
16 than 15 times after this hearing.     They refused to take
17 the calls, refused to take the calls even discuss it.
18                 THE COURT:    That's all right.   Send it in
19 writing then.    I've been in your shoes then send it in
20 writing.
21                 MR. GUERRA:    Your Honor, we have send them
22 in writing.    They know exactly what we want.    They just
23 hide the ball and then pretend that we gave you 5,000
24 documents.    None of them include this nonsense.    It's
25 missing, Your Honor.   They do this on every game.    If I


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0091
                                                              22
                   Motion To Strike Hearing
                       October 5, 2015


1 read the Bates number order to you it's the same thing.
2                 THE COURT:    You don't have an order on
3 that.
4                 MR. GUERRA:    I don't.
5                 THE COURT:    We went through all of that
6 because you said we've got all of these things they're
7 supposed to give us.   They didn't me and went through a
8 whole big hearing.    I made an order.    Y'all don't agree
9 with what that order was.     I'm going to go through the
10 transcript and I'll give you the order.
11                He says they're going respond.    I'm sure
12 they are because they don't have much choice and then you
13 will know where you are.
14                MR. GUERRA:    On the Velo case which they
15 refer to it several times.    It was a very similar tire
16 which was LTX M/S manufactured at same plant different
17 size was a 265 as opposed to 255, but other than that was
18 exactly the same.   The tires are exactly manufactured the
19 same way.
20                I got many more aspect specifications,
21 many many more and I have the same exact defects plus
22 more on this one.
23                THE COURT:    So maybe when I do my order
24 and they do their response based on the order you will
25 have that same treasure troll.    You want me to assume


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0092
                                                                  23
                      Motion To Strike Hearing
                          October 5, 2015


1 that you won't.
2                 MR. GUERRA:    Your Honor, I just want what
3 was ordered here after we had the oral argument about
4 that matter and I want the matters that they promised me
5 that they will produce so I didn't put it on the other
6 argument and I think I am entitled to that.         There is
7 absolutely no qualifiers anywhere about what they're
8 going to produce and they now after we did that -- they
9 do this in every case, Your Honor.
10                THE COURT:    Wait a minute.      We're going
11 round and round.    He said they produced it.      You say they
12 didn't.
13                MR. GUERRA:    He didn't.
14                THE COURT:    Well what's the proof.      He
15 says they don't exist.
16                MR. GUERRA:    No.    No.   No.   What they say
17 is that they didn't exist at the time, but there has to
18 be some way to deal with that matter; complaints after
19 the original equipment for the original equipment
20 customers.   It's the same tire.     So I need to --
21                THE COURT:    Look.    Here's the deal.   He
22 says on the record they don't exist.       They don't exist.
23 Bring me in one that show they don't exist and that's
24 going to somewhat problematic for him.
25                MR. GUERRA:    Okay.


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0093
                                                               24
                     Motion To Strike Hearing
                         October 5, 2015


1                  THE COURT:    Right now you're telling me
2 they do exist.     He says no they don't.
3                  MR. GUERRA:    Can you just incorporate on
4 the order for them produce the documents so then I have
5 an order that I can go against.
6                  THE COURT:    What documents?
7                  MR. GUERRA:    All tire nonconfirming
8 procedures to be produced, technical notes to be produced
9 concerning these aspect specifications.       That's all I
10 need and the tire building documents.      Just put it in the
11 order, Your Honor.
12                 MR. BULLION:    Your Honor, you have already
13 said multiple times you are going to read the transcript
14 and prepare an order that reflects your rulings and we
15 trust that you'll do that.     He keeps referring to
16 agreement.   The September 1 document was written as a
17 Rule Agreement.   It has a place for a signature for
18 Mr. Guerra and Mr. Shapiro here.     They never signed it.
19 It says in exchange for the production agreed above --
20                 THE COURT:    It doesn't matter.   Like I
21 said it's not a Rule 11.     It's not signed.
22                 MR. BULLION:    There was not an agreement
23 despite that we produced a lot of documents.
24                 MR. GUERRA:    What not signed but he came
25 into the court and said that I'm going to produce them.


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0094
                                                               25
                    Motion To Strike Hearing
                        October 5, 2015


1                 THE COURT:    If he did that it's on the
2 record.
3                 MR. GUERRA:    It's on the record.   And
4 then --
5                 THE COURT:    Y'all obviously don't agree.
6 Why do we keep going around on this.
7                 MR. GUERRA:    Because he is saying -- now
8 he is trying to go back on his word.      He said it in open
9 court.    He then said it here despite what we said.   We
10 agree to again to produce the documents any way.
11                THE COURT:    You said it's on the record.
12                MR. GUERRA:    It's on the record.
13                THE COURT:    Okay.   I told you I'm going to
14 go based on what the record was.
15                MR. BULLION:    Your Honor, they're here
16 asking for sanctions against us and it doesn't relate to
17 the Court's ruling.   They say in footnote note one of
18 their motion it does not relate.     This motion does not
19 address the documents the Court ordered Michelin to
20 produce.
21                THE COURT:    The Court can award sanctions
22 based upon representations and, you know, representations
23 in writing you know that's possible.     But right now I
24 don't -- until I read that transcript, you're telling me
25 all that matter that's on your posters it was stated on


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0095
                                                               26
                     Motion To Strike Hearing
                         October 5, 2015


1 the record.
2                  MR. GUERRA:    Yeah.   I need to see it, but
3 words to the effect.
4                  THE COURT:    Yeah.
5                  MR. GUERRA:    I am going produce them any
6 way.
7                  THE COURT:    Well then we'll deal with
8 that.     If it's on the record, it's going to be there.
9                  MR. GUERRA:    During the hearing --
10                 THE COURT:    If it's not on the record --
11                 MR. GUERRA:    During the hearing we
12 agree -- during the hearing we agree to produce the
13 documents any way.    He wrote it.     That's a letter to you,
14 Your Honor.    That's the representation he made to the
15 Court.
16                 THE COURT:    Okay.
17                 MR. GUERRA:    It's here.   It's on our
18 record right here.
19                 THE COURT:    I'll look at it.   When he gets
20 an order he is waiting on the order.      He's a got right to
21 do that.
22                 What else?
23                 MR. BULLION:    We've got a motion to
24 designate responsible third parties, Your Honor, the
25 first one we've ever had to have a hearing on in my


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0096
                                                                 27
                      Motion To Strike Hearing
                          October 5, 2015


1 memory.   I've done hundreds of these.     This is the first
2 one we've had to have a hearing on.     But if you want to
3 take that up, we'll be glad to do that.        Mr. Blackerby
4 will address that.
5                 THE COURT:    Is it timely?
6                 MR. BULLION:    Oh yeah.
7                 MR. GUERRA:    Yes, sir.
8                 MR. BULLION:    It's been set.    It's been
9 filed a long time ago.
10                MR. BLACKERBY:    It's pretty simple pretty
11 straightforward.    We've -- the owners and the operator of
12 the vehicle were the Rico family.    We went out and
13 deposed the Ricos and about 10 days later we filed a
14 motion to designate them as responsible parties.       This is
15 what happens in every single tire case.       The allegation
16 is they properly maintained the tire and the allegation
17 is the driver failed to maintain control of the tire.         We
18 should be good.    The objection that they are allowed to
19 make is we didn't complete it.    The sufficiency to
20 special exceptions.    They filed an objection and instead
21 of doing that, their objection is it is baseless and
22 unsupported and they have given a lot of testimony
23 primarily from actually all leading questions by the
24 Plaintiffs saying you took care of the tire, right, yes
25 and all these kind of sayings and basically that's their


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0097
                                                                 28
                     Motion To Strike Hearing
                         October 5, 2015


1 objection which is not a proper objection you know.
2                   THE COURT:   Not for -- not at this stage.
3                   MR. BULLION:   Not at this stage.
4                   THE COURT:   Maybe at the time of
5 submission --
6                   MR. BLACKERBY:   Exactly.
7                   THE COURT:   -- when the evidence is before
8 the court as to whether or not there's anything that
9 would raise the issue of responsibility but not just on
10 just designating.
11                  Response.
12                  MR. SHAPIRO:   Your Honor, first of all
13 Mr. Blackerby actually asked the questions about the
14 tire.   He didn't like the answer.    The driver and the
15 owner of the vehicle and the tires say I had the tires
16 checked.   So they're just completely -- it's sad to say
17 they're making up facts.      There's no evidence of poorly
18 maintaining the tire and it goes hand and hand with our
19 motion to strike claims of tire abuse.
20                  They won't disclose it.     We keep asking
21 them.   You know it's just trial by ambush.     We keep
22 asking them.   We provide the vehicle.     We send them the
23 tire.   They had the tire for over a month.     They looked
24 at everything.    We gave them the vehicle.    They deposed
25 the driver, all the folks, nothing.     There's no tire


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0098
                                                                29
                     Motion To Strike Hearing
                         October 5, 2015


1 abuse.     We ask -- we're taking fact discovery.    We're
2 taking depositions.    They claim there's tire abuse.       They
3 don't tell us how, where, when, nothing.      They have to
4 plead some specificity under the rule that we cited, Your
5 Honor.
6                  And even if there is a claim of only
7 checking the tire once, how does that cause the tire to
8 fall apart.    There's no causation.   Even if can the take
9 the pleadings as true so their motion to designate does
10 fail.    There's no evidence of responsibility.    We've
11 asked them for it.
12                 THE COURT:   All right.
13                 MR. BLACKERBY:   I'll respond, again, Your
14 Honor.    The amount evidence is not at issue here.   It's
15 whether we've pled it.   What we've pled is they checked
16 the air pressure one time and they never had the tire
17 inspected during the time they own the tire.      That's our
18 allegation.   We'll see what the evidence says but that's
19 what they testified to during his deposition.      A lot of
20 the other things and a lot of the other evidence that
21 we'll have to support either tire abuse claim or service
22 history is going to come from expert.     We've looked at
23 the tire and we do expert disclosures.     They'll get those
24 in theory just like we'll get what their expert says
25 caused the tire to fail when we get their experts and


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0099
                                                               30
                     Motion To Strike Hearing
                         October 5, 2015


1 disclosures.     So that's the rest of it and they'll get
2 all that.     That's the way these cases go and we are
3 following procedure today.
4                  MR. GUERRA:   Your Honor, we have that
5 motion on that issue.     I would like talk a little bit
6 about it.
7                  And the is these folks said it was tire
8 abuse but it's like saying your tire failed because there
9 was a defect.     That wouldn't fly.   I need to give some
10 specificity.    The same goes for them.    They say tell us
11 what it is.    What is the tire abuse -- anything; not all
12 the evidence.    They don't have too much, but they need to
13 put facts.    They have not put a single fact, not one.
14                 Maintenance demanded the tire for a month.
15                 THE COURT:    All right.   I understand your
16 argument.    I understand your argument.
17                 MR. GUERRA:   And on that month it went to
18 the shop; undisputed evidence.    So all this lack -- even
19 if that were the case-- lack of maintenance for a month
20 even though it went to the shop as recommended by
21 Michelin, checked the tires, looked at them and said that
22 they all look good; how does that go into the fact that
23 the tire came apart and there was tire abuse?     We don't
24 have one single fact of tire abuse.
25                 THE COURT:    All right.   I'll look at it.


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0100
                                                                31
                     Motion To Strike Hearing
                         October 5, 2015


1                 What else?
2                 MR. GUERRA:    We have a motion.
3                 THE COURT:    Yeah, y'all had your motion on
4 the deposition.
5                 MR. GUERRA:    Yes.    We need to depose that
6 folk that came here with the affidavit.
7                 THE COURT:    On the trade secret stuff.
8                 MR. GUERRA:    Yeah.    And, Your Honor, we
9 just got that stuff.
10                THE COURT:    You get to depose him.
11                MR. GUERRA:    Thank you.   Your Honor, I'm a
12 little concerned about deposition dates.      Because the way
13 this has been going, no documents, no witnesses, no
14 contacts, I sense it's going to be a lot of problems to
15 get deposition.   I have sent them a letter on Friday --
16                THE COURT:    When are you going to take
17 this guy's deposition?
18                MR. GUERRA:    I'm sorry, Your Honor.
19                THE COURT:    When do you want it?
20                MR. GUERRA:    I want it -- when can we do
21 it?
22                MR. BULLION:    The next couple of weeks.
23                THE COURT:    Is that a problem?
24                MR. BULLION:    I have to check his
25 availability, Your Honor.    I don't need to be there for


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0101
                                                               32
                     Motion To Strike Hearing
                         October 5, 2015


1 them, but certainly I would think we would get it done by
2 the end of the month.
3                  THE COURT:    All right.    Today is the 5th.
4 It's ordered to be taken on October 23rd at 10 a.m. at
5 your offices.
6                  MR. BULLION:    He is in Greenville, South
7 Carolina, Your Honor.
8                  THE COURT:    Will that work for y'all?
9                  MR. GUERRA:    I don't mind.   Yeah, I love
10 Greenville.
11                 THE COURT:    All right.    At the Greenville,
12 South Carolina, unless y'all agree to something
13 different.    So that way you got plenty of time to work.
14                 MR. GUERRA:    Thank you.
15                 THE COURT:    If you can work out something,
16 wonderful.    If you can't, Greenville, South Carolina
17 10 a.m. on the 23rd.
18                 MR. GUERRA:    Can I ask you one last thing,
19 Your Honor?    I think it's the last thing that we have to
20 talk about.    When you issue your order, would you please
21 put a time in which they have to produce the documents
22 with the order?
23                 THE COURT:    Sure.
24                 MR. GUERRA:    Since we have been asking for
25 these things since April 3rd.


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0102
                                                                33
                     Motion To Strike Hearing
                         October 5, 2015


1                  THE COURT:    Okay.    I will do that.
2                  MR. GUERRA:    A week will be more than
3 plenty of time.
4                  THE COURT:    I will do that.
5                  MR. BULLION:    We put our proposed order.
6 We put a blank in there for you to complete.
7                  THE COURT:    Y'all got proposed orders on
8 the motion for leave?    Both sides got any proposed
9 orders.     If not, just e-mail one to Francine to both
10 sides.
11                 MR. BULLION:    We will submit it to the
12 responsibility third party when we submitted it with our
13 motion.
14                 THE COURT:    That, too, if you need one.
15 All right.   Anything else?
16                 MR. GUERRA:    Yes.
17                 THE COURT:    Anything else?
18                 MR. GUERRA:    No.    I'm very concerned that
19 I'm not going to get the documents.
20                 THE COURT:    All right.
21                 MR. GUERRA:    I'm very concerned that I'm
22 not going to get documents and I'm going to have to come
23 back here and talk to you about these again, Your Honor.
24                 MR. BULLION:    I bet we will be back, Your
25 Honor.    I think he's a soothsayer on that.    I just bet


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0103
                                                               34
                    Motion To Strike Hearing
                        October 5, 2015


1 you we will be back.     I hate it.
2                  THE COURT:    We'll see.   We'll see.
3                  MR. BLACKERBY:    Your Honor, who do you
4 want me to give the proposed order on responsible third
5 parties?
6                  THE COURT:    Do y'all have one yet?
7                  MR. SHAPIRO:    No.
8                  THE COURT:    You can e-mail me.
9                  MR. BULLION:    Your Honor, the motion on
10 the tire abuse, did the Court rule on that?
11                 MR. GUERRA:    We need to submit an order.
12 They're want to strike our defense.      You're not striking
13 our defense entirely.
14                 THE COURT:    Oh I thought y'all were
15 arguing that on the designated responsible third parties.
16                 MR. BULLION:    No.   He had a separate
17 motion to strike our defense.     Our position is it's
18 expert stuff.
19                 THE COURT:    Well, that's more in the
20 nature of special exception, right, whether or not you've
21 been given fair notice.
22                 MR. GUERRA:    Yes.   I don't have any notice
23 about what --
24                 THE COURT:    I don't than I'm going strike
25 it, but -- y'all are probably going have to plead a


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0104
                                                                35
                     Motion To Strike Hearing
                         October 5, 2015


1 little bit more.
2                   MR. BULLION:    The way that this typically
3 plays out in these cases, Your Honor, is the expert
4 will -- and I will just give you an example.         There is a
5 concept known as compression roots in the B area of a
6 tire that there is proof according to some experts that
7 the tire has been run underinflated or overdeflected.          If
8 there is evidence on this tire of that which I think
9 there is our expert in his report would say this tire has
10 a history of overdeflected operation and here are the
11 conditions.   It's all expert stuff.       This isn't a -- this
12 is --
13                  THE COURT:    But still basic notice in
14 pleadings in Texas they are probably entitled to
15 something a little more than a whatever y'all said this
16 has been used.
17                  MR. GUERRA:    Tire abuse.
18                  THE COURT:    Just like the flip side the
19 Plaintiff says you are negligent.
20                  MR. GUERRA:    Exactly.
21                  THE COURT:    You know in a special
22 exception, you're going to have to put a little bit more
23 meat on the bone than you're negligent.        The same thing
24 with it's been abused.
25                  MR. BLACKERBY:    Right.   And that's not


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0105
                                                               36
                      Motion To Strike Hearing
                          October 5, 2015


1 where the pleadings are right now.      I will tell you what
2 we've alleged is that they were negligent in the
3 maintenance and the driving of the vehicle.      That all
4 came in before we went out and deposed Ricos.     And then
5 once they deposed them, we did our motion to designate
6 responsible third party, where we specifically said
7 they're negligent because they didn't check the pressure.
8                 THE COURT:    Yeah, but that's a motion for
9 designated parties --
10                MR. SHAPIRO:    Your Honor, he is rearguing
11 the same motion.
12                THE COURT:    That's not your pleading.
13                MR. BLACKERBY:    I'm actually -- I'm not
14 actually regarding the same motion.
15                THE COURT:    I understand what you are
16 saying.
17                MR. BLACKERBY:    We put it out there.
18                THE COURT:    What answer you are you on?
19 Do you have an amended answer?    I don't remember what
20 iteration you are on, on your plea -- are you still on
21 your original answer?
22                MR. BULLION:    No.   I think it's our
23 amended answer.    But also they want is for us to update
24 our responses to request for disclosures I think is the
25 vehicle they have been going at.     That's what they have


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0106
                                                             37
                  Motion To Strike Hearing
                      October 5, 2015


1 this cited in this motion.
2                THE COURT:    No.   The discovery rules
3 control when you have to supplement and all that.
4 Basically I take that as a special exception.    You need
5 to amend your pleadings within 10 days on what abuse is.
6                MR. SHAPIRO:    Thank you, Your Honor.
7                MR. BLACKERBY:      Thank you.
8                THE COURT:    Some fact basis for the
9 allegation of abuse.
10               MR. BLACKERBY:      Will do.
11               THE COURT:    All right.   We'll see y'all.
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                                           MR 0107
                                                            38
                     Motion To Strike Hearing
                         October 5, 2015


1 STATE OF TEXAS
2 COUNTY OF DALLAS
3
4       I, Vielica R. Dobbins, Official Court Reporter in
5 and for the 134th District Court of Dallas, State of
6 Texas, do hereby certify that the above and foregoing
7 contains a true and correct transcription of all portions
8 of evidence and other proceedings requested in writing by
9 counsel for the parties to be included in this volume of
10 the Reporter's Record in the above-styled and numbered
11 cause, all of which occurred in open court or in chambers
12 and were reported by me.
13      I further certify that this Reporter's Record of the
14 proceedings truly and correctly reflects the exhibits, if
15 any, offered by the respective parties.
16      I further certify that the total cost for the
17 preparation of this Reporter's Record is $228.00 and was
18 paid/will be paid by Mr. Luis Guerra.
19
20
21                            Vielica R. Dobbins, CSR, RPR
                              Texas CSR No. 6248
22                            Official Court Reporter
                              134th District Court
23                            Dallas County, Texas
                              600 Commerce Street, Suite 650
24                            Dallas, Texas 75202
                              Telephone: (214) 653-7239
25                            Expiration: 12/31/2016


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0108
                                                               1
                     Various Motions' Hearing
                         November 3, 2015


1                       REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUMES
2               TRIAL COURT CAUSE NO. DC-14-07255
3 SAMUEL MEDINA AND OBDULIA        ) IN THE DISTRICT COURT
  MEDINA, HUSBAND AND WIFE,        )
4 INDIVIDUALLY; NATALYE MEDINA     )
  INDIVIDUALLY; NAVIL GIBSON,      )
5 INDIVIDUALLY,                    )
                                   )
6         Plaintiff(s),            )
                                   )
7    vs.                           ) DALLAS COUNTY, TEXAS
                                   )
8    MICHELIN NORTH AMERICA, INC.; )
     AND JOSE BUSTILLO D/B/A MUNDO )
9    CARS, AN IN STATE DEFENDANT, )
                                   )
10        Defendant(s).            ) 134TH JUDICIAL DISTRICT
11
12
13        _____________________________________________
14                  VARIOUS MOTIONS' HEARING
          _____________________________________________
15
16
17       On the 3rd day of November, 2015, the following
18 proceedings came on to be held in the above-titled and
19 numbered cause before the Honorable Dale B. Tillery,
20 Judge Presiding, held in Dallas, Dallas County, Texas.
21       Proceedings reported by computerized stenotype
22 machine.
23
24
25


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0109
                                                             2
                   Various Motions' Hearing
                       November 3, 2015


1                        APPEARANCES
 2 LUIS P. GUERRA
   SBOT NO. (Admitted Pro hac vice)
 3 DAVID C. SHAPIRO
   SBOT NO. (Admitted Pro hac vice)
 4 Luis P. Guerra, L.L.C.
   6225 N. 24th Street
 5 Suite 125
   Phoenix, Arizona 85016
 6 Telephone: (602) 381-8400
   Fax: (602) 381-8403
 7 E-mail: Pmigliorini@lpguerra.com
   Counsel for PLAINTIFFS
 8
   THOMAS M.'TOM' BULLION, III (Appeared by telephone)
 9 SBOT NO. 03331005
   Germer Beaman & Brown, P.L.L.C.
10 301 Congress Avenue
   Suite 1700
11 Austin, Texas 78701
   Telephone: (512) 472-0288
12 Fax: (512) 472-0721
   E-mail: Cblackerby@germer-austin.com
13 Counsel for DEFENDANTS
14
15
16
17
18
19
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                                         MR 0110
                                                            3
                     Various Motions' Hearing
                         November 3, 2015


1                           VOLUME 1
2                    Various Motions' Hearing
3 November 3, 2015
4                                                 PAGE VOL.
5 Proceedings .......................................4      1
6 Adjournment ......................................51      1
7 Reporter's Certificate ...........................52      1
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                                         MR 0111
                                                                4
                   Various Motions' Hearing
                       November 3, 2015


1                    P R O C E E D I N G S
2                 THE COURT:    All right.   We're on the
3 record in Cause No. DC 14-07255 Medina, et al vs.
4 Michelin North America, et al.    Announcements and
5 appearance on the record for the Plaintiffs, please.
6                 MR. GUERRA:    Luis Guerra and David Shapiro
7 for the Plaintiffs, Medina.
8                 THE COURT:    And for the Defendant.
9                 MR. BULLION:    Your Honor, Tom Bullion for
10 Michelin North America, Incorporated.
11                THE COURT:    All right.   You may proceed.
12                MR. GUERRA:    Your Honor, we have I think
13 all together six motions on the docket.
14                THE COURT:    Yeah.
15                MR. GUERRA:    Tom, can you hear me?
16                MR. BULLION:    Yes.
17                THE COURT:    You want to come up here?
18                MR. GUERRA:    Yes.
19                THE COURT:    Y'all come up here.
20                MR. GUERRA:    Out of the six motions, I was
21 wanted to see if we can maybe the motions that we filed
22 to quash your depositions and the motion that you filed
23 to quash Wischhusen's deposition maybe that's something,
24 you know, in between this hearing we can take a
25 five-minute break, we can go outside and talk and work it


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0112
                                                                 5
                     Various Motions' Hearing
                         November 3, 2015


1 out.
2                   MR. BULLION:    Well neither one of those
3 are set for a hearing properly.         We didn't get -- you
4 sent a notice of the hearing on your motion to quash
5 yesterday afternoon which is not timely pursuant to the
6 Texas rules.    But the way the Texas rules work is the
7 depositions are automatically quash if you file a motion
8 within three days of the notices so I'm happy to take
9 that up or not whatever your preference is on that, Your
10 Honor.
11                  THE COURT:    I would certainly rather hear
12 those type of issues rather than make either one of y'all
13 come back or spend additional time on something that's,
14 you know, motions to quash depositions are easy to talk
15 about.   It doesn't take a lot of -- not a lot of facts a
16 lot of time, you know.   So I would rather deal with that
17 today if we can get it dealt with.
18                  MR. GUERRA:    Tom.
19                  THE COURT:    But y'all can take a break and
20 talk about it.    I am going to be here.      It don't matter.
21 I'm willing to entertain them.      If he's going to make a
22 notice if Mr. Bullion makes a notice objection then we'll
23 deal with that.   But I would prefer to deal with those
24 deposition issues.
25                  MR. BULLION:    I'm fine with that, Your


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0113
                                                                 6
                      Various Motions' Hearing
                          November 3, 2015


1 Honor.
2                  MR. GUERRA:    And what I was suggesting Tom
3 is that since this just seems to be mostly calendaring
4 issues we could probably take five minutes and talk on
5 the phone and try to resolve it really quick and come
6 back and talk to the Judge on what we agree upon.
7                  MR. BULLION:    Whatever you want to do.
8 With regard to the depositions that we noticed.
9                  MR. GUERRA:    Yes.
10                 MR. BULLION:    Your Honor, I got a stack of
11 e-mails and letters conferring on dates and we never got
12 a response and we noticed the depositions up and they
13 quashed them and we've asked them.      We said this is
14 Mr. Bustillo.    He's the codefendant and the trooper and
15 some fact witnesses and we've been trying since July to
16 get those scheduled and we surprisingly we have not been
17 able to do that.
18                 MR. GUERRA:    Tom --
19                 THE COURT:    Well, that's all right.     We'll
20 get them scheduled.    I got a way to handle that if y'all
21 can't agree.    So y'all are going to talk about it and
22 we'll take that up after we discuss it but we will get
23 that set up today.
24                 MR. GUERRA:    I was trying not to argue
25 this matter at all.    I mean I was just trying to get to


                    VIELICA DOBBINS, CSR, RPR
                                                             MR 0114
                                                               7
                    Various Motions' Hearing
                        November 3, 2015


1 the --
2                 THE COURT:    Well, it's all right.   I told
3 y'all how I'm going to handle this.
4                 MR. GUERRA:    I can argue back, Your Honor.
5                 THE COURT:    No, you can't.   Let's go to
6 the next thing.   I told you how we're going to do this.
7                 MR. SHAPIRO:    So we're going to talk to
8 him on the phone.
9                 THE COURT:    Yeah, and then we'll come back
10 in here.
11                MR. SHAPIRO:    Perfect.
12                MR. GUERRA:    You want to do that right now
13 or do that at the end.
14                THE COURT:    No let's take care of that.
15                MR. GUERRA:    Tom, we're going to be
16 outside for a second to talk to you.
17                THE COURT:    No.   No.
18                MR. SHAPIRO:    No, he wants to do the
19 motions.
20                MR. GUERRA:    I'm sorry.
21                THE COURT:    We are going to do the motions
22 and then you will break to do the quash stuff.
23                MR. GUERRA:    No problem.   So then we also
24 have the motion for the --
25                MR. SHAPIRO:    The Bates range regarding


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0115
                                                                  8
                     Various Motions' Hearing
                         November 3, 2015


1 the tire training.
2                   MR. GUERRA:    Did you hear that, Tom?
3                   MR. BULLION:    Yes.    We've given you the
4 Bates number for the tire builder training documents and
5 I don't know -- I don't if you want to take that up or if
6 you're good with that.
7                   MR. SHAPIRO:    No, Your Honor.   And Tom, in
8 fact that was October 5th when the Judge ordered the
9 Bates range to be produced we got it on Friday because
10 the first time it was set on Monday he gave us the wrong
11 Bates numbers.    So, you know, we looked at the Bates
12 numbers and we looked at the Bates ranges and these are
13 not tire training documents.      I have for example, the
14 first Bates range document that Mr. Bullion represented
15 was a tire training document.      It's a work instruction.
16 It doesn't mention training anywhere on there, Your
17 Honor.
18                  THE COURT:    Wait.    What about that,
19 Mr. Bullion?   I want you to give him the tire training
20 documents.
21                  MR. BULLION:    Your Honor, we've given them
22 the documents that are used to train tire builders.        A
23 lot of them are documents like work methods and things
24 like that.   They don't say tire builder training on them,
25 but those are the in fact the tire builder training


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0116
                                                                9
                     Various Motions' Hearing
                         November 3, 2015


1 documents that were available and that we used and given
2 them.
3                   THE COURT:   Well, it don't have to say it
4 on there.    But if it is what was used and what was relied
5 upon as documents for that purpose, it doesn't have to be
6 headed or title that.    So I don't have a problem with
7 titling.
8                   MR. SHAPIRO:   I don't have a problem with
9 title either.     The problem is in previous cases by the
10 way, in Velo, these same documents were produced and they
11 were called work instructions.     Now they're calling them
12 tire building training.    They're not tire building
13 training and I can show it to and you there is nothing
14 about how the tire is built.
15                  THE COURT:   Hold on.   What you want was
16 the tire training, right?
17                  MR. SHAPIRO:   That's right.
18                  THE COURT:   All right.   He's saying he
19 provided that.    What Bates range, Mr. Bullion?
20                  MR. BULLION:   Let me look real quick, Your
21 Honor.   This is as we discussed before this -- this was
22 in our supplemental responses and in our response to a
23 motion for sanctions.   I've got to pull this motion up.
24 It is -- let's see, in the 3362 through 3515 it's about a
25 little over -- a little over 150 pages of documents.


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0117
                                                               10
                     Various Motions' Hearing
                         November 3, 2015


1                  THE COURT:   And that's supposed to be
2 responsive to the tire training.
3                  MR. BULLION:   Yes, Your Honor.
4                  MR. SHAPIRO:   Your Honor, they're not tire
5 training.
6                  THE COURT:   Okay.   But what do you want?
7 Do you think I know?
8                  MR. SHAPIRO:   Your Honor, the problem is
9 we don't have the documents.      They have the documents.
10 So I can't tell what you they look like because they've
11 never produced them to us.
12                 THE COURT:   I understand but --
13                 MR. SHAPIRO:   And that's the problem.
14 These are not tire training documents.
15                 THE COURT:   Wait a minute.   Listen to me.
16 All right.    He has represented to you that's what they
17 are, right?    So he is bound by that representation.    You
18 say it's not.    Okay.   There's a way to deal with that,
19 right?
20                 MR. SHAPIRO:   Yeah, there is a way to deal
21 with that which kind of segues into the next motion which
22 is about a person who is responding to discovery, the
23 employee, because the employee would know --
24                 THE COURT:   Wait.   Wait.   You're getting
25 ahead of the deal.


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0118
                                                              11
                    Various Motions' Hearing
                        November 3, 2015


1                  MR. SHAPIRO:   I'm not trying to get ahead.
2                  THE COURT:   I know.   Understand y'all are
3 in this.    Y'all know.   Y'all know what these documents
4 are.   I don't know.   So I hear this gentlemen from
5 Michelin, Mr. Bullion say, Gave these, gave everything we
6 got responsive what you told us to you give on tire
7 training.   Here they are Bates range M3362 through 3515
8 easy for me to identify, know what those are.     It can be
9 not a problem.    And you say that's not what that is.      And
10 he says, Yeah, it is.    So where do we go from there?
11                 MR. BULLION:   Your Honor, might I suggest
12 that we've offered the deposition.     They've sent us a
13 they sent us several letters asking for depositions of
14 representatives of Michelin and we offered the deposition
15 of the manufacturing witness from Dothan and I've offered
16 a couple of days for it and they have not yet noticed it
17 and it seems to me that they have -- if they don't think
18 these are in fact tire builder training documents the way
19 for them to develop that is to ask the manufacturing
20 witness from Dothan what was used to train tire builders
21 back in this time frame and are these the documents and
22 are there other documents out there and I'm assuming at
23 some point they're going to take their deposition.
24                 THE COURT:   Not a bad idea.
25                 MR. BULLION:   I offered them


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0119
                                                                12
                     Various Motions' Hearing
                         November 3, 2015


1 November 13th --
2                  THE COURT:    Hold on.    Would you hold on --
3                  (Simultaneous speakers.)
4                  THE COURT:    Can you not hear me?
5                  MR. BULLION:    I can hear you, Your Honor,
6 mostly.
7                  THE COURT:    Can you not hear me?
8                  MR. BULLION:    Yes, Your Honor, I can hear
9 you right now.
10                 THE COURT:    Well I asked you to stop
11 talking in the middle of that.
12                 MR. BULLION:    Again, I apologize, Your
13 Honor.   I apologize if I talked on top of you.
14                 THE COURT:    All right.    Now what about
15 taking that deposition?
16                 MR. GUERRA:    Here is the problem.   Here is
17 here is the manufacturing guy and we don't have documents
18 that we have questions to ask.      Not these documents.     The
19 other documents the aspect specifications.
20                 THE COURT:    No.   No.   Listen to what he's
21 say.   Listen to what he's saying.
22                 MR. GUERRA:    I did.
23                 THE COURT:    No, you didn't.   Because he is
24 saying you trot down here and you take the deposition of
25 the person who knows whether or not these are the


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0120
                                                              13
                     Various Motions' Hearing
                         November 3, 2015


1 documents.
2                 MR. GUERRA:    I understand, Your Honor.
3                 THE COURT:    Okay.   That's not the same
4 thing as what you're talking about.      Now that would be a
5 costly deposition.
6                 MR. GUERRA:    Yes.
7                 THE COURT:    And if that guy were to say
8 this range that has 33 through 62 -- 3362 through 3515.
9 If he were saying, for instance, that's some of it or not
10 all of it or if he says, no, that's not the tire building
11 training documents, Bullion is going to pay for all of
12 that.   He is going to pay for your time to go down there.
13 He is going to pay the whole turnkey deal because he's
14 the one making the representation that these are the
15 responsive documents and then he's saying, Well, if you
16 don't believe me, go talk to the people and they'll tell
17 you that these are the responsive documents.     And if you
18 go down there and you go through that and the guy says,
19 No, it's not all the responsive, Bullion is going -- he
20 is the one making the representations to the Court.
21                Now if they say, yes it is and you're like
22 good and you're able to come in and prove somehow that
23 they're not, it starts getting pretty serious Rule 215
24 stuff in Texas.
25                MR. GUERRA:    Your Honor, the issue is, you


                     VIELICA DOBBINS, CSR, RPR
                                                          MR 0121
                                                                14
                     Various Motions' Hearing
                         November 3, 2015


1 know, we're trying to schedule the deposition and we know
2 the man, Mr. Riley, in Alabama, but there's other
3 documents unrelated to the training documents related to
4 the inspection of the tires that we've been able to
5 receive them.     So our thinking -- and that's Mr. Bullion
6 I give him the dates, no.       Until we get the documents we
7 cannot be setting depositions of these folks willy-nilly
8 until we get the basis for us to prepare to go take the
9 depositions.    I understand what you're saying.
10                  THE COURT:    I don't think you do.
11                  MR. GUERRA:    It's a little different.
12 You're saying, Luis, go down there.      Talk to this guy and
13 if anything --
14                  (Simultaneous speakers.)
15                  THE COURT:    It's calling the bluff.
16                  MR. GUERRA:    Yes.   Yes.   I get it.
17                  THE COURT:    It's calling the bluff and
18 like I say I do this from the position that y'all both
19 have been involved in these cases before.       Y'all both
20 know these documents.   It's not like you've never seen
21 these documents before.    It's not like Mr. Bullion has
22 never seen these documents before.       You know it's calling
23 somebody's bluff.
24                  For instance from Mr. Bullion's position I
25 leave room for the possibility that he's like they know


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0122
                                                                15
                     Various Motions' Hearing
                         November 3, 2015


1 these are the documents and they're just trying to get
2 that Judge down there to throw something else in when
3 they know these are the documents.     Maybe that's what he
4 believes.    And then he's calling your bluff.     He's
5 calling your bluff saying, Well, you don't think so.
6                 Hook'em on down here.   Talk to this.
7 Because you know you know he gone say, yeah, that's all
8 we got.   Those are the documents.    And then you didn't
9 get anymore from me through this exercise than what he
10 gave you.   I leave that as a possibility.
11                MR. GUERRA:    Okay, Your Honor.
12                THE COURT:    The flip side is you've seen
13 it.   You've seen it and they're stepping right into your
14 analysis.
15                MR. GUERRA:    And my caveat is, Your Honor,
16 is, you know, I get the additional documents concerning
17 when this gentleman is supposed to testify about when the
18 Court makes the ruling and then I will go back and depose
19 him about that.
20                THE COURT:    See how that works.
21                MR. GUERRA:    No problem.    No problem.
22 That will be fantastic.
23                THE COURT:    That's the way it works around
24 here.
25                MR. GUERRA:    Thank you, Your Honor.     I


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0123
                                                                 16
                     Various Motions' Hearing
                         November 3, 2015


1 guess we're done with that and the only question is to
2 set the deposition of Mr. Riley.
3                  THE COURT:    It should be quick.
4                  MR. GUERRA:    Yep.   Thank you, Your Honor.
5                  THE COURT:    Mr. Bullion, how long you said
6 this guy would be available.      They can hot foot it on
7 down there.     You ought to be able to have this guy
8 available certainly within the next 30 days for sure.
9                  MR. BULLION:    Yes, Your Honor.    I don't
10 think that's a problem at all.     I will say that I told
11 Mr. Guerra and Mr. Shapiro that we only want to put these
12 witnesses -- I've got four maybe five witnesses
13 identified to cover their topics and we only want to put
14 them up once so I would like to --
15                 THE COURT:    Mr. Bullion, hey, hey, hey.
16 We all got wants and needs in life.
17                 MR. BULLION:    Yes, sir.   May I proceed,
18 Your Honor?    What I was going to say is --
19                 THE COURT:    I told you how we're going to
20 do this little part of it.     We move in small fight bites
21 around here.    Simple things for simple minds.
22 Unfortunately you got the simple mind on the bench here.
23 So you're going to do things in small bites and
24 simple-minded ways, all right?
25                 MR. BULLION:    Yes, sir.


                    VIELICA DOBBINS, CSR, RPR
                                                            MR 0124
                                                             17
                    Various Motions' Hearing
                        November 3, 2015


1                 THE COURT:   It's like Sisyphus pushing
2 that rock up the hill.     It's just what you have to
3 endure.   I'm not trying to the level --
4                 MR. BULLION:    What I would like to say on
5 the record if possibly, Your Honor, is once we get a
6 ruling on that on that motion to compel then we will be
7 in a position to produce the additional documents and
8 they can ask all of these witnesses whatever questions
9 they want to ask them with regard to all of the documents
10 we produced.   So that is what I would like to make sure
11 it's clear on the record.
12                THE COURT:   Well, we'll see how it goes.
13 We'll see how it goes.    I've got a way to go about this.
14 It might not be the way you'd go about it.    It might not
15 be the way opposing counsel would go about it, but it
16 will be the way I go about it.
17                So I don't want to get distracted with all
18 of these other things.    It just confuses the simple mind.
19 I have a dispute on whether or not these responsive
20 documents have been produced.    You've been very kind to
21 identify for the Court exactly the range and what they
22 are and you feel very confident that those are the only
23 ones that are responsive to the point you told him, come
24 on down and talk to the guy.    They can either take up
25 that invitation or not.    If they choose not to, then they


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0125
                                                                18
                     Various Motions' Hearing
                         November 3, 2015


1 have what you give them and we move on to the next issue.
2                   Now what's the next thing?   I told you how
3 we're going to handle this little issue about the motion
4 to compel on the tire building training documents.         That
5 is done and closed for the record.
6                   MR. SHAPIRO:    Thank you, Your Honor.
7                   MR. GUERRA:    If we can go on a segue that
8 David was talking about.       We would like to discuss that
9 motion regarding identification of the individuals that
10 provided them discovery responses and the financial
11 information.
12                  Did you hear that, Tom?
13                  MR. BULLION:    Yes.
14                  MR. SHAPIRO:    And, Your Honor,
15 Mr. Bullion's brief outlines the Exxon case which talks
16 about -- in that case by the way the Plaintiff served
17 several depositions and in fact they were depositions.
18 Deponents were produced from Exxon to talk about
19 documents.
20                  THE COURT:    Okay.
21                  MR. SHAPIRO:    Now what the Court denied
22 was the production of an attorney of record to discuss
23 the documents.    That's not what we want.    We want the
24 employees' bios --
25                  THE COURT:    Right.


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0126
                                                               19
                    Various Motions' Hearing
                        November 3, 2015


1                  MR. SHAPIRO:    For example --
2                  THE COURT:    Okay.    But what if the person
3 in charge just happens to have a J.D. from one of the
4 finer legal institutions of this country.        Just because
5 you're a lawyer doesn't mean -- just because you have a
6 law degree doesn't exclude you --
7                  MR. SHAPIRO:    That's why the Court was
8 very careful and the Court of Appeals wrote the attorney
9 of record.
10                 THE COURT:    Right.
11                 MR. SHAPIRO:    And we're not looking for
12 work products here.   We're looking for folks that
13 actually do this day in and day out who can identify, you
14 know for example those glass aspects.       These are how they
15 come to that.   Those are those glass specters that
16 Mr. Bullion talks about all the time.       They actually use
17 those documents on the field.
18                 THE COURT:    All right.   You want a person
19 who has knowledge of that information with the
20 corporation.
21                 MR. SHAPIRO:    That's right.
22                 THE COURT:    Mr. Bullion, what about that?
23                 MR. GUERRA:    Regarding the responses for
24 discovery specifically who is the guy that told these
25 folks.


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0127
                                                              20
                     Various Motions' Hearing
                         November 3, 2015


1                 THE COURT:   I got it.   What about that?
2 Can you tell them that?
3                 MR. BULLION:   I'm not sure I got
4 everything.    What I understand the Plaintiffs are asking
5 for is somebody to be deposed about our discovery
6 responses and we've in our brief in Texas law I think
7 it's very clear that that is not permitted.     It's work
8 product and it's not -- it's not permitted to get to
9 basically do discovery into discovery.     I heard him
10 mention of class spectors (phonetic) and I am not sure
11 what that is related to.
12                THE COURT:   I don't hear them asking for
13 that.   What you're hearing is different from what they
14 are saying.   Run that by me again.   What is it that you
15 want.
16                MR. SHAPIRO:   We want the folks that
17 identify for example we asked for the aspect
18 specifications.
19                THE COURT:   You want the person who has
20 knowledge of the aspect specifications.
21                MR. SHAPIRO:   Yeah.
22                THE COURT:   Right.
23                MR. SHAPIRO:   Yeah, who took those
24 conditions.   They asked for conditions at issue that
25 we're claiming.


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0128
                                                                21
                   Various Motions' Hearing
                       November 3, 2015


1                 THE COURT:    Yeah.
2                 MR. SHAPIRO:    And they have gave us nine
3 aspect specifications.
4                 MR. GUERRA:    We want that the guy.
5                 THE COURT:    You want to talk to that
6 person who made that judgment that decision.
7                 MR. SHAPIRO:    Exactly, Your Honor.
8                 THE COURT:    All right.   Mr. Bullion, what
9 about that?
10                MR. BULLION:    They're asking for somebody
11 in the legal department, Your Honor.      The people who make
12 decisions as to what documents are responsive to
13 discovery requests are either lawyers in the legal
14 department at Michelin or their representatives that are
15 either engineers or paralegals.      And so what they're
16 asking for is what I just said; discovery about
17 discovery.
18                If they want to talk to somebody about how
19 the aspect specifications are used in the plant then the
20 plant manager would be able to get into that.
21                THE COURT:    No.
22                MR. BULLION:    But if they want to get into
23 why you picked these aspects specifications as opposed to
24 others, that's a lawyer's decision or a lawyer's
25 representative's decision and it's clearly work product


                   VIELICA DOBBINS, CSR, RPR
                                                              MR 0129
                                                                  22
                     Various Motions' Hearing
                         November 3, 2015


1 under Rule 192.5.
2                  THE COURT:    That's not what they're asking
3 for from what I'm hearing.      Here is what I'm hearing that
4 they're asking for and they'll tell me if I've stated
5 this wrong.     What they're asking for is based upon the
6 answers to the discovery somebody has knowledge and went
7 through a process of giving the responsive information.
8 They want to know who is that person in the company that
9 has knowledge about these -- this particular aspect
10 information.
11                 MR. BULLION:    I -- I think we're on the
12 same page, Your Honor, but the people who have knowledge
13 about that would have the use of the aspect
14 specifications that would be the people at the Dothan
15 plant.
16                 THE COURT:    Okay.
17                 MR. BULLION:    We offered a witness who can
18 address the aspect specifications.        The question of --
19                 THE COURT:    Hold on.    Hold on.    Hold on.
20 That's what y'all want, right?
21                 MR. GUERRA:    We want that but we certainly
22 want the person that for these responses said these are
23 the ones.   It cannot be --
24                 THE COURT:    No.   No.   No.   No.   That's
25 getting kind of gray area.     Now listen to me.      Here's the


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0130
                                                                23
                     Various Motions' Hearing
                         November 3, 2015


1 deal.     Remember small minds.    Small minds.   Simple ways
2 for small minds.    You're going to go down there and
3 you're going to talk to these people that he's saying
4 know all about these aspects and then you're going to ask
5 them how come I was given these and he is going to say, I
6 don't know.    I don't know.     And you're going to have all
7 kinds of good little questions about, Well, did you give
8 this information to somebody and who did you give this
9 information to somebody and then you will find out who
10 the filter is.    And then maybe we will take the next step
11 once we know what that filter is, right?
12                  MR. GUERRA:    Sounds good, Your Honor.
13                  MR. SHAPIRO:    Sounds good, Your Honor.
14                  MR. GUERRA:    Simple things for simple
15 minds.
16                  THE COURT:    I know it tends to make things
17 more costly, but sometimes that's only way to get to the
18 truth.
19                  MR. GUERRA:    Thank you, Your Honor.
20                  MR. BULLION:    One thing I also want to
21 point out for the record is Your Honor ordered at least
22 from the bench that we produce the oldest version of all
23 of the aspect specifications and you said at Dothan and
24 once you entered an order on that and we produced those
25 and I think why certain ones were selected to be produced


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0131
                                                                24
                     Various Motions' Hearing
                         November 3, 2015


1 in discovery probably becomes moot as well.
2                 THE COURT:    I disagree.    I disagree.   I'm
3 not sure about your framing of that order, but the
4 purpose was not just to say give them old irrelevant, you
5 know, material but to give them the current responsive
6 material and the only reason there would be an issue
7 about old or how far back or dated is just to set a date
8 on how far back.    Not saying you only give them old,
9 irrelevant, out of date and, you know, none --
10 nonmaterial information.    I don't think my order said
11 that.
12                MR. BULLION:    No.   No.   Your Honor, that
13 wasn't what I was saying.    It was that this was a really
14 old tire.   This tire was built in 2001 and Your Honor you
15 wanted us to produce the oldest version of all of the
16 aspect specifications in use at Dothan.      And that's at
17 least the way we understood the order.      I think there's
18 some disagreement on that.    So once you enter your
19 written order, then we'll produce the oldest version.
20 Whether they were actually in effect at the time this
21 tire was built or newer than that I think will depend on
22 the aspect specifications?
23                THE COURT:    Huh, that's an interesting
24 dance.
25                MR. BULLION:    Well just all the aspects


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0132
                                                                25
                     Various Motions' Hearing
                         November 3, 2015


1 specifications, Your Honor, are not dated the same.         They
2 don't have the same date on them.       Some might have been
3 written in the late '90s.       Some might have been written
4 in the late 2000s.    They don't have all the same date on
5 them is all I'm trying to say.
6                   THE COURT:    Yeah, I think what the court
7 would probably be interested in is up until the time of
8 the production of this particular aspect and going back a
9 reasonable period of time all of those responsive
10 documents not just the oldest and not just the current
11 but it would be really from the time of production back a
12 reasonable period of time.      Have we not done that with
13 that order?
14                  MR. GUERRA:    It has not been written down,
15 Your Honor.
16                  THE COURT:    You just got the language.
17                  MR. BULLION:    You know Michelin has a
18 document retention policy, Your Honor, and, you know, I
19 think there's some confusion on what -- on what it is
20 that you ordered us to you produce.     Because my
21 understanding of what the oldest version of the aspect
22 specifications in use at Dothan I think that's different
23 than what you are saying now and I think Mr. Guerra and
24 Mr. Shapiro have a different understanding as to what you
25 ordered too --


                    VIELICA DOBBINS, CSR, RPR
                                                              MR 0133
                                                               26
                     Various Motions' Hearing
                         November 3, 2015


1                  THE COURT:    Yeah, listen to me.
2                  MR. BULLION:    -- we will simply have to
3 see the written order and see what it is that you ordered
4 us to produce.
5                  THE COURT:    All right.    Listen to me all
6 right.
7                  MR. BULLION:    Yes, sir.
8                  THE COURT:    Do you have any confusion when
9 I say for the aspect of this tire that's the subject of
10 this litigation I'm ordering production from the time of
11 production of that tire back, the aspect documents on
12 that tire or that aspect.
13                 MR. BULLION:    Yes, I understand what
14 you're saying, Your Honor.     And to the extent they exist
15 we'll produce those.
16                 THE COURT:    Yeah, I get it.   You can't
17 create or something that doesn't exist, you don't have
18 that, but you will set it out in there.       I'm sure you'll
19 answer with, if they don't exist but they used to how a
20 document retention program affected your ability to
21 produce, right?
22                 MR. BULLION:    Yes, Your Honor.
23                 THE COURT:    All right.
24                 MR. SHAPIRO:    When, Your Honor?
25                 MR. GUERRA:    When.


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0134
                                                              27
                    Various Motions' Hearing
                        November 3, 2015


1                 THE COURT:    When can you get that?   What's
2 a reasonable period of time on that, Mr. Bullion?
3                 MR. BULLION:    Once we get the written
4 order, I think we can get those within two weeks.
5                 THE COURT:    All right.   We'll put 14 days
6 from the signing of the order.
7                 MR. GUERRA:    Your Honor, that motion had a
8 second issue which is the financial information.
9                 Did you get that, Tom?
10                MR. BULLION:    Yes.
11                MR. SHAPIRO:    Your Honor, in their
12 response we're shocked that they would even challenge
13 this because they cited that statute.
14                MR. GUERRA:    Tell the Judge what you are
15 looking for specifically.
16                MR. SHAPIRO:    Oh, that the witness -- the
17 financial information of the net worth of Michelin.
18                THE COURT:    Yeah.
19                MR. SHAPIRO:    And they quoted the statute
20 and it took effect on September 1st 2015, expressly,
21 expressly wrote that this act takes effect on
22 September 1st 2015.
23                MR. GUERRA:    That for.
24                MR. SHAPIRO:    So in fact it says Section
25 3.   The change in law made by this action apply only to


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0135
                                                              28
                     Various Motions' Hearing
                         November 3, 2015


1 an action filed on or after the effective date of this
2 act.    And, Your Honor, all of the case law we provided
3 certainly provides and mandates for the production of
4 this witness.
5                  THE COURT:   What about that?
6                  MR. BULLION:   The statute does say on it's
7 face that it's effective to lawsuits filed after whatever
8 date.     There is -- the Supreme Court has indicated in our
9 brief is considering whether that should be applied
10 retroactively and that's been briefed and it's before the
11 Court at this point.   And I think frankly the reason that
12 and I don't pretend to understand why the Court has done
13 a lot of things it's done.     But I think the reason is
14 there has been a lot of confusion as to what should be
15 discovered and there has been a lot of abuse from this.
16                 To the extent all you have to do is plead
17 punitive damages and then you get to go out and do
18 discovery as to financial information particularly with a
19 company like this that is not publicly traded, Michelin
20 North America Incorporated is not a publicly traded
21 company and it's financial information is very sensitive
22 to it.    The entire industry is very competitive and just
23 mere allegation of punitive damages -- we don't think
24 this is a punitive damage case and not even close.    And
25 just to be able to allege punitives and then be able to


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0136
                                                                   29
                     Various Motions' Hearing
                         November 3, 2015


1 get a bunch of financial information from a privately
2 held company we don't think it's fair and we think that's
3 what the Supreme Court is likely going to find in
4 response to this.
5                   And from a timing standpoint they don't
6 need early in the discovery of this case to develop net
7 worth information on Michelin North America.          If the
8 Supreme Court doesn't apply this statute retroactively
9 and if the court decides that they're entitled to net
10 worth information that is something they wouldn't need
11 until basically until the time of trial because the, you
12 know, there's a bifurcation statute as to punitive
13 damages.   And the only time that net worth information
14 would be admitted would be in the second phase of the
15 trial.
16                  THE COURT:    Okay.
17                  MR. BULLION:    So I ask given that the
18 Supreme Court.
19                  THE COURT:    Hold on.   Hold on.   Hold on.
20                  MR. BULLION:    Yes, sir.
21                  THE COURT:    What about that?
22                  MR. GUERRA:    We have experts.
23                  MR. SHAPIRO:    Yes, Your Honor we have
24 experts about that.
25                  THE COURT:    Well, yeah I understand.


                     VIELICA DOBBINS, CSR, RPR
                                                                 MR 0137
                                                              30
                     Various Motions' Hearing
                         November 3, 2015


1 That's an issue of you don't want to get short-haired on
2 the expert and say the Court say, Oh, the expert deadline
3 is cut off and all that.      That's not going to go down
4 that way.
5                  MR. SHAPIRO:   Your Honor, it's important
6 to know that first off this is a punitive damage case.
7                  THE COURT:   Well, how I do know that?
8                  MR. SHAPIRO:   Hold on a second.   The
9 reality is when we're talking about early discovery,
10 we're talking about just over a month.     It's just over a
11 fact discovery.   Your Honor, that's really no time to
12 waste.    That is the law and the law is on our side.    They
13 have not -- but that's great the Supreme Court is
14 considering this, but they haven't.    And in fact right
15 now the statute I don't think it could be more clear
16 honestly.    The change of law made by statute applies
17 only --
18                 THE COURT:   All right.   Until the Supreme
19 Court tells me something different I'm going to go by the
20 statute, Mr. Bullion.
21                 MR. BULLION:   So are you -- is your order
22 then, Your Honor, that we put up a witness to discuss
23 this or that we respond to an interrogatory or what?       I
24 think the lawyers are supposed to use the least obtrusive
25 means to do the discovery.


                     VIELICA DOBBINS, CSR, RPR
                                                            MR 0138
                                                             31
                      Various Motions' Hearing
                          November 3, 2015


1                 MR. SHAPIRO:    Your Honor, we asked for the
2 deposition.
3                 THE COURT:    I'm going to let him take the
4 deposition, but I do buy your confidentiality issue.       So
5 we've got to have a way --
6                 MR. BULLION:    Your Honor, for the record I
7 might ask you to stay that order in the event that we
8 decide to take that up to the Court of Appeals.       Are you
9 going to put a deadline on the deposition or how do you
10 want to do that?
11                THE COURT:    Yeah, when do y'all want the
12 deposition?
13                MR. GUERRA:    As soon as possible.
14                THE COURT:    How do you want me to do it,
15 Mr. Bullion?   And I will stay if y'all chose to seek
16 review because I think this is an important issue for
17 your client.
18                MR. BULLION:    Typically the way I've seen
19 requests for depositions handled is they would send their
20 notice of the deposition and we would file a response
21 with objections to it.
22                THE COURT:    Okay.
23                MR. BULLION:    But I would ask you to stay
24 you know I understand what the Court's ruling is but I
25 would ask you to stay it pending a filing of the petition


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0139
                                                             32
                    Various Motions' Hearing
                        November 3, 2015


1 for writ of mandamus to the Dallas Court of Appeals.
2                 THE COURT:   I will when that's filed.     So
3 here is what we're going to do.    I'm going to order that
4 this be taken no less than 30 days.    That way you got a
5 certain time period that you have to deal with.    And then
6 if you chose to seek the writ of mandamus, I will stay
7 the discovery on the net worth while you do that.
8                 MR. BULLION:   Okay.   Would it be okay,
9 Your Honor, for you to order that they notice the
10 depositions so that we'll have an opportunity to file a
11 response with objections to it before we have to take it
12 up if we do?
13                THE COURT:   Yeah, I think that's the way
14 procedurally that it ought to be done and for a record to
15 be clear that there was a deposition notice and request.
16 I'm ordering that they serve y'all with that and I'm also
17 ordering that it be done, and no less than 30 days from
18 the service of that notice for the deposition of the
19 person with knowledge of relevant facts regarding the net
20 worth.   And then if you file -- if you serve notice and
21 file a writ from mandamus on that issue, I will stay the
22 deposition until the Court of Appeals has addressed that
23 issue.
24                MR. BULLION:   Thank you, Your Honor.
25                THE COURT:   All right.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0140
                                                                33
                    Various Motions' Hearing
                        November 3, 2015


1                 MR. GUERRA:    The next one up, Your Honor,
2 is the motion regarding indecipherable design documents
3 which is these documents.     We can't read them without the
4 code keys for the codes and the acronyms and that's the
5 issue.
6                 Did you hear that, Tom?
7                 MR. BULLION:    Yes.
8                 THE COURT:    What about that, Mr. Bullion?
9                 MR. BULLION:    There is no code key.   It's
10 set out in our response, Your Honor.     I have been doing
11 this for a really long time and I have never seen a
12 motion like this ever.   What happens is when we produce
13 documents that have acronyms and Michelin uses a lot of
14 acronyms and some of them are based on French words
15 because the parent company is a French company.
16                Well happens is they take the documents to
17 the deposition or the design witness and they say, What
18 does FE mean, what does GI mean and he says sidewalk,
19 tread.   I mean there is not a document to produce it and
20 it would be improper in the Texas rules just to create
21 some kind of a code key.
22                THE COURT:    Hold on.   Hold on.   No, I'm
23 not going to compel you to do that.
24                How do you think I'm going to handle this
25 now.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0141
                                                                34
                    Various Motions' Hearing
                        November 3, 2015


1                 MR. SHAPIRO:     Your Honor, I will say
2 that --
3                 THE COURT:    No.    How do you think I'm
4 going to handle this now?
5                 MR. GUERRA:    Take the deposition.
6                 MR. SHAPIRO:     Take the deposition.
7                 THE COURT:    See.    You will take the
8 person -- the deposition of the person with Michelin that
9 has knowledge of these acronyms and these keys.       It has
10 gotta be a person with Michelin that does that or knows
11 that, right Mr. Bullion?
12                MR. BULLION:     I don't know that there
13 would be one person, Your Honor.      I mean some of these
14 documents are design documents and some of the documents
15 are manufacturing documents and the way that it would be
16 typically happening is on a manufacturing document.        They
17 would ask the manufacturing witness that they're deposing
18 this witness any way about the quality control processes
19 and the manufacturing processes and they would ask them
20 what does this acronym mean --
21                THE COURT:    No.    Mr. Bullion.
22 Mr. Bullion.   Mr. Bullion --
23                MR. BULLION:     -- if they want to know want
24 to know acronyms they would ask that witness.      I don't
25 know that there's a -- I don't know --


                   VIELICA DOBBINS, CSR, RPR
                                                              MR 0142
                                                               35
                     Various Motions' Hearing
                         November 3, 2015


1                   THE COURT:   Mr. Bullion.
2                   MR. BULLION:   -- I don't know that there
3 is any one person that you could go in and give every
4 single definition of every abbreviation that's used on
5 the --
6                   THE COURT:   Mr. Bullion.
7                   MR. BULLION:   -- on all these productions
8 documents.   We produced thousands of pages -- yes, sir.
9                   THE COURT:   Mr. Bullion, I guess you can't
10 hear when you are talking.
11                  MR. BULLION:   I think it's -- I'm on the
12 speaker phone.    It somehow mutes the other side.   If I
13 talked on top of you again, I apologize.
14                  THE COURT:   Okay.   Here's going to be the
15 deal.   Michelin is a corporation or a legal entity.    It's
16 bound to have somebody that knows these acronyms and
17 keys.   It may not anybody that knows them all.    It may be
18 several people with Michelin's knowledge, but I found it
19 hard to believe that Michelin somehow don't know what
20 everything in these documents means whether it's an
21 acronym, an abbreviation or code or whatever.     So you're
22 going to produce the person or persons who have knowledge
23 of what these codes and acronyms mean in the documents
24 that you've produced or you will -- and you will identify
25 those acronyms so forth that nobody in Michelin knows


                    VIELICA DOBBINS, CSR, RPR
                                                           MR 0143
                                                              36
                      Various Motions' Hearing
                          November 3, 2015


1 what it means.    You understand?
2                  MR. BULLION:   Yes, sir.   Can I ask for
3 clarification?
4                  THE COURT:   Yeah.
5                  MR. BULLION:   And I alluded to this
6 earlier, but they sent us a number of letters with topics
7 for depositions.     And I understand the Court may not --
8 may not agree with me that it makes sense for them to be
9 able to only depose this witness once.      But what I would
10 like to do is I don't want to have to go to Greenville
11 for a deposition on abbreviations and then go back to
12 Greenville for a deposition on the design of a tire.
13 What I would ask is if they will include that in whatever
14 notice of the deposition of the company that they served
15 in, then we might designate the design witnesses to talk
16 about the design of the tire and talk about it's field
17 performance and to talk about the abbreviations on the
18 specs.   And we might designate the manufacturing witness
19 to talk about the manufacturing processes and procedures
20 and the abbreviations on the manufacturing documents.
21                 So I'd just want to do it as efficiently
22 as we possibly can.    And once they notice these
23 depositions, I think maybe some of this will kind of come
24 out in the wash.
25                 THE COURT:   My order is that you're going


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0144
                                                              37
                   Various Motions' Hearing
                       November 3, 2015


1 to produce somebody from Michelin the person or persons
2 who have knowledge of these acronyms, abbreviations,
3 codes for deposition.
4                 MR. BULLION:    Okay.
5                 THE COURT:    If it ends up being a person
6 who has knowledge of these four or five different subject
7 matters, well, we will have to deal with that when the
8 time comes, but it's not going to change the fact that
9 I'm ordering at this time that you produce the person or
10 people who have knowledge of the information of the
11 abbreviation, the codes, the acronyms and the documents
12 that you have produced to opposing counsel so that they
13 can ask Michelin's understanding of those -- of that
14 information in the record.
15                MR. BULLION:    I get it, Your Honor.   Just
16 for clarification purposes, if it turns out that we would
17 have the design witness talk about some of the
18 abbreviations and addition to the design of the tire are
19 you saying that it's okay with you that that's two
20 different depositions still on two different days.
21                THE COURT:    Well, yeah, it may have to be.
22                MR. SHAPIRO:    And Your Honor --
23                THE COURT:    If y'all can work it out to
24 where you it's not, I'm not saying it can't be.    I'm just
25 saying that it does not have to be because simple


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0145
                                                               38
                   Various Motions' Hearing
                       November 3, 2015


1 steps --
2                 MR. SHAPIRO:    Right.   Simple steps we're
3 having --
4                 THE COURT:    Really bad idea.   You don't
5 have an idea how bad an idea that is.      Simple steps.     So,
6 you know, we'll figure out what these codes are and
7 whatever and then we'll see where we go on the next area
8 of discovery.
9                 MR. BULLION:    Okay.
10                THE COURT:    What's next?
11                MR. GUERRA:    Next, Your Honor, if we're
12 going to work out the depositions motion to quash outside
13 after we're done with this.    There is one more, Your
14 Honor, after Mr. Bullion's motion concerning motion to
15 designate the records as responsible third parties.
16                Did you hear that, Tom?
17                MR. BULLION:    Yes.
18                MR. GUERRA:    It's Tom's motion.
19                THE COURT:    All right.   You may proceed.
20                MR. BULLION:    Your Honor, you are ordered
21 after the last hearing that we plead additional facts
22 with regard to the liability of the Ricos who were the
23 owners and driver of the accident vehicle and we have
24 done that and there's no question but that we have
25 complied with Texas law with regard to the requirements


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0146
                                                             39
                    Various Motions' Hearing
                        November 3, 2015


1 of designating these folks as responsible third parties.
2 I don't really have anything to add.       It will be
3 reversible error in the case if they're not -- I think
4 very clearly based on talking to my appellate people.       If
5 they're not designated as responsible third parties, it
6 Will be reversible error in the case.
7                  THE COURT:    Response.
8                  MR. GUERRA:    Yes, Your Honor.   The
9 arguments -- the additional arguments that they place the
10 problem is that these facts have nothing to do with the
11 Ricos, Your Honor.   The Ricos were using an old tire,
12 okay, but that comes from a bulletin from Michelin.     The
13 technical bulletin came from February 9, 2006.     We
14 deposed Michelin employees in the past about this
15 specific bulletin that allegedly performs that the tires
16 that are within 10 years --
17                 THE COURT:    Okay.   But what does it have
18 to do with somebody being named responsible third
19 parties?
20                 MR. GUERRA:    Because they have nothing to
21 do with that.   The Ricos had nothing to do with that.
22 It's alleged facts that the Ricos had anything to do with
23 it.
24                 THE COURT:    Well, he says that they used a
25 tire that they knew or should have known was not safe.


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0147
                                                              40
                   Various Motions' Hearing
                       November 3, 2015


1                 MR. GUERRA:    That's not what they said,
2 Your Honor.   They say that they used a 10-year-old tire
3 which they depose the Ricos and the Ricos told them who
4 inspected the tire it looked good --
5                 THE COURT:    I know but it's not a mini
6 trial under Texas rules.
7                 MR. GUERRA:    I understand.
8                 THE COURT:    They may not get submitted in
9 the body of the trial but so I'm going to grant your
10 motion, Mr. Bullion, for the responsible third party.
11                MR. BULLION:    Okay.   Thank you, Your
12 Honor.
13                THE COURT:    Anything else?   Y'all want to
14 take's y'all's break and discuss --
15                MR. BULLION:    The only thing I want to
16 make sure I'm clear on, Your Honor, has to do with the
17 on -- I think I might have gotten us offtrack a little
18 bit on the aspect specifications, but they want a
19 deposition of a Michelin employee to talk about
20 discovery.
21                THE COURT:    That's not.
22                MR. BULLION:    I don't know what the --
23 real clear what the Court's ruling is on that.
24                THE COURT:    That's not what they requested
25 at least my understanding.    That's not the way I treated


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0148
                                                             41
                     Various Motions' Hearing
                         November 3, 2015


1 it.   I've given you the ruling that I've made in that
2 regard.    I even asked you if understood it and you said
3 you did.    I understand what your argument is and you want
4 it on the record.     It is on the record.    Ms. Dobbins is
5 just taking it away feverishly.     I am not going to snake
6 you without a record.    It is on the record that you feel
7 like this is a deposition to try to get somebody's mental
8 processes on discovery answers, right?
9                 MR. BULLION:   Yes, Your Honor.
10                THE COURT:   All right.
11                MR. BULLION:   When they notice the
12 deposition if they do then we will have an opportunity to
13 file objections to it and come back before the Court.      I
14 think I understand the Court's ruling.      I didn't mean to
15 beat a dead horse.    I just wanted to make sure it was
16 clear.
17                THE COURT:   I'm not planning on you being
18 back here for an objection.    I've ordered this deposition
19 and you've made your objection based on you feel like
20 it's, you know, them trying to take discovery of people
21 who made basically a legal decisions on how to answer
22 discovery.   Okay.   You've made that or I've overruled
23 that objection.   I do not believe -- and especially based
24 upon the way I've attempted and the way I have ordered
25 it -- that it does that.


                     VIELICA DOBBINS, CSR, RPR
                                                           MR 0149
                                                               42
                   Various Motions' Hearing
                       November 3, 2015


1                 So you've made an objection that it's
2 improper discovery on discovery analysis and decision
3 making.   I've overruled your objection.     It's on the
4 record.   And I've ordered the deposition be taken with,
5 you know, so within.
6                 MR. BULLION:    In light of that, Your
7 Honor, I would ask you to stay that one as well and same
8 procedure I would like for them to notice the deposition
9 they want give us a chance to respond it and then I would
10 ask you to stay that ruling pending a petition for writ
11 of mandamus.
12                THE COURT:    No, I'm not staying that one.
13 Not staying that one.
14                MR. BULLION:    Okay.
15                THE COURT:    All right.   Y'all take y'all's
16 break and come about on the issue on the scheduling I
17 guess that y'all were talking about.
18                MR. GUERRA:    Tom, we'll talk outside,
19 okay.
20                MR. BULLION:    Okay.
21                MR. GUERRA:    Thank you so much.
22                THE COURT:    You can use the jury room if
23 you want to or conference room or outside.
24                (A break is taken.)
25                THE COURT:    All right.   We're back on the


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0150
                                                               43
                    Various Motions' Hearing
                        November 3, 2015


1 record in Cause No. DC-14-07255.      This is on a motion to
2 quash depositions, right?
3                 MR. GUERRA:    Yes.
4                 MR. SHAPIRO:   Yes, Your Honor.
5                 THE COURT:    All right.
6                 MR. SHAPIRO:   Tom, I'm going to reiterate
7 what we talked about.   Concerning the four depositions
8 that Michelin noticed and we quashed Mr. Bullion and I
9 discussed it and I will talk to Wendy Emmons,
10 Mr. Blackerby's paralegal to coordinate dates to pair
11 down the witnesses to a day or a day and a half, the ones
12 in Dallas and then obviously the gentleman is in a
13 different state, the trooper, and we will take that
14 deposition.   We'll coordinate and work those dates out.
15                MR. BULLION:   That sounds right.
16                MR. SHAPIRO:   Okay.   Concerning
17 Mr. Wischhusen, Plaintiffs noticed that deposition.       That
18 date is unavailable for Mr. Bullion.      Mr. Bullion's
19 position is that -- I will let Mr. Bullion explain.
20                MR. BULLION:   Your Honor, backing up just
21 slightly.   Plaintiffs sent us letters asking for
22 witnesses on 20 some odd topics and I've offered one
23 witness in Dothan, Alabama, and I've offered three in
24 Greenville.   And then after that they asked for
25 depositions of six different Michelin employees by name


                   VIELICA DOBBINS, CSR, RPR
                                                             MR 0151
                                                              44
                   Various Motions' Hearing
                       November 3, 2015


1 and they happen to be the same people other than one.
2 And what I've told them is I will put Michael Wischhusen
3 up who is the subject of this motion to quash to address
4 a couple of the topics in their letters which ultimately
5 will get turned into deposition notices.     But I don't
6 think it's fair for them to be able to notice him as an
7 individual and as a representative of the company and he
8 get to depose him for technically 12 hours.
9                 So what I've said is when we get these
10 deposition scheduled in Greenville, I will put
11 Mr. Wischhusen up.   They apparently want to do it on a
12 different trip, but I'm not agreeable to that just from a
13 cost perspective; just make a special trip out there to
14 depose Michael Wischhusen when they can depose him as a
15 corporate rep on these topics maybe in a couple of hours.
16 So that's my position on that.   I think it's something we
17 ought to be able to work out.    And I certainly -- and
18 again, I don't think these depositions can take place
19 until we have an order from the court on that motion to
20 compel so that we have the all of the documents out
21 there.
22                MR. GUERRA:   Your Honor, here is the issue
23 Mr. Wischhusen -- first of all, we sent the letters about
24 the topics separate and apart from this and Mr. Bullion
25 refused to tell us or identify witnesses.    So he never


                   VIELICA DOBBINS, CSR, RPR
                                                         MR 0152
                                                               45
                     Various Motions' Hearing
                         November 3, 2015


1 told us who the witnesses were.      He just said notice them
2 and I will give you people and certain names, but he
3 didn't give us names or the identity, never gave us.         We
4 had the hearing October.
5                   MR. SHAPIRO:   October 5.
6                   MR. GUERRA:    And he left.   We found him at
7 the airport and we ended up talking to him.        But
8 meanwhile we had to send a letter out saying in addition
9 to those guys we want to depose these specific people and
10 Wischhusen was one of them.      If we wants to offer him in
11 addition to cover some of the areas that's fine.        But I
12 am going to ask him every question that I want about any
13 topic that is relevant to this matter and that he knows
14 about.   And that's what Mr. Bullion is trying to do.       Oh,
15 no, he's only going to be offered on these two topics and
16 nothing else.    No.   No.
17                  Also he is telling us when we're going to
18 conduct the depositions.     That's not the way it works.
19 We tried to accommodate folk, we do.     We waited for two
20 long hours for Mr. Blackerby in Dallas on the depositions
21 on the records.    He was late.    We said no big deal buddy.
22 You ordered the deposition on Mr. Vaneaton Price for a
23 specific date.    After that hearing there was --
24 (unintelligible) -- Mr. Bullion wrote a little ML that
25 said, Hey, it's not good for me that day I have a


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0153
                                                                46
                     Various Motions' Hearing
                         November 3, 2015


1 commitment and we said anything for opposing counsel and
2 we moved it two days back.       How long did that deposition
3 take, two hours.     That was it.
4                   We got to the point.   We asked the
5 questions we are done.     We don't want to be told by
6 Michelin how to conduct the discovery for our burden of
7 proof.
8                   Mr. Wischhusen is a very well known man
9 with a lot of knowledge on that company.       He knows a lot
10 about the company and a lot about the documents at issue
11 here not just two topics.      That's our problem with the
12 issue, Your Honor.
13                  THE COURT:    All right.   Mr. Bullion, tell
14 me about that.
15                  MR. BULLION:    I had a little bit of a hard
16 time understanding some of that, Your Honor.
17                  MR. GUERRA:    I'm sorry for my accent.
18                  MR. BULLION:    But the thing is they have
19 deposed Wischhusen before.      Mr. Guerra deposed him in
20 that case -- and he's referring to Velo case out in
21 Arizona.   I'm probably mispronouncing it so I apologize.
22 He has deposed him before and he asked for him by name
23 and I figure the Court is going probably going to let
24 them depose Mr. Wischhusen.
25                  All I'm asking is we're going have to


                     VIELICA DOBBINS, CSR, RPR
                                                              MR 0154
                                                                47
                     Various Motions' Hearing
                         November 3, 2015


1 spend a week in for Greenville these depositions.
2 There's three other witnesses.       And I don't want to make
3 a special trip out there for Michael Wischhusen if we can
4 help it.    I would like to make as few trips out there as
5 I can.
6                   Just from a personal perspective, I've got
7 a bunch of little kids and that are playing baseball.
8 I've got all kind of stuff going on and I would like not
9 to have to go out there one deposition at a time.      I
10 would like to do it efficiently and at the least cost to
11 my client and the Plaintiffs.
12                  MR. GUERRA:    Like Mr. Bullion we have a
13 small practice and it's just difficult for us to take a
14 full week off.    So we'll, accommodate counsel but it's
15 not going to be all in one trip.      It's not going to be
16 all in the same time.   That's just not the way we work
17 and I'm sorry about that.
18                  THE COURT:    I'm not going to make you do
19 that.   Y'all both have reasons why and you would
20 certainly want to be efficient.      I don't see an inherent
21 inefficiency if the person he's named Wischhusen or
22 however you pronounce it.      They've named him as a person
23 who has relevant knowledge of facts for this issue.       If
24 Mr. Bullion Michelin wants to designate him also as a
25 person with knowledge of relevant facts for the


                     VIELICA DOBBINS, CSR, RPR
                                                             MR 0155
                                                              48
                     Various Motions' Hearing
                         November 3, 2015


1 corporation, you certainly can do that and I'm going to
2 say that Plaintiffs need to cover those areas too at the
3 time.     If they want to take Mr. Wischhusen -- if you have
4 give him notice that he is going to serve as a person
5 with knowledge of relevant facts for Michelin on certain
6 issues if you identify that then they need to cover that.
7 And if they don't cover it then they didn't cover the
8 person for Michelin that Michelin tendered regarding
9 those areas that you designate Mr. Wischhusen's or
10 whatever as the person who had knowledge of relevant
11 facts.
12                 MR. BULLION:   That's fair, Your Honor.    I
13 told them the topics in their letters that he would
14 address and that's fair.
15                 THE COURT:   You get what I'm saying there?
16                 MR. BULLION:   Yes, sir.
17                 THE COURT:   Plaintiffs need to cover that
18 with him.    I understand can you call anybody you want to
19 as a named person.    But if Michelin and Mr. Bullion in
20 trying to be efficient I think it's a good idea says,
21 Hey, by the way we're also going to be identifying him as
22 a corporate spokesperson a person with knowledge of
23 relevant facts of the corporation on these areas.   You
24 need to cover those areas too or when you get there
25 you've passed that by.


                    VIELICA DOBBINS, CSR, RPR
                                                          MR 0156
                                                               49
                    Various Motions' Hearing
                        November 3, 2015


1                 MR. SHAPIRO:    Yes, Your Honor.
2                 THE COURT:    Y'all understand.
3                 MR. BULLION:    I doubt it's going to be
4 know issue, but, you know, they're entitled to six hours
5 on whatever corporate rep we put up under the rules.       If
6 we then put up 10 of them they get 60 hours.       But it sure
7 seems like a lot to me.    I don't think they will take 12
8 but --
9                 THE COURT:    We won't be doing that.   But I
10 don't know that we're going to get there until we do, but
11 I get your point.   I appreciate the heads up.     Plaintiffs
12 need to be observant of the fact that, you know, as you
13 take these depositions of people of kind of dual capacity
14 components, we're not going to have, you know, crazy
15 number of hours racked up because of dual capacity.
16 That's -- it's not likely to go that way.
17                MR. BULLION:    Okay, Your Honor.   I just
18 wanted to make that clear.
19                THE COURT:    I appreciate the heads up on
20 it because I see what you're saying.
21                MR. BULLION:    I never had thought those
22 rules were very fair frankly.    If you come up with
23 infinite topics you can take infinite hours of
24 depositions.   I have looked at it a number of times and I
25 have not been able to figure out any argument to limit it


                   VIELICA DOBBINS, CSR, RPR
                                                           MR 0157
                                                                50
                    Various Motions' Hearing
                        November 3, 2015


1 so.
2                 THE COURT:    You know it would be hard to
3 argue that was the intent or purpose of the rules because
4 the intent or purpose was to limit it and make it less
5 costly.    So I get your point and I will be cognizant of
6 that.
7                 MR. BULLION:    Thank you, Your Honor.
8                 THE COURT:    I caution both sides to keep
9 that in mind.    Anything else?
10                MR. GUERRA:    I have one small issue that I
11 would like to ask Tom on the record.      We have had some
12 documents produced that are not on its original format,
13 specifically the document that I produced that are in
14 black and white that in the original format that are in
15 color and the color makes the difference because there
16 are different colors in the document and those colors
17 mean something concerning the color.
18                THE COURT:    Well, produce the original
19 format.
20                MR. BULLION:    If we have color copies,
21 we'll certainly produce them to you.
22                THE COURT:    All right.   The Court is
23 ordering it be produced in the original format.      If it's
24 not technologically possible, advise the Court.      Thank
25 y'all.


                   VIELICA DOBBINS, CSR, RPR
                                                            MR 0158
                                                              51
                  Various Motions' Hearing
                      November 3, 2015


1                MR. GUERRA:   Thank you, Tom.   Tom, we
2 certainly missed you hear buddy.
3                THE COURT:    All right.   We're off the
4 record.
5                   (End of Proceedings.)
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  VIELICA DOBBINS, CSR, RPR
                                                            MR 0159
                                                            52
                     Various Motions' Hearing
                         November 3, 2015


1 STATE OF TEXAS
2 COUNTY OF DALLAS
3
4       I, Vielica R. Dobbins, Official Court Reporter in
5 and for the 134th District Court of Dallas, State of
6 Texas, do hereby certify that the above and foregoing
7 contains a true and correct transcription of all portions
8 of evidence and other proceedings requested in writing by
9 counsel for the parties to be included in this volume of
10 the Reporter's Record in the above-styled and numbered
11 cause, all of which occurred in open court or in chambers
12 and were reported by me.
13      I further certify that this Reporter's Record of the
14 proceedings truly and correctly reflects the exhibits, if
15 any, offered by the respective parties.
16      I further certify that the total cost for the
17 preparation of this Reporter's Record is $312.00 and was
18 paid/will be paid by Mr. Thomas Bullion.
19
20
21                            Vielica R. Dobbins, CSR, RPR
                              Texas CSR No. 6248
22                            Official Court Reporter
                              134th District Court
23                            Dallas County, Texas
                              600 Commerce Street, Suite 650
24                            Dallas, Texas 75202
                              Telephone: (214) 653-7239
25                            Expiration: 12/31/2016


                   VIELICA DOBBINS, CSR, RPR
                                                          MR 0160
                            FILED
                DALLAS COUNTY
              7/9/2014 2:20:46 PM
              GARY FITZSIMMONS
                  DISTRICT CLERK


DC-14-07255   Pointer Tonya




              MR 0161
        2.04    Plaintiff NAVIL GIBSON is an individual and a citizen, domiciliary, and resident

of Missouri and the last 4 digits of her Social Security Number are 6831, and the last three digits
of her driver's license is 011.

                                    3.0 PARTIES - DEFENDANTS

        3.01    Defendant Michelin North America, Inc. ("Michelin") is a New York corporation

that conducts business in the State of Texas.

        3.02 Michelin sells and distributes tires throughout Texas, and maintains its principal

place of business in South Carolina and which conducts business in Texas as authorized.

Michelin may be served by serving its registered agent for service of process (CT Corporation
System, 350 N. St. Paul Street, Dallas, Texas 75201).

        3.03   Defendant Jose Bustillo d/b/a Mundo Cars JOSE BUSTILLO d/b/a MUNDO

CARS is a resident of the State of Texas who may be served with process at 6422 Day Street,
Dallas, Texas 75227.

                             4.0        JURISDICTION AND VENUE

       4.01    The amount in controversy is within the jurisdictional limits of this Court.

       4.02    Venue is proper in Dallas County, Texas, pursuant to section 15.002(a) of the

Texas Civil Practice and Remedies Code because Dallas County is the residence of Defendant

Jose Bustillo d/b/a Mundo Cars and a portion of the events and omissions giving rise to the claim

occurred in Dallas County.

       4.03    Pursuant to § 13.005 of the Texas Civil Practices & Remedies Code, because

venue is proper as to Defendant Jose Bustillo d/b/a Mundo Cars, venue is proper as to the other

Defendant, Michelin No1th America, Inc., because the claims against such Defendants arise out

of the same occmTence.

                                  5.0   FACTUAL BACKGROUND
       5.01    On or about September 3, 2012 at approximately 0451 hours, Adrian Rico,

Adriana Rico, Maria Rico and Laura Rico, along with Plaintiffs Samuel Medina, Obdulia




                                                 2



                                                                                                MR 0162
Medina and Natalye Medina, were traveling in a 2000 Ford Expedition southbound on Interstate
55 near Exit 60 in Illinois.

        5.02    Adrian Rico was the driver and owner of the Ford Expedition, and the remaining
Plaintiffs were passengers and occupants.

        5.03    At this time and place, Mr. Rico's operation of the 2000 Ford Expedition was
careful, lawful and prudent.

        5.04    Suddenly and without warning and a result of Defendants' negligently, grossly

negligently and carelessly designed, tested, processed, assembled, fabricated, manufactured,

labeled, engineered, inspected, distributed, sold and warranted tire, the left rear tire on the Ford

Expedition experienced a catastrophic failure directly and proximately causing the subject

vehicle to, crash, flip, roll and/or ovetiurn on Interstate 55.

        5.05    Each of the Plaintiffs in the vehicle at the time the subject Tire (the "Tire") failed

sustained serious, permanent and/or catastrophic injuries.

        5.06    The Tire failed as alleged due to the defendants negligence, gross negligence,

recklessness and/or carelessness in designing, testing, processing, assembling, fabricating,

manufacturing, labeling, engineering, inspecting, distributing, selling and/or warranting the Tire.

        5.07    The official Illinois Traffic Crash Report states in pertinent part that the Ford

Expedition "[w]as traveling south on I-55, approximately .30 miles n01ih of exit 60, when the

driver's side rear tire blew out." The Crash Report also states that at the time of the incident, all

of the occupants of the subject vehicle were wearing their safety seatbelt restraints.

        5.08    The subject Tire that failed (the "Tire") was a Michelin LTX MIS P255 70R16
tire (DOT B7LBEVUX3101) manufactured, designed, assembled, fabricated, labeled, inspected

and distributed by Defendant Michelin.

        5.09    Upon information and belief, the Tire was sold with the 2000 Ford Expedition by

Defendant Jose Bustillo, d/b/a Mundo Cars in Dallas, Texas.

        5.10    At the time the Tire failed, Plaintiffs were driving and traveling carefully and

prudently, with the Tire being used for its ordinmy use and intended purpose.


                                                   3



                                                                                                   MR 0163
        5.11    At and before the collision date of September 3, 2012, Defendant Michelin was

engaged     in the business of designing, testing, processing,            assembling,    fabricating,

manufacturing, engineering, constrncting, distributing, labeling, inspecting, warranting and

selling tires to the public, including the subject defective and dangerous Tire.

        5.12    Michelin was responsible for the research, development, design, manufacture,

labeling, construction, assembly, testing, labeling, marketing, inspecting, warranting and sale of
the Tire.

        5.13    The Tire was manufactured, assembled and constrncted at Michelin's Dothan,
Alabama tire plant during the 31st week of 2001.

        5.14    Prior to the date of the permanent, catastrophic and severe ittjuries sustained by

Plaintiffs and at all times material hereto, Michelin placed the defective and ultra-hazardous Tire
into the stream of commerce.

        5 .15   At the time of the aforementioned incident, the subject defective and ultra-

hazardous Tire was being used as intended and in a manner foreseeable to Michelin, and as so

foreseeably used was defective, unfit, unreasonably dangerous, failed to provide adequate

warnings, notices and instructions concerning its safety, use, maintenance, inspection,

replacement, expiration and repair.

        5.16    The defective and unreasonably dangerous nature of Michelin's subject Tire

rendered it unsafe for the use and purpose for which it was intended, and this dangerous and

defective condition was known or should have been known by Michelin.

        5.17    The two most important components of a steel-belted radial tire including the

subject Tire are the two (2) steel belts layered on top of each other underneath the tread area.

        5.18    One of the primary concerns in the manufacture of steel-belted radial tires is the

adhesion between the two (2) steel belts, which must stick to each other and not move.




                                                  4



                                                                                                   MR 0164
        5.19    Another primary concern in the manufacture of steel-belted radial tires is the.

adhesion between the steel belts and the rubber, both on top the tread and on the bottom of the

carcass.

        5.20    Michelin is aware that the rnbber and steel materials in its tires do not naturally

adhere to each other. Therefore, the steel belts are coated with an adhesive rubber compound

called skim stock.

        5.21    Michelin knows that the edges of the radial tire's steel belts suffer the most

strain, heat and stress during operation and are susceptible to tread separation like what

happened to the subject Tire.

        5.22   Michelin admitted in an official document submitted to NHTSA in 2006 under

the heading of "Fundamental Mechanics of Belt Separation ... " and under the subheading

"Basic Concepts" of belt separation that "Belt crack initiation and propagation" sta1ts around

the ends of the cable. p.6-7.

       5.23     This undeniable fact is also concluded by NHTSA in its white paper "What

Applied Research Has Learned From Indust1y About Tire Aging" dated May I, 2003 which at

Slide 4 reads "Failures of Tires In the Field - Industry has told NHTSA that common tire failure

modes seen in the field are: Belt Edge Cracking,"

       5.24    Defendants defectively designed, tested, fabricated, manufactured, constructed,

assembled, inspected, adve1tised, labeled, maintained, sold and/or distributed the subject Tire

and placed it into the stream of commerce in an umeasonably dangerous condition.

       5.25    The defects and lack ofreliability in the Tire were beyond the contemplation of a

reasonable and foreseeable consumer because Michelin knew or should have known that

ultimate users, operators or consumers are not tire manufactures, tire technicians, or tire experts




                                                 5



                                                                                                 MR 0165
and merely members of the public whom would not and could not properly inspect this product

for defects and dangerous conditions, and that detection of such defects and dangers would be

beyond the capabilities of such persons or individuals.

        5.26   Michelin negligently and recklessly caused the following non-exhaustive list of

deadly and hazardous defects to exist in the subject Tire: over-age rubber stock, liner pattern

marks, excessively thin inner-line, premature oxidation on the belt skim; improper splicing and

spacing of belts and improper final inspection.

        5.27   Michelin also carelessly and recklessly designed the subject Tire by failing to

incorporate nylon overlays and a nylon cap ply, nylon belt edge layers, nylon safety belts to

reduce the hazard of tread belt separation and catastrophic tire failure, as well as failing to

incorporate adequate protection against air migration through the inner liner and tire aging.

        5.28   Such inadequate quality control measures and inappropriate manufacturing and

design practices and procedures promoted, allowed and failed to prevent separation of the Tire's

internal components and contributed to the tire failure and tread belt separation of the subject

Tire.

        5.29   Michelin also is in possession of documents, testimony and information which

confirm that its manufacturing practices have included 1) building tires after they had trapped

air or steam and had been exposed to inappropriate levels of moisture within the components of

the tire, 2) not promptly using pre-cured rubber and rubber-coated tire components to prevent

premature oxidation from occurring within the tires' components so as to cause liner pattern

marks, 3) misplacement of the steel belts in the assembly which increases strain at the belt

edges, promoting belt edge separation, 4) insufficient use of x-rays to detect improper and

defective manufacturing practices after the tires are built, 5) stacking of rubber components on




                                                  6



                                                                                                MR 0166
the unclean floor where those components were subject to contamination and 6) improper

splicing of the steel belts and innerliner of the tire which increases strain at the belt edges and

the tires' susceptibility to oxidative degradation and premature failure.

         5.30   Michelin, knows or in the exercise of reasonable care should know, that some of

the manufacturing defects found in the subject Tire are invisible to the naked eye and can only

be detected or identified with an x-ray.

         5.31   Michelin knows that the older the age of the tire, the more likely it is to suffer

tire failure.

         5.32   Michelin knows that its steel belted radial tires such as the subject Tire 1) have a

date limit or expiration date of ten (10) years, 2) have a finite life and 3) suffer inevitable aging

processes. Meanwhile, Michelin also knows that its consumers are not very experienced with

tires.

         5.33   Michelin is aware of the risk to its company posed by 10 year-old tires is very

small because there are only a very small percentage of these very old tires on the road.

         5.34   Michelin privately and publicly opposes tire age legislation such as laws

requiring expiration dates on tires because it would "create supply chain issues ... Larger

customers may well expect a stock buy-back for tires they can't sell before the age deadline

lapses."

         5.35   Michelin's tire verification depaiiment at its Dothan, AL plant follows work

instructions titled "General Principles" during the inspection of its finished tires. According to

Michelin's own General Principles, tires that are rejected by the tire inspectors and not up to the

standards of Michelin's vehicle manufacturer customers such as GM or Ford are downgraded

and sold to the replacement market as new replacement Michelin tires. However, Michelin's




                                                  7



                                                                                                   MR 0167
consumers and even the dealers who purchase replacement tires have no idea that the tires they

are purchasing were downgraded and rejected by Michelin's automotive customers.

        5.36   Michelin purports that its Dothan tire plant is ISO QS 9000 certified and

compliant but Michelin does not comply with ISO QS 9000 requirements and quality standards.

        5.37   Because of Michelin's poor manufacturing practices, the Tire at issue fails to

meet standards, which Michelin itself recognized as necessary tlu·ough its own internal

standards concerning tire-building practices.

        5.38   Michelin has a Bad Habits List of manufacturing issues which sets forth some of

these internal standards.

        5.39   In addition, Michelin has Decision Tree and Aspect Specification documents,

which set fotih Michelin's own internal standards concerning tire building and tire

manufacturing of its tires.

        5.40   Michelin's Decision Tree and Aspect Specification documents have annexes,

glossaries, illustrations, photographs, and attachment with additional information and caveats

pertaining to such standards.

       5.41    Michelin's Decision Tree and Aspect Specification documents and their annexes

set forth numerous standards, which tire inspectors must check when inspecting cured tires.

       5.42    Michelin also has a Product Standards and Guidelines Manual for Required Tire

Dimensional Tolerances, work procedures, reaction limits, product tolerance limits training

materials and videotapes and tests for the tire builders - all of which set forth internal standards

which Michelin is required to follow in the assembly, manufacturing and making of its tires.




                                                 8



                                                                                                  MR 0168
        5.43    In connection with Michelin's design, manufacturing and warranty practices,

Michelin performs Failure Modes and Effects Analysis and tire endurance tests, which address

failure modes of its tires.

        5.44    Michelin also maintains and analyzes warranty return adjustment data with

graphs to chatt and compare tire models against other tire models and tire plants against other

tire plants.

        5.45    Michelin has a tire adjustment claims procedure and replacement policy

administration guidelines to maintain its knowledge of the link between its manufacturing

practices and designs and tire tread separations.

        5.46    Michelin's own internal confidential data about the LTX MIS tire line returns

reveal that more than 700 (just from one of its hundreds of dealers and the largest tire retailer in

the world - Discount Tire) of its defective LTX MIS tires were returned for belt edge

separations. In addition, over 1,000 tires were returned to Michelin's dealers for ride vibration

- an admitted precursor to tread belt separation.

        5 .47   This staggering number of many more than 1,500 defective tires demonstrates,

documents and proves that Michelin knew - as early as 2001 (11 years before the incident) -

that its LTX MIS tire line was dangerously defective.

        5 .48   Instead of investigating this epidemic of defects, discovering the cause of the

excessive number of tread separations and correcting it, Michelin did the exact opposite and

concealed and still conceals this information from the public and its consumers that its LTX line

posed and poses unreasonable risks of deadly danger to its consumers.

        5 .49   Therefore, Michelin has direct knowledge of the link between its improper and

inadequate tire design and manufacturing practices and procedures and tire tread separations.




                                                    9



                                                                                                  MR 0169
        5.50    Michelin also is in possession testimony and information, which confirms that

the individuals responsible for inputting, monitoring, reviewing and analyzing the adjustment

data were careless and never bothered to look at the staggering number of returns made to

Discount Tire for tread belt edge separation.

        5.51    The subject Tire was defectively designed and the risks of the chosen design of

the tire outweighed the utility of the chosen designs, because known safer alternative designs

were technologically and economically feasible and were used by Michelin in other tires made

for foreign markets while not used in the U.S. market.

        5.52    Safer alternative designs for the tire at issue also include the use of a belt skim

rubber compound more resistant to heat and less susceptible to degrading from ozone and other

factors, which Defendants knew through its own research would cause premature degradation of

the chemicals in its tires.

        5.53    Safer alternative designs for the subject Tire also include a thicker gauged belt

skim rubber and inner liner, effective use of nylon reinforcement of one or both steel belts (such

reinforcement could have been implemented as a full-width cap ply, a spirally wound strip, or

two strips of sufficient width to reinforce to belt package at the steel belt edges).

        5.54    Through its access to the underlying patents and other research regarding tire

design and manufacturing including but not limited to J.Boileau/Michelin, U.S. Patent

3,717,190, February 20, 1973 and A.L. Pollard/Michelin, U.S., Patent 5,711,829, January 27,

1998, Uniroyal Tire Sales Promotional Literature, YHL31123 1997 MNA Inc, Uniroyal Laredo

Durashield Registered 7704185 Aug. 1997 UGTC The Laredo Tire's Patented 6 ply Durashield

Construction, Michelin specifically knew about the efficacy, safety and cost-efficiency of these

safer alternative designs concerning its design and manufacture of its tires.




                                                  10



                                                                                                 MR 0170
        5.55    Through its access to the underlying patents and other research including

J.Boileau/Michelin, U.S. Patent 3,717,190, February 20, 1973 and A.L. Pollard/Michelin, U.S.,

Patent 5,711,829, January 27, 1998, Uniroyal Tire Sales Promotional Literature, YHL31123

1997 MNA Inc, Uniroyal Laredo Durashield Registered 7704185 Aug. 1997 UGTC The Laredo

Tire's Patented 6 ply Durashield Construction, Michelin specifically knew that the nylon cap

ply prevents belt-edge separations by: 1) reducing corrosion of the steel wires, 2) maximizing

constriction of the steel belts, and 3) substantially reducing the centrifugal forces/stress at the

belt edges of a tire - which cause the tread and steel belts to separate from the tire - by

compressing the belt package during periods of high centrifugal force which occurs when, like

in this case, a vehicle is traveling at highway speed.

       5.56    Even though Michelin's new LTX M/S2 tire has a lower speed rating than the

subject LTX MIS, the LTX MIS2, has a nylon cap ply, defeating Michelin's claim that cap plies

are only used for high speed tires.

       5.57    There are at least twenty-three (23) defective Michelin LTX MIS tires involved

in tread separations leading to vehicular wrecks. These Michelin LTX MIS tires are of the

same: a) type, b) model, c) line and cl) come from the same exact manufacturing plant -

Michelin's Dothan, Alabama facility:

   TIRE TYPE                           PLANT                         MANUFACTURE DATE

   1. Michelin L TX P265/70Rl 7                Dothan, Alabama              37th week, 1997

   2. Michelin LTX P235/70Rl 6                 Dothan, Alabama              I st week, 1999

   3. Michelin LTX P265/70Rl 6                 Dothan, Alabama              211 d week, 1999

   4. Michelin LTX P265/70Rl 7                 Dothan, Alabama              12'h week, 2000

   5. Michelin L TX P265/70Rl 7                Dothan, Alabama              28'" week, 2001




                                                  11



                                                                                                 MR 0171
    6. Michelin LTX P255 70R16                Dothan, Alabama                31st week, 2001
        (Subject Tire)

    7. Michelin LTX P265/70R16                Dothan, Alabama                4°1 week, 2002

    8. Michelin LTX P265/70R 17               Dothan, Alabama                6th week, 2002

    9. Michelin LTX LT245/75R16               Dothan, Alabama                4ih week, 2002

    10. Michelin LTX P265/70Rl 6              Dothan, Alabama                61h week, 2003

    11. Michelin LTX P265/70Rl 7              Dothan, Alabama                gth week, 2006

    12. Michelin LTX LT265/70R16              Dothan, Alabama                16th week, 2006

    13. Michelin LTX LT245/75Rl6              Dothan, Alabama                34th week, 2006

    14. Michelin LTX LT265/75R16              Dothan, Alabama               51 st week, 2006

       5.58    These Michelin tires share common characteristics with the subject Tire. These

tires suffered from defective premature oxidation like the subject Tire that caused or contributed

to their failures and were aged when they failed like the subject Tire, which caused or

contributed to their failures. Many of these tires evidenced liner pattern marks like the subject

Tire, indicative of poor adhesion that similarly caused or contributed to their failures. Many of

these tires contained belt irregularities such as improper splicing and spacing which existed in

the subject Tire that caused or contributed to their failures. Finally, all of the above-referenced

tires, like the subject Tire, failed to include the well-known safety nylon cap plies

aforementioned, which are now used on the lower speed Michelin LTX M/S2.

       5.59    Therefore, Michelin consciously sells a line of defectively dangerous tires that it

knows have killed or maimed dozens of Americans across the Country.




                                                 12



                                                                                                 MR 0172
                     6.0     CAUSES OF ACTION AGAINST MICHELIN
                     (Strict Liability against Michelin North America, Inc.)

        6.01    Plaintiffs hereby incorporate and adopt all of the allegations contained in the

previous claims for relief, counts and paragraphs, and incorporates the same by reference, the

same as though fully set length herein.

        6.02    Michelin was negligent, malicious and grossly negligent in designing and

manufacturing the tire in such a mam1er that it was a defectively designed and manufactured tire

that was umeasonably dangerous, failed to meet Defendants' own recognized standards and was

unfit for its ordinary uses.

        6.03    Michelin was aware at all relevant times prior to the design, prior to the

manufacture, prior to the sale, and prior to the failure of the subject Tire of the magnitude of the

risk - including the risk of death or catastrophic injuries - posed by a tread belt separation.

        6.04    Michelin's awareness and knowledge of the risks is proven by its own

knowledge of prior property damage claims, injmy claims and death claims caused by tread

separation of Defendants' tires.

        6.05    Michelin carelessly, negligently and grossly negligently failed to exercise

reasonable care when issuing and disseminating instructions and warnings for its passenger car

and light truck tires such as the subject Tire by failing to ensure that its end-users and

consumers such as Plaintiffs were warned about the dangers and hazards posed by aged tires.

Therefore, as a result of said conduct, Michelin's tire, which caused the permanent, catastrophic

and fatal injuries to Plaintiffs, was defective and unreasonably dangerous when used in a

reasonably foreseeable mam1er since Michelin failed to warn or protect against a danger or

hazard in the use or misuse of those instrumentalities and failed to provide proper instructions

for the use of those instrumentalities.


                                                  13



                                                                                                  MR 0173
       6.06    That the negligent, grossly negligent and reckless conduct of Michelin, in

addition to the hereinabove alleged, consisted of, but was not limited to:

       a.      Carelessly and recklessly making dangerous and unsafe the said tire by
               defectively designing, manufacturing, assembling, constructing, labeling, selling,
               distributing, inspecting, warranting, and selling the subject Tire;

       b.      Carelessly and recklessly making dangerous and unsafe the said tire by failing to
               develop and incorporate a proper and safe design in the constrnction, assembly,
               and manufacture of the tire;

       c.      Carelessly and recklessly utilizing improper materials which were inferior,
               unsafe, unsuitable, and which were mechanically, physically, structurally, and
               chemically defective;

       d.      Carelessly and recklessly failing to properly inspect and test the tire for defects
               and, reasonable and adequate strnctural integrity, reliably and durability;

       e.      Carelessly and recklessly failing to design, assemble, construct, manufacture and
               incorporate reasonably safe, appropriate, feasible, inexpensive and available
               means, mechanisms, procedures, policies and safeguards to prevent injuries and
               death caused by tire failure;

       f.      Carelessly and recklessly failing to recall the said tire, modify the design and
               failing to provide a post-manufacture, post-sale and post-inspection warning to
               the foreseeable public, end-users, consumers, operators, motorists, occupants and
               passengers such as Plaintiffs;

       g.      Carelessly and recklessly manufacturing, producing, assembling, labeling,
               designing, testing, inspecting, and selling the subject Tire;

       h.      Carelessly and recklessly and completely failing to provide a reasonably safe tire
               for the public, end-users, consumers, motorists, occupants and passengers;

       i.      Carelessly and recklessly allowing and permitting on its tires, such as the subject
               Tire, hazardous and extremely dangerous and defective conditions;

       j.      Carelessly and recklessly failing to warn the public, end users, consumers,
               motorists, occupants and passengers lawfully and carefully utilizing the said
               tires, such as Plaintiffs, of dangerous, defective and hazardous conditions
               present;

       k.      Carelessly and recklessly failing to appropriately assess and identify the hazards
               to which the end-users, consumers, motorists, occupants and passengers were
               exposed and likely to arise under foreseeable circumstances;



                                                 14



                                                                                                MR 0174
I.   Carelessly and recklessly failing to provide easy, available, and inexpensive
     safety means, measures, mechanisms, devices and safety equipment that would
     have provided end-users and consumers such as Plaintiffs with reasonably safe
     tires for travel;

m.   Carelessly and recklessly maintaining, inspecting, managing and supervising its
     tires, tire design firms and tire factories, allowing or implicitly approving
     hazardous and extremely and highly dangerous conditions to be present;

n.   Carelessly and recklessly failing to warn the pubic, end-users, consumers,
     motorists, occupants and passengers of dangerous, defective and deadly
     hazardous conditions and defects present;

o.   Carelessly and recklessly failing to provide and intentionally removing or
     ordering to be removed, easy, available, and inexpensive safety means, measures,
     devices, policies, processes and equipment that would have prevented the subject
     Tire failure and tire tread belt separation and would have provided a reasonably
     safe tire to Plaintiffs and others similarly situated;

p.   Carelessly and recklessly failing to close down or suspend business operations at
     Michelin's tire factories, tire design firms, tire manufacturing facilities, tire
     manufacturing plants until reasonably safe conditions, policies, procedures,
     equipment, means, measures and devices were implemented and foreseeable
     hazards, defects and dangers eliminated;

q.   Carelessly and recklessly failing to evaluate the exposures, dangers and hazards
     present at Michelin's tire factories, tire design firms, tire manufacturing facilities,
     and tire manufacturing plants, including the subject Dothan, Alabama plant;

r.   Carelessly and recklessly failing to design, manufacture, produce, test, inspect,
     distribute, fabricate, assemble, sell, place, warrant and label Defendants' tire with
     reasonable care;

s.   Carelessly and recklessly failing to recall Michelin's tire or red-tag and shut-
     down Michelin's tire factories, tire manufacturing facilities, and tire
     manufacturing plants, until dangerous, defective and hazardous conditions were
     eliminated;

t.   Carelessly and recklessly intentionally increasing the risk of injury by
     manufacturing, selling, distributing, and designing a defective and dangerous tire
     such as the subject Tire;

u.   Carelessly and recklessly failing to exercise reasonable care to undertake special
     and specific precautions in view of the peculiar risk of physical harm which the




                                       15



                                                                                          MR 0175
      foreseeable public, end-users, consumers, motorists, occupants and passengers
      such as Plaintiffs were subject or exposed to;

v.    Carelessly and recklessly failing to exercise reasonable care by selling and
      distributing tires such as the subject Tire containing design, manufacturing and
      inspection defects that caused the tire to fail;

w.    Carelessly and recklessly manufacturing, designing, assembling, labeling, testing
      and producing tires such as the subject Tire without adequate and reasonable
      quality control measures and with inappropriate manufacturing procedures and
      processes to prevent the manufacture, design, assembly, labeling, testing and
      production of tires containing, the following non-exhaustive list of dangerous,
      deadly and hazardous defects concerning tires: over-age rubber stock,
      inappropriate exposure of materials and matter to moisture during the
      manufacturing process, improper material handling of belt wire, improper
      splicing of belts and improper final inspection. Said inadequate quality control
      measures and inappropriate manufacturing practices and procedures contributed
      to the tire failure and tread belt separation of the subject Tire;

x.    Carelessly and recklessly manufacturing, designing, assembling, labeling, testing
      and producing tires such as the subject Tire that lacked proper adhesion of the
      steel belts to surrounding material resulting in tread belt separation and
      catastrophic failure during normal use such as the subject Tire;

y.    Carelessly and recklessly manufacturing, designing, assembling, labeling, testing
      and producing tires such as the subject Tire, including a substandard design, that
      failed to incorporate gum edge strips, nylon overlays, nylon belt edge layers,
      nylon safety belts to reduce the hazard of tread belt separation and catastrophic
      tire failure, as well as failing to incorporate adequate protection against tire
      aging;

z.    Carelessly and recklessly manufacturing, designing, assembling, labeling, testing
      and producing tires such as the subject Tire that contained improper tire
      specifications;

aa.   Carelessly and recklessly failing to warn the public end-users, consumers,
      motorists, occupants and passengers including Plaintiffs and Plaintiffs' beloved
      decedent, of the dangerous conditions and defects described herein and the
      unreasonable risk of tread belt separation and catastrophic tire failure, resulting
      therefrom, as well as the dangers and risks associated with tire aging in the
      subject Tire;




                                       16



                                                                                       MR 0176
        6.07    The subject Tire was defective in design, manufacture and marketing and

presented an unreasonable risk of iitjury resulting from such defects, which include, but are not

limited to the following:

                a.      Manufacturing and/or design defects resulting in inadequate adhesion

                        between the layers of the tire;

                b.      Design defects, which allowed the tread to separate from the tire during

                        diminished adhesion;

                c.      Lack of warnings regarding use of tires beyond a certain age; and

                d.     The Tire lacked a nylon cap ply.

        6.08    Michelin's conduct, including its design and manufacturing defects and/or its

failure to warn and instruct in the safe and proper use of the subject Tire, Michelin's tire failed

and separated, directly and proximately causing the incident and resulting catastrophic injuries to

Plaintiffs. Therefore, Defendants are strictly liable to Plaintiffs for their defective product.

                                      (Negligence - Michelin)

       6.09     Plaintiffs hereby incorporate and adopt all of the allegations contained in the

previous claims for relief, counts and paragraphs, and incorporates the same by reference, the

same as though fully set length herein.

       6.10     As designers,     testers,   assemblers,   fabricators,   manufacturers,    engineers,

distributors, labelers, inspectors, warrantors and sellers of the subject Tire, the Michelin had a

duty towards Plaintiffs to use ordinary care in the design, manufacture, testing and marketing of

the subject Tire to avoid foreseeable risks of injmy caused by defects in the product which

include, but are not limited to the following:

               a.      Michelin failed to adequately design and test the product;




                                                  17



                                                                                                   MR 0177
               b.      Michelin failed to utilize a manufacturing process that would have resulted

                       in a reasonably safe tire;

               c.      Michelin knew or should have known that the subject Tire would

                       experience a tread separation when used in a reasonably safe manner;

               d.      Michelin knew or should have known that such a tread separation could

                       result in injuries and/or loss of life;

               e.      Michelin failed to adequately protect the public when they became aware

                       of the problem; and

               f.      Michelin failed to adequately warn of the risks involved in using the tire

                       including but not limited to about tire aging.

       6.11    Said negligent conduct by Michelin was a proximate cause of Plaintiffs' injuries

and damages.

                    (Breach of Implied and Express Warranties - Michelin)

       6.12    Plaintiffs hereby incorporate and adopt all of the allegations contained in the

previous claims for relief, counts and paragraphs, and incorporates the same by reference, the

same as though fully set length herein.

       6.13    That the subject Tire was covered by express and implied warranties and

promises made by Michelin including the subject "Service Life for Passenger Car and Light

Truck Tires including Spare Tires" bulletin. Michelin herein represented and warranted that

said tire was safe and fit for use and was of merchantable quality and safe condition.

       6.14    That the aforesaid representations, promises, and express and implied warranties

were false and untrue in that said tire was not safe nor fit for use; was not of merchantable

quality and, in fact, was defective and umeasonably dangerous for use by the purchaser and




                                                    18



                                                                                               MR 0178
those would foreseeably come in contact or rely upon said product. Said misrepresentations

made by Michelin were made knowingly and in conscious disregard of a substantial risk to

others.

          6.15   That the breach of the express and implied warranties was a proximate cause of

Plaintiffs' catastrophic, serious, permanent and fatal injuries.

          6.16   That the conduct on the part of Michelin, and each of them, was negligent,

reckless, careless, wanton and willful in that the likelihood ofhann was highly probable and the

result and foreseeable harm was devastating.

                             (Deceptive Trade Practices Act Violations - Michelin)

          6.17   Plaintiffs hereby incorporate and adopt all of the allegations contained in the

previous claims for relief, counts and paragraphs, and incorporates the same by reference, the

same as though fully set length herein.

          6.18   Michelin engaged in false, misleading, and/or deceptive acts or practices that Plaintiffs

relied on to their detriment. Specifically, Michelin failed to disclose, warn, ale1t, tell, inform and admit

to its consumers, users and foreseeable occupants that its tires have a finite life, weaken with age, are

more likely to fail as they become older and that ten (10) year old tires are "extremely old," exposing

consumers, users and foreseeable occupants such as Plaintiffs to risks of tire failure, tread and/or belt

edge separation and the catastrophic injuries associated therewith.

          6.19   That the aforesaid acts, conduct and promises were false and untrue in that said tire was

not safe nor fit for use; was not of merchantable quality and, in fact, was defective and umeasonably

dangerous for use by the purchaser and those would foreseeably come in contact or rely upon said

product. Said misrepresentations made by Michelin were made knowingly and in conscious disregard of

a substantial risk to others since Michelin had actual awareness of the falsity, deception and unfairness




                                                  19



                                                                                                 MR 0179
of its representations which, to Plaintiffs' detriment, took advantage of its superior knowledge, science,

engineering, test data and education about tire aging, all of which was a producing and proximate cause

of the incident and catastrophic injuries alleged herein.

     7.0        CAUSES OF ACTION AGAINST DEFENDANT JOSE BUSTILLO d/b/a/
                                       MUNDO CARS
                     (Negligence against Jose Bustillo d/b/a/ Mundo Cars)

        7.0      Plaintiffs hereby incorporate and adopt all of the allegations contained in the previous

claims for relief, counts and paragraphs, and incorporates the same by reference, the same as though

fully set length herein.

        7.01     At all times relevant to this cause of action, Jose Bustillo d/b/a/ Mundo Cars had a duty to

act reasonably and prudently in the distribution and sale of the subject vehicle as well as the Michelin

LTX MIS tire.

        7.02     Jose Bustillo d/b/a/ Mundo Cars breached its duty by selling a vehicle equipped with a

tire that was defectively manufactured, designed and marketed, as alleged herein. The above-referenced

negligent acts and/or omissions, among others, each individually and cumulatively, contributed to

Plaintiffs' catastrophic ittjuries and damages.

                    (Strict Liability against Jose Bustillo d/b/a/ Mundo Cars)

        7 .03    Plaintiffs hereby incorporate and adopt all of the allegations contained in the previous

claims for relief, counts and paragraphs, and incorporates the same by reference, the same as though

fully set length herein.

        7 .04    Jose Bustillo d/b/a/ Mundo Cars furnished and/or sold the subject Ford Expedition with

the subject Tire. Such tire was a defective product, unreasonably dangerous to potential customers, end-

users and occupants of the vehicle including the Plaintiffs where it was mounted in that such tire was




                                                  20


                                                                                                  MR 0180
defectively designed, manufactured and marketed and failed during normal, foreseeable use for which it

was fit.

           7.05   The defective condition of the tire and failure of Jose Bustillo d/b/a/ Mundo Cars to warn

of its defects condition rendered the tire unreasonably dangerous and was the direct and proximate cause

of the catastrophic injuries sustained by Plaintiffs.


                                        8. DAMAGES


           8.01   As a producing, direct and proximate result of the incident, injuries, and damages

for which all defendants are liable, the Medina family seeks and are entitled to general damages,

special damages, economic damages, punitive damages and non-economic damages in an

amount in excess of the minimum jurisdictional limits of the Texas state district court, as

determined to be just and fair by the jury, and as augmented by prejudgment interest, post-

judgment interest, and an award of costs.

           8.02   In addition to all breach of warranty damages, the actual damages sought herein

include but are not limited to personal iitjury damages (such as pain and mental anguish in the

past and future, lost earnings and loss of earning capacity in the past and future, disfigurement in

the past and future, physical impairment in the past and future, medical expenses in the past and

in the future, and all other personal injury damages allowed by law and equity) and all lawful

compensations for injuries to the familial relationship including all harms one spouse suffers

when the other spouse in injured (such as loss of household services in the past and future and

loss of consortium in the past and future). In addition to each of these damages, the Medina

family also seeks prejudgment and post-judgment interest as well as all compensable court costs.

           8.03   That Defendants' egregious and willful conduct constitutes serious and

conscious disregard for the life and limb of Plaintiffs in that the Defendants knew or should


                                                  21



                                                                                                 MR 0181
have known of that their tires were not reasonably safe, contained manufacturing and design

defects, and would not adequately, reasonably and safely protect the public, end-users,

consumers, motorists, occupants and passengers such as Plaintiffs from serious injuries.

Defendants' egregious and willful conduct in failing to warn Plaintiffs of said tire design,

manufacturing, tire aging including but not limited to that tires have a date limit and other

dangerous conditions further constitutes serious and conscious disregard for the life and limb of

Plaintiffs.

        Additionally, Defendants acted to serve their own interests, having reason to know yet

consciously disregarding the consequential injuries to Plaintiffs by placing the subject Tire in

the stream of commerce and selling it to the public. Fmiher, Defendants consciously pursued a

course of conduct knowing that it created a substantial risk of significant harm to Plaintiffs.

Accordingly, Plaintiffs are entitled to and demand exemplary and punitive damages against

Defendants, and each of them, in a sum that is reasonable and just in the premises.

        8.04   That futihermore, upon information and belief, the outrageous misconduct of

Defendants, and each of them, was committed with an "evil mind" and constituted a serious and

willful disregard for the safety and welfare of Plaintiffs and of the deceased. The events herein

arose from Defendants' callous disregard for the safety and welfare of Plaintiffs, in that

Defendants, and each of them, knew full well of the consequences of their unlawful and reckless

acts. Further, Defendants, and each of them, acted to serve their own interests, having reason to

know and consciously disregarding the substantial risk that their conduct might significantly

cause serious i1tjury and/or damages. Fmihermore, Defendants, and each of them, consciously

pursued a course of conduct knowing that the conduct as described herein created a substantial

risk of significant harm to others.




                                                22


                                                                                               MR 0182
        8.05   That the tortious misconduct of Defendants, and each of them, was clearly and

convincingly outrageous, oppressive, and committed with "evil mind" such that these

Defendants, and each of them, deserve to be punished in a substantial, meaningful way in order

to deter these Defendants from committing future misconduct, deter others from committing

similar misconduct, to make an example out of these Defendants, and to send a message to these

Defendants and others expressing society's detestation and condemnation of such reprehensible

misconduct. Michelin's conduct was such that when viewed objectively from the standpoint of

the actor at the time of its occurrence, Michelin was aware that its conduct involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others.

Further, Michelin had actual, subjective awareness of the risk involved, but neve1iheless

proceeded with conscious indifference to the rights, safety, or welfare of others. Accordingly,

Plaintiffs are entitled to and demand exemplary and punitive damages against Defendants, and

each of them, in a sum that is reasonable and just in the premises.

        8.06   Specifically, as a direct and proximate result of the above-described acts,

omissions and conduct of Defendants, jointly and severally, Plaintiffs have sustained the

following serious, disabling, catastrophic and permanent injuries:

                                   (Plaintiff Obdulia Medina)

       8.07    Plaintiff OBDULIA MEDINA, hereby realleges and adopts all the allegations

contained in the previous claims for relief, counts and paragraphs, and incorporates the same by

reference, the same as though fully set f01ih at length herein.

       8.08    That prior to the said acts of Defendants, and each of them, Plaintiff OBDULIA

MEDINA was a spirited, energetic young woman and mother in the prime of her life, and that

as a direct and proximate result of the defective, careless, reckless and grossly negligent acts of




                                                 23


                                                                                                 MR 0183
Defendants, Plaintiff OBDULIA MEDINA was caused to sustain, amongst many other injuries,

a C6 and C7 fracture causing permanent quadriplegia and suffer other severe and permanent

injuries including but not limited to a C7 ASIA B spinal cord injury, and many other injuries to

her body and systems all of which completely destroyed Plaintiff OBDULIA MEDINA's life as

she knew it and forced her into a permanently disabled life, all to Plaintiffs' detriment and

damages.

       8.09    That Defendants' reckless actions and misconduct caused Plaintiff OBDULIA

MEDINA to be severely, permanently and catastrophically injured about her body and person,

and to severely and permanently injure among other things, her back, head and spinal cord as

well as sustaining severe, catastrophic and permanent injuries and shock to her whole spine and

nervous system, and because of said injuries, Plaintiff OBDULIA MEDINA was caused to be

subject to several surgeries and caused to be committed to the care and treatment of healthcare

providers, which she is informed and believes that she will be required for the rest of her life,

that as a result of the intense and excruciating pain it became necessary that Plaintiff OBDULIA

MEDINA be administered sedatives and pain medication in an effoti and attempt to relieve the

physical pain and suffering sustained by said Plaintiff, and as a fmiher result of said injuries

Plaintiff has had to undergo medical treatments, and will in the future be required to continue in

the care of physicians, surgeons and nurses, the exact extent of which is at the present time

unknown, to Plaintiffs' damages, that Plaintiffs are at this time unable to supply the itemized

actual damages and costs of physicians services, hospital costs, medical and surgical appliances,

surgeries and treatments, and other future medical expenses, but upon request of this Comi, and

at the proper time, said itemized statements and costs will be supplied.




                                                24


                                                                                                MR 0184
       8.10    That as a direct and proximate result of the misconduct, negligence and fault of

Defendants, and each of them, Plaintiff OBDULIA MEDINA sustained catastrophic, serious,

painful, lasting, catastrophic and disabling spinal cord ittjuries. Plaintiff has suffered and will

continue to endure and experience tremendous physical and mental pain and suffering and loss

of enjoyment of activities for the rest of her natural life. Plaintiff has been required to make

numerous and diverse expenditures for surgery, medical care, and occupational, speech and

physical therapies, and other medical/medical-related treatments and will continue to incur

expenses for future surgeries, medical care, and medical treatment.

       8.11    That as a fmther direct and proximate result of the misconduct, negligence and

fault of Defendants, and each of them, Plaintiff OBDULIA MEDINA is informed and believes

that she will be permanently unemployable or have a diminished earning potential and that her

future earning capacity is permanently impaired, all to the detriment and damage of Plaintiffs in

a sum that is reasonable and just in the premises.

       8.12    That as a further direct and proximate result of the misconduct, negligence and

fault of Defendants, each of them, Plaintiff OBDULIA MEDINA has suffered severe mental

anguish and anxiety as a result of the catastrophic injuries suffered, and her mental anguish is

expected to continue indefinitely. That prior to the time of the injuries to Plaintiff OBDULIA

MEDINA, she was young thitty- female in the prime of her life and was fully capable of

performing and actually did perform all of the usual duties as a spouse and mother. By reason

of her permanent and catastrophic injuries, Plaintiff OBDULIA MEDINA is now forced into a

permanently disabled life and has been unable to perform the spousal, and motherly duties,

which she had previously performed.




                                                 25



                                                                                                 MR 0185
        8.13    In addition, the resulting serious, permanent, and disabling injuries to Plaintiff

OBDULIA MEDINA have permanently interfered with the husband-wife and parent-child

relationship in a substantially gratifying way, and therefore she has sustained major, permanent

and catastrophic losses of consortium with her husband and children (Plaintiff SAMUEL

MEDINA, NATALYE MEDINA and NAVIL GIBSON).

        WHEREFORE, Plaintiff OBDULIA MEDINA prays for judgment against Defendants,

and each of them, as follows:

        I.      For that amount as is reasonable and just as and for compensatory damages to the

plaintiff and for the losses of cons01iium suffered by plaintiff;

        2.      For that amount as is reasonable and just as and for punitive damages;

        3.      For the amount necessary as and for medical expenses incurred herein and to be

incurred in the future to be supplied at a later date;

        4.      For loss of income to Plaintiffs to date and to be incurred in the future;

        5.      For the loss of earning power;

        6.      For costs of suit incurred; and

        7.      For such other and futiher relief as to the Court may deem just and proper in the

premises.

                                     (Plaintiff Samuel Medina)

        8.14    Plaintiff SAMUEL MEDINA, hereby realleges and adopts all the allegations

contained in the previous claims for relief, counts and paragraphs, and incorporates the same by

reference, the same as though fully set forth at length herein.

        8.15    That prior to the said acts of Defendants, and each of them, Plaintiff SAMUEL

MEDINA was a spirited, energetic young father and husband in the prime of his life, and that as




                                                   26



                                                                                                MR 0186
a direct and proximate result of the defective, careless, reckless and grossly negligent acts of

Defendants, Plaintiff SAMUEL MEDINA was caused to sustain injuries including a left

trapezius strain and cervical strain.

        8.16    That as a result of his injuries Plaintiff SAMUEL MEDINA has been required to

make numerous expenditures for surgery, medical care, and other medical/medical-related

treatments and will continue to incur expenses for future surgeries, medical care, and medical

treatment, the exact extent of which is at the present time unknown, to Plaintiffs' damages, that

Plaintiffs are at this time unable to supply the itemized actual damages and costs of physicians

services, hospital costs, medical and surgical appliances, surgeries and treatments, and other

future medical expenses, but upon request of this Court, and at the proper time, said itemized

statements and costs will be supplied.

        8.17   That as a fmiher direct and proximate result of the misconduct, negligence and

fault of Defendants, each of them, prior to the time of the injuries to Plaintiff OBDULIA

MEDINA, she was a young wife in the prime of her life, in good health, and was fully capable

of performing, and actually did perform all of the usual duties as a wife and was a loving and

pleasing wife to Plaintiff SAMUEL MEDINA, and he received much comfort and happiness in

her society and companionship. By reason of her pennanent and catastrophic injuries, Plaintiff

OBDULIA MEDINA is now forced into a permanently disabled life and has been unable to

perform any of the spousal duties which she had previously performed, and is unable to render

and provide the same love, affection, companionship, care, protection and guidance to her

husband, Plaintiff SAMUEL MEDINA, who now is required to care for Plaintiff OBDULIA

MEDINA.




                                               27



                                                                                               MR 0187
        8.18     Accordingly, Plaintiff SAMUEL MEDINA has been deprived of her services as

his wife, and his comfort and happiness in her society and companionship and consortium have

been permanently impaired and destroyed; and Plaintiff SAMUEL MEDINA is informed and

believes that his loss of his wife's consottium and her incapacity to do her duties will continue

permanently and for an indefinite time in the future, all to Plaintiff's damages in that sum found

reasonable and just.

        8 .18    In addition, the resulting serious, permanent, and disabling injuries to Plaintiff

OBDULIA MEDINA have permanently interfered with the husband-wife relationship in a

substantially gratifying way, and therefore Plaintiff SAMUEL MEDINA has sustained major,

permanent and catastrophic losses of consortium with his wife.

        WHEREFORE, Plaintiff SAMUEL MEDINA prays for judgment against Defendants,

and each of them, as follows:

        I.       For that amount as is reasonable and just as and for compensatory damages to the

plaintiff and for the losses of consottium suffered by plaintiff;

        2.       For that amount as is reasonable and just as and for punitive damages;

        3.       For the amount necessary as and for medical expenses incurred herein and to be

incurred in the future to be supplied at a later date;

        4.       For loss of income and earning capacity and potential to date and to be incurred

in the future;

        5.       For costs of suit incurred; and

        6.       For such other and further relief as to the Court may deem just and proper in the

premises.




                                                   28


                                                                                                 MR 0188
                                   (PlaintiffNatalye Medina)

        8.21   PlaintiffNATALYE MEDINA, hereby realleges and adopts all the allegations

contained in the previous claims for relief, counts and paragraphs, and incorporates the same by

reference, the same as though fully set forth at length herein.

       8.22    That prior to the said acts of Defendants, and each of them, Plaintiff NATALYE

MEDINA was a spirited, energetic young woman in the prime of her life, and that as a direct

and proximate result of the defective, careless, reckless and grossly negligent acts of

Defendants, Plaintiff NATALYE MEDINA was caused to sustain severe injuries including but

not limited to a thoracic strain and multiple contusions all of which completely changed

Plaintiff NATALYE MEDINA's life as she knew it, all to Plaintiffs' detriment and damages.

       8.23    That Defendants' reckless actions and misconduct caused Plaintiff NATALYE

MEDINA to be severely injured about her body and person, and to severely and permanently

injure among other things, her back and because of said injuries, Plaintiff NATALYE MEDINA

was caused to be committed to the care and treatment of healthcare providers, which she is

informed and believes that she will be required for the rest of her life, that as a result of the

intense and excruciating pain it became necessary that Plaintiff NATALYE MEDINA be

administered sedatives and pain medication in an effort and attempt to relieve the physical pain

and suffering sustained by said Plaintiff, and as a fmiher result of said injuries Plaintiff has had

to undergo medical treatments, and will in the future be required to continue in the care of

physicians, surgeons and nurses, the exact extent of which is at the present time unknown, to

Plaintiffs' damages, that Plaintiffs are at this time unable to supply the itemized actual damages

and costs of physicians services, hospital costs, medical and surgical appliances, treatments, and




                                                 29


                                                                                                  MR 0189
other future medical expenses, but upon request of this Court, and at the proper time, said

itemized statements and costs will be supplied.

       8.24    That as a fmiher direct and proximate result of the misconduct, negligence and

fault of Defendants, each of them, prior to the time of the injuries to Plaintiff OBDULIA

MEDINA, she was a young mother in the prime of her life, in good health, and was fully

capable of performing, and actually did perform all of the usual duties as a mother and was a

loving and pleasing mother to Plaintiff NATAL YE MEDINA, and she received much comfort

and happiness in her society and companionship. By reason of her permanent and catastrophic

injuries, Plaintiff OBDULIA MEDINA is now forced into a permanently disabled life and has

been unable to perform any of the motherly duties which she had previously performed, and is

unable to render and provide the same love, affection, companionship, care, protection and

guidance to her daughter, PlaintiffNATAL YE MEDINA.

       8.25    Accordingly, Plaintiff NATAL YE MEDINA has been deprived of her services

as her daughter, and her comf011 and happiness in her society and companionship and

consortium have been permanently impaired and destroyed; and Plaintiff NATALYE MEDINA

is informed and believes that her loss of her mom's consortium and her incapacity to do her

duties will continue permanently and for an indefinite time in the future, all to Plaintiffs

damages in that sum found reasonable and just.

       8.26    In addition, the resulting serious, permanent, and disabling injuries to Plaintiff

OBDULIA MEDINA have permanently interfered with the parent-child relationship in a

substantially gratifying way, and therefore Plaintiff NATALYE MEDINA has sustained major,

permanent and catastrophic losses of cons011ium with her mother.




                                                  30



                                                                                               MR 0190
        WHEREFORE, Plaintiff NATALYE MEDINA prays for judgment against Defendants,

and each of them, as follows:

        1.      For that amount as is reasonable and just as and for compensatory damages to the

plaintiff and for the losses of consortium suffered by plaintiff;

        2.      For that amount as is reasonable and just as and for punitive damages;

        3.      For the amount necessary as and for medical expenses incurred herein and to be

incurred in the future to be supplied at a later date;

        4.      For loss of income to Plaintiffs to date and to be incurred in the future;

        5.      For the loss of earning power;

        6.      For costs of suit incurred; and

        7.      For such other and fmther relief as to the Court may deem just and proper in the

premises.

                                      (PlaintiffNavil Gibson)

        8.27    Plaintiff NA VIL GIBSON, hereby realleges and adopts all the allegations

contained in the previous claims for relief, counts and paragraphs, and incorporates the same by

reference, the same as though fully set fotth at length herein.

        8.28    That as a futther direct and proximate result of the misconduct, negligence and

fault of Defendants, each of them, prior to the time of the i1tjuries to Plaintiff OBDULIA

MEDINA, she was a young mother in the prime of her life, in good health, and was fully

capable of performing, and actually did perform all of the usual duties as a mother and was a

loving and pleasing mother to Plaintiff NAVIL GIBSON, and she received much comfo11 and

happiness in her society and companionship. By reason of her permanent and catastrophic

injuries, Plaintiff OBDULIA MEDINA is now forced into a permanently disabled life and has




                                                  31



                                                                                              MR 0191
been unable to perform any of the motherly duties which she had previously performed, and is

unable to render and provide the same love, affection, companionship, care, protection and

guidance to her daughter, PlaintiffNAVIL GIBSON.

        8.29   Accordingly, PlaintiffNAVIL GIBSON has been deprived of her services as her

daughter, and her comfort and happiness in her society and companionship and consottium have

been permanently impaired and destroyed; and Plaintiff NAVIL GIBSON is informed and

believes that her loss of her mom's consortium and her incapacity to do her duties will continue

permanently and for an indefinite time in the future, all to Plaintiffs damages in that smn found

reasonable and just.

        8.18   In addition, the resulting serious, permanent, and disabling injuries to Plaintiff

OBDULIA MEDINA have permanently interfered with the parent-child relationship in a

substantially gratifying way, and therefore Plaintiff NAVIL GIBSON has sustained major,

permanent and catastrophic losses of consottium with her mother.

       WHEREFORE, Plaintiff NAVIL GIBSON prays for judgment against Defendants, and

each of them, as follows:

        1.     For that amount found reasonable and just as and for compensatory damages and

for the loss of consortium suffered by Plaintiff;

       2.      For that amount as is reasonable and just as and for punitive damages;

       3.      For costs of suit incurred; and

       4.      For such other and further relief as to the Coutt may deem just and proper in the

premises.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited and

required to answer herein accordingly to law, that this cause be set for trial before a jury on all




                                                    32



                                                                                                MR 0192
their claims, that Plaintiffs recover judgment of and from Defendants, jointly and severally, for

all damages referenced above, including such actual, compensatory, punitive and special

damages - all of which exceed of the minimum jurisdictional limits of the Texas state district

court - in such a manner as the evidence may show and the jury may determine to be proper,

together with the costs of suit, prejudgment interest, post-judgment interest, and such other and

further relief to which Plaintiffs may show themselves justly entitled to at law or in equity.

             PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY.

                                              Respectfully submitted,

                                              LA \V OFFICES OF JAMES B. RAGAN

                                              723 Coleman Avenue
                                              Corpus Christi, Texas 78401
                                              Telephone: (361) 884-7787
                                              Facsimile: (361) 884-9144
                                              email: Jimragan 13@gmail.com



                                      By:




                                                 33



                                                                                                 MR 0193
                                                                                                                FILED
                                                                                                    DALLAS COUNTY
                                                                                                10/15/2015 3:17:35 PM
                                                                                                       FELICIA PITRE
                                                                                                    DISTRICT CLERK



                                      NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA          )                   IN THE DISTRICT COURT OF
MEDINA, HUSBAND AND WIFE,          )
INDIVIDUALLY; NATALYE MEDINA,      )
INDIVIDUALLY; NAVIL GIBSON,        )
INDIVIDUALLY,                      )
                                   )
      PLAINTIFFS,                  )
                                   )                   DALLAS COUNTY, TEXAS
VS.                                )
                                   )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN )
IN STATE DEFENDANT,                )
                                   )
      DEFENDANTS.                  )                   134TH JUDICIAL DISTRICT

     DEFENDANT MICHELIN NORTH AMERICA, INC.’S SPECIAL EXCEPTIONS,
        AMENDED ANSWER TO PLAINTIFFS’ FIRST AMENDED PETITION,
                  AND RELIANCE UPON JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Michelin North America, Inc. (“MNA”), one of the defendants in the

above-styled and numbered cause, and files this its Special Exceptions, Amended Answer to

Plaintiffs’ Original Petition, and Reliance Upon Jury Demand, and shows the Court as follows:

A.     Special Exceptions

       1.     MNA specially excepts to Paragraph 6.0 in Plaintiffs’ Original Petition and

respectfully asks that plaintiffs be required to replead to specify the managing agent at MNA

who committed the alleged malice or gross negligence and specifically what acts he or she

committed.

       2.     MNA also specially excepts to Paragraph 8 in Plaintiffs’ Original Petition where

plaintiffs seek damages in unspecified amounts. Pursuant to Rule 47 of the Texas Rules of Civil

Procedure, plaintiffs should be required to replead to specify the range of damages sought and

                                                                                                  MR 0194
should not be allowed to conduct discovery until this failure is corrected. Plaintiffs should

additionally be required to state the maximum amount of damages sought.

          3.    MNA requests that these Special Exceptions be granted and that the offending

allegations be stricken or that plaintiffs be given an appropriate but limited period of time within

which to replead. If plaintiffs do not timely replead, MNA requests that the allegations in

question be stricken.

B.        General Denial

          MNA invokes the provisions of Rule 92 of the Texas Rules of Civil Procedure and

exercises its legal right to require plaintiffs to prove all of the allegations contained in their

pleadings, if plaintiffs can so prove them, which is denied. Accordingly, MNA denies generally

the allegations in plaintiffs’ pleadings and demands strict proof thereof by a preponderance of the

evidence.

C.        Affirmative Defenses

          1.    MNA alleges that the tire in question met or exceeded all applicable government

standards. As such, MNA is entitled to a presumption that it is not liable under a theory of strict

products liability.

          2.    MNA alleges that plaintiffs’ alleged damages were proximately caused by or, in

the alternative, were solely proximately caused by the acts, omissions, or fault of Adrian Rico,

the driver of the vehicle in question.   The acts and/or omissions of Adrian Rico amounting to

negligence include losing control of the vehicle in question and causing the accident in question.

The investigating officer’s crash report notes that Adrian Rico’s “failing to reduce speed to avoid

crash” was a contributory cause of the crash. In addition, Adrian Rico was driving without

adequate sleep and failed to properly steer the vehicle following the failure of the tire. MNA




4542675                                          2
                                                                                               MR 0195
alleges that Adrian Rico was negligent in his operation of the accident vehicle and that said

negligence was a proximate cause of the accident. In addition, Adrian Rico and Maria Rico were

negligent in their maintenance of the tire in question. Specifically, they never had the vehicle or

tires inspected prior to the accident and only checked the air pressure in the tire in question once

during the time they owned the vehicle. The tire was more than 10 years old at the time of the

accident, which is contrary to the service life recommendation of MNA and other tire

manufacturers. The tire failed because of a history of overdeflection, which weakened the tire,

and damage suffered due to a prior impact.           Evidence of overdeflection includes rim line

compression grooves and balance weight clip marks. Evidence of prior impact includes a radial

split, bare and broken polyester cords, broken steel cords and accelerated tread wear. MNA

alleges that Adrian Rico and Maria Rico were negligent in their maintenance of the tire and that

said negligence was a proximate cause of the accident. MNA alleges that Adrian Rico and Maria

Rico are responsible third parties as those terms are defined and used in sections 33.003, 33.004

and 33.011 of the Texas Civil Practice and Remedies Code.

          3.   MNA alleges that plaintiffs’ claims for damages may be barred in whole or in

part, whether under the doctrine of comparative responsibility or failure to mitigate damages, by

the failure of plaintiffs to utilize available and functional safety restraint devices as required by

Illinois law. The same constitutes negligence per se and MNA requests that the jury be so

instructed.

          4.   MNA alleges in the alternative that plaintiffs’ alleged damages were proximately

caused by, or, in the alternative, were solely proximately caused by, the acts, omissions, or fault

of third parties for whose conduct MNA is not in any way liable or responsible.




4542675                                          3
                                                                                                MR 0196
          5.    MNA specifically pleads the provisions of Chapters 32 and 33 of the Texas Civil

Practices and Remedies Code dealing with contribution and comparative responsibility and

requests that any damages be assessed in accordance with those provisions. Plaintiffs have sued

Jose Bustillo d/b/a Mundo Cars and alleged that his negligence was a proximate cause of the

accident. MNA alleges he was negligent because he sold a vehicle with 5 different tires of 4

different sizes including the subject tire that was over 10 years old. MNA alleges that Jose

Bustillo d/b/a Mundo Cars is a co-defendant or, if the claims against him are subsequently

dismissed, a responsible third party or settling party as those terms are defined and used in

sections 33.003, 33.004 and 33.011 of the Texas Civil Practice and Remedies Code.

          6.    MNA specifically pleads Chapter 82 of the Texas Civil Practices and Remedies

Code dealing with design defects and requires plaintiffs to meet their burden of proof with regard

to all claims of design defect as specified in Chapter 82.            Plaintiffs must prove by a

preponderance of the evidence (1) there was a “safer alternative design,” as that term is

statutorily defined, and (2) the defect was a producing cause of the personal injury, property

damage, or death for which the claimant seeks recovery.           MNA requests that the jury be

instructed on all statutorily required elements of a “design defect case.”

          7.    MNA asserts that plaintiffs’ recovery of medical or health care expenses incurred

be limited to the amount actually paid or incurred by or on behalf of the plaintiffs. Tex. Civ.

Prac. & Rem. Code § 41.0105.

          8.    MNA alleges that plaintiffs’ claims for breach of warranty are barred by the

applicable statute of limitations, having been asserted more than four years after original delivery

of the subject tire.




4542675                                          4
                                                                                               MR 0197
          9.    MNA alleges that plaintiffs’ claims for breach of warranty are barred on account

of plaintiffs’ failure to give notice as required by Tex. Bus. & Com. Code § 2.607.

          10.   MNA alleges that by virtue of the 1995 amendments to the Texas Deceptive

Trade Practices – Consumer Protection Act, Tex. Bus. & Com. Code § 17.41, et seq., recovery

under the DTPA is limited to “economic damages” as defined by statute. Tex. Bus. & Com.

Code § 17.45(11). “Economic damages” are statutorily limited to pecuniary loss. By statute,

plaintiffs may not recover exemplary damages, damages for physical pain and mental anguish,

lost of consortium, disfigurement, physical impairment, or loss of companionship and society.

Furthermore, “mental anguish” damages may not be awarded unless the trier of fact finds that

MNA’s conduct was committed intentionally. Tex. Bus. & Com. Code § 17.50(b)(1).

          11.   With respect to plaintiffs’ allegation of punitive or exemplary damages, MNA

alleges as follows:

                a.     Plaintiffs’ claims for punitive or exemplary damages against MNA cannot

                be sustained because an award of punitive damages in this case would contravene

                and violate Section 1 of the Fourteenth Amendment of the Constitution of the

                United States, which guarantees due process of law and equal protection of the

                laws; Article 1, Section 3 of the Texas Constitution, which guarantees equal

                protection of the law; and Article 1, Section 19 of the Texas Constitution, which

                guarantees due process. Plaintiffs’ claims for punitive or exemplary damages are

                unconstitutional in the following respects:

                b.      Plaintiffs’ claims for punitive or exemplary damages against MNA

                cannot be sustained because the standard for determining liability for punitive

                damages under Texas law is vague and arbitrary and does not define with



4542675                                          5
                                                                                            MR 0198
          sufficient clarity the conduct or mental state which gives rise to such a claim and

          therefore violates MNA’s constitutional due process rights under the Fourteenth

          Amendment of the United States Constitution and Article 1, Section 19 of the

          Texas Constitution.

          c.     Plaintiffs’ claims for punitive or exemplary damages cannot be sustained

          against MNA in this case because Texas law does not (i) provide a standard of

          sufficient clarity for determining the appropriateness, or the appropriate size, of a

          punitive damages award, (ii) provide limits on punitive damages imposed by the

          applicable principles of deterrence and punishment, (iii) prohibit an award of

          punitive damages, in whole or in part, on the basis of invidiously discriminatory

          characteristics, including the corporate status of defendants, and (iv) provide for

          judicial review on the basis of objective standards in violation of defendants’ due

          process and equal protection rights guaranteed by the Fourteenth Amendment to

          the United States Constitution and the double jeopardy clauses of the Fifth

          Amendment as incorporated into the Fourteenth Amendment and by Article 1,

          Section 3 of the Texas Constitution, which guarantees equal protection of the law;

          and Article I, Section 19 of the Texas Constitution, which guarantees due process,

          and Article 1, Section 14 of the Texas Constitution, which guarantees against

          double jeopardy.

          d.     Plaintiffs’ claims for punitive or exemplary damages against MNA cannot

          be sustained in this case because any award of punitive damages under Texas law

          without bifurcating the trial of all punitive damages issues and the failure of the

          Court to adopt other procedural constitutional safeguards in the submission of




4542675                                     6
                                                                                          MR 0199
          evidence relative to determining the size of any punitive damages award would

          violate the Fourteenth Amendment of the Constitution of the United States, which

          guarantees due process of law and equal protection of laws; Article I, Section 3 of

          the Texas Constitution, which guarantees equal protection of the laws; and Article

          I, Section 19 of the Texas Constitution, which guarantees due process of law.

          e.     Plaintiffs’ claims for punitive or exemplary damages against MNA cannot

          be sustained in this case because imposition of a punitive damages award would

          violate the due process clauses of the Constitution of the United States and the

          Texas Constitution because the standard for the imposition of punitive damages

          lacks objective guidelines, invites the jury to engage in caprice and discrimination

          in the administration of the law and permits repeated and unlimited punishment

          for the same alleged misconduct.

          f.     Plaintiffs’ claims for punitive or exemplary damages against MNA cannot

          be sustained because an award of punitive damages under the Texas law for the

          purposes of compensating plaintiffs for elements of damage not otherwise

          recognized by Texas law would violate MNA’s due process rights guaranteed by

          the Fourteenth Amendment to the United States Constitution and by the due

          process provisions of Article 1, Section 19 of the Texas Constitution.

          g.     Any award of punitive damages based on anything other than MNA’s

          conduct in connection with the sale of the specific single tire that is the subject of

          this lawsuit would violate the due process clause of the Fourteenth Amendment to

          the United States Constitution and the double jeopardy clause of the Fifth

          Amendment as incorporated into the Fourteenth Amendment and the due process




4542675                                      7
                                                                                           MR 0200
                 clause of Article 1, Section 19 of the Texas Constitution and Article I, Section 14

                 of the Texas Constitution providing guaranty against double jeopardy, because

                 any other judgment for punitive damages in this case cannot protect defendants

                 against impermissible multiple punishment for the same alleged wrong.

                 h.     Plaintiffs’ claims for punitive or exemplary damages against MNA cannot

                 be sustained because any judgment for punitive damages in this case would

                 constitute multiple punishment for the same alleged wrong and cannot protect

                 defendants against multiple punishment for the same alleged wrong in future

                 cases in violation of MNA’s rights to due process and equal protection of the laws

                 under the Fourteenth Amendment of the United States Constitution and Article I,

                 Section 3 and 19 of the Texas Constitution.

                 i.     Alternatively, in the event the Court allows the jury to consider awarding

                 punitive damages despite the constitutional defects described above, MNA

                 asserts that the cap on exemplary damages contained in Chapter 41 of the Texas

                 Civil Practice & Remedies Code applies and limits the amount of exemplary

                 damages which can be awarded.

D.        Reliance Upon Jury Demand

          MNA relies upon plaintiffs’ jury demand.

          WHEREFORE, PREMISES CONSIDERED, defendant Michelin North America, Inc.

prays that plaintiffs take nothing by their suit, that MNA have judgment for its costs in this

proceeding, and that the Court grant MNA such other and further relief as the Court may deem

just and proper.




4542675                                           8
                                                                                               MR 0201
                                           Respectfully submitted,

                                           GERMER BEAMAN & BROWN, P.L.L.C.
                                           301 Congress Avenue, Suite 1700
                                           Austin, Texas 78701
                                           (512) 472-0288 Telephone
                                           (512) 472-0721 Facsimile

                                           By: /s/ Thomas M. Bullion III
                                                   Thomas M. Bullion III
                                                   tbullion@germer-austin.com
                                                   State Bar No. 03331005
                                                   Chris A. Blackerby
                                                   cblackerby@germer-austin.com
                                                    State Bar No. 00787091

                                           ATTORNEYS FOR DEFENDANT
                                           MICHELIN NORTH AMERICA, INC.

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record as set forth below via facsimile, on this 15th day of
October, 2015.

Luis P. Guerra                             Via E-Service & Facsimile
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, Arizona 85016

James B. Ragan                             Via E-Service & Facsimile
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, Texas 78401

Noel Sevastianos                           Via E-Service & Facsimile
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo d/b/a Mundo Cars             Via Regular Mail
6422 Day Street
Dallas, Texas 85227

                                           /s/ Thomas M. Bullion III
                                           Thomas M. Bullion III/Chris A. Blackerby


4542675                                       9
                                                                                         MR 0202
                FILED
    DALLAS COUNTY
8/25/2015 10:02:37 AM
       FELICIA PITRE
     DISTRICT CLERK




MR 0203
                                                             --··-~··--




    SAMUEL MEDINA and OBDULIA
                                      CAUSE NO. DC-14-07255

                                               §      IN THE DIS"IR!CT COURT
                                                                                              l       I
    MI~l)INA,   husband and wife,              §      OF DALLAS COUNTY
    individually; NATAL YE MEDINA.             §
    individually; NAVTL GIBSON,                §
    individually;                              §
                                               §
                   PLAINTIFFS,                 §
                                               §      I34.11l JUDICIAL DISTRICT
    vs.                                        §
                                               §      DALLAS COUNTY, TEXAS
    MICHELIN NORTH AMERICA, INC.;              §
    AND JOSE BUSTILLO ctn,/a MUNDO             §      (Oral Argu1nent Requested)
    CARS, an in state defendant,               §
                                               §
                   DEFENDANTS,                 §


                                      TABLE OF CONTENTS
                                                                                   I) age

    I.      Snapshot                                                               l

    II.     Background                                                             2

    Ill     Michelin's Discovery Modus Operandi                                    4

    IV.     Michelin's stonewalling                                                5

    v.      Aspect Specifications                                                  11

    V.a.    Aspect Specification Annexes                                           12

    V.b.    Instructions                                                           l3

    V.c.    Tire Non Conforining Procedures ('fNCs)                                13

    VI.     (;cncral Principles                                                    13

    Vil.    Technical Notes                                                        14

    VIII.   Michelin's Aspect Specifications (and related documents),
            Genera) l)rinciples and Technical Notes arc inextricably
            intertwined                                                            14
I

l_._._ ------                                                                           MR 0204
                                                                                                  I
                                                                                                  J
I   IX     Reaction Tolerance and Limits for both (-irccn and
           Cured 1'ircs                                         16
I
    x.     Adjustment Data including Warranty Claims            16

           a.     Michelin Warranty Claims                      17

           b.     Michelin's Tire Dealers Warranty Claims       18

    XI.    Critical Evidence                                    18

    XII.   Prejudice to Plaintiffs                              19

    Conclusion                                                  20




                                               2



                                                                     MR 0205
                                    CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                     §       IN THE DISTRICT COURT
MEDINA, husband and wife,                     §       OF DALLAS COUNTY
individually; NATALYE MEDINA,                 §
individually; NAV!L GIBSON,                   §
individually;                                 §
                                              §
                PLAINTJFFS,                   §
                                              §       134 m JUDICIAL DISTRICT
vs.                                           §
                                              §       DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                 §
AND JOSE BUSTILLO d/b/a MUNDO                 §       (()rat Argument Requested)
(~ARS, an in state defendant,                 §
                                              §
                DEFENDANTS,                   §

TO TITE HONORABLE JUDGE DALE TILLERY:

       COME NOW Plaintiffs complaining of Defendant MICHELIN'S intentional and

deliberate failure to dh;close critical docun1ents and evidence requested since April:

      Plaintiffs' Amended Motion 1'o Compel Michelin To llespond To J)iscovery And
                      Identification Of Withheld Michelin J)ocuments

I.     Snapshot: The 2012 I.abor Day weelccnd had been great fOr the M.edinas. 1'hc family

reunion in Chicago was a success. Fainily, food, and fi.Jn. That was what life was all about. The

Medinas were happy and on their way back home to St. L,ouis after a great weekend. Belted and

fast athe quadriplegia of Plaintiff Obdulia Medina and a myriad of injuries to the other occupants.

Just lil(e it has done to many otl1cr fmnilics including the Velo fan1ily, Michelin's defectively

designed and manufactured T,cfX :MIS tire line just added another victhn to its long list and

Plaintiffs can prove it with Michelin's own documents. 'fhat is why Michelin refuses to produce

the critical info1mation, documents and evidence repeatedly requested since April. All of it

reasonably calculated to lead to the discovery of ad1nissible evidence in accordance with the

'J'cxas Rules of C:ivil Procedure.

II.     Background: 'fhis Motion simply requests the ITonorable Court to order Defendant

Micl1elin to comply with the "fexas discovery rules and produce the critical documents,

information and evidence repeatedly asked for more than four (4) monihs since the beginning of

April 2015.     Requests for Production, r;xhibit A. At the end of April, Michelin produced next

to nothing. Defendant's Responses, Exhibit B. On May 11, 2015, after the hearing, in a meetit1g

just outside this courtrootn, and ihcreaftcr, defense counsel repeatedly promised that if Plaintiffs

just signe(f Michelin's Protective Order, they would get the re1nainh1g documents:

                Your email is co1rcct that MNA anticipates being able to make its
                supplemental production within 10-14 days of the protective order
                being entered,

E-lvfail fron1 Nelson Mullins, counsel for NfNA, May 28, 2015, r        Though Plaintiffs disagree witl1 Protective ()rders, in view of Michelin's repeated

promises, Plaintiff.'> executed it All a sham. Michelin's production at the end o.f'June was a

joke. It failed to produce about fo1iy (40) of the fifty (50) requests for production. Despite

countless e-mails, co1Tespondcnce and phone calls by Plaintifflaintiffs' counsel by phone,   e~mail   or letter. So, on August 3, 2015,

Plaintiffs sent another letter. Still nothing. 'fhe next day, on August 4, 2015, Plaintiff<>' counsel

£)avid Shapiro directly contacted defense counsel about the deficient disclo::;ure and was

info1med that tl1c atto1ney in chm·gc of Michelin's discovery was no 1011ger working 011 the case.

Mr. Shapiro did not give up. So, he contacted other Michelin counsel. Still, Michelin offered no

additional production and Mr. Shapiro was told that the production o-f documents had to be

negotiated v.,1ith Michelin. Yet, again, Plaintiff.<>' counsel wrote to Michelin's counsel. Still, 110

additional production. Instead, Michelin played du1nb, wasted time and acted like it did not

know that their production wa::; grossly deficient. Refush1g to give up, the next day, August 5,

2015, Plaintiffs' counsel Luis Guen·a called and also wrote to Michelin's counsel about its

deficient disclosure.   (;orrespondence, Exhibit F          In response, Plaintiff."' counsel got no

docu1nents and was told that Plaintiffs needed to negotiate the discovery with Michelin. Still,

just four (4) days ago on August 17, 2015, during the depositions of the driver and his family,

PJah1tiffs' counsel again discussed this issue with defe11sc counsel in Dallas, 'I'exas. In response,




                                                  3



                                                                                                   MR 0208
Plaintiffs' counsel was again told that they should know the process by now having done it in

Velo and that they needed to 11egotiate the production Vvith Michelin.

        ln short, after waiting nearly five (5) months and even executing Michelin's Protective

Order, Michelin responded to about ten (10) of Plaintiffs' fifty (50) Requests for Production.

Thousands of pages of relevant documents inte11tionally concealetl and withheld by Michelin to

prevent Plaintiff.<> from exposing their shoddy practices and known defects tl1at led to this L'fX

MIS failure. Therefore, this Motio11 simply requests the flonorable Court to order J)efcndanl

Michelin to comply with the Texas discovery rules and prod11ce the critical docun1ents,

info11nation and evidence repeatedly asked for 1norc than fOur (4) months since the beginning of

April 2015.

111.    Michelin's 'Discovery Modus ()perandi: The subject defective Michelin tire itself and

t11c docu1ncn1.s requested together with a plant inspection arc critical evidence in this case.

Michelin knows the critical importance of the docu1nents and how they are interrelated to each

other. Plaintiffs' counsel knows the docu1nents because a couple of years ago they had a case

similar to t11is one na1ncd Velo. Similar to Velo, the passengers of this vehicle were severely

injured, 5Jinn?ar to Velo, a scat-belted morn bccan1e a quad1iplegic, paraly7.cd fi:om the neck

down. ,')imilar to Velo, this case involves a rollover caused by a defective Michcli11 tire corning

apart on the highway. c'limilar to Velo, the defective Michelin tire is a light truck tire. Sin1ilar to

Velo, the defective Michelin light tn1ck tire is a I.,TX ivf/S.      /{iniilar to Velo, the defective

Michelin LTX MIS was nlanufactured at Michelin's plant in Dothan, Alabama. Similar to Velo,

tbc defCctive Michelin LTX M/S tire was manufactured in the year of2001. c'limilar to Velo, the

defective Michelin l,'l'X M/S tii·e had a significat1l an1ount ofuscablc and legal tread. 1bc cases

arc so similar that in the present case Michelin demanded to use the exact same Protective Order




                                                  4


                                                                                                    MR 0209
as the one used in Velo. Similar to Velo, one of Michelin's law .firms handling the discovery is

Nelson Mullins.       So, because of Velo PlaintiffS' counsel lmows that each of the documents

requested is critical in this case.

         l.JnfOrtunately, just like the Tle/o case aJJd a myriad of other 1\.1ichelin cases, stonewalling

is Michelin's strategy ru1d discovery practice. First, Michelin makes up its own                     sclf~serving


scope of discovery and disregards the applicable Rules of Discovery. Second, Michelin claims it

did nothing Mong, denies liability and discloses nothing. Third, 1\.1ichelin pro1nises to produce

docun1ents after it tricks the Plaintiffs into signing a Protective Order.                  Fourth, even after

executing a l)rotective Order, Michelin still produces next to nothing, Fifth, Michelin alleges

that procedural technicalities such as meet m1d confer 1 has not been 1net to further delay

production. Sixth, J.>Iaintiffs are forced to file motions to compel. This is not argument. This is

a fact. 1''here are multiple examples of Micl1elin's illegal course of conduct in Courts across the

country, (Plaintiffs will search and obtain the best example they can and will provide it to the

Court prior to the hearing on this motion).

        This way the all mighty Michelin misdirects the lawsuit from its merits and forces the

disabled quadriplegic Plaintiff to waste their limited resources in time consuming and expensive

discovery disputes.       As a result, the Plaintiffs gain nothing and waste precious time and

resources. Just plain Mong. 'J'herefore, Plaintiffs respectfully ask this 1-Ionorable Court to deal

swiftly with Michelin's illegal conduct and order it to co1nply with the Rules of Civil Procedure

and produce the long overdue requested discovery immediately or face severe sanctions.

IV.     Michelin's stonewalling: At the inception of this products liability lawsuit, Plaintiffs

served Michelin with discovery requests asking for products liability documentation concerning


1
 True to form a few days ago on August 13, 2015, Michelin's counsel wrote a letter threatening that meet and
confer requirements were not complied with. Defense counsel corresponde11ce, August 13, 2015, Exhibit(}.


                                                        5


                                                                                                               MR 0210
their LTX M/S tire. Requests}Or Production, April 3, 2015, Exhibit A. In f{,'Sponsc, Michelin

withheld thousands of doewnents.f about the design, testing, inspection, bidlding, manufacture,

and warranty claims of the subject tire. IIere is the breakdovvn:

Summa a of Information requested                                           Requested           Relevance                       Produced?

        DocuillentS about t~;·rganiZationai          4/0J/2015                                     I)esign & Manufacture          I No      "]
        structure of Michelin North America
                                       =~~~--+~
        Aspect Specifications Repertoire and all its
        inclusive documents (criteria used by tire
                                                     4/03/2015                                     Manufacture           -·---1No I
                                                                                                                                             I
                                                                                                                                             I
l       ~~~;~ers                ~~~~. . . .~roduction               ~.~
t                   to test ....
        (lcncral Princi~lcs
                                                        quality . . . . . . . . J_ _ _ _ _ ,
                                                                    ~4/03/2015
                                                                                                     ............- · - - ·

                                                                                                   ~~ufacture

' 4.    ~~~~~~~~~piration date materials produced                          L03/2015            I Desig~~Manufact~re--+N········"·····
                                                                                                                                            1
    5. 2011 Michelin LTX MIS Data Sheet                                    ' 4/03/2015             Design & Maintenance               No

    6. 2001 Michelin J.,,imited Wa1Tanty Manual                                4/03/2015           Maintenance                        Yes
                                                                 ·--              ·---         -·-------
 7. Claim fo1ms and consun1er claims for                                       4/03/2015       Design & Manufacture                   No
    Micl1elin LTX WS tires rctmned for
    tread/belt separ~tio!l:·
 8. J)iseoUllt 'fire .. claims and code sheet for                              4/03/2015           l)esif:,rn. & Manufacture
    Micheli11 L'fX MIS tires.
 9. Identify arld. . . _produce coPies of the model                            410312015           Design & Manufacture
    tire's and similar tires specifications,
    including belt skim stocl(, carcass ply, belt
    edge strip, and belt edge cushion or insert
I specifications, steel cord specifications,
    green tire specifications, cw·ed tire


l
1
       spe.cificatio.ns, tire ..b....". schematics,
       blueprints, drawings,
       . . QQ..?togra~L-~ay~,--
                                         i.·.. ld
                                                ..i.ng specifications,.
                                                           diagrams,
                                              1-ray~'--~d/o~
                                                                          J· - · - · L _ _.._
                                                                           I                   I


  In i7e/o, the case I)efendants repeatedly cite that involved the same tire from the sa1nc manufacturing plant and the
san1c year, Michelin produced in excess of20,000 pages of documents. Here. Michelin produced not even 10o/o
of\\·hat it disclosed (after repeated Motions to Compel were filed) in Velo.
3
  Compared to Velo, Michelin's production falls way short. Jn addition, Michelin failed to produce its belt skhn
stock formula pe1taining to the subject tire. The rubber used between the steel belts is referred to as skim stock.
Skim stock is what iuakcs the belts adhere to one another. 'fherefore, the design ofthe skim stock and its resfatance
to degradation is critical evidence to understand the subject tire's resistance to tread belt separation failure like it
happened here.



                                                                    6



                                                                                                                                MR 0211
                                                                   ...             .
                                                                   4/03/2015           l)csign & Manufacture           'No


                                                                   410312015           J)csign & Manufacture               No



                                                                   4/03/2015           l)esign & Manufacture               No


                                                                   4/03/2015           l)csign & Manufacture               No4

                                                                                                                       i
                                                                   4/03/2015           Design & Manufacture

                                                                                                                       f
                                                                                                                       I
                                                                                                                                 I
                                                                                                                                 I
                                                                                                                                 '
                    North      America's                           4/03/2015           Design & Manufacture                No    I
        recommendations,       dete11ninations,     or
        guidelines as to the acceptable or
        unacceptable rate or :fi·equeney of loss
        adjustment (how the tire is doing in the
        Geld)
    16. Des{gn d1:awings -~fthe sUbject ti~:c-.--··                4/03/2015           Design

    17. All non-lawsuit co1nplaints, incident reports ! 4/03/2015                      Des-i-gn_&_M_an_u_fa-et-u-rc-·-r"·N·~
          or other notices 1nade by any dealership,
          custon1cr, consumer or govc1n1nent agency
          to Michelin 'North An1erica alleging a tread
          separation of 1'265/70 Rl7 Michelin LTX
          MIS p-metric tires, similar tires and all tires
          from the same J,1'X tire line                                            I
    ~1~8-.A~dju    19. Training docun1ents relating to the buil ding,                          4103/IManufacturc
        testing, and inspection of passenger and
        light t1uck tires at the l)othan, Ala ba1na
        plant where the subject tire was
i manufactured.
   20. Audits          pc-~~ro1mea. . - by    Mi~hclin        re:    4/03/2015                       Design & Mru1ufacture
1       failure/durability/design or quality of the
i       sugj_~-~! . !ire and simil~E . !!rc~.                  ~ .............................
   21. All training documents made availahle, at I 4;0312015                                         M
        the time the subject t:lre was built, to pc1·sons I
        who construct, manufilcture or asse mble
        tires or operate tire-building cquipme nt at
        the pl~int where the subject ti~~-:vas buil (.                                                   ~-----    ----         +--...;
   22. All training program n1atcrials or other                      4/03/2015                       Manufacturc                    No
        docmnents provided to Michelin N orth
        America's employees building P265/70 R17
        Michelin I.,TX MIS p-metric tires, sitnilar
        tires and all tires fi·om the sainc l,TX tire
        line.                                                                                    I
                                                                                                 I
·----
                                                                                                 IM
                                                                                           J_~ufacture - - - -
   23. Inspection methodology materials used to                     4/03/2015
        identify trapped air/stcmn blisters in fini shed
        tires (quality control procedures abollt the
        s~~fl£.!!!:_~ufacturing defects ii~ . !ires)
   24. 'Testing of steel belted radial passenger and                4/03/2015                    IDesign & Manufacture
        light truck tires manufactured with the ,same
        belt skim stock as subject tire, including peel
        tests, pull tests, performru1ce tests and
                                                                                                 I
        endurance tests                                    .....      ,~
                                                                                                 I
  2S~"~rCSti'll'!i results relating to the relationship             4io31201s                        j)esign &   Manufacture
  - . -.between ~.1:!?~.~:~1£11:ition and tre~?~.~1?.~~!1ti on
  26. Rim groove analysis documenting the                           4/03/2015                        D esign & Manufacture
        relationship between under-irrflation, 11m I

[Z'ffj~i:~~~~Ic ~~ct l!f;;'n~;I~~:~~:tioicsting                             14/03/2015               Design & Manufacture
I       concerning  the Michelin l,'J'X tires
~~1filct~r_ed at the I)oth~_:q.., Ala~ama plant                             I
I 28. Curing COllditions at tl;~· J)Othan;· AI, plant                       1470'3!2615
      used in the manufftctm·e of the subject tire                          I
      and any ai1d all subsequent changes to the
    _ cur~1g CO.!.,~~}tions       ™·-~      ~- · - - -
    29. l)ocuments abont 1) the use or potential use                            4/03/2015            Design & Manufactm·e
        of nylon overlay/belt edge strips/belt edge                                                                             1-No
        wraps/belt edge gum strips in Michelin
        passenger or light truclc tires and the
        application of such during- the tire building
        P~5'.~.~-~- and 2) .J2~.~cnts(~rticles/m'1;~crials
                                                                                                 j
                                                                                  - - - . · · - - - - - - ... __L. .
                                                                                                                                I


                                                                      8



                                                                                                                               MR 0213
l~~~o~:~a      niio:
I truck_ tires (nylon overlays are layers of
I
                                            ·elin re: r-
                                i~!~l~~;Si:1 ;~~~:~~
                                            er/light I

      nylon that extend around the two steel belts
                                                                                            ,--                                                          ··-




      m1derneath the tread to provide better
      tread/belt integrityL._
                                                                                                      I
                                            -~

  30. Michelin's docu1nent retention policy fro1n        410312015                                    I Document rete~1t'i'Oll'                     Yes
      the time it manufactured the subject tire to
                                                                                                      I
      the presen!.                -.. - - -
  31. Written warranty for su~jcct tire                 410312015                                     I Maintenance                                 Yes
I
I 32: Michelin              docmnents/testing abou t tire                         4/03/2015                             aging                        No
 ~ging!_tr_il~cr_m_1~e_es_ _. ___                                               ~··---




 I 33. Communications                    or             correspondc11ce           410312015                        Tire aging                        No
 I between Michelin and any auto
 I manufaeturer and/or NJfJ'SA concerning tire
                                                                       for any

L         us.e
          and.. limits   o. r limit date
                  all passenger         andofu·tl·····l···1···za.t
          i.!:,19luding the subject tire m~dcl, __
                                                  light . true

     34. Cut analyses and reports on the subj ect tire
          from n1anufacturing release to time of the
                                                                   ion k tires
                                                                             -  G·---··························· - - - - - -
                                                                                  4/03/2015                        Design & Manufacture
                                                                                                                                                .........----
                                                                                                                                                     No
          subject tire's date of manufacture (a nalyscs
   _ ~~f_returncd_.~.~! . .!.~1? section.~--                                -   G
     35. Cured, finished gauges for the manufacture                               4/03/2015                        Design                           Yes
          of the subject tire (thickness levels for the
 f--e_o.~1?2~ents of.~he s.~bject tire)                                                                                       --
     36. J>rocess control chart in place at the ti1ne of I 41m1201 s                                               Manufacture                      No
          the manuf~~.~ure of the. s1:!.~ject tire                                                               I                            '
                                                                ·or        the-I 4;03/2015 I Design & ManufactLn·e
                                                                                                                                      ..      '
     37. Quantitative listing of the inf,rredients                                                                                                  No
          subject tire's inner liner in llse at the time of
          !~~. . manufacture of the subi.?~.!. . !~~:~-·--··
     38. DFMEA or PFMEA testing/results and                                       4/03/2015
          documentation of the subject tire and any
          other tires incorporating its exact green tire
          cons1J11ction.                                                                                           ··----------
     39. l)Csigll and p·roduc. tion   .       tolerances for thC                  4/03/2015                        Design & Manufacture
          subject tire in effect at the time of its
 I . _man~fact?.r_e_.- - · - - · · - - · · - - · - - - --··1··························-···-
    40. Michelin's regulatory compliance test                                     4/03/2015                        Design
          results for the subject tire including                                                                'I
          endurance tests, high speed endurance tests,
  - ..~ungeI. . ~!1ergy te::.is,_~.~~~?seat te~!?. . . . . . . . . . . . . - + -
                                                                                                                                              I
     41. Adjusttnent data/property                                                                                                                   -----·-
        'fable of Contents (inspection instructions to
        fmd defe_'?~S in manufactured . tires)
                                                                                    sic
    42. A-sp_e_e_tSp_e_e-ifi-1c-·~tions in-cl-u-di-ng-I-n_d_eX_e_s_a_n_d__.. 4/03/2015     · 1Mfinufact~·~:e
                                                                                           1                                       I
                                                                                                                                    1""'N~·1


                                                                                                                                    I
                                                                                                                                              I
                                                                                                                                              1

    43. Index (;f -My and all teC:hnical bulletills                     4/03/2015              aul No1ihrop
      and 'fom G1uenholz who are the most
      knowledgeable individuals about tire aging,
      communication                with            NHTSA,
      manufacturing, design and adju st.tnent data
      _!egardin~c fft1bject tire
                                                    --
  46. Quality control/work proccd~             s including                   4/03/2015         Manufact ure
      but not limited to: 1'N(~ and TNC,3R-A work
1
      procedures/inst1uctions (tire non~ conforming
      n1anufacturin,g.Jnstructions)
  47. Michelin's T'cchnical Notcs/Techni·cal Note                            4/03/2015         Manufact ure                             No
      Repertoire (quality co11trol instru:ctions fOr
      tire inspectors to detect and eliminate
      defects)               --······--                 _,, ...........--'------ ·-
                                                                                                                                   I
  48. i\1ichelin's Print Advertising conccrning the 4/03/2015                                  Co1nmunic-at-io_n_·--· -+.N-o-J
      subjcc~ tire.
  49. Michelil1-i3Wncr's Manual and T-i~:C. . .f'ihncnt
                                                                      -----·~             ~··
                                                                             4/03/2015         Maintcna nee
1                                                                                                                                       Yes   I
i     Guide

~~~~~/~'                                                                                                                                      J
                                                    --~           ~




                         PowerPoint       P1csentation     made        4/03/2015               Com1nunication                        Yes
                                                                              ···-----

Michelin's S'U/Jp!en1ental responses, E'xhibit H.

           The evidence is clear: Michelin's stonewalling is undeniable. It reveals Michelin's

arrogance and total and co1nplete disregard for: a) the 'Texas judicial system, b) this Honorable

Court's authority, c) the sacred nature of the discovery process, and d) tl1e quadriplegic


5
  Each of Plaintiffs' separate rcqt1estl)laintiff and her family.    T'o illustrate t11e blatant and intentional extent of Michelin's

concealment, as a matter of example, we will address just a few of the requested docmnents: 1)

Aspect Specifications, 2) General l)rinciples, 3) Technical Notes, 4) Adjustment Data including

Warrru1ty Claims, and 5) Reaction Limits and 'I'olerances for the grecn6 nnd c1ued tires.




                        DOCUMENTS
            FILED UNDER SEAL




                                             11




                                                                                            MR 0216
  DOCUMENTS
FILED UNDER SEAL




       l2




                   MR 0217
  DOCUMENTS
FILED UNDER SEAL




       13




                   MR 0218
  DOCUMENTS
FILED UNDER SEAL




       14



                   MR 0219
  DOCUMENTS
FILED UNDER SEAL




       15



                   MR 0220
  DOCUMENTS
FILED UNDER SEAL




       16



                   MR 0221
  DOCUMENTS
FILED UNDER SEAL




       l7




                   MR 0222
  DOCUMENTS
FILED UNDER SEAL




       18



                   MR 0223
                             DOCUMENTS
                  FILED UNDER SEAL


XJI.     Prejudice to Jlfaintiffs

         Michelin's actions are extremely prejudicial to Plaintiffs preventing them from

conducting products liability discovery in this case.      !inf(nmation or evidence supporting their opinions. Thus, Michelin's stonewalling is extremely

prejudicial to l)laintiffs.

        Michelin's delays are even more egregious when one considers the spastic quadriplegic

Obdulia. It is easy to forget and lo;;e sight of the real Plaintiffs including Obdulia whose life

was destroyed by Michelin's defective tire.         Now, they add insult to injury, preventing

discovery and withholding relevant evidence. All this to prevent Obdulia and her family fi:om

having their day in Court. ()bdulia has no time to waste. Iler life as a result of the defective

Michelin's tire failure is unbearable. She cannot walk. She cannot 1nove. She cannot even

turn herself around in bed. She cannot cut her ovvn fOod. She cannot even open her pill box

with her hm1ds to take her strict daily prescription regimen. She cannot urinate or evacuate like

a 11011nal human being. Her husband and children have to excavate fCces out of her rectu1n.

She cannot perform the most basic hu1nan functions. She repeatedly contracts deadly bed

sores, and urinary tract infections which require fi·cquent hospitalizations - all of which a direct

result of Michelin's defective tire f3.ilure.

        (~onclusion:          Michelin   intentionally withheld   and concealed       the Aspect

Specifications and all corresponding documents.           Michelin intentionally withheld and

concealed the General Principles.          Michelin intentionally withheld and concealed the

Technical Notes and related documents. Similarly, Michelin intentionally withheld and

concealed all the Reaction and Tolerance Limits documents.                ln addition, Michelin

\Vithhcld and concealed the adjustment data and thousand.11 of warranty claims as well as

all the internal documents it uses to identify, adjust and evaluate the returned defective

tires after they leave the plant.




                                                  20


                                                                                                  MR 0225
          Conversely,     Plaintiff.~   have diligently assisted Michelin in their discovery by: 1)

shipping the detCctive tire to Michelin for their forty-Jive (45) day inspection, 2) 1naking the

vehicle available fOr inspection to Michelin's cxpe1is, 3) producing Plaintiff."! and fmnily for

depositions, and 4) assisting in the depositions of the driver and family.                        In all, nine (9)

depositions that J>laintiffs made possible and available to Michelin.                      Plaintiffs have given

Michelin access to all they needed to conduct their discovery and further their defenses,

          The facts speak for themselves. Michelin k11ows the importance of the documents

requested and how critical the info1mation is. So, Michelin made a conscious and intentional

decision to withhold and conceal them. ·rhls is Michelin's modus· 011erandi. J)efiant, an·ogant,

and in disregard of the Texas Rules of Civil Procedure. When M'ichelin is sued, Michelin acts

like they have their own special rules of civil procedure m1d: 1) discloses nothing, 2) delays

always, and 3) prevents justice. Michelin's conduct directly violates the 'I'exas discovery ii.des,

the fundamental principles of litigation, and the authority of this Honorable Court. Michelin's

actions co1Tupt the i11tegrily of the legal process and make a mockery of the l'exas justice

system.

          This cannot be tolerated. T11is is not how litigation is done in t11e -Lone Star State. 'fhe

tortfeasor docs not control the litigation proccs;; and usurps fron1 the Great State of Texas its

exclusive power to dcte1111inc the llules of Civil Procedure and its prescribed scope of

di;;covcry.     Moreover, \Vith a fa;;t approaching expert disclosure deadline, tiinc i;; of the

essence. Accordingly, pursuant to 1'ex. R.              C~iv.   P. 215.2, PlaintiffS respectfully request this

flonorable c:ourt 15 to order J)efendant Michelin to iinmediatcly produce the requested

inforn1ation and documc11ts and "make such orders ... as m·e just."

                ---~---


15
  1''he choice of authorized sanctions is within the sound discretion of the trial court In re F,sfate ofMarley, 390
8.W.3d 421, 424 (Tex. App. 2012).



                                                           21


                                                                                                                       MR 0226
                                              Respectfully submitted,

                                              LAW OFFICES OF LUIS P. GUERRA, LLC

                                             6225 N. 24'" Street, Suite 125
                                             J>hoenix, Arizona 85016
                                             Telephone: (602) 381-8400
                                             Facsimile: (602) 381-8403

                                      By:    _Isl Luis 1). Guerrg
                                             J,uis P. Guerra (Admittecl Pro !Jae Vice)
                                             AZ State Bar No. 015768
                                             David C. Shapiro (Aclmitted Pro H'ac Vice)
                                             AZ State Bar No. 028056
                                             ATTORNEYS FOR PLAlNITFFS

                                             I.,A W OFFICES OF JAMES    B. RAGr'\'N
                                             723 Coleman Avenue
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 884-7787
                                             Facsimile: (361) 884-9144
                                             Jaines B. Ragan
                                             State Bar No. 16466100

                              £:.ERTIF!CATE QF CONFERENCE

       c:ounscl for 1novant and counsel for rc::;pondent have personally conducted a conference
concc111ing J>laintiffs' Requests for J>roduction and Michelin's responses and despite best efforts
the counsel have not been able to resolve those matters presented.

                                 CERIJ.FICATE OF SERVlJose Bustillo d/blal Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per l)cfendant Jose Bustillo dlblal Mundo Cars


                                           Isl Dayid C. Shapiro
                                           David c:. Shapiro




                                              23


                                                                  MR 0228
EXHIBIT A


            MR 0229
                                  CAUSE NO. DC-14-07255

 SAMUEL MEDINA and OBDULIA       §                  IN 111E DISTRICT COURT
 MEDINA, lrusband and wife,     §
 individually; NATALYE MEDINA,  §
 individually; NAVIL GIBSON,    §
individually;                   §
                                §
              PLAINTJIIFS,      §
                                §
vs.                             §                   134th TIJDIC!AL DISTRICT
                                §
MICIIELIN NORTH AMERICA, INC.; §
AND JOSE BUSTILLO d/b/a MUNDO §
CAlZS, an in state defendru:rt, §                  DALLAS COUNTY, TEXAS
                                §
       DEFENTJANTS              §

         PLAINTIFF'S FillS'I' SET OF' REQUEST FOR PRODUCTION TO
              DEFENDANT, MICHELIN NORTH AMERICA, INC.

TC):   Defenda11ti :Michelin North America, Inc.:

       c;OME NOW, Plaintif'fS, by ind through their attorney of record) Luis P. Guerra,

LLC, 6225 N. 24lli Street, Suite 125, Phoenix, Arizona 85016:

       Plaintiff in the above e11titled and nu.:1nbered cause, and subject to the provisions of

Rule 197, 196 of the Texas Rules of Civil Procedure, propo1111ds the following Request<>

for Production to Defendant, MICilELIN NOR1TI AMERICA, INC.

       The questions which follow are to be co11sidcred as continuing, and you are

reque~ied   to provide, by way of SllJJplemerrtal answers hereto, additional inforrnation as

yoll or any oilier person acting on your behalf may ,hereafter obtain which wi.11 augtnent

or otherwise modify yoUr answers given to the questions below.           Such supple111ental

answers are to be served upon this party im1nediately llpon receipt of such infor1nation.




                                                                                         PRFPOOOO!



                                                                                                  MR 0230
          Pursuant to the provisions of Rule 197 of the J'exas Rules of Civil Procedure, the

 above person is instructed to answer the following written I.nterrogatories separately and

 fully, in writing and under oath, have the answers to the Interrogatories signed by said

person and duly notarized and to serve a ttue copy of the answers on the undersigned

 atto111ey within fifty (50) days after service hereof.

         J)ursuantto IZuJe 196 of the J'exas .Rules of Civil Procedure, .Plaintiff requests that

Defendant serve written responses to the following l:Zequest ±Or Production and produce

and per1nit Plaintiff to inspect and copy all documents which arc related in any manner

either to an individual item or to a category described and en1ltnerated in the following

Requests for Production.       Defe11dant sh.all serve written .responses to the Request for

Produ.ction and shall produce each and all of tb.e documents fOr inspection and copying

by not later thar1 10:00 a.m., fifty (50) days after receipt of these requests} at the I,A w

OIIFICBS   OF   r,ms P.   G~JBRRA, I.LC, 6225 N. 24th Street, Suite 125, Pl1oenix, Arizona

85016.

         Pursuant to Rule 198 of the Texas Rules o.f Civil Procedure, Plaintiff requests that

Defendant admit the truth of each of the matte.rs set forth below, You are advised tha:t

each of the requests below ,shall be deemed adinitted 1111.lcss you cause to be dtlivered to

within fifty (50) days after receipt of these req11ests, at the 1,AW OFFICES OF Lurs P.

GmlRRA, LLC, 6225 N. 24"' Strec~ Suite 125, Phoenix, Arizona 85016.

   1. Identify and produce the organizational charts showing the functions and
      reporting sttucture o:f.Tvf:ichc.lin North Alr1erica's d~a:rtment", divisions, or llllits,
      whether do1nestic or foreign, responsible) eithe1· directly or indirectly, for:
      tesearch, design and develop1nent; manufacturing artd production; quality control
      ofihe subject tire and the modc.1 tires.


                                               2



                                                                                            PRFP00002




                                                                                                   MR 0231
 2. Identify and produce true, complete and accurate Michelin's l)ecision 'free
    Manual also know11 as Michelin~ s A.spect Specification;,:,

 3. Please produce true, cornplete aJ1d accmatc copies of the General Principals.

 4. Please produce any position paper regarding tire date limitation~ prodllced by
    any employee or past employee of Michelin Nortl1 America including but not
    limited to any and all drafts and Versions of the paper titled "Iiimit l)ate of
    Utilization."

 5. Please produce a true, complete and accurate copy of the 2011 Michelin LTX
    MIS Data Sheet.

6. Please produce a true, cornplcte and accurate copy of the 2001 Michelin J,imited
   Warranty Manual.

7. Please produce hue, complete and acc11rate copy of any and all limited warranty
   claim forms and consumer claims for Michelin .·L'fX M/S tire.. s.pecificatio11s and
   change d(}crnne.nts for the 1nodel tire prepared prior to the manufacture of the
   subject tire. '.'[bis request also includes any tire data boolc or Tire Fitment Guide
   covering the subject model tire.

10. ldentilY and produce the reaction limit specificatioru and/or OPL Worlcing
    Limits and Aging for the subject tire.

11. Identify· and produce any and all docmnents, relating to personal injury claims
    and/or lawsuits i11volving sepa1'atio11s, or alleged separations of Micl1elin Nortl1
    America !32001 P265/70 Rl 7 Michelin LTX MIS p-metdc tires, similar tires and


                                          3




                                                                                      PRFP00003



                                                                                             MR 0232
    all tires from the same I.:r.X tire line from the date those tires were first
    i11anufactured to the _present or to the end of production. This request also
    incJudes ineide11t reports, accide11t reports, correspondence, and photographs.
    Also, aS' to lawsuits, this request includes copies of complaintsi discovery
    response;; o:f .Michelin North America, reports of both plaintiffs' and defenda11ts'
    experts, and deposition arid trial testimony of current and former Michelin North
    Alnerica employees and experts. Also please produce a summary of this data.

 12. Identify and produce any and all document;;, relating to adjustment of P265/70
     R.l 7 Michelin l ..'l'X MIS p-metric tires, similar tires and all tires fro111 tl1e same
     L':rX tire line manufa    advocates relation to questior1s, insurance claitns, trends, pa:tte111s or failure of the
    subject tire or model tires inclu.dir1g but riot limited to the subject of tread, ply,
    belt, and/or cord separation.

 15, .All documents that co11tain Michelin. North Arr1erica's internal reco1nmendations,
     dcterrninations, or guidelines as to the acceptable or lmacceptable rate or
     fi:equency of loss adjustrnent or any rate of frequency of loss adjustrnent tl1at
     requires that actior1 be talcen or notificatior1 be given by or to any :internal
     Michelin North Arnerica persons or organization.s.

16. Please produce true, complete and accurate copies of the design drawh1gs for the
    subject tire .

.17.All non-lawsuit complaints, incident reports or other notices made by any
    dealership, customer, consumer or government agency to Michelin North
    America alleging a tread separation of P265/70 Rl 7 Michelin LTX MIS p-metrie
    tires, similar tires and all tires frorr1 the sa1ne LT.X tire line docume11ting similar
    tires tread, belt, ply or cord separation or detachmen~ whetl1erpartial or full.

18. Idcr1tify and produce any and all doc1nn.ents, relating to personal injury claims
    ai1d!or lawsuits, property damage claims and adjustlnents involving separatio:ns,
    or alleged separations of sirni1ar Michelir1 Nortl1 America tires that contain nylon
    cap pules from the date the similar tire was first manufacture to the present or
    end of_production.

19. Identify and produce any and all documents, relating to the bT1ilding, tire builder
    training) testing, and inspection of passen.ger and light truclc tires at the Dothan,
    Alabama plant where the subject tire was rr1anufactured. This req11est .inch1des,
    but js not limited to standard practice bir1ders, tire buildin.g manuals, tire builder
    trah1ing manuals) equipment manuals, arid/or other .1naterials and videotapes used
    to train tire builders. This req11est also includes docu1nents, photographs, m1d
    cl1aits used to illustrute defects, o:r potential defects, in tires and/or problems or
    potential problems in the tire b11ilding process.

20, Identify and produce any audits, reports, exa1ninations, investigations, studies, or
    reviews, ir1clud'ing any worlc papers, whether created within or outside Michelin
    North Arr1erica, in any 1nann.er related to the return, failure, performance,
    durability, and life expectai1cy, design, or quality of the s1rbject tire and model
    tires.

21, All trainir1g doemnents made available, at the time the subject tire was built) to
    persons wl10 construct, 1nanufacture or assemble th·es or operate tireMbuilding
    equipment at the ,plaint where the subject tire was built.


                                           5




                                                                                       PRFP00005




                                                                                                MR 0234
 22. All training program ma:terjals or other docume11ts provided to Michelin North
     America's employees building P265/70 Rl 7 Michelin LIX MIS p-metric tires,
     similar tires 1111d all tires from the same L1'X tire line.

 23. All inspection methodology materials or other docun1ents uses or followed to
     determine any trapped air/steam blisters i11 finished tires.

 24. Any and all documents relating to testi11g of steel belted radial passenger and
     light truck: tires manufactured with same belt skim stocl< code as the subject tire
     at the Dothar1, Alabarr1a plant where t11e s11bject tire was 111anufacture. Tills
     request includes docurnents relating to peel te..el or a test track.

25. Any and all documents relating to under-inflation testing that led to tread
    separation.

26.Any and all dO(.,'Umcnts relating to tim groove analysis in which the rim groove
   profile was generated by under-ir1flation and led to tread belt separations.

27. All Department of Transportation (DOT) testing related to all "Michelin LTX"
    tires manufactru:ed at the Doilian Alaba1na plant.

28. The cuiing conditions at tl1e Dothan Plant that we:re used for the curing of the
    subject tire and any subsequent changes to those curing conditions.

29.Any and all documents, relating to t11e use or pote11tial use of nylon overlays, or
   belt edge stri.ps, or belt edge Y..'taps belt edge gum strips in passenger or light
   truclc tires and the application of the nylon overlays, belt edge strips or belt edge
   wraps during the ti:re buildin.g process. Also, please produce copies of any
   docurncnts, including patents an.d articles in possessio.n of Michelin North
   America discussing the use or potential use of nylon overlays, or belt edge strips~
   and/or belt edge wraps in passenger or light truck: tires manufactured an.d/or
   desig·ned by Michelin North Alner.ica. 'I'his request specifically inch1des _patents
   disc1Jssing the use of nylon overlays or belt edge strips or belt edge wraps. 'fhis
   request also includes brochures, cl1arts, and/or iliustrations of Michelin Nortl1
   America tires with nylon overlays, incl11ding but riot limited to illustrations
   supplied to Michelin North Arr1erica dealers or service centers.

30. Identify and produce all documents that discuss Michelin's document retention
    policy from the tin:te it manufactured the subject tire to the present.

31. The written wa1Tanty in effect for the subject tire.


                                           6




                                                                                       PRFP00006



                                                                                               MR 0235
 32.Any and all docu1nents that di8cuss Michelin's recommendations regarding tire
    aging including Michelin's testing to support those recommendations including
    any and all technical bulletins.

33. Produce a complete copy of any communications or correspon.denee between
    Michelin and any auto manufacturer and/or Nf11'SA concerning tire 11sc limits or
    limit date of utilization fOr any and all passenger and light truclc tires including
    the subject tire 1nodel.

34.Please produce true, complete ai1d accurate C()pies of any and all cut analysis
   (sectional) reports on the subject tire from production release to time of subject
   tire_'s 1nanufactured date or archite42. Please produce true, com:plete~ and accurate copies of all the aspect specifications
    including Indcxe..lease provide tru.~ complete and accurate copies of Michelin's Print
   Adve1tising concerning th.e subject tire.

49.Please provide true, complete and accurate copies of Michelin's Owners Manual
   and FI'irc f-?itment Guide.

50. T>lease provide a true, complete arid accurate copy of .Michelin's Power Point
    Presentation made to NHTSA. on November 1, 2006.

                                        Respectfully s11bmitted,

                                        LAW OFFICES OF LUIS P. GUERRA

                                        6225 N. 24th Street, Suite 125
                                        Phoenix, Arizona 85016
                                        (602) 381-8400 - Office



                                By:     :::),)~£··
                                        State Bar No. 015768
                                        David C. Shapiro, Esq.
                                        State Bar No. 028056



                                           8



                                                                                        PRFP00008




                                                                                                 MR 0237
                                         ATTORN'EY FOR PLAINTIFFS



       I hereby ce1tify that a true and correct copy of the foregoing documcn1t has beJ{!}
forwarded to all known counsel of record as set forth below via TJ.S. M:ail, on this .9
day of April, 2015.                                                                  J



'l'l1omas M. Bullion ill
Chris A Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress A:venue, Suite 1700
Austin, Texas 78701
Attor11eys for Defendant
Michelin North A.lr1erica, Inc.

Jose Bustillo d/b/a/ Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per Defendant Jose Bustillo d/b/a/ Mundo Cars


                                        &DavidC. Shapiro
                                        David C. Shapiro




                                           9



                                                                                   PRFP00009



                                                                                         MR 0238
EXHIBITB



           MR 0239
            /
      <
\/.   '                               CAUSE NO. DC-14-07255

 SAMUEL MEDINA AND OBDULIA                          )        IN THE DISTRICT COURT OF
 MEDINA, HUSBAND AND WIFE,                          )
 INDJVIDUALLY;NATALYEMEDINA,                        )
 INDIVIDUALLY; NAVIL GIBSON,                        )
 INDIVIDUALLY,                                      )
                                                    )
          PLAINTIFFS,                               )
                                                    )       DALLAS COUNTY, TEXAS
vs.                                                 )
                                                    )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN)
IN STATE DEFENDANT,               )
                                  )
      DEFENDANTS.                 )                         134111 JUDICIAL DISTRICT

          MICHELIN NORT]LAMERJ.CA INC.'S RESJCOJ:lSES AND O!lJECTIONS TO
               !'_l,AI)'ITIFE:_S FIRST SET. OFJl,EOUEST FORPRQJ)UCTION

TO:       Plaintiffu, .by and through their attorneys of record, Jduis P. Cruerra, D1:1vid C. Shapiro,
          I,uis P. Guerra, Ll,C, 6225 N. 241h Street, Suite 12.5, Phoenix, Arizona 85016 and Jarnes
          B. Ragan, Law Offices of James B. Ragan, 72'3 Cole1nan Ave., Corpus Christi, 1'exas
          78401 and Noel Sevastianos, Sevl:lstianos & Associates, PC, 120 S. (;entral Aveni1e,
          Suite 130, St. Louis, Missouri 63105.

          COMES NOW Michelin North America, Inc. ("MNA"), defendant in the              above~styled


and numbered cause, and submits these, its responses and objections to Plaintiffs First Set of

Request for Production.

                                               Respectfully submitted,

                                               GERMERBEAMAN &BROWNPLLC
                                               301 Congress Avenue, Suite l 700
                                               Austin, Texas 78701
                                               (512) 472-0288 Telephone
                                               (512) 472-0721 I:                                                        /'·              ,//···

     '
                                            By:_     (}A4·/1-~_.
                                                   Thomas M. Bullion III
                                                   tbul IionU-Oge1:rner-au~tin. CQ!Jl
                                                   State Bar No, 03331005
                                                   Chris A.. Blackerby
                                                   .c;bl qck erQy@gerrris:r-aut>t.i.!:1.9:.Q_fTI
                                                   State Bar No. 00787091

                                            ATTORNEYS FOR DEFENDAN!'
                                            MICHELIN NORTH AMERICA, INC.



         I 11ereby certify that a ttue and correct copy of' the foregoing document has been
 f{}rwarded to all known counsel of record as set f'o1ih below on this 30th day of April, 2015.

Luis P, (}uerra                             Via C'ertffied Mail, Re.turn Receipt Requested
David C. Shapiro
I.,uis P. Guerra, I,, I,, C.
6225 N-. 24th Street, Suite 125
Phoenix, Ai·izona 85016

James B. Ragan                              Via Regular Mail
Law Offices of James B. Ragan
723 Coleman Ave,
Corpus Christi, Texas 7840 I

Noel Sevastianos                            Via Regular Mail
Sevastianos & Associates, PC
120 S, Central Avenue, Suite 130
St Louis, Missouri 63105

Jose Bustillo d!b/a Mundo (;ars            Via Regular J.1ail
6422 Day Street
Dallas) 'l'exas 85227                          /'1
Pro Se                                        I /             r
     /   "'

               The tire at is::>ue in this case is a Michelin L'fX MIS P255/70R16 tire bearing L10'r

 number 137LBEVlJX3101 (the "tire in question"),                  The tire in question was designed by

 Michelin Americas Reseal'ch & Developn1ent Corporation ("MARC"), which merged with and

 became a division o.fMNA on January 1, 2008, and manufactured by MNA during the 31st week

 of 2001 at its Dothan, Alabama plm1t. lJnless otherwise indicated, :MNA's responses are limited

 to iufo1mation concerning the tire in question and tires built to the specification in place for the

 tire in question at the Dothan, Alabama plant during the sixth rr1onths befo!'e and six months after

 the date of manufacture of the tire in question (the Hrelevant scope"),



              MNA objects to many of the discovery requests because they seek information and/or

 documents that are of a confidential, proprietary or commcrclally sensitive nature to MNA,

 exempt frorn discovery under notions of constitutional prlvacy and/or that may be covered by or

be the subject of express or ln1plied confidentiality, secrecy or nonpublication agreements or

understandings. 'fo the extent necessary, MNA objects to the discovery requests in that they

seek the discovery o:f trade secret intOrmation and documents, including confidential research,

develop1nent and technical information. MNA states that information and documents responsive

to some of the discovery requests may have been withheld because these discove1y requests seek

privileged information and privileged documents that              con.~litute   the trade secrets of MNA.

Disclosure of these trade secrets would result in substantial prejudice and hann to MNA.

Therefore, MNA contends it is essential to MNA's operations that its work and documents

remain confidential.

              1'exa,o, law pl'otects the disclosm·e of MNA's trade secrets. A trade secret 111ay consist of

any trade formula, patterni device or co1npilation of inforrnation that is used in one's b11siness


4526987                                                 3



                                                                                                      PRFP00012



                                                                                                              MR 0242
       .d
 //,

  and gives one an opportunity tq obtain an advantage over cornpetitorS who do not know or use it.

  Computer AsfiQ,,C. Int') Inc. v.   ~ltai,   In9. . , 918 S.W,2d 453, 453 (1'ex. 1996) (citing fuQ~ Corp-L.Y,

 Huffine~,     314 S.W.2d 763, 776 (1958)).

             MNA's confidential policies, research, development and technical inforrnation are

 valuable and crucial trade secrets of MNA that give it an advantage over its competitors in a

 highly competitive and secretive industry,                 Moreover, M'N'A rnakes reasonable efforts to

 maintain the secrecy of this information, the infor111ation is of substa11tial value to MNA, the

 inforrr1ation would be very valuable to MNA's competitors, and the information derives its value

 by virtue of the effort of its creation and lack of dissemination. Accol'dingly MNA believes such

 infol'm<1tion constitutes a trade secret and should be protected fron1 disclosure.

            Unless otherwise stated in its responses, MNA is not withholding any privileged

 docmnents/infonnation withh1 the relevant scope. However, to the extent plaintiffs do 11ot agree

 with the scope of MNA 's discovery responses, MNA reserves the right to have its objections to

 scope ruled upon prior to expanding the scope of its responses and its search for responsive

and/or privileged documents/infonnation.

            Sub,iect to the foregoing, :MNA hereby answers the individual requests us follows:

                           .RESPONSE TO REQUESTS FOR PKODUCTJON

!~OUES_T        FOR PRODUC:I!PN NO~ . .L

        Identify and produce the organizational cha1is showing the functions and reporting
structure of Michelin North America 1s depa1iments, divisions, or units, whether domestic or
foreign, responsible, either directly or indirectly, for: research, design and development;
manufacturing nnd production; quality control of the subject tire and the model tires.



            After a reasonable and diligent search, MNA has not located any documents responsive

to i:his request relating to the Dothan, Alaba111a plant during the relevant scope. Upon entry of an



4526987                                                 4



                                                                                                       PRFP00013



                                                                                                                 MR 0243
  appropriate confidentiality ptotcctive order, MNA will produce its record retention policy in

  place at the time this lawsuit was served upon MNA. MNA objects to this request because it is

  overly broad and because it seeks docu1nents that are neither relevant to the subject matter of this

  case nor reasonably calculated to lead to the discovery of admissible evidence. MNA further

  objects to the extent this request seeks or attempts to seek information that constitutes

 commercially sensitive, confidential business information oi' MNA. Pursuant to Rule .507 of the

 Texas Rules of Evidence, MNA asserts trade secret protection for such information.

 !{J!OUES'f FOR PRODUCTION N0.2:

       Identify and produce trlle, complete and accurate Michelin's Decision Tree Manual also
 known as Michelin's Aspect Specitl.cations.



           MNA objects to this reque::.i because plaintiffu have not identified the specific design or

 manufacturing process that produced the defect alleged to be present in the t:ire in question.
                                                                            11
 Accordingly, this reque.           MNA fu1iher objects to the extent this request seeks or atte1npt.<> to seek inforrnation that

 constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

 507 of the Texas llules of Evidence, M'NA asserts trade secret protection for such info1mation,



           Please produce truei complete and accurate copies of the General Principals,



           After a reasonable and diligent search, MNA has not located any docu1nents responsive

 to this request for the relevant scope, lJpon entry of an appropriate confidentiality protective

 order, MNA wfll produce its record retention policy in place at the time thls lawsuit was served

 uponMNA.

          To the extent this request seeks documents outside the relevant scope, NINA objects to

 this request because it is overly broad and seek<> documentfl that are neither relevant to the

;;ubject matter of this case nor reasonably calculated to lead to the discovery of adinlssible

evidence, Plain:tiffu have fuiled to limit the scope of thifl request to the plant and time period

relevant to this action.

          MNA further objects to the extent tills request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business inforrr1ation ofM'NA, Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection fOr such infonnation.



        Please produce any position paper regal'ding tire date lhnitations produced by any
employee or past employee of Michelin 'N'o1ih America including but not limited to any and all
drafts and Ver:;.ions of the paper titled "Limit Date of Utilization. n



          Upon entry of an appropriate confidentiality protective order, MNA will produce

documents responsive to this request. To the extent this request seeks documents outside the


4526987                                            6



                                                                                                  PRFP000!5



                                                                                                       MR 0245
 j/,.'


  relevant scope, MNA objects to this request because it is overly broad and seeks docu1nents that

  are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

  discovery of admissible evidence, Plaintiffs have failed to limit the scope of this reque1>t to the

  tire, plant, and time period relevant to this action.

           MNA further objects to the extent this request seeks or atte1npts to seek lnfOrmation that

 constitutes commercia11y Bensitive, confidential business informatlon ofM'NA. Pursuant to Rule

 .507 of the 'fexas Rules of Evidence, MNA asserts trade secret protection ±Or such info1111ation,



          Please produce a true, complete and accurate copy of the 2011 Michelin IJTX     MIS Data
 Sheet



          After a reasonable and diligent search, MNA has not located any documents responsive

 to this request for the relevant 1>cope. To the extent this request seeks docuinents outside the

 relevant scope, MNA objects to this request because it is overly broad and seeks docu1nents that

 are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

 discove1y of ad1nissible evidence, Plaintiffs have failed to limit the scope of this request to the

time period relevant to this action,

RllQUEST POR PRODUCTION NO, . 9l

      Please produce a true, complete and accurate copy of the 2.001 Michelin Limited
Wa1Tanty Manual.



          MNA produces the 1irr1ited warranty manual as MNA-MEDINA-0001270 - MNAM

MEDINA-0001285,




4526987                                             7



                                                                                               PRl       .
 ,{!

  ]IBOUE!lJ FQR PRQRl!QTION_l',10.       7~

         Please produce true, complete and accurate copy of any and all !irnitcd wan·anty claim
  fonns and consu1ner claims for Michelin L'rX MIS tire:>. returned for trca  seeks documents that are neither relevant to the subject rnatter of this case nor reasonably

  C?tloulated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

 scope of this request to tl1e tire, plant, and time period relevant to this action.



         Identify and produce copies of the model tire 1s a11d similar tires speoi.fications, including
 belt skim stock, carcass ply, belt edge strip, and belt edge cushion or insert specifications, steel
 cord specifications, green tire specificutions, cured tire specifioations1 tire building
 specifications, blueprints, drawings, sohemutics, diagrams, photographs, x-rays, I-rays, and/or
 hologran1s frorr1 the date those tires were manufactured to the present or to the end of production,
 1'his request inch.ides documents, including but not lhnited to change orders and product change
 proposals (including product change pror;osals that were not adopted) relating to changes in the
 specifications for the production life of' the model tire and tires that replaced the model tire. This
 request includes specifications and change documents for the model tire prepared prior to the
 1nanufacture of the subject tire. This request also includes any tire data book or 1'ire 'F1tment
 Guide covering the subject model iire,



          MNA produces the data book and fitment guide relating to the model of the tire in

 question during the relevant scope as l\llNA-MEDINA-0000152 - MNA··MEDINA~0000230 and

MNA-MEDINA-0000564             - MNA-MEDINA-0001192.              Upon entry       of an   appropriate

con'fidentiality order, MNA will search for and produce the specifications, change documents,

and 1nold drawings for tires in the relevant scope. MNA also objects to this request as being

vague and arnbiguous in its use ofthc te1rn "similar tires!! as that term is undefined.

          1'o the extent this request seeks documents outside the relevant scope, MNA objects to

this request because it is overly broad, unduly burdensome, and seeks documents that are neither

relevant to the subject matter of this case nor reasonably calculated to lead to the discovery of

adrnissible evidence, Plaintiffu have fuiled to lhnit the scope of this request to the tire, plant, and

time period relevant to this action




4526987                                            9



                                                                                                  PRFP00018



                                                                                                          MR 0248
           M.NA further objects to the extent this request seeks or attempts to seek information that

  constitutes commercially sensitive, confidential business inf-ormation of:MNA. Pursuant to Rule

  507 of the T'exas R.ules of Evidence, MNA asserts trade secret protection for such information,

           rvrNA specifically objects to this request to the extent it seeks production of MNA1s

 rubber compound formula<>,        Rubber compound formulas are trade secrets .that are closely

 guarded and protected by MNA The information is of significant value to and is not known to

 1V[NA1s cornpetitors. Plaintiffs have not demonstrated any need to discover these valuable trade

 secrets of MNA.



        Identify and produce the reaction !irnit specifications and/or ()PI, Working L,imits and
 Aging for the subject tire.



          After a reasonab.le and diligent   ~earch,   MNA has not located any documents responsive
                                       '
 to this request for the relevant scope. M.NA objects to this request because plaintiffs have not

 identified the specific design or manufacturing process that produced the defCct alleged to be

 present in the tire in question, Accordingly, this reque."lt is nothing 1nore than an imperrnissible

"fishing expedition" for infonnation generally related to every aspect of MNA's design und

1nanufacttll'ing process, whether or not related to plaintiffs' clai1ns in   thi~   case.

          To the extent this request seeks docu1nents outside the relevant scope, MNA objcct'3 to

this request because it is overly broad, unduly burdensome, and seeks documents that are neither

relevant to the subject 1natter of this case nor reasonably calculated to lead (o the discovery of

admissible evidence, Plaintiffs have failed to lhnit the scope of this request to the tire, plant, and

time period relevant to this action,




4526987                                                10




                                                                                                  PRFP00019



                                                                                                         MR 0249
            MNA further objects to the extent this request seeks or attempts to seek information that

  constitutes corrunercially sensitive, confidential business info1mation ofMNA Pursuant to Rule

  507 of the Texas Rules of Evidence, :NfNA assert\'. trade secret protection for such information.



         Identify and produce any and all documents, relating to personal injury claims and/or
 lawsuits involving separations, or alleged separations of Michelin North America B2001
 P265/70 Rl 7 Michelin L'IX MIS p~metric tires, siruHar tires and all tires from the same LTX tire
 line from the date those tires were first manufactured to the present or to the end of production.
 This request also includes incident repo1is, accident reports, correspondence, and photographs.
 Also, as to lawsuits, this request includes copies of complaints, discovery responses of Michelin
 North America, reports of both plaintiffs' 1:1nd defendants' experts, and deposition and trial
 testimony of cun·ent and forrner Michelin North America employees and experts. Also please
 produce a summal'y of this data.



           MNA produces MNA-MEDINA-0000131 - MNA-MEDINA-0000150 for the model of

 the tire in question manufactured at the f)othan plant during the l'elevant scope. T.Jpon entry of an

 appropriate confidentiality protective order, MNA will search for and produce any lawsuit

 complaints, or documents identifying any personal injury claims, concerning tires commo11 green

 to the tire in question during the relevant scope, if any exist. MNA objects to this request as

being vague and ambiguous i:n its use of the term HB2001" as that term is undefined. MNA also

oQjects to thi'l request as being vague and ambiguous in its use of the term 11 similar tires" a;; that

term is undeiined.

           To the extent this request seeks documents outside the relevant scope, and to the extent it

seek;; documents in addition to those which identify personal inju1y claims, or lawsuit

complaints, MNA objects to this request because it is overly broad, unduly burdenso1ne, and

seeks docun1ents that are neither relevant to the subject matter of thls case nor reasonably

calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the




4,)26987                                           II



                                                                                                  PRFP00020



                                                                                                          MR 0250
  scope of this request to the tire, plant, and time period relevant to this action.             The tire is

  incorrectly identified a11 a 11 P265/70 RJ 7 11 tire. The tire in question is a P255/70Rl 6.

            :M:N"A objects to this request to the extent it seeks information protected by the atton1ey··

 client and/or attorney work product privileges. MNA further objects to the extent this request

 seeks or attempts to seek information that constitutes commercially sensitive, confidential

 business info1mation of MNA. Pursuant to Rule 507 of the "fexas Rules of Evidence, MNA

 asse1is trade secret protection for such infonnation.

 REO!JJlST FOR PRODUCTION.NO. 12:

         Identify and produce any and all documents, relating to adjustments of P265/70 RI 7
 Michelin L1'X M/S p-1netric tires, similar tires and aJl tires fro1n the sa111c I.,TX tire line
 manufactured by Michelin North America with the same belt skim stock code and/or belt edge
 cushion 01· insert code a.".: the subject tire, bearing separation related adjustment codes including
but not limited to any and all adjustment codes for tread separation, belt edge separation,
 separation between the belts, sepal'ations between the it111er belt and outer body ply, separations
benveen the body piles, separations between the cushion and number one or bottom belt,
separations in the sidewall or bead area; all this information from the date the tires were first
manufactm·e to the present or end of production. This request includes, but is not limited to
adjustment forms, adjustment tickets, and su·mmaries, including computer and graphical
surumuries of adjustment forms or adjustment tickets, manuals relating to the adjustment and
inspection of tit· es and the documentation necessary to interpret adjustment records, including the
service condition codes index and/or adjustment records. Also, please produce a smnn1ary of
this adjusUnent data stating fo1· each tire, the model and size, the month and year of manufacture,
the date of the adjustment or rejection of the claim and the staie where the adjustinent claitn or
form was made or subrnitted.



           11'NA p1·oduces the wan·anty claim procedure 1nanual for the relevant scope as MNAM

MEDINA-0001193 - :tvfNA-MEDINA-0001220 and claim fo1·1ns for the model of the tire in

question manufactured at Dothan during the relevant scope with the allegation of the condition of

a head or belt separation as MNA-MEDINA-0000001 - MNA-MEDINA-0000010 and MNA-

MF:DINA-0000231 MMNA-MEDINA-0000259. Upon entry of an appropriate confidentiality

protective order, MNA will search for and produce claim forms for the tires common green to



4526.987                                            12



                                                                                                      PRFP00021



                                                                                                            MR 0251
  the tire in questio11 mMui'actured at l)othan during the relevant scope for the condition of a tread

  or belt separation, if any exist. Also upon entry of an appropriate confidentiality protective

  order, MNA will produce a list of aqjustment codes. 1'o the extent plaintiffs identify codes

 relevant to the condition of the tire in question and plaintiffs' claims in this matter, ivfl\!A wil!

 produce documents re11ecting the number of tires in the relevant scope retu111ed with those

 conditions) if any exist. Th the extent this request seeks document2004 WL 2827249 (N.D. Cal. Dec. 9, 2004); MeGJoud v.

Goodyear .Dunlop Tires NA, Ltd., 2006 WL 64491, *1 (C.D. Ill. 2006).

          M'NA further objects to the extent this request seeks or attempts to seek_ information that

constitutes commercially sensitive, confidential business il1fo1mation ofMNA. Pursuant to Rule

507 of the "fcxas Rules of Evidence, MNA asserts trade secret protection for such information.



       Identify and produce any and all documents, computer generated transmissions, such as
email, computer printouts, programs, tapes, photographs, and videotapes relating to property



4526987                                            13



                                                                                                    PRFP00022



                                                                                                            MR 0252
     dan1age claims involving l'ieparations, or alleged separations, in Michelin No1th A1nerica
     P265/70 Rl 7 Michelin I.:rx MIS p-metric tires, similar tires and all tires froni the same I.:rx tire
     line manufactured with the same belt skiln ,o,tock code and/or belt edge cushion or in::;crt code as
     the subject tire from the date those tires were first manufactured to the present or to the end of
     production. This request includes incident repo1is, accident repo1is, · con·espondcnce, and
     photographs for every property darr1age claim arising out of belt separations, be!t edge
     separations, separations between the inner belt and the outer body ply, separations between the
     body piles, separations between the cushion and the nurnber one, or bottom belt, und separations
     in the sidewall or bead area.



             MNA produces     MNA~MEDINA-0000151          which contains information responsive to this

     request regarding property damage claims for the 1node1 of the tire in q11estion manufactured at

     Dothan during the 1'elevant scope with the condition of a tread or belt separation.             After a

     reasonable and diligent search, lvINA has not located any docu1nents responsive to this request

     regarding property damage claims fo1' the tires comrnon green to the tire in question

     rnanufactured at Dothan during the relevant scope with the condition of a tread   01'   belt separation.

 Upon entry of an appropriate confidentiality protective order, M'NA will produce it  Se0     Barc~na~   YL . .ford. Motor Co., 2004 WI, 282'7249 (N.D. Ca!. Dec. 9, 2004); M.f'..~lO.\J.~.•.

 Qg_odyeai: DunlopJireL!JihlM,, 2006 WL 64491, '1 (C.D. Ill. 2006). MNA ol{jects to thfa

  request to the extent it seeks inforrnation protected by the attorney"client and/or attorney work

 product ptivileges.



           All records of any communication bt.1ween :Michelin North Arr1erica and any insurer,
 1:1tate or federal governmental entity, consumer or safety group or advocates relation to questions,
 insurance claims, trends, patterns 01· failu1·e of the subject tire or model tire1:1 including but not
 limited to the subject of tread, ply, belt, at1d/or cord separation.




           After a reasonable and diligent search, MNA has not located any docurnents responsive

 to this request for tires in the relevant scope. MNA object:i. to this request to the extent it seeks

 information protected by the attomey"client and/or attorney work product privileges. To the

 extent this request seeks docurnent& outside the relevant scope, MNA further objects to this

tequest because it is overly broad, unduly burdensome, and seek11 ·documents that are neither

relevant to the subject matter of thi& case nor 1·easonably calculated to lead to the discovery of

admis::iiblc evidence. Plaintiffs have failed to limit the scope of this request to the tire, plant, and

tirnc period relevant to this action.



        All documents that contain Michelin No1ih America's internal recommendations,
determinations, or guideline.~ a~ to the acceptable or unacceptable rate or frequency of loss
adjustrnent or any rate of frequency of loss adjust1nent that requires that action be taken or
notification be given by or to any internal Michelin North America pel'sons or organizations.




           After a rea&onable and diligent search, M'NA ha:(l not located any docun1ents responsive

to this request for the relevant scope. 1'o the extent this request seeks documents outside the
relevant scope, ivfNA objects to this request because it i& overly broad, unduly burdensome, and



4526987                                             15



                                                                                                   PRFP00024



                                                                                                           MR 0254
  seeks docurnents that al'e neither l'elevant to the subject 1natter of this ca.'ie nor reasonably

  calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

  scope of this request to the tire, plant, and time period relevant to this action.

           MNA further objects to the extent this request seeks or attempts to seek inforrnation that

 constitutes co1nmercially sensitive, confidential business information of MNA. Pur8Uant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.



          Please produce true, complete and accurate copies of the design ch·awings for the   su~jcci
 tire.



          Upon entry of an appropriate confidentiality protective order, MNA will produce

 documents responsive to thi1; request, if any.



        All non~law::iuit complaints, incident reports or other notices made by any dealeIBhip,
custo1ner, con.           '[o   the extent this request seeks   document~   outside the relevant scope, MNA further

  object!il to this request because it is overly broad, unduly burdenso1ne, and seeks documents that

  arc neither relevant to the subject matter of this case nor reasonably calculated to lead to the

  discovery of ad1nissible evidence. Plaintiffs have failed to limit the scope of this request to the

 tire, plant, and tin1e period relevant to this action. MNA also objects to this request as beh1g

 vague und ambiguous in its use of the tenn 11 similar tires" as that tennis undefined. Further, the

 tile is incorrectly identified as a 11P265no R17" tiro. The tire in question is a P25.'l/70R 16.



         Identify and produce any and all documents, relating to personal injury claims and/or
 lawsuits, property damage claims and adjust1nents involving separations, or alleged separations
 of similar Michelin North America tires that contain nylon cap pules fro1n the date the similal'
 tire was first manufactu1e to the present or end of production.



          After a reasonable and diligent seal'ch, MNA has not located any documents responsive

 to this request for tire:;; in the relevant scope. No tires in the l'elevant scope were manufactured

 with nylon cap plies. MNA objects to this request a!il being vague at1d ambiguous in its use of the

term "nylon cap pules 11 and 11 similar til'es, 1' as those terms are undefined

          1'o the extent thiiil request seeks documents outside the relevant scope, M'NA further

objects to this request because it is overly broadi und1Jly burdensome, and seeks docu1nents that

al'c neither Ielevant to the subject rnatler of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this requeat to the

tire, plant, and time period relevant to this action.



        Identify and produce any and all documents, relating to the building, tire builder training,
testing, and inspection of passenger and light truck tires at the J)othan, Alabama plant where the
subject tire was manufactured. Thi11 request includes, but i:s not limited to standard practice
binders, tire building manuals, tire builder training manuals, equipment rnanuals, and/or other


4526987                                            17



                                                                                                    PRBP00026


                                                                                                        MR 0256
  materials and videotapes used to train tire builders, 'l'his reque..'>t al~o includes documents,
  photographs, and charts used to illustrate defects, or potential defects, in tires and/or problems or
  potential problems in the tire building process.



          MNA objects to this request because plaintiffs have not identified the specific design          01·


 manufacturing procc.o,s that produced the defect alleged to be pl'esent in the tire in question.

 Aceordingly, this request is nothing mo1·e than an in1pe1missible "fishing cxpedition 1' for

 information generally related to eve1y         a~pect   of .MN A's design and manufacturing process,

 whethe1' or not rel::ited to plaintiffs' claims in this case. If plaintiffs will identify the components

 and processes at issue in this case, MNA will seal'ch for and produce documents responsive to

 this request for those components and processes during the relevant scope, if they exist.

          T'o the extent this request seeks documents outside the relevant scope, MNA furthe1·

 objects to thi8 request because it ls overly broad, unduly burdensome, and seeks documents that

 are neither relevant to the subject 1natter of this case nor reasonably calculated to lead to. the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire and time period relevant to this action.

          MNA furthe1· objects to the extent this request seeks 01· attempts to seek information that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

.507 of the 'fexas Rules of Evidence, MNA assert:; trade secret prott-"Ction for .'>ucb inf(>rm::ition.



        Identify and produce any audits, reports, examinations, investigations, studies, or
reviews, including any work papers, whethel' Cl'eated within or outside Michelin North America,
in any inanner i·elated to the retu1n, failul'e, performance, durability, and life expectancy, design,
or quality ofthe subject tire and model tires.




4526987                                             18



                                                                                                     PRFP00027


                                                                                                                MR 0257
           !vlNA produces claims forms for the rnodel of the tire in question 1nanufactured at Dothan

  during the relevant scope as MNA-MED!NA-0000011 - MNA-MElJ!NA-0000130, MNA-

  MED!NA-0000260 - MNA-MED!NA-0000563, and MNA-MED!NA-0000231. Upon entry of

 an appropriate confidentiality protective order, MNA will search for and produce c!airn fo1111s fo1·

 the tires common green to the tire in question manufactured at Dothan during the relevant scope.

 Also upon entry of an appropriate confidentiality protective order, MNA will produce a list of

 adjustment codes. To the extent plaintiffs identify codes relevant to the condition of the tire in

 question and plaintiffs' clai1ns in this matter, MNA will produce documents reflecting the

 number of tires in the relevant scope returned with those conditions, if any.

           MNA oqjects to this request on the grounds that it is overly broad, unduly burdensome,

 and seek  Accordingly, this request is nothing more than an impermissible Hfishing expedition" for

  info1mation generally related to every aspect of MNA's design and manufacturing process,

  whether or not related to plaintiffs' c!airns in tbis case. If plaintiffs will identify the cornponents

 and processes at issue in this case, MNA will search for and produce docu1nents responsive to

 this request for those components and processes during the relevant scope, if they exist.

          'fo the extent this request seeks documents outside the relevant scope, MNA furthct

 objects to this request because it is overly bi:oad, unduly burdensome, and seeks documents that

 are neither relevant to the     su~ject   rnatter of this case nor reasonably calculated to lead to the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

 tire relevant to this action.

          MNA fu1ther objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sensitive, confidential business infonnation of MNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation,

 Rll_Q]}J;\ST FQR Pl1,9DU(:JION NO. 22:

       All training progrrun materials or other documents provided to Michelin North America1s
employees building P265/70 Rl7 Michelin LT'X MIS µ-metric tires, similar tires and all tires
from the same T,1··x tire line,



          MNA oqjects to this xequest because plaintiffs have not identified the specific design or

rnanufacturing pro           MNA objects to this request as being vague and ambiguous in its use of the te1m "similar

  tiresoi as that term is undefined. 1'o the extent this request seeks docu1nents outside the relevant

  scope, MNA further objects to this request because it is overly broad, unduly burdensome, and

  seeks documents that are neither relevant to the subject matter of this case nor reasonably

 ealculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

 scope of this request to the tire and time period relevant to this action. The tire is inco11·ectly

 identified as a "P265/70 Rl 7" tire. The tire in question is a P255/70R16.

          MNA further object."i to the extent this request seeks or attempts to seek information that

 constitutes co1nmercially sensitive, confidential business infotmation of:rvrNA Pursuant to Itlde

 507 of the Texas Ilules of Evidence, MNA asserts trade secret protection for such inforrnation.



        All inspection 1nethodology materials or other docu1nents uscs[SIC] or followed to
 determine any trapped air/steam blisters in finished tires.



          MNA objects to this request because plaintiffs have not identified the specific design or

manufact1n·ing process that produced the defect alleged to be present in the tire in questiOn.

Accordingly, this request is nothing more than an impermissible "fishing expedition 11 for

infonnation generally related to every a'3pect of MNA1s design and manufacturing process,

whether or not related to plaintiffs1 claims in this case. If plaintif-f's identify the components and

processes at issue in this case, upon entry of an appropriate confidentiality protective order,

MNA will search for and produce documents responsive to this request for the components and

processes identified at the time the tire in question was manufactured at the Dothan, Alabama

plant




4526987                                          21



                                                                                                 PRFP00030


                                                                                                         MR 0260
           To the extent this request seeks documents outside the relevant scope, MNA further

  objects to this request becau!!>c it is overly broad, unduly burdensome, and seeks documents that

  are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

  discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

 tire, plant, and tiine pt-'l'iod relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek information that

 constitutes comn1ercially sensitive, confidential business infOrmation of MNA.          l~rsuant to   _Rule

 507 of the Texas Rules of Evidence, MNA a<>.<>crts trade secret pt'otection for such information.



          Any and aU document  Ti,~.,   Nb. Ltd, 2006 WL 64491, *1 (C.D. 1ll. 2006).

            lVINA further   o~jects   to the extent this request seeks or alte1npts to seek infonnation that

  constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

 507 ()fthe 'J'exas l~ulcs of Evidence, MNA asse1is trade secret protection for such information.

 REQUEST FOR PRQDUC1JON NO ..~~

            Any and all documents relating to under-inflation testing that led to tread separation.



            After a reasonable and diligent search, MNA has not located any documents responsive

 to this request for tires in tl1e relevant scope. To the extent this request seeks documents outside

 the relevant scope, MNA object'l to this retiuest because it is ove1·ly broad, undi.ily burdensome,

 and seeks docurnents that arc neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admissible e'vidcnce. PJainti:ff.'l have failed to limit the

 scope of this request to the tire, plant, and time period relevant to this action. MNA further

 object8 to the extent this request seeks or attempts to seek inforrnation that constitutes

commercially sensitive, confidential business info1mation of MNA. Pursuant to Rule 507 of the

Texas Rules of Evidence, MNA asse1is trade secret protection for such inforrnation.

           MNA further objects to this request on the ground8 that it is a premature request for

expert testimony. MNA states that it will provide discovery of its experts and expert testhnony

in accordance with the Texas rules and the scheduling order for this case. 1vfNA further reserves

the right to rely on information generated or produced by Plaintiffs or their expc1is in discovery.



       Any and all docu1nents relating to rim groove analysis in which the rim groove profile
was generated by undcr~inflation and led to tread belt separations.



4526987                                               23



                                                                                                      PRFP00032


                                                                                                               MR 0262
           After a reasonable and diligent . request because it is overly broad, unduly burdensome,

  and seeks docurnents that are neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of adrnissible evidence. Plaintiffs have failed to lin1it the

 scope of this request to the tire, plant, and ti1ne period relevant to this action.      MNA further

 o"t!jccts to the extent thi.'l rt'que.<>t seek<> or atternpts to seek information that' constitutes

 cornrnercially sensitive, confidential b1.1siness information of MNA. Pursuant to Rule 507 of the

 'fexas Rules of Evidence, MNA asserts trade secret protection for such information.

          MNA further objects to this request on the ground.o, that it ls a prernature request for

 expert testimony. MNA states that it will provide discovery of its expt"l't8 and expert testimony

 in accordance with the Texas rules and the scheduling order for this t:ase. MNA further reserves

 the right to rely on inforrnation generated or produced by Plaintiffs or theil' expe11s in discovery,



      All l)epartn1ent of Transportation (D01') testing related to al! "Michelin Ll''X" tires
manufactured at the Dothan Alaba1na plant.



          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope. To the extent this request seeks documents outside

the relevant scope, MNA fu1'ther objects to this request because it is overly broad, unduly

burdensome, and seeks documents that are neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovel'y of admissible evidence. Plaintiffs have failed to

limit the scope of this request to the tire and time period relevant to this action.



4526987                                           24



                                                                                                  PRFP00033


                                                                                                         MR 0263
         The cu1ing conditions at the Dothan Plant that were used for the curing of the subject tire
  and any llub,'S. Also,
please produce copies of any documents, including patent and miicles in possession of Michelin
North America discussing the use or potential use of nylon overlays, or belt edge strips and/or
belt edge wraps in passenger or light t1uck tires manufactured and/or designed by Michelin North
America. This request specifically includes patents discussing the use of nylon overlays or belt
edge strips or belt edge vvraps. This request also includes brochures, charts and/or illusU·ations of
Michelin No11h America tires with nylon overlays, including but not limited to illustrations
supplied to Michelin North AmG-'lica dealers or sDrvice Genters.



          MNA objects to this request as being vague and a1nbiguous in its use of the te11n 11 belt

edge wraps belt edge 1:,rum strips" and 11 belt edge st:dps 11 as those terms are not terms used by

MNA and are undefined. MNA further objects to this request because it is overly broad and

seeks doctunent;; that are neither relevant to the subject matter of this case nor reasonably


4526987                                            25



                                                                                                 PRFP00034


                                                                                                         MR 0264
  calculated to lead to the discovery of a           :MNA objects to this request as being vague and ambiguous ln its use of the tenn 11-Ure

  aging 11 as that term is undefined. MNA produces its 1'echnical Bulletin regarding the Service

  f,ife for Passenger and f,ight 'fruck 'fires as :MNA-MEDINA-0001269. Fu1iher, MNA produces

 its fitment guide and limited. wan·einty n1anual as MEDINA-0000564- MNA-MEDINA-0001192

 and MNA-MEDINA-0001270 - MNA-MEDINA-0001285, both of which contain MNA's

 1  burdensome, and seeks documents that are neither relevant to the subjei:,,i 1natti:,,"1' of this case nor

  reasonably calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to

  limit the scope of this request to the time period relevant to this action.

           MNA fu1iher objects to the extent this request seeks or attempts to seek information that

 constitutes commercially :o,ensitive, confidential business information of MNA, Pursuant to Rule

 507 of the Texas Rules ofl~videncc, :NINA asserts trade l;ecret protection for such information.



          Please produce all cured, finished gauges for the manufacture of the subject tire.



          Upon entry of an appropriate confidentiality protective order, MNA will produce the

 specifications it has for tires in the relevant scope.



       Please produce true, compk:te and accurate copies of the plant's process contl'ol chart or
 documentation at the time of the manufacture of the subject tire.



          After a reasonable and diligent search, MNA has not located any documents responsive

to this request in the relevant scope. Upon entry of an appropriate confidentiality protective

order, M'NA wHl produce its record retention policy in place at the ti1ne this lawf'.luit was served

upon MNA. M'NA objects to the extent this request seeks or attempts 10 seek inforn1ation that

constitutes ccnn1nercially sensitive, confidential business information ofMNA. Pursuant to Rule

507 of the ·rexas Rules of Evidence, MNA asserts trade secret protection fo1· such information.



       Please produce true, complete and accurate copies of the quantitative listing of the
ingredients of the subject tire's inner liner in use at the time of the manufacture of the subject
tire.



4526987                                            28



                                                                                                    PRFP00044


                                                                                                              MR 0267
           MNA object.o, to the extent this request seeks or attempts to seek information that

  constitutes commercially sensitive, confidential business info1mation of MNA. Pursuant to R:ule

  507 o.fthe Texas .Rules of.Evidence, MNA assc1is trade secret pl'otection for such infonnatio11.

           MNA specifically objects to this request because it seeks production of MNA1s rubber

 compound formulas. Rubber compound formulas are trade secrets that are closely guarded and

 protected by MNA. 1''he information is of significant value to and is not known to MNA 1s

 competitors. Plaintiffs have not demonstrated any need to discover these valuable trade secrets

 ofMNA

 !\EOUEST FOR PI\ODlJQTION N(). 38:

        Please produce ttue, co1nplete and accurate copies of any and all DFMEA or PFMEA
 documentation of the subject tire and any other tires incorporating its exact gi·een tire
 construction.



          After a rea.".lonable and diligent search, MNA has not located any documents respon."iive

to this request for tires in the relevant scope. Upon entry o:f an appropriate confidentiality

protective order, MNA will produce its record retention policy in place at the time this lawsuit

was served upon MNA.

          MNA objects to this request because plaintiffs have not identified the specific design ol'

manufacturing process that produced the defect alleged to be present in the tire in question.

A.ccordingly, this request is nothing 1nore than an impermissible Hfishing expedition 11 for

inforrr1ation generally related to every aspect of MNA's design and manufactul'ing process,

whethel' or not related to plaintiffs' clahns ln this ca.           MNA further objects to the extent this request seeks ot attempt.~ to seek informaiion that

  constitutes commercially sensitive> confidential business inforination ofMNA. Pursuant to Rule

  507 of the 'fexas Rule. or attempts to seek inform1:1tio11 that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

:507 of the Texas Rules of Evidence, MNA asserts trade secret protection fo1· such information.



         Please produce true, complete and accurate copies of any and all specific regulatory
cornpliance test tC,'\ults fo:r the subject tire and all associated brand and line name tires sharing ihe
same green tire construction as the subject tire from production release to present, including but
not limited to endurance tests, high speed endurance tests, plunger ent."fgy tests, bead lll1Seat tests
all for FM'VSS requirernents.




4526987                                            30



                                                                                                    PRFP00046


                                                                                                            MR 0269
  RJlSPONSE:

           After a reasonable and diligent search, MNA has not located any docu1ncnts responsive

 to this request for the relevant scope. Upon entry of an appropriate confidentiality protce-tive

 order, MNA will produce its record retention policy in place at the tirne this !uwsiiit was served

 upon:MNA.

          1'o the extent this request seeks documents outside the relevant scope, MNA further

 objects to this request because it is overly broad, unduly burdensome, and seeks docurnents that

 are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

 time period relevant to this action.

          MNA objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sen."litive) confidential business inforrnation ofMNA. Pllrsuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

 REQUEST FORJ'RODUCTION JjO.            41~


       Please produce the adjustment and clairn data for the subject tire and all associated brand
and line name tires sharing the same green tire construction after each change to design
occurring after the manufacture date of the subject tire.



          MNA produces claim fo11ns for the model of the tire in question rnanufactured at Dothan

during the relevant scope as MNA-MDDINA-0000011 - MNA-MEDINA-0000130, MNA-

MEDINA-0000260 - MNA-MEDINA-0000563, and MNA-MEDINA-0000231. Upon entry of

an appropriate confidentiality protective order, MNA will search for and produce clai1n forms for

the tires co1nmon green to the tire in question manufactured at Dotha11 during the relevant scope.

Also upon entry of an appropriate confidentiality protective order, MNA will produce a list of

adjustinent codes. To the extent plaintiffs identify codes relevant to the condition of the tire in


4526987                                         31



                                                                                               PRl'P00036



                                                                                                      MR 0270
  question and plaintiffs1 claims in this rnatter, MNA will produce documents ref1ecting the

  number of tires in the relevant scope· rettn11ed with those conditions, if any. 'fo the extent this

  request seeks documents concerning codes that are not relevant to the condition of the tire in

 question and plaintiftS1 claims in this matter, or seeks in±Ormation concerning tires outside the

 relevant scope, MNA objects to this request because it is overly broad, unduly burdensome, and

 seeks information that is neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

 scope of this request to the tire, plant, and time period relevant to this action, 'fires are not

 necessarily substantially similar to each other because they share a common component, such us

 belt skim stock or belt edge cushion, See !2.§rcen{ls v, Fo;@Moto;i;,,_Co., 2004 WL 2827249 (N,D,

 Cal. Dec. 9, 2004); McCloud_y, G·oQ2006 WL 64491, *l (C,D, Ill.

 2006),

          MNA further objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sensitive, confidential business information of MNA, Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asse1is trade secret protection for such information,

REQUJl.~T     FOR PRODUCTION NQc.'\2i

       Please produce true, complete, and accurate copies of all the aspect specifications
including Indexes and Table of Contents,



          MNA objects to this request because plaintlftS have not identified the specific design or

manufactruing process that produced the defect alleged to be present in the tire in question,

Accordingly, this request is nothing more than an impermissible 11fi;;hing expedition 11 fur

infor1nation generally related to every a  processes ai issue in this case, upon entry of an appropriate confidentiality proiective order,

  MNA will search for and produce docmnents 1·esponsive to this request for the corr1ponents and

  processes identified at the time the tire in question was 1nanufactured at the Dothan, Alabama

  plant.

            To the extent this request seeks documents outside the relevant scope, MNA further

  objects to this request because it is ove1·ly bl'oad, unduly burdensome, and seeks documents that

 are neither relevant to the subject tnatter of this case nor rea~onably calculated to lead to the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

 tire, plar1t, and time period relevant to this action.

           MNA further objects to the extent this request seeks or attempts to seek inforn1ation that

 con::i.titute.~   uommercially sensitive, confidential business infbnnation ofMNA. Pur&uant to Rule

 507 of the Texas Rules of Evidence, MNA asse1is trade secret protection for such information.

 )lliQUEST FOR PRODUCTION NO. 43. ~

           Pleaue in this case,


4526987                                            33



                                                                                                l'RFP00038


                                                                                                        MR 0272
         Please produce a t1ue, complete and accurate copy of all discovery produced by Michelin
 in Velo, et. Al. v. Michelin, et al., filed in lvfaricopa County Superior Court, CV2012"·007346.



          MNA objects to this request because .it is overly broad and seeks documents that are

 neither relevant to the subject matter of this case nor :reasonably calculated to lead to the

 discovery of admissible evidence. Velo, et. al. v. MNA involved a different tire from the tire in

 question in this case. Plaintiffs have failed to lhnit the scope of this request to the tire relevant to

 this action. MNA objects to the extent this request seeks or atten1pts to seek information that

 constitutes commercially sens"itive, confidential businest:i information of MNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

 REOU8STFORP]1QDUCTIONNO. 45:

        Please provide tlue, complete and accurate copies of any and all depositions with exhibits
 givml by Michelin employees Randall Clark, Michael Wiscchusen, Michael Riley, Paul Northrop
 and Tom Gruenholz.



          After a rea         Please provide true) complete and acci.1rate quality control/work procedures including but
 not limited to: 1NC and 1NC3R-A work proce identify the components and processes at issue in this case, upon entry of an

 appl'opriate eonfidcntiality protective order, MNA will seal'ch for and produce documents

responsive to this request for the components and processes identified at the tirr1e the tire in

 question was manufactured at the l)othan, Alabama plant.

          To the extent this request seeks documents outside the relevant scope, MNA fiui:her

objects to this request because it is overly btoad, unduly burdensome, and seeks documents that

&t'e neither relevant to the subject matter of this case nor reasonably calculated to lead to lhe

discovery of admissible evidt..nce. Plaintiffs have failed to limit the scope of this reque11t to the

tire, plant, and ti1ne pel'iod relevant to this action.

          M'NA further oQjects to the extent this reque3t seeks or attempts to seek infol'mation that

constitutes commercially sensitive, confidential bu          Please provide true, complete and accurate copies of Michelin Technical Notes.



          After a reasonable and diligent search, MNA has not located any documents responsive

 to this request for tires in the relevant scope. MNA objects to this request as being vague and

 ambiguous in it8 use of the term !!Michelin 1'echnical Notes 0 as that tenn is undefined. ·ro ·the

 extent this request seeks documents outside the relevant sc()pe, M'NA further obj.ects to this

 request because it is overly broad, unduly burdenso1ne, and seeks documents that are neither

 relevant to the subject matter of this case nor reasonably calculated to lead to the discovery of

 adrn.issible evidence. Plaintiff\:; have fhiled to limit the scope of this request to the tire, plant, and

 time period relevant to this action.

          MNA .further oQiects to the extent this request seeks or attempts to seek information that

 C()nstitutes commercially sensitive, conJidential business information ofMNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation.



       Please provide true, complete and accurate copies of Michelin's Print Adve1iising
conce111ing the subject tire.



          MNA produces MNA-MED!NA-0000152 - MNA-MEDINA-0000230. MNA objects to

this request as being vague and mnbigi1ous in its u11e of the term nPrint Advertising" as that term

is not de'fined.



        Please provide true, complete and accurate copies of Michelin's O'W11ers Manual and 1'ire
Fitrnent Guide.




4526987                                            36



                                                                                                     PRFP00041



                                                                                                              MR 0275
          MNA produces MNA-MEDINA-0001270 - MNA-MED!NA-0001285 and MNA-

  MEDINA-0000564 - MNA-MEI)INA-0001192 fol' the relevant scope,



        Please provide a true) con1plete and accurate copy of Michelin's Power Point
 Presentation 1nadc to NH'fSA on November 1, 2006,



          MNA prnduccs MNA-MEDINA-0001221 - MNA-MEDINA-0001268.




4526987                                  37



                                                                              PRFP00042


                                                                                   MR 0276
EXHIBITC


           MR 0277
Pat Mi liorini

From:                              David Shapiro
Sent:                              Thursday, May 28, 2015 4:56 PM
To:                                Pat
Subject:                           Fwd: Medina v. Michelin



David C. Shapiro, Esq.
Luis P. Guerra, L.L.C.
6225 N. 24th Street1 Suite 125
Phoenix, Arizona 85016

0: 602.381.8400
F: 602.381.8403
E: dshapiro@1QQ.!Jgr.r.g. ,i:;om
W: V:LYIJW.lpguerra.com




                        LUIS ~ GUERRA,        •                     f            •           J   •
                                                                                                            l
                                                 . . I I I - "' I                                ·1 1. I
                                              I. i \ , • i 'y
                                                                    - ' . •
                                                                    I ! ! ,_ 1
                                                                              • !
                                                                                 1
                                                                                        .
                                                                                     ,- _:   i       J     ! i l -· •. f
                                                                                                                    >.I ,




I3egin forwaI
Subject: Re: Medina v. Michelin
Date: May 28, 2015 at 8134112 AM MST
To; Giles Schanen 
Cc: Chris Blackerby 

We added two paragraphs at the very end. Thx.

David C. Shapiro, Esq.
Luis P. Guerra, L.l...C.
9225 N. 24th Str~et Suite 125
Phoenix Arizona 85016


O: 602.381.8400
F: 602.381.8403
E: dshaplr.g_@lpguerra.com
W: www.lpguerra.9grn

Sent from my iPhone
On May 28, 2015, at 4:21 AM, Giles Schanen  wrote:

         David,




                                                                                                                            MR 0278
Thank you for sending this draft. Would you mind identifying the changes you have made to the Velo
protective order? This version is not red lined and so ! would appreciate if you could please list any
changes/additions so that we do not have to make a tine by line comparison, which will take time.

Your email is correct that MNA anticipates being able to make its supplemental production within 10-14
days of the protective order being entered.

Also, after we spoke yesterday I went back through the discovery requests/responses. For several
requests, particularly those seeking manufacturing/inspection related documents, Michelin has asked
you to identify your defect theories and the tire components/manufacturing processes at issue so that
Michelin can identify and produce relevant documents. In order for Michelin to locate the appropriate
responsive documents and produce them within the time frame, discussed above, we need you to
provide this information as soon as possible. If you have any quest.io~;;: or would like to discuss further,
please let me know.

Thanks,
Giles




Giles M. Schanen, Jr.
Partner
giles,?Sbanen@n~,lsonmullins,5,'.Q!I!

Nelson Mullins Riley & Scarborough LLP
Poinsett Plaza, Suite 900
104 South Main Street, Greenville, SC 29601
Tel: 864.250.2296 Fax: 864.232.2925
www.nelsonmullins.com
(view   ~1.Qr-----       -




                                                                                                           MR 0279
EXHIBITD



           MR 0280
Pat Mi liorini

From:                                     Giles Schanen [giles.schanen@nelsonmullins.com]
Sent:                                     Friday, May 29, 20151:20 PM
To:                                       David Shapiro; 'e.pmig!iorini@lpguerra.com'; guerra@lpguerra.com
Cc:                                       Chris Blackerby (cblackerby@germer-austin.com); Tom Bullion (tbullion@germer-austin.com)
Subject:                                  FW: Medina - Protective Order


David and Luis,

I have been in an offsite meeting all day and just retrieved two voice mails from you in which you state that! have not
responded to your communications concerning your proposed protective order. You voice mails are not correct, as I
responded in writing concerning your proposed protective order early this morning. Please see below, where I am again
forwarding my response. I believe our position on the protective order is very clear-that we cannot agree to your
added language, which would render the protective order meaningless and would expose Michelin's trade secrets to
public disclosure. If you will agree to remove that language, we will move forward with the agreed protective order and
with our supplemental production, which we would anticipate making within 10-14 days of entry of the protective
order. !fyou will not agree to remove the language, please let me know as soon as possible so we can move the court
for entry of our protective order.

Also, you have not acknowledged my email to David of 5/28/15, in which I noted that for several requests, particularly
those seeking manufacturing/inspection related documents, Michelin has asked you to identify your defect theories and
the tire components/manufacturing processes at issue so that Michelin can identify and produce relevant documents.
!n order for Michelin to locate the appropriate responsive documents and produce them within the time frame
discussed above, we need you to provide this information as soon as possible. If you have any questions or would like to
discuss further, please let me know.

Thanks, and I hope you both have a great weekend.

-Giles




Nelson Mullins
Giles M. Schanen, Jr.
Partner
gi les. s~hanen@nelsO.IJ.[IJ,1,1,l lins. corn
Nelson Mullins Riley B: Scarborough LLP
Poinsett Plaza, Suite 900
104 South Main Street, Greenville, SC 29601
Tel: 864.250.2296 Fax: 864.232.2925
www .nelsonmullins.com
(View.,JJ:i2) ............




From: Giles Schanen
Sent: Friday, May 29, 2015 6:19 AM
To: 'David Shapiro'




                                                                                                                       MR 0281
EXHIBITE



           MR 0282
Pat Mi liorini
From:                            David Shapiro
Sent:                            Friday, August 21, 2015 9:42 AM
To:                              Pat
Subject:                         Fwd: Medina v. Michelin




 David C. Shapiro, Jtsq.
 I,uis P. Guerra, L.I,.C .
.9225 N. 24th.ii(reet, Suite 125
 Phoenix. -6.rizoIJJl 85016


0: 602.381.8400
F: §02..181.8403
E: dshapiro(dJJpglJ_erra.con1
\V: W\\'\V.l.QfilLGITa.co1n

Sent from my iPhone

Begin forwarded message:

        From: Giles Schanen 
        Date' lune 4, 2015 at 2:51 :01 PM MST
        To: "~shapiro (ii) IPfilJerr a. c0111" 
        Subject: RI~: Medina v. Michelin

        David, I got your email and am basing the production off what you identified in the cornplaint and
        response to disclosures. We are working on the production and still anticipate making it within 10-14
        days of entry of the protective order as originally estimated.

        Sent from my Android phone using TouchDown                 (www.nitrodes~.com)


        -----Original Message-----
        From: David Shapiro [dshapiro@J.Rguerra.com]
        Received: Thursday, 04 Jun 2015, 5:48PM
        To: Giles Schanen [giles.schqnen@nelsonmulUns.com]
        Subject: Medina v. Michelin

        Giles:

        We never heard baclc frotn you. When can we expect to receive the docutnents?

        David C. Shapiro, Esq.
        l.,uis l>. Guerra, l,,f,.C.
        6225 N. 24th Street,""Suire 125
        p_@s;nix. Arizona 85QJ6



                                                                       1



                                                                                                                MR 0283
EXHIBITF



           MR 0284
_.,.,,!




                                                          LA\¥ OFF!CI:S
                                            LUIS P.       GUERll~A,       L.L.C.
                                               6225 North 7.4ti. Stnwt, Suite 125
                                                PHOENIX, ARI~()]llA 85016

           LUIS P. GUF,RRA*
           DA YID C. SHAPIRO                                                         Telephotic (602) 381-8400
                                                                                     Telccop\c1· (602) 381-8403
                                                                                     WWW.LFGUERRA.COM

                                                     August 4, 2015

           Via E-mail and lJJL. Mail
           Chris Blackerby
           Ger1ner Bea1nan & Brown PLLC
           301 Congress Ave, Ste. 1700
           Austin, TX 73701

                  Re:         Medina v. Michelin,   ~t   al

          Dear Chris:

                 We are very disappointed by your letter 1 • It is inisleading and inaccurate. The
          burden is on MicheliI1 when it Vlithholds ru1d conceals its ow11 documentation and
          evidence. Si11ce all of the docum·~nts requested are Michelin is docIDnents, Michelin
          knows exactly which documents ii withheld and did not produce. Plaintiffs have been
          waiting for more than lhree (3) mcnths for this docurneutation with false promises and
          assuran.ces.

                  Notably, to assure that th;:se sher1an.igans did not occur, wl1ile wa1t1ng for
          Michelin's disclosure over t11e last 8everal ~11ontl1s·, Plaintiffs' com1sel took. the
          initiative and· repeatedly reached out to- J'vfichelin 's defense coun. August 4, 2015
 Page 2


 our leiter cortce1ning its reprehensit le lack of clisclosure.

       Consequently, your letter of today· is nothiI1g but a self-serving letter only sent
after! called you today about Michelin's lack of production. Still, Micbelin had no
farther production to offer. Therefore, the meet and confer already took place not only
today but throughout the wait for the outstanding discovery. As such, Plaintiffs much
more than met and complied with the letter, spirit and intent of Rule 191.2 of Tex. R.
Civ. Proc.

        Still, in s.pite ofMic.helin's steadfast refusal to produce the doct11ne11ts and eve11
after receiving your letter, we attentpted ·yet arlother rneet arid con.fer just minutes ago
when Luis 1.eJt you a voic.ernail. Still, in_ a final effort before we file our Motior1) we
would be willh1g to 1neet and confer with Michelin this afternoon at a ti1ne conve11ier11.

       Micheli11's actions are even more egregious because at the sa1ne ti111e .'Michelir1
hides and c011ceals releva11t docu1r_ents, I)laintiff.'l have made the tire available, 11ave
offered the1nselves for depositioru (which have take11 place) and made the vel1icle
available for an unfettered ir1spectic11 for-Michelin's experts.

         Enough is enough. Obduli1's life - as you saw last week - is a day-to-day
struggle to survive without any resemblance to the life she led before the tire failure.
There is no time to waste. We arc hot on Michelin's schedule. The lives of this family
are at stake. It is ti1ne to act. Words l1ave proved lL<>eless. So, unless we l1ear fro1n you
today about tlte 1neet and con.fer, we are ready and willing to file the necessary 1notion
infOrrning the Court of.'Michelin's ·;iolation of the discovery rules and defiant conduct
i11 this case and others.

      To tr1ake sure that you. have received this letter, we have e-1nailed it to you and
have contacteti your office infonnir ,g t11e1n of it.

                                                    Very truly yours,

                                                    LUIS P. GJJJ;RRA,1=.L.C.
                                                  . ·~.---~~=:::=>
                                                  \j         "'· -·· S'--   ---,
                                                       =-·-·-·----
                                                    Lih&P: Guerra
                                                    David C. Shapiro

LPG/DCS/pm




                                                                                          MR 0286
EXHIBITG



           MR 0287
                                                                                                 AUSTIN BEAUMONT HOUSTON
                                                                                                            ~ermer co.111



                                                                                                        THOMAS M. BULLION JU
                                                                                                                            PARTNER
                                                                                                        Direct Dial: 512.482.3535
                                                                                                           tbulllon@germer.co111

                                                    August 13, 2015


 VIAFACSlMJ.!Jl

 l;uis P, Guerra
 I>avid C. Shapiro
 l,uisP. Guerra, I~.L.C.
 6225 N. 24th Street, Suite 125
 Phoenix, Arizona 85016

          Re:      Cause No, DC-14-07255; Samuel Medina, et al. v. Michelin North America, Inc..
                   and Jose Bustillo d/bla Mundo C~ars; In the 134111 District Court of /)a/la~ County,
                   l'exas.

I)ear Counsel:

        I arr1 writing this k~lter to rc'lpond to your letters dated August 2, 31 4 and 5 in which you
allege that M'ichelin North America, lnc, C'MNA") has refused to produce documents in this
case. :M.NA responded to plaintiffs' request for production, lodged objections, and produced
documents subject to those o~jections, As we have made clear several times, we will be glad to
con±br with you about each of MNA,s discovery responses and the scope of discovery. Please
let us know if you arc willing to co1tl'er as required by the 'fexas Rules of Civil Procedure. If you
file a motion to compel without doing so, \Ve will inform the Court that you have refused to
engage in a .meaningful discovery conference.

         1'hc request in your August 2 letter for infonnation on MNA 1 s contentions about why the
tire in question failed caUs for the opinions of MN'A' s testifying experts and is premature. MNA
will timely disclose the opinions of its testifying experts and provide the1n for deposition in
accordance with tho scheduling order entered in this case. 1 Furthel' the Texas Rules do not
provide for discovery by con·espondence. Yom· staten1ent that your letters or ours amount to
admissible evidence is contrary to both the 1··exas Rules of Civil Procedure and the 1'exas Rules
of Evidence.

          With respect 1o your       lett~1·   dated August 3, MNA will produce corporate repl'esentative
witnesses ±Or deposition pursuant to the 'Tex.is Rules. Let me la1ow when you would like to
1 To the extent you are equ<1ti11g your request for such c:ontent!ons to MNA's request that you identlfy the
coinpouents and proc:essei; August 13, 2015
Page2



discuss dates and topics. In Texas, it is standard pmctice to provide a list of proposed topics   so
the parties ca11 address and hopefully resolve any issues before the depositions,

        Finally, in response to the statements in your August 4 and 5 letters regarding the Velo
case, MNA has of±bred to confer with you on a scope of discovery as was done in Velo. We
have i1ot offered to produce the san1c documents as produced in Velo as that case involved a
different tire.

        We remain willing to have a meaningful conference on any discovery issne and we look
forward to hearing from you regarding scheduling such a conference.



                                           j{d;;ltt.~
                                            Thomas M. Bullion lll

cc.:    Noel Sevastianos (via facsimile)




                                                                                                       MR 0289
EXHIBITH



           MR 0290
                                        CAUSE NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA                            )        IN THE DISTRICT COURT OF
MEDINA, HUSBAND AND WIFE,                           )
INDIVIDUALLY;NATALYEMEDINA,                         )
INDIVIDUAI,LY; NAV!L GIBSON,                        )
INDIVIDUALLY,                                       )
                                                    )
        PLAINTIFFS,                                 )
                                                    )         DALLAS COUNTY, TEXAS
vs.                                                 )
                                                    )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN)
IN STATE DEFENDANT,               )
                                                    )
        DEFENDANTS.                                 )         134TH JUDICIAL DISTRICT

        MICHELIN NORTH AMERICA. INC. 'S SUPPLEMENTAL RESPONsES AND
       OBJECTIONS TO PLAINTIFF'S FIRST SET OF REQUEST FOR PRODUCTION

TO:     Plaintiffs, by and through their attorney of record, Luis P, Guerra, David C. Shapiro, Luis
        P, Guerra, LLC, 6225 N, 24th Street, Suite 125, Phoenix, Arizona 85016.

        COMES NOW Michelin North America, Inc. ("MNA"), defendant in the                above~sty!ed


and numbered cause, and submits these, its supplemental responses and objections to Plaintiff's

First Set of Reque&'t for Production.

                                              Respectfully submitted,
                                              GERMER BEAMAN & BROWN, P.L.L.C,
                                              301 Congress Avenue, Suite 1700
                                              Austin, Texas 78701
                                              (512) 472-0288 Telephone
                                              (5 I2) 472-0721 Facsimile

                                              By:   lllM ~J11~                   l,ll
                                                         Thomas M. Bullion III
                                                         StateBarNo. 03331005 'fvl..\l(JUI'   c:~,
                                                         Chris A Blackerby
                                                         State Bar No. 00787091

                                              ATTORNEYS FOR DEFENDANT
                                              MICHELIN NORTH AMERICA, INC.




                                                                                                PRFP00047



                                                                                                       MR 0291
                                    CERTIFICATE 9F SERVICE

          I certify that a true and correct copy of the foregoing document has been forwarded to all
 known counsel of record as set forth below on this 16th day of June, 2015.

 Luis P. Guerra                                Via Certified Mall, Return Receipt Requested
 David C. Shapiro
 Luis P. Guerra, I,,L,C.
 6225 N. 24th Stree~ Suite 125
 Phoenix! AZ-8-5016

James B. Ragan                                 Via Regular Mail
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, TX 7840 I

Noel Sevastianos                               Via Regular Mail
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo dlb/a Mundo Cars                Via Regular Mail
6422 Day Street
Dallas, 'I'exas 85227
Pro Se




4530886                                          2



                                                                                              PRFP00048



                                                                                                       MR 0292
                                         !!ITRQDUGTION

           The tire at issue in this case is a Michelin LTX M/S P255/70R16 tire bearing DOT

 number B7LBEVUX3101 (the "tire in question'').            The tire in question was designed by

 Michelin Americas Research & Development Corporation ("MARC"), which merged with and

 became a division ofMNA on January I, 2008, and manufactured by MNA during the 3 lst week

 of2001 at its Dothan, Alabama plant. Unless otherwise indicated, MNA's responses are limited

to infonnation concerning the tire in question and tires built to the specification in place for the

tire in question at the I)othan, Alabama plant during the sixth months before and six months after

the date of manufacture of the tire in question (the "relevant scope').

                                 TRADE SECRETS OBJECTION

          :MNA objects to many of the discovery requests because they seek information and/or

documents that are of a confidential, proprietary or commercially sensitive nature to MNA,

exempt from discovery under notions of constitutional privacy and/or that may be covered by or

be the subject of express or implied confidentiality, secrecy or nonpublication agreements or

understandings. To the extent necessal'y, MNA objects to the discovery requests in that they

seek the discovery of trade secret information and documents, including confidential research,

development and technical information. MNA states that information and documents responsive

to some of the discovery requests may have been withheld because these discovery requests seek

privileged information and privileged docun1ents that constitute the trade secrets of MNA,

Disclosure of these b·ade secrets would, result in substantial prejudice and harm to MNA.

'fherefore, MNA contends it is essential to MNA's operations that its work and documents

remain confidential.

          Texas law protects the disclosure ofMNA's trade secrets. A trade secret may consist of

any trade formula, pattern, device or compilation of information that is used in one's business


4530886                                          3



                                                                                               PRFP00049



                                                                                                       MR 0293
 and gives one an opportunity to obtain an advantage over co1npetitors who do not know or use it.

 Computer Assoc. Int 11. Inc. v. Altai. Inc., 918 S,W.2d453, 453 ('fex. 1996) (citing Fiyde CJml,__Y,.

 Huffines, 314 S.W.2d 763, 776 (1958)),

          MNA's confidential policies, research, development and technical information are

 valuable and crucial trade secrets of MNA that give it an advantage over its competitors in a

 highly competitive and secretive industry.       Moreover, MNA makes reasonable effo11s to

maintain the secrecy of this information, the information is of substantial value to MNA, the

information would be very valuable to MNA's competitors, and the infonnation derives its value

by virtue of the effort of its creation and lack of dissemination. Accordingly :MNA believes such

information constitutes a trade secret and should be protected. from disclosure.

          Unless otherwise stated in its responses, MNA is not withholding any privileged

documents/information within the relevant scope. However, to the extent plaintiffs do not agree

with the scope of :MNA's discovery responses, MNA reserves the right to have its objections to

scope ruled upon prior to expanding the scope of its responses and its search Jar responsive

and/or privileged documents/information.

          Subject to the foregoing, MNA hereby answers the individual requests as follows:

                         RESPQNSE TO REQUESTS EQR PRODUCTION

REQUEST FOR PRO!JUCTJON N0.-1;.

        Identify and produce the organizational charts showing the functions and reporting
structure of Michelin North America1s departments, divisions, or units, whether domestic or
foreign, responsible, either directly or indirectly, for: research, design and development;
manufacturing and production; quality control of the subject tire and the 1nodel tires.



          After a reasonable and diligent search, MNA has not located any docurnents responsive

to this request relating to the Dothan, Alabama plant during the relevant scope. Upon entry of an



4530886                                          4



                                                                                                PRFP00050



                                                                                                         MR 0294
 appropriate confidentiality protective order, MNA will produce its record retention policy in

 place at the time this lawsuit was served upon MNA, MNA objects to this request because it is

 overly broad and because it seeks documents that are neither relevant to the subject matter of this

case nor reasonably calculated to lead to the discovery of admissible evidence. MNA further

objects to the extent this request seeks or attempts to seek infonnation that constitutes

commercially sensitive, confidential business information ofMNA. Pursuant to Rule 507 of the

'I'exas Rules of Evidence, MNA asserts trade secret protection for such information,

SU_pPLEMENTAL RESPONSE:

          :tvt:N"A incorporates its objections above in its original response.        Subject to the

confidentiality protective order entered in this case, MNA produces its record retention policy in

place at the time this la"\Vsuit was served upon MNA as         MNA~MEDINAw0001507          - MNA-

MEDINA-0001529.

REQUEST FOR PRQDUCTION NO. 2:

      Identify and produce true, complete and accurate Miche!in 1s Decision Tree Manual also
known as Michelin's Aspect Specifications,

RESPONSE:

          MNA objects to this request because plaintiff.'3 have not identified the specific design or

manufacturing process that produced the defect alleged to be present in the tire in question.

Accordingly, this request is nothing more than an impennissible "fishing expedition 11 for

infonnation generally related to every aspect of MNA's design and manufacturing process,

whether or not related to plaintiffs' claims in this case. If plaintiffs will identify the components

and processes at iss11e in this case, MNA will search for and produce documents responsive to

this request for the components and processes identified during the relevant scope.




4530886                                            5



                                                                                                 PRFP00051



                                                                                                        MR 0295
           To the extent this request seeks documents outside the relevant scope, MNA objects to

 this request because it is overly broad and seeks documents that are neither relevant to the

 subject matter of this case nor reasonably calculated to lead to the discovery of admissible

 evidence. Plaintiffs have failed to limit the scope of this reque.<>t to the plant and time period

 relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek infonnation that

 constitutes commercially sensitive, confidential business infonnation of M:NA. Pursuant to Rule

 507 of' the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

l!UPPLEMEN'(AL RES]'ONSE:

          MNA incorporates its original response. Subject to the confidentiality protective order

entered in this case, MNA produces MNA-MEDINA-0001287 - MNA-MEDINA-0001312 and

MNA-MEDINA-0001815 - MNA-MEDINA-0001820 for the relevant scope or the oldest

available for the components arid processes identified by plaintiffs.

REQUEST FOR PRODUCTION NO. 3:

          Please produce true, complete and accurate copie.<> of the General Principals.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for the relevant scope. lJpon entry of an appropriate confidentiality protective

order, MNA will produce its record retention policy in place at the time this lawsuit was served

uponMNA.

          To the extent this request seeks documents outside the relevant scope, MNA objects to

this request because it is overly broad and seeks documents that are neither relevant to the

subject matter of this case nor reasonably calculated to lead to the discovery of admissible




4530886                                            6



                                                                                              PRFP00052




                                                                                                      MR 0296
 evidence. Plaintiffs have failed to limit the scope of this request to the p!ant and tilne period

 relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek infonnation that

 constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

507 of the Texas Rules of F,vidence, MNA asse1ts trade secret protection for such information.

SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.          Subject to the

confidentiality protective order entered in this case, MNA produces its record retention policy in

place at the time this lawsuit was served upon MNA as MNA-MEDINAM0001507 - MNA-

MEDINA-0001529.

REOUEST FOR PRO])UCT!ON NO _1;_

         Please produce any position paper regarding tire date !imitations produced by any
employee or past employee of Michelin North America including but not limited to any and all
drafts· and Versions of the paper titled !!J.Jmit Date of Utilization. u



          Upon entry of an appropriate confidentiality protective order, MNA will produce

documents responsive to this request. To the extent this request seeks documents outside the

relevant scope, MNA objects to this request because it is overly broad and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.

          MNA fmther objects to the extent this request seeks or attempts to seek information tha1

constitutes commercially sensitive, confidential business infor1nation of MNA. Pursuant to Rule

507 of the 'fexas Rules of Evidence, MNA asserts trade secret protection for such information,




4530886                                             7



                                                                                              PRFP00053



                                                                                                      MR 0297
 SUPPLEMENJAL RESPONS]l;

          MNA incorporates its objections above in its original response,          Subject to the

 confidentiality protective order entered in this case, MNA produces :MNA~MEDINA-0001435 -

 MNA-MEDINA-0001441.

 REQUEST FOR PRODUCTION NO. 5:

          Please produce a true1 complete and accurate copy of the 2011 Michelin LTX M/S Data
 Sheet.

RESPONSE:

          After a reasonable and diligent search, lvINA has not located any documents responsive

to this request for the relevant scope. To the extent this request seeks documents outside the

relevant scope, MNA objects to this request because it is overly broad and seeks documents that

are neither relevant to tlie subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence, Plaintiffs have failed to limit the scope of this request to the

time period relevant to this action.

REOUEST FOR PRODUCTION NO. 6:

      Please produce a true, complete and accurate copy of the 2001 Michelin Limited
Warranty Manual.

RESPONSE:

          MNA produces the limited warranty manual as       MNA-MEDINA~OOOI270          -   MNA~

MEDINA-0001285.

REOUESTFORPRODUCTIONNO. 7:

       Please produce true, complete and accurate copy of any and all limited warranty claim
forms and consumer claims for Michelin I.,TX MIS tires returned for tread/belt separation,




4530886                                         8



                                                                                             PRFP00054



                                                                                                     MR 0298
 RESPONSE:

          MNA produces claim fonns and consumer claims for the model of the tire in question

 manufactured at Dothan during the relevant scope returned with the allegation of the condition of

 a tread or belt separation as MNA-MEDINA-0000001 - MNA-MEDINA-0000010, MNA-

 MEDINA-0000151, and MNA-MEDINA-           00 00231   - MNA-MEDINA-0000259. Dpon entiy of_

 an appropriate confidentiality protective order, MNA will search for and produce documents

 responsive to this request for tires common green to the tire in questioni if any exist. To the

extent this request seeks documents outside the relevant scope, MNA objects to this 1·equest

 because it is overly broad, unduly burdenso1ne, and seeks documents that are neither relevant to

the subject matter of thls case nor reasonably calculated to lead to the discovery of admissible

evidence. Plaintiffs have failed to limit the scope of this request to the tire, plant, and time

period relevant to this action,

SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.        Subject to the

confidentiality protective order entered in this case, MNA produces   MNA~MEDfNA~0001286,


MNA-MEDINA-0001366 - MNA-MEDINA-0001376 and MNA-MEDINA-0001431 - MNA-

MEDINA-0001434 for tires common green to the tire in question for the relevant scope.

REQUEST FOR pRODUCTJON NO,_!!;

       Please produce true, complete and accurate copies of Discount Tire claims and code sheet
for Michelin LTX MIS tires.

RESPONSE:

          MNA produces Discount Tire claim fonns for the model of the tire in question

manufactured at Dothan during the relevant scope as      MNA~MEDINA~0000231          and   MNA~


MEDINA-0000260 - MNA-MEDINA-0000563. Upon entry of an appropriate confidentiality



4530886                                        9



                                                                                             PRFP00055




                                                                                                     MR 0299
 protective order, MNA will produce documents responsive to this request for tires common

 green to the tire in question, if any exist. "fo the extent this request seeks documents outside the

 relevant scope, MNA objectR to this request because it is overly broad, unduly burdensome, and

 seeks docmnents that are neither relevant to the subject matter of this case nor reasonably

 c_aJ_ciilate_cl_Jo le~d __t_q __th~ ~~~-~-overy__(}_f_admissible _e\li_c!_ence. Plaintiff~_ have failed to limit the

 scope of this request to the tire, plant, and time period relevant to this action.

 SUPPLEMENTAL RE.SPONSE:

          MNA incoiporates its objections above in its original response.                         Subject t() the

 confidentiality protective order entered in this case, MNA produces MNA-MEDINA~0001286

and MNA-MEDINA-000143l -MNA-1vIEDINA-0001434 for tires common green to the til'e in

question for the relevant scope.

REQUEST FOR PRODUCT10N NO. 9:

        Identify and produce copies of the model tire's and similar tires specifications, including
belt skim stock, carcass ply, belt edge strip, and belt edge cushion or insert specifications, steel
cord specifications, green tire specifications, cured tire specifications, tire building
specifications, blueprints, drawings, schematics, diagrams, photographs, x-rays, I-rays, and/or
holograms from the date those tires were manufactured to the present or to the end of production.
This request includes documents, including but not limited to change orders and product change
proposals (including product change proposals that were not adopted) relating to changes in the
specifications for the production life of the model til'e and tires that replaced the model tire. This
request includes specifications and change documents for the model ti!'e p!'epared prior to the
manufacture of the subject tire. This request also includes any tire data book or Tire Fitment
Guide covering the subject mode! tire.

RESPONSE:

          MNA produces the data book and fitment guide relating to the model of the tire in

question during the relevant scope as MNA-MEDJNA-0000152 - MNA-MBDJNA-0000230 and

MNA-MBDJNA-0000564               -   MNA-MEDJNA-0001192.                Upon     entry     of an      appropriate

confidentiality order, MNA will search for and produce the specifications, change documents,




4530886                                                 lO



                                                                                                               PRFP00056



                                                                                                                        MR 0300
 and mold drawings for tires in the relevant scope. MNA also objects to this request as being

 vague and ambiguous in its use of the tenn 11 similar tires 11 as that term is undefined.

           'fo the extent this request seeks documents outside the relevant scope, MNA objects to

 this request because it is overly broad, unduly burdensome, and seeks documents that are neither

 releyiro_t..,to   th~ __sµbject,,,1p_atter   o_t_this c_a:>e nor___r_~~sonably   calc~1lated   to le.ad to the discovt."l'Y of

 admissible evidence. Plaintiffs have failed to limit the scope of this request to the tire. plant, and

 time period relevant to this action.

           MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such h1formation.

           MNA specifically objects to this request to the extent it seeks production of MNA's

rubber compound fotmulas.                     Rubber compound formulas are trade secrets that are closely

guarded and protected by MNA. The information is of significant value to and is not known to

MNA1s competitors. Plaintiffs have not demonstrated any need to discover these valuable trade

secrets ofMNA.



          MNA incorporates it RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

 to this request for the relevant scope. MNA objects to this request because plaintiffs have not

 identified the specific design or manufacturing process that produced the defect a!leged to be

p;re_~-~rit1ll__ the t_il;:~_il1 qu~~ti_'?!l:. A_ccord_i~gly,   thi_s_ .!::guest i_s __!lo_!hing more than an impermissible

 "fishing expedition 11 for information generally related to every aspect of MNA1s design and

manufactm'ing process, whether or not related to p!aintiffs1 claims in this case.

          To the extent this request seeks documents outside the relevant scope, MNA objects to

this request because it is overly broad, unduly burdensome, and seeks documents that are neither

relevant to the subject matter of this case nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiffs have failed to liinit the scope of this request to the tire, plant, and

time period relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business infotmation ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such intOrmation.

REOUESTFORPRODUCTIONNO. 11:

        Identify and produce any and all documents, relating to personal injury claims and/or
lawsuits involving separations, or alleged separations of Michelin North America B2001
P265/70 Rl 7 Michelin LTX MIS p-metric tires, similar tire.. appropriate confidentiality protective order, MNA will search for and produce any lawsuit

 complaints, or documents identifying any personal injury claims, concerning tires common green

 to the tire in question during the relevant scope, if any exist. MNA objects to this request as

 being vague and ambiguous in its use of the term "B2001" as that te1m is undefined. MNA also

 o_bJe_yts_ t() __:t]lis reqtJ_est a_s__}J_eing _yag':fe ~nd ai::ibiguoEs in its use of the term 11 similar tires'1 as that

 term is undefined.

          'I'o the extent this request seeks documents outside the relevant scope, and to the extent it

seeks documents in addition to those which- identify personal injury claims, or lawsuit

co1nplaints, MNA objects to this request because it is overly broad, unduly burdensome, and

seeks documents that are neither relevant to the subject matter of this case nor reasonably

calculated to lead to the discovery of admissible evidence. Plaintiffs have failed lo limit the

scope of this request to the tire, plant, and time period relevant to this action, The tire is

incorrectly identified as a "P265/70 R17" tire. The tire in question is a P255/70Rl6.

          MNA objects to this request to the extent it seeks information protected by the attorney-

client and/or attorney work product privileges. MNA fu1ther objects to the extent this request

seeks or attempts to seek information that constitutes commercially sensitive, confidential

business information of :MNA. Pursuant to Rule 507 of the Texas Rules of Evidence, MNA

asserts trade secret protection for such information.

SUPPLE!y!ENIAL RESPONSE:

          MNA incorporates its objections above in its original response.                             Subject to the

confidentiality protective order entered in this case, MNA produces MNA-MEDINA-0001377 -

MNA-MEDINA-0001430 for tires common green to the tire in question for the relevant scope.




4530886                                                    13



                                                                                                                    PRFP00059



                                                                                                                              MR 0303
 REQUEST FOR.PROD!)CTION NO. 12:

        Identify and produce any and all documents, relating to adjustments of P265/70 RI 7
 Michelin LTX MIS pwmetric tires, similar tires and all tires fron1 the same LTX tire line
 manufactured by Michelin North America with the same belt skim stock code and/or belt edge
 cushion or insert code as the subject tire, bearing separation related adjustment codes including
 but not limited to any and all adjustment codes for tread separation, belt edge separation,
 separation between the belts, separations between the inner belt and outer body ply, separations
 between he body piles, separations between the cushion and number one or bottom belt,
 separatiOriif"in the-sidewall or-·bead- ·area; all this·-· information from the date- the-- tires were-first
manufucture to the present or end of production. This requer:.i includes, but is not limited to
adjustinent forms, adjustment tickets, and summaries, including computer and graphical
summaries of adjustment forms or adjustment tickets, manuals relating to the adjustment and
inspection of tires and the docwnentatfon necessa1y to interpret adjustment records, including the
service condition codes index and/or adjur:.1:rnent records. Also, please produce a summary of
this adjustment data stating for each tire, the 1nodel and size, the month and year of manufacture,
the date of the adjustment or rejection of the claim and the state where the adjustment claim or
form was made or submitted.

RESPONSE:

          MNA produces the warranty claim procedure manual for the relevan1 scope as MNA"

MEDINA-0001193 - MNA-MEDINA-0001220 and claim fornis for the model of the tire in

question manufactured at Dothan during the relevant scope with the allegation of the condition of

a tread or belt separation as MNA-MEDINA-0000001 - MNA-MEDINA-0000010 and MNA-

MBDINA-0000231 - MNA-MBDINA-0000259. Upon entry of an appropriate confidentiality

protective order, MNA will search for and produce claim forms for the tires common green to

the tire in question manufactured at Dothan du1ing the relevant scope for the condition of a tread

or belt separation, if any exist Also upon entry of an appropriate confidentiality protective

order, 11NA will produce a list of adjustment codes. 1'o the extent plaintiffs identify codes

relevant to the condition of the tire in question and plaintiffs' c!ahns in this niatter, MNA will

produce documents reflecting the number of tires in the relevant scope returned with those

conditions, if any exist. To the extent this request seeks documents concerning codes that are not

relevant to the condition of the tire in question and plaintiffs' claims in this matter, or seeks



45308S6                                             14



                                                                                                       PRFP00060



                                                                                                                MR 0304
 infonnation concerning tires outside the relevant scope, MNA objects to this request because it is

 overly broad, unduly burdensome, and seeks information that is neither relevant to the subject

 matter of this case nor reasonably calculated to lead to the discovery of admissible evidence.

 Plaintiffs have failed to limit the scope of this request to the tire, plant, and time period relevant

 to this action. The tire is incorrectly identified as a 11 P265/70 Rl 7 11 tire. The tire in question is a

 P255/70Rl 6,

           MNA also objects to this request as being vague and ambiguous in its use of the tenn
 0
     similar tires 11 as that tern1 is undefined. Tires are not necessarily substantially similar to each

other because they share a common component, such as belt skim stock or belt edge cushion.

See ;!:3arcenas v. Ford Motor _Co., 2004 WL 2827249 (N,D, Cal. Dec. 9, 2004); McCloud v.

Goodyear Dunlop Tires NA, Ltb 2006 WL 64491, *! (C,D. Ill. 2006).

           MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

507 of the 1'exas Rules of Evidence, MNA asserts trade secret protection for such information,

SUPPLEMENT/l..1JlJlliPONSE:

           MNA incorporates its objections above in its original response,               Subject to the

confidentiality protective order entered in this case, MNA produces          MNA-MEDINA~0001286,


MNA-MED!NA,.0001366 - MNA-MED!NA-0001376 and MNA-MEDINA-0001431 - MNA-

MEDINA-0001434 for tires common green to the tire in question for the relevant scope,

REQUEST FOR PRODUCTION NO. l 3:

       Identify and produce any and all documents, co1nputer generated transmissions, such as
email, computer printouts, programs, tapes, photographs, and videotapes relating to property
damage claims involving separations, or alleged separations, in Michelin North America
P265/70 Rl 7 Michelin LTX MIS p-metric tires, similar tires and all tires from the same L'fX tire
line manufactured with the same belt skim stock code and/or belt edge cushion or insert code as
the subject tire from the date those tires were fitst manufactured to the present or to the end of


4530886                                             15



                                                                                                     PRFP00061



                                                                                                              MR 0305
 production. This request includes incident reports, accident reports, correspondence, and
 photographs for every property damage claim arising out of belt separations, belt edge
 separations, separations between the inner belt and the outer body ply, separations between the
 body piles, separations between the cushion and the number one, or bottom belt, and separations
 in the sidewall or bead area.

 RESPONSE:

          1'v1NA produces MNA-MEDINA-0000151 which contains information responsive to this

 request regarding property damage claims for the model of the tire in question manufactured at

 Dothan during the relevant scope with the condition of a tread or belt separation. After a

 reasonable and diligent search, MNA has not located any documents responsive to this request

regarding property damage claims for the tires common green to the tire in question

manufactured at Dothan during the relevant scope w:ith the condition of a tread or belt separation.

Upon entry of an appropriate confidentiality protective order, MNA w:ill produce jts record

retention policy in place at the time this lawsuit was served upon MNA.

          To the extent this request seeks documents outside the relevant scope, and to the extent it

seeks documents in addition to those which identify personal injury claims or lawsuit complaints,

MNA objects to this request because it is overly broad, unduly burdensome, and seeks

documents that are neither relevant to the subject matter of this case nor reasonably calculated to

lead to the discovery of admissible evidence. Plaintiffs have fuiled to limit the scope of this

request to the tire, plant, and time period relevant to this action. The tire is incorrectly identified

as a 0 P265/70 Rl 71' tire. The tire in question is a P255/70Rl 6.

          MNA also objects to this request as being vague and ambiguous in its use of the term

asimilar tires" as that term is undefined. Tires are not necessarily substantially similar to each

other because they share a common component, such as belt skim stock or belt edge cushion.

See Barcenas v. Ford Motor Co., 2004 WL 2827249 (N.D. Cal. Dec. 9, 2004); McCloud v.

Goodyear Dunlop Tires NA, Ltd., 2006 WL 64491, *I (C.D, Ill. 2006). MNA objects to this


4530886                                           16



                                                                                                   PRFP00062



                                                                                                          MR 0306
 request to the extent it seeks information protected by the attorney"olient and/or attorney work

 product privileges.

 SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.             Subject to the

 confidentiality protective order entered in this case, MNA produces its record retention policy in
      -                                          -


 place at the time this lawsuit was served upon MNA as MNA"MEDINA~0001507 - MNA-

 MEDINA-0001529.

 REQUEST FQR PRODUCTION NO. 14:

        All records of any communication ,between Michelin North America and any insuret,
state or federal governmental entity, consumer or safety group or advocates relation to questions,
insurance claims, trends, patterns or failure of the subject tire or model tires including but not
limited to the subject of tread, ply, belt, and/or cord separation.

RESPON!lli;


          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope, :MNA objects to this request to the extent it seeks

infonnation protected by the attorney~client and/or attorney work product privileges. To the

extent this request seeks documents outside the relevant scope, MNA further objects to this

request because it is overly broad, unduly burdensome, and seeks documents that are neither

relevant to the subject matter of this case nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiffs have failed to limit the scope of this request to the tire, plant, and

time period relevant to fuis action.

REQUEST FOR PRODUCTION NOJ2;

        All documents that contain Michelin North America's internal recommendations,
determinations, or guidelines as to the acceptable or unacceptable rate or frequency of loss
adjustment or any rate of frequency of loss adjustinent that requires that action be taken or
notification be given by or to any internal Michelin North America persons or organizations.




4530886                                          17



                                                                                                  PRFP00063



                                                                                                         MR 0307
 RESPONSE:

            After a reasonable and diligent search, MNA has not located any documents responsive
 to this reque~'t for the relevant scope, To the extent this request seeks documents outside the

 relevant scope, MNA objects to this request because it is over!y broad, unduly burden&ume, and
 seeks documents that are neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

 scope of this request to the tire, plant, and time period relevant to this action.

            MNA further objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

RFOUEST FOR PRODUCTION NO. 16:

           , Please produce true, complete and accurate copies of the design drawings for the subject
tire.

RESPONSE:

           Upon entry of an appropriate confidentiality protective order, MNA will produce

documents responsive to this 1·equest, if any.

SUPPLEMENTAL RESPONSE:

           MNA incorporates its objections above in its original response.            Subject to the

confidentiality protective order entered in this case, MNA produces MNA MNA-Mb"DINA~

0001469 - MNA-MBDINA-0001506.

REQUEST FOR PRODUC110NNO. 17;

        All non-lawsuit complaints, incident reports or other notices made by any dealership,
customer, consumer or government agency to Michelin North America alleging a tread
separation of P265/70 Rl 7 Michelin LTX MIS p-metric tires, similar tires and all tires from the
same LTX tire line documenting similar tires tread, belt, ply or cord separation or detachment,
whether partial or full.




4.530886                                           18



                                                                                                PRFP00064



                                                                                                        MR 0308
 RESPONSE:

          MNA produces consumer clairns for the model of the tire in question manufactured at

 Dothan during the relevant scope returned with the allegation of the condition of a tread or belt

 separation as MNA-IvIBDINA-0000151. Upon entry of an appropriate confidentiality protective

 qrde_r, Jv1NA   ·vvJJJ~ search__ for an~----~~oduce   consumer clai~s for the tires common green to the tire

in question manufactured at Dothan during the relevant s RESPONSE:

           After a reasonable and diligent search, .MNA has not located any documents responsive

 to this request for tires in the relevant scope, No tires in the relevant scope were 1nanufactured

 with nylon cap plies, MNA objects to this request as being vague and ambiguous in its use of the

 tenn 11 11y.l9:n__c'1.P_Pl!les!l an_~-!l~i_Jnilar_!_ires,"   a~ t~ose   tenns are undefined.

           To the extent this request seeks documents outside the relevant scope, MNA further

 objects to this request because it is overly broad, unduly burdensome, and seeks documents that

 are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

 discovery of adtnissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.



        Identify and produce any and all documents, relating to the building, tire builder training,
testing, and inspection of passenger and light truck tires at the Dothan, Alabama plant where the
subject tire was manufactured. This request includes, but i& not limited to standard practice
binders, tire building manuals, tire builder training manuals, equipment manuals, and/or other
materials and videotapes used to train tire builders. This request also includes documents,
photographs, and charts used to illustrate defects, or potential defects, in tires and/or problems or
potential problems in the tire building process.



          MNA objects to this request because plaintiffs have not identified fue specific design or

manufacturing process that produced the defect alleged to be present in the tire in question.

Accordingly, this request is nothing more than an impermissible 11 fishing expedition 11 for

infonnation generally related to every aspect of MNA1s design and manufacturing process,

whether or not related to plaintiffs' claims in this case. If plaintiffs will identify the components

and processes at issue in this case, MNA will search fo1· and produce documents responsive to

this request for those components and processes during the relevant scope, if they exist.




4530886                                                          20


                                                                                                 PRFP00066



                                                                                                        MR 0310
            'fo the extent this request seeks documents outside the relevant scope, MNA further

 objects to this request because it is overly broad, unduly burdensome, and seeks docurnents that

 are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

 tirQ_ a_nd tim~ Q_erioQ___rel~v_;:u:it_ to tp_i~_~c_tio~~ ...
           MNA further objects to the extent this request seeks or attempts to seek infonnation that

 constitutes commercially sensitive, confidential business infonnation of:MNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA a. the tires common green to the tire in question tnanufactured at Dothan during the relevant scope.

 Also upon entry of an appropriate confidentiality protective order, MNA will produce a list of

 adjustment codes. To the extent plaintiffs identify codes relevant to the condition of the tire in

 question and plaintiffs1 claims in this matter, 1vINA will produce documents reflecting the

_number __of :tires_ in thexelevartt _scope _l'{ltul'l'.letl witll__tfiose _ggnditi_()_ns, if_~Y·

          MNA objects to this request on the grounds that it is overly broad, unduly burdensome,

 and seeks information that is neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admissible evidence. MNA further objects to this request

to the extent it seeks infonnation protected by the attorneywc!ient and/or atton1ey work product

privileges. Finally, MNA objects to the extent this request seeks or attempts to seek information

that constitutes commercially sensitive, confidential business information of MNA. Pursuant to

Rule 507 of the 'fexas Rules of Evidence, MNA asserts trade secret protection for such

information.

SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.                           Subject to the

confidentiality protective order entered in this case, MNA produces                       MNAwMEDINA~0001286,


MNA-MEDINA-0001366 -MNA-MEDINA-0001376 and MNA-MEDINA-0001431 - MNA-

MEDINAw0001434 for tires common green to the tire in question for the relevant scope.

REQUESTFORP!WDUGTIONNO. 21.~

        All training documents made available, at the time the subject tire was built, to persons
who construct, manufacture or assemble tires or operate tireHbuilding equipment at the
plaint[SIC] where the subject tire was built.

RESPONSE:

          MNA objects to this request because plaintiffs have not identified the specific design or

manufacturing process that produced the defect alleged to be present in the tire in question.


4530886                                                     22



                                                                                                              PRFP00068



                                                                                                                     MR 0312
 Accordingly, thi& request is nothing more than an impermissible "fishing expedition\! for

 information generally related to every aspect of MNA's design and manufacturing proces.':i,

 whether or not related to plaintiffs 1 claims in this case. If plaintiffs will identify the components

 and processes at issue in this case, MNA will search for and produce documents responsive to

 this   re.qu~_sJ   for tbo2e components _and__ pro_cesses__d~rin~_~he rel~vant scope, if~hey exist.

            To the extent this request seeks documents outside the relevant scope, MNA further

 objects to this request because it is overly broad, unduly burdensome, and seeks documents that

 are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

 discovery of admissible evidence, Plaintiffs have failed to limit the scope of this request to the

 tire relevant to this action.

           MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

507 of the Texa. information generally related to every aspect of MNA1s design and manufacturing process,

 whether or not related to plaintiffs1 claims in this case. If plaintiffs will identify the components

 and processes at issue in this case, MNA will search for and produce documents responsive to

 this request for those components and processes during the relevant scope, if they exist.

      _ :MNA objects_ to thi_.;i__tJ~que,st__(l,S_ b~i11g_ vagu_~-~i:i_d a_JI!b_i_guo\}_S in_ its u_se of theJerm nsimilal'

 tires11 as that term is undefined. rfo the extent this request seeks documents outside the relevant

 scope, MNA further objects to this request because it is overly broad, unduly burdensome, and

seeks documents that are neitht--r relevant to the subject matter of this case nor reasonably

calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

scope of this request to the tire and time period relevant to this action, The tire is incorrectly

identified as a 11P265/70 Rl 711 tire. The tire in question is a P255/70R16.

          MNA further objects to the extent this request seeks or attempts to seek information that

constitutes conunercially sensitive, confidential business information ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

SUpPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response. After a reasonable and

diligent search, MNA has located no documents for the relevant scope applicable to the

components and processes identified by plaintiffs.

]lEOUEST FOR PRODUCTION NO. 23:

       All inspection methodology materials or other documents uses[SIC] or followed to
determine any trapped air/steam blisters in finished tires.

RESPONSE:

          MNA objects to this request because plaintiffs have not identified the specific design or

manufacturing process that produced the defect alleged to be present in the tire in question,



4530886                                                   24



                                                                                                                    PRFP00070



                                                                                                                              MR 0314
                                                                                         11
 Accordingly, this request is nothing more than an impermissible                              fishing expedition" for

 information generally related to every aspect of MNA1s design and manufacturing process,

 whether or not related to plaintiffs' claims in this case, If plaintiffs identify the components and

processes at issue in this case, upon entry of an appropriate confidentiality protective order,

MNA_will _se_atch for__A11d_ p-i:o¢1u@ __ go_c:µ_ments __r_e_sp_9_l}~i_ve to this _!~ques_!_!(Jr t_~_e_ con:iponents and

processes identified at the time the tire in question was manufactured at the Dothan, Alabama

plant.

          1'o the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to lhnit the scope of this request to the

tire, plant, and time period relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business infom1ation ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asse1ts trade secret protection for such information,

SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.                            Subject to the

confidentiality protective order entered in this case, MNA produces MNA-MEDINA~0001287 -

MNA-MEDINA-0001290, MNA-MEDINA-0001294 and MNA-MEDINA-0001301 - MNA-

MEDINA-0001304 fOr the relevant scope or the oldest available for the components and

processes identified by plaintiffs. After a reasonable and diligent search, MNA has located no

other documents for the relevant scope applicable to the components and processes identified by

plaintiffs.




4530886                                                  25



                                                                                                                 PRFP00071



                                                                                                                           MR 0315
 REQUEST FOR PRODUCTION NO. 74:

          Any and all docu1nents relating to testing of steel belted radial passenger and light truck
 tires manufuctured with same belt skim stock code as the subject tire at the Dothan, Alabama
 plant where the subject tire was manufacture. This request includes documents relating to peel
 tests~ pull tests, perfonnance tests, and endurance tests whether conducted on a test wheel or a
 test track.

 RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope. Upon entry of an appropriate confidentiality

protective order, MNA will produce its record retention policy in place at the time this lawsuit

was served upon MNA

          To the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action. Tires are not necessarily substantially simila1·

to each other because they share a common component, such as belt skim stock. See Barcenas v.

Ford Motor Co., 2004 WL 2827249 (N.D. Cal. Dec. 9, 2004); McC)oud Y.. Goodyear Dunlop

Tires NA, Ltd., 2006 WL 64491, *! (C.D. Ill. 2006).

          11NA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information of MN A, Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

Sl,!PPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.            Subject to the

confidentiality protective order entered in this case, MNA produces its record retention policy in




4530886                                           26



                                                                                                 PRFP00072



                                                                                                         MR 0316
 place at the time this lawsuit was served upon MNA as MNA-MEDINA-0001507 - MNA-

 MEDINA-0001529.

 REQUEST FOR PRODUCTION N0._25:

           Any and all documents relating to under-inflation testing that led to tread separation.



          After a reasonable and diligent search, }.ANA has not located any documents responsive

 to this request fo1· tires in the relevant scope. To the extent this request seeks documents outside

 the relevant scope, MNA objects to this request because it is overly broad, unduly burdenson1e,

 and seeks documents that are neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

scope of this request to the tire, plant, and time period relevant to this action. MNA further

objects to the extent this request seeks or attempts to seek information that constitutes

commercially sensitive, confidential business info1mation ofMNA. Pursuant to Rule 507 of the

Texas Rules of Evidence, MNA asserts trade secret protection for such information.

          :MNA further objects to this request on the grounds that it is a premature request for

expert testimony. :MNA states that.it will provide discovery of its experts and expert testimony

in accordance with the Texas rules and the scheduling order for th.is case. MNA further reserves

the right to rely on information generated or produced by Plaintiffs or their experts in discovery.

REQUEST FOR PRODUCTION NO. 26:

       Any and all documents relating to rim groove analysis in which the rim groove p1'0fi!e
was generated by under-inflation and !ed to tread belt separations.

RESPONSE:

          After a reasonable and diligent search, }.ANA has not located any documents 1·esponsive

to this request for tires in the relevant scope. To the extent this request seeks documents outside



4530886                                            27



                                                                                                     PRFP00073



                                                                                                          MR 0317
 the relevant scope, MN'A objects to this request because it is overly broad, unduly burdensome,

 and seeks documents that are neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discovery of admis,!,ible evidence. Plaintiffs have failed to limit the

 scope of this request to the tire, plant, and time period relevant to this action. MNA further

 objectli to... the___   ~~tent   this____ r_eqll~§t   se~~s_   or att_empts to   se~k   informatic:1_n that constitutes

commercially sensitive, confidential business information of MNA. Pursuant to Rule 507 of the

Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation.

          MNA further objects to this request on the grounds that it is a premature request for

expert testimony, MNA states that it will provide discovery of its experts and expert testimony

in accordance with the Texas rules and the scheduling order for this case. MNA further reserves

the right to rely on information generated or produced by Plaintiffs or their experts in discovery.

REQUEST FOR PRODUCTION NO. 27:

      All Depaiiment of Transportation (DOT) testing related to all "Michelin LTX" tires
manufactured at the Dothan Alabama plant.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in tbe relevant scope, To the extent this request seeks documents outside

the relevant scope, MNA further objects to this request because it is overly broad, unduly

burdensome, and seeks documents that are neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to

limit the scope of this request to the tire and time period relevant to this action.

REQUEST FOR PRODUCTION NO.                             28~


       The curing conditions at the Dothan Plant that were used for the curing of the sul!ject tire
and any subsequent changes to those curing conditions.




4530886                                                          28



                                                                                                                  PRFP00074



                                                                                                                           MR 0318
           Upon entry of an appropriate confidentiality protective order, MNA will produce

 documents responsive to this request, if any exist. To the extent this request seeks documents

 outside the relevant scope, MNA further objects to this request because it is overly broad, unduly

 bll:rd_i::_nSQ_m_e,_ '~l)d se~-~-s docum_e_l_l_t_s _thi_it_ are___ l_1_e_ither relevant tg_ the subject matter of this case nor

 reasonably calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to

 limit the scope of this request to the time period relevant to this action.

          MNA further oQjects          to   the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

507 of the 'fexas Rules of Evidence, MNA asserts trade secret protection for such infonnation.

_ilUPPLEMENT AL RESPONSE:

          MNA incorporates its objections above in its original response. After a reasonable and

diligent search, MNA has located no documents for the relevant scope applicable to the

components and processes identified by plaintiffs.

)IBOUEST FORPRODUCTl()NNO 29:

         Any and all documents, relating to the use or potential use of nylon overlays, or belt edge
strips, or belt edge wraps belt edge gum strips in passenger or light truck tires and the application
of the nylon overlays, belt edge strips or belt edge wraps during the tire building process, Also,
please produce copies of any documents, including patent and articles in possession of Michelin
North America discussing the use or potential use of nylon overlays, or belt edge strips and/or
belt edge wraps in passenger or light truck tires manufactured and/or designed by Michelin North
America. This request specifically includes patents discussing the use of nylon overlays or belt
edge strips or belt edge wraps. This request also includes brochures, charts and/or illustrations of
Michelin North America til'es with nylon overlays, including but not limited to illustl'ations
supplied to Michelin North America dealers or service centers.

RESPONSE:

          M'NA objects to this request as being vague and ambiguous in its use of the tenn "belt

edge wraps belt edge gum strips" and 11 belt edge strips11 as those tenns are not terms used by



4530886                                                      29



                                                                                                                         PRFP00075



                                                                                                                                   MR 0319
 MNA and are undefined. MNA further objects to this request because it is overly broad and

 seeks documents that are neither relevant to the subject matter of this case nor reasonably

 calculated to lead to the discove1y of admissible evidence. No tires in the relevant scope were

 manufactured with nylon cap plies. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and _ti_m_e peri_qci __re_levarit_tg _this actjq_n_.

          MNA further objects to the extent this request seeks or attempts to seek infurrnation that

constitutes commercially sensitive, confidential business infonn ati on of MNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation.



       Identify and produce all documents that discuss Michelin's document retention policy
from the time it manufactured the subject tire to the present.

RESPONSE:

          Upon entry of an appropriate confidentiality protective order, MNA will produce its

record retention policy in place at the time this lawsuit was served upon MNA. MNA objects to

this request to the extent it seeks information protected by the    attorney~client   and/or attorney

work product privileges. MNA fmther objects to this reqi1est because it is overly broad and

seeks documents that are neither relevant to the subject matter of this case nor reasonably

calculated to lead to the discovery of admissible evidence. Plaintiffs have failed to limit the

scope of this request to the time period relevant to this action.



          MNA incorporates its objections above in its original response.             Subject to the

confidentiality protective order entered in this case, MNA produces its l'ecord retention policy in

place at the time this lawsuit was served upon MNA as 1mA-MEDINA-0001507 - MNA-

MEDINA-0001529.


4530886                                                      30



                                                                                                PRFP00076



                                                                                                        MR 0320
 REQUEST FOR PRODUCTION NO.                  3)~


           'l'he written warranty in effect for the subject tire,

 RESPONSE:

          MNA produces MNA-MEDINA-0001270 - MNA-MEDINA-OOOI285.

 REQUEST FOR PRODUCTION NO. 32:

        Any and all documents that discuss Michelin's recommendations regarding tire aging
 including Michelin's testing to support those recommendations including any and all technical
 bulletins.

 RESPONSE:

          MNA objects to this request as being vague and ambiguous in its use of the term 11 tire

aging 11 as that term is undefined. MNA produces its Technical Bulletin regarding the Service

I....ife for Passenger and Light Truck Tires as MNA-l\IBDINA-0001269. Further, MNA produces

its fitment guide and limited warranty manual as MEDINA-0000564 - MNA-MEDINA-0001192

and MNA-MEDINA-0001270 - MNA-MEDINA-0001285, both of which contain MNA's

recommendation concerning service life of tires. Upon entry of an appropriate confidentiality

protective order, MNA will produce additional documents in its possession related to service life.

          MNA objects to the extent this request seeks or i;tttempts to seek infonnation that

constitutes commercially sensitive, confidential business info1mation ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

SUPPLEMENTAl, RESPONSE:

          MNA inco1porates its objections above in its original response.         Subject to the

confidentiality protective order entered in this case, MNA produces MNA-MEDINA-0001435 -

MNA-MEDINA-0001468.




4530886                                              31



                                                                                              PRFP00077



                                                                                                     MR 0321
 REQUEST FOR PRODUCTION NO. 33:

         Produce a complete copy of any communications or correspondence between Michelin
 and any auto manufacturer and/or NHTSA concerning tire use limits or limit date of utilization
 for any and all passenger and light truck tires including the subject tire model.

 RESPONSE:

          _MNA pr(l_c!_uces its __T_~~~ni_c_El!_Bulletin regarding the Service Life for Passenger and Light

 Truck Tires as MNA-MEDINA-0001269.

EEOUESTFORPRODUCTIONNO. 34:

        Please produce true, complete and accurate copies of any and all cut analysis (sectional)
reports on the subject tire from production release to time of subject tire's manufactured date or
architecture repertoire.

_RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope. To the extent this request seeks documents outside

the relevant scope, MNA further objects to this request because it is overly broad, unduly

burdensome, and seeks documents that are neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence, Plaintiffs have failed to

limit the scope of this request to the time period relevant to this action.

          l\1NA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business infonnation ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection fur such information

!IBOUEST FOR PRODUCTION NO~

          Please produce all cured, finished gauges for the manufacture of the subject tire.

RESPONSE:

          Upon entry of an appropriate confidentiality protective order, MNA will produce the

specifications it has for tires in the relevant scope.


4530886                                             32



                                                                                                     PRFP00078



                                                                                                              MR 0322
 SUPPLEMhNTAL RESPONSE:

          MNA incorporates its objections above in its original response.            Subject to the

 confidentiality protective order entered in this case, MNA produces MNA-MEDTNA-0001530 -

 MNA-MEDINA-0001814 for tires in the relevant scope.

 REQUEST FOR PRODUCTION NO. 36:

      Please produce true, complete and accurate copies of the plant's process control chart or
documentation at the time of the manufacture of the subject tire.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request in the relevant scope. Upon entry of an appropriate confidentiality protective

order, MNA will produce its record retention policy in place at the time this lawsuit was served

upon MNA. MNA objects to the extent this request seeks or attempts to seek information that

constitutes corrunercially sensitive, confidential business information of MNA. Pursuant to Rule

507 of the ''fexas Rules of Evidence, JvfNA asserts trade secret protection for such information.



          MNA incorporates its objections above in its original response,           Subject to the

confidentiality protective order entered in this case, Ivt:NA produces its record retention policy in

place at the time this lawsuit was served upon MNA as          lv1NA-MEDINA~0001507 ~ MNA~


MEDINA-0001529.



        Please produce true, complete and accurate copies of the quantitative listing of the
ingredierits of the subject tire's inner liner in use at the time of the manufacture of the subject
tire.




4530886                                          33


                                                                                                PRFP00079



                                                                                                        MR 0323
 REjiPONSE:

          MNA objects to the extent this 1·equest seeks or attempts to seek information that

 constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection fol' such information.

          MNA _specific_al_ly_. Qbjects_JQ _this _r~qtJ_est b~9_{lu_se it_ g~~~s P!t:>_           MNA further objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sensitive, confidential business information ofMNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

 fil:!l'PLEMENTAL RESPONSE:

          MNA __ incorporates___ its_   objyytion~   ?,boye ip. it!)_ __ qrigina! _resp()_nse.   Subj_~_~t_   to   th~~ ..

 confidentiality protective order entered in this case, MNA produces its record retention policy in

 place at the time this -lawsuit was served upon MNA as MNA-MEDINA-0001507 - MNA-

 MEDINA-0001529.

 REQUEST FOR PRODUCTION NO. 39:

       Please produce the design and production tolerances for the subject tire in effect at the
time of its manufacture.



          After a reasonable and diligent search, :MNA has not located any documents responsive

to this reque..">t for the relevant scope. Upon entry of an appropriate confidentiality protective

order, :MNA will produce its record retention policy in place at the time this lawsuit was served

upon MNA. MNA objects to this request because plaintiffs have not identified the specific

design or manufacturing pl'ocess that produced the defect alleged to be present in the tire in

question. Accordingly, this request is nothing more than an impel'missible "fishing expedition"

for info1mation generally related to every aspect of MNA 1s design and manufacturing process,

whethel' or not related to plaintiffs' claims in this case, Plaintiffs have failed to identify the

components and processes at issue in this case.

          MNA objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information ofMNA, Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.


4530886                                               35



                                                                                                               PRFP00081



                                                                                                                             MR 0325
 SUPPLEMENTAL RESPONSE:

           MNA incorporates its objections above in its original response,           Subject to the

 confidentiality protective order entered in this case, MNA produce.".! its record retention policy in

 place at the thne this lawsuit was served upon MNA as          MNA-MEDINA~0001507          - MNA-

 MEDJNA,0001529.

 REOUEST FOR PRODUCTION_NO. 40:

          Please produce true, complete and accurate copies of any and all specific regulatory
compliance test results for the subject tire and all associated brand and line name tires sharing the
same green tire construction as the suqject tire from production release to present, including but
not limited to endurance tests, high speed endurance tests, plunger energy tests, bead unseat tests
all for FMVSS requirements.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for the relevant scope, lJpon entry of an appropriate confidentiality protective

order, MNA will produce its record retention policy in place at the time this lawsuit was served

uponMNA.

          To the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

time period relevant to this action,

          MNA objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

507 oftbe Texas Rules of Evidence, MNA a9.serts trade secret protection for such infonnation.




4530886                                          36



                                                                                                PRFP00082



                                                                                                         MR 0326
 SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.           Subject to the

 confidentiality protective order entered in this case, MNA produces its record retention policy in

 place at the time this lawsuit was served upon MNA as         MNA~MEDINA~OOOl 507         ·-   MNA~

 MEDINA-OOQ1529,

 REOUESTFOR PRODUCTION NO. 41:

        Please produc,-e the adjustment and claim data for the subject tire and all associated brand
 and line name tires sharing the same green tire construction after each change to design
 occurring after the manufacture date of the subject tire.

 RESPONSE:

          MNA produces clahn fonns for the model of the tire in question manufactured at Dothan

during the relevant scope as MNA-MEDINA-0000011 - MNA-MEDINA-0000130, MNA-

MEDINA-0000260 - MNA-MhDINA-0000563, and MNA-MEDlNA-0000231. Upon entry of

an appropriate confidentiality protective order, MNA will search for and produce claim forms for

the tires common green to the tire in question manufactured at Dothan during the relevant scope.

Also upon entry of an appropriate confidentiality protective order, MNA will produce a list of

adjustment codes. To the extent plaintiffs identify codes relevant to the condition of the tire in

question and plaintiffs 1 claims in this matter, MNA will produce documents reflecting the

number of tires in the relevant scope returned with those conditions, if any. To the extent this

request seeks documents concerning codes that are not relevant to the condition of the tire in

question and plaintiffs 1 claims in this matter, or seeks information concerning tires outside the

relevant scope, MNA objects to this request because it is overly broad, unduly burdensome, and

seeks information that is neither relevant to the subject matter of this case nor reasonably

calculated to lead to the discovery of admissible evidence. Plaintiff.. necessarily substantially similar to each other because they share a common component, such as

 belt skim stock or belt edge cushion. See Barcenas v.~Motor Co, 2004 WL 2827249 (N.D.

 Cal. Dec. 9, 2004); McClou2006 WL 64491, *I (C.D. Ill.

 2006).

          MN.A further __ o_bject~ to __t:be ex_te:nt thi~ __re:que:_s_t__se~k-~_ ()1' ~ttell?:p_ts to _.~_~ck infonuation thft~

constitutes commercially sensitive, confidential business infonnation of MNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation.

SU],>PLEMENTAL Rl;lSPONSE:

          MNA incorporates its ol!jections above in its original response.                                 Subject to the

confidentiality protective order entered in this case, lVfNA produces MNA-MEDINA-0001286,

MNA-MEDINA-0001366 --- MNA-MEDINA-0001376 and MNA-MEDINA-0001431 -- MNA-

MEDINA-0001434 for tires cominon green to the tire in question for the relevant scope.

REQUEST FOR PRODUCTION NO. 42:

       Please produce true, complete, and accurate copies of all the aspect specifications
including Indexes and Table of Contents.



          MNA objects to this request because plaintiffs have not identified the speciflc design or

manufacturing process that produced the defect alleged to be present in the tire in question.
                                                                                              11
Accordingly, this request is nothing more than an impennissible                                    fishing expedition" for

information generally related to every aspect of 1V1NA1s design and manufacturing process,

whether or not related to plaintiffs1 claims in this case. If plaintiffs identify the components and

processes at issue in this case, upon entry of an appropriate confidentiality protective order,

MNA will search for and produce documents responsive to this request for the components and




4530886                                                      38



                                                                                                                         PRFP00084



                                                                                                                                   MR 0328
 procei:.ses identified at the time the tire in question was manufactured at the Dothan, Alabama

 plant.

          To the extent this request seeks docu1nents outside the relevant scope, MNA fuiihel'

 objects to this request because it is overly broad, unduly burdensome, and seeks documents that

 are_ neither relevant to ___thc sµbj_(!9t   mat1:~r   of t}J_i§.. ()£1SC ___l19~   reaso~ably_(::Cl}~_ulated   to lead to the

 discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek infonnation that

constitutes commercially sensitive, confidential business infonnation of MNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such infonnation.

SUPPLEMENTAL.RESPONSE:

          MNA incorporates its objections above in its original response,                                  Subject to the

confidentiality protective order entered in this case, M'NA produces MNA-MEDINA-0001287 -

MNA·MEDINA-0001312 and MNA-MEDINA-0001815 - MNA-MEDINA-0001820 for the

relevant scope or the oldest available for the components and processes identified by plaintiffs.

REQUEST FOR PRODUCTION NO. 43:

          Please produce an index of any and all technical bulletins.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request, MNA objects to this request because it is overly broad, unduly burdensome, and

seeks documents that are neither relevant to the subject matter of this case nor reasonably

calculated to lead to the discovery of admissible evidence. MNA further objects to this request

because plaintiffs have not identified the specific design or manufucturing process tlmt produced

the defect alleged to be present in the tire in question. Accordingly, this request is nothing more

4530886                                                     39


                                                                                                                         PRFP00085



                                                                                                                                 MR 0329
 than an impermissible "fishing expedition 11 for information generally related to every aspect of

 MNA1s design and manufacturing process, whether or not related t() plaintiffs' c!aims in this case.

 Plaintiffs have failed to identify the components and processes at issue in this case.

 REQUEST FOR PRODUCTION NO. 44:

         Pleas_e: procl_1JQC__11Jrue, c_o:mpl_e_t~ _fl"Qsl ~cc:i:il'ate copy,_of all_ _c;ljsco_y~ry_ p_ro~u~ed b_y___fyfi_cheli11
 in Velo, et. Al. v. Michelin, et al., filed in Maricopa County ~'Juperior Court, CV2012-00f346.



          MNA objects to this request because it is overly broad and seeks docutnents that are

neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Velo, et. al. v. MNA involved a different tire from the tire in

question in this case. Plaintiffs have failed to limit the scope of this request to the tire relevant to

this action. MNA objects to the extent this request seeks or attempts to seek infonnation that

constitutes commercially sensitive, confidential business infonnation ofMNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

REQUEST FOR PRODUCTIQNNO. 45·

       Please provide true, complete and accurate copies of any and all depositions with exhibits
given by Michelin employees Randa11 Clark) Michael Wiscchu. commercially sensitive, confidential business infOrmation ofMNA. Pursuant to Rule 507 of the

 Texas Rules of Evidence, MNA asserts trade i;ecret protection for such information.

 REQUEST FOR PRODUCTION NO. 46·

         Please provide true, complete and accurate quality controlfwork procedures including but
 not lhnited to: TNC and 1NC3R-A work pl'oceduresfinstructions.



          After a reasonable and diligent search, MNA has not located any TNC and TNC3R-A

 worlc procedures/instructions for the relevant scope.

          To the extent this request seeks additional documents, MNA objects to this request

 because plaintiffs have not identified the specific design or manufacturing process that produced

the defect alleged to be present in the tire in question. Accordingly, this request is nothing more

than an impermissible "fishing expedition11 for info1mation generally related to every aspect of

MNA*s design and manufacturing process, whether or not related to plaintiffs' claims in this case.

If plaintiffs identify the components and processes at issue in this case, upon entry of an

appropriate confidentiality protective order, MNA will search for and produce documents

responsive to this request for the components and processes identified at the time the tire in

question was manufactured at the Dothan, Alabama plant

          To the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.




4530886                                            41



                                                                                              PRFP00087



                                                                                                      MR 0331
           MNA further objects to the extent this request seeks or attempts to seek information that

 constitutes commercially sensitive1 confidential business inf~rmation of MNA. Pursuant to Rule

 507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

 SUPPLEMENTAL RESPONSE:

          MNA__ jnc_o_rpori;ites__ i_t_s__ gbjectio:n._s_~~-b~_ye in its   origin~~ r~~-P0'.1-se.   After a reasonable and

 diligent search, 'MNA has not located any re.sponsive documents used at the Dothan plant for the

 relevant scope for the components and processes identified by plaintiffs. If any such documents

are located in the future MNA vv:ill supplement its response accordingly.

REQUEST FOR PRODUCTION NO. 47:

          Please provide true, complete and accurate copies of Michelin ·rechnical Notes.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope. MNA objects to this request as being vague and

ambiguous in its use of the term 11Michelin Technical Notes11 as that term is undefined. To the

extent this request seeks documents outside the relevant scope, MNA further objects to this

request because it is overly broad, unduly burdensome, and seeks documents that are neither

relevant to the subject matter of this case nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiffs have failed to limit the scope of this request to the tire, plant, and

time period relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek infonnation that

constitutes commercially sensitive, confidential business information of MNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.




4530886                                                       42



                                                                                                                     PRFP00088



                                                                                                                             MR 0332
 REQUEST FOR PRODUQT!ON NO. 48:

        Please provide true, complete and accurate copies of Michelin's Print Advertising
 concerning the subject tire.



          MNA produces MNA-MEDINA-0000152 - MNA-MEDlNA-0000230. MNA objects to

 this requeBt--as beirig~Vague arid ambl'gtiOUs in its-Use of the-term "Pfihf Advertising" atrthat terru
is not defined.

REOUEST FOR PRODUCTION NQ_,_±2:

          Please provide true, complete and accurate copies of Michelin's Owners Manual and "fire
Fitment Guide.

RESPONSE:

          MNA produces MNA-MEDlNA-0001270 - MNA-MEDlNA-0001285 and MNA-

MEDlNA-0000564 - MNA-MEDlNA-0001192 for the relevant scope.

REQUEST FOR PRODUCTION NQ. 50:

       Please provide a true, complete and accurate copy of Michelin'& Power Point
Presentation made to NHTSA on November 1, 2006,



          MNA produces MNA-MEDlNA-0001221 - MNA-MEDINA-0001268.




4530886                                           43



                                                                                                  PRFP00089



                                                                                                           MR 0333
  c ·ER.M .EL~--
            ~
                                                                                  AUSTIN BEAUMONT HQUST9N
                                                                                             www.germer.com

  ATTORNEVS -              AT                                                              CHRIS A. BLACKERUY
                                                                                                      PARTNER

                                                                                        Direct Dlol: 512.482.3534
                                                                                        cblackerby@gormer.com

                                            September I, 2015


  VIA E-MAIL

 David C. Shapiro
 Luis P. Guerra, L.L,C.
 6225 N. 24th Street, Suite 125
 Phoenix, AZ 85016

          Re.:   Cause No. DC-14-07255; Samuel Medlnd, et al. v. Michelin North America, Inc..
                 and Jose Bustillo dlb/a Mundo Cars; In the 1341h District Court of Dallas County.
                 Texas.

 Dear David:

        This is a follow up to om· telephone conversation just a moment ago Where you called
 MNA's discovery proposal "bullshit" and indicated that you could not show it to Luis or he
 would flip out. As I requested, if you will not agree to meet and confer, please send a written
 response to MNNs proposal.

          Thanks.


                                                          . '.: : .- ..
                                                  y ·"7~very1rulR
                                                      I_          •




                                                 ..
                                                       . -__ #'9 .
                                                      ~Jnokel'\>¥            .·     .


 CAB:lq




                                   GERMER BEAMAN & BR9WN PlLC
                              301 CONGRESS AVE, SUITE 1700AUSTIN, TX 78701
                                 PHONE: 512.472.0288 • FAX: 512.472.0721
4537956
                                                                                                  EXHIBIT
MNA'S RESPONS!l CN OPPOSITION TO l'LAINTIP!lS MOTION TO COMPEL   PAGB 61
                                                                                                   J3
                                                                                                        MR 0334
                                                                                  FILED
                                                                                  DALLAS COUNTY
                                                                                  9/1/2015
                                                                                  04:45:49 PM
                                     CAUSE NO. DC-14-07255                        FELICIA PITRE
                                                                                  DISTRICT CLERK
SAMUEL MEDINA and OBDULIA                           §
MEDINA, husband and wife, individually;             §
NATALYE MEDINA, individually; NAVIL                 §
                                                          IN THE DISTRICT COURT OF
GIBSON, individually,                               §
                                                    §
                 Plaintiffs,                        §
                                                    §
                                                          DALLAS COUNTY, TEXAS
vs.                                                 §
                                                    §
MICHELIN NORTH AMERICA, INC. and                    §
JOSE BUSTILLO d/b/a MUNDO CARS, an in               §
                                                          134111 JUDICIAL DISTRICT
state defendant,                                    §
                                                    §
                 Defendants.




                               AFFIDAVIT OF VANEATON PRICE, III


         Having first been duly sworn, I, Vaneaton Price, III, an employee of Defendant Michelin

N01ih America, Inc. ("MNA"), competently testify as follows:

      1. This affidavit is based on my personal knowledge and my review of information

         available to me in my role at MNA. I am over 18 years of age, of sound mind, and

         competent to execute this Affidavit.

      2. I have never been convicted of a felony or a crime of moral turpitude.

      3. I am a Senior Technical Advisor employed by MNA. I was employed with Michelin

         Americas Research and Development Corporation ("MARC"), which merged with and

         became a division of MNA on January 1, 2008, from January 2007 to December 2011.

         Since May 1999, I have been employed by MNA. During my employment with MNA

         and MARC, I have become familiar with the tires that are designed by MARC and

         manufactured by MNA, as well as the design and manufacturing procedures used.




                                                                                             MR 0335
4. I am familiar with the process by which tire specifications are developed, with the

   composition and dimensions of certain tires MNA has designed and manufactured during

   my employment, with MNA manufacturing processes and equipment, and with the

   efforts that MNA makes to protect its proprietary and trade secret information.

5. The Subject Tire is a P255/70R16 109S Michelin LTX MIS bearing DOT number

   B7LBEVUX3 l 01 and manufactured by MNA in its Dothan, Alabama plant in the 31st

   week of 2001.

6. A tire is built to a single green tire and a single cured tire specification. The Subject Tire

   was manufactured pursuant to a particular specification in place for P255/70R16 109S

   LTX MIS tires manufactured at MN A's Dothan, AL plant during the 31st week of 2001.

7. The "P" designation means "passenger." The "255" is this tire's nominal section width in

   millimeters. The "70" is the tire's aspect ratio - the sidewall height is 70% of the tire's

   width. The "16" is the tire's inner diameter in inches, which means that the tire fits on a

    16" wheel. The tire's service description, "109S," includes the load index (109), which

   means that the tire is designed to support loads of 2271 pounds at 35 psi inflation

   pressure, and the speed rating (S), which indicates that the tire is ceiiified to carry a load,

   under specified conditions, at a maximum speed of 112 mph.

8. "Common green" tires are tires that share the same specifications except for exterior

   moldings. The model of the Subject Tire has three common green tires that also were

   manufactured at the Dothan, AL plant. With the exception of these common green tires,

   there are no other tires that were made to the same green tire specifications as the Subject

   Tire.




                                            -2-


                                                                                               MR 0336
9. Throughout my employment with MARC and MNA, MNA has manufactured steel belted

   radial tires for a wide variety of passenger vehicles, light trucks, medium trucks, heavy

   trucks, and special purposes such as high performance tires, and aircraft tires. During

   2001, the year the Subject Tire was manufactured, MNA manufactured approximately

   1500 different tire designs at its various plants in No11h America. The design of these

   tires often varies significantly depending on the particular service applications such as

   highway, mud and snow, all-season, off-road, and high performance.

I 0. A tire is a highly engineered, scientifically developed, complex laminate structure. It

   incorporates elements of the disciplines of polymer chemistry and mechanical

   engineering, among others.

11. For a tire to perform properly, it must be engineered so that the numerous components

   and rubber compounds work together to carry the intended load at the inflation pressures

   appropriate for the service applications. Thus, even tires bearing the same marketing

   label or "name", like the "LTX MIS", have different design features to accommodate the

   intended load and expected service application.

12. Most modern automotive tires share some basic features. Virtually all tubeless tires have

   a tread, belt assemblies, a body ply or plies, an inner liner, and bead wires. Steel belt

   assemblies typically consist of two or more steel belts with a rubber compound that

   surrounds and coats the steel cables. Textile body ply or plies generally consist of one or

   more plies of textile cord coated with another rubber compound. The inner liner consists

   of a different rubber compound and performs a function similar to that of an inner tube in

   a tube-type tire, helping the tubeless tire maintain air pressure. The bead wires are two




                                          -3-


                                                                                           MR 0337
   hoop-shaped bundles of wire encased in rubber and located at the tire's inner edges,

   which help hold the tire flush against the rim flange and anchor the tire's components.

13. Most modern automotive tires are assembled in stages as a laminate structure and then

   placed in a mold and vulcanized, or "cured." Vulcanization consists of exposing the

   assembled tire to high temperature and pressure for a pre-determined time; this process

   causes various chemical changes in the rubber compounds, causes bonds to form between

   the tire's various components, and increases the rubber's strength, resilience and

   durability. A tire that has been assembled but not yet vulcanized is referred to as a "green

   tire."

14. Despite this common basic strncture, however, it would be a gross oversimplification to

   say that all passenger and light truck tires with a steel-belted radial construction are

   similar in design. Although certain tires may share one or more common components or

   compounds, the unique performance requirements of each tire will lead to design

   differences between them.

15. There are many ways in which tire designs may differ. For example, tire designs may

   differ according to (I) the basic classification as a passenger, light truck, truck or

   specialty tire; (2) inner diameter size; (3) width; (4) aspect ratio (the tire's width as

   compared to its sidewall height); (5) load index or load capacity; (6) component

   materials;    (7) intended   use   or   application;   (8) bead   wire   design;   (9) sidewall

   reinforcements; (10) speed rating; (11) recommended inflation pressures; (l 2) tread

   design; and (13) the use of additional components such as belt edge wedges and extra

   strips or plies.




                                             -4-


                                                                                               MR 0338
16. Most tires are broadly classified into four categories: passenger tires, light truck tires,

   truck tires, and specialty-use tires (such as commercial tires, temporary spare tires, or

   trailer tires). There are substantial differences in the design of tires in each classification.

   Tires in one classification are not substantially similar to tires in another classification.

   There are no Michelin tires in one classification that are "common green" to tires in

   another classification. The federal regulations in place in 2001 governing light truck

   tires, 49 C.F.R. § 571.119, was different than those governing passenger car tires like the

   tire in question, 49 C.F.R. § 571.109.

17. Plaintiffs' Requests for Production seek information on all "Michelin LTX M/S tires."

   The names of tire lines, such as "LTX M/S," the line of the Subject Tire, are marketing

   labels used by MNA to describe many tires that are suitable for use in a sport utility

   vehicle ("SUV") or light truck application. They are not a designation of a tire's design

   or a specific set of manufacturing specifications. The "LTX MIS" marketing label has

   been used for at least 20 years, for multiple sizes, load ranges, and applications of tires.

   Futther, "LTX MIS" tires are made in multiple sizes and load ranges, for different vehicle

   fitments and applications, all of which would have different designs. At the time the tire

   in question was manufactured in 2001, the "LTX MIS" label was used for approximately

   40 different tire sizes. MNA uses many different marketing labels for its tires.

18. For example, the LTX MIS tire line and its common green lines manufactured between

   1998 and 2003 would encompass approximately 54 tire models built to more than 5000

   tire specifications, and approximately 19.2 million different tires.        These tires were

   manufactured at 5 different MNA and MNA (Canada), Inc. plants in North America.




                                            -5-


                                                                                               MR 0339
19. All tires manufactured under the "L TX MIS" marketing label are not substantially

   similar.   These tires differ in design in many ways, including size, load capacity,

   components, number of plies, types of plies, recommended pressures, speed ratings, tread

   depths, and intended applications.

20. The Subject Tire is a 16" P-Metric (Passenger) tire; however, the LTX M/S line

   encompasses LT-Metric, P-Metric and Flotation tires.           Moreover, the LTX MIS line

   includes tires with rim diameters ranging from 15" to 17'' section widths from 205

   millimeters to 285 millimeters, and with total diameters from 27" to 32.8". These tires of

   different sizes, dimensions and applications are necessarily of different designs, and are

   not substantially similar to each other.

21. Tires of different sizes do not, as a general rule, merely have propo1tionally larger

   dimensions; there are a number of other specification changes, as well. For example, an

   LTX MIS 15" tire will have very different performance requirements and expected

   service conditions than an LTX MIS 17'' tire.           The carcass strength, load-carrying

   capacity, inflation pressure, rubber compounds, number of carcass plies, and densities of

   steel belt cables or polyester carcass ply cords may all be different, depending on tire size

   and expected vehicle fitment. The tire designer will use different components, materials,

   and configurations for different tire sizes, depending on the performance goals for the

   tire. Thus, tires of different sizes are not substantially similar to each other.

22. The LTX M/S line includes tires designed for original equipment fitments as well as tires

   designed for the replacement market. Tires designed specifically for fitments on new

   vehicles may be tuned specifically to meet the requirements of the original equipment

   programs. They may be made of different components than replacement market tires,




                                              -6-


                                                                                             MR 0340
   have different tread depths and designs than replacement market tires, and have different

   performance profiles than replacement market tires. Thus, original equipment tires may

   have very different designs and constructions than replacement market tires, and are not

   necessarily substantially similar to replacement market tires.

23. The LTX M/S line of tires includes tires with different aspect ratios ranging from 65 to

   85. The term "aspect ratio" describes the relationship between the height and width of

   the tire.   More precisely, aspect ratio is the ratio between the "section height" (the

   distance from the top of the tread down to an imaginary line running from bead to bead at

   the bottom of the tire) and "section width" (the distance from the outermost bulge of one

   sidewall to the other) when the tire is mounted on a rim that is 70% of the tire section

   width and inflated to a prescribed pressure. A tire with a high aspect ratio may be a tall,

   skinny tire, while one with a low aspect ratio may be a short, squatly tire. These different

   structures are affected in different ways by the loads and forces that they encounter in

   service, and the design of tires with different aspect ratios differ significantly. Tires of

   different aspect ratios are not substantially similar.

24. The LTX MIS line of tires encompasses tires with different load indexes and speed

   ratings, which also make a difference in the application for which the tire is suitable. The

   LTX M/S tire line includes tires with load indexes from 97 to 123 and speed ratings from

   R to H. For example, an LTX M/S tire with "H" speed rating (130 mph) would have a

   significantly different design than the Subject Tire, which has an "S" speed rating

   (l 12mph), to accommodate the increased heat and centrifugal forces the tire would be

   expected to withstand at higher speeds. For example, a P205/75Rl 5 97S LTX M/S,

   which has a load index of97, is rated to carry a maximum load of 1435 pounds at 35 psi,




                                             -7-


                                                                                            MR 0341
   whereas the Subject Tire, which has a load index of 109, is rated to carry a maximum

   load of2271 pounds at 35 psi. The design of these tires is different to accommodate the

   differences in load and expected application. Thus, tires of different load indexes and

   speed ratings are not substantially similar.

25. Tires within the LTX MIS line differ according to their component materials, even when

   the basic type, size, load index, and speed rating are the same. Among other differences,

   tires within the LTX MIS line made in different plants contain different tread compounds,

   and undertread compounds. In addition, steel belt construction and strength, as well as

   polyester ply construction and strength, can differ. The tread compound is the material

   comprising the outermost layer of the tire in the paii of the tire that is intended to contact

   the road; the undertread compound is the material comprising the next layer down,

   between the tread and steel belt assembly. Tire designs within the LTX MIS line can

   differ for many other reasons, including tread designs, bead designs, recommended

   inflation pressures, sidewall reinforcement, and others. Tires with these differences in

   component materials and design features are not substantially similar.

26. The LTX MIS line includes tires manufactured with 2-belt and 3-belt configurations.

   Tires with different numbers of belts are not substantially similar.

27. MNA uses many different rubber formulations in its tires, including different rubber

   formulations between tires within the LTX MIS tire line. For example, all passenger and

   light truck tires contain different types of rubber.     Rubber formulas in replacement-

   market tires may differ from those used in certain original equipment applications.

   MNA, through its MARC division, researches, tests, and develops the rubber compounds

   used in the construction of tires. The type of rubber compound ultimately used in each




                                            - 8-


                                                                                              MR 0342
   component will affect the tire's performance results. Even within a single manufacturing

   facility, the rubber compound formulas used may differ depending on the size and

   application of the tire. Tires that use different rubber formulations are not substantially

   similar.

28. Tires are not substantially similar simply because they use the same belt skim compound.

   Tires with the same belt skim but different sizes, classifications, load ranges, speed

   ratings, and/or applications will have different designs and different service life, and are

   not substantially similar tires.

29. Tire designs evolve over time as new technology, materials, and equipment are

   developed and the tire manufacturing processes and procedures in any given plant

   change. Although bearing the same marketing label and size designation, tires that are

   manufactured under different specifications are of different designs. Over the period of

   time during which the model of the Subject Tire was made, changes were made to its

   design and specifications.

30. Tire designs generally will differ for tires manufactured at different facilities. Because

   MNA operates facilities formerly owned by three different manufacturers (which use

   different processes), manufacturing specifications and component compounds are

   frequently different for tires otherwise of the same marketing label and size designation,

   to account for varying plant-specific technology and available equipment, including

   mixing equipment, tire building equipment, and curing methods.

31. No two MNA plants have the exact same equipment and manufacturing processes.




                                           -9-


                                                                                            MR 0343
32. Specifications are developed for the equipment and processes at a particular

   manufacturing plant.       Tires manufactured at one plant are produced based on a

    specification different than the specification used at other plants.

33. In the last thirty (30) years, MNA has manufactured tires under several thousand different

   brand names and sizes. Each of these tire types is of a different design. Within each

   category, the designs have changed multiple times as the specifications evolved.

34. In the last ten (! 0) years alone, MNA has manufactured several hundred million tires, to

   tens of thousands of different specifications, including those marketed under the

   "Michelin," "Uniroyal," "BF Goodrich," and various private brand name.

35. Certain of Plaintiffs' requests seek MNA's adjustment data, including comparisons of

   adjustment data concerning tires manufactured with and without nylon cap plies.

36. Adjustment data is information collected by MNA that records the number of tires

   returned, as well as the condition of the returned tire, without regard to cause.

37. One condition which may be discerned by a trained inspector is a tread or tread/belt

   "separation." A "separation" refers to a crack or potential crack between two of a tire's

   components. A "separation," if actually present, does not mean or imply that the tire

   became disabled. It also does not mean or imply that the tire is defective in design or

   manufacture. If the inspector observed a tread/belt separation in a returned tire, that

   condition would be noted and the adjustment would be coded accordingly.

38. Tread/belt detachments resulting from separations occur infrequently, but they have

   occurred and do occur in steel belted radial tires generally, regardless of their size,

   design, or intended use.

39. A tread/belt separation can occur in any steel belted radial tire.




                                            - 10 -


                                                                                           MR 0344
40. A tread/belt separation in a tire does not indicate a defect in the design or manufacture of

   the tire because there are many different causes for tread/belt separation that are

   independent of the design and manufacture of the tire. Numerous other factors, such as

   tire overloading, under inflation, unrepaired or improperly repaired punctures or cuts,

   damage from road hazards, to name a few, can lead to tread/belt separation in a properly

   designed and manufactured tire.

41. The MNA's design and manufacturing specifications, specification changes, testing and

   design-related documents requested by Plaintiffs in their discovery requests contain

   highly protected trade secrets of MNA.          In addition, Plaintiffs requests call for the

   production of other highly protected trade secrets of MNA, including but not limited to

   information concerning MNA's research and development, formulas, tire adjustment

   processes and analysis, marketing strategies, internal research and studies, propriety

   manufacturing and inspection processes and procedures, and tire production information.

42. Furthermore, MNA's adjustment data is of significant value to MNA because it reveals

   MNA's processes and analysis, and because it is not known to MNA's competitors. This

   information constitutes valuable trade secrets of MNA and gives MNA an advantage over

   its competitors.    Disclosure of this information to those competitors would cause

   irreparable damage to MNA.

43. Ce1tain of Plaintiffs' requests seek MNA's design and manufacturing specifications,

   specification changes, testing and design-related documents, research and development,

   tire adjustment processes and analysis, internal research and studies, propriety

   manufacturing and inspection processes and procedures, and tire production information.

   All such documents are highly protected trade secrets ofMNA.




                                          - 11 -


                                                                                             MR 0345
44. MNA spends millions of dollars each year on research, development, testing of tires and

   their component parts, and developing its proprietary design and manufacturing

   technologies. Disclosure of this information to those competitors would cause irreparable

   damage to MNA's competitive advantage.

45. MNA takes extreme care to protect this information from being disclosed because this

   information is what gives MNA an advantage in the competitive field of tire design and

   allows it to deliver economic value to its customers. MNA derives economic value and

   competitive advantage by not having that information available in the public domain.

   Any disclosure, direct or indirect, of such trade secrets and confidential information

   would severely and permanently impair MNA's competitive position.

46. Disclosure of MNA's confidential information to multiple individuals would subject

   MNA to a substantial risk of subsequent disclosure to MNA's competitors, the

   consequences of which would be irreversible.

47. The steps that MNA has in place to protect the secrecy of its confidential design and

   development information include, but are not limited to, the following:

          (a)     An 8-foot high cyclone topped with barbed wire fence surrounds the

                  perimeter ofMARC's facility and premises in Greenville, South Carolina;

          (b)     All employees access the premises through a gated entrance by use of a

                 limited access turnstile and badge reader. Visitors are given access only

                 after registering with a security officer, presenting identification and

                  naming the specific employee with whom they have business. Thereafter,

                  the MNA employee escorts or supervises the visitor(s), who must display

                  "Visitor" credentials while on the premises.




                                         - 12 -


                                                                                         MR 0346
          (c)     The security gates are manned Monday through Friday from 6:30 a.m. to

                  5:00 p.m. aud patrolled by security all other hours, weekends, and

                  holidays.    In addition, the entire MARC campus and its perimeter is

                  monitored 24 hours a day by surveillance cameras;

          (d)     While vehicles generally are not allowed on MNA's premises, if a vehicle

                  does enter, it is subject to a random search by security before it is

                  permitted to exit;

          (e)     To the extent MNA maintains its confidential design and development

                  information electronically, it is stored in a secure, limited access database;

          (f)     MNA's       employees   execute   stringent   non-disclosure    and    secrecy

                  agreements as a condition of their employment;

          (g)     MNA's vendors sign confidentiality agreements before they are provided

                  access to any documents or information regarding MNA's work for them;

          (h)     The research and development information developed by MNA at MARC

                  is maintained at MARC; and

          (i)     Certain areas on the MARC campus are accessible only to MARC

                  personnel with heightened security access, and are not accessible to other

                  MNA employees.

48. MNA employs these extreme efforts to maintain the confidentiality of information

   relating to its testing, research, technology, processes, designs, compilations of

   information, and formulas because it is this information that gives MNA and its clients an

   advantage in the competitive field of tire design and manufacture.




                                          - 13 -


                                                                                              MR 0347
49. I understand Plaintiffs are requesting documents and/or testimony concerning one or

   more ofMNA's rubber compound formulas.

50. For many decades, MNA has spent millions of dollars and hundreds of thousands of man

   hours researching, testing, and developing rubber formulas in an effort to increase the

   performance of its tires. The rubber compound formulas are of significant value to MNA

   because they are not known to MNA's competitors.

51. MNA believes that its superior rubber compound formulas are an extremely critical factor

   in its ability to maintain its competitive advantage over its rivals.

52. Because a tire is vulcanized during manufacture (a process that alters the tire's chemistry

   and dimensions), it cannot be "reverse engineered." Thus, a competitor cannot recreate

   all of its design specifications simply by purchasing and analyzing a tire, nor can a

   competitor take a tire apaii and determine the components in the rubber, the length of

   time the rubber is cured, or the machinery used.

53. In addition to the measures discussed above, MNA takes even more extreme steps to

   protect its compound formula information. Only MNA employees who have a business

   need to know the information have access to the formulas. Of MNA's thousands of

   employees, only a few know or have access to the rubber compound formulas.

54. Any disclosure, direct or indirect, of MNA's compound formulas would severely and

   permanently impair MNA 's competitive position. Once disclosed, this damage could not

   be repaired, even if the disclosure was inadvertent and/or subject to a confidentiality

   order.

55. Plaintiffs have also requested information and documents relating to MNA's

   manufacturing and quality procedures.




                                            - 14 -


                                                                                            MR 0348
56. Like all tire manufacturers, MNA keeps secret its specific design, manufacturing, and

   quality assurance processes. MNA's specific manufacturing processes and equipment are

   not known to MNA's competitors or the general public.            MNA has developed the

   processes, including manufacturing techniques, machinery, and methods of production,

   for many decades at a cost of many millions of dollars. MNA also spends millions of

   dollars every year replacing and updating facilities and equipment. A principal part of

   MNA's competitive edge in the tire industry derives from its proprietary and unique

   manufacturing methods and equipment. Most of MNA's processes are not patented for

   fear of losing their secrecy.

57. The divulgence ofMNA's proprietary manufacturing and quality processes to the public

   or to a competitor would cause an unacceptably high risk of irreparable harm and injury.

   If third parties were allowed access to these trade secrets, they could take advantage of

   proprietary information which MNA has spent years and millions of dollars developing,

   and which MNA's competitors could not duplicate on their own without a similar

   investments of time, expe1tise, and money, and perhaps not even then. The damage that

   could be created by the loss of trade secrets is a direct financial threat to MNA, its parent

   and affiliated corporations, and risks the loss ofMNA's competitive edge and, potentially

   the employment of thousands of employees tlll'oughout the United States and worldwide.

58. MNA spends millions of dollars and countless man hours developing manufacturing

   processes and quality procedures. Specifically, MNA's building procedures employed at

   the Dothan plant were developed over an extensive amount of time and at tremendous

   expense.




                                          - 15 -


                                                                                             MR 0349
59. MNA takes extraordinary measures to maintain the secrecy of its proprietary

   manufacturing processes and equipment, including the following:

          (a)    Plants are not open to the public. Facilities are surrounded by fences. The

                 Dothan plant maintains a security department with security systems and

                 security officers.

          (b)    Additional security controls are imposed in certain departments because of

                 the highly confidential manufacturing and industrialization work that is

                 carried on in those departments. Persons with access authority are subject

                 to strict control, and employees with access authority are required to

                 execute confidentiality agreements.       Employees are not permitted to

                 photograph or videotape the interior of the plant and are not permitted to

                 remove documentary trade secrets except for controlled, business

                 purposes.

          (c)    MNA does not generally permit third persons to enter any plant unless

                 there is a legitimate business reason. Each visitor must wear a badge

                 denoting his or her status and the extent of their access within the plant

                 was limited based on business need and prior approval, with signed

                 secrecy agreements in many instances. The MNA employee with whom

                 the visitor is meeting has to accompany the visitor until the conference is

                 terminated and the visitor leaves the plant.

          (d)    Many of the production machines at the MNA plants are designed, built,

                 and/or modified and installed by MNA itself.




                                         - 16 -


                                                                                         MR 0350
                (e)   Employees at MNA plants sign stringent non-disclosure and secrecy

                      agreements as a condition of their employment.

   60. The tire development and manufacturing industry is extremely competitive and is

       dependent on continuing research and development of new tire products and component

       parts.

   61. The information concerning MNA's manufacturing processes, design processes, testing

       and testing methods, green tire specifications, compounds, and components of tires,

       including those pertaining to the Subject Tire, is of significant value to MNA because it

       reveals MNA's design, testing, and analytical processes. T his is information that is not

       known to MNA's competitors. Disclosure of this information to those competitors would

       cause irreparable damage to MNA's competitive advantage.




FURTHER, AFFIANT SAITH NAUGHT.




SWORN to and subscribed before me
      c+.
this ti!::                                                                                      FILED
                                                                          DALLAS COUNTY
                                                                        9/4/2015 1:45:18 PM
                                                                             FELICIA PITRE
                                                                          DISTRICT CLERK




MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 1



                                                                       MR 0352
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 2



                                                                       MR 0353
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 3



                                                                       MR 0354
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 4



                                                                       MR 0355
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 5



                                                                       MR 0356
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 6



                                                                       MR 0357
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 7



                                                                       MR 0358
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 8



                                                                       MR 0359
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 9



                                                                       MR 0360
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 10



                                                                        MR 0361
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 11



                                                                        MR 0362
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 12



                                                                        MR 0363
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 13



                                                                        MR 0364
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 14



                                                                        MR 0365
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 15



                                                                        MR 0366
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 16



                                                                        MR 0367
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 17



                                                                        MR 0368
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 18



                                                                        MR 0369
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 19



                                                                        MR 0370
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 20



                                                                        MR 0371
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 21



                                                                        MR 0372
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 22



                                                                        MR 0373
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 23



                                                                        MR 0374
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 24



                                                                        MR 0375
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 25



                                                                        MR 0376
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 26



                                                                        MR 0377
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 27



                                                                        MR 0378
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 28



                                                                        MR 0379
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 29



                                                                        MR 0380
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 30



                                                                        MR 0381
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 31



                                                                        MR 0382
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 32



                                                                        MR 0383
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 33



                                                                        MR 0384
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 34



                                                                        MR 0385
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 35



                                                                        MR 0386
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 36



                                                                        MR 0387
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 37



                                                                        MR 0388
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 38



                                                                        MR 0389
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 39



                                                                        MR 0390
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 40



                                                                        MR 0391
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 41



                                                                        MR 0392
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 42



                                                                        MR 0393
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 43



                                                                        MR 0394
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 44



                                                                        MR 0395
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 45



                                                                        MR 0396
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 46



                                                                        MR 0397
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 47



                                                                        MR 0398
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 48



                                                                        MR 0399
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 49



                                                                        MR 0400
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 50



                                                                        MR 0401
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 51



                                                                        MR 0402
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 52



                                                                        MR 0403
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 53



                                                                        MR 0404
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 54



                                                                        MR 0405
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 55



                                                                        MR 0406
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 56



                                                                        MR 0407
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 57



                                                                        MR 0408
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 58



                                                                        MR 0409
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 59



                                                                        MR 0410
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 60



                                                                        MR 0411
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 61



                                                                        MR 0412
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 62



                                                                        MR 0413
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 63



                                                                        MR 0414
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 64



                                                                        MR 0415
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 65



                                                                        MR 0416
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 66



                                                                        MR 0417
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 67



                                                                        MR 0418
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 68



                                                                        MR 0419
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 69



                                                                        MR 0420
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 70



                                                                        MR 0421
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 71



                                                                        MR 0422
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 72



                                                                        MR 0423
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 73



                                                                        MR 0424
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 74



                                                                        MR 0425
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 75



                                                                        MR 0426
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 76



                                                                        MR 0427
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 77



                                                                        MR 0428
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 78



                                                                        MR 0429
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 79



                                                                        MR 0430
MNA'S RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION TO COMPEL   PAGE 80



                                                                        MR 0431
               FILED
   DALLAS COUNTY
 9/4/2015 4:37:44 PM
      FELICIA PITRE
   DISTRICT CLERK




MR 0432
                                             ~   ...   -.~~---~---------------.




                                  CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                    §           IN THE DIS"!RlCT COURT
MEDINA, husband and wife,                    §           OF DALLAS COUNTY
individually; NATAL YE MEDINA,               §
individually; NAVIL GIBSON,                  §
individually;                                §
                                             §
              PLAINTIFFS,                    §
                                             §           134TH JUDICIAL DISTRICT
VS.                                          §
                                             §           DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                §
AND JOSE BUSTILLO d/b/a MUNDO                §           (Oral Argument Requested)
CAllS, an in state defendant,                §
                                             §
              DEFENDANTS,                    §


                                  TABLE OF CONTENTS

                                                                                     Page

I.     Parade of llorrors                                                            3

II.    L'fX M/S's Plague of Defects                                                  4

III.   Texas Scope of Discovery                                                      5

IV.    Absconded Evidence Needed for
       Fair Adjudication of their Claims                                             6

v.     Michelin's Deceitful 'l'rack Record                                           8

Conclusion                                                                           12




                                                                                          MR 0433
                                       CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                          §       IN THE DISTRICT COURT
MEDINA, husband and wife,                          §       OF DALLAS COUNTY
individually; NATAL YE MEDINA,                     §
individually; NA VIL GIBSON,                       §
individually;                                     §
                                                  §
                 PLAINT!fFS,                      §
                                                  §        134rn JUDICIAL DISTRJCT
vs.                                               §
                                                  §        DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                     §
AND JOSE BUSTILLO d/b/a MUNDO                     §        (Oral Argument Requested)
CARS, an in state defendant,                      §
                                                  §
                 DEFENDANTS,                      §


         PLAINTJli'FS' REPLY' IN SUPPORT OF THEIR MOTION TO COMPEL

TO THE HONORABLE JUDGE DALE TILLERY:

        After reviewing Michclins entire R.csponse2 and squeezing it to the last drop, one (1)

q11cstion ren1ains:

                 Q.      Has Michelin produced the docu1nents?
                 A.      The answer is an absolute: NO.


1 Please see Plaintiffs' Separate State1nent of Moving Counsel attached as Exhibit JJ, •vhich proves
Plaintiff879 S.W.2d 89, 95 (Tex. App,-l·Iouston
             1


[14th Dist.] 1994, writ denied). Michelin's only evidence of trade secrets are conclusory state1nents.
Second, there is already a Michelin Protective ()rdcr in place that protects it. TI1erefore, Michelin's
trade secret objection is a red herring.




                                                                                                          MR 0434
        TherefOre, Plaintiffs file their Reply in support of their Motion to Compel to talk about

the real issue: Michelin's refusal to produce documents. For manufacturing purposes, the

ei1tire I..,TX M/S li11e is the same. The physical evidence proves it. Michelin's affidavit is yet

anotl1er smokescreen and more of the same attempt to mislead intentionally and blatantly.

'fhercfore, Plaintiffs respectfully the IIonorahle c:ourt lo read the attached l"ederal Judge Amy

'fotenbcrg Order (attached hereto as Exhibit A) to understand the depth, extent and range of

deceit Michelin engages in to prevent production of docu1nents and trial on the merits.

        c:once111ing the afiidavit, one (1) thougl1t co1nes to mind: a nicely wrapped turd even with

a bow is still a turd. Its Michelin's litigation-made contents from Vru1eaton Price arc hogwash.

It claims that the tires sought by Plaintiffs are conipletely different3 because of their width, rim

size, load indexes, aspect ratio, etc., etc. Nonsense. In the !ast case l>laintiffS' counsel had

against this same defendru1t, Michelin provided adjustment data, general principles, aspect

specifications, design specifications for a n1ultitude of LTX M/S tires with all kinds of different

tire widths, 1in1 sizes, aspect ratios and speed ratings. I'hc common deno1ninator? Michelin

LTX MJS tires 1nanufactured at J)othan - just like the subject tire.



-----------
3
 Moreover, oven if the design and 1nanufacture of different sizes of the LTX M/S were diffCrent - 'vhich
they are not - Plaintif'tS are still entitled to discovery about alternative designs w'itb different
features:

                Funda1nentaUy, the scope of discovery is obviously much broader
                than the scoue of admissible evidence, and evidence of incident.,
                involving other products besides the exact model at issue can be
                admissible, and therefore. obviously, dis(~overable.

In re J{xn1ark Mfg. (;o,, inc., 299 S.W.3d 519, 528 (Tex. App. 2009). (e.a.).




                                                     2



                                                                                                     MR 0435
            Michelin continues its deliberate refusal to disclose critical docun1cnts and evidence

requested sh1ce April. Every Michelin case is the exact satne sto1y and strategy. Stonewall.

Mislead. Do anything and everything necessary to prevent production of critical docu1ncnts and

evidence.        All in a deliberate effort to preclude PlaintilTs from obtaining what they are legally

entitled to: "the fullest knowledge of the fact:> and issues prior to trial." In re Exn1ark Mfg. (;o.,

Inc., 299 S.W.3d 519, 526 (Tex. App. 2009).

       I. f>arade of Horrors

           We know wl1y. Michelin wantothan, each of which has either killed, paralyzed, or mahn.ed people across the

country such as the following tires:

       TIRE TYPE                          PLANT                         MANUli'ACTURE DATE

J, Michelin LTX P265/70Rl 7               Dothan, Alabama                       37'h week, 1997

2. Michelin LTX P235/70Rl6                l)othan, Alabama                      1st week, 1999

3, Michelin LTX P265/70Rl 6               Dothan, Alabama                       2nd week, 1999

4, Michelin I .TX P265/70Rl 7             Dothan, Alabama                       12th week, 2000

                            4
5. Michelin LTX P265/70Rl 7               Dothan, Alabama                       28th week, 2001

6, Michelin LTX P255/70/Rl 65             Dothan, Alabama                       3l~t wee}{,   2001

7. Michelin LTX P265/70Rl6                Dothiu1, Alabama                      4th week, 2002

8. Michelin LTX P265/70RI 7               f)olhan, Alabama                      6th week, 2002

9. Michelin !.TX LT245/75Rl6              Dothan, Alabm.na                      47th week, 2002

JO. Michelin LTX P265/70R16               Dothan, Alabm11a                      6th week, 2003


4
    This is the Velo tire.
5
    crhis is the subject tire.



                                                     3



                                                                                                     MR 0436
11. Michelin LTX P265/70R 17            Dothan, Alabmna                         8th week, 2006

12. Michelin LTX LT265170RJ 6           Dothan, Alabama                         16th week, 2006

13. Michelin LTX LT245175R16            Dothan, Alabama                         34\h week, 2006

14. Michelin LTX LT265/75R16            f)ot11an, Alabama                       51 st week, 2006

        These are just the tires Plaintiffs' counsel is aware of that have pcm1anently maimed

folks across America including several paraplegic, quadriplegic and deaths. Mothers, sisters,

husbands, -fathers. All innocent viclin1s initially injured severely by the defective J_,TX then by

Michelin's awful litigation tactics - both as a result of Michelin's secretive defective and

shoddy tire design, manufacturing and inspection practices. t'or in;;tance, in Velo, there were

seven (7) passengers inside the SlJV. One (1) was lcilled, One (I) becmnc a quadriplegic.

Three (3) suffered traun1atic brain injuries. And all suffered a inullitude of other injuries. So

every one of Michelin's tread belt separations leads to many, many n1ore victims including

victi1ns not at the scene of t11e crash. l"or instance, the dead father left ;;everal children witl1out

a dad. T'he quadriplegic inother left ;;everal children with a ;;evercly disabled mother. So, one

(I) single defective tire injured and victinlized n1ore than ten (10) individuals.

       'I11ere are so many inorc. Plaintiffs know this because in Velo, when it;; back was

against the wall due to its lack of disclosure, Michelin was forced to cough up its own intc111al

numbers about the L]'X MIS tire line defeciive returns·· irrespective of width, 1i1n size, aspcci

ratios or s1)eed ratings. To put it mildly, the evidence was frightening.

   II. LTX M/S's Plague ofJ)efccts

       For starters, n1ore than 700 (inst ft·on1 one of its hundreds of dealers and the largest tire

retailer in the world - Discount 1'ire) of its defective I..TX MIS tires were returned for belt edge

separations. In addition, over l,000 tires were returned to Michelin';; dealers for ride vibration




                                                   4



                                                                                                     MR 0437
    a precursor to tread belt separation.    1·his staggering number of many n1ore than 1.500

defective tires den1onstrates, docu1nents and proves that Michelin h:new- as early as 2001 (10

years bef'Ore the incident) - that its IJ TX MIS tire line was dru1gerously defective. Michelin had

to disgorge all this evidence ti·om the I,'fX MIS line whether they were 235s, 245s, 265s, 275s

tread width or whether it is 16 or 17 rin1 size or whether they had ditferent speed ratings

siinilarly to what PlaintiffS are asking here.

         Instead of warning the public about its defective product, 6, Michelin did and continues

to do the exact opposite: conceal from the public and its consun1ers that. its IJ l'X line posed and

poses unreasonable risks of deadly danger to its consumers.              This adjustme11t/warranty

info11nation and evidence was provided in Velo to counsel, undersigned counsel used it ii1 their

case to annihilate Michelin. ·rhis is the only reason Michelin now refuses to produce it. It is

important to note that the defective nature of the 1:rx MIS line ru1d its injury rate is not a

national scandal because in every case, Michelin blackmails the Plaintiffs into protective orders

and nan·ow discovery or will not produce anything.

    lll. Texas Scope of J)iscovery

        rrhus, lil(e any crin1e, there is a motive behind Michelin's stonewalling: prevent the

disclosure of Michelin's shoddy tire design, manufacturing, inspection practices ·-directly at

issue in this case - to prevent the public knowledge of its defective tires. fortunately, Texas

law does not pe1mit it. In "fexas, the scope of its llules of Civil J>rocedurc is tl1e ''just, fair,

equitable and impartial adjudication of the rights of litigants":



6
  Pursuant to the 1·ransportation Recall Enhanccinent Accountability, and Documentation ("'l'R.EAD")
Act, Michelin was required to "report ... data on claims submitted to the nJanufacturer for serious
injuries (including death} and aggregate statistical data on property damage from alleged detCct·s in
a motor vehicle or in motor vehicle egninment." (e.a.).



                                                  5



                                                                                                  MR 0438
                The proper objective of rules of civil procedure is to obtain a
                just, fair, equitable and impartial adjudication of the rights of
                litigants under established principles of substantive law. 'I'o the
                end that this objective inay he attained with as great expedition and
                dispatch and at the least expense both to the litigants and to the
                state as may be practicable, these rules shall be given a liberal
                const111ction.

Tex. R. Civ. P. I. (e.a.).

        'I'o that end, the Texas - not Michelin - scope   124 S.W.3d 149, 152 (Tcx.2003) (orig. proceeding); In
re Exmark Mfg. Co., Inc., 299 S.W.3d 519, 525-526 (Tex. App. 2009). (e.a.).

       So, through its Requests for Production, Plaintiffs asked Michelin to produce the facts

and issues concerning the design, inanufacture and inspection of the subject I,TX MIS tire for the

dliration of its production. ,_~ee ,~lotion to (,'ompel at pp. 6-10, With the exception of nine (9)

Requests, Michelin failed to respond and produce the requested docun1ents about the design,

testing, manufacture, building, and inspection of the Sllbject I"TX M/S. 'rhis info1mation is

indispcnsible for Plaintiffs to fairly adjudicate their products liability, negligence, consu1ner

fraud and exc1nplary dan1ages claims against Michelin.

  IV. Absconded Evidence Needed for Fair Adjudicatio11 of their         a. Aspect Specifications/Aspect Specification Repertoire/Aspect Specification
           Annexes ·~ the same manufacturing and quality control infOrn1ation/laser
           photographs that the tire inspectors and verifiers use (and used on the subject tire)
           when they arc physically looking fOr defects, ru101nalies and abno1mal conditions
           (such as blisters, abnoimal coloring, molding, eord/cable placement, i1nproper
           creases, folds, and openings, mold or curh1g issues, foreign material found in the
           tire and other various conditions) found after the tire is manufaetured but before it
           leaves the factory for distribution. The aspect specifications also provide a
           deeision tree on what the inspector/verifier should do when a specific defect is
           found (repair, scrap, etc.)

        b. General Principles the docu1ncnts that instruct the tire inspectors and verifies
           how to use the Aspect Specifications.

        c. Technical Notesffechnical Note Repertoire - the procedures/processes used to
           address specific   d~feets   found in the tire.

       d. TN                    ii. Tire component data - including but not limited to steel belt
                        specifications, inner li11er specifications, carcass ply specifications, bead
                        specifications.

    3. ·ro fairly adjudicate their claim that the tire wa.:;; defectively nlanufactured, Plaintiff..:;;
       requested Michelin produce:

            a. 'fhe work instructions (how to build the tire)

           b. Reaction and working tolerances/limits (used by Michelin during
               manufacturing to dete1mine compliance with design and aging specifications).
        Michelin knows that Plaintiffs need these docurnents. Michelin knows that Plah1tiffs

cannot fairly adjudicate its product liability, negligence, conswner fraud and excn1plary dan1ages

clain1s. Michelin also knows that by enacting its own extremely narrow and self-serving scope

of production, it prevents Plaintiffs clain1s of alte1native safer designs, inanufacturing processes

ru1d inspection. Enough is enough. 'I'he stonewalling 1nust stop.

   V. Michelin's lleceitful Track Record

        Michelin's su1Tcptitious behavior is well docun1entcd from countless cases, atto1neys and

even federal judges such as Judge Amy 'fotenberg. c:asc after case, plaintiff after plaintiff, it is

the sa1ne exact story. /\cross the nation, there are countless examples of plaintiffs and their

fa1nily ine1nbcrs    all Michelin users or consumers inain1ed or killed by Michelin's tires ·-

desperately trying in vain to obtain critical evidence just to be bamboozled and nlisled time and

ti1ne again. J,ike in .Bates v. Micl1elin attached as E'xhibit A or in Salinas v. Michelin. attached

as li,'xhibit C' or in Velo v. Michelin. attached as Exhibit D or in Allen v. Michelin attached as

Exhibit};,' or in llribe v. Micltelin, attacher[ as lixhibit F', the plaintiffs had to file Motions to

Compel to obtain tJ1e evidence needed to fairly adjudicate tJ1eir claims.

        All of these plaintiffs were required to file n1otions to compel against this sa1nc defendru1t

- Michelin. Like here, because of Michelin's self-serving stonewalling, those plaintiffs from all




                                                  8



                                                                                                   MR 0441
over the country were forced to waste time and resources trying to obtain what ru1y litigant in any

case deserves: the facts, discovery and evidence necessruy to prepare fOr trial to prove their case.

        In !Jates v. Michelin, Federal District Court Judge Amy "l"otenberg found and ruled that

Michelin committed blatant and repeated discove1y violations by concealing evidence -

including through its attorneys ru1d legal counsel.      It is worth noting that in Bates, Judge

Totenberg was not an advocate or a pa1iy. Rather, Judge ''fotenbeg was an unbiased, objective

and impartial officer of the Court - appointed by the President of the United States - who

happened to witness firsthand Michelin's "pattern of subterfuge and withholding relevant

and responsive documents" including the very same documents (aspect specifications, reaction

li1nits and tolerances, warranty and adjustlncnt data, etc., etc.) that Plaintiffs seek fro1n this

Cowi.

        After multiple inotions to co1npcl, inotions for sanctions and repeated rnisstate1nents to

the Court, the Honorable I•'ederal District Judge A1ny Totenberg had ei1ough of Michelin's

conduct and ruled accordingly:

               Michelin's conduct has certainly resulted in delay and disruption
               of this litigation and has hrunpcred tl1e enforcement of this Cou1i's
               discovery Orders. ~')ee Malautea v. Suzuki lvforor C'or11., 987 F.2d
               at 1540 (finding that defenda11ts engaged in ru1 unrelenting
               can1paign to obfuscate the truth by improperly oqjecting to
               inten·ogatorics, providing incomplete) eva<>ivc and unreaso11ahle
               narrow discovery responses, delayed co1npliance with court orders
               and thus ha111pcrcd tl1c discovery process and sl1owcd disdain for
               tl1e courCs orders).

               First, Michelin's initial production refusal followed by its
               ongoing delay and obstruction of discovery central to the case
               have affected the integrity of the legal process.

               For    example,      Michelin's     misrepresentations        at    the
               J)ccc1nbcr 20, 2010 discovery hearing regardiI1g its production of
               reaction lhnits and tolcrru1ces resulted in a substru1tivc c1Tor in the
               January 3, 2011 ()rder that was perpetuated by Michelin's



                                                 9



                                                                                                 MR 0442
counsel's failure to correct the Court's misunderstanding about
what documents had actually been produced.

Michelin refused to produce the documents until ordered to do so
by the (~ourt on Septen1ber 19, 2011, thereby precluding the
Plaintiffs fro111 seeking a n1ore expansive production of these
docu1nents for over a year and a half.

Moreover, Micl1elin scek.s to limit Plaintiff,                 uncovered the 1najo1ity of the most probative documents i11
                 exlstence in this case but for their persistence in pul'suing
                 discovery motions and seeking the Court's intervention. Contrary
                 to Michelin's assertion that this belated production dc1non;;trates
                 its good faith, it is preeiscly this ongoing belated production, in
                 conjunetion with Michelin's multiple violations of the Court's
                 Orders and its evasive, hair-splitting and inaeeurate
                 representations to the Court that demonstrate Miehelin's bad
                 faith and why a serious, substantive sanetion is warranted.

                 A dete1mination that the tire at issue in this case is defective and
                 unreasonably dangerous i;; an appropriate sanction to remedy the
                 diseovery of abuses perpetrated hy M.ichelin in bad faith and
                 in disregard of this Court's prior discovery Orders, First,
                 Michelin made multiple representations to the Court that it
                 had produced documents as ordered by the Court "\Vhen it in
                 fact had not,

                 Second, Michelin repeatedly refused to produce documents in
                 direct violatio11 of the Court's January 3rd, June 3rd and June 24th
                 ()rders.

                Third, Michelin intentionaHy engaged in ru1 extremely nruTow,
                11njustified interpretation of tUe Court's ()rders in order to limit,
                or altogether avoid, producing relevant and useful documents
                in response to Plaintiffs' discovery requests.
                                                 *' *
                In smn, Michelin's bad faith conduct caused serious prejudice to
                the integrity of the legal process and to Plaintif£'1' orderly, effective
                development ru1d proof of t11eir case. Michelin's course of
                conduct described herein \Varrants the imposition of sanctions
                to remedy the impact of repeated violations of the Cot1rt's
                ()rders, inacc11rate or false representations to the Court, and
                prolonged abusive discovery conduct.

Order, P'ederal District .Judge Amy Totenberg, Januar)1 2012, PJJ. 51-54, 59, .f(xhibil A. (e.a.).

        Michelin is not your typical defendant.         Michelin is a well oiled, refined 1nachinc

designed to confuse ru1d mislead tJ1e Court to disrupt litigation, lengthe11 the discove1y process

and preve11t disclosure~ all at the expense of trying the 1nerits of the case a11d ensure prejudice to

the victi1nized plaintiffs,




                                                   11



                                                                                                     MR 0444
        Here, fron1 the get go, Michelin has been delaying this case.             Exactly a year ago,

Michelin and its legal representatives 1nisled the Court to ren1ovc tl1c ease to the federal district

by clailning that J>laintiffS did not serve 'fexas resident, Mundo Cars. S}ee Notice of Rernoval at 4-

5, This was a n1istruth and was in1111ediatcly exposed by Plaintiffs' counsel and documented by

Federal Judge David Godbey:

                 The Court notes that MNA also removed this case on the basis
                 that Mundo had not been properly served. In their motion to
                 remand. Plaintiffs established that they served Mundo.

,Judge Goissues prior to trial." Jn re E:xn1ark M.fi;. C'o., !nc., 299 S.W.3d at 526. Plaintiffs do not want

sympathy or pity. All they want is justice, fairness and a level playing field.




                                              Respectfully submitted,

                                              LAW OFFICES Of LUIS P. GUERRA, LLC

                                              6225 N. 24'" S1see1, Sui1c 125
                                              l)hocnix, Arizona 85016
                                              Telephone: (602) 381-8400
                                              Facsimile: (602) 381-8403

                                      I3y:       Isl l,uis 1>. Gue1Ta
                                              J.,uis P. Gue1Ta (Admitted l)ro Hae Vice)
                                              AZ S1a1e Bar No. 015768
                                              David C. Shapiro (Adniitted Pro Hae Vice)
                                              AZ State Bar No. 028056
                                              ATTORNEYS FOR PLATNITFFS

                                              LAW 0FFJCE8 OF JAMES B. RAGAN
                                              723 (:ole1nan A venue
                                              (:orpus Christi, Texas 78401
                                              Telephone: (361) 884-7787
                                              Facsimile: (361) 884-9144
                                              James 13. J{agan
                                              State Bar No. 16466100


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing docu1ncnt has been
fo1wardcd to all known counsel of record as set fOrth below via E-Mail & U.S. Mail, on this 4th
day of September, 2015.

'rho1nas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress Avenue, Suite 1700
Austin, 'fcxas 78701
A ttorncys for Defendant
Michelin North America, Inc.




                                                 13



                                                                                               MR 0446
Jose Bustillo d/b/a/ Mundo c;ars
6422 I)ay Street
Dallas, Texas 85227
l)ro Per Defendant Jose Bustillo d/b/a/ Mundo Cars


                                           {'§./ David C. Shapiro__ . . .




                                              14


                                                                            MR 0447
EXl-1 ~BIT A


               MR 0448
EXl:lIBIT D



              MR 0449
                                                                                lVH!.Ah:ltl l'>. Jtdllt::S, lA\XK Ul l,UU!
                                                                                   *** b!ectronically Filed***
                                                                                          Michelle Palgen
                                                                                       S/29/2013 5:07:00 PM
                                                                                         Filing ID 5271448


 1               Law Offices of
        I.VIS P. GUERRA, L.L,(,"'.
 2   6225 North 24th Street, Suile 125
          Phoenix, Arizona 85016
 3               (602) 381-8400
            Luis P, Guerra, #015768
 4         David C, ~')hapiro, #028056
             Attorneys for Plaintiffii;
 5
       GOLDBERG & OSBORNE,
6      33 North Stone Ave,, Suite 900
           1'ucson, Arizona 8570 I
              (520) 620-3975
 7       John E, Osborne, #07085
     Maria def Pilar Mendoza, #024740
 8        Attorneys for Jlfaintijfs
 9

10                             IN 'IBE SUPERIOR COURT OF THE STATE OF ARIZONA
11                                        IN AND FOR 11IB COUNTY OF MARICOPA
12    SANDRA VELO, ct al,                                  No, CV2012-007346
13
                                     Plaintiffs,             PLAINTIFFS' MOTION TO COMPEL
14    V,
                                                            (Assigned to the Honorable Judge Rea)
15    MICHELIN NORTH AMERICA, INC, a
16    New York Corporation, et al,                                  Oral Argument set for:

17                                   Defendants,                    Tuesday, ,June 25, 2013

18                                                                         3:00 p.m.

19
20   P1·eface: This Motion and Separate Statement of Moving Counsel simply request the Court to

21   order Defendant Michelin to comply with the Arizona discovery rules and produce the
22
     information Plaintiffs have been repeatedly and patiently asldng for, dating as far back as July
23
     31, 2012. Correspondence, January 31, 2013, Exhibit A; Correspondence, February 14, 2013;
24
     Correspondence, March 6, 2013, Exhibit B; Correspondence, April 4, 2013, Exhibit C; E-mail
25

26   correspondence, May 6, 2013, Exhibit D; Correspondence, May 10, 2013, Exhibit E,
27
28



                                                                                                        MR 0450
 1               After nearly a year of empty promises and conntless e-mails, correspondence, phone calls
 2
     and several meet and confer conferences, conceming the production of documents about the
 }
     design, inspection, testing, building, curing, quality control processes and manufacture' of
 4

 5   Michelin's defective LTX tire, Michelin produced nothing in response to 51 of the 56 discovery

 6   requests. Adding insult to injury, very recently, after weeks and weeks of false assurances and
 7
     empty promises that some of the documents were forthcoming, Defendants have produced
 8
     nothing. This is Michelin's modus operandi in litigation. It discloses nothing. It produces
 9

10   notl1ing nntil motions to compel are filed and production is required by a Court Order. Even

11   then, it still produces nothing. This stonewalling should not be permitted and Michelin should
12
     be ordered to produce tlle requested information that is reasonably calculated to lead to tlle
13
     discovery of admissible evidence. Rule 26(b), A.R.C.P.
14
15   I.          Defendants have produced next to nothing.

16               Since the inception of this lawsuit, Plaintiffs have served Defendants with the following
17
     discovery requests - all of which have yielded ZER0 2 documents and fact witnesses about the
18
     design, testing, inspection, building and manufacture of the subject tire:
19

20          Information requested                                          Reg nested                Releva11ce           Produced?.

21       1~.~D~oc-·u_m_e_n_ts-   ___a_b_m-1t-··~th~e-o-1-·g-an-i~z-at·ico-11-aJ-,-7""/~3~1/~2~0 !2~~D-cs-i~gn-&'~Manufactore
                                                                      7              7



             strnctore of Michelin North America
22   -~==~~========--~----~~-------~----~


23
     11----------~
     1 There are eleven (ll) basic stepS to tire ·manufacturing: 1) 1uixing and combining the raw inate1ials into rubber co1npound,
24
     2) tnilling to wann up the rubber co111pound, 3) extruding operations to transfo.rm rubber compow1ds into specific tire
     components, 4) processing fabric and wire and coating the1n with 1ubber, 5) processing bead wires and coating then1 with
25   rubber, 6) cementing and marking of beads, material~ and exbuded components, 7) cutting and cooling the various extruded
     components, 8) assen1bli11g all of the components (bead wires, coated fabrics, treads) on a tire~building machine funning a
26   green tire, 9) lubrication of the green tire, 10) curing the tire with heat and pressure and 11) fmishing and inspecting the
     completed tire.
27
     2
      As shown below, Michelin produced less than an inch of docu1nents. 1'his Ls not an exaggeration. On the contrary, an inch
28   of documents is au ove1'8tatemcnt because nearly all of these docu1nents are iUegible or written in French.

                                                                          2

                                                                                                                               MR 0451
 1
                                                                     "-·-                                          -           -----
         2. Decision          Tree       Manual/Aspect                 7/31/2012                     Manufacture                   No
 2
           Specifications re: quality control of tires
           made (criteria used hy tire builders to
 3         test the production quality of cured
           tiJ!S}                                                                                   -·
 4                                and     si1nilar    tire             7/31/2012                     Design & Manufacture          No
       3. Subject        tire
 5         specifications concerning design and
           manufacture (the specifications ahout
 6         the construction of the tire's helt skim
 7         stock, carcass ply, steel cord
           snecifications)           ·-"''"'"""'"'

 8     4.  Records    of other tires built with the same               7/31/2012                     Design & Manufacture          No
           belt skim stock as subiect tire                                                                       "···-·-·-"'
 9
       5. Reaction limit specifications for the                        7/31/2012                     Manufacture                   No
10         subject tire to determine whether built
           tires comply with design specifications
11         (criteria used by tire huilders to test
12         the production quality of uncured
           tires)                                                                                                                       ..
13     6. Document~ arising out of personal injury                     7/31/2012                     Design & Manufacture         No
           claims/lawsuits re: the subject line of
14
           LTXtires                                                            "_..,   ......   _
15     7. Documents re: adjustment of the subject                      7/31/2012                    Design & Manufacture          No3
           tire and similar tires to obtain internal
16         data about Michelin's lmowledge of
17         alleged tire defects and failures
           (information about how Michelin deals
18         with returned tires with defects and
           failures)                             ·-·
19
       8. Documents re: property damage claims                         7/31/2012                     Design & Manufacture          No
20         arising out of the subject tire and similar
     -     line of tires                    ...
                                          -···-"""~--~
21     9. Governrnent/consrnner safety agency                          7/31/2012                     Design & Manufacture         No
22         cmmendatio11s          re:             7/31/2012                     Design & Manufacture         No
24
           acceptable/unacceptable rates of loss of
25         adjustment (documents ahout trends of
     ~
           defective tires}                                               ..                                                     ....   . .....
26                                                                                                          ·~




27
     3
         In response to this Request tbr Production, Defendant Michelin produced one-hundred and thirty-five (135) l'agcs of illegible
28   doeuments.

                                                                      3

                                                                                                                               MR 0452
 1    11. Complaints/reports/notices authored by         7131/2012       Design & Manufacture       No
 2        dealerships, customers, consumers or
          govc1nment agencies addressed to
 3        Michelin re: tread separations of the
          subject LTX tires or similar lines of tires
 4                                                       7131/2012       Design                     No
      12.Personal injury claims/lawsuits/property
 5        damage c.laims/adjustments involving
          failures of Michelin tires that incorporate
 6   _ .. nylon cap plies                                            .                               -·----
      13. Training,      testing    and    inspection    7/31/2012       Manufacture                No
 7
          docu1nents concerning the manufacture
 8        of tires at the Dothan, Alabama nlant
      14.Audits performed by Michelin re:                7131/2012       Design & Manufacture       No
 9
          failure/durability/design or quality of the
10        subject tire and similar tires
      15. Training materials issued by Michelin          713112012       Manufacture                No
11        addressed to the tire builders at the
12        Dothan, AL plant at the time the subject
          tire was built
13    16.All training materials issued by Michelin       7131/2012       Manufacture                No
          addressed to Michelin North America's
14
          employees building the subject tire and
15        similar tires -·
      17. lnspection methodology materials used          713112012       Manufacture                No
16        to identify trapped air/steam blisters in
17        finished      tires    (quality     control
          procedures about the detection of
18        manufactu1·in2 defects in tires)                                                           -~



      18. Testing of steel belted radial passenger       7131/2012       Design & Manufacture       No
19
          and light truck tires manufactured with
20        tbe same belt skim stock as subject tire,
          including peel testsi pull tests,
21        11erformance tests and endurance tests
22    19. Testing      results   relating to       the   7131/2012       Design & Manufacture       No
          relationship between under-inflation and
23        tread separation
      20. Rim groove analysis ·documenting the           7/31/2012       Design & Manu facturc      No
24
          relationship between under-inJlation, rim
25        groove nrofile and tread belt separation
      21. Department of Transportation testing           7/3112012       Design & Manufacture       No
26        conce1ning the Michelin LTX tires
27        1nanufacturcd at the Dothan, Alabama
          plant
28

                                                         4

                                                                                                 MR 0453
                                                                                       -                    -
 1   22. Michelin testing about the causes of                       7/31/2012          Design & Manufacture                                    No
 2       tread separation in the subject tire,
         similar tires and all tires f'ro1n the same
 3       LTX line of tires                                                                                                     _..,,,_
     23. Michelin       documents         about   the               7/31/2012          Design & Manufacture                                    No
 4
         relationship between imp,act testing and
 5       tread  senaration     ..- - -
                           -·-"''""'"""""-·~-                                          --                                      ..,_      ""'-'""""'-


     24. Cnring conditions at the Dothan, AL                        7/31/2012           Manufacture                                            No
 6       plant used in the manufacture of the
 7       subject tire and any and all subsequent
   ~ _c:_hanges to the curing conditions          --                             ---   ~      ...., _ '                    ..,_          ~         .........   _
 8   25.Documents about 1) the use or potential                     7/31/2012          Design & Manufacture                                    No
         use of nylon overlay/belt edge strips/belt
 9
         edge wraps/belt edge gum strips in
10       Michelin passenger or Iight truek tires
         and the application of su ch during the
11       tire     building    proccs s       and   2)
12       patents/articles/materials authored by or
         in possession of Michel'1n re: use of
13       nylon overlays in passengernight truck
         tires (nylon overlays a re layers of
14
         nylon that extend around the two steel
15       belts underneath the tread to provide

16
   ~- heJ!er tr.,ad/belt integri tyl                                                   --"'"'"'"''   ___
     26. Michelin document retention policy -                       7/31/2012                                                                  Yes
         t~talingfifteen (15) pages
17                                                                               --    --                                  -
     27. Depositions and statements of Chuck                        7/31/2012          Design & Manufacture                                    No
18       Patrick from Bates v. MJl:A, USDC N.D.
         Georgia,_Case No. 1:09-CV-3280-RWS
19
     28. Michelin documents and testing about                       7/31/2012          Tire aging                                              No'
20       tire aging                                                                                       ---·-"'     -
   r 29. Michelin communications addressed to                       7/31/2012          Tire aging                                              No
21       auto manufacturers conceming tire use
22       limits
   r-3~0-.-QUality procedures re: components used                   2/28/2013          Manufacture                                             No
23       in manufacture of subject tire·
     31. Customer    drawings    associ ated with OE                2/28/2013          Design                                                  No
24
   __contracts involving the sub~ect tire                                              --..-···-                --·-- ..   ~-
                                                                                                                                         ...   _
25   32. Splice overlap standards/tolerances for                    2/28/2013           Manufacture                                            No
         plies and belt materials re: subjeet tire
26
         (quality C()!llro!Jlrocedu res abo11t the
27
     4 Instead of producing the internal testing, memoranda, training tnate1ials and adjustlnent data about tire aging, Defendants
28   only produced a one fl) page document titled "Technical Bulletin."

                                                                   5

                                                                                                                                 MR 0454
                                           ·------~""'"'"   -
 l          detection of manufacturing defects
 2          during the splicing of various tire
            com"onents}
 3    :l:i. Field surveillance data re:- subject tire           2/28/2013   Design & Manufacture             No
            (claims records about how a tire is
 4          performing in the field - different than
 5          adinstment data)
      34. Adjustment data/prope1ty damage claims                2/28/2013   Design                           No
 6          from before and after the introduction of
 7          nvlon can nlies in Michelin tires
      35. Ac\justmcnt data/property damage claims               2/28/2013   Design                           No
 8          since the intmduction of nylon cap plies
            into Michelin tires in the same size as the
 9
            subject tire
10    36. Curing specifications for the subject tire            2/28/2013   Manufacture                      No
            at the time of its manufacture (chemical
II          process called "vulcanization" in
12          which the green tire obtains its final
         shape and tread in a "press" under
13       heat and pressure wl1ile the various
          components chemically and physically
14
     ~()nd togethe_rt                          -·--                                  ---"-""""   --
15    37.Cnrrent curing specifications for the                  2/28/2013   Manufacture                      No
          subject tire
16    38. Belt edge integrity test results for the              2/28/2013   Design & Manufacture             No
17        subject tire or other tires with the same
          oreen tire or belt_,.kirn C(Jffij)Onnd                                                  --   ""   .. ~·-·
18    39. Michelin's list of substitutions for                  2/28/2013   Manufacture                      No
          component' concerning tbe subject tire
19
          at the time of its manufacture -···--··---·-·
20    40. Michelin's rheometric measurements                    2/28/2013   Design                           No
          produced on the belt skim/tread cap/tread
21        base/nndertread for the subject tire to the
22        present                                                                          --
      41. Michelin's endurance testing results for              2/28/2013   Design & Manufacture             No
23        low-pressure testing conducted on the
          subject tire or tires witl1 the same green
24
          specifications or belt skim
25    42. Cost reductions applied to the design of              2/28/2013   Design                           No
          the subject tire from initial production
26        release to tbe date of manufacture of tbe
27   ~--~11bJe~t tire
28

                                                                6

                                                                                                       MR 0455
                                                                                                                                  '
                                                                                                                                  '
 1  43. Cost increases applied to the design and 2/28/2013                                          Design & Manufacture     No
 2      manufacture of the subject tire from
        initial production release to the date of
 3 _____l)lauufacture of the subject tire ________
    44. Regulatory compliance test results for 2/28/2013                                          Design & Manufacture       No
 4
        the subject tire and all associated tires
 5      sharing the same green tire construction
   ~as s~~j.~ct tir~-~·-                                                    ""                                                ·----
 6  45. Green        tire     specifications       and "2/28726i3""                               Design & Manufacture       No
 7      specificatio11 change histmy for the
        subject tire from production release to
 8      present (changes made to tbe subject
        tire's and components' design and
 9
        mannfactm·e}
10  46. Tread   die profile for the subject tire ~~-- 2/28/2013                                   Design & Manufacture       No

11
     ~~---- ..         -·---"                                -·-·-..   --        2/28/2013          Design & Manufacture     No
         47. Adjustment data/property damage claims
12           after the introduction of design changes
             to the subject tire since the date of the
13           subject tire's manufactu1'e
                                                                                                                                  5
         48. Design drawings for the subject tire                                2/28/2013        Design                     No
14
                                                                            ""


15   "49: Cut analyses and reports on the subject                                "2/28/2013       Design & Manufacture       No
                 tire from manufacturing release to time
16        of the subject tire's date of manufacture
17        (analvses of returned cut tire sections\                                                                --~-
                                                                                                                                  6
      50. Cured, finished gauges            for the 2/28/2013                                       Manufacture              No
18        manufacture of_the subjeci tire         -··--
19
      51.Michelin's         process control chart 2/28/2013                                         Manufacture              No
          concerning the manufacture of the
20    ___s_ulJject tire at the Dothan,_Alabama pla11t                                                -                                --
      52. Diagram about the process of applying 2i28/2013                                           Manufacture              No
21        the innerliner of the subject tire to tl1e
22   -·.
          building drum
                      -----------               ~·--                                                -·-·-
      53. Quantitative listing of ingredients of the 2/28/2013                                      Design & Manufacture     No
23        sidewalls of the subject tire used at the
          time of the manufacture of the subject
24
          tire                                                 .....                          _   ""                          --·--·-
25    54.Design Failure Mode and Effect' . "2/28/2013                                               Design & Manufacture     No
          Analysis of the subject tire in nossession
26       "



27   5       Michelin produced a total of three (3) illegible pages in response to this Requellt.

28   6       These docutnents - MNA00859MMNA00864 are alJ written in French and incoinprehensible,

                                                                                 7

                                                                                                                           MR 0456
         ofMichclin
        ---·
      SS.Daily production scrap report for 12            2/28/2013     Manufacture                  No
 2
         months before and after the manufacture
 3       of the subdect tire of the subject tire and
         tires sharing the same com11onento;; as the
 4
         subject ti re (tires that are no longer
 5       able to be used for their original
     f-c-"'•,,,11.:Jl~stl}._                                                                       ---
 6    S6. Identity <>f tire -buildefs, tire examiners    3/1/2013      Manufacture                 No
 7         and supcl'V!·sors employed by Michelin
           who worIced at the Dothan, Alabama
 8         plant and were physically present at the
           time the sugj~~t tire wasplanufactured
 9
1o See Plaintiffe Irma Olivas, Antoinette Olivas and Marcos Olivas Request for Production dated
   July 31, 2012, Exhibit F and .Michelin responses thereto, Exhibit G; Plaintiff Rqfael Olivas'
11 Request/or Production dated February 28, 2013 and Michelin responses thereto, Exhibit H;
1
 2
   Plaintiff' Mary Ann Olivas' Request for Production dated February 28, 2013 and Michelin
   responses thereto, Exhibit I; Plaintiff Sandra Velo 's Request for Production dated February 28,
13 2013 and .Michelin responses thereto, Exhibit J; Plaintiff Maryann Valdez' Request for
   Production dated February 28, 2013 and .Michelin responses thereto, Exhibit K; Plaintiff Irma
14 Olivas, Antoinette Olivas and Marcos Olivas' Non-Uniform Interrogatory dated March 1, 2013
15 and Michelin's response thereto, Exhibit L.

16   Conclusion: The facts speak for themselves. In other words, Defendant Michelin has produced
17
     next to nothing. Enough is enough. Michelin's failure to disclose this evidence and information
18
     violates all the Arizona discovery rules, the basic principles of litigation, corrupts the integrity of
19
20   1he legal process and makes a mockery of this litigation.

21            Michelin's stonewalling is extremely prejudicial to Plaintiffs, preventing them from
22
     reasonably preparing for trial including: 1) conducting discovery, 2) preparing for and 3) taking
23
     depositions, 4) cross-examining Michelin's employees or S) Michelin's experts, 6) providing full
24
25   expert opinions and 7) disclosing areas of expert testimony, forcing Plaintiff to request the

26   Court's assistance.
27

28

                                                        8

                                                                                                 MR 0457
 1         Accordingly, pursuant to Rules !, 26, 26.1, 33, 34, 37(a)(c) and (d) A.R.C.P., Plaintiff
 2
     respectfully requests this Honorable Comt to order Defendant Michelin to immediately produce
 3
     the requested information and documents.
 4

 5         DATED    this~t day of May, 2013.
 6

 7
                                                       Isl Luis P. Guerra
 8                                                     Luis P. Guerra
                                                       David C. Shapiro
 9                                                     LUIS P. GUERRA, LLC.
                                                       6225 N. 24t1' Street, Suite 125
10                                                     Phoenix, Arizona 85016
                                                       Attorneys for P/aintiffe
11

12                                                     John E. Osborne
                                                       Maria de! Pilar Mendoza
13                                                     GOLDBERG & OSBORNE
                                                       33 North Stone Avenue, Su, 900
14                                                     Tucson, AZ 85701
                                                       Attorneys for P/aintiffe
15
     ORIGINALE-filedthis.2..-~
                             day
16 Of May, 2013 and COPY of the
   foregoing MAILED this same day of
17 May, 2013, to:
18
     C. Bradley Vynalek, Esq.
19   Ryan S. Patterson, Esq.
     QUARLES & BRADY, LLP
20
     Renaissance One
21   Two North Central Avenue
     Phoenix, AZ 85004-2391
22   Co-Counsel for Defendants Michelin
23
     Chris S. Pacetti, Esq.
24   K. Noelle Ponsetto, Esq.
     Christina Ciminelli, Esq.
25
     YlJKEVICH CALFO & CAVANAUGH
26   355 South Grand Avenue, 15"' Floor
     Los Angeles, CA 90071
27   Co-Counsel for Defendant Michelin
28

                                                   9

                                                                                         MR 0458
   Christopher M. Nal6n
   CARNAHAN PERRY HANLON & l:illDONS, PLC
 2 722 E. Osborn Rd., Suite 400
   Phoenix, AZ 85014
 3 Attorneys for Defendant Tire Direct, Inc.

 4 Josue-Alfonso Munoz S. Esq.
 5 LAW OFFICES OF JOSUE-ALFONSO MUNOZ S.
   1802East111omas Road, Suite 14
 6 Phoenix, Arizona 85016
 7 Attorneys for Llantera Chandler Heights, L.C.C. dba
   El Mil Amores Tires aka Llantera Mil Amores aka
 8 Mil Amores #IO; Martin Chacon; David Chacon;
   Mario Chacon; Rosie Chacon, and Lauro Chacon
 9
     Juvenal Espinoza
1O 298 e. Sheffield Comt
11 Gilbert, AZ 85296
   ESPINOZA ENTERPRISES, LLC.
12 dlb/a JUVES AUTO CLINIC
   Prose
13
     John E. Osborne
14   Maria de! Pilar Mendoza
     GOLDBERG & OSBORNE
15   33 North Stone Avenue, Su, 900
     Tucson, AZ 85701
16   At neys for Plaintiffs
                                 '
17   /~~
18
19

20
21

22

23

24
25
26
27

28

                                                 10

                                                         MR 0459
J[Xl~lIBIT   E



                 MR 0460
                                                                                                                    FILED
                                                                                                                   -····-"~---



                                                                                                            WISAPR 16 PHl2:22
                                                                                                               VlRLYixf; ilNNtLL
                1 GOLDBERG & OSBORNE
                  698 E. Wetmore Road, Suite 200
                                                                                                            SUPEfliOR cm Jffi am
                2 Tucson, Arizona 85705
                  (520) 620-3975
                3
                  John E. Osborne, Esq.
                4 State Bar #07085
                  joshornc(li: goldhc1·gandosborne.con1
                                 1




                5 \Villiam C. Bacon, Esq.
                  State Bar #04895
                6 'vbacon@goldbergandosborne.com
                  Kristin J. Schriner, Esq.
                7 State Bar #026631
                  kschriner@.goldbergandosbon1e.com
                8 Attorneys for Plaintiffs

                9                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

~o             10                            IN AND FOR THE COUNTY OF MOHAVE
                    Kimberly Allen, a single woman,              No: CV 2013-07176
°' ~
o.~            11
aJ ·~                                        Plaintiff,
(/)~~ ~                                                                                         PLAINTIFF'S MOTION TO
0 ~"'~         12            vs.
      .•N
oe:ln::No                                                                                       COMPEL DEFENDANT MICHELIN
~ g~i 13                                                                                        NORTH AMERICA TO PROVIDE
                                                                                                FULL AND COMPLETE ANSWERS
w 4)   "!!?.
al;: i::
Ow             14                                                                               TO PLAINTIFF'S
-'•                                                                                             INTERROGATORIES AND
0$
                                                                                                REQUESTS FOR PRODUCTION,
"'             15                                                                               AND TO SUPPLEMENT
               16                                                                               DISCLOSURES

               17
               18
                    MICHELIN NORTH AMERICA, a New
                    York Corp.; SUPERIOR TIRE CORPORATION,
                    an Arizona Corporation, JOHN DOES I-X and
                    XYZ PARTNERSHIPS 1-X,
                                                                                          j.    ORAL ARGUMENT REQUESTED



               19                                      . c. . . co. RPO. R··A···TIONS.I-.Xand
                    JANED·····o·· ES . I. . .-.. X; A. B
                    ____ ... __ _j2~fc~~anJ~.'.. __"_., _ --"-·--" __ _
               20
               21           PlaintiffKi1nberly Allen, pursuant to Rule 37, Ariz. R. Civ. P., inove,.q this Court for an Order

               22 compelling Defendant Michelin North An1erica ("MNA") to produce docu1nents responsive to

               23 Plaintifrs Requests fOr Production, to provide supp1etnenta1 and verified responses to Plaintiff's
               24 Interrogatories, and to supplement its disclosures.
               25         MNA decided that it only had to disclose and answer discovery that 1) fit into MNA 's severely
               26
                    restricted self~defined 1 year scope of discovery, and 2) that only concerned this exact model tire.
               27
                    MNA unilaterally acted as the Court and defined this as "The Relevant Scopen. "fhis scope not only


                                                                                                                        MR 0461
          1 violates Arizona's broad discovery rules, but it also contradicts Arizona's strict product liability !aw

          2
              and the hindsight test articulated in Dart v. Wiebe, 147 Ariz. 242, 709 P.2d 876 (1985), which allows
          3
              for admissibility (and thu:; discovery) of the manufacturer's kno\vledge regarJing the product up to the
          4
              date of the trial.
          5
                      MNA also made the premeditative choice to restrict the discovery of docuinents to only 6
          6
          7 months after the manufacture of the subject tire kno\ving that M-NA had already allegedly destroyed nil

          8 of these documents. 'fhus, M">. Allen would receive nothing. If MN A destroyed all relevant documents

          9 that fall within MNA's "relevant scope," then this alone requires a broader scope of discovery.

         10            MNA also refused to answer discovery based on "trade secret" objections despite the fact tlu1t

~~       11 the Court has entered Protective Order ("PO") for MNA 's confidential docun1ents.
0
    ·~   12
(/)~~~
"' 0 .
                      MNA failed to ang\vcr discovery requests that are reasonably calculated lo lead to the
016wl?l
~£~~ 13
e> e c"' discovery of ad1nissiblc evidence regarding both Ms. Allen's rnanufac.:hiring and design defect clnin1.
ffi§!J~14
m3i=-    MNA 's objections arc u continued ubusc of discovery that contradic.:ts Arizono's rules against
9~    15
g$       gnn1es111anship in the discovery process. Kin1herly Allen therefore requests that this Court cotnpel
         16
              MNA to ans\vcr Ph1intiff's discovery requests nnd for appropriute sanctions pursuant to Rule
         17
         18 }7('1)(2)(A) and A.R.S. 12-349 (A)(4).

         19           Ms. AHe:n proposes the tO!!o\ving as the scope of disi.:overy for MNA 's responses: J  1 unexpected death of Kimberly's stepfather. Kimberly was also starting a new job at the Aquarius
  2 Casino in Laughlin in a few days and was very excited about her new life in Mohave County.
  3           Wl1ile driving on 1~40, the Michelin tire on the vehicle Kimberly was driving suddenly and
 4 unexpectedly suffered a tread separation. The failed tire caused the vehicle to go out of control and roll
 5 over. Kimberly was trapped in the vehicle for close to an hour, hanging from her seatbelt while the

 6 emergency responders atte1npted to extract her. Kimberly suffered severe injuries to her leg/ankle as
 7 well as to her ann. It took many surgeries and months of recovery before Kimberly was on her feet
 8 again, and tl1e job she was excited about starting was no longer available.
 9            The tire at issue is a P215/70R15 Uniroyal Tiger Paw AWP 1I tire, manufaetured at MNA's
10 Ardmore, Oklahoma plant ("The Subject Tire"). MNA manufactured this tire during the 40'h week of


              At the beginning of t11is case, Plaintiff was concerned about MNA's discovery abuses given
      past tactics by MNA's current discovery finn. See e.g., Sanction Order in Bates v. MNA, attached as
      Exhibit B; see also Sanction Order in (}uzn1an v. MNA, attached as Exhibit C. In the Joint Report filed
      almost a year ago, Plaintiff addressed this concern: "In tl1e past, the Plaintiff's attorneys had a difficult
1S time obtaining timely, complete, and accurate responses to tl1eir discovery requests from defendant
17 Michelin North America." ,)"ee June 13, 2014 Joint Report at p. 4. MNA responded stating: "MNA

18 objects to Plaintiff's atton1ey's unfounded claim as it atte1npts to portray MNA as uncooperative and
19 unreasonable, neither of which is true. MNA has co1nplied with all applicable rules, regulations and
20 laws and will do so in this case." See id. Unfortunately, MNA did not live up to this promise.
21 II.
             MNA'S IMPROPER OBJECTIONS INCLUDING A VIOLATION OF THIS COURT'S
22           ORDER REGARDING DISCLOSURE OF FACT WITNESSES.
             On October 31, 2014, Ms. Allen served MNA with one set of Inte1Togatories ("NU Is") and one
23
      set of Requests for Production C'RFP"). On December 12, 2014, Plainti'ffreceived MNA's responses,
24
      which stated: "MNA objects to the extent this Interrogatory seeks or attempts to seek trade secret,
25
      proprietary, or othenvise co1nmercially confidential." S"ee MNA 's Responses to NU Is at p. 3, Ex hi bi I
26
      D. MNA 1nade this objection despite the fact that the Court had entered a PO with a Heightened
27
      Confidentiality Clause, \Vhich protects all of MNA's confidential docu1nents. A heightened
28


                                                                                                       MR 0463
                  1 confidentiality clause is an extreme protection generally only entered in patent cases, or in litigation
                  2 against direct competitors. With this PO, MNA has no excuse for its failure to answer discovery.
                  3           MNA also took it upon itself to edit Plaintiffs request and restricted its answers to: "the
                  4 Subject Tire and tires manufactured to the specification in place for the Subject Tire at the Ardmore,

                  5 Oklahoma plant during the six rnonths before and the sjx 1nonths after the date. of 111anufucturc of the
                  6 Subject Tire." See j(f. at p. 2, Exhibit D. By this means, MNA decided it would create its own

                  7 discovery rules and defined this as ~'the Relevant Scope." Then, MNA refused to ans\.ver discovery that
                  8 did not fall within this self-defined "relevant scope." For example, many of Ms. Allen's requests relate
                 9    to MN A's notice of other incident or clailns in which consumers alleged tread separations or other
                10 defects involving the same model tire. Other requests involve testing performed by or on behalf of'
w
~~              11 MNA that does not relate specifically to any one model tire, but instead relates to MN A's knowledge
g.~.,,          12
CJ)   enc.,.,         regarding the cause of tread separations. MNA failed to answer any of these requests.
0 .p!;; !;;
    i"" :6 13
o6 ~ ~     N            ivfNA also made numerous objections which have no support under Arizona law. For example,
t!1 e "":::.
~Et!~
w   . . :i ~ 14 M'NA refused to identify anyone with knowledge about the design or manufacture of the subject tire
""~
c_, w        15
0 :g            clai1ning it did not have to answer interrogatories until the fact witness deadline. See MN A's
(!l ~
                1 6 supplemental responses to NU! 3, 4, 6 and 11, attached as Exhibit E.
                17           Not only docs Rule 26. 1 require that MNA provide fact witness information in its lnitinl
                1 8 Disclosure, but Plaintiff also specifically requested this information in an interrogatory.
                19           Moreover, the Court's Scheduling Order instn1cted: "This order does not replace the parties'
                20 obligation to seasonably disclose Rule 26.l information on an on-going basis and as it becomes
                21 available." See Dcce1nber 4, 2014 Scheduling Order. MNA's refhsal to identify lay witnesses is n
                22 direct violation of this Court's order and alone is grounds for sanctions. By MNA's refusal to identiry
                23 any witnesses until the fact witness deadline {April 27, 2015), MNA leaves Plaintiff only t\vo months
                2 4 (June 26, 2015) to depose these out of state individuals.
                25           MNA also refused to answer interrogatories stating that Ms. Allen is required to subpoena n
                2 6 30{b)(6) witness if she wanted responses. This has no support under Arizona law, and actually negates
                2 7 the entire purpose of serving inten·ogatories.
                28           One of the MNA's 1no:-;t confusing objections can be found in MNA's objections to Plaintiff's
                                                                         4
                                                                                                                  MR 0464
                1 NUl' s 3) 5 and 6, Exhibit D. In each of these responses, MNA stated it would not answer the request
                             1


                2 because "Plaintiff has not alleged a specific theory of defect in this case, nor is it clear what aspect o

               3 the design and manufacturing process Plaintiff alleges to have been improper." Id. MNA's objection
               4 fails to recognize that Plaintiff sent MNA a correspondence detailing Plaintiffs defect claims. See

               5 January 12, 2015 correspondence from counsel for Ms. Allen to MNA, at p. 3, Exhibit F:
               6
                           1-lo\vcvcr, in on ctTort to encourage Michelii1 to follow Arizona's discovery tules, upon
               7           infOrn1ation and belief the potential defect issues with this tire include but are not
                           !in1itcd to pren1ature oxidation, inadequate bonding, lo\V belt to tread \Vidth ratio, dog
               8           eared splices of' the belts, \Vhich are out of tolerance pursuan! to Michelin's standards,
                           gapped belt ::iplices, and no nylon cap ply. 'fhese are specitic design and n1anufacturing
               9           defects., \Vhicb are not inclusive or intended to replace the expeti disc!osurei but are
                           provided to rrddress Michelin's objection.
              10
                   Id.
w
zo            11           Even though Plaintiff provided this defect infonnation, MNA still refused to supplement its
"'~
o~
m~ ~ ;e 12         answers and instead repeated the same objections. See Supplemental_ responses to NUis, 3, 5, 6,
Q'g((l~13
o6    ti.~~        Exhibit E. What is more, in response to NUI lSi which requested MNA describe its position regarding
C) f:! 1£"'

.,..
"§3~14
w
9~
  ~ ::i - the cause of the tire failure, MNA objected that this was a "pre1nature request for expert testhnony."
              15 See id. at p. 16.
0m
(!)
              16         MN A's objection is nonsensical given that MNA had required Plaintiff to disclose her !.ire

              17 defect theories, which MNA then refused to do itself.
              18           Ms. Allen also requested the specifications for the subject tire, which are basic documents that
              19 should always be disclosed without a request in a tire product liability suit. However, MNA claims it
              2 0 destroyed the specs as part of it docu1nent destruction policy. ,l:)ee MNA's Supplemental llesponse to
              2 1 RFP 1, attached as Exhibit G. Plaintiff therefore asked MNA to provide the following infOrmation:
              22
                          Please make sure that you include the date on \Vhich Michelin destroyed these
              23          docun1ents. Please also confinn that Michelin has performed a search and that the specs
                          are not in the possession of any of Michelin's attorneys, representatives, employees,
              24          agents and/or that these specs are not in any court depository.
                   ,            1 any documents or infor1nation past 2008. Therefore, Ms. Allen is left with specifications for a 2009
            2 tire, but absolutely no other infonnation regarding this tire. This is illogical. TI1ese are just a fc\v
            3 examples ofMNA's improper objections.
            4          Pursua11t to Mohave County Local Rule CV~l(D), attached are the questions
           5 propounded, MNA's responses, and why these responses are deficient. See Exhibit A.
           6           On January 12, 2015, Plaintiff sent MNA correspondence detailing the deficiencies in MNA's
            7 responses and disclosure statements. See January 12 correspondence, attached as Exhibit L PlaintifJ

           8 provided MNA with Arizona's law regarding the breadth of discovery, as well the law regarding

           9 adtnissibility vs. discoverability because MNA objected to inany requests using a strict standard for
          1 0 admissibility at trial. See id. at p.4- 5, Exhibit !. Plaintiff also asked that MNA provide support for
w
~~        11 MNA's numerous objections to "unduly burdensome" and "overly broad."

m:
0 .~
       ~~
          12
0 .. .,,"' 13
                  As the Court knows, boilerplate objections without support are improper. See id. (citing ,f:Jee

~ ~~~           e.g., Cornet Stores v. Superior Court Jn & For Yavapai Cnty., 108 Ariz. 84, 88-89, 492 P.2d 1191,
  Jw ~~ 14 1195-96 (1972) ("The objection based i1pon burden must be sustained by evidence showing the
°'ca~.=~
o·~       15 quantum of \York required, while to support an objection of oppression there 1uust be some showing
gm
..J

          16 either of an intent to create an unreasonable burden or that the ultimate effect of t11e burden is
          17 incommensurate with the result sought.'); See also e.g., April 13, 2011 Trial Transcdpt from State oj

          18 Arizona v ASARCO:
          19           THE COURT: And let me tell you, I mean, I'm beyond offended by it, and I'll tell you
                       why. Your general objections are obstn1ctionist, frivolous, lack any basis in law or fact,
          20           and are -- actually have been ba1Ted by every circuit that has ever ruled on the question,
          21           including the Ninth Circuit.
                       So. if I ever see &eneral objections, you object becnuse it's attorney-client privilege, you
          22           object because it1s overbroad and vagU(;; and an1biguous, unduly burdenson1e and
                       oppress -- you know, you have every boileq1lnte objection in these nns\vers to
          23           interrogatories. And there's absolutely nothing objectionable about lhc interrogatories
                       asked in this docun1ent.                         ~  '
          24
                                                                                                                1
                       And every circuit has held that if you make an objection based on the fact that they re
          25           vague or overbroad, you have a duty to specifically point out why they're vague or
          26           overbroad, and you don't do that.
                       And so I don't know if it's a cultural practice in this district that allows you to do that,
          27           but I know it's contrary to Ninth Circuit law and every other circuit law.
          28 Id., attached as Exhibit J.
                                                                    6

                                                                                                              MR 0466
 1           Plaintiff provided this infonnation in an effort to avoid Court intervention.
 2 Ill.
             MNA'S "COMPROMISE" OFFERED TO SUPPLEMENT A FEW ANSWERS ONLY
 3           IF MS. ALLEN AGREED TO WITHDRAW ALL OF HER REMAINING DISCOVERY
             REQUESTS AND AGREED TO FORFEIT HER RIGHT TO HAVE THE COURT
 4           DETERMINE THE APPROPRIATE SCOPE OF DISCOVERY UNDER ARIZONA
             LAW.
 5
             A.      Ms. Allen ShouliJ_Not l{g_yc ]'o WithdrId.
19
            For the tire testing information Ms. Allen requested, MNA has made no offer to expand the
20
     scope of discovery in tenns of the types of tires even thot1gh many of the requests seek information
21
     about MN A's knowledge of tread separation causes and testing, which is not specific to a single tire.
22
            MNA's offer to supple1nent was still excessively restrictive and still failed to comply with
23
     Arizona's discovery rules. Ms. Allen was required inake this agreement before even having the chance
24
     to review the docu1nents MNA intended to disclose. What is tnore, Ms. Allen would have to withdra\v
25
     t1vcnt-v of her requests in exchange for MNA expanding its "Relevant Scope" to three years rather
26
     than one, when even three years is too limited under Alizona law. See Exhibit R; su1n1nary list of the
27
     requests Ms. Allen would have to \Vithdraw under MNA's "proposal."
28

                                                             7
                                                                                                       MR 0467
                  1           Plaintiff imn1ediately responded that this type of threat was unacceptable in Arizona: "Your
                  2 requirement that Ms. Allen give up all of her issues regarding Michelin1s lack of disclosure and

                  3 answers to her discovery in exchange for your restricted number of documents is unfair gamesmanship

                  4 at best, and bad faith at worst." See February 24, 2015 correspondence to Giles Schanen, attached as
                  5 Exhibit M. Plaintiff explained that the proper procedure for discovery is "for Michelin to disclose
                  6   the information, allow for the Plaintiff to examine it, and then if there are further issues, have

                  7   the Court determine the narrow issues on \Vhich \Ve cannot agree.'' See id., Exhibit M.
                  8          MNA's "Proposal" makes it appear as if it is making great Hconcessions." M'NA starts every

                  9 correspondence with wonderful verbiage about how it would like to come to a resolution and that it is
                 10 making great efforts to do so. When in fact, MNA would require Ms. Allen to \Vithdraw almost all ot
~~               11   his discovery requests in exchange for a few documents MNA is already obligated by law to provide.
OJ ~, •
0
                 12 A Court would never condone this type of coercion and gmne playing by a Plaintiff, and the san1e
tJ) Ill 0 ....
    .pl;;[;;
0    o• 13
o6 &~ ~
           M
                      standard should be true for a large corporation.
C)i'!C!,
~§~G14
w.,:i-                       Ms. Allen certainly did not make the disclosure of her medical bills contingent on MNA giving
Ol ~"
9  ul            15 up its right to conduct discovery of other medical records as this would be highly inappropriate.
gm
                 1 6 Moreover, Ms. Allen did not put in place a self~defined scope of discovery and only provide one year

                 17 worth of medical records.
                 18          MNA's effort is highly deficient despite its protestations to the contrary. Despite the verhillge
                 1 9 in MNA's correspondence that it has gone above and beyond and "bent and bent," MNA providing a

                 20 few select documents it is already required to provide is not an exceptional effort. See March 25, 2015
                 21   e1nail from Giles Schanen, attached as Exhibit S.
                 22          \Vhen Ms. Allen did not agree to MNA's proposal, MNA refused to expand its 1 year scope o
                 23 discovery. MNA eventually agreed to supplement a few responses. Ho\vever, when Plaintiffreceivct.l
                 24 the supplemented responses, she discovered that MNA only supplem.ented fill£ filRFP, provided little
                 25 additional infom1ation in the inte1Togatories, and kept the one scope. 'l'he responses Ms. Allen received
                 26 are far from what is required under Arizona law. MNA has a duty to disclose discoverable infotmation
                 2 7 and none of this should be contingent on Ms. Allen giving up her rights. Ms. Allen now has no choice

                 28 but to seek Court intervention.
                                                                          8

                                                                                                                  MR 0468
             1 IV.       MNA FAILED TO COMPLY WITH RULE 26. l BY REFUSING TO NAME A SINGLE
                         INDIVIDUAL WITH KNOWLEDGE ABOUT THE DESIGN OR MANUFACTURE OF
             2           THIS TIRE AND BY REFUSING TO DISCLOSE DOCUMENTS DIRECTLY
                         RELEVANT TO THIS TIRE.
             3           Under Rule 26, l, there are certain documents and infonnation that a party is required to
            4 disclose without discovery requests, MNA has failed entirely to comply with R~le 26,l in its
            5 disclosure statements and in its answers the discovery Ms, Allen sent in an attempt to cure MNA's
            6 deficient disclosure statements,

            7            On October 13, 2014, Plaintiff sent MNA a correspondence requesting that MNA comply with
            8 Rule 26.l(a)(4) because MNA's had failed to name a single person who may have knowledge

            9 regarding the design or manufacture of the subject tire, or the model tire, including the identities of the
           10 tire builders, tire inspectors, or the tire designers/engineers. See Rule 26. I (a)(4) (parties are required to
w
zo         11 disclose "the names and addresses of all persons whom the party believes may have knowledge or
"'~
ffl ~ ~ ~ 12     information relevant to the events, transactions, or occurrences that gave rise to the action, and the
0 "g«>~    13
oO ii.~~  nature of the kno\.Vledge or infonnation each such individual is believed to possess.' 1) see also 2 Ariz.
e> e . "'
fi:§~~14
~ ~ i= -  Prac., Civil Trial Practice§ 16,4 (2d ed.) ("'All that is required to trigger a duty to disclose under Rule
~m         15 26, 1(a)(4) or (9) is a detennination that a person "may" have relevant knowledge or a document "n1ay"
(!)
           16 have relevant content "Relevance" is not limited to evidence that is admissible at trial, but also
           17 includes infonnation that 1nay be useful solely because it may reasonably lead to admissible

           18 evidence.") See October 13~ 2014 correspondence to MNA, attached as Exhibit N, Plaintiff also
           19 requested that MNA comply with Rule 26.1(9) and provide:
           20            A list of tl1e documents ... known by a party to exist \Vhcther or not in the party1s
           21           possession, custody or control and which that party believes n1ay be relevant to the
                        subject matter of the action, and those \Vhich npJJClll' reasonably calculated to lead
           22           to tl1e discovery of admissible evidence ... LJuless good cause is stated for not doing
                        so, a copy of the docu1nents and electronically stored infor1nntion listed shall be scrve 1 has never received a response fron1 any of the three law firms currently representing M'NA.
 2            Plaintiff has since learned that there are documents directly relevant to this tire that MNA has
 3 never produced. For example, the Corporate witness MNA identified in this case l1as recently avowed
 4 that: "Michelin requires that its tire designs also meet additional test requirements, including tread
 5 wear testing~ traction testing, handling testing, and high speed testing." See Charles Patrick Affidavit
 6 at p.4, para. 7, attached as Exhibit Q. Mr. Patrick also confirmed that MNA "requires that its tires
 7 designs undergo finite ele1nent analysis." See id. at para. 8. However, MNA has failed to produce any
 8 testing or finite ele1nent analysis relevant to this tire. These are items that should have been included in

 9 the Initial Disclosure Statement.
10
     v.      UNDER ARIZONA LAW, THE DOCUMENTS AND INFORMATION REQUESTED
11           ARE DISCOVERABLE.
             Ariz.R.Civ.P. 1 instructs that the Rules "sl1all be construed to secure the just, speedy) and
     inexpensive dete1mination of every action." Id. Many courts view this rule as the most important
     mandate regarding discovery obligations. See e.g., Paulsen v. Case         l~orp.,   168 F.R.D. 285, 287 (C.D.
     Cal. 1996)("There probably is no provision in the federal rules that is more important than this
     mandate. It reflects the spirit in which the rules were conceived and written, and in which they should
16
     be, and by and large have been, interpreted .... The Supreme Court of the United States has stated that
17
     these rules 'are to be accorded a broad and liberal treatment.'")
18
             ln Arizona, "relevance" for discovery purposes is broadly construed and not limited to
19
     evidence that is ad1nissible at trial but need only be reasonably calculated to lead to tl1e discovery o
20
     admissible evidence. Northwest Bank v. Symington, 197 Ariz. 181, 185, 3 P.3d 1101, ll05 (App.
21
     2000). The 1nodem practice of allowing pleadings "based on good-faith speculation.,. requires liberal
22
     discovery to determine whether a valid case or defense in fact exists." U-Totem Store v. YValke.r, 142
23
     Ariz. 549, 553, 691 P.2d 315, 319 (App. 1984).
24
             When discovery requests are contested, it is the "burden'! of the party resisting (not requesting)
25
     the discovc1y "to explain precisely why its objections are })roper" given the broad discovery rules.
26
     United Oil Co .. Inc. v. Parts Associates. Inc., 227 F.R.D. 404, 411-12 (D. Md. 2005). "This includes,
27
     of course, where the resisting party asserts that the discovery is in,elevant." .lei,
28

                                                           10
                                                                                                        MR 0470
  1           MNA restricted what it considers "relevant" for discovery purposes to the subject tire and tires

  2 made under the same "internal specifications" (basically the exact same tire) manufactured between
  3   April 2, 2007~April 8, 2008. Ilowever, MNA did not begin manufacturing the subject tire until August
  4 2007, meaning MNA actually limited the scope of discovery to only 8 or 9 months. This scope is too

  5 restrictive for purposes of admissibility at trial, much less discovery.
  6           MNA may not create its own definition of relevance that fits within its theory of the case,

  7 especially when relevance has already been defined by our courts. See In re Cooper Tire & Rubber
 8 [Co., 568 F.3d 1180, 1192 (10th Cir. 2009)(citing 8 Federal Practice,§ 2011) ("Cooper essentially

 9 seeks to limit the plaintiffs' discovery based upon its own theory of what tires are substantially similar.
1 0 flow ever, a party should not be limited by its opponent's theory of the case in determining '\vhat
11    is discoverable.")(ernphasis added). Moreover, MNA failed to provide any support as to why a 1 year
      scope of discovery is proper. MNA has not explained how a tire made under the same specs, but
      manufactured 6 months and 1 day after our tire makes it irrelevant under the broad discovery rules, or

      how testing conducted 6 months and 1 day after our tire was built inakes it irrelevant.
15           Uniform Interrogatories allow for at least 5 years of past medical records all the way throug
16 present. The same scope should be applied to Defendants.

17           The proper scope for "other incidents," should be the scope of production of the model tire and
18 the similar green tires. Proper discovery for "testing," which is non~specific to the tire at issue (but
1 9 rather relates to MNA's knowledge regarding the cause of tire failures) should be all 15, 16, and 17

20 inch passenger and light tn1ck tires manufactured by MNA for five years prior to the inanufacture ol

21 the subject tire to the present day.
22           Other than these t\vo restrictions, t11e Court should require MNA to ans\ver the Requests as
23 they are written. Prior to trial the Court may dete1mine that so1ne of the infonnation is not admissible

2 4 for trial, but it is i1ot up to MNA to make this decision for the Court.

25
             A.     .lJnder   ArizoQ~~147 Ariz. 242, 709 P.2d 876 (1985), the Arizona Supreme Courl
28
                                                              11

                                                                                                               MR 0471
  1 distinguished between the tests for negligence and strict product liability. The Court held that in a
  2 strict liability st1it "the quality of t11e product may be measured not only by the infonnation available to

  3 the manufacturer at the time of design, but also by the information available to the trier of fact at
  4 the time of trial." Id. at 247 (emphasis added). This "hindsight" test allows the trier of fact to inquire

  5 as to whether "a reasonable manufacturer would continue to market 11is product in the same condition
  6 as he sold it to t11e plaintiff with knowledge of the potential dangerous consequences the trial juSt
  7 revealed." Id., citing Byrns v. Riddell, Inc., I 13 Ariz. 264, 267, 550 P.2d 1065, 1068 (1976).
 8           Under this standard, MNA inay not restrict discovery to only 6 months after the manufacture o
 9 the subject tire. Ms. Allen inust be pennitted to discovery infonnation up to the present time. Without
1 O this infonnation, Ms. Allen will be denied her ability to pursue her strict liability claim.
11
             B.      The Scope Of Discovery FQ~:_(~thcr lq_cj.Qents_t\nd ~fires ls Not What ls Ad1nissiblc At
                     Trial It Is What Is Discov~:ablejJ.nder r\rizona's Rules. "Substantial Sin1ilarity" o
                     Products Is Not Required Fot.J'he Dif1£...0j:'erv Staue.
             MNA limited "other incidents" of tread separations and "other claims" to 8 months for the
     subject tirei and cited the requirement for "substantial similarity". MNA failed to distinguish the

     standards for admissibility vs. discoverability. ,"Jee L.ohr v. Stanley-Bostitch, Inc., 135 F.R.D. 162, 164
16 (W.D. Mich. 1991). It is not until trial that "courts require the plaintiff to demonstrate the 'substantial
17 similarity' of other accidentsi complaints, clain1s or lawsuits." Id. In contrast, discovery of other

18 incidents is 1nuch broader, as the Cou1t in Lohr explained:
19          In order to be entitled to discovery concerning other incidents, plaintiff need not
            lay the same foundation concerning substantial similarity as would be necessary to
20          support admission into evidence. For discovery purposes, the court need only find
            that the circumstances surrounding the other accidents are similar enough that
21          discovery concerning those incidents is reasonably calculated to lead to the uncovering
            of substantially similar occurrences.
22
            ***
23          Adn1issibility into evidt.nce, however, is not the issue at this stage of the proceedings.
            The only issue is 'vhether information concerning such incidents appears
24          reasonably calculated to lead to the discovery of admissible evidence. Although the
            previous incidents may not involve the same product, as long as they involve contact~
25          trip devices, the products are sin1ilar enough for discovery purposes.
26 Id. at 164-165 (emphasis added) (citations omitted); see also 111 re Exmark Mfg. Co., Inc., 299 S.W.3d
27 519,   528~29   ('fex. App. 2009) ("Funda1nentallyi the scope of discovery is obviously much broader
28 than the scope of admissible evidence, and evidence of incident.'> involving other products besides

                                                         12
                                                                                                    MR 0472
                    1 the exact model at issue can be adn1issible, and therefore, obviously, discoverablc.")(emphasis
                    2 added); Cohalcm v. Genie Indus., Inc., 276 F.R.D. 161, 166-67 (S.D.N.Y. 2011) ("Unlike at trial,
                    3 where evidence of similar accidents is admissible only if those accidents are shown to be 'substantially
                    4 similar,' a court may allow discovery of siinilar accidents provided that the 'circumstances
                   5 surrounding the other accidents are similar enough that discovery concerning those incidents is
                   6 relevant to the circumstances of the instant case. "i)
                   7           Even if Plaintiffs were held to the substantial siinilarity standard at the discovery stage, "[t]he
                   8 'substantially similar' predicate for the proof of similar accidents is defined ,,, by t11e defect ... at
                   9 issue." Jackson v. Firestone Tire & Rubber Co., 788 F.2d 1070, 1083 (5th Cir.1986), cited with
                  10 approval by Cooper v. Firestone Tire & Rubber Co., 945 F.2d 1103, 1105 (9th Cir.1991). As the
~~                11 Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F. Supp. 2d 598, 602 (D. Md. 2009) court
0
Ol .~om           12
(/)~~~                 recognized:
Q]lo;onJ13
Q/S£~~                        Courts look to see whether the 'salient characteristics' of the subject incident and prior
(!I f;' ci   ID

0::~51~14                     incident are the same, or whether 'the accidents have occurred under similar
w i \.I!!}.                   circUinstances or share the same cause,'' or whether '[d]ifferent models of a product ...
ro    ~~
9:                15          share with the accident-causing model those characte1istics pertinent to the legal issues
0$                            raised in t11e litigation.'
(!)
                  16 Lans. Ch.
                     d
                  17          In fact, appellate courts have found it an abuse of discretion to limit admissibility (much less
                  18 discovery) to the single prod·uct in question. See Stokes v. Nat'! Presto Indus., Inc., 168 S.W.3d 481
                                                                                                                            1


                  1 9 484 (Mo. Ct. App. 2005). (The circuit court abused its discretion by applying "single product rule"
                  20 rather than focusing on the similarity of the previous incidents.)
                  21          Courts also routinely permit discovery of incidents involving different products where the
                  22 different products share the saine co7nponent parts that are pa1t of the injury causing defect claim. Sec
                  23 United Oil Co., Inc. v. Parts Associates, Inc., 227 F.R.D. 404, 410-11 (D. Md. 2005):
                  24
                              [C]ou1is have allowed discovery of infon11ation regarding the same component part
                  25          in a different product in a nu1nber of product defect cases. ~S'ee, e.g., Fine v. Facet
                              Aerospace Products Co., 133 F.R.D. 439, 441 (S.D.N.Y.1990) ("Generally, different
                  26          1nodels of a product will be relevant if they share with the accident-causing 1nodel those
                              characteristics pertinent to the legal issues raised in the litigation."); Schaap v.
                  27          Executive Industries, .Inc., 130 F.R.D. 384, 387 (N.D.111.1990) (holding infonnation
                              concerning si1nilar inodels that have the same con1ponent parts to be discoverable);
                  28          Bowman v. General Motors C01p., 64 F.R.D. 62, 70-71 (E.D.Pa.1974) (allowing
                              discovery of infOrn1ation about subsequent vehicle 1nodel with si1nilar fuel system);
                                                                           13
                                                                                                                     MR 0473
                      1          Uitts v. General Motors Corp., 58 F.R.D. 450, 451 (E.D.Pa.1972) (allowing discovery
                                 of all infom1ation relating to similar accidents in vehicles manufactured by defendant
                      2          with a spring identical to the one at issue).
                          ld. (emphasis added); see also Lohr, 135 F.R.D. at 164-165 ("Plaintiff is entitled to discovery
                      3
                          concerning accidents involving not only the stapler used by plaintiff but also other products that
                      4
                          exhibit the features that plaintiff claims caused or cont1ibuted to his injury.")(emphasis added).
                     5
                                 Jn terms of this case, tread separations on tires with similar components and manufacturing and
                     6
                          design defects, are at a minimum, discoverable. .'Jee In re Cooper Tire & Rubber Co., 568 F.3d 1180,
                     7
                          1191 (10th Cir. 2009) ("Because the plaintiffs' theory of the case includes the argument that Cooper
                     8
                          was on notice of the tread separation problem, the district court was not clearly in error in concluding
                     9
                          that infonnation on tires manufactured to specifications other than GTS 5015 could tend to lead to
                    10
~                         discoverable evidence.") (emphasis added); see also          United Oil Co., 227 F.R.D. at 410-12
       0            11
o"'~~                     "[Discovery] of other accidents involving similar products is relevant in products liability cases to
"'Oen (/)-g".~ ~ 12
           0   on
                          show notice to defendants of the danger and cause of the accident.")
C>!j   £~~          13
~ *~   j             Ms. Allen should not be held to MNA's theory of the case, or MNA's self-defined rules of
w "'"!!?. 14
£03::~
0 .          relevance. Ms. Allen is allowed broad discovery of other incidents of tread separations and de1ects.
                                                                                                             '     It
-';:;     15
g  m
          16
             will then be for the Court (not MNA) to detennine which of these incidents meet the admissibility
             requirements at trial.
          17
          18 VI.     THE PURPOSE OF A PROTECTIVE ORDER IS TO ALLOW FOR DISCLOSURE OF
                     COMMERCIALLY SENSITIVE MATERIAL. PLAINTIFF ONLY AGREED TO;
          19         MNA'S "HEIGHTENED CONFIDENTIALITY PO" WITH THE UNDERSTANDING
                     IT WOULD FACILITATE MNA'S ANSWERS TO DISCOVERY. DESPITE THE PO,
          20         MNA   STILL REFUSES TO ANSWER BASIC DISCOVERY, OR PROVIDE BASIC
                     DISCLOSURE.
          21         The Cou1i entered a PO wit11 a ''heigl1tened confidentiality" clause at M'NA's request to allow
                    22 for disclosure ofMNA's comn1ercially sensitive/trade secret material. The PO requires that Plaintit1

                    23 file any docun1ents with alleged confidential infonnation under seal with the Court. The PO prohibits
                    24 disse1nination of any of what MNA considers confidential documents. The PO also requires the
                    25 Plaintiff, her experts, and atton1eys to either retun1 or destroy every confidential document they
                    26 t'eceived fron1 M.NA at the close of the case. Ms. Allen's counsel and expe1is are also restricted fro1n
                    2 7 showing any of MNA's confidential documents to anyone who has not signed the PO and does not
                    28 qualify under the tenns of the PO. Despite the entry of this higl1ly restrictive PO, MNA still refuses to
                                                                            14
                                                                                                                      MR 0474
              1 answer t11e n1ost basic discovery rt:quests, clain1ing "trade· secrets", Ms. Allen is not a competitor, this

              2 is not a patent infringement case and Ms. Allen no has interest in making tires, especially defective
              3 tires which MNA claims it no longer manufacturers.

              4          Nevertheless, M'NA no doubt will argue in its Response and at oral argu1nent that it wiJl suffer
              5 irreparable hann by disclosing to Ms. Allen the requested documents even though every single
              6 document that is truly a trade secrt:t must be kept confidential by the Plaintiff.
              7          The entry of a PO preventing open and public litigation is an extreme measure and in

              8 contradiction of Arizona's Constitutional mandate for open courts. Stewart v. Carroll~ 214 Ariz. 480,
              9 484, 154 P.3d 382, 386 (App. 2007) ("The Arizona Constitution requires that 'justice in all cases shall
             10 be administered openly',,, The 'open courts' provision essentially commands public judicial
~~           11   proceedings.") Even where the claim of a "trade secret" is made, a PC) is still an extreme ineasure. See
0 .~
  ,  .
"'tr)~~~
0 'g..,lll
             12
             13
                  Union Oil Co. of California v. Leavell, 220 F.3d 562, 567 (7th Cir. 2000) ("No one would dream o
o6 &~~            saying that every dispute about trade secrets must be litigated in private. Even disputes about claims o
(.!)Ill""
o:i~~14
w 168 F.R.D. 285, 289 (C.D. Cal. 1996):
             18        There is no absolute privilege for trade secrets and similar confidential information.
             19        Federal Open Market Committee v. Merrill, 443 U.S. 340, 362, 99 S. Ct. 2800, 2813, 61
                         L.Ed.Zd 587 (1979); Centurion Industries, Inc. v. Warren Steurer & Associates, 665
             20          F.2d 323 (10th Cir.1981). The defendant corporation, tnoreover, has not shown the
                         requested infonnation to be a trade secret or sitnilar confidential information. Rather,
             21          defendant corporation has inerely n1ade these claims as conclusory assertions. If
                         defendant corporation believes that disclosure of this information might be harmful, it
             22          inust explain and support its objection, or seek a protective order under Rule 26(c),
                         rather than refuse to produce the docu1nents. Defendant s objections are without merit,
             23          and plaintiff's 1notion to co1npel responses to Request Nos. 29 and 30 is GRAN1'ED.

             24 Id.
                         In cases of the most secretive docu1nents (such as cases where parties are direct co1npetitors),   ll
             25
                  "heightened confidentiality" provision is someti1nes entered. See e.g., La;1ne Christensen Co. v.
             26
                  Purolite Co., 271 F.R.D. 240, 246-47 (D. Kan. 2010) ("Comts allowing these two-tier protective
             27
                  orders have generaJly allowed their entry to protect against business harm that would result from
             28

                                                                     15
                                                                                                                MR 0475
          1 disclosure of sensitive docun1ents to a con1pctitor ... ") fn this case, M-NA requested a provi5ion for
         2 "Heightened Confidentiality," \Vhich requires the follo\>ving:

         3             19. MNA ha.'> e.xpressed the need tl)r heightened protection \Vith respect to a !itnited
                      nu111bcr of confidential doct1n1cnts subject to the Confidentiality Order. \Vhen
         4            producing docuinents for \Vhich it believes that a higher level of protection is required
                      than other\Vise specified in this Protection Order, MNA shall advise Pluintitfs as to
         5            \Vhy the additional level of protection is needed. The pa1iies further agree as follo\vs:
         6            (a) Disclosure of those certain confidential docun1cnts designated by MNA to receive
                      heightened protection (hereinafter ''[~Jeightened Protection Docume11ts") is lirnited to
         7            the attorneys in this litigation_. their e1nployecs, and their experts for use only related to
                      this case. Such docu1nents \Vill be ~tamped or 1narkcd "Heightened Protection."
         8
              See PO al pp. 9· I0, attached as Exhibit T.
         9
                      As suppo1i for its "trade secret" objections, lvfNA cited to Arizona's definition of"trade ~ecret"
        10
              in Arizona Unifon11 Trade Secrets Act. Ho\vcvcr, even in cases involving trade secret litigation (1,vhich
~o      11
a:::~         this is not), Arizona recognizes that preserving secrecy of "alleged trade secrets" 1neans: "granting
g   ·~ ~ 12
"'o ~ e; ~    protective orders in connection 1vith discovery proceedings, holding in ca1nel'a hearings, scaling
   • "" 13
er;&~~
l? e c.,,     th e recor d so f the action or ordering a person involved h1 the litigat1on
                                                                                   . ' not to disclose                   an nllcgccl
a::gg~14
~~~e          trade secret \Vithout prior court approval" A.R.S. § 44~405 (en1phasis added). This is exactly 1,vhat
g:
om
        15
              the PO in this case already does. If this protection is good enough in cases against direct coinpetitors in
(!)
        16
              trade secret litigation, it is certainly good enough in pcrsonul injury cases.
        17
                      Moreover, MNA's case law citations involve case~ against direct co1npetitors. Sec rv!NA'
        18
              Responses to Plaintiff's NlJis at pp.   3~4,   Exhibit D. For ex_a111plc,   /~~r JJOtte   1VJ;/ro1;e Co17)., 823 So. 2d
        19
              640, 644 (Ala. 2001) involved,business co1npetitors. Like\vise, E.txo11 C'he111. f>atents, Inc.            1·.   Lubrizol
        20
              Corp., 131 F.R.D. 668 (S.D. Tex. 1990) is a patent infringc1ncnt case, and even in such a case, the
        21
              Court held that the trade secret objection was insufficient:
        22
                      The Court \Vill allo\v Lubrizol an opportunity to file an affidavit \Vithin i11teen (15)
        23            days fro1n entry of this order sufficiently dcscrihing the nature of the trnde secrets it
                      deserves to protect to warrant non~disclosurc, ho\v disclosurt \Vould be harn1ful, and
        24            lvhy a protective order '\Vould not adequatcl,V protect its f'l'acle sec!'cts. I.ubl'izol
                      should be mindful that an in1proper assert'ion of a privilege is no assertion at all.
        25
              Id. at 671 (emphasis added).
        26
                     MNA in its decades of litigation has never i>hn\vn an exa111ple- of an injured Plnintiffbreaching
        27
              a PO to disclose confidential trade secrets to one of i'llNA 's co1npctitors. 'The type of speculative hnnn
        28
              described in MNA's objections is the exact type of spccu!r1tivc "hnnn" courts have hugely rejected in
                                                               l (J

                                                                                                                        MR 0476
               1 product liability suits. In fact, "[b]road allegations of hann, unsubstantiated by specific examples or

               2 articulated reasoning, do not satisfy the Rule 26(c) test" for just the entry of a protective order (much
               3 less a complete failure to disclose docu1nents after a protective order is entered). See Beclcman Indus.,

               4 Inc. v. Int'/ Ins. Co., 966 F.2d 470, 476 (9th Cir. l992)(quoting Cipollone v. Liggett Group, Inc., 785

               5 F.2d l 108, 1121 (3rd Cir.l 986); See also Koval v. Gen. Motors Corp.:
               6
                           [O]ther courts have required the movant to show "~a particular and specific
               7           demonstration of fact as distinguished from stereotyped conclusory statements."'
                           Garcia, 734 S.W.2d at 345, quoting United States v. Garrett (C.A.5, 1978), 571 F.2d
              8            1323, 1326, at fn. 3. In recent cigarette litigation the Third Circuit stated: "Broad
                           allegations ofhann, unsubstantiated by specific examples or articulated reasoning'" do
              9            not justify a protective order. Cipollone v. Liggett Group, Inc. (C.A.3, 1986), 785 F.2d
                           l 108, 1121. See also Parsons v. General Motors Corp. (N.D.Ga.1980), 85 F.R.D. 724,
             10            726 ("GM1s allegations of competitive hann are vague and conclusory when specific
                           examples are necessary.")
w
~~           11 62 Ohio Misc. 2d 694, 700, 610 N.E.2d l 199, 1200-01 (Com. Pl. 1990).
0
     ~, .
"'cn~i=::;   12
                       MNA's claims in its objections are almost identical to the "trade secret" claims the Court
Q'g~~13
oac2~~             rejected in in Koval in refusing to grant a protective order:
(!)~C~
0::Elil~14
UJ-.; 0 ~
OJ 3: ~                    General Motors has not given specific exatnples of competitive hann. It simply argues
9::!
0$
             15            that the infonnation was costly to develop and that if the materials were to fall into the
Id. at 610; N.E.2d at 1201.
             20           Ms. Allen's medical records are statutorily protected by Federal law. Yet, Ms. Allen is required
             21    to produce all of her incdical records including sensitive psychological counseling records. Ms. Allen
             22 disclosed her medical records without a PO. l\ifNA, has a PO and as a result no excuse for failing to
             23 answer Ms. Allen's discovery requests, or provide full disclosures.
             24           Plaintiff only agreed to the entry of the PO on the good faith basis that MNA would 1nake full
             25
                   and complete disclosures and to elhninate MNA's boilerplate objections to «trade secrets" and
             26
                   "co1nmercially sensitive" material. This has not been the case. Despite the entry of the n1ost extrerne
             27
                   type of PO, MNA refused to answer fourteen !H:} of Plaintiff's discovery request, claiining the
             28
                                                                       17
                                                                                                                  MR 0477
 1 responses constitute "trade secrets." See MNA 1s privilege log, attached as Exhibit U.                  MNA's
 2
     responses to Plaintiff's discovery are as obstructionist as they would be \.Yithout any PO.
 3
            With a "heightened confidentiality" provision in place, a Defendant should never be objecting
 4
     to the request of documents because lt requires disclosure of a "trade secret," or "commercially
 5
     sensitive." 'frade secret and commercially sensitive information is, by definition, the entire purpose ot
 6
 7 the entry of a PO. MNA's trade secret objections are in bad faith, unsupported by the law and

 8   purposefully obstructionist.

 9 VII.     CONCLUSION:
1O          Wherefore, Ms. Allen respectfully requests that this Court enter an Order compelling MNA to

11   supple1nent its discovery answers, and for an order awarding Ms. Allen the cost and fees associated

     with bringing this Motion.

            Dated this t::i"'dayof April, 2015.

                                                     GOLDBERG & OSBORNE



18
                                                            /£._,y
                                                             /L~.                    ~,;:;:;"-~   . .
                                                     13 y   ;r;·/ /      ___".::-::~:-~---------
17                                                             John E. Osbome1 Esq.
                                                               William C. Bacon, Esq.
18                                                             Kristin J. Schriner, Esq.
                                                               Attorneys for Plaintiff
19 Copy of the foregoing mailed this
   1.Y!t day of April, 2015, to:
20
   Timothy M. Medcoff
21
   Roberto C. Garcia
22 FARHANG & MEDCOFF, PLLC
   4801 E. Broadway Blvd., Suite 311
23 Tucsun, AZ 85711
   Attorneys for Defendant
24
   Michelin North America
25
26
27
                                           ................. ' " ............... .
28
                                                             18

                                                                                                        MR 0478
 1 Thomas Borncamp
   Ni11a J. Kim
 2 YUKEVICH CAVANAUGH
   355 South Grand Avenue, 15 111 Floor
 3 Los Angeles, CA 90071
 4 Attorneys for Defendant
   Michelin North America
 5
   Giles M. Schanen~ Jr.
 6
   NELSON MULLINS RILEY &
 7 SCARBOROUGH, LLP
   104 S. Main Street, Suite 900
 8 Greenville, SC 29601
   Attorneys for Defendant
 9
     Michelin North America
10
   Douglas H. Fitch
11 Law Office of Don D. Skypeck
   One East Camelback Road, Suite 870
   Phoenix, Arizona 85012-1672
     Attorneys for Defendant Superior Tire Corporation




17
18
19
20
21
22
23
24
25
26
27
28
                                                     19

                                                          MR 0479
EXfJ[IBIT F



              MR 0480
             1             GREENE BROILLET & WHEELER, LLP                                 (SPACE BELOW FOR FILING STAMP ONLY)
                                           LAWYERS
                              100WILSH!RE BOULEVARD, SUITE 2100
             2                           P.O. BOX 2131
                              SANTA MONICA, CALIFORNIA 90407-2131
                                      TEL. {310) 576-1200
             3                         FAX. (310) 576-1220
                 BRUCE A. BRO!LLET, State Bar No. 63910
             4   CHRJSTINE D. SPAGNOLI, State Bar No. 126355
                 ALEXIS B. DJJVRE, State Bar No. 245138
             5   Attorneys for Plaintiffs

             6

             7

             8                        SUPERJOR COURT OF THE STATE OF CALIFORNIA

             9                                      FOR THE COUNTY OF VENTURA

            10

            11   CARLOS ALVAREZ URJBE, individually;                       )     CASENO. 56-2009-00337811-CU-PL-VTA
                 ESTATE OF SILVIA SANDOVAL, by and                         )
            12   through her Successor in Interest CARLOS                  l)    (Dept.43)
                 ALVAREZ URJBE; ESTATE OF ELENA
            13   ALVAREZ, by and through her Successor in                        PLAINTIFFS' MOTION TO COMPEL
                 Interest CARLOS ALVAREZ URIBE;                            )     FURTHER RESPONSES TO REQUEST
            14   MANUAL SANDOVAL, individually;                            )     FOR PRODUCTION, SET ONE, TO
                 MAYRA ALVAREZ, a Minor, by and                            )     MICHELIN NORTH AMERICA, INC.
            15   through her Guardian Ad Litem, BERTHA                     )     AND REQUEST FOR MONETARY
                 PRECIADO; YOLANDA RODELA,                                 )     SANCTIONS AGAINST DEFENDANT
            16   individually; MARJA DE LA LUZ                             )     MICHELIN NORTH AMERICA IN 'ffiE
                 SANDOVAL, Individually;                                   )     AMOUNT OF $3,000; MEMORANDUM
            17

            18
                                                             Plaintiffs,   l
                                                                           )
                                                                                 OF POINTS AND AUTHORITIES;
                                                                                 DECLARATION OF CHRISTINE D.
                                                                                 SPAGNOLI WITH EXHIBITS IN
                                       vs.                                 )     SUPPORT THEREOF
            19

            20

            21
                 MICHELIN NORTH AMERJCA, INC., a
                 foreign corporation; CALIFORNIA TIRE
                 COMPANY, a California business entity; and
                 DOES 1 through I 00,                       )
                                                            )
                                                                           l     DATE:
                                                                                 TIM~::
                                                                                 DEPT:
                                                                                             April 27,.2010
                                                                                             8:30 a.m.
                                                                                             43
                                                                                 Trial Date: May 24, 2010
            22

            23
                                                        Defendants.        l
            24

            25   TO ALL PARTIES AND THEIR A1TORNEYS OF RECORD HEREIN:

            26                  PLEASETAKENOTICEthaton April27,2010 at 8:30a.m. inDepartment43 ofthe

            27   above-entitled court, Plaintiffs will move the Court, pursuant to California Code ofCivil Procedure

            28   §§ 2031.3 IO(a)(l) and (3) for an Order Compelling Further Responses to Plaintiffs' Request for

                                                                           -1-
1A16. 387                 MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE



                                                                                                                        MR 0481
              1   Production of Documents, Set 1, to Defendant Michelin North America, Inc. ("MNA" or
              2   "Defendant"), and for monetary sanctions against Defendant MNA in the amount of$3,000.00 on the

              3   following grounds:

              4                      I.      The documents sought are relevant and/or reasonably calculated to lead to the
              5   discovery of admissible evidence as they concern specific issues related to the design of the Subject

              6   Model Tire and defects shared by a variety of tires that were made at the plant in question.

              7                      2.      MNA has asserted meritless objections to these requests, has refused to provide
              8   a statement of compliance in conformance with CCP § 2031.220, and has simply refused to produce

              9   all reb'Ponsive documents.

             10                      3.      The Defendant's objections based upon the qualified attorney work product

_,
"-           11   privilege are without merit given the nature ofthe material sought-namely correspondence with third
_,     ~
       M
                      l                                     TABLE OF CON1ENTS

                     2                                                                                           Pa

                     3   MEMORANDUM OF POINTS AND AUTHORITIES               ................................ 3

                     4       I.        INTRODUCTION .................................................. 3

                     5       11.       STATEMENT OF FACTS/PROCEDURAL HISTORY .................... 5

                     6       Ill.      A MOTION TO COMPEL FURTHER RESPONSES TO A
                                       DEMAND FOR PRODUCTION OF DOCUMENTS IS
                     7                 AUTHORIZED PURSUANT TO CALIFORNIA CODE
                                       OF CIVIL PROCEDURE § 2031.310. . ................................. 7
                     8
                             IV.       THE QUALIFIED PRIVILEGE OF ATTORNEY WORK
                     9                  PRODUCT SHOULD NOT PREVENT DEFENDANT FROM
                                       ,PRODUCING EVIDENCE IN ITS SOLE POSSESSION OF
                    10                 OTHER TIRE FAILURES ........................................... 9

"-                  11
........       ;;
                             V.        MICHELIN HAS FAILED TO FULLY IDENTIFY SCOPE OF
                    12                 ITS PRODUCTION OR PROVIDE A MANDATORY
 "'~ ~ ~~
 w
 ~


                    13
                                       STATEMENT OF COMPLIANCE .................................... 13

$          E   < (}           14                 ONGOING AND MERITLESS ABUSE OF DISCOVERY ................ 14
 Iii 0
 ~"'· -
 ~
               c3
 aqa                15
 0:        a. "
a.\
w              "'
               ~
                    16
 zw
 w
 0:
               ~
t?                  17
                    18

                    19
                    20
                    21
                    22
                    23
                    24

                    25
                    26
                    27
                    28

                                                                    -ii-
1A16.3S7                           MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE



                                                                                                       MR 0483
                 1                                      TABLE OF AUI1IORITIES

                 2

                 3   Cases

                 4   2,022 Ranch, L.L.C. v. Superior Court
                            (2003) 113 Cal. App. 4th 1377 .............................................. 12
                 5
                     Aguayo v. Crompton & Knowles Corp.
                 6         (1986) 183 Cal. App. 3d 103 ................................................ 10

                 7   Ault v. International Harvester Co.
                             (1974) 13 Cal. 3d 113 ................................................... 9, 10
                 8
                     Brake v. BeechAircrqft Corp.
                 9          (1986) 184 Cal. App. 3d 930 ............................................... 10

                10   Colonial Life & Accident Ins. Co. v. Superior Court
                            (1982) 31 Cal. 3d 785 ...................................................... 7
"-
__,             11
__,       ~
                     Davies v. Superior Court
          M                 (1984)36Cal.3d291 ..................................................... 10
ci    N
                12
!!!
w
~ Mm
      0

    ~ 37 Cal. 3d 540 ................................................... 9, 10
~ a:~
"'
 w        <
          '-'   16   Fellows v. Superior Court
zw
ii!       ~                 (1980) 108 Cal. App. 3d 55 ................................................ 12
(!)             17
                     Ghanooni v. Supe.r Shuttle
                18         (1993) 20 Cal. App. 4th 256 ................................................ 15

                19   Gonzalez v. Superior Court
                             (1995) 33 Cal. App. 4th 1539 .............................................. 7, 8
                20
                     Greyhound Corp. v. Superior Court
                21           (1961) 56 Cal. 2d 355 ................................................... · 7, 12

                22   Hasson v. Ford
                             (1982) 32 Cal. 3d 388 ................................................... 9, 10
                23
                     Jensen v. i'>outhern Pacific Co.
                24           (1954) 129 Cal. App. 2d 67 ................................................ 10

                25   Kohan v. Cohan
                           (1991) 229 Cal. App. 3d 967 ............................................... 15
                26
                     National Steel Products Co. v. Superior Court
                27         (1985) 164 Cal. App. 3d 476 ............................................... 11

                28

                                                                 -iii-
1Al6.387                      MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE



                                                                                                   MR 0484
                1   Petterson v. Superior Court
                           (1974) 39 Cal. App. 3d 267 ............................................. 11, 12
                2
                    Reedy v. Bussell
                3          (2007) 148 Cal. App. 4th 1272 .............................................. 15

                4   Sherman v. Kinetic Concepts
                          (1998) 67 Cal. App. 4'" 1152 ............................................... 15
                5
                    Stephen v. Ford
                6          (2005) Cal.App. 4"' 1363 .................................................. 10

                7   Sullivan v. Superior Court
                            (1972) 29 Cal. App. 3d 64 .................................................. 12
                8
                    Williamson v. Superior Court
                9          (1978) 21 Cal. 3d 829 .................................................... II

               10

"-             11   Statutes
-'
-'       ;;
rt:            12   Code ofCivil Procedure§ 2017.010             ............................................ 8, 14 ·
w
~

Ill !;'  "'
         ~

               13   Code of Civil Procedure§ 2018.030 ............................................... II
~ ;; g
      o; "'
"'... "0 "<5
"l "'
               14   Code ofCivil Procedure § 2030.300 ............................................. 8, 14
~ ·-
-OZ                 Code of Civil Procedure § 2031.220 .. .. .. .. .. . . . .. .. .. .. . . . .. . . . .. . . . . . . . . . . . . .. . 13
o ·o           15
"' a. "
co
 w       "'    16   Code ofCivil Procedure § 2031.230             .. .. .. . . . . . . . . .. . .. .. . . . .. . .. . . . . . . . . . . . . . . .. . 13
zw       '"'
         z
         ;,\
!:!            17   Code of Civil Procedure§ 2031.310 . . .. .. .. . . .. . . .. . .. .. . .. . .. . . .. .. . .. . . . . . . . .. .. 8
Cl

               18   Code ofCivil Procedure§ 2031.240 ......... , . , .............................. , ... 13

               19

               20

               21

               22

               23

               24

               25
                                          ·~.

               26

               27

               28

                                                                              -iv-
1Al6.387                       MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE



                                                                                                                                       MR 0485
             1                         MEMORANDUM OF POINTS AND AUTHORITIES
             2'                                                     I.
             3                                             INTRODUCTION
             4                   T'his is a product liability case in which the Plaintiffs, who lost a mother and a
             5    daughter in a rollover crash, contend that a tire manufactured by Michelin North America C'MNA"
             6    or·"J)efendant') in 1998 at its Ardmore Plant contained manufacturing and design defects that

             7    caused a tread separation, The separation occurred on July 4, 2007 while Carlos Uribe, his wife,
             8    two daughters, father-in-law and sister-in law were driving home on the 4th of July from a picnic in

             9    Tehachapie. The tire that failed was on the rear of the family's vehicle. The forces exerted on the

            10    vehicle from the separation caused a loss of control and led to the vehicle's rolling over down an
            11    embankment on the 5 freeway. Carlos's wife Sylvia and his daughter Elena were killed in the

            12    crash. The tire at issue is a P245/75 R 16 Long Trail TIA model tire manufactured at Michelin's
            13    Ardmore plant during the 481h week of 1998. The discovery at issue in this motion specifically
            14    relates to MNA's notice of lawsuits for personal injury and wrongful death or property damage

            15    claims in which consumers alleged a tread separation incident involving the exact same size and
            16    model tire.
            17                   Defendant MNA has unnecessarily· delayed providing appropriate responses to
            18    simple, yet important, discovery requests. Although Plaintiffs' counsel has repeatedly attempted

            19    to meet and confer about certain deficient responses, the meet-and-confer process has been
            20    unproductive. SpecificaJly, Defendant has failed to provide a fu1I and complete response to

            21    Request for Production No. 18 (which is the sole issue of this Motion), which was served on

            22    MNA on August 13, 2009.     "fhis request, which is crucial to this case seeks the following

            23    materials:

            24                  REQUEST NO. 18
            25                          All DOCUMENTS or WRITINGS relating or referring to
            26                  any report of a full or partial tread separation of a Uniroyal Laredo

            27                  tire or any SIMILAR PRODUCT which was manufactured between
            28                   1996 and 2005 that YOU have received, including but not limited to


tA16. 387                  MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                             MR 0486
            1
                                lawsuits for personal injury or wrongful death, or property damage

            2
                                 claims, or correspondence. (This request does not seek any attorney-

            3
                                client or attorney work product documents related to litigation.

            4
                                Rather, it seeks non-privileged information related to such claims

            5
                                and lawsuits, including traffic collision reports, witness statements,

            6
                                correspondence, and photographs of the tire, vehicle or scene.)

            7

            8
                                In response to this request, MNA initially provided a list of property damage claims

            9   and lawsuits. The entirety of the documents (4 pages) produced by MNA in its initial response is

           10   attached to the Declaration of Christine D. Spagnoli as Exhibit 1. Michelin also attempted to

           11   unilaterally limit the scope of the request to tires manufactured within the 6 months before and the

           12   6 months after the subject tire (basically June 1998 to J uue 1999). Immediately after the initial

           13   responses were received, Plaintiffs' counsel sent a meet-and-confer letter pointing out the obvious

           14   deficiencies in the responses, and asking for a supplemental response. MNA's counsel agreed to

           15   supplement the responses by January 15, 2010. As that date approached, MNA's counsel asked

           16   for additional time, and promised that supplement responses would be provided.

           17                   In the face of these delays, Plaintiffs' counsel continued to press MNA's counsel

           18   for production of the non-privileged records concerning these other incidents, as well as further

           19   expansion of the scope to include other similarly designed tires. In the meantime, Plaintiffs'

           20   counsel served additional discovery to determine what, if any, information MNA hiid in its

           21   possession about these other tires and whether it even had the failed tires available for inspection

           22   by plaintiffs's experts. As a result of these discovery efforts, it was ultimately determined that

           23   MNA had, in fact, obtained possession of many of the failed tires which were the subject of claims

           24   and lawsuits, had investigators inspect and photograph these tires, and then after resolving those

           25   clai.ms, destroyed the tires.

           26                   Finally, after Plaintiffs' counsel's continuing attempts to obtain further responses to

           27   Request #18, on March 30, 2010, MNA produced an additional piece of paper on which it listed

           28   the names of four additional lawsuits which purportedly stemmed from tread separations involving


                                                                  -4-
1A16.3B7                  MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                            MR 0487
              1   the same mode] tire. This new piece of paper did not identify the tires invo1ved in the incidents.

              2
                  No other documentation of these incidents wa'> provided. The next day (March 31, 2010) at a

              3   deposition of a representative of MN A regarding the design and manufacture of the subject model

              4
                  tire, MNA's counsel hand-wrote the DOT numbers for the tires involved in these additional four

              5   incidents on MNA 4195.

              6                   As a result, as of April 1, 2010, despite a delay of more 1han 8 mon1hs, MNA has

              7   not produced a single document in its possession concerning any of the incidents identified on any

              8   of the five pieces of paper identifying 119 consumer complaints and the 26 tread separation

              9   property damage claims and lawsuits involving ofP245/75R 16 Longtrail TIA tires. MNA has

            10    failed to explain the scope of its production, failed to produce documents about these incidents and

            11    failed to provide mandatory statements of compliance explaining its lack of production. These

            ·12   inadequate responses are adverse1y prejudicing P1aintiffs' counsel's trial preparation, are required

            13    by law, and as a consequence, the Court must grant this Motion and impose monetary sanctions so

            14    that Plaintiffs can obtain complete discovery responses.

            15

            16                                                       II.

            17                         STATEMENT O~' FACTS/PROCEDURAL HISTORY

            18                   On August 13, 2009, Plaintiffs sent a Request for Production of Documents, Set

            19    One, to MNA. (See Plaintiffs' Request for Production of Documents, Set One, attached as Exhibit

            20    2to1he Declaration of Christine D. Spagnoli.) As would be explained to MNA in Plaintiffs' meet-

            21    and-confer letter and as set forth in P1aintiffs' concurrently filed Separate Statement of Discovery

            22    in Dispute, these requests sought very specific documentary evidence concerning the design of the

            23    Subject Mode] Tire and similar models as well as MNA's manufacturing processes and quality

            24    contro1 practices. Since there are signs of both design and manufacturing defects in the Subject

            25    Tire and such allegations form the basis of Plaintiffs' complaint, documentary evidence related to

            26    the design of the Subject Model Tire and evidence related to the quality control and manufacturing

            27    practices at the Ardmore plant are highly relevant, indeed critical, to the central issues in this case.

            28

                                                                    -5-
lA.16.387                  MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FQR PRODUCTION, SET ONE



                                                                                                               MR 0488
             1                      MNA served responses on September 14, 2009, indicating it would produce

             2
                 confidential materia1 only upon the entry of a suitable protective order. (See Responses to

             3   Plaintiffs Request for Production of Documents, Set One, attached as Exhibit 3 to the Declaration

             4
                 of Christine D. Spagnoli.) Plaintiffs then sent their lengthy meet-and-confer letter, including the

             5   proposition that the parties simply agree to an Order previously agreed to by MNA in another case.

             6   (See Meet-and-Confer letter dated September 24, 2009, attached as Exhibit 4 to the Declaration of

             7   Christine D. Spagnoli.)

             8                      Although MNA provided some supplemental responses after the September 24th

             9   meet-and-confer process, it still failed to provide adequat~ responses to Plaintiffs' requests. On

            10   December 8, 2009, Plaintiffs' counsel sent yet another meet-and-confer letter, which indicated that

            11   MNA's responses were still inadequate. (See Meet-and-Confer letter dated December·S, 2009,

            12   attached as Exhibit 5 to the Declaration Of Christine D. Spagnoli.) Specifically, the December 8th

            13   letter addressed Request Number 18 (which is the sole subject of this Motion); this section of the

            14   letter provided:

            15             In order to fully comply with this request, MNA must produce a complete list

            16              ofall claims and lawsuits/or the subject model tire, regardless ofwhen the

            17              incidents occurred, and including the date MNA received notice ofthe

            18              incident. MNA also must provide a complete record ofchanges made to the

            19             subject model tire, before and after it was manufactured, so that we can

            20             evaluate whether the limitation to one year post manufacture as a "relevant

            21             scope" is appropriate. Finally, MNA must. produce all of the foandational,

            22             non-privileged materials related to these claims and lawsaits, such as

            23             trafflC collision reports and photographs, and provide a privilege log for

            24             any privileged materials that are being withheld, such as notes of

            25             inspections of the tires by MNA consultants or investigators. Accordingly,

            26             please supplement this response and provide all responsive documents and/or

            27             a proper statement of compliance.

            28

                                                                 -6-
1A16. 387                 MOTION TO COMPEL FURTHER RESPONSES TQ REQUEST FOR PRODUCTION, SET ONE


                                                                                                           MR 0489
             l
                                 In addition to the above letter, Plaintiffs' counsel sent another meet-and-confer

             2   letter on December 15, 2009, which again discussed Defendant's deficient responses to Request

             3   No. 18. (See December 15, 2009 letter attached as Exhibit 6 to the Declaration of Christine D.

             4   Spagnoli.) MNA's connsel promised supplemental responses by January 15, 2010, but then
                 requested an extension, which Plaintiffs granted to February 1, 2010. However, February           1~ 1
             5

             6   passed and MNA had still failed to provide responses. On Fehroary 26, 2010, MNA's counsel sent

             7   a letter to Plaintiffs' counsel which indicated that they were still working on the suppJemental

             8   responses. (See February 26, 2010 letter attached as Exhibit 7 to the Declaration of Christine D.

             9   Spagnoli.) Finally, on March 30, 2010, MNA identified 4 additional lawsuits, but still did not

            10   produce any of the foundational documents concerning those incidents or the other incidents

            11   identified earlier. (See Letter dated March 29, 2010 sent Fed Ex and MNA 4195 attached as

            12   Exhibit 8 to the Declaration of Christine D. Spagnoli.)

            13                   Given the rapidly approaching trial date ap.d MNA's failure to respond to PJaintiffs'

            14   requests (for which Plaintiffs granted MNA numerous extensions to respond, and attempted to

            15   meet and confer about numerous times), Plaintiffs have no choice but to file a motion to compel

            16   Defendant MNA to respond to Request for Production No. 18.

            17

            18                                                      III.

            19            A MOTION TO COMPEL FURTHER RESPONSES TO A DEMAND FOR

            20     PRODUCTION OF DOCUMENTS IS AUTHORIZED PURSUANT TO CALIFORNIA

            21                              CODE OF CML PROCEDURE § 2031.310.

            22                   The right to discovery is broad in California, and plaintiff.56 Cal. 2d 355, 377-378.) Information is "relevant to the subject matter of

            25   the litigation" if it possibly assists the party in evaluating the case, preparing for trial, or aiding in

            26   settlement of the case. (Gonzalez v. Superior Court (1995) 33 Cal. App. 4th 1539, 1546.) Any

            27   doubt is to be resolved in favor of permitting discovery. (Colonial Life & Accident Ins. Co. v.

            28   Superior Court (1982) 31 Cal. 3d 785, 790.)

                                                                    -7-
1A16.30"/                  MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                                MR 0490
              1                   Under California Code of Civil Procedure §2031.310, a party demanding

              2    production and identification of documents may make a motion, supported by specific facts

              3    showing good cause justifying the discovery sought by the demand, for an order compe1ling

              4    further responses when the party receives a response that is deemed to be unsatisfactory. A

              5    response is unsatisfactory if statements of compliance and representations of inability to comply

              6   with the demand are inadequate, incomplete, or evasive, or objections to the demand are without

              7   merit or too general. (See CCP § 2030.300 and § 2031.310.)

              8                   AS stated above, Plaintiffs are seeking information regarding tires involved in other

              9   similar incidents, specifically those for which individuals filed complaints, claims or lawsuits

             10   against MNA related to tread separation failures. MNA's responses to Plaintiffs' requests are.

             11   inadequate and incomplete. To date, the Defendant has not produced a single piece of paper from
a.
__,
__,

~
UJ
       -"
       ;;
       N

       0
             12   the files involved in any of these incidents. Indeed, MNA seems to have completely forgotten the.

                  broad swath of permissible discovery in this state. As noted above, CCP § 2017.010 (a) provides
~ -M 11rn    13
.., 0~ ().
I-           14   that "any party may obtain discovery regarding any matter, not privileged, that. .. appears
W ID ()
::l
-OZ .-            reasonably calculated to lead to the discovery of admissible evidence." Infonnation is relevant if it
o ·o         15
"' 0. "
"
UJ'                 1
                                                                      IV.

              2
                      THE QUALIFIED PRIVILEGE 0}' ATTORNEY WORK PRODUCT SHOULD NOT

              3
                    PREYENT DEFENDANT FROM PRODUCING EVIDENCE IN TI'S SOLE POSSESSION

              4
                                                      OF OTHER TIRE FAILURES

              5
                                  Clear precedent in California establishes that evidence of other similar incidents, bot

              6
                  prior and subsequent, involving the type of product that caused the injury, is generally admissible in

              7
                  a products liability action to prove a defect. (See, e.g. Ault v. International Harvester Co. (1974) 13

              8   Cal. 3d 113, 121.)

              9
                                  In Ault, which involved a design defect in the gear box of a motor vehicle, the

            10    Supreme Court allowed a plaintiff to introduce evidence of two other accidents involving the same

            11
                  model vehicle, including a prior and subsequent accident. The defendant contended that the plaintif

            12    had not established a substantial similarity between the other two accidents and the circumstances o

            13    the case at issue. But the court concluded that this did not preclude the admission of the evidence

            14    because: "The focus was not on accidents themselves hut upon the inherent similarity in the

            15    physical andmechanical properties of the three gear boxes, all of which purportedly contained

            16    similar defects." (Id. at 122 (emphasis added).)

            17                    Similarly, in Elsworth v. Beech Aircraft Corp. (1984) 37 Cal. 3d 540, 555, the

            18    California Supreme Court held that admission of evidence of20 other accidents, including 15

            19    involving a different model airplane, was proper. According to the court: "Evidence of the

            20    similarity in the design of the Baron and the '!'ravel Air was sufficient to justify the court1s

            21    conclusion that evidence regarding accidents in the Baron was admissible." (Ibid.)

            22                   In Hasson v. Ford (1982) 32 Cal. 3d 388, the defendant was sued over a defective

            23    brake design. Plaintiff so.ugh! to admit evidence of accidents caused by brakes that pre-dated a 1966

            24    recall and modification by the defendant. In allowing the evidence to be admitted, the California

            25    Supreme Court wrote: "The trial court plainly had a reasonable basis for admitting evidence of the

            26    numerous failures occurring in 1965 models for the purpose of showing the nearly identical 1966

            .27
                  models to be similarly defective. Plaintiffs were not required to prove that the 1965 system was

            28    exactly the same as the 1966 system. "Identical conditions wi11 rarely he found. Substantial


                                                                     -9-
1A16 .387                  MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE
                                                                                           '
                                                                                                                MR 0492
              1   similarity is normally sufficient." (Jensen v. Southern Pacific Co. (1954) 129 Cal. App. 2d 67.) This

              2   detennination "is primarily the function of the trial judge." (Hassan, supra, at 404 (emphasis

              3   added).)

              4                    It is also well-established that evidence of other incidents is also admissible to prove

              5   notice provided that the circumstances of the other incidents are similar and not too remote.

              6   (Aguayo v. Crompton & Knowles Corp. (1986) 183 Cal. App. 3d 103; Elsworth, supra, 37 Cal.3d at

              7   540; Ault, supra, 13 Cal.3d at 113.) Indeed, where it concerns the issue of notice, the admissibility

              8   of evidence of oilier incidents has been characterized as ~'quite broad." (Davies v. Superior Court

              9   (1984) 36 Cal. 3d 291, 299.) According to the court in Elsworth: "Even ifthe accidents did not

             10   occur in precisely the same manner as in the present case, testimony regarding the accidents that

             11   occurred prior to the crash ... was admissible to show that [the defendant] had notice of a dangerou

             12   condition. For this purpose, 'all that is required .•• is that the previous injury should be such

             13   as to attract the defendant's attention to the dangerous situation.'" (37 Cal. 3d at 555 (emphasis

             14   added).)

             15              In llasson, supra, the California Supreme Court held that evidence, including letters and

             16   testimony of brake failures in other vehicle models, was admissible to establish notice of a defect in

             17   a specific vehicle, The court stated that: "When evidence is offered to show only that defendant

             18   had notice of a dangerous condition, the requirement of similarity of circumstances is

             19   relaxed." (32 Cal.3d at 404.) In fact, in Brake v. Beech Aircraft Corp. (1986) 184 Cal. App. 3d 930,

             20   937-38, the Court stated that prior accidents were admissible to prove notice by the defendarits eve

             21   though the plaintiff had failed to lay the foundation for similarity for flight altitude, trim settings,

             22   engine power, loading, weather conditions, altitudes, feathering etc.

             23              The law clearly allows the discovery of the foundational facts concerning other incidents

             24   involving the same product, and it incumbent on the defendant to produce the infonnation that it has

             25   in its possession. l'his is especially true in thls case because it can be expected that MNA will

             26   attempt to challenge the admissibility of evidence concerning these other incidents as it did in

             27   Stephen v. Ford (2005) Cal.App. 4" 1363, at 1371-72. There, in detennining if the plaintiffs expert

             28   was entitled to base hls defect opinion on other similar incidents, over Firestone's objection, the


                                                                    -10-
1Al6 .38"/                   MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                                 MR 0493
               1   court held that sufficient similarity had not been established by plaintiff's expert because he had not

               2   produced foundational information about those incidents such as traffic accident reports and

               3   photographs.

               4               In light of the evidentiary showing that is necessary to admit evidence of other incidents,

               5   the Defendant can not foreclose 1he ability of1he plaintiffs to make such a showing by refusing to

               6   produce the underlying information about those incidents that is in its possession, even if that

               7   information may otherwise be protected by the qualified attorney work product privilege.

               8   'I'his is particularly true where the tires were inspected by investigators or consulting experts but

               9   have since been destroyed by MNA, leaving plaintiffS' expert no similar opportunity to examine

              10   those tires to determine the failure mode and the similarity of the defects in the tires.

              11               Code of Civil Procedure section 2018.030(b) sets forth 1he rules regarding discovery of

              12   documents that fall under the attorney work product :Privilege. It provides a conditional or qualified

              13   protection from discovery for materials that do not contain an attorneys impressions, conclusions,

              14   opinions, legal research or theories. Discovery is permitted if the court determines that: "denial of

              15   discovery will unfairly prejudice the party seeking discovery in preparing that party's claim or

              16   defense or will result in an injustice." (Id.)

              17               'fhe deterrilination of good cause contemplates a balancing of the need for disclosure

              18   against the purpose served by tbe work~product doctrine. (National Steel Products Co. v. Superior

              19   Court (1985) 164 Cal. App. 3d 476, 490.) "'The rule predicated on fairness articulated in the

              20   decisions is a shield to prevent a litigant from taking undue advantage of his adversary's industry an

              21   effort, not a sword to be used to thwart justice or to.defeat the salut[a]ry objects of the Discovery

              22   Act."' (Williamson v. Superior Court(I978) 21 Cal. 3d 829, 838, quoting Petterson v. Superior

              23   Court (1974) 39 Cal. App. 3d 267, 273.) 1 Accordingly, privilege statutes generally are narrowly

              24
                           1
              25
                           ln Williamson, f'irestone, a co-defendant in a defective tire case, made an arrangement to
                   indemnify its co~defendant, the manufacturer of a tire-changing machine, if the co-defendant would
              26
                   withdraw a certain expert witness whose report was unfavorable to Firestone. The court rejected
              27   :firestone's claim that the report was privileged, and held that the manufRcturer of the tire-changing

              28   machine could not he permitted to withhold an expert's report that would have been discoverable but
                                                                                                           (continued ...

                                                                     -11-
J./:\16.387                    MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                                MR 0494
                1   construed, while discovery statutes are liberally construed. (Greyhound Corp. v. Superior Court

                2   (1961) 56 Cal. 2d 355, 377; Sullivan v. Superior Court (1972) 29 Cal. App. 3d 64, 72.)

                3              The inability to obtain an adequate substitute for tbat which is sought by discovery is a

                4   compelling basis, according to the courts, for ordering discovery. In Petterson v. Superior Court,

                5   supra, the court stated that "[i]t would be unthinkable to adopt a rule which, for example, would

                6   prohibit a litigant from taking the deposition of an expert who has examined or tested a relevant

                7   object even though the object is no longer available or the testing so altered the object tested that the

                8   adversazy party cannot make like tests, merely because the party who retained the expert has elected

                9   not to call him as a witness. It is patent that such a rule would not ~e consonant with ordinary

               10   principles of fairness or the interests of justice." (39 Ca1.App.3d at 272.)

               11             In addition to the necessity of the photographs and notes concerning the inspection of
a.
-'
-'.
"'
~        -
         ;;
         ~
               12   similar tires because those tires have been destroyed, presumably by MNA, and are no longer

Ill      li;   13   available to plaintiffs' expert for inspection, there is also a question as to whether the notes and
~ c;;    0)


    "               photographs are even protected attorney work product privilege. In2,022 Ranch, L.L.C. v. Superior
      "113 Cal. App. 4th 1377, the defendant attempted to prevent disclosure of certain
"' 0. "
"' <                memos to the file by claims adjusters concerning the claim and transmittal of information
~        ~
               16
w        "'         concerning the plaintiff's claim by claims adjusters to their superiors. The court held the work
"'
CJ             17

               18   ~roduct   privilege did not apply and ordered that ~e materials were discoverable because the claims

               19   adjusters were performing claims investigations and the information constituted factual matters

               20   concerning that investigation and even though some claims adjusters-were attorneys, in this instance

               21   they were working as claims adjusters, not legal advisors.

               22             In claiming the statutory protection, counsel must do more than merely state that somethin

               23   is protected by the work product rule. The burden is on the attorney to prove the preliminary facts to

               24   show the work product rule applies. (Fellows v. Superior Court (1980) 108 Cal. App. 3d 55, 66.)

               25             Even if the materials are protected, the privilege is a qualified, not absolute 011e because the

               26   photographs and notes do not contain the opinions, conclusions or legal theories of an attorney. In

               27
                            '( ... continued)
               28
                    for tbe payment of consideration by one of the parties to the litigation. (21 Cal. 3d 829.)
                                                                      -12-
1A16. 387                      MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                                 MR 0495
                   1   light of the fact that MNA has now admitted that the tires were in its possession and were destroyed,

                   2   plaintiffs' expert will be unable to examine the tires to establish the foundational similarity for

                   3   admission of evidence about those tires at trial. Under those circumstances, it would create an unfai

                   4   advantage to allow MNA to withhold the notes and photographs which document the condition of

                   5   the tires, while at the same time arguing that plaintiffs' experts can not Jay the necessary foundation

                   6   for admissibility of evidence concerning those incidents at trial.

                   7

                   8                                                      v.
                   9      MICHELIN HAS FAILED TO FULLY IDENTIFY SCOPE OF ITS PRODUCTION OR

                 10                    PROVIDE A MANDATORY STATEMENT OF COMPLIANCE

                 11             Code of Civil Procedure § 2031.220 requires: "A statement that the party to whom an
_,_,
(L

           ;;
                 12    inspection demand has been clirected will comply with the particular demllnd shall state that the
"' "'
w
~
w          !:;
~~;    M   rn
                 13    production, inspection and related activity demanded wi11 be allowed either in whole or in part, and
oil    ~   5     14    that all documents or things in the demanded eategory that are in the possession, custody or control
>- 0
!'Im       6
d.QZ
o ·o             15    of that party and to which no objection is heing made will be included in the production."
"' a_ "
"'zww "                         Code of C'ivil Procedure § 2031.230 requires: "A representation of inability to comply
      ~
                 16
w
0:
               1                          (!)     Identify with particularity any document, tangible thing or land

               2                                  falling within any category of item in the demand to which an

               3                                  objection is being made.

               4                          (2)     Set forth clearly the extent of, and the specific ground for, the

               5                                  objection.

               6

               7            Michelin has not provided the required statements of compliance. It has narrowly and

               8   unilaterally limited its response to Request # 18 and has refused to explicitly state either the scope of

               9   its search and production or whether it is withholding any responsive documents. MNA must be

           10      required to provide a statement under oath that confinns it bas conducted a diligent search and

           11      reasonable inquiry to locate responsive documents and that it has produced the responsive

           12      documents that are in its posseSsion, custody or control. If Michelin is withho1ding any documents

           13      then it must identify the documents it is withholding, and provide a legal basis for its objection to

           14      production of the documents. Moreover, where the request seeks a broader time frame of incidents,

           15      and Michelin has responded by unilateral1y narrowing its production to incidents it contends are
           16      relevant, it must exp1ain the scope of the.production it is making, and affirm under oath that it has

           l   7   produced all materials within its narrowed scope. Otherwise Plaintiffs wiU be left with no ability to

           18      hold Michelin to its discovery obligations.

           19

           20                                                        VI.
           21          SANCTIONS MUST BE IMPOSED DUE TO THE DEFENDANT'S ONGOING AND
           22                                   MER1TLESS ABUSE OF DISCOVERY
           23               Code of Civil Procedure section 2030.300(d) clearly states that the court "shall" (not

           24      "may') impose sanctions commencing with Section 2023.010, against any party opposing a motion

           25      to compel unless it finds the party acted with substantial justification. Abuses of discovery under

           26      Code ofCivil Procedure section 2023.010, include: "(c) making, without substantial justification,

           27      an un-meritorious objection to discovery; or (f) providing evasive responses to discovery requests."

           28      Sanctions are mandated against defendant Michelin North American in an amount that reflects an

                                                                    -14-
1Al6.387                    MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                               MR 0497
                appropriate sum associated with the effort of having to file yet a motion to obtain proper discovery
            1
                responses, since Michelin has established no justification for its refusal to respond. Plaintiff:S'
            2
                counsel spent a minimum of 6 homs preparing this motion, and at the reasonable hourly rate of
            3
                $500.00, Plaintiffs' counsel requests that the Court order Defendant to reimburse Plaintiffs in the
            4
                sum of$3,000 fortl1e reasonable attorneys' fees incurred in bringing this motion, plus any filing fee
            5
                for this Motion.
            6
                         A trial court has broad discretion to impose discovery sanctions. First, it should be noted
            7
                that it is not necessarily an "absolute prerequisite" that willfulness is a requirement for the
            8
                imposition of discovery sanctions. (See Reedy v. Bussell (2007) 148 Cal. App. 4th 1272,1291;
            9
                Ghanooni v. Super Shuttle (1993) 20 Cal. App. 4th 256, 260.) That requirement was dropped from
           10
                Code of Civil Procedure section 2023, subdivision (b), as part of the Civil Discovery Act of 1986.
           11
                (Kohan v. Cohan (1991) 229 Cal. App. 3d 967, 971.) Indeed, the Reedy case is instructive because it
           12
                indicates that courts can construe the willful misconduct and violations of court orders from repeate
           13
                failures to respond and the use of objections and other tactics to delay production until motions are
           14
                filed. (Reedy, 20 Cal. App. 4th 256.)
           15
                         Courts have been particularly harsh on product manufactures or sellers who conceal or
           16
                refuse to provide infOnnation about other similar incidents involving similar products. For example,
           17
                in Sherman v. Kinetic Concepts (1998) 67 Cal. App. 4" 1152, concealment of evidenced concerning
           18
                other i!1cidents involving an allegedly defective product led to a new trial after the plaintiffs
           19
                discovered that a number of such incidents had not been disclosed in discovery. As the court
           20
                explained: !(throughout the litigation, KCI failed to produce and concealed     t~e   existence of crucial
           21
                documents relating to material issues in the Shermans' lawsuit. Compounding that inexcusable
           22
                dereliction of its discovery obligations, at trial KCI created the false impression its product rarely
           23
                malfunct~oned   and then with only transient, inconsequential effects on the consumer. In truth, the
           24
                dozens of undisclosed incident reports told a far different story about both the frequency and gravi
           25
                of the problem. 1'o the Shermans' prejudice, the jury never had a chance to evaluate liability against
           26
                the backdrop of the big picture." (Id. at 1155.)
           27

           28

                                                                   -15-
1Al6.3B7                 MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                               MR 0498
            l            The California Court of Appeal, in the recent case of Doppes v. Bentley Motors, Inc. (2009

            2   174 Cal. App 4th 967, examined a defendant's persistent misuse of the discovery process in failing

            3   to provide discovery concerning consumer complaints about an unusual odor in Bentley Armage

            4   vehicles. Nearly two years after plaintiff's initia1 discovery request, a discovery referee found that

            5   "Bentley failed to timely produce relevant and properly demanded, but potentially damaging,

            6   documents." (Id at 977.) 'The referee further found that "Bentley engaged in persistent and serious

            7   misuse of the discovery process," specifically concluding that Bentley either withheld documents or

            8   failed to conduct a diligent search to find them. (Id at 993.)

            9            Not unlike Bentley, MNA has engaged in persistent and serious misuse of the discovery

           10   process by withholding documents and failing to provide meaningful responses to basic requests

           ll   seeking relevant, pertinent infOnnation. MNA's     non~compliance   and continued delay tactics

           12   illustrates an unwillingness to engage in meaningfu] discovery with the PJaintiffs, and, therefore,

           13   monetary sanctions are warranted. Thus, Plaintiffs request that the Court order Defendant Michelin
           14   North America, Inc. to pay Plaintiff...,' reasonable attorneys' fees in the sum of $3,000, and for the
           15   filing fee for bringing the inst.mt Motion.

           16

           17   DATED: April 2, 2010                      GREENE B OILLET & WHEELER, LLP

           18

           19
                                                          C     in ~-~p~a~h--fl--}t".,/):'.lfl!!.Jc__~
           20                                             Alexis B. Djivre
                                                          Attorneys for Plaintiff
           21

           22

           23

           24

           25

           26

           27

           28

                                                                 -16-
1A16.387                 MOTION TO COMPEL FURTHER RESPONSES TO REQUEST FOR PRODUCTION, SET ONE


                                                                                                            MR 0499
EXElIBIT G



             MR 0500
GERMER
                                                                               AUSTIN BEAUMONT HOUSTON
                                                                                            www.germer.com

ATTORNEYS                 AT       LAW                                                  CHRIS A. BLACKERBY
                                                                                                      PARTNER

                                                                                    Direct Dial: 512.482.3534
                                                                                     cblackerby@germer.com

                                            September I, 2015


VIA FACSIMILE

Luis P. Guerra
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, AZ 85016

          Re:    Cause No. DC-14-07255; Samuel Medina, et al. v. Michelin North America, Inc.,
                 and Jose Bustillo dlb/a Mundo Cars; In the 1341• District Court of Dallas County,
                 Texas.

Dear l,uis/David:

       Despite the fact that you have refused to confer as required hy the applicable rules, I am
writing this letter to propose an agreement to resolve the discovery issues in this case. If you
agree on behalf of your clients, this letter will serve as a Rule 11 Agreement between the parties
gove1ning the scope of discovery. We propose that the agreed scope for design documents,
lawsuits, adjustments (once you identify codes), claims, and testing is Michelin P255170Rl6
LTX MIS tires and the 3 common green tires made at the Dothan, Alabama plant from the date
production started in 1998 to the date it stopped in 2003.

          MNA will produce the oldest available copies of the General Prit1ciples, Technical Notes,
and ''fire Non-Conform procedures.

          MNA has already produced the aspect specifications relating to plaintiffs' identified
components and processes. To the extent annexes are identified in those aspect specifications or
other aspect specifications are referred to in those that were not produced, MNA will produce
them.

        MNA will produce the oldest available tire building training documents for tire building
relating to the identified components and processes. MNA will review the aspect specifications
produced and, if they refer to another one, MNA will produce that one as well.

          MNA will produce the patents it has on nylon cap plies.

          MNA has already produced the tire service life docmncnts.

                                     GERMER BEAMAN & BROWN PLLC
                               301 CONGRESS AVE, SUITE 1700 AUSTIN, TX 78701
                                  PHONE: 512.472,0288 • FAX: 512.472.0721
4537956



                                                                                               MR 0501
September 1, 2015
Page2



      In exchange for the production agreed to above, plaintiffs will withdraw their motion to
compel and all requests for formulas. Plaintiffs also agree not to seek a plant inspection.

        Once MNA makes this production and supplements its discovery responses, plaintiffs
agree that MNA will have fully responded to all discovery served to date.

       If you agree to the terms of this letter, please sign below and return to me in accordance'
with the Rule 11 of the 1'exas Rules ofCivH Procedure.

                                                   very     y,

                                                       / ' 'y

                                             Chris A Blackerby

AGREED:




Luis P. Guerra
David Shapiro
Attorneys for Plaintiffs

CAB:lq




                                                                                            MR 0502
                                                    LA\V OFFICES
                                       LlliS P. GUERRA, L.L.C.
                                           6225 North 24th Street, Suite 125
                                            PIIOENIX,ARIZONA 85016

I.,IJJS P. GUI~JillA *
DAVID C. SHAPIRO                                                                     Telephone (602) 381-8400
                                                                                     Tclecopler (602) 381-8403
                                                                                     WWW.Ll'GUERRA.CO?.l



                                              September 2, 2015

Via Email and U.S. Mail
Chris Blackerby
Germer Beaman & Brown PLLC
301 Congress Ave, Ste. 1700
Austin, TX 78701

          Re:            Medina v. Michelin, et al

Dear Chris:

      We are in receipt of your letter of today. We disagree wi1h it. We have dealt
wi1h Michelin before, and you and I bo1h know 1here is no1hing inadvertent about
Michelin and the manner in which it produces evidence.

                                                                 Very truly yours,

                                                                 LUIS P. GUERRA, L.L.C.

                                                                ~~=c~~-,,;;:=:S~-::=::c::_
                                                                 '~             '1         -------
                                                                Luis P. Gue1rn
                                                                David C. Shapiro

LPG!DCS/tk




                                                                                                           MR 0503
                                          LAW OFFICES
                             I,UIS P. GUERRA, L.L.C.
                                 6225 North 24th Street, Suite 125
                                  PHOli:NIX, ARIZONA 85016

LUIS P. GUERRA*
DAVID C. SHAPIRO                                                       Telephone (602) 381-8400
                                                                       Te!ecopier (602) 381-8403
                                                                       °W'VW.LPGllJ>RRA.COM



                                    September 2, 2015

Via E-Mail and U.S. Mail
Chris Blackerby
Germer Beaman & Brown PLLC
301 Congress Ave, Ste. 1700
Austin, TX 78701

       Re:     Medina v. Michelin

Dear Chris:

       Your last two (2) letters are a misrepresentation of what has happened
conce1ning production of docu1nents and are outright inaccurate. Moreover,
concerning your third letter, for all intents and purposes, I stick by it. However, other
adjectives whicl1 also accurately characterize Michelin's prior actions and recent
proposal include: dishonest, deceptive and misleading.              Michelin's lack of
consideration for the numerous innocent victims such as Obdulia Medina, Sandra Velo
and many, many others throughout the years caused by its shoddy and defective tires -
coupled with its lack of disclosure about it··· demonstrates a corporate culture 1hat has
no place in our modern society.

       Yours/Michelin's request that Plaintiffs "identify codes" reveals Michelin's
bad faith discovery tactics since Michelin still has not produced 1he Code Sheets for
Adjustment Data including but not limited to "List of Objective or Subjective
Damages: Expert Codification." 1bus, Michcli11's most recent "proposal" is more of
1hc same: intentional refusal to produce discoverable evidence.

        Finally, yo·ur statement that we have refused to 1neet and confer is inaccurate,
and you know it. Regardless of what you write, we bo1h know we have had multiple
and sundry conversations with Michelin's counsel about production since May of
2015. Moreover, recently at 1he deposition of Adrian Rico and his family in Dallas,
we conferred wi1h you specifically about the documents. You told us that nei1hcr you
nor 'I'om had authority to malce decisio11s, and we needed to "negotiate discovery'i with
Michelin because that was their "process."




                                                                                              MR 0504
September 2, 2015
Page2


       We told you that Michelin does not make the Rules. It is not the Michelin's
Rules of Civil Procedure, We further told you that Plaintiffs follow the Texas Rules of
Civil Procedure. The same stands true today. Accordingly, yet again, we ask that
Michelin follow the Texas Rules of Civil Procedure and its discovery scope and
produce the documents previously requested.



                                               Very truly yours,




LPG/DCS/tk




                                                                                   MR 0505
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 1 of 61




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

JOHNNY BATES and PATRICIA
MIDDLETON BATES,

Plaintiffs,                                                         CIVIL ACTION NO.
                                                                    1:09-C'V-3280-AT
v.
MICHELIN NORTH AMERICA, INC.,

Defendant.

I.     Background of Previous Discovery Disputes ................................................. 3
       A.     Plaintiffs' RPD 37 for Adjustment Data .............................................. 5
       B.     Michelin's Motion for Reconsideration Regarding Adjustment
              Codes .................................................................................................... 7
       C.     Michelin's Failure to Produce Adjustment Codes and Supporting
              Data ...................................................................................................... 8
       D.     Plaintiffs First Request for Sanctions ................................................. 9
              i.     .rune 3, 2011 Hearing ................................................................. 9
              2.     June 24, 2011 Order on Sanctions ........................................... 11
II.    Plaintiffs' Second Request for Sanctions ..................................................... 12
       A.     Standard of Review ............................................................................ 14
       B.     September 19, 2011 Sanctions Hearing ............................................. 16
       C.     Michelin's Post-Sanctions Production of Adjustment Data ............ 16
              1.     Michelin's multiple misrepresentations regarding
                     adjustment codes and conditions ............................................ 20
              2.     Michelin's failure to produce graphs and other interpretive
                     adjustment data ....................................................................... 23
       D.     Michelin's Misrepresentations About Reaction Limits and
              Production Tolerances and the Failure to Produce Those
              Documents ......................................................................................... 28
       E.     Michelin's Failure to Produce Certain Documents in Response to
              RPD 50 .................................... ,, ......................................................... 37
       F.     Michelin's ,July 19th Production in Response to RPD 50 ................ -43
       G.     Michelin's Failure to Produce Expert Reports for Employee
              Experts Patrick and Glazener .......................................................... -47
       H.     Prejudice to Plaintiffs ....................................................................... 50
III.   Conclusion ................................................................................................... 53




                                                                                                                       MR 0506
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 2 of 61




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


,TOHNNY BATES and PATRICIA
MIDDLETON BATES,

Plaintiffs,                                            CIVILAC'TION NO.
                                                       1:09-C'V-3280-AT
v.

MICHELIN NORTII AMERICA, INC.,

Defendant.

                                            ORDER

       On September 19, 2011, this Court held a hearing on Plaintiffs' Motion for

Sanctions [Doc. 180, 181]. This is the Plaintiffs' second Motion for Sanctions

arising ont of Defendant Michelin North America lnc.'s ("Michelin") violation of

the Court's multiple Orders requiring the production of certain documents.'

Plaintiffs request that the Court enter an Order establishing issue preclusion as a

diseovery sanction - specifically, a determination that the subject tire was



1 Plaintiffs dicl not request that the Court impose sanctions against Micl1elin's counsel because

in Plaintiffs' view the conduct giving rise to the sanctions request is part of a larger pattern of
discovery abuse and disregard for the legal process by Michelin. Michelin was initially
represented only by Robert Monyak, Bo11nic Lassiter and Benjamin Chastain of Peters and
Mony        Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 3 of 61




defective and unreasonably dangerous and that the subject tire failed as a result

of its defective and unreasonably dangerous condition.

      Viewed in isolation, Michelin's failure to produce certain documents in

response to Plaintiffs' discovery requests and this Court's Orders could be seen as

legitimate mistakes and misunderstandings.             However, Plaintiffs have

demonstrated that Michelin has engaged in a pattern of subterfuge and

withholding relevant and responsive documents until Plaintiffs are forced to seek

the Court's intervention. In light of this pattern of prejudicial discovery abuse by

Michelin throughout the course of the litigation, the Court finds that Michelin

acted willfully in violating the Court's discovery Orders.      Therefore, a more

substantive sanction than the previous monetary sanction imposed by the Court

is warranted.

      Accordingly, after careful consideration of the evidence and the record of

this case, the Court GRANTS IN PART AND DENIES IN PART Plaintiffs'

Motion for Sanctions as set forth below. Because the district court must clearly

state its reasons for imposing sanctions under Federal Rule of Civil Procedure 37

to allow for meaningful appellate review, the Court provides a detailed discussion

of the record as background and in its analysis. See Carlucci v. Piper Aircraft

Corp., 775 F.2d 1440, 1453 (11th Cir.1985).




                                         2



                                                                                 MR 0508
          Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 4 of 61




I.      Background of Previous Discovery Disputes

        Plaintiffs brought this products liability and negligence action on

November       23, 2009,    alleging a defect in a tire designed and manufactured by

Michelin. 2     Plaintiffs served Michelin with their Requests for Production of

Docmnents ("RPDs") on .January 15,             2010.    In addition to objecting to Plaintiffs'

requests as not being limited to the tire, plant, and time period relevant to this

action, Michelin asserted a blanket objection that the requested docmnents

contained confidential trade secrets and were protected from disclosure.                           On

April   5, 2010,    the parties agreed upon a Stipulated Confidentiality Order to

govern the production and use of such documents which was entered by the

Court on April 7,      2010.    (See   Docs.   28, 29.)    Michelin produced documents on

April   23, 2010,   subject to the Stipulated Confidentiality Order. Michelin initially

produced a strikingly small number of documents in response to Plaintiffs'

discovery requests.'         A dispute ensued between the parties over certain of

Plaintiffs' RPDs, and Plaintiffs presented the dispute to the Court in the form of a

letter-motion as instructed on November               HJ, 2010. (See      Pis.' Reply Ex. B, Doc.

215-3.)



-·-------
2
  This case was originally assigned to IIon. Richard Story after its initiation and \Vas reassigned
to the instant judge on Marcl1 7, 2011.
1 At the time of the December 20, 2010 discovery hearing before the Court, Michelin had not
even produced a full banker's box of documents, a fact which was admitted by Michelin's
counsel at the ,June 3, 2011 hearing on I)laintiffs' first request for sanctions. (Dec. 20, 2010 J)isc.
Hr'g Tr. at 5:5-13, Doc. 104; June 3, 2011 Sanctions IIr'gTr. 32-33, Doc. 169.)


                                                  3

                                                                                                    MR 0509
          Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 5 of 61




         Prior to bringing the discovery dispute before the Court, the parties

negotiated an "agreed scope" to govern Plaintiffs' discovery requests generally.•

The parties agreed to limit Michelin's document production to (1) the subject tire,

a P235/70RL5 Uniroyal Laredo AWR ORWL tire, and (2) the time period of

1998-2001, a four year period surrounding the date the Bates tire was

manufactured.s However, Plaintiffs made clear to Michelin (and subsequently to

the Court) that discovery requests seeking information that transcends a

particular tire line such as alternate designs and information about conditions at

the manufacturing plant should not he limited to the agreed scope. (See Pis.' Ex.

B, Sept. 19, 2011 Sanctions Hr'g, (June 7, 2010 "Meet and Confer" Tr. 6:8-20);

Dec. 20, 2011 Disc. Hr'g Tr. 5-11, Doc. 104; Pis.' Reply Ex. B (November 10, 2010

Letter to .J. Story), Doc. 215-3.)

         Plaintiffs sought an order compelling Michelin to produce documents

responsive to, inter alia, RPD 16 (specific documents listed by name), RPDs 25

and 35 (design and production tolerances), RPD 37 (adjustment data), and RPD

4   Michelin repeatedly asse1ted at the Septcrnber 19, 2011 sanctions hearing that Plaintiffs
proposed the discovery time scope of 1998-2001 a11d that Michelin agreed to the scope as
reasonable. Hov.;ever, Michelin's representation is misleading. Plaintiffs only ultimately agreed
to limit the scope of their requests after Michelin ol)jected that the requests were not limited in
scope to the tire, plant, and time period relevant to this action and refused to produce
documents on those grounds. Further, Plaintiffs clearly did not agree to this limited time frame
in connection -with all of their Requests for Production.
5
   Michelin began designing the P235/70R15 Uniroyal I...aredo AWR ORVVL tire in October 1995.
'fhe P235/70R15 Uniroyal Laredo AVVR ORWL tire was manufactured solely at the Ard1nore
Plant. 'I'he first P235/70R15 Uniroyal L,aredo AVVR ()RWL tire was rnanufactured in April 1998.
'l'he Bates tire was manufactured in August 2000. The la&1: P235/70R15 lJniroyal Laredo AWil
ORWL tire was manufactured in Ap1il 2007. (Sept. 19, 2011 Sanctions :tir'g Tr. 91:9-24, Doc.
2:JO.)


                                                4

                                                                                                MR 0510
          Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 6 of 61




50   (documents relating to specific defects). (See Pis.' Reply Ex. B (November 10,

2010   Letter to J. Story), Doc.     215-3.)   The Court heard argument on the Plaintiffs'

request on December          20, 2010,    and on .January      3, 2011,   the Court entered an

Order compelling Michelin to produce nearly aU of the documents sought by

Plaintiffs.

        A.      Plaintiffs' RPD 37 for Adjustment Data

        Plaintiffs' RPD 37 (which was the subject of Plaintiffs' first request for

sanctions and remains a subject of Plaintiffs' second request for sanctions) asks

Michelin to:

       Produce any documents containing, discussing or summarizing by
       calendar year tire aqjustment or exchange data for the Uniroyal
       Laredo series of tires, any tires with the same or similar
       specifications as that series regardless of name or branding, or any
       tire made from the same or similar "green" tire as that used in that
       series for tires manufactured at the Ardmore, Oklahoma, [sic] facility
       as compared to other manufacturing facilities of defendants.

In response to Plaintiffs' request for adjustment6 data, Michelin initially

produced a chart. summarizing by month (from 1998 to                 2001)   the number of tires

produced and the total number of tires returned for tread belt separation - the

alleged condition at issue.7 Plaintiffs objected to the creation of the chart for


6
  "Adjustment" is the term Michelin uses to describe the process of issuing credits or payments
to consumers or dealers \Vhen its tires arc returned fOr alleged defects and failure. returned ±Or alleged defects and failures.
7
  Prior to production of the doGument".l, the parties agreed, at least initially, to narrow the scope
of the request to cover only the alleged defective conditio11 at issue in this case ~ tread belt
separation. At the discovery hearing, the Court recognized that a variety of adjustment codes


                                                 5

                                                                                                  MR 0511
          Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 7 of 61




purposes of the litigation without the production of accompanying information

that was used to create the chart.             Plaintiffs argued to the Court that the

information provided by Michelin was useless without the raw data, the codes,

and the accompanying documents about how the data is collected, tabulated, and

analyzed. In addition, Plaintiffs requested that Michelin be compelled to produce

the internal manuals that Michelin uses for classifying the various types of

manufacturing and design conditions for which tires are returned. Plaintiffs also

requested documents used to interpret the adjustment data in order to determine

whether additional codes may cover the alleged tread belt separation condition at

issue. (Dec. 20, 2010 Disc. Hr'g Tr. 17-18, Doc. 104.)

       The Court addressed Plaintiffs' request for these documents at the

December 20, 2010 discovery hearing specifically as follows:

       The Court: [M]y concern is if they are input by a code and there's no
       other information other than entry of a code ... if [Michelin] would
       provide the list of codes and what those codes represent so that if
       [Plaintiffs] wanted to ask for additional codes to be checked, you
       could do that, fearing that tread separation covers more than one
       code and it may not have been covered, because what I understand is
       if you push in ... the code for tread separation, it will tell you how
       many there were, but it doesn't tell you specifics. It's just that this
       tire, tl1is date, tread separation; but there's not a picture, there's not
       an analysis beyond someone having categorized it as tread
       separation.

(Id. at 57-58.) On January 3, 2011, the Court ordered that


1night potentially be relevant to the tread l)elt separation condition. (See Dec.   20i 2010   Disc.
Hr'g Tr. 57-58) Doc. 104.)



                                               6


                                                                                                 MR 0512
        Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 8 of 61




      RPD 37: Defendant shall provide to Plaintiff the codes that are
      used for identifying the causes for adjustment. As for any
      adjustment identified in association with components and processes
      at issue in this case, Defendant shall provide all data availahle to it
      concerning that adjustment, including the date the tire was
      returned, the age of the tire, the mileage, etc.

(Doc. 90 at 5.) Accordingly, the Court ordered production of the documents as a

two step process. First, Michelin was required to "provide to Plaintiff[s] the

codes that are used for identifying the causes for adjustment," such that Plaintiffs

could identify which codes and conditions are potentially relevant to the alleged

defect at issue in this case. (Id.) Second, with respect to any adjustment codes

identified hy Plaintiffs as heing at issue, Michelin was required to "provide all

data available to it concerning that adjustment, including the date the tire was

returned, the age of the tire, the mileage, etc." (Jd.)

      B.     Michelin's Motion for Reconsideration Regarding
             Adjustment Codes

      Michelin sought reconsideration of the Court's January 3rd Order only so

far as it compelled production of adjustment code data in response to RPD 37

contending that the information contains trade secrets. Consequently, Michelin

did not produce the adjustment codes as ordered on January 3, 2011. On April

28, 2011, the Court denied Michelin's motion for reconsideration on the gronnds

that (1) the trade secret issne was discussed and considered by the Court at the

December 20th hearing and (2) Michelin offered no reason or change in law

warranting reconsideration of the Court's prior ruling compelling production of


                                           7

                                                                                 MR 0513
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 9 of 61




the adjustment data. (See Doc. 123.) In fact, at the December 20th hearing the

Court rejeded Michelin's trade secrets objection stating that documents could be

produced in accordance with the terms of the parties' Stipulated Confidentiality

Order and that counsel would be cxpeded to abide by the terms of that Order as

approved and entered by the Court. (Dec. 20, 2010 Disc. Hr'g Tr. 8:9-13, Doc.

104.)

        C.    Michelin's Failure to Produce Adjustment Codes and
              Supporting Data

        After its motion for reconsideration was denied on April 28, 2011, Michelin

again did not produce the adjustment data as ordered by the Court. Rather,

Michelin informed Plaintiffs two weeks later, on May 12, 2011, that it no longer

agreed that Plaintiffs' expert could receive or maintain copies of the documents,

as contemplated by the Stipulated Confidentiality Order, due to Michelin's

concerns regarding the expert's protection of the confidential nature of the

documents. Michelin unilaterally determined it could defer compliance with the

Court's Order requiring production of the documents after reconsideration was

denied and refused to produce the documents unless Plaintiffs agreed to modify

the terms of the Stipulated Confidentiality Order previously entered by the Court.

On May 13, 2011, Plaintiffs insisted that Michelin immediately comply with the

Court's Order compelling production of the documents and notified Michelin that

they would seek sanctions if the documents were not produced.



                                         8


                                                                                MR 0514
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 10 of 61




        D.      Plaintiffs First Request for Sanctions

        Plaintiffs made their request for sanctions on May 19,               2011,   after Michelin

failed to produce the adjustment codes and data under the current terms of the

parties' Stipulated Confidentiality Order. Plaintiffs asked the Court to impose

issue preclusion sanctions upon Michelin for its failure to produce the

adjustment code data ordered by the Court.                     On May      20, 2011,     only after

Plaintiffs made their request for sanctions, Michelin produced a list of conditions

identifying, by name only, the causes for adjustment, but not the numeric codes

for the adjustments. (Pis.' Reply Ex. E, Doc. 215-6.)

               1.      .June 3,    2011   Hearing

        The Court held a hearing on Plaintiffs' request for sanctions on ,Tune 3,

2011.   At the beginning of the hearing, counsel for Michelin informed the Court

that the adjustment code data had been produced and that the parties had

reached an agreement allowing Plaintiffs to provide the documents to their

expert. (June 3,      2011   Sanctions Hr'g Tr. 16:18-17:13, Doc. 169.) Based on these

circumstances, Michelin argued that Plaintiffs' continued request for sanctions at

the hearing was premature and improper without a "meet and confer" session. 8

(Id. at 17:17-19:6.) Nonetheless, the Court proceeded with the hearing based on

8 At the hearing and again in the June 24, 2011 ()rdcr, the (;ourt rejected this argument and
found tl1at M.icl1elin was obligated to comply with the Court's January 3, 2011 Order com1)elling
the production of the documents and that no "1ncct and t.'Onfer" '\\'US requirc'       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12        Page 11of61




Plaintiffs' contention that Michelin's late prodnction of the six pages of

adjnstment conditions prodneed without codes (or the explanatory photos or

descriptions anticipated by Jndge Story) did not fully comply with the Jannary

3rd Order reqniring Michelin to provide the nnmerie "codes that are nsed for

identifying the eanses for adjnstment." (Doe. 90). The Conrt fonnd that this issne

was the eontinnation of the same discovery dispnte addressed in its Order of

April 28, 2011, and .Jndge Story's Order of Jannary 3, 2011.          (Jnne 3, 2011

Sanctions Hr'g Tr. 19:7-14, Doe. 169.)

      Michelin's connsel repeatedly represented that the list of adjnstment

conditions produced to Plaintiffs was "how the conditions are maintained in the

regular course of business."     (Id. at 36:17-18, 37:6-8, 58:14-22.)      However,

Michelin's counsel subsequently admitted in response to the Court's question at

the hearing that there were numbers that corresponded with the conditions and

that Michelin (not she) redacted the code numbers from the document produced

to Plaintiffs. (Id. at 40:7-41:4.) In addition, in response to further inquiry by the

Court, Michelin's counsel revealed that additional documents describing t11e

adjustment conditions existed. Michelin maintained that it was not ordered to

produce such documents and that the Court's January 3rd Order required only

production of the codes. (Id. at 43:8-17, 59:1-10.)

      The Court found that Michelin's redaction of the codes from the list of

adjustment conditions violated the express terms as well as intent of the .January


                                         10


                                                                                  MR 0516
       Case 1 09-cv-03280-AT Document 269 Filed 01113/12 Page 12 of 61




3rd Order and that the list of adjustment conditions alone did not provide a

sufficient documentary hasis or description from which Plaintiffs could identify

all codes that might he relevant to the alleged tire defect in this case. (Id. at 52:8-

55:1; 62:23-64:7.) Therefore, the Court ordered Michelin to produce the numeric

codes hy June 8, 2011, and all availahle documentary information descrihing the

nature and causes for each adjustment code hy June 13, 2011. At the conclusion

of the hearing, the Court warned Michelin that "any further delays, manipulation

of discovery ... or hasically failure to function in good faith in producing fully all

information requested or ordered ... will result in a suhstantive sanction ...

comparahle to what Plaintiffs have asked the next time it comes in front of [the

Court]." (Id. at 65:15-66:4.) The Court also cautioned Michelin's counsel ahout

her client's hairsplitting, narrow constrnction of the Court's January 3, 2011

Order stating 'Tm not going to waste our time for us to go through another

conference where you argue ahout ... what's really intended." (ld. at 54:15-25,

63:20-64:7.)

               2.   June 24,   2011   Order on Sanctions

      On June 24, 2011, the Court issued a written Order on Plaintiffs first

request for sanctions. (See Doc. 173.) The Court found sanctions were warranted

hased on Michelin's failure to fully and timely comply with the Court's discovery

Orders hut declined to impose issue preclusion sanctions. The Court instead

awarded Plaintiffs attorney's fees incurred in connection with their request for


                                          11



                                                                                    MR 0517
       Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 13 of 61




sanctions and ordered Michelin to produce additional documents in response to

Plaintiffs' discovery request for adjustment data. (Id.) The Court reiterated its

finding at the hearing that Michelin's extremely limited production "essentially

side-stepped by its narrow parsing and production response an essential purpose

of the Court's original January 3,   2011,   discovery order regarding production of

the adjustment code data and information." (Id. at lo.) With respect to any

additional relevant adjustment codes identified by Plaintiffs, Michelin was

ordered to produce all tire data and documents available to it conceming those

adjustment codes, including the internal manuals Michelin nses for classifying or

discussing the conditions and issues arising in connection with application of a

specific adjustment code. (Id. at   ll.)   Finally, the Conrt again cautioned Michelin

that "any failure to respond fully in producing these documents and tire data may

result in the imposition of sanctions, including the Court's entry of default,

determination of issue preclusion relative to the tire defect at issne, or other

sanctions authorized by Fed. R. Civ. P. 37(b)(2)(A)." (Id.)

II.   Plaintiffs' Second Request for Sanctions

      Just five days after the Court issued its written Order imposing sanctions,

Plaintiffs made a second request for issue preclusion     sar1ctio11s 011 ~Tune   30,   2011,

that was supplemented in further submissions in connection with the Court's




                                            12


                                                                                          MR 0518
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 14 of 61




sanctions hearing condnctcd on September 19, 2011.9 (Docs. 180, 215, Hr'g Exs.

A-X).     Plaintiffs' second sanctions reqnest is based on additional alleged

discovery abuses by Michelin since the Court's June 3rd sanctions hearing.

Plaintiffs seek the sanction of issue preclusion a' to the defectiveness of the tire

because, at the time of their second sanctions request, Plaintiffs assert that: (1)

Michelin had not produced all the adjustment codes as ordered by the Court on

June 3, 2011, and June 24, 2011, and, (2) Plaintiffs learned during the depositions

of two Michelin employees that Michelin had withheld documents directly

relevant to the defect issue previously covered by the Court's Orders.

        Plaintiffs corrtend that a finding that the tire at issue was defective is

warranted for several reasons. First, Michelin withheld numerous documents in

violation of Court Orders compelling their production. Second, Michelin made

repeated misrepresentations to the Court that all responsive documents had in

fact been produced and thereby obstructed and altered the course of discovery.

Finally, the Court's prior monetary sanction proved insufficient to ensure

compliance with the Court's Orders.

        On the other hand, Michelin contends that Plaintiffs have fabricated a

discovery dispute where none exists in order to avoid proving the merits of their

case. Michelin asse1ts that no responsive documents were withheld under its


9
 The Court ordered that PlaintiftS' letter request for sanctions be filed as a formal motion on the
CM/ECF system. (See Doc. 180.)


                                                13


                                                                                                MR 0519
        Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 15 of 61




interpretation of Plaintiffs' discovery requests and the Court's Orders. To the

extent any documents were withheld, Michelin contends it was the result of

human error as opposed to any willful violation of the Court's Orders.           In

addition, Michelin contends it never made any intentional misrepresentations to

the Court Finally, Michelin asserts that Plaintiffs have not heen prejudiced

because it has now produced all the documents Plaintiffs requested, despite

Michelin's belief that such production was not required, in a good faith effort to

resolve a manufactured discovery dispute.

      As Plaintiffs asserted in their second sanctions request, and more keenly

demonstrated at the second sanctions hearing and in response to Michelin's

motion for partial summary judgment, Michelin withheld nearly all probative

documents for over one and a half years after Plaintiffs served their discovery

requests. These documents would likely never have emerged hut for Plaintiffs'

persistene.c in seeking the Court's intervention. For the reasons set forth below,

Michelin's serial abuses, misrepresentations, and willful violations of the Court's

discovery Orders warrant substantive sanctions.

      A.    Standard of Review

      When a party fails to ohey a court order to provide discovery, the court is

authorized to sanction the party hy "directing that the matters embraced in the

order or other designated facts he taken as established for purposes of the action,

as the prevailing party claims [or] prohibiting the disobedient party from


                                        14


                                                                                 MR 0520
        Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 16 of 61




supporting or opposing designated claims or defenses, or from introducing

designated matters in evidence." See Fed. R. Civ. P. 37(b)(2)(A)(i)&(ii). District

courts have broad discretion to fashion appropriate sanctions for violations of

discovery orders. See Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 707 (1982); BankAtlantic v. Blythe Eastman Paine

Webber, Inc., 12 F.3d 1045, 1048 (11th Cir. 1994). "A primary aspect of that

discretion is the ability to fashion an appropriate sanction for conduct which

abuses the judicial process." Chambers v. NASCO, Inc., 501 U.S. 2, 44-45 (1991).

       However, this broad discretion is governed by the most fundamental due

process safeguard of fairness. See Ins. Corp. of Ireland, 456 U.S. at 707. To

ensure the provision of due process in the review of a sanctions request, a court.

must impose sanctions that are both "just" and "specifically related to the

particular 'claim' which was at issue in the order to provide discove1y." Id. "Due

process requires that the party be given fair notice that its conduct may warrant

sanctions and the reasons why." In re Sunshine Jr. Stores, 456 F.3d 1291, 1306

(11th Cir. 2006). A party can he given notice from either tl1e court or from the

party seeking sanctions. Id. Moreover, a party's "blatant disregard for the []

Court's orders is itself notice." Id.

       Rule 37(b)(2) docs not require the court to make a finding of bad faith

before it may impose sanctions for a party's failure to comply with a court order.

Devaney v. Continental American Ins. Co., 989 F.2d 1154, 1162 (11th Cir. 1993).


                                        15


                                                                               MR 0521
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 17 of 61




Although not a necessary precursor for sanctions, had faith is a relevant factor in

determining the magnitude of a sanction. Id. (noting Court's discussion of had

faith in Carlucci v. Piper Aircraft Corp., 775 F.2d 1440 (11th Cir. 1985). "A party

... demonstrates had faith hy delaying or disrupting the litigation or hampering

enforcement of a court order." Byrne v. Nezhat, 261 F.3d 1075, 1121 (11th Cir.

2001).

         B.   September i.9,    2011 Sanctions     Hearing

      On September 19, 2011, the Court conducted a full day evidenliary hearing

on Plaintiffs' second request for sanctions. Extensive argument was heard and

the parties submitted additional exhibits including hundreds of pages of

documents produced hy Michelin after Plaintiffs filed their second sanctions

request. Michelin's national discovery counsel Ms. Helm took the stand as the

sole witness at the hearing to testify in Michelin's defense and to accept personal

responsibility for all of the alleged discovery "errors."

      C.      Michelin's Post-Sanctions Production of Adjustment Data

     Plaintiffs contend that Michelin's continued failure to produce the

adjustment codes and adjustment data in violation of the Court's January :ird,

June 3rd, and June 24th Orders warrants issue preclusion sanctions. After

Plaintiffs' first request for sanctions, the Court ordered Michelin to produce three

things: (1) a list of the numeric adjustment codes that correlate to the list of

adjustment conditions produced on May 20, 2011; (2) documents containing


                                          16


                                                                                 MR 0522
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 18 of 61




explanations and photographs of the adjustment codes and conditions; and (3)

for each adjustment code identified hy Plaintiffs, all availahle tire adjustment

data and the internal manuals Michelin uses for classifying or discussing the

conditions and issues arising in connection with application of the specific

adjustment codes. (See Doe. 173.)

      As ordered, Michelin produced a list of the numeric adjustment codes on

June 6, 2011. On June 13, 2011, Michelin produced 313 pages of adjustment

conditions with codes, pictures and descriptions in purported compliance with

the Court's Order.    At that time, Michelin informed Plaintiffs it had fully

complied with the Court's orders to produce all the codes. Upon review of these

documents however, Plaintiffs discovered there were discrepancies between the

May 20th list of adjustment conditions, the June 6th list of conditions with

numeric codes, and the June 13th production of the conditions with codes,

pictures and descriptions. Accordingly, Plaintiffs contend that Michelin failed to

produce all the codes as ordered hy the Court on January 3rd, June 3rd, and

again on June 24th.

    The Court held a status conference on ,July 7, 2011, to determine whether

Michelin was in fact ohligated to produce additional documents identified hy

Plaintiffs in their second sanctions request. At the July ]th status conference

Michelin vehemently denied that it had not produced all the adjustment codes,

despite the fact that Plaintiffs detailed the discrepancies in the two prior


                                        17


                                                                               MR 0523
        Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 19 of 61




productions. (July 7, 2011 Status Conf. Tr. 27, Doc. 183.) However, on July 14,

2011, Miehelin produced another 144 pages of adjustment conditions with codes,

picttrres, and descriptions. 10

     Plaintiffs assert that Michelin wrongfully withheld the adjustment codes in

violation of the Court's ,June 24th sanctions Order. In its defense, Michelin

eontends that the incomplete production was the result of human error. At the

September 19th sanctions hearing, Ms. Helm testified that after receiving the

adjustment conditions with codes, pictures and descriptions from Michelin to be

produced on June 13, 2011, she compared them to the June 6th list of adjustment

codes and conditions and noticed that the two did not match. (Helm Aff.                ~   56,

Doc. 192-6; Sept. 19, 2011 Sanctions Hr'g Tr. 171:21-175:12, Doc. 230.) There

were codes on the June 6th list for which Michelin did not have additional

descriptions, and there were additional descriptions of conditions that were not

listed on the ,June 6th code list. (Sept. 19, 2011 Sanctions Hr'g Tr. 171:21-175:12,

Doc. 230.)

     Ms. Helm testified that she made several mistakes on June 13, 2011. (Id.)

First, Ms. Helm made mistakes regarding which adjustment codes were missing

in her June 13th transmittal letter to Plaintiffs when the additional descriptions



10 Out of the 144 pages produced by Michelin on July 14i 2011, 113 new conditions with codes,
pictures and descriptions were produced that 11ad previously been -withheld (MNA 8436-8548)
and 31 were duplicates of conditions that were produced on June 13, 2011 (MNA 8560-8590).


                                             18


                                                                                           MR 0524
         Case 1:09-cv-03280-AT Document 269 Filed 01113/12 Page 20 of 61




were produced.n (Helm Aff.           ~   58.) In her attempt to sort through the documents

to compare them and determine the differences, Ms. Helm testified she

segregated out the documents for the conditions that were not on the June 6th

code list. (Sept. 19, 2011 Sanctions Hr'g Tr. 171:21-175:12, Doc. 230.) Ms. Helm

further testified that when she compiled the documents to produce to Plaintiffs,

the documents for the conditions that were not on the June 6th list were

inadvertently left out of the production. (Id.) According to Ms. Helm, she did not

discover any of this until after Plaintiffs made their second request for sanctions.

(ld.) Therefore, Michelin contends that it" failure to produce all the codes as

ordered by the Court, the result of human error, amounts to excusable neglect

that does not warrant the imposition of the severe sanction requested by

Plaintiffs. However, Plaintiffu contend that Michelin continued to produce the

adjustment data documents in bad faith after the Court's June 3rd sanctions

hearing.

     At the September 19th hearing, Michelin requested that it not be sanctioned

for any misconduct, essentially asserting that it should be rewarded for counsel's

self-corrective actions. In response to Plaintiffs' contention that Michelin failed

to produce au the adjustment conditions with codes, descriptions, and pictures in

bad faith, Michelin's counsel claimed that "the only reason they knew of those


11
   Ms. Helm admitted these mista}{es during the July ?tl1 status conference, l)ut had not yet
discovered her failure to produce all the codes as outlined in her July 14, 2011 lcttcr to Plaintiffs.


                                                 19


                                                                                                   MR 0525
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 21of61




missing items was that there was a self reporting."        (Id. at 89.)     Michelin

contended that the additional 144 pages were produced on its own initiative and

not becanse Plaintiffs had caught Michelin red-handed. (Id. at 145.) However,

Michelin's alleged "self reporting" did not occnr until after Plaintiffs pointed ont

there were missing codes and sought sanctions for Michelin's withholding of the

docnments. Michelin did not simply discover the error on its own and voluntarily

come forward with the documents as it would have the Court believe. While this

conduct alone would not warrant issue preclusion sanctions, the Court is

doubtful of whether Michelin would have discovered this oversight and

voluntarily produced the additional 113 adjustment codes that had previously

been withheld in the absence of Plaintiffs' second request for sanctions.

             1.    Michelin's multiple misrepresentations regarding
                   adjustment codes aud conditions

     Unfortunately, the veracity of Michelin's contentions regarding its conduct

in the discovery process for a variety of reasons has proven unreliable. It appears

Plaintiffs are correct in their assertion that every one of Michelin's counsel's

representations to the Court regarding the production of the adjustment codes

and adjustment data has proven to be inaccurate.

      First, as noted above, Ms. Helm told the Court at the June 3rd hearing that

the six-page list of adjustment conditions "are the codes" and that these are the

way the codes are maintained "in the regular course of business." (June 3,     2011




                                        20


                                                                                 MR 0526
         Case 1:09-cv-03280-AT Document 269 Filed 01/13112 Page 22 of 61




Sanctions Hr'g Tr. 36:11-19, Doc. 169.)               However, when pressed, Ms. Helm

eventually admitted that the numeric codes had been redacted from this list but

that "I didn't do it, Yonr Honor."u (Id. at 40:24-41'4.) She fnrther stated that

"[b]nt there's been no condition of a tire redacted from this list." (Id.) Then,

much to the Court's surprise, at the September 19th Sanctions hearing, Ms. Helm

denied that Michelin redacted the codes and instead took personal responsibility

for the redactions' oeenrrenee.'3 (Sept. 19, 2011 Sanctions Hr'g Tr. 191:17-196:7,

Doe. 230.) Ms. Helm was evasive in response to Plaintiffs' qnestioning of who

redacted the list, stating repeatedly that she did not recall. (Id.) When asked

who provided her with the docnment that had been redacted, Ms. Helm again

testified she did not recall. (Id.) Ms. Helm fnrther testified at the September

19th sanctions hearing that when she told the Conrt on ,June 3rd that the list

contained the adjustment codes as regnlarly maintained by Michelin, she in fact

knew the codes had been ent off the side of the document. (Id.)

       Ms. Helm admitted that "we should have produced the codes with the

numbers." (Id.) When asked where was the mistake or human error in the

redaction of the codes, Ms. Helm testified "the mistake and human error was


12 Michelin's redaction of the codes \Vas 1he subject of the Court's June 24tlt Order on sanctions
and does not form the basis for the Court'8 imposition of sanctio11s herein. IIowever, the
redaction is relevant to the larger pattern of Michelin's abuse of the discovery process as further
dcn1onstratcd by Michelin's counsel's subsequent evasive testimony regarding who actually
made the decision to redact the codes.
13
   It is clear tl1at Ms. Helm attem1)ted to take the blame for the redaction in order to protect
Michelin from further sanctions.


                                                21


                                                                                                MR 0527
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 23 of 61




making the decision to redact the numbers off or to produce the document with

the numhers redacted off." (Id.) After repeated questions by Plaintiffs as to who

made that decision, Ms. Hehn stated she made the decision despite her previous

representation to the Court on June 3, that "I didn't do it."'< (Id.) When asked

whether she spoke with anyone at Michelin about the decision, Ms. Helm further

evaded the issue by responding she did not recall. (Id.)

      In addition, Michelin's June 13th production of the conditions with codes,

pictures and descriptions revealed the falsity of its representations to the Court at

the June 3rd hearing that the redacted six-page list of adjustment conditions

were the codes and that this skeletal listing constituted the way the codes are kept

in the regular course of business. Ms. Helm subsequently confirmed that the full

production - including the codes, pictures and verbal descriptions of how to

identify the tire conditions represented by each code             are "the documents used

by the inspectors in the adjustment centers to evaluate and code returned tires."

(Helm Aff.   ~   55, Doe. 192-6.)

     Furthermore, Michelin's counsel represented to the Court at the June 3rd

hearing that while the numeric codes may have been redacted, no adjustment

conditions were redacted from the May 20th list of adjustment: conditions. (June

3, 2011 Sanctions Hr'g Tr. 40:24-41'4, Doc. 169.) This representation turned out


14
   Before taldng responsibility for the decisio11, Helrn attempted to assert the attorney-client
privilege. (Sept. 19, 2011Sanctions1-Ir'g 'fr. 195, Doc. 230.)


                                              22


                                                                                             MR 0528
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 24 of 61




to be only partially true. While certain conditions may not have been redacted

from the list, Michelin now admits that 113 adjustment conditions were not

included on the original list. (Helm Aff. iii! 56-59, Doc. 192-6; Sept. 19, 2011

Sanctions Hr'g Tr. 171-176, Doc. 230.)

    Although the Court originally believed Ms. Helm's affidavit testimony that

the failure to produce the missing adjustment codes was an innocent oversight,

and while this may very well be true, tbc credibility of her statements over time

has been eroded by the actual course of discovery events. In light of Ms. Helm's

evasive and inconsistent testimony at the September 19th hearing and Defendant

Michelin's shifting representations made to the Court since ,June 3, 2011, the

Court cannot simply rely on Michelin's avowals of good faith regarding any of

these discovery issues.

            2.     Michelin's failure to produce graphs and other
                   interpretive adjustment data

      In accordance with tbe Comt's two-step process for the production of the

adjustment data, after Michelin produced all the codes that are used for

identifying the causes for adjustment and Plaintifts identified the additional

codes for which they sought adjustment data, Michelin was required to provide

all data available to it concerning the identified aqjustment codes. (Doc. 90 at 5;

Doc. 173 at n.)




                                         23

                                                                                MR 0529
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 25 of 61




        On July 19, 2011, Michelin produced a large chart of indecipherable

adjustment data along with a glossary created for the litigation. After Plaintiffs

were unable to make any sense of the information, they questioned Michelin's

employee-expert Mr. Charles Patrick, who regularly reviewed adjustment data,

about the chart. (Patrick Dep. 76-90, July 28, 2011.) Mr. Patrick testified he had

never seen the information in that format. (Id. at 76.) Mr. Patrick was unable to

interpret the chart during his deposition. (Id. at 84-90.) Indeed, Michelin's own

employee could not decipher the chart using the glossary created by Michelin to

decode the chart. (Id. at 90-95.)

        The chart appears to contain information about the number of tires

returned under the relevant aqjustment codes identified by Michelin. At the

September 19, 2011 sanctions hearing, Plaintiffs maintained that Michelin was

still continuing to withhold internal documents necessary to analyze and explain

the data in the chart. Like the original list of adjustment conditions provided, the

chart was a meaningless listing in and by itself, as demonstrated by Mr. Patrick's

deposition testimony. >s


- - ----·----
1
 ~ The chart does however highlight the importance for the numeric adjust1nent codes that were
originally redacted by Michelin. '.rhc chart references the numeric adjustment code only and not
the name of any of the conditio1is for which the tires were returned. Tl1e Court notes that at the
June 3rd hearing regarding production of the adjustment codes Michelin's Counsel stated
"what is important is not whetl1er we call it n11ml)er :t, it's \vhether we cal1 it unsticldng or
leaking at the joint." (,June,;, 2011 Sanctio11s Hr'g '.I'l'. 4:1:5-10, Doc. 169.) Yet, it is clear, that
without the numeric codes, the subsequently prod11ced chart purportedly summarizing the
adjustment data would have been even more incompreltensible.


                                                  24

                                                                                                      MR 0530
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 26 of 61




      The ,July 19th chart of adjustment data does uot comply with the Court's

June 24th Order. The June 24th Order provided that:

      With respect to each adjustment code identified by Plaiutiffs,
      Micheliu shall provide to Plaintiffs all tire data aud documents
      available to it couceruiug that adjustmeut. To eusure full compliauce
      with this directive, the Court uotes that Micheliu should produce the
      internal manuals it uses for classifyiug or discussiug the couditious
      aud issues arisiug iu couuectiou with applicatiou of the specific
      adjustment code.

(Doc. 173 at 11.) Moreover, the Court warned Michelin tl1at "any failure to

respond fully in producing these documents and tire data may result in the

imposition of sanctions, including the Court's entry of default, determination of

issue preclusion relative to the tire defect at issue, or other sanctions authorized

by Fed. R. Civ. P. 37(b)(2)(A)." (Td.)

      An essential purpose of the Order was to ensure that Plaintiffs were

provided the information necessary to analyze and evaluate the adjustment data

to determine how many tires were being returned for the conditious at issue in

this case. Not only did Michelin produce the adjustment data in a format that

was indecipherable to Plaintiffs, not even a Michelin employee who was

experienced in analyzing adjustment data could understand the information

provided in the chart. Indeed, as Mr. Patrick admitted in his deposition, in order

to understand the meaning of eve1y column and code in tl1e chart, he would need

more than just the glossary prepared by Michelin. (Patrick Dep. 95, July 28,

2011.) In light of the Court's prior directives with respect to the adjustment codes


                                         25

                                                                                 MR 0531
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 27 of 61




and data, Michelin's production of the adjustment data in this completely

unusable format was patently unacceptable. Michelin's mode of production of

the chart is yet one more strand in its pattern of failing to produce meaningful

responses to Plaintiffs' discovery requests in violation of both the letter and spirit

of the Court's Orders.

      According to Mr. Patrick, Michelin itself actually did not nse the chart form

that was produced to Plaintiffs in this litigation bnt instead compiled its tire

adjustment and retnrn data into graphs for comparison and analysis at quarterly

meetings. (Id. at 76.) As Mr. Patrick testified, these graphs compared the return

rates of Laredo tires to other tire lines and to Michelin's overall rates. (fd. at 76,

79, 112, 182-83.) No snch graphs were produced by Michelin in response to RPD

37 requesting information summarizing Michelin's adjustment data.

      At the sanctions hearing, Michelin contended that it did not keep these

graphs and that they were destroyed after their nse at these quarterly meetings.

Ms. Helm testified at the hearing that after Mr. Patrick's deposition, Michelin

searched for the graphs and determined that no snch graphs exist. (Sept. 19, 2011

Sanctions Hr'g Tr. 18s-86, Doc. 230.) Ms. Helm further testified that the graphs

were created as demonstratives for the employee meetings and are not

maintained after the staff meetings. (Id. at 241.)

      These graphs wonld obviously be highly probative of the issne of what

Michelin knew ahont its tires' comparative failure rates, why certain tires were


                                         26

                                                                                   MR 0532
        Case 1:09-cv-03280-AT Document 269 Filed 01113/12 Page 28 of 61




failing, and what changes in the design or manufacturing process may have been

initiated to prevent future failures.     As Mr. Patrick testified, by using this

information Michelin could determine whether it was "starting to see something

new when we put in high-tensile steel, I mean, are the tires lasting longer, does it

look like the wear rates are lasting longer, things like that." (Patrick Dep. 80,

,July 28, 2011.) And indeed, Mr. Patrick as Michelin's key design representative

testified tliat this data was supposedly an essential tool used by Michelin's staff in

guiding its tire design and quality assurance work on an ongoing basis. (Id.)

Furthermore, this testimony serves as the basis for Michelin's summary

judgment motion asserting that Michelin cannot be found to have engaged in the

necessary bad faith to warrant the imposition of punitive daniages because it

employed design and manufacturing quality assurance proc.edures. (See Doc.

205.)

    The adjustment data would be extremely relevant to Plaintiffs' ability to

establish whether Michelin knew of identified defects in its tires based on the

return information through the warranty process. As Mr. Patrick confirmed, the

adjustment data could be analyzed to determine whether tires were being

returned for conditions resulting from a manufacturing versus a design issue.

(Id. at 100-105.) Accordingly, at the conclusion of the September 19th sanctions

hearing, the Court ordered Michelin to provide further clarification of the chart's

data and mode of inforniation presentation.        Until the Court's Order at the


                                         27

                                                                                   MR 0533
        Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 29 of 61




conclnsion of the September 19,        2011   sanctions hearing, Michelin delayed in

producing information essential to assessing the comparative data it finally

produced in the chart it provided to Plaintiffs on July 19,       2011,   thus seriously

impeding Plaintiffs' preparation of their case.

     By withholding the information necessary to understand the adjustment

data in the chart, Michelin effectively attempted to prevent Plaintiffa from using

the adjustment data to establish whether the tire at issue was being returned for

certain manufacturing or design conditions, whether Michelin was aware of these

conditions in the tire, and whether Michelin made any changes to the tire as a

result of a high return rate. Moreover, the "special" chart that Michelin has now

provided is clearly not a full substitute for producing the actual graphs or graph

data that Michelin's staff used to review and assess comparative return aud

failure rates of its various tire lines. Given the centrality of this data to Michelin's

design and quality assurance processes - processes that Michelin seeks to use as

a lynchpin of its product liability defense in this case - the Court is skeptical that

Michelin would not maintain such documents and data.

D.    Michelin's Misrepresentations Abont Reaction Limits and
      Prodnction Tolerances and the Failnre to Prodnce Those
      Docnments

      Plaintiffs contend that Michelin also made misrepresentations to the Court

regarding reaction limits and production tolerance documents so as to persuade

Judge Story to limit his .January 3,   2011   Order based on a false factual predicate.


                                          28

                                                                                     MR 0534
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 30 of 61




They also maintain that Michelin failed to fully prodnce all available relevant

documents responsive to the three Requests for Production covering these

documents.

       The documents at issue here were initially the subject of the discovery

dispute that led to the December         20, 2010    discovery hearing and the .January 3,

2011   Order compelling production of documents. Plaintiffs requested "reaction

limits" documents in RPD 16, "design and production tolerances" in RPD 25, and

"tolerances for plies and belt materials" in RPD 35.' 6 Reaction limits and

tolerances are used by tire builders ·during the manufacturing process to

determine whether the tires comply with their design specifications. Michelin

defines "reaction limits" as "tl1e maximum variation allowed in product, process,

or material and still be considered fit for 'right the first time.""' (MNA 9636.)


16
   The full text of tl1ese Requests to Produce are set forth below:
        llPJ2..t6.: Produce the following documents, any similar documents and any docun1ents
        discussing the listed documents speciJlcally identified in the complaint: (a) 111e Bad
        Habits J..,ist of manufacturing issues; (b) Decision Tree documents; (c) Asset
        S1}ecifications docu1nents; (d) Reaction J,,imits documents; (e) Product Standards and
        Guidelines Manual for Required Tire l)imensional Tolerances; (f) Documents relating to
        and including an inteJnal study by Tokita entitled "Long Term Durability of Tires"; and
        (g) All -witness statements frorn current or former Michelin employees or sworn
        depositions from current or former Michelin employees in F'ord v. [Jniroyal from
        Georgia, (7arver v. [Jniroyal from California, Toscano v. Uniroyal from Texas, Adams v.
        [!niroyal from Texas, and Castillo v. Uniroyal from 'l'exas.
        JlPD 25: Provide the design and production tolerances for the subject tire in effect at the
        time of its manufacture .
        .Rfil_35: Produce all documents providing specifications for the splice overlaps
        standards and tolerances for plies and belt materials in the subject tire.
17
   Micl1elin's training docume11ts discuss "reaction limit" as being "the lower and upper limits
allowed for product or process variation fro1n spec vvithout receiving intervention fro1n a quality
technician. Product or processes outside 'reac'tion limits' but within tolerance limit.s - the
operator must stop production and notify the Quality 'fccl1nician vvho must 1nake the decision


                                                29


                                                                                                MR 0535
         case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 31 of 61




Michelin defines "product/process tolerance" as "the range of variation that by

design defines nonconformity. A product or process outside the tolerance limits

is non-conforming.'" 8 (Id.)

       While the reaction limits and tolerances are related concepts, it is possible

for a product or process to be outside of reaction limits but within a tolerance.

According to Michelin's intemal documents, "a product mnning outside reaction

limits but within the tolerance is considered to be the 'Range of Expertise."'

Approval from authorized personnel is needed to continue production within this

range." (MNA 9637.) On the other hand, "product variation outside of the

tolerance limits is non-confirming; this product must be tagged and placed in the

non-conforming area.          Operator must immediately react to out of tolerance

conditions to bring product in control, if unable to bring product in control, the

operators must stop production immediately."' 0 (Id.)




whether to co11tinue '\vith the product or process. If the Quality Tech gives the authori,,;ation to
continue, the builder must ensure that the authorization is recorded in the comment.         case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 32 of 61




       At the December 20th discovery hearing, Michelin's counsel led the Court

to believe that the reaction limits and tolerance data and documents requested by

Plaintiffs were duplicative and had already been produced as part of the design

file (also referred to as the development file that contains manufacturing

specifications and decision trees)." (Id. at 42:12-21)               Specifically, Michelin's

counsel represented to the Court that RPDs 25 & 35 which ask for design and

production tolerances were duplicative of RPD 16 because a "reaction limit" is

"really a tolerance for a tire before its cured." (Dec. 20, 2010 Disc. Hr'g Tr. 38-39,

42-43, Doc. 104.)       In response, the Court inquired: "If you gave the reaction

limits and the decision trees, that would cover those tolerances." 22 (Id. at 42:22-

23.) Ms. Helm responded: "That would [cover] the manufacturing tolerances

because that's really what they are, Your Honor. So I believe that's duplicative of

the earlier discussion." (Id. at 42:24-43:1.)

       Based on Michelin's representations that the reaction and tolerance limits

documents had in fact been produced, the Court did not order any further




21
   Michelin counsel advised the (;ourt, "We've produced the entire design file ... We've produced
the specifications which show ho\v the tire is to be manufactured and the measurements and the
components and. all of that." (Dec. 20, 2010 Disc. Hr'g 'l'r. 42:15-21, Doc. 104.)
22
   According to Ms. Helm, decision trees (or aspect specifications) are the criteria used by tire
builders to test tl1e production quality for cured tires whereas reactio11 limits (used
interchangeably by Helm with tolerances) are the criteria used by tire 'builders to test the
production quality for uncured tires. (Dec. 20, 2010 Disc. .Hr'g. Tr. 3a:14-24; 39:19-22, Doc.
104.)



                                               31


                                                                                              MR 0537
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 33 of 61




production by Michelin of reaction limits and production tolerances. Specifically,

the Order stated as follows:

      RPD 16: Defendant shall produce documents responsive to (b)
      [Decision Tree Documents] and (c) [Asset Specifications documents]
      that were in effect during the agreed upon time frame and which
      relate to processes at issue: trapped air, placement of steel belts,
      molding issues, and adhesion issues. Should other components and
      processes be identified in the future by Plaintiffs, Defendant shall be
      required to produce documents related to those components and
      processes as well. The Court finds that the information sought in
      [(d) Reaction Limits Documents] has been provided by Defendant in
      the development files already produced. Therefore no further
      production is required.

      RPDs 25 and 35: The documents requested [tolerances] are
      covered by the Court's rulings as to RPD 16.

(Doc. 90 at 4-5.)

      On July 28, 2011, Michelin's former employee tire-design expert, Mr.

Patrick was deposed and testified that he had reviewed the development file

produced by Michelin and it did not in fact contain the reaction limits or

tolerances as had been represented to the Court at the December 20th hearing.

(Patrick Dep. 64-65, July 28, 2011.) Nine days earlier, on July 19, 2011, in

response to Plaintiffs' second request for sanctions for withholding documents

responsive to RPD 50 (documents discussing specific tire defects), Michelin for

the first time produced documents (MNA 8779, MNA 9634-9658) that defined

the notable difference between tolerances and reaction limits and made clear that

Plaintiffs' requests for tolerance and reaction limit data and documents would



                                        32

                                                                                MR 0538
        Case 1:09-cv-03280-AT Document 269 Filed 01113112         Page 34 of 61




not be duplicative. Until that time, Plaintiffs had accepted the accuracy of the

representations of Michelin's counsel to the Comt at the December 20th hearing.

However, these new internal Michelin documents revealed that Michelin's

representations to the Conrt at the December 20th conference were inaccurate

and had effectively restricted discovery of substantive information bearing on

Michelin's tire design and manufacturing process.

      The Court recognizes that the reaction and tolerance limit tire

manufacturing terms - however significant for this case - are terms of art that

Michelin counsel might have confused at the Deeember 20, 2010, hearing, as Ms.

Helm maintained in her testimony at the September 19, 2011 hearing. (Sept. 19,

2011 Sanctions Hr'g Tr. 161:4-6, Doc. 230.). However, Ms. Helm testified at the

September 19th hearing that immediately npon reviewing the Court's .January 3,

2010 discovery Order, she realized the Conrt "pnt reaction limits in the

development file" and that she knew that was not correct.             (Sept. 19, 2011

Sanctions Hr'g Tr. 161-62, Doc. 230.) Most significantly, in response to the

Court's inquiry at the September 19th hearing Ms. Helm testified that in .January

2011 or thereafter she did not advise the Court that the Order was incorrect

because of her earlier erroneous representation to the Court nor did she go back

and clarify the issne for the Plaintiffs - despite Michelin's later filing a motion for

reconsideration of the ruling on RPD 37 (with respect to the adjustment data).

(Id. at 161-62). Ratl1er, Ms. Helm testified that she simply eonfirmed for herself


                                          33


                                                                                    MR 0539
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 35 of 61




that no such reaction limit documents were still available from the 1998-2001

timeframe (because that was the time scope which the Court had applied to the

production under RPD 16 after being advised the reaction limit data and

document' would be included in the development file produced). 2 s

        While Ms. Helm may not have originally on December 20, 2010,

intentionally misled the Court, her subsequent failure to correct the mistake once

she realized the Court relied on her statements to conclude that the documents

had been produced in the development file is plainly unacceptable. As of the

September 19th sanctions hearing, more than eight months after Michelin's

counsel's review of Judge Story's Order of January 3, 2011, Michelin had not

produced the reaction limits or tolerances despite its realization that it had

represented to the Court that those documents had previously been produced.

Michelin effectively kept the Plaintiffs and the Comt in the dark by allowing them

to rely on inaccurate information, which Michelin knew to be false upon its

receipt of the January 3rd Order. In essence, Michelin thereby precluded the

Plaintiffs from asking the Court to reconsider its application of a restricted time

scope for these specific production requests. 2 4


23 According to Ms. Hehn's testimony at tl1e September 19th hearing, Michelin did not produce
the reaction limits for an uncured ("green") P235/7oll15 lJniroyal l,aredo AWR ORWL tire
because these documents for the 1998-2001 timeframc were outside their document retention
period and were not captured by any prior litigation hold. (Sept. 19, 2011 Sanctions Hr'g ·rr.
93:15-17; 99:2-10, Doc. 230.)
21
 ' Plairttiffs had argue(l for an unli1nited time scope to apply to these specific document requests
(RPD 16). I-Iowevcr, the ,January 3rd Order provided a limited time scope to Rl)D 16, but 11ot to


                                                34

                                                                                                 MR 0540
        Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 36 of 61




       Indeed, Michelin was aware that, although reaction limits no longer existed

for the parties' agreed scope, documents concerning reaction limits for other tires

manufactured at the Ardmore plant post-2001 existed that had been caught by a

prior litigation hold and were produced in other cases. (Id. at 228:18-229:10.)

While Michelin disputes the relevance of these documents, the Plaintiffs have

persuasively argued that they are directly relevant to their proof of Michelin's

defective manufacturing and inspection process. (Id. at 255-257.) In any event,

until these issues came to light in ,July 2011 after t11e Court's Orders, Michelin

neither clarified the record nor made responsive documents available. Yet, at the

December 20, 2010 discovery hearing, Michelin's counsel assured the Court that

she was not seeking lo limit the production of the tire manufach1ring and

inspection process docmnents "so narrow that it ends up I produce zero . . .

These documents exist and I know they exist." (Dec. 20, 2010 Hr'g Tr. 35-36.)

Moreover, Mr. Patrick's testimony confirmed that reaction limits and tolerances

arc not tire specific, but relate to the particular processes used at the individual

plants and therefore these documents should not have been subject to the 1998-

2001 temporal scope. (Patrick Dep. 25-26.) For tl1e foregoing reasons, the Court

finds Michelin improperly manipulated the course of discovery and the Court's



n1ultiple others requested by Michelin. As discussed below, the Court li1nited the production
rcS]_Jonsive to RPD 16 in an cffo1t to address Michelin's concern         Case 1:09-cv-03280-AT Document 269 Filed 01113/12 Page 37 of 61




review of the discovery disputes at issue in the December 20, 2010 discovery

hearing and the Court's Order of January 3, 2011.

       After learning that Michelin had produced reaction limits in other cases at

the September 19th sanctions hearing, Plaintiffs requested that the Court order

Michelin to produce these documents. On September 23, 2011, the court ordered

Michelin to produce the reaction limits documents identified although they fell

outside the 1998-2001 time scope. Michelin produced the documents as ordered

on September 28, 2011. 'S Plaintif!S assert in their response to Michelin's motion

for partial summary judgment that it became clear after Michelin produced the

documents why it fought production for so long. According to Plaintiffs, the

subject tire failed to meet the tolerance limits and should have been scrapped.

Accordingly, Plaintiffs persuasively argued that these documents would go

directly to the defect issue.          Michelin would never have produced these

documents to Plaintiffs in this case without the Court's intervention. Without

these documents, Plaintiffs' ability to prove a defect in the tire would be

hampered and the delayed production resulted in prejudice to Plaintiffs as

discussed more fully below.




25
   Indeed, Michelin voluntarily 1)roduced 700 pages of docurnents it deemed nonresponsive to
Plaintiffs' discovery requesb:; after receiving Plaintiffs' second sanctions request but did not
produce the reaction 1i1nits until ordered to do so by the Court after the September 19th
sanctions hearing.




                                                                                             MR 0542
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 38 of 61




E.      Michelin's Failnrc to Prodnce Certain Docmnents in Response to
        RPD50

        A substantial part of Plaintiffs' second sanctions request centers around

Michelin's alleged failure to produce documents in response to Plaintiffs' RPD

50.' 6 RPD 50 identified several defects that Plaintiffs believed existed in the

subject tire and asked for documents discussing how design and manufacturing

problems or deficiencies can result in those defects in tires generally. Michelin

initially objected to RPD 50 on the basis that it was not limited in scope to the

tire, plant, and time period relevant to this action and refused to produce

documents on those grounds. Plaintiffs opposed these limitations because RPD

50 was not crafted to be tire or plant specific.

        Consequently, the parties addressed t11e scope of RPD 50 with the Court at

the December 20th discovery hearing. Plaintiffs' counsel expressly argued that

RPD 50 should not be limited to the 1998-2001 timeframe because RPD 50 is

broader in scope than the tire at issue.'7 (See Dee. 20, 2010 Disc. Hr'g Tr. 23:24-


26
    RPD 50 provides as follows "Please i)roduce any docnn1ents which discuss how desig11 or
manufacturing problems or deficiencieB can result ir1 the folloV1ing conditions: a) air pocl           Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 39 of 61




25:11, Doc. 104.) Indeed, the Conrt recognized that not all of Plaintiffs' requests

were tire specific requests and that it was clear that some of Plaintiffs' requests

sought information "generally on the part of Michelin as opposed to how it may

specifically relate to a given tire." (Id. at 10:8-13.) Michelin's counsel did not

provide any response in support of limiting the scope of RPD 50. 28 While

Plaintiffs were ultimately interested in whether certain design and manufacturing

deficiencies resulted in the defects in the Bates tire, it is dear from the language

of the request itself and Plaintiffs' counsel's statements at the December 20th


2001. As a result, Plaintiffs requested that tl1e Court order Michelin to expand its production to
the   S(~opc   as originally agreed of 1998-2001 for specific requests. In its December 16, 2010
response to the Court, counsel for Michelin acknovvle         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 40 of 61




discoveiy hearing that RPD 50 was crafted to reach Michelin's knowledge about

tire defects in general.        Although the Court expressly applied the temporal

limitation requested by Michelin to other RPDs (i.e., 16, 47 & 48) in the January

3rd Order, the Court delineated no temporal limit for the scope of RPD 50 and

ordered Michelin to "produce the requested documents for the components and

processes at issue." (Doc. 90 at 5.)

       According to Plaintiffs, Michelin produced very few documents following

the Court's January 3rd Order. In fact, Michelin confirmed at the September

19th sanctions hearing that the only documents initially produced in response to

RPD 50 were the aspect specifications and decision trees (terms used

interchangeably) that were specifically identified by Plaintiffs in RPD 16. 2 0 (Sept.

19, 2011 Sanctions Hr'g Tr. 98:19-23; 156:21-157:19, Doc. 230.) At the December

20, 2010 discovery hearing, Ms. Helm represented to the Court that Michelin was

not trying to limit the scope of the requests so narrowly so as to end np having to




29
    Michelin limited its rcspon.-;e to RPD 50 to these         Case 1:09-cv-03280-AT Document 269 Flied 01/13/12 Page 41 of 61




produce essentially nothing in response."" (Dec. 20, 2010 Disc. Hr'g Tr. 35:17-

36:6, Doc. 104.)        However, at the September 19, 2011 sanctions hearing,

Michelin's counsel (Ms. Cahoon), stated that because the subject tire went out of

production by April 2007 "many of the documents, in fact as we'll see later,

virtually all of the documents about manufacture [sic] are gone under retention

policies before there's ever a lawsuit about the Bates' tire."             (Sept. 19, 2011

Sanctions Hr'g Tr. 92:2-9, Doc. 230.) Counsel further stated that "there was a

pretty clear, we thought, understanding with opposing counsel that there were

going to be very few, if anything, by way of documents still available from the '98

to 2001 agreed time frame."          (Id. at 104:13-16.) Michelin's position at the

September 19th sanctions hearing presented a remarkable about-face from its

counsel's representation to the Court ten months earlier that if RPD 50 was

framed to cover the summary processes ultimately identified in the Court's

January 3rd Order, she could say that "[t]hese documents exist and I know they

exist.") (Dec. 20, 2010 Hr'g Tr. 35-36, Doc. 104).

       However, during the deposition of Michelin's in-house experts in June and

,July 2011, Plaintiffs learned that internal documents such as tire production

standards, training manuals, and Design Failure Mode and Effect Analysis

(FMEAs) existed that Plaintiffs contend should have been produced in response


30
   Michelin ad1nittcdly has ar1 aggressive document destruction policy and retains apparently
only the narrowest range of docu1nents necessary for business and regulatory reasons.


                                             40

                                                                                          MR 0546
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 42 of 61




to RPD 50. Michelin responded that it had not been required to produce these

documents because in its view the January 3rd Order on RPD 50 was limited to

the tire at issue, the temporal scope of 1998-2001, and documents from the

Ardmore plant.'" Accordingly, Michelin represented to the Court at the July 7th

discovery conference that it had produced all documents (almost none) that

existed subject to those limitations.

       The Court finds that Michelin's interpretation of RPD 50 and the Comt's

January 3rd Order is neither reasonable nor supp01ted by the record as Michelin

contends.      Michelin interpreted RPD 50 as being redundant of RPD 16.32

Consequently, because the Court's January 3rd Order limited RPD 16 to the

1998-2001 time scope, Michelin treated RPD 50 as also being subject to the 1998-

2001 time scope. As discussed in footnote 29 above, RPD 16 and RPD 50 call for

different documents. Ms. Helm testified at the September 19th sanctions hearing

as to her reading of the Court's January 3rd Order:

       The first thing I interpreted was [the Court] had not limited it to the
       documents in effect at the time the tire was made, which would have
       been the documents in use on the 32nd week of 2000. But I read it
31
   Nonetheless, Michelin contends that even though it does not believe the trainirtg rnanuals and
1)roduction standards were responsive to RPD 50, it has since produced (after Plaintiffs' second
sanctions motion) wl1at is currently available, although not those documents contemporaneous
in time with the design and manufacture of the tire because those documents no longer exist.
32 IIowever, the Court notes that Michelin asserted in its December 16, 2010 response to
Plaintiffs' letter-1notion seeking to compel documents separately under RPD 16 and RPD 50,
that RPD 50 "is inconsistent with Plaintiffs' demand for documents on numerous conditions
relating to Request No. 16(b)-(e). If the conditions and components identified in Request No.
50 are those at issue, MNA will search for and produce the documents in place when the Subject
Tire was manufactured that address those conditions and components." (Ex. 3 to Resp. to
Motion for Sanctions, Doc. 193-4.)


                                               41


                                                                                              MR 0547
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 43 of 61




       as the broader temporal scope of all documents in use from '98 to
       2001 that related to the components and processes at issue, which
       we had addressed in the hearing were the aspect specifications or
       the decision trees, because those were the documents that
       specifically addressed components or processes.

(Sept. 19, 2011 Sanctions Hr'g Tr. 156-57, Doc. 230.) The January 3rd Order

specifically limited Michelin's response to RPD 16 to documents "in effect during

the agreed upon time frame." (Doc. 90 at 4.) However, with respect to RPD 50,

the January 3rd Order contains no temporal limitation. Ms. Helm acknowledged

at the September 19th hearing that the January 3rd Order did not contain the

words "1998 to 2001" with respect to the production required for RPD 50 but that

she limited the Order to that time frame. (Sept. 19, 2011 Sanctions Hr'g Tr. 238,

Doc. 230.) Ms. Helm never sought further clarification from the Court on this

issue in the event there was actual confusion.

       Michelin's interpretation is completely unsupported by the language of the

Order differentiating between RPD 16 and RPD 50 and the essence of counsel's

discussion with the Court at the December 20, 2010 hearing,33 (Doc. 90 at 4-5.)

By interpreting RPD 50 as requesting the same documents as RPD 16, Michelin

limited its production to only those specific documents already known and

identified by Plaintiffs.         Michelin thereby avoided producing any other

documents which discuss how design or manufacturing problems or deficiencies
33
    Michelin asserts tl1at Plaintiffs acquiesced to its interpretation by failing to interpose any
objection. This is inaccurate. Rather than ac{111ic·scing to Michelin's treatment of RPD 16 and
l{_PD 50 as beit1g synonymous, Plaintiffs sought an order com1)elling production of docu1nents in
response to both RPD 16 and RPD 50.


                                               42

                                                                                               MR 0548
         Case 1:09-cv-03280-AT Document 269 Filed 01/13112 Page 44 of 61




can result in the alleged defective conditions at issne, i.e. the training documents

and tire prodnction standards discovered by Plaintiffs as having been withheld.

The Court therefore must conclude that Michelin made a calculated decision to

"interpret" the Court's discovery order in the narrow way it saw fit so as to justify

withholding entire categories of documents that were unambiguously responsive

to Plaintiffs' request in violation of the Court's direct Order.

F.      Michelin's July 19th Produc,-tion in Response to RPD 50

        Despite its steadfast position at the July 7th conference with the Court that

it had complied with the Comt's January 3rd Order and previously produced all

required documents, on July 19,            2011,     Michelin produced over        700   pages of

documents in connection with RPD 50 in response to Plaintiffs' second request

for sanctions.34

        One eateg01y of documents Michelin produced on July 19th after Plaintiffs

moved for sanci:ions referred to as "Failure Mode and Effects Analysis" (FMEAs)

34
   Plaintiffs contend that the adjustment data (specifically requsted in RPD 37) should have also
been produced as responsive to llPD 50 because: (1) the adjustment conditions described a
reason for whicl1 a tire might be returned; (2) some adjustment sets addressed problems
originating with the manufacturing process; and (3) most adjustment condition.c.; listed
evolutions associated vvith the adjustment condition, i.e problems that could develop if the
returned tire \vas not repaired or replaced. Therefore) according to Plaintiffl'>, "when an
adjustment condition belonged to a 'manufacturing' set and was expected to evolve into
'<>xidati<>n' or the 'infiltration of air' into the rubber, tl1at adjustment condition \Vas directly
responsive to RP]) 50." (Doc. 180 at 8.) While the Court agrees that the acljustment data n1ay
have been responsive to RPD 50, Michelin sought reconsideration of the January 3rd Order
compelling production of the adju&1:1ne11t code data regardless of which of Plaintiffs' RPDs the
documents were responsive to. The Court therefore does not find that Michelin's failure to
produce the adjustinent code data in response to llPI) 50 prior t.v the Court's Order on
Defendant's Motion for Reconsideration (I)oc. 123) was done in bad faith or warrants sanctions
for any docu1nents not produced prior to April 28, 2011.


                                                43

                                                                                                 MR 0549
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 45 of 61




are internal Michelin documents demonstrating how Michelin evaluates its

manufacturing process to determine the different ways tires can fail, the effect of

the failure, and how to fix the identified deficiency,3s Michelin contends that it

produced these documents in good faith, even though Michelin does not believe

them to be responsive to Plaintiffs' requests, and that its subsequent production

of these documents should not be used as a basis for imposing the sanction

requested by Plaintiffs,36 To the contrary, these documents are dearly very

relevant to Plaintiffs' claims and are directly responsive to RPD 50, The FMEAs

discuss the precise conditions identified by Plaintiffs in RPD 50, Le,, trapped air,

adhesion, molding, how those conditions develop in the manufacturing process,

and the methods for detection and prevention of those conditions in a tire before

it leaves the plant,

       As Plaintiffs noted at the September 19th sanctions hearing, Michelin

characterized RPD 50 as calling for "cause and effect" documents and the FMEAs

---------------
35 Altho11gh Michelin produced FMEAs that deal with the manufacturing process on July 19th,
Plaintiffs contend that Michelin is still withholding FMEAs that deal ¥\1th the design process,
Plaintiffs learned about the existence of these documents during the July 28th deposition of Mr,
Patriclc wl10 testified that Michelin also creates and uses FMEAs tl1at deal vvith problems that
ari.se during the (h.'A.;;ign phase, At the September 19th sanctions hearing Michelin ad1nitted the
design FMEAs were not in the design file that was produced: "We agree they \Vere not in t11at
file, but we 11ever represented that the file wag c::on1plete at all. But what we were able to locate,
it was produced ... So, there's a lot to evaluate how the tire was designed, even though we can't
say that we've got everything,'' (Sept, 19, 2011 Sanction..        Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 46 of 61




are Michelin's ultimate "cause and effect" documents. These documents should

have been produced in response to RPO 50 and without question in response to

the January 3rd Order compelling production under RPD 50.37 Michelin was

obligated to produce these documents in discovery without the threat of

sanctions but failed to do so. The Court finds that Michelin's excuses fall short in

light of its obligation to cooperate fully in discovery following an order

compelling produc'l:ion, an order imposing monetary sanc'l:ions, and the court's

prior warning that additional evidence of discovery abuse would not be tolerated.

See Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1543 (nth Cir. 1993) (rejec'l:ing

the defendants' claim that they simply misunderstood the scope of the discovery

orders because defendants failed to offer credible explanations and failed to ask

the court for clarification of allegedly confusing orders). Moreover, as the Court

in Malautea noted, "ultimately, the [plaintiffs] had to file a motion for sanctions

to force the [defendant] to comply with the court's orders." Id. at 1540. Thus,

Michelin's post-sanctions production of documents does not excuse its conduct

or obviate the need for sanctions.

       Another category of documents Plaintiffs discovered had not been

produced in response to the Court's ,January 3rd Order were tire building training

materials and production standards identified by Michelin's in-house
37 During tl1e sanctions hearing, PlaiI1tiffs discussed the relevance of other types of docu1nents
that were produce{l on July 19 that described how certain n1anufacturing processes resulted in
the precise defects at issue. T11e Court has reviewed these documents and finds that these
documents likewise should have been produced far earlier in response to RPD 50.


                                               45

                                                                                               MR 0551
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 47 of 61




manufacturing expert ,Jack Glazcner.38 At the hearing, Ms. Helm testified that

Michelin decided to produce the training materials39 and tire production

docmuents referenced by Mr. Glazener in his deposition even though Michelin

did not regard those documents as being responsive to RPD 50 because Plaintiffs

asked for them specifically in their request for sanctions.                      (Sept. 19, 2011

Sanctions Hr'g Tr. 163-64, Doc. 230.) Ms. Helm further testified that Michelin

has produced such training manuals in the past when specifically requested to do

so. (Id. at 164:2-12.) It appears that Michelin's modus operandi here has been -

at very best - to only produce documents specifically identified by Plaintiffs

despite the fact a broader set of documents would be responsive to a general

discovery request. This ease is eerily similar to Malautea in this regard where the

Court imposed the sanction of default.

       Another technique the Defendants have used to avoid revealing the
       truth is to refuse to answer general questions, choosing instead to
       limit the question to a narrower field. The Plaintiff sought, in

38
     Ms. Helm testified at the hearing that Michelin did not characterize tire production standards
(also refen·ed to as tire building procedures) as discussing cause and effect type relationships
because "they are placed rsic] - thi<> - this component on this drun1 at this angle, check this,
move on the next step, do this. It's very much a - it's kind oflilce following a recipe." (Sept. 19,
2011 Sanctions IIr'g Tr. 167, Doc. 230.) This explanation is unavailing - the failure to follow the
proper procedures is a l)rime exan1ple of a cause and effect relationship. As anyone \vi.th
cooking experience is \Vell aware) the failure to follow certain recipes or to add ingredients in the
right order can prove disastrous to tl1e final product.
:-19 On July i9th, Michelin produced quizzes that it gave employees, but only produced answer
keys to so1r1c of them. For exa1nple, Michelin produced a quiz with the fo1lo\ving question
"·---is used to prevent a tread separation." (Pls.' Ex. X Sept. 19, 2011 Sanctions Hr'g, MNA
9034) At the hearing Ms. Helm testified that the answers to the quizzes were located on the
opposite side of the quiz page ai1d could be found in the other materials procluced (MNA 8796 to
8828) but that no separate answer lceys were available for these particular qUi7.zes. (Sept. 19,
2011 Sanc'tions Hr'g 1'r. 168:8-169:3, l)oc. 230.)




                                                                                                  MR 0552
       Case 1:09-cv-03280-AT Document 269 Fried 01/13/12 Page 48 of 61




      nnmerons interrogatories and requests for production of documents,
      information no only ahont the 1988 112 Samnrai, bnt also abont other
      model years and ahont similar sport ntility vehicles ... In all of the
      early responses to interrogatories, the Defendants steadfastly
      insisted that Plaintiff was entitled only to information concerning
      the 1988 112 model year Snznki Samnrai.             Accordingly, the
      Defendants refused, prior to the statns conference, to divnlge any
      information abont the [other makes and models]. By restricting
      their answers in this manner, the Defendants managed to avoid
      revealing a great deal of discoverable information.

Malautea v. Suzuki Motor Co., 148 F.R.D. 362, 366-67 (S.D. Ga. 1991). Such

conduct leaves Plaintiffs and this Court continually uncertain whether all

responsive documents have been produced.

G.    Michelin's Failure to Produce Expert Reports for Employee
      Experts Patrick and Glazener

      A final issue for which Plaintiffs seek sanctions is Micl1elin's failure to

produc,e expert reports for its two in-house employee experts identified in its

Rule 26 Expert Disclosures on April 29, 2011. Fed. R. Civ. Proc. 26(a)(2)(B)

requires a written report if the witness is "one whose duties as the party's

employee regularly involve giving expert testimony." Michelin's Rule 26 Expert

Disclosures identifies Charles Patrick and Jack Glazener as corporate

representatives having technical knowledge and experience regarding certain

subject areas pertinent to the litigation. (Doc. 232-14 at 4-5.) See Fed. R. Evid.

702. However, Michelin produced no expert reports for these two witnesses.

      Contrary to its representation at the September 19th sanctions hearing,

Michelin did not ever identify Patrick or Glazener as fact witnesses. At the


                                       47

                                                                                MR 0553
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 49 of 61




hearing Michelin contended that although it had not identified Glazener and

Patrick in their mandatory disclosures, they were specifically identified as fact

witnesses on May 11, 2011, in its supplemental responses to Plaintiffs

Interrogatories.       (Sept. 19, 2011 Sanctions Hr'g Tr. 134:11-13, Doc. 230.)

However, Glazener and Patrick were only identified at that juncture in response

to Plaintiffs' Interrogatory #4 requesting the identification of Michelin's expert

witnesses. •0 Indeed, in response to Plaintiffs' Interrogatory # 12 which asked

Michelin to identify the corporate representatives with the most knowledge of the

design and manufacturing process, Michelin did not identify Glazener or Patrick

or any other employee or former employee by name.

       Michelin's counsel, Ms. Cahoon, contended that very early in the litigation,

"there was an indication that Michelin would have some witnesses as fact

witnesses who would talk about the manufacture and design of the tire. Quite

frankly, I think Michelin was waiting to see who the tire expert was and what he

was saying in his report to determine who would be the best fact witnesses to call,

particularly on the design side, to deal with whatever one could say about

manufacturing through some knowledgeable witness." (Id. at 147.) Ms. Helm

confirmed it was in fact true and that Mid1elin waited until after Plaintiffs' tire

expert's report was served to name Glazener and Patrick as fact witnesses "so that

40
   Although Michelin only identified Patric}( and Glazener at the end of discovery a.._q experts, it
sitnu1taneously proclaimed they were not actually experts subject to the requirements of Fed. R.
Civ. P. 26(a)(2)(B).




                                                                                                 MR 0554
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 50 of 61




[Michelin] identified fact witnesses who could address the issues in his report."4'

(Id. at 223.) But Glazener and Patrick were never identified as fact witnesses. In

response to the Court's concern at the sanctions hearing that Glazener and

Patrick should have been identified earlier as fact witnesses, and while

maintaining they are fact witnesses, Michelin responded that "it was a timely

identification as to experts." (Id. at 133:22-23.)

        Michelin identified Mr. Patrick as a Michelin corporate representative

expected to testify regarding the design of the subject tire and related issnes.

(Doc. 232-14 at 4.) Mr. Patrick was disclosed as having technical knowledge and

experience regarding the following areas: tire components and nomenclature;

tire design generally; the developmental design process; monitoring of tire

quality and performance; and industry standards and practices regarding tire

design. Id. Despite counsel's statement at the September lgth sanctions hearing

to the contrary, Michelin also designated Mr. Patrick to testify that "the subject

tire's design was not defective." Id. Michelin further stated that Mr. Patrick "may

also be called to address issues raised by plaintiffs' experts." (Doc. 232-16 at 18.)

       Michelin identified Mr. Glazener as a Michelin corporate representative

expected to testify regarding the manufacture of the subject tire and related

41
   Michelin maintains this was its strategy dcs1)ite Ms. Helm's representation at the Decen1ber
20th hearing that "I'1n national discovery counsel for Michelin, and ... I can take a orte-in-three
shot as to who their expert is and get it right, at least I - you know, and I proba'bly know \Vhat
his theories arc and I haven't even sec11 the tire yet." (Dec. 20, 2010 Disc. Hr'g 1'r. 34:20-35:1,
Doc. 104.)


                                                49

                                                                                                MR 0555
          Case 1:09-cv-03280-AT Document 269 Filed 01113/12 Page 51of61




issues.    (Doc. 232-14 at 4.) Mr. Glazener was disclosed as having technical

knowledge and experience regarding the following areas: tire components and

nomenclatnre; tire design generally; mannfactnring and quality assnrance

processes in place at the Ardmore, Oklahoma plant at the time the snbject tire

was manufactured; the Ardmore, Oklahoma manufacturing plant generally;

industry standards and practices regarding tire manufacturing; and MNA

generally. Id. Michelin further stated that Mr. Glazener "may also be called to

testify in rebuttal regarding issues raised by plaintiffs' expe1ts." (Doc. 232-16 at

19.)

       Plaintiffs have separately filed motions to exclude the testimony of Messrs.

Patrick and Glazener. Therefore, the Court will address the admissibility of

testimony of these witnesses in a separate order. However, the Court is troubled

by Michelin's extremely late identification of Messrs. Patrick and Glazener, to the

extent they qualify solely as fact witnesses and finds that such a late identification

was not in good faith and provides further indication of Michelin's pattern of

discovery abuse.

H.     Prejudice to Plaintiffs

       As Michelin recognized at the sanctions hearing, the issue in this ease is

whether the Bates tire was defective - either defective in its design or in its

manufacturing - and therefore unreasonably dangerous.            The wide array of

documents Michelin withheld, is potentially still withholding, and has


                                         50


                                                                                   MR 0556
       Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 52 of 61




unquestionably previously destroyed under its internal document "retention"

policy, all go to determining this issue. Michelin claims that the Plaintiffs have

not been prejudiced in preparing their case to a jury on the merits of the claim

because all extant documents have now been produced.

      Michelin's conduct has certainly resulted in delay and disruption of this

litigation and has hampered the enforcement of this Court's discovery Orders.

8ee Malautea v. Suzuki Motor Corp., 987 F.2d at 1540 (finding that defendants

engaged in an unrelenting campaign to obfuscate the truth by improperly

objecting to interrogatories, providing incomplete, evasive and unreasonably

narrow discovery responses, delayed compliance with court orders and thus

hampered the discovery process and showed disdain for the court's orders).

First, Michelin's initial production refusal followed by its ongoing delay and

obstruction of discovery central to the case have affected the integrity of the legal

process. For example, Michelin's misrepresentations at the December 20, 2010

discovery hearing regarding its production of reaction limits and tolerances

resulted in a substantive error in the January 3, 2011 Order that was perpetuated

by Michelin's counsel's failure to correct the Court's misunderstanding about

what documents had actually been produced. Michelin refused to produce the

documents until ordered to do so by the Comt on September 19, 2011, thereby

precluding the Plaintiffs from seeking a more expansive production of these

documents for over a year and a half.         Moreover, Michelin seeks to limit


                                         51

                                                                                  MR 0557
          Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 53 of 61




Plaintiffs' potential recovery on the gronnds that there is no evidence to support a

claim for punitive damages after attempting to withhold the very documents on

which Plaintiffs rely to demonstrate a conscious indifference to the tire's defective

design and manufacture. (Sept. 19, 2011 Sanctions Hr'g Tr. 54, Doc. 230.)

         Second, Michelin delayed producing its most relevant documents and data

for over a year and a half while seeking to exclude the testimony of Plaintiffs' tire

expert, in part, on the grounds that his opinions are based on insufficient or

unreliable data. (Doc. 203, 204) Yet, Michelin refused to produce documents

and data that might potentially support Plaintiffs' expert's opinions regarding the

defectiveness of the subject tire.

         Finally, Michelin's dilatory discovery gamesmanship has hampered

Plaintiffs' pursuit of a swift judicial process to provide a remedy addressing the

extreme nature of Mr. Bates' physical injuries. Plaintiffs' steadfast efforts to

move this case forward to resolution at trial, including their streamlined

discovery42 , has been needlessly deferred by Michelin's haggling and endless

parsing over the production of its evidence on its own time schedule. Not only

has this delay and disruption of the litigation prejudiced Plaintiffs, it

demonstrates Michelin's bad faith. Byrne v. Nezhat, 261 F.3d at 1121. Thus,

Michelin's course of conduct described herein warrants the imposition of


42   PlaintiffS submitted only one set of Interrogatories and Request for Production of Documents
and tool        Case 1:09-cv-03280-AT Document 269 Flied 01/13/12 Page 54 of 61




sanctions to remedy the impact of repeated violations of the Court's Orders,

inaccurate representations to the Court, and prolonged abusive discovery

conduct.

III.   Conclusion

       The Court docs not impose sanctions lightly and has taken great care in the

review of the record before it in its determination of this matter. The pattern of

abuse by Michelin is extremely troubling. The Court is obligated to uphold the

integrity of the legal and discovery process to ensure that Plaintiffs here and all

parties have the opportunity to fairly present their claims in a reasonably efficient

and prompt manner. Plaintiffs would not have uncovered the majority of the

most probative documents in existence in this case but for their persistence in

pursuing discovery motions and seeking the Court's intervention. Contrary to

Michelin's assertion that this belated production demonstrates its good faith, it is

precisely this ongoing belated production, in conjunction with Michelin's

multiple violations of the Court's Orders and its evasive, hair-splitting and

inaccurate representations to the Court that demonstrate Michelin's bad faith

and why a serious, substa11tive sanction is warra11ted.

       A determination that the tire at issue in this case 1s defective and

unreasonably dangerous is an appropriate sanction to remedy the discovery

abuses perpetrated by Michelin in bad faith and in disregard of this Court's prior

discovery Orders. First, Michelin made multiple misrepresentations to the Court


                                         53

                                                                                  MR 0559
           Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 55 of 61




that it had produced documents as ordered by the Court when it in fact had not.

Second, Michelin repeatedly refused to produce documents in direct violation of

the Court's January 3rd, June 3rd and .June 24th Orders.           Third, Michelin

intentionally engaged in an extremely narrow, unjustified interpretation of the

Court's Orders in order to limit, or altogether avoid, producing relevant and

useful documents in response to Plaintiffs' discovery requests.

          Furthermore, a finding that the tire was defective and unreasonably

dangerous is properly tailored to address Michelin's sanctionable discovery

conduct as set forth below:

          • Michelin's failure to produce adjnstment codes and data: This is the

second round of the parties' dispute over the production of the adjustment codes

and data. After the Court's June 24, 2011 Order sanctioning Michelin for its

improper redaction of the adjustment codes and failure to produce the

documents necessary to interpret the list of adjustment codes and conditions,

Michelin again failed to produce all documents ordered by the Court. Despite it.>

spirited representations to the Court on July 7, 2011, that all the adjustment

codes had been produced as ordered on .June 13, 2011, an additional 113

adjustment codes had been withheld and later had to be produced. While this

initial    failure   may   not   have   been   intentional,   Michelin's   repeated

misrepresentations to the Court during the course of discovery call into serious

doubt the credibility of Michelin's assertions that the failure to produce the


                                         54

                                                                                MR 0560
        Case 1:09-cv-03280-AT Document 269 Flied 01113112 Page 56 of 61




adjustment code documents was an innocent, inadvertent mistake that would

have been cured without Plaintiffs pointing to gaps in the production.

       Moreover, after providing Plaintiffs with a complete list of the codes and

conditions for adjustment, Michelin was required to produce the data

demonstrating the number of tires returned under Michelin's adjustment

process. Subsequent to the Court's June       24, 2011   Order directing Michelin to

"produce all available tire adjustmeut data and the iuternal mauuals Michelin

uses for classifying or discussing the conditions and issues arising in connection

with the application of the specific adjustment codes," (Doc. 173 at   11),   Michelin

instead produced an indecipherable chart along with a glossary created for the

litigation.

       Despite being previously sanctioned for producing a meaningless list of

adjustment conditions without the necessary interpretative documents, Michelin

again produced a chart of adjustment data that could not even be interpreted by

Michelin's own in-house expert. Mr. Patrick testified that Michelin does not

analyze its adjustment data in the format produced to Plaintiffs in this litigation

and confirmed that the adjustment data, if presented in a meaningful format,

could be used to determine whether (and how many) tires were being rctnrned

for conditions resulting from a manufacturing or design issue, whether Michelin

was aware of such conditions in the tire, and whether any changes were made to

the tire as a result of a high return rate. Michelin's production of the adjustment


                                        .55

                                                                                   MR 0561
       Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 57 of 61




data in this indecipherable format flies in the face of the Court's June    24, 2011

Order warning Michelin "that any failure to respond fully in producing these

documents and tire data may result in the imposition of sanctions, including ...

determination of issue preclusion relative to the tire defect at issue." (Doc. 173 at

11.)

       •   Michelin's failure to produce reaction limits and tolerances:         TI1e

reaction limits and tolerances used by tire builders to determine whether and

how much a tire deviates from its manufacturing specifications and whether the

tire must be scrapped are directly probative of the defect issue. Nonetheless,

Michelin's counsel allowed the Court and Plaintiffs to rely on her inaccurate

statements at the December      20, 2010   discovery hearing that the reaction limits

and tolerances had been produced in the design file, when they in fact had not

been. When counsel realized she had misled the Court after her review of the

Court's January 3,   2011   Order upon immediate receipt, she failed to contact the

Court or Plaintiffs' counsel to clarify this seminal issue. Even after Plaintiffs

discovered the error during the July       28, 2011   deposition of Mr. Patrick who

testified that the file did not contain the reaction limits or tolerances, Michelin

refused to produce relevant documents until ordered by the Court after the

September 19, 2011 sanctions hearing.




                                           56

                                                                                  MR 0562
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 58 of 61




      • Michelin's failureJ:Q_l)roduce__Qocuments rcspon_sive to RPD           50   as
      compelled on Januazy 3, 2010:

      For nearly two years Michelin failed to produce         700   pages of relevant

documents in response to RPD 50 requesting information discussing specific

defects that may arise in a tire's components and processes based on Michelin's

self-imposed limitation of the temporal scope of the Court's January 3,         2010

Order.     Despite Michelin's repeated insistence at the December          20, 2010

discovery hearing that it was not attempting to limit the scope of Plaintiffs'

discovery requests so that it was left having to produce nothing, Michelin's

counsel's statements at the September 19,    2011   sanctions hearing confirmed that

Michelin knew there were very few documents still in existence within the 1998-

2001 time frame. Tl1us, Michelin's convenie11t "interpretation" of the Court's

January 3, 2011 Order compelling production of "the requested documents for

the components and processes at issne" as being snbject to the 1998-2001

temporal scope, was calcnlated to jnstify its withholding hnndreds of docnments

that were unquestionably responsive to Plaintiffs' request.

      Because the adjustment codes and data, reaction limits and tolerances, and

the documents responsive to RPD 50 all specifically relate to Plaintiffs' claim that

the tire at issue was defective, an order establishing that the subject tire was

defective and unreasonably dangerous as manufactured and sold to Plaintiffs is




                                        57

                                                                                    MR 0563
         Case 1:09-cv-03280-AT Document 269 Filed 01113112 Page 59 of 61




narrowly tailored to remedy Michelin's violations and therefore appropriate

under Fed. R. Civ. P. 37(b). See Ins. Corp. of Ireland, 456 U.S. at 707.

        Michelin objects to Plaintiffs' sanctions request on the grounds that

Plaintiffs did not first initiate a "meet and confer" on each of these discovery

issues. The Court previously rejected this argument in its June 24, 2011 Order,

and found that Michelin was ohligated to comply with the Court's January 3, 2011

Order compelling the production of the documents and that no "meet and confer"

session was required prior to Plaintiffs seeking sanctions for Michelin's failure to

fully comply the Court's prior orders.4'1 Malautea, 987 F.2d at 1542-43 (finding

that defendants "richly deserved the sanction of default judgment" where the

discovery orders clearly encompassed the information requested hy plaintiffs");

In re Sunshine Jr. Stores, 456 F.3d at \306. In addition, Michelin received more

than adequate notice from (1) the Court's multiple warnings that it would not

tolerate any further hampering of the discovery process or violations of its

Orders; (2) Plaintiffs' multiple sanctions requests; and (3) its own flagrant

disregard of the federal discovery rules and the Court's discovery orders. In re

Sunshine Jr. Stores, 456 F.3d at 1306. Therefore, the sanction of issue preclusion

is warranted by the record in this case. Finally, the Court's previous monetary
43 Moreover, after the (;ourt entered the ,January 3, 201.1 Order compelling production of the
various RPDs, Plaintiffs contend they had no reason to believe that documents were l)eing
withheld. Plaintiffs were unaware that other internal Michelin documents existed until the
deposition of Michelin's in-hous.-e expert Glazener - ::.i_x months later - who testified about his
1mowledge of ce1i:ain documents based on his past \Vork as the Ardmore plant manager.
Michelin did. not identify Mr. Glazener as a witness until close to the end of discovery.




                                                                                                MR 0564
         Case 1:09-cv-03280-AT Document 269 Filed 01/13/12 Page 60 of 61




sanction did not serve to remedy Michelin's cavalier attitude toward its

obligations to comply with the Court's Orders and the discovery process.

         In sum, Michelin's bad faith conduct caused serious prejudice to the

integrity of the legal process and to Plaintiffs' orderly, effective development and

proof of their case. Michelin's course of conduct described herein warrants the

imposition of sanctions to remedy the impact of repeated violations of the Court's

Orders, inaccurate or false representations to the Court, and prolonged abusive

discovery conduct. Under the circumstances presented here, a finding of issue

preclusion as to the subject tire's defective and unreasonably dangerous

condition is authorized as an appropriately tailored sanction remedy. See Ins.

Corp. of Ireland, 456 U.S. at 707.          However, the Court declines to move beyond

this serious sanction and will not impose Plaintiffs' additional request for an

issue preclusion determination that the subject tire failed as a result of its

defective and unreasonably dangerous condition.44                   The sanction applied is

sufficient under the circumstances to address the scope of Michelin's discovery

abuse.


44 'fhe Court recognizes that Michelin has now i)roduced a more complete set of docu1ncnts and
data in response to I)laintiffs' Requests for Production and tl1c Court's Orders. 'fhough the
credibility of Michelin's representation as to the complete11ess of this production remains in
question for the reasons discussed in this Order, the Co11rt has recognized Michelin's corrective
prod.uction as a factor in its decisio11 to refrain fron1 imposing Plaintiffs' requested sanction of
total issue preclusion - a determination tl1at the tire failed as a result o.f its defective a11d
unreasonably dangerous condition. 'IJ1at determination would be the death knell of any
Michelin defense to liability. Instead, t11e Court has left open the question of whether the failure
of the tire in fact was the proximate cause (or partial cause) of Mr. Bates' car accident.


                                                59

                                                                                                MR 0565
        Case 1:09-cv-03280-AT Document 269 Filed 01/13112 Page 61of61




      Accordingly, the Court GRANTS IN PART AND DENIES IN PART

Plaintiffs' Motion for Sanctions [Doc. 180, 181). The court further DIRECTS

Michelin to submit an unredacted copy of MNA 9234-9271 for the Court's in-

camera inspection. Finally, Plaintiffs may file a petition for reimbursement of

their attorney's fees associated with their second request for sanctions pursuant

to Fed. R. Civ. P. 37 (b)(2)(C) within 15 days of this Order. Michelin may file its

objection, if any, to the reasonableness of the fees requested by Plaintiffs within

15 days after receipt of Plaintiffs' petition.

      It is so ORDERED this 13th day of January, 2012.




                                         A~~~zl-::=
                                         UNITED STATES DISTRICT JUDGE




                                            60

                                                                                MR 0566
EXIJCIBIT B



              MR 0567
                                        CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                          §      IN THE DISTRJCT COURT
MEDINA, husband and wife,                          §      OF DALLAS COUNTY
individually; NATALYE MEDINA,                      §
individually; NAVIL GlllSON,                       §
individually;                                      §
                                                   §
                     PLAINTIFFS,                   §
                                                   §      134rn JUDICIAL DISTRICT
vs.                                                §
                                                   §      DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                      §
AND JOSE BUSTILLO d/b/a MUNDO                      §      (()ral Argument 'Requested)
CAIZS, an in state defendant,                      §
                                                   §
                     DEFENDANTS,                   §


           SEPARATE STATEMENT OF MOVING COUNSEL DAVI)) C. SHAPIRO

       Undersigned counsel represents and certifies that, after numerous perso11al consultations,

written,   e~n1ail   and in-person co1Tespondence, and good faith efforts, J>laintifTsi counsel has been

unable to obtain the requested docu1nents outlined in Plaintiffs' Requests for Production.

       Since April 2015, Plaintiff.E-Ma;/ fi·om Nelson Mulli11s, counsel j(;r MNA, May 28, 2015, .l£xhibit C' to l)laintif.JS' lvfotion.

                   [W]e will n1ove forward with the agreed protective order and with our
                   supplemental production, which we would anticipate making
                   within l 0-1.4 days of entry of the protective order.

E~Mail fron1     Nelson Mullins, counsel for lvfNA, MaJ' 29, 2015, Exhibit D to F'laintiff,\·' ,~1otion.

                   We are working on the production and still anticipate making it
                   within 10-14 days of entrv of the protective order as originally
                   estin1ated.

lto J>Jainliffi·' l'vfotion to Compel. In response, J>laintiffs' counsel got no docun1cnts and was told

that Plaintiffs needed to negotiate the discovery with Michelin.

        On August 17, 2015, du1ing a break at the depositions of the driver and his flin1ily,

undersigned counsel again discussed this issue with defense counsel in J)allas, 'l'cxas.             In

response, undersigned counsel was again told that they should k_now the process by now having

done it in Velo, and that defense counsel had no authority to com1nit to production. It needed to

be negotiated \Vith Michelin.

        (J-iven the nun1erous 1nects and confers, Plaintiffs had with defense counsel - all to no

avail    Plaintiffs filed their Motion to Con1peL      Since that date, Plaintiffs have exchanged

additional correspondence attached to as Exhibit H to J>Jaintiffs' Reply. Jn such co1Tespondence,

Plaintiffs outline all of the good faith effo1is they have made to 1neet and confer with Michelin.

        Therefore, as proven above, lllaintifis' counsel has bent over baclcwards and 1net and

conferred with Michelin's counsel over and over and over- since May of2015          -~   conce1ning its

April 2015 Request for Production.




                                                 3

                                                                                                    MR 0570
EXIl[lllIT C


               MR 0571
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

DAV!D SAUNAS and                              §
GRACIELA SALINAS,                             §
    PLAINTIFFS,                               §
                                              §
v.                                            §      CIVIL ACTION NO. 2:12CV187
                                              §
MICHELIN NORTH AMERICA, INC.                 §
and BF GOODRICH in its assumed or            §
common name,                                 §
      DEFENDANTS.                            §

                Pl,AINTIFFS' MOTION TO COMPEL DISCOVERY

TO 'fr!E HONORABLE JUDGE OF SAID COURT:

       Come now Plaintiffs, David and Graciela Salinas ("the Salinas family") in the

above-captioned cause and file Plaintiffs' Motion to Compel Discovery, and would show

the Court as follows.

                        I.      General Background and Standard

1.     On June 4, 201 I, in Nueces County, the tread peeled off of the left front tire

1nounted on David Salinas' ldocu111ents which Michelin has refused to produce based on Michelin's claim of trade

secrecy. The Salinas family now seeks an order compelling production.

2.     Rule 34 of the Federal Rules of Civil Procedure provides that a party may request

another party to produce "any designated documents." Fed. R. Civ. P. 34(a)(l)(A). Ruic

34 is balanced against Ruic 26, which provides that where information sought is alleged

to be "a trade secret or other co11fidcntial research, developtncnt, or collllnercial

information," the court 1nay order either tl1at tl1e information "not be revealed, or be

revealed only in a specified way." Fed. R. Civ. P. 26(c)(l)(G). The official comments to

Rule 26 confirm that alleged trade secrets are entitled to only a very limited protection

against discovery:

       The courts have not givc11 trade secrets automatic and co1nplete immunity
       against disclosure, hut have in each case wcig11ed their clalln to privacy
       against the need for disclosure. Frequently they have been afforded a
       li1nlted protection.

Fed. R. Civ. P. 26(c) cmt. In "most eases the key issue is not whether the information

will be disclosed hut u11der what conditions, as the Suprc111e Court has recognized. The

need for t11e ii1fonnation is ordinarily held paramount but reasonable protective 1neasurcs

are supplied to minimize the cffoct on the party making the disclosure." 8 Charles Alan

Wright, Arlher R. Miller & Richard L. Marcus, Federal Practice and Procedure § 2043, p.

252 (3d ed. 2010). Orders prohibiting "any disclosure of trade secrets and confidential

con11nercial infOnnation are rare." Federal ()JJen Market   Co11111t.   of the Fed. l?eserve S)'s.

v. Merrill, 443 U.S. 340, 363 n. 24, 99 S. Ct. 2800, 61 L. Ed. 2d 587 (1979).

                                            2




                                                                                               MR 0573
3.     This process for the discovery of alleged trade secrets was recently discussed in

M-1 LLC v. Stelly:

      It is "well settled that there is no absolute privilege for trade secrets and
      similar confidential infonnation." 8 Charles Alan Wright, Arthur R. Miller
      & Richard L. Marcus, Federal Practice and Procedure § 2043 (2d ed.1994).
      Rather, federal courts follow a si1nilar sche1ne in determining whether and
      how to order the disclosure of trade secrets or other confidential
      information. First, the party seeking protection must establish that the
      relevant information falls within the provision of this rule. Id. '"[T]he
      burden is upon [the party seeking the protective order] to show the
      necessity of its issuance, which contemplates a particular and spcciJic
      demonstration of fact as distinguished fi:o1n stereotyped and conclusory
      statements."' Sanchez v. Property & Cas., 2010 WL 107606, at *l (S.D.
      Tex. 2010) (quoting In re Terra Int'!, 134 F.3d 302, 306 (5th Cir.1998)) ....
      If the party seeking protection establishes that the infonnation sought is
      both confidential and that disclosure would cause hann, then the burden
      falls on the opposing party to "establish that the information is sufficiently
      relevant and necessary" to its case to outweigh the harm that disclosure
      may cause. 8 Charles Alan Wright, Arthur R. Mille,· & Richard L. Marcus,
      Federal Practice and Procedure § 2043 (2d ed.1994). "'It is within the
      sound discretion of the trial court to decide whether trade secrets arc
      releva11t and whether the need outweighs the harm of disclosure. IJilcewisc,
      if the trade secrets arc dcc1ncd relevant and necessary, the ap11ropriate
      safeguards that sho1Ild attend tl1eir disclosure by 1neans of a protective
      order arc also a 1natter within the trial court1s discretion."' R. C. Oln1stead,
      Inc. v. CU Interface, LLC, 606 F.3d 262, 269 (6th Cir.2010) (quoting
      Centurion Indus., Inc. v. Warren Steurer & Assocs., 665 F.2d 323, 326
      (lOthCir.1981)).

M-1 LLC v. Stelly, 733 F. Supp. 2d 759, 801-02 (S.D. Tex. 2010); see also Oldendorff

Carriers GmbH & Co., KG v. Grand China Shipping (Hong Kong) Co., Ltd., 2013 WL

1867604, at *2 (S.l). Tex. Apr 22, 2013) (Corpus Christi Div.).

               II.    Trai11ing M.aterials for Michelin's Tire Designers

4.    The failed tire mounted on David Salinas's pickup was designed

                                             3




                                                                                         MR 0574
                                     ETEC   = nyon cap   ply




5.     Atnong other causes of action, this case involves claims for negligent tire design,

negligent tire designer training, and breaches of Michelin's own i11ternal tire design

standards. Doc. No. 12    ~~   57, 71, 77-78, 80. In fact, Michelin's tire design witness

testified that




                                                                                       MR 0575
I
I




I
I
    Michelin's tire 1nanufacturing expert also confir1ned t h i s -




I
I


I                       5




                                                                MR 0576
     I
     I
     I
     I




6.   ··rhe significance




     I


     I
     I
     I
                          6




                              MR 0577
       I
       I

       I

      I
      I
       I
                                                     . These tire design school documents

are critical to fully understanding the issues raised in this case.

                                      Accordingly, the Salinas family asks this Coutt to

order production of Michelin's tire design docurnents, 2 and the family has no o~jection if

these documents are ordered prod11ccd according to the agreed confidc11tiality order

entered in this case.

       III.   Michelin's Decision Tree (a/k/a Aspect Specification) Documents

7.     The Salinas family's pleadings and expert have identified a number of

1nanufacturing defects in the tire at issue, includiI1g pre1nature oxidation of the tire's




                                                                                        MR 0578
rubber, liner pattern marks that should have been cured out of the tire, air pockets trapped

between the tire's components, sloppy placement and splicing of the steel belts, and poor

rubber bonding in the steel belts and carcass.




      I
      I
      I

      I
      I
      I
      I




                                             8




                                                                                        MR 0579
       I


8.     'fhe Salinas .fa1nily's co1nplaint expressly sets forth these decision tree document':>

as Michelin's manufacturing standards applicable at the Tuscaloosa plant where the tire

at issue was made, and Michelin's undcrstaffing of the quality control personnel at the

plant is one of the Salinas fatnily's specific co1nplaints:

       Michelin inadequately staffed the quality control operations at its
       Tuscaloosa plant and assig11ed too many quality assurance tasks for each of
       the limited number of quality control personnel.

Doc. No. 12   ~   79; see also   id.~~   34-37.

9.     Michelin has produced this




                          In a prior case, Judge Orlando Garcia addressed the critical nature

of obtaining these doc1uncnts in discovery:

       Michelin's inspection practices arc an issue in this case. Michelin's
       corporate rc:prcsentative testified that the Ardmore plru1 wac; producing
       32,000 tires a day when the tire in q11estion was 1nanufactured, or 1nore than
       22 tires per 1ninutc. 'l'he corporate representative testi-fied that 15
       inspectors examined the 22 tires per tninute, although other witnesses
       indicate that there were no 1nore than nine inspectors. Even with 15
                                                  9




                                                                                           MR 0580
        inspectors, each inspector would have approximately 40 seconds to
        examine each tire. 1·hc corporate representative testified that inspectors
        were supposed to identify all of the defects referenced in the decision tree
        tnanual as well as other iss11es, such as dirt or crayon 1narl(s on the tire. 'The
        corporate representative testified that the decision tree docu1nents set forth,
        as a "ballpark estimate," between 30 and 40 different pass-fail standards
        which each tire was supposed to pass during the inspection. l)laintiffs
        argue that the jury would be misled by believing that the inspectors had to
        ins11ect each tire according to only eight pages of decision tree docu1nents,
        when in reality, they had no more than 40 seconds to inspect the tires
        according to 30-40 different criteria set forth in the decision tree
        documents. Thus, plaintiffo argue that all the decision tree documents
        applicable at the time the tire was made are relevant.

       The C       I


       I
      I
      I
      I
                              [n numerous prior ca-ies, Michelin has offered corporate

representatives witnesses to address the manufacturing conditions and practices at its

1'uscaloosa plant, and in many of these cases, tire builders and tires inspectors fi_.orn the

plant have given statements or testi1nony about conditions they eyewitnessed 4

State1nents fro1n a defendant's employees are discoverable when they do not reveal

atton1ey worlc product prepared in anticipation of litigating the case, a11d such stateme11ts

are often discoverable even when they require production of such work product. S'ee

Smith v. Diamond Offshore Drilling, Inc., 168 F.R.D. 582, 584 (S.D. Tex. 1996); 8




                                                                                          MR 0582
Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and

Procedure § 2026 (2d ed. 2009) (recognizing "a substantial body of authority" for

production of "staten1ents taken fro1n witnesses at about the ti1ne of the occurrence"

described in the statements). ln this case, the Salinas family is willing to remove any

possibility that tl1e discovery request calls for any work product by seeking employee and

ex-employee state1ncnts a11d testimony that predates the tire failure and crash at issue.

11.    As one example of why the eyewitness testimony is pivotal in this case, -




-I
      I

      I
      I
      I
      I                                      12




                                                                                            MR 0583
      I
- T h i s circumstance is especially critical in this case because temperatures in

Tuscaloosa reached into lhe 90s during !he week the tire was made May of2007. Ex. I I.

T11e danger of either a drop of the tire builder's perspiration or a drop of condensation

fro1n tl1e air conditioning unit at the 1'uscal(lOSa plant creates a grave risk




      I

      I
      I
      I
      I


      I            Accordingly, the Salinas family asks Ibis Court to order Michelin to

produce the state1ncnts and testit11ony of its Tuscaloosa employees and cx-e1n11loyees




                                             13




                                                                                      MR 0584
who testified at any time from May of 2007 (when the lire was made) through June of

2011 (when the crash occurred) where any of the following topics5 were addressed:

•   Michelin's use or evaluation of the use of bloomed rubher stocl< or rubber-coated
    components in the ls\ or 2nd stage building of radial light truck tires made by
    Michelin;

•   Michelin's use or evaluation of the use of solvent in the 1st or 2nd stage buildh1g of
    radial light truck tires made by Michelin;

•   Michelin's use or evaluation of the use of awls or other tools used to release trapped
    air in the 1st or 2nd stage building or the final finish/classification/cured tire repair of
    radial light truck tires made by Michelin;

•   Michelin's use or evaluation of the use of ply stock pricldng used to release trapped
    air during tire building or tire co111ponent huilding processes for repair of radial light
    truck tires and radial light truck tire components made by Michelin;

•   Michelin's use or evaluation of the use of tarps or water collection containers to re-
    direct {)1' collect rainwater or air conditioning leaks within the tire building rooms
    where radial light truck tires have been made by Michelin;

•   the causes or effects of belt misplacement and out-of-specification belt splicing in
    radial light truck tires made hy Michelin;

•   the causes or effects of inconsistencies in innerliner gauge and out-of-specification
    innerlincr splicing in radial light truck_ tires 1nade by Michelin;

•   Michelin's use or evaluation of the use of rejected materials to huild tires {1espite the
    fact that those co1nponcnts had previously been scrapped;

•   the manufacturing causes of separations between belts in radial light truck tires;

•   the causes or effects of trapped air or trapped stea1n hetween rubber or rubber coated
    tire components;




                                                                                            MR 0585
•     Michelin's cvaluati()flS and internal discussions of liner pattern marks or other
      processing rnark_s that re1nain visible hctwcen rubber or rubber coated components of
      a separated cured tire;

•     Michelin's use or evaluation of the use of various different standards and increased or
      decreased tolerances for belt width, belt-to-tread width ratios, belt rubber coverage,
      belt placement, belt centering, and belt splicing; or

•     Michelin's use or cval11ation of the use of various different standards and increased or
      decreased tolerances for inncrliner gauge, innerliner unifo11nity, inncrliner shadowing,
      and innerliner splicing.

12.      Given the }(cy significance of such eyewitness tcsti1nony of those Michelin

employees who worked at the Tuscaloosa plant, the Salinas family also asks this Court to

order Michelin to identify those tire huildc'fs and tire inspectors who were employed by

Michelin during the 19th week of 2007 (when the tire at issue was made). Specifically,

the Salit1as fa1nily a.c;;lcs for the names, contact info11nation (all known current phone

numbers and addresses or last known contact information if current infor1nation is

unlmown), job title, and confirmation whctht-'I' the e1nployee is a past or current

employee.      Although the Salinas family has specifically requested this infonnation, 6

Michelin should have disclosed "the name and, if known, the address and telephone

nu1nbcr of each individual likely to have discoverable inf(Jl:ination" even in the absence

of such a discovery request. Fed. R. Civ. P. 26(a)(l)(A)(i); Vickers v. General Motors

Corp., No. 07-2172 Ml/P, 2008 WL 4600997, *3 (W.D. Tenn. Sept. 29, 2008) (in a

product liability case, the scope of discove1y includes "en111loyces1 na1nes, addresses, ru1d

6
 1"his information was requested in Plaintiffs' First A1nended Interrogatories to DcfCndant, Michelin
North A1nerica, Inc., iute1rogato1y 6. See E'x_ 12 p. 6-7.
                                                      15




                                                                                                        MR 0586
telephone numbers" and a general description of the einployees' jobs); see also Axelson,

Inc. v. Mc!lharry, 798 S.W.2d 550, 555 (Tex.I 990) ("a party may discover facts known

by an employee"); In re Bell Helicopter Textron, Inc., 87 S.W.3d 139, 155 (Tex. App.-

Fort Worth 2002, orig. proceeding) ("If employees obtain factual infonnation relevant to

a case si1nply by virtue of their ernploy1nent as en1ployees, rather than as consulting

expe1ts, that information is discoverable.").

                         V. Design and Manufacturing Tolerances

13.    'The Salinas family brings both design defect claims and manufacturing defect

claiins in this case, and proof of "a deviation from the manufacturer's specifications or

planned output serves the essential purpose of distinguishing a manufacturing defect from

a design defect."    Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 42 (Tex. 2007).

Micl1clin's corporate witness designated to testify about tire design issues confinncd that




      I




                                                16




                                                                                        MR 0587
I




I




    17




         MR 0588
       I

       I
       I
       I
       I

14.    Because the design and rnanufacturing tolerances are necessary to fairly adjudicate

whether the tire deviates, in its construction or quality, from the planned output, the

Salinas f:ilmily asks the   (~ourt   to compel production of the design a11d 111a11ufacturing

tolerances applicable to the suQject tire. 7 Specifically with regard to tl1e tolerances fOr BF

Goodrich All Terrain TIA tires made by Michelin at its Tuscaloosa plant, the Salinas

family asks the Court to compel production of




---------
7
 'rhesc materials were requested in PlaintiJTs' A1nended Notice of Deposition of Ilank Watkins (with
sub oena duces tecu1n), request 2. See J~):. 8 Johns. 5.
"




                                                                                                 MR 0589
-·
 I
 I
 I
 I
 I
 I
 I

 I
 I
 I



     MR 0590
      I
      I
      I
Ex. I p. 68-71.    The Salinas family also asks the Court to compel production of

Michelin's FMEA and DFMEA documents.

                                      VI. Prayer

       WHEREFORE, the Salinas family respectfully prays that this Court will grant

Plaintiffu' Motion to Compel Discovery and order production of the infonnation and

materials as requested above.

                                Respectfully submitted this 23'd day of.July, 2013.

                                By:   Isl Anthony F. Constant
                                      Anthony F. Constant
                                      State Bar No. 04711000
                                      CONSTANT LAW FIRM
                                      800 N. Shoreline Blvd., Ste. 2700 South
                                      Corpus Christi, Texas 78401
                                      Tel: (361) 698-8000
                                      Fax: (361) 887-8010
                                      afcTel: (361) 698-7600
Fax: (361) 698-7614
j 2san gcr(il)ed\vards fir1n. coin

Charles L. Barrera
State Bar No. 01805500
BARRERA & BARRERA
700 E. Second Street
Alice, Texas 78332
Tel: (361) 664-2153
Fax: (361) 668-8023

OF-COUNSEL FOR PLAINTIFFS

                              CERTIFICATE OF CONFERENCE

      The parties have conforred exhaustively and have been unable to reach an
agreement.
                         CERTIFICATE OF SERVICE

       I hereby certify that on this 23"1 day of July, 2013, the foregoing document was
filed electronically via ECF in the United States District Court for the Southern District
of'·rcxas with 11otice of same being furnished by the Court and served upon:

Thomas M. Bullion, l1I
Chris A. Blackerby
(Jenner, Gertz, Berunru1 & Brown IJ_,p
301 Congress Avenue, Suite 1700
Austin, Texas 78701
ATTORNEYS FOR DEFENDANT
MICHELIN NORTH AMERICA, INC.



                                         Isl John Blaise Gsanger
                                         John Blaise Gsanger




                                           21




                                                                                       MR 0592
                FILED
    DALLAS COUNTY
11/24/2015 2:30:37 AM
       FELICIA PITRE
    DISTRICT CLERK




MR 0593
                                         CAUSF, NO. DC-14-07255

SAMlJLL "\ffiDINA and ORD!JI JA                     §      IN TIJF. DJSTRJ(; l COUR'l'
MPJ)IN/\, husband and wife,                         §      01,· DALLAS COIJ"•rrY
i11<1ividw.1ll}; NA"l'AL YL l\1EDINA,              §
individlWlly; NAVTI. (ilBSClN,                     §
individual!;';                                     §
                                                   §
                  PLALN'l'Il'FS,                   §
                                                   §       134 I H JUOlCIAL IJJSTRTCT
vs.                                                §
                                                   §       DATJ.AS (;(J!JN'l'Y, 'J'EXl\S
MJ(:HELJN NOlfTIIAMF.RTCA, JN(:.;                  §
A"\ID .J(lSt979 S.W.2d 609, 613 (l'ex. 19.98).             1

Tl.       \Vithout any   ba~is,   for mnnlhs, l\licl1elin claimed "t1·:1dc secrets".       2

Ill.      Price's Trade Secrets Affidavit lael1s pcr,onn] J{no~·Jedge
          a11d therefore is of no value. Humphre:;-·s, 888 S.\1.'. 2d 469, 470.            3

          ••     The Septe1nber 8, 2015 l1caring                                           3

          b.     Price's clepnsilinn                                                       4

IV.       1'1·ice's nflidavit l1as "no probative ~ alue" a11d is
          "legally insuJ'ficient". JJ111nphreys, 888 S.W. 2d 46'1, 470.                    14

v.        Price's cnnclusory affidavit fails to cstnblisl1 tl1at
          the information requested are trade ~ec1·ets.                                    14




                                                                                                MR 0594
                                              CAUSE NO. D(,'-14-07255

SAMl,IFJ. MEDINA and OBDlTTJA                           §        1N TIIE DJSTRJ(~·r (;(JlJRl'
lVIEDINA, hll'b,1nRIC~INAL (August 25, 2015)
                                       MClTIC}N 'JO COJ\'IPF.l,

TO THF HClNOR..'\L\LE JllDGF. DAl.E '!'lLLJc.KY:

I.           Micheli11 has not establi~bcd lhat the cloc11mcut• 11nd inl"onnation requested 11rc
             trade secrets. Jn re ('ont'l Ge11. Tire, Inc., !>7') S.\\'.2d 609, 613 (Tex.1!>98).

            Mi~l1elin   litilcd to rncct its b111\len ol'   e~iablishing   that the   do~u1nen!s   and information

.~ought      in Plaintifti;'   di~co\·ery   requests and Motion lo    (~01npcl   arc trade sel.'rels.   PLLr~Liar1t   to

Texas l>i\V, l\1ichclin has tl1e n1uu1h1lory burden of proving Ll1a(             th~   in!Orination   requesl~d i~     "

trade secret:

            [T]l1c p11rty resisti:ni::   dis~ovcry 111u~t   establish that the information is a trade
            secret.

In   l'f   ('on1'/ (ien. l'ire, Inc., 979 S_\\1.2d 609, 61'.\ (Tex. 1998). (c.a.).




                                                                                                                      MR 0595
                                                                               1
          lJnlikc C'ont'/, Plui.ulill~ have not stip11latc'. of (he ~on tents of his afli and inforrnation

                                                   4
sought by Plaintil1'< are trade sccrcts                .


          A~~or888 S.W.2d 469. 47tJ-71 (Tex. 1994); In

re (7ont'I (ien_ 'i'ire, Inc., 979 S,V,',2d at 613. Therel(ire, Plaintiffs Motion lo c:01npc! should be

granted in it, entirely.

II.       Without a11y basis, for mooths, Michelin claimed "trade secrets".

          llack in April, Micheli.n refiwe· friee al pp. 28-31, 50-61, 64..65, 82, 9 !, f 09- / /0, 112 . 114, 120, f 30-13 I, F.J;liihit A ( o.a.)

'Such docOJmcTil< ir1clw:lc buc are not )ln1ilcd LLJ        ~laintiffs"   R.equeot li1r PnJduclion #I, #2, #8-9, ill 1-13, Hl5, #19-22,
#24-)6, /,'29, //32,   ~3 7,   #d0-12, #44-47'
1 As Phuntil Iilill. No\V we ~ot ti1i" al11davit

Seple1nber 8, )015 Tra11.1·c1·1'p! ji-u1n I'ialf•tifft ' Motion Ii! ('ompel llfl1'"inr; at 17- I J-16.



                                                                      2


                                                                                                                                   MR 0596
objecli()n,       '!hen, aftei· Phtintiffs' counsel signed a protective order Michelin continued Lht:ir

refusal to produce. So, .Plaintifl:, \VCfC forced           Lo   Jile a Motion to Co1npcL

111.      Price's 'frade Secrets At'fidavit lack' pers!n1al k11011·ledge and therel'ore is of no
          vah1c. Humph1·eJrs, 888 S.'\\'. 2d 469, 470.

         ·ro support       il~   lraclc secrets objection and resist Jiscovery. Michelin relied            exc1'1~ivcly   on

Price's fdliJa vit'' >vhich Michelin !mew did no111as.1· 1nuster. Tn ·rcxas, to te8Li l'y about privileged

inl'orniation the >111iant n1ust havo; per"onal .knowledge nf it. H11mphreys, 888 S.\V.2J 469, 470.

Pric~ Joe~ not have per~onal kno>vledge:

         a.          'l'hc September 8, 2015 hearing

          Al the Scpten1l"l!:lr 8, 2015 hef1ring, Plaintiffs'        eo\lll.~~1   informed tlio; Honorable Court !llat

~Iiclicli.n's     >1lliant Price was unqualified to (es!iljr about the contents of his a[lidavit.                         As

~>::plained,     .Price   \York~    in Micl1elin', legal department.              lie is not a tire builder, !-'! a tire

miu1uliu:tllrcr,     Qf   a tire (jesigncr, 9r a tire project rnanager, or a tire rnm1ufi1.Glurer, or a skin1 slock

~01npo11nder,       or a tire inspecLor, or an adjustn}ent inspector, and Lhercforc did not hav·c personal

kno1vlcdgc or co1npel"ncc to testify lh>1t the info11nf1tion requested con~litutcd trade secrets:

         Ile \\'Orks on the litigation Uefcndant •ic j([epartmcnt] of JVlichclin          And
         goi.ngba~l< lo the affida>il, .. Ihe's] not a tire builder, not a tire 1nannfaeturer .
         • • not a tire designer; didn't design thi• tire; was not •1 project mauager;
         didn't 11·ork on the plant.

,~·ej!trn//Jfr   X, 21115 1'ranscrip((ro1n l'/ain/ijj.i·' ,\.1otion to (~0"'1'"' I fearing al ]()- 23        32: 2. (.,_a,).

         Plaintiffs' ClHln"el further expl<1inccl that            Pri~"   was also 1101 a registered         prnl'e~~ional


engineer:




'' Sh·ongcly, ~lichelin used Mr ~rice's affidavit"" fiu[h a svo•or           He is not a profe~.,ional engineer in South ('.arolina ~o nia)'be bo; ha, (frorn Orlando, l'lorida);

3) Dan can Sturino, (Jfotn Chicago, Illinois); 4) 'l'om B11lliou, (from Au~iin, T cxas); and 5) Nicole

l3u11tin, ( li·o111 CJrce11viile, South l~arolina ). 8 These attor11eys spent a 1ninimun1 n r· sc1•en (7) l1ouTs

anl1ing the unqualified Price for                      hi~   deposition. It did nol help

Micheli11. In         hl1u                        Q.         Helping defend l\.tichelin in cases'/
                        A.         I'm not sure 'Iv hat }llll meau by that.

                        Q.         Michelin gets sued and ytu1 help defend Michelin'?
                        A.         l work on these cases, yg.

           2. Yel, P1·ice has no personal knowledge of a 8inglo (1) Michelin's trade secret poli~y :
                                                                                                                   10




                        Q.         All right. No1v, you arc nut the autl1or of the policies runccrning
                                   lrade secret inforn1alio11 within Michelin'!
                        A.         That's correct.

                        Q.        Somebody else is?
                        A.        I am nut a1varc or a singular policy.

           3. PJ"icc's Affidavit \VflS 11111de U]J by l'vficl1e]in's legal team:          rri~e   and Kate IIelm -
                                                           11
              J\1ichelin' s l\ atinna! Lliscl>very c:ounscl :

                        Q.         All right. Did ~·ou "'·rite your affidavit'!
                        A.         I did.

                        Q.        Okay. The affidavit 1va~ written by you r.Incl Ms. Ilcl1ns'
                                  \\"OJ"J{'!
                        A.        Sonie ofwhich on hc1·e can1e from Ms. Hehn.

           4. Price never "'orkcd at Doth.an \\·hc:rc the subje~l Lire \Vas rnanufactuJeJ. 12 :

                        Q.        All right. You have never worl1:ccl in i)olha11?
                        A.        J have never had a po•ilio11 in Dothan.

                        Q.         Yo11   nc~·cr   had a position in Dothlln in the plant itself!

10
     flepnsifion    oj'1>1r. rric" alp 91, Exhibil A. (c.a).
11 flepri.\'iliun   oj'I'rice at l'I' 50-52. £s/11b1t ~.

" flepr>1·i/ion of Air. P1·ice alp 52, lixJ11bir A. ( c a ).



                                                                5



                                                                                                               MR 0599
                         A.        Correct.

                         Q.        Or in the t>fficc'I
                         A,         (~nrrect.


                        Q.         You never \VorJ{ed t>n the            a~sembly   line iu Dothan'/
                         A.        'l'hat's correct.

              5. Price never wDrked T f(1r Michelin :

                        Q.         Yon 11ever had a po~ition as as~cmhly line worl{Cr~?
                        A.         T have never been a ti1·e hnilder.

                        Q.         l'hat's right. You've ncYcr hcen ll class spcL1'or'?
                         A.        l'hat's correct.

                        Q.         You've never been a rubher formulator?
                        A.         That's correct.
                                                                         ******
                        Q.         Yon' re not licensed as a Prufe•sional .l':ncinccr?
                        A.         '!'hat's eo1·rcct.

                        Q.         That's right.           You never created any chem stoe\1: formulas for
                                   Michelin'/
                        A.         I did not.

             6. Price has neYer beeil an adjustment dala inspcctor 1-l:

                        Q.         Rut you have ncYc1· been one, right? You don't test? You never
                                   tested the Ll'X M/S prior to its releasing tu the marJ{et?
                        A.         Not in that tire line, no.

                        Q.         ()kay. Yon'Yc nc~er been an ad.iust1nenl dnta inspector'?
                        A.         That's correct.

                        Q.         Yo11've uever been a designated Michelin in>pector at               thc.~e
                                   designated inspection renters?
                        A.         Thar's correct.

              7. Price did not authof any a;;pec:( ~pccific3tions, (ec:hnical notes, ge11eral principles, tire
                 non-cDnilll111ing procedures, (jre inspection procedure~, or adjustme11 Liliila policies I l:

JJ    1Jepositiou nf'~!r, !'rice aJ pp. 52-53, hxhibi1 A. {e.o.}.

L·I   1Jeposilio1' of' ,\,Ir !'rice a! p. S3, F.~hihil A. ( e.o.).



                                                                     6



                                                                                                                MR 0600
                    Q.         You didn't \.\'rite the aspect spccificntious?
                    A.         That's correct.

                    Q.        IlolY many aspect specs?
                    A.        I dou't kilolv how ma11y aspect                  ~pees   there arc.

                    Q.        You don't knolv?
                    A.        Not an cxacl 1111mber, no. I know there lvnuld be huudreds.

                    Q.        I know. I don't work for Michelin. Yo11 don't know'!
                    A.        I don't knolv the cxnct 11umbc1' of aspect specs, nu.
                                                            **~k*

                    Q.        You didn't write the tcchnicnl 11otes?
                    A.        'l'hat's correct.

                    Q,        You didn't autl1or or 'l'l'Iite the tire non-co11forming procedures?
                    A.        Th:it's correct.

                    (].       You didn't wrile or author the general priuciple.,'!
                    A.        l'hat's correct.

                    Q,        You did11' t write or author the adju.1tment data codc1?
                    A.        That',1 correct.

                    Q.        Yo11 didn't ,,ct up the adjustment data policic1?
                    A.        That's correct.

                    Q.        For the L'l"X l\'1/S line or 3111' other line'!
                    A.        That's correct.

                    Q,        You didn't 1''rile or author any of the ad.iustn1ent dnta manual1 <11'
                              Michelin?
                    A.        That's correct.

                    Q.        You dido 't author or 1" rite nny of the tire ins11ection procedures'{
                    A.        l'm not ~ure I kuow lYhat-

                    Q.        The tire inspection procedure~ for the adjustment tlala samples.
                    A.        Correct.

                    Q.        You didn't w1ite any of the i\'lichelin tire limited 'l'l'arrantics'!
                    A.        'that's correct.



" fJe1>r1.\'iliun of Jf1·. Price al PP- 53-54, 130-13 I, lixh1bll A. {e.a.)_


                                                                  7



                                                                                                       MR 0601
          8. l'riee ha1nd
                              rubber forn1ulations, right?
                    A.        I don't know lYhat their bacl.:grolll!ds arc but there are peo1>lc that
                              \\' ork for Micl1elin that formu lale 1nixes.

                    Q.        You arc uot one nfthem?
                    A.        'l'l1at's correct.

                   Q.         "'hat dn J'OU call those folks?
                   A.         Forn1ulalors.

                    Q.        Do you kno\v an,Y of tl1en1?
                    A.        ~otper~onallv.


                    Q.        Do you know their 11an1es'!
                    A.        For111ulalors forl\-hat?

                    Q.        l"or skim .ek or for rubber.
                    A.        Fnr what rubber'!

                    Q,        I.TX MIS tires?
                    A.        J,TX 1\1/S tires have dozens of different rubber components --

                    Q.       1 understand. This subject tire.
                    A.       -- that arc foru1ulated by different people.                  I don't knolv the
                             forn1ulators in 2001.

                    Q.        'fell 1ue the nan1e of any formulator that you know here that 1vorks
                              on L'fX M/S --
                    A.        I don't lrnol\' the nnmes of tl1e formulatn1'' thal worl{cd on the
                              rormulns and the compounds h1 the L'I'X liue - the Ll'X MIS line.

                    Q.        Auythi11g.
                    A.        Not that I 1·ccall, uo.
                                                           *****
                    Q.        Do you     lrnol~·   aoy of the l'ormulators or thci1· itlentil)''!

"' l!eposition cif!.1r !-'rice, pp. 53- 58, ~2, Fxhihil A. {e.a.).

                                                                8



                                                                                                               MR 0602
                      A.           l\'otspccificall\'.

                       Q.          Not a single one?
                       _A_         Notthn1 ron1e.• to 1nind for the T.TX MIS2 linc. no.
                      Q.           Or the l,TX 1\1/S tire line'!
                      A.           No.
                                                               **"**
                      Q.           "'ho runs the Formulation Departme11t?
                       A.          I don't kntt\\'.

                       Q.          Who is the lVTanag-er oftl1c Fnr1n1dation Department?
                       _A,         T don't !mow 1vho ma11agcs the Fonn1dation Department.

                      (}.          \Vho is director of the !i'orn1ulation Department?
                      A.           I don't know the ans'\\' Cl" to that.

                                                               **""*
                       Q.          ,\JI right. What ahout tire builders'! l'ell me the 11a111c of an~'one
                                   that 1vorked on the l,TX MIS line.
                      A.           l don't know the nan1c or the tire builder that I know l\'orked on
                                   the L'l'X MIS line.

                       Q.          What nbo11t -- Michelin has class ,,pectors, right'!
                       A,          In the plant there arc class spector.,, yes.

                       Q.          Yo11 arc not one of them and yo11'vc never been c111c of then1?
                       A.          I have not been a class spcctor in a plant.

                       Q.          And did you kno\\' the 11amc of any of the class sectors at Dotha1l'!
                       A.          I don't recall the nan1e of a class spcclnr at Dothan.

                      Q.           1\lichelin a ],o has a dJust1ncn t 1la ta in.•p cctnrs, right?
                      A.           Thnt's correct.

                       Q.          You arc not one of them'/
                       ,\,         'l'hat's correct.

                       Q.          Tell Ille the name of any adjustment d:1ta inspectors in any of the
                                   designated inspcclio11 centers.
                       A.          I do not know anv.

           9. Price has JlO per~onal ki101vleJ.gc of the ol                      Q.         'l'hat•., right. You du not kl1ow the Hkim stocli formula for           thi~
                                 s11bjcct tire, righr!
                      A.         That's correct.

                      Q.        You -- but tl1erc's folks lVithin the company, within Michelin, that
                                know that, righr!
                      A.        '!'here would be people iu the contpany that hnve accc.s~ to that.

                      Q.        And what -- who would that be? \\'ho would those people be?
                      A.        People in lhe compounding plant a1ul compoundcrs.
                                                                             k****
                      Q.        l)o you lmO\\' the name of any compounder or people that wori{ on
                                the con1po1mding plant that know the skim stock formula fur this
                                subject tire'!
                      A.        I do not.

           10. l'rice l1G\'CI built a tire for public >~ile or ever work~uilder.

                     Q.         Al a l\lichclin assen1bly line?
                     A.         That's correct.
                                                                             *****
                     Q.         ,'\gain, not -- let'~ mnke it correct. I"et's make it accurate. You
                                never \vorked in the Micheli11 assembly line as a tire huilder in any
                                Michelin [1h1nl ill the United States?
                     A.         That lYas Ht,'i.·er my job to be a lire builder in a Michelin plant.

                     Q.         J., that a yes or no?
                     A.         It',, ~cs.



" Deposition o.f 1'vlr. Pcice al pp. 64-6.'i, F,-,,hi/>1'! A. (e.a.).



                                                                        10



                                                                                                               MR 0604
           11. Price ha_\ no personal kno,vlcdgc aboul the turnstile, badge reader, "Cyclone l'e11cc"
               or ve11dor, 1":

                    Q.        >\nd >licy with regard,, to the tnrn~tilc or the badge
                             reader.

                    Q,       Who \\'rote that policy?
                    A.       I don't know.

                    Q.       Did you talk to him?
                    A.       1\'o.

                    Q,       AH right. Did you lalk -- did you order the fence, the L)·clo11c
                             fence'!
                    A.       No.

                    Q.       Who ordered that?
                    .-\.     I do not kuow.

                    Q.       Did yon tall• to him, to lhe person that ordered it?
                    A.       I did nol tall• to anyone abont ordering the L)·clonc fence.

                    Q,       Did you talk to an~ybocly that set tl1e policy toward that ,,pecific
                             eight-foot high C,yclo11e fence to keep the secrets oul'!
                    A.       l did not tall• to 11nvone about ordering the eight-foot high L'yclonc
                             fence.

                    Q.       All right. Who is the person lhat \\·rote the poliC)' about      ~cndo1·s
                             not allowed on the M.NA prc1ni,es'!
                    A.       ldo11otkiio\v,

                    Q.       Diel you speal• \\'ith J1in1'?
                    A.       l did not.

                    Q,       llid yo11 lool< at the policy?
                    A.       I did not.

                    Q.       Ol•ay.
                    A.       l am not a\\- are that there is n 11olicv other than security gu idclines.


1
 '   1Jeposilio11of'~h· P11ce,pp. 112-114, lixhibilA.   (e.,.,)

                                                                  11



                                                                                                          MR 0605
                           Q,         All rigbt. Ilavc you seen tbosc?
                           A.         Tbave not.

                11_ Prire hCT5 !!'-' r~"""""I kno>vledge of any of the          oul~ivorker Lo draft his Aftidavi t21 :

                           Q.         Si1·, just ansv;·cr my questinn. You didn't speal1: to any single
                                      worl>cr in design, build, ela~s spec, iuspcL'l:or, this s11bjcct tire for
                                      yo11r affidi1vit, right?
                           A.         It was not uccc~sary that I spc11k to >Ill)' of thusc peo11le to prepare
                                      lhi.1 at'lidaYit.

                           Q.         Ye.~ or no, did you speak wilh any of them'!
                           A.         It \Vas nnl necessary and T did not.

'
    0
        frpositio11 oj.'\l~ I'ri,ce atp /l(l K>:hib1l 11. (o.a).

!J      lieposition r!/'fr1ce al )8-31, I (19.. / I 0, Ji:.'hibir A- ( c u_)_

                                                                           12



                                                                                                                     MR 0606
Q.     You did not?
A.     That's correct.
                               *****
Q.     Oak)'. Anyhody else that you have tall!:cd, either in preparatioo f.,r
       this dcpo~ition or in preparation for the affidavit, related to being
       an employee of l\1ichelin?
A.     Not lhat l recall.

Q.     Anybody from the plant in Dothan'!
 A.    Not in preparation for this.

Q.     Or fur the affidavit?
A.     Affidavit.

Q.     {)r tl1e deposition'/
.-\.   ()r lo tl1e deposition, correct.

Q.     Anybody that "'orl~~ in the Chemical J,ahoralory for Michelin
       preparing formulation~?
A.     No.

Q,     An} che1oical c11ginccr, licensed chcn1ical engineer?
A.     Prcparatio11 for this?

Q.     l•'or affidavit or depo.
A.     No.

Q.     Okay. A11ybody tl1at is Adjustment Tire Tnspector at Michelin --
A.     No.

Q.     -- in prs for nny of the llcsignated Return Centers l'or
       l\ficbelin'!
A.     No.

Q.     For eitl1er of th c e~ cots; affidavit or the de11osition?
A.     Not in preparation for this, no.


Q.     Oid you speak with anybody in preparation of the all'idavit or the
       deposition that 1vas a tire spector or tire verifier jn the production
       line>'!
A.     J an1 nol familiar 1vith the term "tire ~pcctor."


                                  13



                                                                                MR 0607
                      Q.         l'hosc guy' al the Aspect Post.
                      A.         I did not

                      Q.         Ok"-,V- (_'!a~s Sp{'l't•_•r, I 1hink that'-• tl1c tc1·n1 that yon guys use.
                      A.         Yes, yes.        did not talk Wilh an1·onc else in Class Spe~>tor in
                                 preparation.

                      Q.         Thank yon so much. Than!{ yo11 so much, Mr. Price. Anyhody in
                                 the De.1,igning Department'!
                      A.         No.

                      Q.         Mr. Northrup?
                      A.         No.

                      Q.         Mr. Grucnholz'!
                      A.         No.

                      Q.         Any of the dcsigucrs of lhis specific tir., in preparation for the
                                 depo,,ition or the affidavit, did you spcali: to any of tl1em?
                      A.         No.

           Pric"'' deposition S]Jtlal1bout the conte11ts ol'

hi~   affidavit.

IV.        Price's arl'idavit has "no prohalive val11c" and is "legaUy insufficient". Il11mphr''Y""
           888   s.w. 2tl 469, 470.
          Price's admitted l•ick of pcrsoJW) kno1vlcdgc renders                    hi~   affidavit   worlhle~s:     Price's

affidavit    hu~ ·~10      probative     vall~,'"   is "legally invuJid and therefore cu11not     ~crvc   as evide11ce in

'Ltppo1t of a claiin of"' trade sccrets 22 . T-fun11Jhre,vs, 888 S.W.2d 469, 470- 71.

V.         !'rice's conclnsory affidav·it              fail.~   to establish that lhe inforn1ation requested arc
           trade secret~.

          Price's self-serving arlidavit is 3]so filled with wo1tltless C()11G1 usory allegations:


"Ao sho\\'on in 01·der t" nhLair> Lile infounat1on in hi< aflidavit:

           In uddilion to a po1«m'< job title or positinn, afl'ian!s should al           Mark, however, had the hurden to establi~h the .,eismic data i~ a trade secret.
                                   ha~ lililed to mal•c thi~ ,,howing, simply making the
           (Gi(ations ornitted). l\.o[arl<
           conclu~ory determination that the seis1nic dllta is a tr•1dc ,,ecret.


'fX(J Prod. C'o. v. MfJ. 1\1ark, fnc, 999 S.W.2d 137, 142 (l'ex. ,-\pp. 1999). (e.a.).

          TIJ\lreli1rc, lvlichclin has nol n1el its burden in                  establi~hing   that the info1n1<1lion sought

constitutes trade secTel':

(.'oucJu,ion: Because Texw; recogni,-.cs the impo1tfmce o 1· l>tir adjudication of law,Ldls, Michelin

has the heavy and n1andatory burdeu ol' es!ablishing that t11e do<0un1ents and inli.nn1>1lio11

requested \VCl'C trade secret,, ln re (.'ontincntal, 979 8,\V, 2d 609. 612. Michelin failed to do so.

Micl1elin ha~ not established thal the docurncnts and inli.11111<1!io11 requested by Phtintiffs'

Request for .Produclio11 23 are trade secrets              fL5   re(jllired hy in re C0nt7 G1l~   al so been soundly rejected by the 'fcXl\5 CouTl or· Ailpcals:

     l.owe's ha~ cited no au1hoTHy !llat a party's (or even expert's) conclusory opinion that
     infor1nalion i~ a trade secret 01 ;, not used industry-Vv'ide, or a party's mere desir" (o avoid
     disclosing iul(,n11ation to otl1ers, i~ Sllilicicnt to establish Ll1e privilege. Nor v.·oult issllo is ovcrniled.

Jn re I.01~~'.I· ('om1;anies, Inc., 134 S_\V.3cl 876. 87'1 (Tex. App. 2004). (c.a.).

          1\ccordingly,       ~incc   Michelin has 110(           TUC(   its burden in    e~(ahlishing   the docun1euls and

iuJ{,n11atio11 requested are Lradc secrets, Pliiintill'>; re.order the inunediate di:;"Jo,,1lre of the doeu1nenta(i on >tnd information req ueoled by Plaintiffs. Id.

In re c:unt'l 1~ 7841l 1
                                                     Telephone: (361) 884-77l!7
                                                     Foc,in1ilo: (361) 884-9144
                                                     Ja1nes R. Ragan
                                                     State Bar No. 16466100


                                           CERTIFTCA TE Cl!<   SLKVl(,.~E


        l hereby cc1tify Ll1al a !rue and correct ~opy oi' the foregoing do~L11ncnt has been
forwaJ" A, Hlackcrby
GLHJvfF.R BF,Alvli\N &DROWN, PJJ,(;
301 C'ongre0s Avenue, Suite 1700
ALL~tin, l'exa; 78701



                                                       16



                                                                                                         MR 0610
Attorncy-s for Delio11J~1n1
Mi~l1elin '-'orth1\meri~u, Tn~.


f7ia ,'vfail to:

.lose   Bustillo d/b/a/ MllnEXHIBIT A


            MR 0612
Voneatrm Price                                                                        (Jctobcr 21, 2015
                                             Greenville, SC




                                    :~AUSE    NO.     D('.-14-D'/2C>Ci



          SAMUEL MEDINA and OBDULil'I                         IN Tl'IE DIS'l'R I CT COURT

          MEDINl'I,   husb'1nd und wlfe,                      OF DALL!\S Cfl\JNTY

   5      irullvidually; NATALYE             ~j)\ 1m1eoton Price                                                                      ()clobor 21. 2015
                                               Greenville, SC


                                                                                             l'aqe   ;i


           APPEARANCE OF CClUN:il':L:

    ;      r OR J:IiE PLI1Il'i:l j r·r·s:
                   BY:      LUJS )'.    GUERRA

                   DI'IVID C.     fiHAPIRO

                   LI\\~   ClJ                                                              (JcLobor 11, 201 5
                                         Greenville, SC




                                          CONTEN7S

      THE WITNESS:     VIVaneaton Price                                                                            Oclnhcr 21 , 20 I 5
                                            Greenville, SC


                                                                                                l'aqe 1

                                        '!'HE VIDEOGMPHJVoneatnn Price                                                                     (Jctober 21, 2015
                                             Greenvillu.   ~C




                 court report-_er please admi n; st er LJ-10 oath.



                                         VI\NEA'l'ON PRICE,

                 being       f~rst   duly sworn, teslliied as follows:



   G                                        !\f anca(nn Price                                                                                  ()ctobeJ 21, 20 I 5
                                                    Greenville, SC'


                                                                                                        Pag'°' C

    l        lull        Li1ne,     thouqh I     illn t~1e.t:G      8eVCril} days a iveck,           .~o

             j_t   '•'0Ullin' t_ be                     for rr,e              i.lte.l·c.

    3               o.
    4               A.        I~y      office i_s ut l'elhum Roali.                It's tJ1e

    5        HeaUquartei~               florlh America bui_l_d;n'J Lor               l~icl1e1in

    6        Norll1 Arnerica.

                    Q.         You ilre Ll1e huilcling elocoVaTicalon Price                                                                    Octnbcr 21 , 2{) l 5
                                            c;rccnville, SC


                                                                                         l'ac;e 7

                         I would     {Je   tot.ally gLtcssing at above 1,000.

                  Q.     Above?

                        l'/hul about at tl1e Ml\RC Center?

    4             A.     Sume tYl-ie of r1Ulnbcr.

    5             Q.     Okay.      Kow ±ur ls the MARC Cenlcr from your

    6       place,     Irom your o±±lec ill (;rf'envillc?

    7             A.     Twenty 1nilcco;.

    8             Q.     Tv.•Anty ulllcs.

                         Would you consider bolh to be in Ciccr:v·iJ l f'?

                         Yes.

  11              Q.     Okay.      Mr.    1°ricc,    I   kind of jwupcci a       little

  12        bit and I        assumed you l1ave be::e

  22         a brief oveivicw of t_he rules.

  23                     We are her A like lf yo\l were ir1 a -- in a

  24         courtroo1n,      and yo1i do understand tl1u.L         1   right"!

  25              A.     I    do.



                                     Alderson R"JlorLing Coinpauy
                                          1-XIJO-l'OR-DEPO



                                                                                             MR 0619
Vaneaton l'Jicc                                                                  October ). !, 20 L'i
                                             Grocnvillc, SC


                                                                                       P.oqc 8

   1              Q.    You arA uudcl oath and y<>u kr1ow that,                 ri8             A.

    8             Q.    Your at.torney' s en tit.·! ed lo make oh-jHctio11s.

  10         If he wants you to nldke an oh-jecl.ion,              he ,,,i.l.1 13a.y it

  1·1       on ll1c record, arid we wi 11 "jusl give him a liltle

  12        t.irnc so hA car1 put it on the .record, then I ' l l ask

             Lhe next q11e'3Lion oc qi.ve tl1c answer.              Okay?

                  A.    Okay.

                  Q.    Tliat's "hOllL .LL.

  16                    You are not ct regi ..stf'red -- regi st.ered

  17         l'roi:el3Sional lY aneaton Price                                                                    Oolohcr 21 , 20 l 5
                                             Greenville, SC




    1             A.   TJ1u L 's correct.

                  Q.   Or in Iexcis'

    l             A.   That's correcl.

    4             Q.   Iind yon havo r1ever bRen">

                       That's coiroct.

                  Q.   (lkay.

    ·1      Professional E:r19lr1eer 2nywherc l11 the lln)ted Slctles?

                  A.   Thal's corrRct.

    9             Q.   OkLI.y.       Let's Vanea\on Price                                                                         October~J,2015
                                            Giccnville, SC


                                                                                          P.1gc 18

           your attorney i_n p_revaration for yoLtr affidavit?

                 II.   _1   di.d.

                 Q.    ()kcty.      !~ow   many times?

                 A.    r_   7             A.    I    talked witl1 i11\.ernal          Michelin attornAys

   B        ctnd cxlernal.

                 o.    (lkay.       WoulU you be kind enough to tell HLe

  10        Lhcir names·_>

                 A.    Nicole Bunt'cn, Kate Ilclm.

  12             Q.    Nicole Buntin'>

  1J             A.    B-u"·I1-t-i -n.

  14             Q.    Would you say ll1e namA ctqa_i_r,?

                 A.    Bunt.in.
  1"
                 Q.    )-l11ntin,     B-u·~n-e-t-i_-n?


                       No E:.

                 Q.    Okay.         B-u-n-t-i-11?

                 A.    Yes,      sir.

  20             Q.    Thank you so much, Mr.                Price.

                       And also Kale, v1hat_'s lier last name?

                       Helm.

  2J             Q.    'J'ha11k yoi.1.

  24                   And lhat 'A'O\Jld b8 -- are those \.t1e extern ct l

  25        attorneys or are those tlic internctl                  ,,,,u_   oxternal



                                      Alderson Reporting Company
                                           l "ROO·f(JR-lJbPO



                                                                                              MR 0622
Vancalnn Price                                                                         Oclobur 21, 1015
                                               Urcenville, SC



           allor11ey?



                 Q.     0\:'1y.     So Ni col" would be attorilCY --

   1       .internal atlorney,          Kate would be the oxlcrna]

   Ci      attorney?

     G           A.     That's corrGcl.

   7             Q.     Thank you so n1uch.

                        tlnyhody else?

                        In    prepc~ration            of tl1io; affidavit,    I     don't

  10       Lc·call a01yor1e cl.5"e.

 u               Q.                 Yo11 said, Luis,                spoke with them

           three or lour times.                     W.iLh ))oth thro::o or four tinlo::s

  13       or '"itl1 one more tha11 Lhe other?

                 A.     I    don't :cccall -Silecificully which one I

  I '1     tillkcd to more oL less.

                 Q.     IJ-Ld you         ·1        assunLc lhat with Ms. Buntin,

  11       yoci t.a l ked w.iLll her persor1cLlly"!

 18              A.     Or1 occasion,               certainly, yes.

 19              Q.     Well, would you be kind 2I10L.!gh to spe'1k

 ?O        J oudcr for the courl reporter?                       Sl1co is haviIHJ

 ?l        dilllculty hearir10 you.

                 A.     Certalr1ly.            ·1    will Lry.

  23             Q.     I    sometimes have Lhe same prob:;_cm.

  24                    llow many time,; do you think you talked to

  25       Ms. Bnn1..in or J--\11ntin .i.n preparatior1 Lor your



                                     A.lderson Repnrling Con1pany
                                           1-81111-b'Ol~·DEPO




                                                                                               MR 0623
V•ueaton Price                                                                  Octobe1- 21, 20 l 5



                                                                                    Page 12 ;

           ail.iciavit pe:rsor1alJy?

                 A.      Thi cc or tour.

                 Q.      OkcLy.   How lorH,J would tl1otJC take            would

   1       leost.,    le:C'" say th cit?

                         A fe-'li mi n1Jies to -five '"_i_nutes.

      6          Q.      What ciboui with Ms. llL'lm, liow ma11y          ti~e-s   do

    7      you il1.iri_k yon ,;poke wj th her?

    8                    'l'hree or four.

      'l                 \oJould that cill be teJe1ihoniL'ally'?

                         I do11 't recall.        Oc·ca.sior1u.lly 5'he':s .i.11 Lown,

  u
  12                     Okay.

  13                     ·--my recollection _i_s that would have been

  14       telcf'l1onically.

  1 :;           Q.      How long wrnild 1-:l1ose contacttJ would have

  16       lctste-d with Ms. Helm oil Ll1e phone?

                         Probably th8 same-; a few Jn.i.nutes to i_i_ve

  18       mi nut.es.

  19             o.      Okay.    Dici you -- d_i_d you cover everybody

  ?O       thu.L you spnke, attorney wise, concerr1ir19 your

  /'I      ali.i.davi t-''

                 A.      A,; I re-cil.ll tl1L' preparation of the

  23       afficla,,it, yes.

                 Q.      Thank you so much.

  25                     What. ahouL other iucl_i_vidua1 s will1-'.n the



                                   AlVancaloJt Price                                                           ()clobur 21, 1015
                                              Greenville, SC-




   l        co1npctny in preparation of youL ull.iclavit 1vithin



   3              A.   I   nay have talkccl w_i_th som'°'one in the

   4        specifi_cat1ons qroup.

   5              Q.   Who would -Ct1ctl be?

                  A.   I   do11'L recall speci-fir:a11y who w_i_1-hir1 the

            sper:ificuL.io11s group.

   8        so1nc JlUilil:icrs, and I may havfl talked w.ilh so1nebody t.o

   9        vul_i_datc nul'lbers a11rl sper:iticuL_i_o11s; that seems

  10        reasonable, but I         rlon't l1uvc a sr,ecific recolleci-:ion.

  11              Q.   Who would bG Lhct·L perso11 -chat. yo11 know ol?

  J2        Who rlo yon know _i_11 ·chc sr,ecifi_cati ons qronp?

                  A.   Oh,   Ll1crc are several people thuL I          know --

                  Q.   Tell me thei_r namf's, pleusc.

                  A.   __ ,, in speci -Fi c'1t:ior1s.

                       Carl" Wi nqate.

  1/              Q.   Carlo''

  18              A.   CarJ.u.

                  Q.

                  A.   Correct.

                  Q.   'llho else·:

  22              A.   ]_ don't: reme1nboL ur1ybody else in p?.rrcic;.ilar.

  23        It's ljkely Carla thul I wocild have talkerl •.o.

  24              o.   And whut       _i_s    Carla's group caJlerl?




                                  Alrler«m RLt>orting Company
                                             1-800-110ll-DEPO



                                                                                   MR 0625
Vancalon Price                                                                        October2J,2015
                                            (lrccnvillc, SC


                                                                                         Page> 14

                 Q.       And whal does that relalu Lo?

                          o;F}eci.i:icacions for tirus.

                 ~).      \olheru does Carl" h'ork?

                          At MARC.

                 Q.       Arid tl1e dep2rtnler1L dt MARC callccd Lhe

   6       SpRcificLlLiotl Depart:me11L?

                 A.       I   t>e J i RVR tl1ul ' s correct:.        I     don't kno,., the

   8       8xu.cl na1ne, b;it I would refer t o i l as Specifications

   9       Department. --

                 Q.       Okay.

  n              A.       -- or Speci fi catio11e; Group.

  12             Q.       Tl1ank you c;o 1nucl1, M:::.         J'ri 1itt1ir1 Michelin ecs.


  18                      llow long have you know11 \;arla?

  19             A.       Pro[,a[Jl y since 2007 when I slurled \;orking

  ?O        at MARC.

                 Q.       Okay.     All right.          And sir1ce you have kr1own

  22        Carla, hac; she always work in Specs, s1iecificillions?

  23             A.       To 1ny recollActior1.

  24             ()   .   Okay.     And you called her cor1curr1.i.r1g

  25        prRparill.i.on for thi.s u.ll.i.davit on thic; case, and Dn



                                      Alderson !lepn11iTig Company
                                           l ·800"F(JR -DLPO



                                                                                              MR 0626
Voneaton Puce                                                                                 October21,2015
                                                     (Jrccoville, SC




   1      th_i.9 .speci±ic case the tire tl1ul we're taltinq aboul

   2

   3                                               MR.    BULLION:      O))jec-::i on;   tor1n.

   4                                               THE: WITNESS:        It i .s,     and I inay

   ,,             have cal1ed l".Ar.                     Sl1c 01ould have bee11 u JJOrson,

   6              .i.£ I DeedArl ir1iornw.Llon on the nu1nbcr ol spec.s,

   '/             that person I                   "'ould have qone to.

   8     BY MR.        c;\Je::'-:RA:

                  Q.         So you' re not sure ii you called her"

                  A.         I    do11' t     have a sr.>ec.i.llc memory of talkiillJ to

 1I        her.

                  Q.         Bcit i f you d.i.d Lalk to somebocly,                     wOLLld that

 13        l1LlvO been 0Rr"

                             It    wou.l.d have tieen her re.l.ulcd to the

 lC>       r1umbers of spcc.i.ficat.i.011.s i.nvo.l.vod in thjs ilffi.davil.

 16               Q.         Okuy.           l\nyhorly el,;o, Mr.           Price?

                  A.         No,       not that I '1n

                  Q.         Okay.

                             -- aware ol.

                  o.
 21               A.         I'nL in the 1.egai               Deparl1nont.

                  Q.         Logal Department.

  /.1                        Sow many pAOf.>18 1vork at tlie 1,,,gal

  /4       Deparlmont, pl e2se?

  25
                  '·         Ilbo1lt     ~   0.



                                              Alderson Repu11ing Cocnp"ny
                                                    1-~00-FOIZ-Dfil'O




                                                                                                     MR 0627
Vancalon Price                                                                         Octobeill,201.'i
                                             Greeaville, SC


                                                                                          Pogc 16

                   Q.     And t_hey are            wl1at are they,   I n1ccccr1 _i_r1

   ,:      yc·neral:        would you g.ivo rne a sc.rrrrmcii:y oi tl1cc peo1>lt'

   3       that work t_here'>

                          They would generally he i11 Crccccnville.
   4               A.
                                                                                        '"
   5       c~~eenvi     l le.

   6               Q.     Ir1 Green vi 11 e.

                          Bltt who -- what urcc Lho_i_r -- what is tho_i__r

   8       ])ackg.rour1ci; are they la1oJyc_r:s, are thRy pciral18                A.     I do11't know.

                   Q.     Any of t.hRm"!

                   A.     I don't know ii uny of them are licer1,;cd.

                   Q.               Whut you're saying is that Lll'-'Y inay

 22        l1ave some -- tl1ey have education in engi11corir1g·;

 23                A.     Ye,;,   ll1oy l1ave engineering c!ogroes.

 24                Q.     Okuy.     Bu-:: you rlon't kr1ow lf a s:,_ngle one of

 ?'i       those iud_i_v_i_duals c:hcit works '-'1-' LJ-1ere in Mfl.RC revie,;



                                     AIJcr•on ltepo1ting Company
                                            1-800-FOR-DFPCJ



                                                                                               MR 0628
Vaneato11 Puce                                                                           Oclohcr 21, 2015
                                             Gree11,ille,   sr



    1      is a l i cer1scd or regi ste:rcd cr1gine<>r ar1ywl1cre i11 t.he

    2      Unit<>rl Slulcs?

                 A.    I don't know.

    4            Q.    Okay.          'l'ell ir.c the i1arnf's oi Lhe enq',11eers

    S      i-:bu.l work with yo'-' lr1 the            l,eqcil Dllpdrtment.

                       Mi chcif'l      Wlsc~1husen          cind Doug ::;J.aqh.
    ,
    .            Q.    You   I~'-'Y    l1ave to spe_ll Lhat name for

                 A.

                 o.    No,   the other 011c.

 10              A.    Good luck.

                                         MR. BULLJ(lN;               You' vc dE'f>OSf'rl hi"'

                 Lwice,      >1onld ll1ink you won_ld knov1 how to -- ho\\'

  J_ 3           to spell tl1e nam£>, 1irobably.

                                         MR. c;OERRA:            I'm sorry?

                                          MK.    BULLION:            You've deposed him

                 twico.

  :7                                      ~!R.   GUERRA:         Oh,     I   know, hllt the

                 court reporter u1cty r1ot know.
  '"
                                          MR.    MULLION:            W--i-.s-c-h-h-u-s-e··n.

  20                                      MR.    \~UE:RRA:       I    like Mr. Wlscl:husen

  21             " lot.

  22      BY MR. CUE:RRll:

                 Q.    So you sciid, Luis, thcit's ll1ree eng)nf'<>rs,

  ?4        thrc:c: p12ople thcit L>rc train<>rl as cr19ineecs in your

  ?!i       Legctl Departrr.f'r1t groc1p.



                                       AlVaneaton I'3              A.     I   don't kr1ow the exc;ct r1umber cf '1ttorr1cys.

                  o.     c;i 'Te m8 yol\r best shol.

                  A.     '[','18 l V8.


                  L] •   '''welvo.        Inclu,-Jir1g Nicole t_hat we Lalkecl

   ·1       about·:

    8             A.     Tl1aL's correct.

                  Q.     I11cludi nq Ms.           Foster'!

  10              A.     Yes.

                  Q.     She -- sl1c heads the g.loup, the legul grour>?

                  A.     Not tl1c Legal iJAparL1ncnt.

                  Q.     l-lnt Lhc legal qroup witl1_in ':he Legal

  14        Depart.l'lent?

  15              A.     Product J,i.nbiliLy c;roup.

  16                                        MR.    GUE.RRA:         Okuy.       Wi .9chhusor1,

                  _i_c;11't that an Alaba!lla -fau?                 I       thought thul his

                  kids went Lo Iilabama, didr1' t thAy'!

                                            MR. IJULLION:               I   don' L know ·whAre

                  his kids go to school.

  21                                        MR.    GUERRA:          We lalked a       lot ol

                  ±oolbal1.          I thir1k it was Alubama.                    MC!yb8 I'1n

                  ,.·rong.    Maybe I'm wronq.

  2~      DY MR. GUf:RR.ll.:

                  Q.     All 1-ight.            You said, r_,ui s, tl18rC' s abon":-.



                                         Alderson lleporti11g f:ornpany
                                              1-800-FOR-DC-PO



                                                                                                   MR 0630
Vanca~in   Price                                                                                 ()clobcr 21, 20 15
                                             ('~ ccnvi lie,   SC




                          Yec;h.

                   Q.     -- givo o_r take?

                          I   knovi LJ-1e exa,-,t. nu1nbcr oi en101ild   L1'<8.


  19         don't kr1ow if that.'s their Litle.

                   Q.     Okay.      f-low lor19 have you '"orkGd ul that

  21         dcpctLLment, Mr.        Price, please?

  22               A.     fli nee 2012.

                   C) •   2012.      Okay.       Al-1     riglll.

  24                      Now,     yo-,1 -- yon c'-111 yoltrse1 f on thal

  25         affidavil_,      job ti·tle,      a,; Senior Technir:al Adviser,



                                      AldcrsoJl IZeporting Company
                                           1-800-FOR·DEPO



                                                                                                          MR 0631
Vaneaton Price                                                                   (Jc1ober21, 2015
                                         Greenville, S(:




    l      rj_ght_.,

                 A.    'l'llat 's t.he tit'lC of the p0sit.i.011.

                 Q.    That's your jul> title,               rigl1L?

    4            A.    Yes.

    5            o.    I'lnd you l!uvc 11eld that potJ.i.tion .since 2012·;:

                       1 have.

                 Q.    Wh'lt _i_t; tl1e -- Mr. SlctgJ-1's joh tit.le?

    8            A.    Ser1.i.0L Technical AUviser.

                 Q.    Wl1'1L is Mr.     Wiscl1husen' s -job L.i.Lle?

  10             A.    Tcc.·hnJ_cal Dircclor.

 11              Q.    Do yoii '"ork w_i_th Mr,            Wiscl1t1ut;er1 directly?

                 A.    I clo.

                 o.    Would il be fair to cc1ll l1in1 yo11r buss?

                 A.    He is not iny boss.

                 Q.    Wl:o would J-,e your boss7

 16              A.    K_i_p Fostf'r.

  J_ 7           Q.    Ki[J f'oster.

 1B                    Does -- W.i.tJchhusen is tl1c boss of anyone

 19        wilt1in the cleµuLLment'!

                 A.

 21              Q.    Okay.     1s   anyl~ody      the boss <>i W.i.schhusen

 22        within ll:c department?

 23              A.    Kip )Vaneaton Price                                                                   Octohc.,- 21, 20 I 5
                                               Greenville, SC


                                                                                      Page 21

    1             A.   M.t:o;,

                       Mrs. t'ostPr is u lav»yer?

                  A.   She is.

                  Q.   Till right.            Wl1at about this lL>dy Carla




                  Q.   Paralcgctl.

    3                  Ilow many para.l E'Ogals clo we l1avp lJp thco.t:L' at



                  A.   I don't_ know Ll1c exact n11mher.

  .,,'            Q.   (~ive       me your best shot., please.

                       Six       o:::   so.

  13              Q.   All :::ltjlil.          Te 11 me, would you be kind

  14       enough to toll me, whcit_ is Ms.                     Foster --

  15       Mrs.    Foslcr's job title''

                  A.   Director of Lillgation.

                  Q.   D.irf'Octor oi Llligati_on.

  18                   And you tJald someth) ng <1boul - ·· wl-io is tl1e

  19       director of products Jicihi.lity?

  20              A.   I didn't say cinytl1i<1g about a director 0£

  2-1      products liability, J-,11t lliaL 1-iould be Kip,                 o;hc's head

  ??        of the yroup.

                  Q.   Clkay.

                  A.   'l'he Lititjulion Group.

                  Q.   'J'ha11k you so rnnch.



                                         A hlcT«Ht Rcporling Company
                                               1-800-FOil-DF.PO



                                                                                            MR 0633
VancaLon Price                                                                      October 2 J, 20 15
                                          Greenville, SC


                                                                                         P.ogco 22

                       'lihat yo1i're ,;uy.ir1g .is, Luis, t_hat'" i10L a

   2        L.il_l_e, director ot prouucLs liabilit.y,                  rignt?

   3             A.    .: 1,   in µreparation for t_hjs depos.ilion, did

  11       you have an opporlur1.ity to meet >1ith Ll1c olher



  13             A.    1 did.

                 Q.    How many t_imes?

  l5             A.    1 rer.all    two Liincs.

  16             Q.    l'ersonal 1ncclings?

  1;             A.        guess 1 WOllld say yes             c.c   tl1u.L.   1 don't
                       '
  18        kno'v ,,,ha,-_ yuu mean by "personal xnecli11gs."

                 Q.    Ti:1dnk you.       1,i ve.

                 A.    Yes.

                 Q.    \'/110 'NO\Jld be Lhc individuil,ls that you would

  22       l1ave met as your u.Llorneys on those 1i't8 mccti11gs,

  23        please"!

  24                   To1n Bullion.

  25             Q.    AnyJ-Jody el.se'?



                                   /\ lVaTicaton Price                                                                       Octobe1 )!, 201.\
                                              \-rrccnvillc, SC


                                                                                            P.1g~   23

                          At times,         Nicole Hunt.in was there.
      '           A.

                  Q.      Nicole,     your co11eaque --

                          Yes.

                  Q.           thul we talked abouL?

                          Al__l_ r.igl1t.     \\'hen d_i_d this personal_ meeting,

      6     the fi rsl or1e, took place, please?

                  A.      Monday· a ft.err1oor1.

                  Q.      This Monday ctfternoon,                so _i_1 Loday is t.l1e

      'l    Llsl, would t.hilt l1avc been the LOLl1?

                  A.      'l'hat's llins"?

  22

                  Q.      Anybody else presco11i other t_h2n you anci

  24        Mr.   H1illio11?

  25              A.      I   beli_eve Kai::o I-lcolm.



                                      Alders011 Reporting Con1pany
                                             l "~00-F(JR-UEPO



                                                                                                MR 0635
Vaneat~n   l'Jicc                                                                 October 21, 2015
                                              Greenville, SC




   1                o.      Was ulso Jive?

                    i\ .    Yes.

                    Q.      How long rliTAser1L,      plf>c;.se?

 2?                         Torn Bull i.on.

                    0.

                            Danean Slurino.

                    Q.      Tell me Ll1at aqair::,         pleas2.



                                       AldL>rson Reporting CVoneaton Price                                                                       Oct{)\lc,- 2 I, 2015
                                                 Greenville, SC


                                                                                          !'age 25

   1                      Dur1ca11 St11rino.

                 Q.       uanea11 <

   3             A.       Yes.

                 Q.       StuT'nci''

                 A.

                 Q.       Would yoLL be kind eno11gl1 Lo s1)el.1 the liltiL

           IldIBe,    fllRFlSe'?

   8             A.       I'nL i1ot SUTR that I               know the correct

   9       spel.l.i11g, Lut I woqlrl sµcll .i.t phonet.i.ccilly

 10        :i-t.-o-r-.i.-r1···0.

                                              MR. BULLION:        It.' ti S-L··u-r-i -n-o,

  1.2            I    tl1i:-ik.

  13      BY MR.      GIJf:kkA:

                 o.       Do you · - do you                   d.ic\ you know Ms.   SLltrino

  15       prior t.o i..l1ul meet.inq''

  16             A.       Yes,         rlirl.

                 Q.       De? yo1i know ·,vf1cre ShR >1orks'?

                           ~Oh8     works .i.r1 Chi.caqo .

                 Q.       :ihe works io Chi r:aqo Lor?

  20             A.        I }Jcl.ieve a lciw fir111 called 1hat.'?

  2?             A.       O'Hagan.

                 Q.       O'Hagan.

                          All       rigl1L.

                 A.        y" s .



                                         AlderNun Reporting Compnny
                                                1-800-fOR-DFPO



                                                                                                MR 0637
                                                                                     October 21 , 20 I 5
                                             (;rcenville, SC


                                                                                          ~age   26

           Q.       In Chica.go?

           A.

  3        Q.    Arid dld you have un occasion i:o Jncct her

  4    before or1       0L~1cr J~_i    chelin ccnts Mlcl1elin.

           Q.       Ms. -- vouuld you say it c1gai11, thf' r1unLc 1 so

       I earl remf'rnhf'I lL?

           A.

17         Q.       JusL tl1e last nurnc.

18         A.       Slur.i.no.

           Q.       Is t.hat Ms. or Mi:s. ·;

                    !    don't know.

           Q.       Okay.        Iill right.             So other than Torn Bullion

22     and Ms.   Stuilno, anyl-,ody else present?

23         A.       Kale Helm.

24         Q.       Kate H<>lm.

                    _7\nybody eltJc?



                                      AlVaneaton Price                                                                             October 21, /.015
                                                 Giccnvillu, SC




                 A.        MichFlel Wigg.ins.

                 Q.         Michae1- Wiygins,

                 Q.         Who i:i Mr.     \~iggins''


                 A.         He's ui1 attorney thul works j_n f'loridcc.

                 ~)'       Q11ilc Lhe powwo;,'.                        FO\lT cittor-IlL'yS e:nd

   6       Mr,   i'rice or' a meetinq ye:;Lccrday"?

                                          MR. BULLION:            (Jh-jection; ;:orm.

                                          'I"i!E WITNE',SS:       I     bL'licve t.licir

                 Nicole Kunti11          Wilt;    t11ere.

  10      BY 11R.       c;uv.RkA:

                 0.         So tivc attorneys.                Tl1unk you so mucl1,

  12       Mr.    l'ri.ce.

  13                        Ai1ybody e·1se tl1ul we may have 11Lie1scd out"!

                 A.         Not t"hat I     rocall.

  15             Q.        llny of tl1c -- youi: ot_her -- any of -- otl1or

  16        co-workers that work wi_th you at Ll1c Legal



  18             A.         Ne.

  19              Q.        Thank yo\l so much.

  ?O                        Did yo\l kr1ow Mr. W_iggins prior to t"his

  21       1necling?

  21             A.         '!   did.

  23              Q.        Did you work '"'th Mr. 'lligg_i_11s on otl1cr

  24        c·as<>s''

  25              A.        I have worked oi1 one case v1itl1 Mr.                   l~iggins,




                                        Alderson Ilepo1ting Con1pany
                                             I -800-FCJR-UEPO



                                                                                                    MR 0639
Vaneaton Puoe                                                                     Octobef21,20!5
                                             (;rccnville,   ~C




   1            Q.       Mi. W.iggi11s also i s " ' ' '1Llorr1ey out of



   3            A.       Tl1a t' s CVaneaton Price                                                              ()clohcr 21, 20 15
                                         C-rrccnville, SC




   1       prPparaL_i_on for thc: ctifidavit, rc::Caterl to bc.:Cnrepar'1tior1 for thi.s.

                 Q.    Or lor the '1fi:.i.davit"!

                 A.    A.:.i.i.davit.

   8             Q.    Or the deposition'!

   9             A.    Or to tt1e dcposit.ior1,             correct..

 10              o.    Anyhorly Lhat v1orks ir1 the Chemiccll

  :1       Laboratory for M.i.cheJ in pICf1:1ring fornLulations"'



                 0..   Any chemical cr1g.i.neer, licensed chemicLll

 11        en0ineeI?

 15              A.    Preparation for this''

 16              Q.    For ai:i:.i.davit or depo.

 "! 7                  No.

                 Q.    Okuy.     llnyborly Ll1at is Arl"juc;Lment 'l'i re

 lY        Inspector Lll Michel.ir1 --

                 A.    No.

 21              Q.          in picparation for Uepositio;1 or

 22        af:tido.vit?

                 A.

                 Q.    Anybody that "'orks for '1ny oi the J)esigr1alcd

  25       Return Cenlcrs for Micl1clii1·1



                                  Alderson Reprirling l'ocnpm1y
                                        1-~00·FlJK-llEPO




                                                                                     MR 0641
Vonoatun Price                                                                        (Jetobe~   /.l, 20 l 5
                                            G1eenville, SC


                                                                                          P.ogc JC

                 PrPparation oi

   ')       Lile Flf±idavit or the dcpo.si_tiotl th'1t was a Lire

  10       spector or ti_r:c veriiier in Lhe productior1 lines?

                 A.         ara not_ ±urai]iar with tt1c t:erm "tirA

  12       spec Lor."

                 Q.     'I·110Sf1 guys at the [l.specl Po.st.

  14                    I did 11ot.

                 Q.     Okay.      C.1i'lSS Spector,           I   tl".ir1k that's thP.

  16       t·erm lhat you guys use.

                 A.     YAs, yAs.        I did riot tcilk with ur1yonA eJ.se

  18        in Class Spector in prP.parcttion.

  19             Q.     Thank you .oio 1nuch.

  20       ML.   l'cicc.

                        Anyl~ody    in tl1e ]lesigni11g Dcpart.mAr1L?

                 A.     No.

  23             Q.     M:r. Nortt1iup?

                        Ne.

  25             Q.     Mr.   G"rucr1hol z?



                                    /\ ltlcr,on lteporling CornpOTI}'
                                          1-800-F(Jll-DEPO



                                                                                                 MR 0642
                                                                                (Jctobcr 21, 20 15
                                     Greenville, SC-




         A.    Ne.                                                                  "" '        1:

         Q.            of t_he de3igll2L.J ol Lhl8 2pcc1 fJ              ~   tire

 3   l_r1 1)reparati on for the dcrJoe;ltion or the affidavil,

 4   did you specik to any ol Lhcm?

 5       A.

 6       Q.    All Lighl.           Did you hcive an opp0Llur1ity to

 7   look at t_l1e Lire itsel.f, t_he 3nb-ject Ll:r.e?

         A.    I have.

         Q.    Okay.      1/hen it was here?
                          1




         A.    Ye.s.

11       Q.    Vaneaton Prico                                                                         Octobe121,201'i
                                               Greenville, SC


                                                                                          F.og<0 32

   1                                     MK.      BULLION:          Don't 2nswer Ll1at.

                                                                 l:\aseri on"
                                         ''·      GUt:RtlA:

                                         MR.      BULLION:          l'rivilege.

                                         MR.      GUERR..'\.:    W'1ich privilege?

                                         MR.      BULLI!)N:         Work proUuct.

                                         MR.      rour~kkA:      l-li1ich f>rivilegc•! He

                 js not. en ullorney.

   8                                     M,.      8\JLLION:         Work prodnct..

   9
                                         ''·      CUE:RRA:       l'lll r1ght.

  I0      HY MR.      CUERRI'I:

  I1             Q.       l'lre you goC.r1g Lo follo·.v the inslructions of

  12       your attorney?

                              em.

  14             Q.       Okuy.       How Jonq did yoLL yourself look '1L



                 A.       Probably 2n l1our or two.

                 Q.       Okay.       Did you yol1rsel f unwrap il?

                          No,     I didr1' L.

                 Q.       L.Jid you yocirse l f video taf>o it?

  20             A.       I   v.idcotar,ed the 1111p'1okir1g of the                  u11U Lho

  21        rer:er-,tior1 of the evidence,               I   did.

                 Q.       Okay.       IJ.id you yourself took r10Los?

                 A.       I d) d not tuko notes.

                 Q.       Nr1w,     t.ho --

                          1   w'111L Lo r1lease cl arii:y that.



                                       AlderNon Rcporling lompm1y
                                              1-~UO-FOIZ-D.FPO




                                                                                                MR 0644
                                                                                       (Jctobcr 11, 20 15
                                         Greenville, SC




           Q.       Please.
                                                                             ·--   --- __ , ' ----
           A.       I I I HLciY.                                             ,_ "'·'='[-' L.LC


  3    in lerms of the ti          TA    is l1cre, wi1at camf' w.it:h it,

  1    µicces and :;-iart.s, whAels 1 ior exampl R,                   c;nVaneaton P1ice                                                                          ()clubcr 21 , 201 5
                                            Clrccnvillc, SC




   1                                     MR.      RUl,l.f(JN:       It l1de; 1nore to do

                 >1ith th8 lact that we llaven' t ues.i.gr1ated f'Xp8rts

   3             yet --

                                         MR.      ClJE:RRA:       That's okay.

                                         MR.      GULLION:          -- and yoll 're 110L

                 erotitled to know wllo                 Oltr   experts are.
   ,
   .                                     MR.      GUERRA:         I'm   not goi11g to

   8             fight. you or1 Ll1c{L !"::ere, for sure.                  I'1n not

   9             waJving ur1y objecti.ons t.hat I l1uve, !)Ure

                 ob-jec:L.i.011 fl'Offi an arqumer1t slar1cipoint that I n1uy

                 1nu.ke, bllt I respRct. wl1uL you're saying and I'1n

 12              r10L going to 'Naste Lime tociay ber.aqs8 o± your

 lJ              objections.

 14       BY MR.      (01JO:l!.o{A:

 15              Q.         So li I   were to asi;c you, Mr.              Price, givP rn8

 16        all   your r10Les of your insp8ctior1 oI the tire, you

  17       ,.,ould secy, Luis, first,               I    llclVY&rlCHLOll Price                                                                      ()c~>bur2L2Ul5
                                                 \-rrccnvillu. SC




             inspect.i on'?

    2              A.    'l'haL   ''3   correct.

    J              o.    On ur1y days i t ,;as here _i_r1 so,1tl1 Carolinu?

    4                    Tl1uL 's correct.

                   Q.    And i t was -- '"here 1.Jas it locr.terl, the

    6        tire?

                   A.    lit MARC.

                   Q.    At MARC.

                         \'Jithin 1vhich depart.ment at 1'1ARC?

  10                     '1"he L.iL.igation c;roup ha,; u room at MARC ±oi

  11         that purpose.

  l7               Q.    VldS it in a            room,      like an office''

                   A.    I    v1ouldn't cor1sidc.r it an office.

                   Q.    What. >1ould you call it"!

                         We would .rcie.r to it as The Ld)).

                   Q.    'l't1e Lub.        Okay.

                         Tl1t.i.on

  ?:i        Deparlrncnt, so occcisior1ully I                       go thf'l'.f'.



                                         Alderson Reporting Cnmpa11y
                                              l "800·F(JR-DEPO



                                                                                             MR 0647
Vanoa(on Price                                                                                      Oc~lhcr21,2015
                                                      c;rccnville, SC




                 II.       'l'hcit 's correct.

                 Q.        All right.                woo
                                                  Mk.    GUERRl\.:        Wo\lld you object to

                 the quesL.ion, Tom,                     il    ~   asked hi1a how ntany people

                 ,-ireser1L?

                                                  MR.    BULLl(lN;         'llher1 he inspeclcd

                 it?

                                                  ~!R.   c;111·:kRA;

                 looked cit            1:l10    tire.

                                                  Mk.    BULLION;          No,    r10.

 11       BY MR.       (;lJERR".:

  12             Q.        'li'l1cn you .looked at t11e tire, how many [_leof>le

  13       1-lere pICt!Cllt in the room?

                 A.        To my kr1owlcdge, lust 1tLysclf.

  IS             o.        (Jkil.y .      .l\_'ld if     I    --   il I    -- if I'111 golng t.o

  16       press yo1i on your notf's,                         all I wi.11        fir1d .i.11 your

  1·1      notes is tlie logi.st.ics                     oL    Lhe arrival ol the t)rf',

 18        ri ghi-:?

                 A.        That's correct.

                 o.        J will gel the videotclp.i.ng of the un[Jack.ing

 21        ol Lh.o ti rf', pa.cl of yo\lr ti.le?

  22             A.        There .i.s a vi df'otupc of iinpack.ir1g.

  2J             ()   .    J\.1ul do yoii do tlic same on tl1c packing and

  24       sending .i.L out, do you

  25                       That's co:crecl.



                                               A!dersou Rc11orling Con1pany
                                                    1-~0U·l•OlZ-DET'O




                                                                                                           MR 0648
Vm1eotttll Price                                                                     (Jctobel' 21, )0 I 'i
                                                 Grecnvillu, SC




                   Q.   Do yo11 also v.ideota1ie it?

                   A.   I Ju.

                   Q.   Anri you ulso writ                                                                                 Oclnhcr 21 _ 2015
                                        Greenville, SC




            Q.      '{ou don't hav2              you c!on 't_ havo ccny law



 3          A.      That's r:orrecl.

            Q.      Jill Ti qht.

                                                                    Cotil rl '"" go oll

            the rer:ord?

                                     MR.   (;UERRA:        Yes.

 8                                   'l'Hf: VIDEOGM?_l-:lER:        l~oing   oI£ the

 9          video record at. lU: 02.

10                           (A re,cess was taken.)

                                     TllE VIDEOGRAl'l-ll!:R:        We. are going

12          back on the video record at 10:11.

lJ   BY MR,      GUf:RRA:

            Q.      Mi.     Price,    so if I --          j_f   1 go 1-,ack ccn<1L 's corrf1cr:.

21          Q.      Thank you.         And by "noL.f1," I 1ncar1 anything

2?    thai:: you wrote rlo,;n or Lhat yon typed on your

?1    co1nputer; you rlidn' L cio any of thul, right"!

            A.      (Jther l.l1clr1 the informalior1 I told you                 al~oul

25    Ll1c receptior1.



                                AiVru1eaton l'rico                                                                                 ()clobcr 21, 2015
                                                   Greenville, sc:


                                                                                                     ,, ,e ,,    I
    1              Q.        'i'l1a11k you so mu ell,

                             LJ.id you -- so would ii:: J-,e fair Lu ""Y                        lLdL



    3        yon we:r.c -- can               ass\llnC or             j   s it 1rite aJ1y olher notes?

                   A.•       I     want to make tJurc I 1.1e 1vrit1-cr1 about tha-;: tJubject t_i re?



                                           ,\ldcr;on H.epo!ting C~lnpaTI}'
                                                 1-800-FOR·DRP(J



                                                                                                          MR 0651
Vaneaton Price                                                                            Octnh.,- 21, 201 s
                                             {Jrcenville, SC


                                                                                              Page 40

                 A.        When Lhc tire is rev_i_cwcci vii.th the

   ;:      attorneys.

   J             Q.        Okay.     Okay.       All r_i_ght.

   4                                     MR.     CUERM:               assunte Lhat yoii

                 cb:j eel to my quesL_i_ons on this area?

   6                                     MR.     BUL\, I (JN:        It you're goinq lo

                 ask ]1_i_rn for a l_i_st o-:" notes cuid discussions w.iLJ-1

                 expert_s or 1-uwyers,             ! 'rn go_i_I1VancatonPnce                                                                   ()ctobcr 11, 10 15
                                             Greenville, SC




                      Tl1u L ' s COTrAct'

               o.     All righr..            Ilow rrtany paqAs do you l1ctvte uI

   J      nor.As illlogether':'

   4           A.     \~hat    notes?

   5           o.
               I\.    With regu..t:ds to the subject tire?

               Q.     'l'hat' s correct..

                       I   do11' t    kllO\'I.

   9           Q.     C.ivc me yo1ir b1 mar1y oI those "'ou.ld Le pack1 nq u.r1d

 I3       Llll]JdCkinq'?

               A.     I    wouldri't r:onsider Lhose pciges;            Lhey're

 lC>      entrif's i11 " log.

 lG            Q.     I'm sorry?

 17            A.      I   wo1ild nol cons)der those page.s; they'             LC


 IR       er1tL.ics in a log.

               o.     Okay.          So the -- ,;o Lhe not.e

 ?4       noles 0£ conversullons 'vi-c:;1 youL attorneys?

 25            I\..   'l'ha'L 's correct..



                                      A ldcrVm1entnn Price                                                                       October 21 , 2D 15
                                            C-rrocnville, SC


                                                                                         Page C?

                 Q.       Ten µuges.        T11ank yull so TI\UCh.

   ?                      All   right.      Did you ·--

                                         MR.   G1!E:RRil.:     Torn,   you did suy

                 tliat,      Luis,     don't wLlnt yo11 Lo -- l '1n goi11g to

                 instrucl him nol to unsweT questior1s that .relate

                 to cor1vorsatio11s witl1 attor11oys arid experls,

    I            r_i' ght?

   8                                     MR.   BUl,LION:

                                         MR.   (~l)J.:RRil.:   So I'm o:ily askirig

                 oilier people prc::sent.              Do you hav"' a prololeiu 1;i th



                                         MR. DULLJON:           I   don't understand

                 what you're asklnq.               Ilsk Lhe qi1eslion -- ask the

 14              q\lesllon arid I •1iil

 1'1      [\'{ MR.    GUERRA:

                 Q.       'llh811 yo11 -- dJ_d you spe,-:lk wi.th unybody abont

  17       thA c;ubjAr:t LirA oil1er thun thA expert:; or the

  18        attorneys?

 19                       Not to my recollection.

  20             Q.       Okay.      Ilnybody else, Mir:hVancalun Price                                                                     ()cluber 21. 2015
                                            C~-ccnvillc,   SC




                 Q.   Okay.     A11yLody at thA heildqucu::ters'?

                      Not tlli.11-    I   .::ecaJ 1 .

   3             Q.   Okay.     A11ybody of youi co-workers that is

   4       not an attoir1oy within your Li ligation ilf1part1ne11l?

   s             A.   Nol Lhat

   6             Q.   Arid you unrlf'rsti.lt1d Ll1at            I'm r:alki11g   afJOUt

   7       the subject tire,          rigl1l?

                 A.   I   do.

                 Q.   Al.l   rigl1l.       I\.ny -- 2ny            uny e-mails or

  10        lc.xt me.s.s2qes wilh a.J1ybody t.'1,,t 1-S not an attorney

 11        regarding t!1is subject tire?

 12              A.   Nol that            recali.

                 Q.   Did you review u11y document.s in preparation

  14       ±or ll1.is derio.s;ti.on?

                 A.       revi.ewrod nty affidavit.

                 Q.   Anything else?

  11             A.   I :i.ev.icwed a /Olll IO



                                     Alderson Reporting c:nmpany
                                          l "~00-F(JR-DEPO



                                                                                            MR 0655
VmieatonPnce                                                                    Octobe1 21, 10 L'i
                                       (Jreenoillc, SC


                                                                                    ?.1g.

               Q.    But yoci have a copy av'1ilctblc?

               A.    I l1ad a copy availublu,             yes.

               Q.    Anyth)nq el3A, Mr. Price?

   8                 "l"hat.'s all tl1aL I .Lecall.

               Q.    All rigl1L.      Ar1d that would have l'""n wl1Vancalon   ~rice                                                                             ()ctobor 21, 20 15
                                           C'ncenvillo, 8C




                   Q.    llkay,     Did you          j   s t.hAre u JJCrson -- wher1

   2         u disco the

 22                notice setling ocit t.he casetl.

 2J                                    ME.    \~UERRl\_:     No, I rnecin,      I    l1ctve

 24                never seen your respontle but, yo1i know,                    I     Lake

                   you:;: wosd for it,       bul         1;]1en rl.i d you do       _j_ t?




                                    Alders011 Reportil1g Cnmpany
                                          I"8GO·f(JR"U!JPO



                                                                                                      MR 0657
Voneaion Price                                                                            October)l,2015
                                           Greenville, SC.




                                       MR.    GULLION:          YestRrrlay.

                                       M8.    JJU.L.LlON:       oh, okay.

                                       MR.    BULLION:           I    ""'   11 ±oiward i t to

                 David.

                                       MR.    GU!o~RRA:


   6             H1it. t.hR reu.1.i.Ly is that,          you kr1ow,           the affidavit.

   7             is aboul       Lhe cliscoVRTY rRcopor1tJCS, and that.' s wl1y,

                 you k;1uw,      I am Rnt.it.led to ask questions aboul

                 .i.L, but --

                                       MR.    BULLION:          Yo1i' re er1L.i.Llcd to

                 ask CJlJf'st..i.ontJ u.bouL the affirlav.i.t, x10 4uestion.

  12             J-lut. ,.,hen you gel into t.he procetltl oi us

                 rRspond.i.119 Lo your rli s,-:overy Lc4uests or t.he 'Nork

  !4             dor1c Lo look for rlocumer1ttJ or any of t.hat.,                        tl1u.L' tl

  1s             r10L permitterl 1lnrler TcxutJ law.

                                       MR.    GUERM:                 -- l     di,;u.grcc w.i.th

                 you J-,ut.,    you kr1ow,    I   -- yo\l kno,.,,            you 1nake an

  18             ohlRct.ion.       I'm sure yo1l're goi11g lo al"Jide

  19             at,ide by Lhe object:ion 0£ your attorney.

                                       'l'Hf; WITNESS:          I     am.

                                       MR.    CTJERM:         (lkay.          I '1n nol go.i.01g

  2.2            to arguR about il here,               tor surR.

  23      BY MR. r.;11e:kRA:

                 \)   .   Mr.   Pr.i.cc, other t.han tllu c1LLorneys, ';hen a

  25        l'.E'CJllest. :tci dochlilentation liku Ll1c plair.ti.ff.s dia on



                                    AlVaneatou P1iee                                                                            October 2 l, 1015
                                              Greenville, SC




    1      this cusc cow.es into yo1o:c o1£ice,                       is tl1ul   il   Senior

    2      '.l'P.chnicc1l _7\dviser or ar1ybody else tllat is not an

    3      attortl'-'Y or a p2ralegul that is 2ssigr1"d to respond

    4      to Lhat discovery?

                                          l'iR.   BIJl,l.l(JN:      Do11't answer thul.

                                                                   Okay.

                 oh-jec'Cion,      Tom?

    s                                     MR.     BIJLLION:         Yes.

                                          MR. CUERful:             Okay.

  1 [)    HY !1R.     GUE RM:

                 o.      And do you uncierstand that my question is

 12        rolatec! to nor1-logal attorneys o.i: [Jaralegal s; you

 13        ur1cJerstand tl1uL,       right?

 14              A.      I   do.

 15                                       MR. CUERM:               And youi oDjcction

                 slands",'

                                          MR.     BlJJ,I, I (JN:    Yus.

                                                                   ·1ou make -- okily.

                                          MR.     1-lULLION:        Everybody i11 Ll1c

 20              1,eqaJ. Department thal doos tl1_i s wor'zs 1or the

 2J

                                          MR. GIJERkA:             Okay.

 23                                       MR.     BIJl,'1,ION:      They're a11

                 reprP.sentutiv"s          ot la,vyers.
                                          MR,     (;\JERRA:        Okay.



                                     II IJcr.>OV•ncalon Price                                                                                   October 2 l, 20 15
                                                 (]rcctiville, SC:


                                                                                                      ,.,. •R    I
          llY MR. c;Uf',kkA:

                 Q.      Ts --      1-S    ar1ybndy -- wllcr1 a reqiiesr: 1-ikc cnis

     3     comes in      T.hL>\_   is non-lf'qal,              no lawyers,               no

     4     paraJeqa1s, ctnd do'l't f've11 wo.ck in the 1egul

     c;    rlepart11to11L t.hat i.9 tciskod with obt.aining Lhco

     6      infoi1naL.ion'!

                                             MR.    BUL1,ION:            Dori' L answer t_hat.

                                             MR.    c;ur:RRA:          S Li.lllC   object.ion, Toin?

                                             MR.    J-\U f"LION:         Yes.

                                             MM.    GUSRFA:            Thank you.

 11       BY MK.      CUERR~:


                 Q.

  11       pl'1ir1Li::::fs, Wf'Tf' you Ll1e [Jer.son assigr1uL     a;1y of the -- ilny of

                 t-_he -- wl:1ett was rlone to respo11d to your discovery

 23              requVaneaton Puce                                                                                           October 21, 20 L<
                                            Ureenville, sc:




   1                                   MR.       HllLLION:            Okay.

   2

                tl1u.l?

                                       MR.       GULLION:             Ye.s.

                                       MR.       GUERRll:           On the            CJilELC    )Jasis"!

                                       MR.       BULI,l_ON:           Yes.

                                                                    Tflork JJLOduct,

   8            at.t.orney-c_i__l_cn t riri vi 1 eqe?

   9                                   Mk.       HlJLLION:            Right.             And tl1e

  10

                                       MR.       CUERRll:           Okay.             Tl1ar1k you so

                much.

                                       Can I get ynu cooinc waler·?

                                       THE       \~I   'l'Nl',SS:     My bottle's down

 15             there.      I don't JCRRd it r_i_gl1L llOW but -- I'in

                okuy.

                                       MR.       GUERRl\.:          'l'oTJ1,        ""'' we yet that

                v.•ater -fr;r yo11r lll'-lrl.          -rha11t yo" so n1uc;h?

                                       MR.       BIJl,J,1\lN:         llcrc's yollT wcttflr,

 20             my man.

 21                                    'l'HF. WITNESS:                Tl1a11t yoll.

                                       MS.       CUERfu71:          r;ood move.

                                       Ar8       }99      going       c.o drink            _j_   L?

                                       TI!E      'li'ITNt~SS:         1    il!TI •


                                       MR.       c~ur:kkA:          We'    _l__l_    stop H           foe   ~




                                    AlVancaton Price                                                                        ()ctohcr 21 , 2015




   1             second so we don' L clo a Riibi o.

                                         'l'Ht; WI 'l'Nr.:i:i:   I;n1 J__i_ne ri_ght now.

   3      BY MR.      c;ot~RRA:


   4             Q.       All rlght.         llid you wriie your affidavit?

   5                      I dld.

   6             Q.       ·:Jkay.     'l'hA af±idLLviL was \Vrit_t_en by

   7       yourtJolf; you typ"d il ouL?

                             wo1ild S'-'Y Ll1at tl1erP \;ere purls of this

           Ll1at 1 did not type.              J\nd    I   was qivci1 a framework.

  10       Bllt I d-lVanc"ton .Price                                                                           Octohcr 21, 2015
                                             f'-rrccnvi I le, SC




   1        V"ucoton Plice                                                                                  Ocloh~r   21, 2015
                                                Greenville, SC




                 A.     ~o1'tc    of wfi)r,h or1 i:1ore camA fronL                i~tJ.   i-itel,11.

   J             Q.     l\.n en            A   L.iro       bu~1der.
                        '
 2u              () •   ·r11al' s right..

 21                     You've nevf'tr boon                A   cl.as,; c;peclo.r?

 22              A.     That's corrllcl.

 ?3              Q.     You 'v"' nevc.r: been              ~   r;1l'b"r Iormul at.or?

                 A.     Tl1cit's correct.

 25              Q.     You'vo never )'JVunea(on Price                                                                         Octobc1- 21 , 2015
                                                (lrtcrJville, SC


                                                                                           rage s:i

                 A.       I   don't kr1ow what the Lcr.n If\eans.

                 Q.       ('.hf'micul cngi_DRRl'..

                 A.       I'm u. cl1cmical           f'ngi11ccr.

                 Q.

                 A.       I 'El a       degrf'Rd cJ1c1n_i_cal enqi.ne8r.

                 Q.       You' re no" liccr1sed as a Proicssiona l

   7       Ji


  _14      Michcilin' s ti res?

  I :,           A.           don't LCcogni zp thul                Lcrm.

                 Q.       Hut you have never bccr1 one,                    ri.ghl?   You

  11       don't t.2st?         You never teslcci the l,'l'X M/S f)rior to

 18        its releutJitlVancal"n Price                                                                                    October 21, 2015
                                                        Greenville, SC




                  Q.           You didn' r wr: te tl18 atJpcct speci fi cationtJ?

                  A.           That's correct.

                  Q.           You didn'-;: wrilo Ll10 technical                    notes?

                  A.           That.'s correcl.

   5              ~).          You didn' L ctuthor or write the tire

   6       non-r.onforming µ.roccciures"?

   7              A.           Tl1a L ' s correct.

                  Q.           You didn't write <>L uull:10.r Lhe genera]

   g       pi.i.r1c.i.plc&?

                  A.           That's correcl.

  n               Q.           You didn'l wi.ilc or author the ildjutJLracnt

  12       clata C<>des?

  n               A.           Tl1a L '   ti   correct.

                  Q.           You didn't S<>n Reporting C'orupm1y
                                                      l-800-FOit-DFPO



                                                                                                          MR 0666
Vm1oottH\ PJice                                                                          Octohcr 21. 20 l 5
                                                    Circctovilk, SC




                    Q.        You d_i_dn'L write or ci1ithor uny ol the

    )       cirl"justrce11t dala manuals ot MJ.cheli11i

                    A.        Tl:1at' s correct..

                    Q.        YOll clidri't ?llthor or wr_i_Lc any           ot t.hf'O tire


    6               _7\ -     1   'TJ1   not suie I      know •,,;J-1at --

    7               Q.        'l'h"' tire _i_rltJf1cctio11 pcocerlurf'Os for      Lhc

    8       adj1istmf'Ont dutu              tldl~ples.


                    A.        CorrccL.

                    Q.        ·1ou didn't writ"' u11y ol Lll'-' Micl1elin t-ir"'

  11        li1n_i_Lcd warranties"!

                              That's correct.

  1J                Q.        Yoll didn't dccs_i_gn tl1e l.TX M/S tires?

  14                A.        I    did J10L design the l!l'X M/S Vaneaton I'rice                                                                            October 21, 201.'i
                                              Greenville, SC




    1             A.    'l'hat's coirccL,

                  Q.    You are 110L one of them,                     right-?

                  A.    Tl1al' s co.:rect.

                  Q.    M_i_cl1clln also has rchemists ll1al do chem

    5       stock 101-tr.ulations anrl ,-ubl-,er forn1ulctL_i_or1s,                  ri'}ht"!

                  A.    I don't kno1'1 what tl12ir bcm?

                  A.    Not. personully.

  15              Q.    IJo you b1ow Lhclr names?

                  A.    Fo:c1nu1-alors for what.·!

                  Q.    For skim stock or for                  rubl~cI.


                  A.    For 1;J1a\_ r1ibber''

                  Q.    L'T'X   M/~:;   tires?

  20              A.    l,'l'X M/S l_i_rcs have dozens of                 r'Jj   fferent



                  Q.    I LLnUcrsta11d.            This sub-ject tire.

  2 :J            A.    -- that are fo,-mulated by UllfC'rent people.

                        I   don't know the ±ointulalors in 2001.

                  Q.    Tel 1 me the r1a1ne ol dllY formulator t.hi'it yo11



                                        Alderson Reporting ConVone"ton Price                                                                           October 2 I , 21! l 5
                                             G1ecnvillc, SC


                                                                                              Page 57

   1       kllO'N herf' t:.1iir: work,; on LTX M/:J

                                        MlZ.    l:IULl,JON:         iou; rco ictlk.ing abonr_

   3             the 2001 ti1ne frame or ,;hat:?

                                                               Ne.         Just for the LTX

                 M/S line.

                                        'l'HE WITNESS:              I    don't kno,; t:hco

                 names o-f thf' -for1nu_i_ulors that •,;-orked on tho
   ''
   8             formulcis and tho compounds                  i11       r.he LTX 1-i110 --·the

   9             l,'l'X M/S lino.

 10       RY MR.      (;UERRA:

                 Q.      AnyLhing.

 12              A.      Not that.        recill_i_, 110.

                 Q.      They' rf1 stii_i_ 1nu11lLlactured today,                 right?

                         'l'hPrf1 may   De     u11 LTX M/.S tirf1 manu±uclurcd

 15         today,     bllt_ i'1n nol certain of t_hat_.                   Thul l_l_ne is --

 16        i.s gAnArCLl_i_y 110L in prod11ct.ion toduy.

                 Q.      Tl1c LTX M/S/'!

                 A.      There is a       l!l'X M/S2.
                                                               0




                 Q.      Do yo11 know ur1y ol Lhe form11lators or Ll1eir

 20        identi_ty·:

 21              A.      Not spcclllcally.

                 Q.      Nol a single onA?

                 A.      Nol tb_at COffiAS to mir1d Lor the l,TX M/S2

 21        1ir10, no.

 25              Q.      or the 1.'l'X M/S Lire line'?



                                     Alderson IZeportillg f:cm1pany
                                          J-ROO-FCiR -O!oPO



                                                                                                    MR 0669
Vaneaton Price                                                                   OcLobel'21,20I5
                                          Greenville, SC




    1            A.    No.

    ?            o.    l\ll right.       wnat     aboii" r:ir" builders?         TL'll

    -'     '1\e Ll1c name of anyor1" tl1at worked on the l,'l'X M/S

    4      lir1c.

    5            I\.   I dor1'L know the nu1nc of the t.ire builder

    G      I.hat I kno'" wo.r:kcd on t.he LTX M/S Ji nA.

                 ().   Wl1uL about. -- M.icl1clin has             clu~,;   spectors,

    8      right''

    9            A.    In the planl Lhere are clutJtJ spectors,                  yutJ.

                 Q.    You are r10 L one of t.'1en1 cuid you've never

  ll       boc11 one of thenl?

  12             A.    J   t1avc not been il c1ctss o:pector iI1 "pla11-C..

  u                    Arid dlcJ you know lhc name of u11y of the

  14       cl ci.ss s8clors at 1Jotha11?

                 A.    I do01' t   r8cu1l the name o± a clas.s speci::or

  1 fi     nt Dolhan.

                 Q.    Micheli11 also has ad·jutJLment data

 13        l11spect.ors,     riyht"!

                 A.    Tl1at's cocreVancolon Price                                                                    Octohcr 21 , 2{) l 5
                                             Ureeuville, SC


                                                                                       l'"qe 5'9     j'
                  Q.      \Jkay.    Mic:1el in al,;o has employee,; Lhat

   L       write and sel lortl1 rnFtn11taclur..Lng desiqn u11li desig11

   3       processes,          proced11res and lochniques fo:c lho L'J'X M/S

   4       Ji ne;      you uro not one oi Lhe1n·!

   5              A.      I    don't think lhere are aIJy c;uch docnment,;,

   fi      as I     ui1dcrstoorl your l(Uestion.

                  Q.      My fau_it.

                          Mj   r:he_iir1 has employootJ Lhat write arid set

   9       raanl1far:t>irir1g anci desiqn µrocosses,                pror:edurcs anct

 10        techn1'q11e8 lor tbe          l,'J'X M/S lir1e,      right?

 11               A.      I    a1n not '1waro of any doc11me11ls that Fire

 l?        speciiic to th<> L'l'X M/S li11e.

                  Q.

                  A.      'l'hose Ly[JCS of docu1nc11ls are used on ull

 l.'J      Lire lines.

 lG               Q.      'l'J1aL's righc.

 17                       You do i1ot kno\Y the skim cotock £or1'.lula for

 1G        t.hi:o tJubject t.i re,       right?

                          That's correct.

                  Q.      Yo11 -- bl\t ther"''°         lolks within tl1u company,

 :22               A.

 23        licive access to thFtt.

                  Q.     l'lnd what         who \Voulrl thal be?         WJ-,o would

 /'i       thutJu people he?



                                      AldeJ «rn Reporting Compony
                                           1-~00-l'OR-D"F,PO




                                                                                            MR 0671
                                                                                  ()clobcr 2 l, 20 15
                                       G'reenv1lle, SC




          A.      Pcople _i_n t_he coinrJounding plant und

 ?.   r.ompoundCLS.

          Q.      Could yo11 repeat that'!                  I   couldn't liear you.

 4    I apologize.

          A.        sa.id people in t_he co1upounding j"l1ant or

 6    ecmpocinder.s.

          (l.     Where _is the r:omµour1d_ir1'J plant l:icalcd?

 8        A.      Tl1erc are severu.1.

 9        Q.      Is there one 11ere in                  L~rRRnvillc?


          A.      There is r1oi..

          Q.      So whRrR u.rc they lor:ated,                   Lell me,   pleu~e.


12        A.      Andersor1 1 South Carolir1u..

          Q.      Wherc else?

                  Sl'-'rr,   ::~outh    Caro1-_ina.

19        Q.      Anytl1i_119 else'>

          A.      Tuscaloosa, Alctbama.

          Q.      Any more?

                  Ardmore, Oklahoma; Ji'orl \'layne,                 ·1ndiar1a;

l~    Pict:ou, (Jntario, Canada.

20         Q.     Tl1aL's it":'

2-1       l!..    That's nll i::hul I             am av.'arR ol itl North

??    Americct.

           o.     Jlo you kI1ow the nnme oi: ur1y compnunder or

21    people thnt "'ork on the r.ompou1uling pl ?.nt tl1aL know

2Ci   Llle skim stock formula for i.his subject i-:irc?



                              Al®"'"' Reportinf'; Couljlany
                                 1·800-FOR-DEP(J



                                                                                            MR 0672
Vaneaton Price                                                                        Ootobe1?J,2Gl5
                                                     Greenville, SC


                                                                                         Pcogc 61

                    A.          I do not.

                    Q.          Who woulc.J you qo Lo find ttoc1L informat.io11?

   J       How woulcl you go about _i_L?

   4                            I wouJ d cor1tc1cL som<>boJ}i'lrt1'\C!lL at MAX(;.

   6                Q.

   7                A.          J.-::- deµcnJ.s    011   t.hA COHLjJOUnd.

                    Q.          J11                 A.          I beli<>v<> Ll1c "11.anar ol Ll1at grouµ .is

 12        KA l'. q1'Li.l!l .

 l3                 Q.          Wo\ll.ct you speak -- suy i t ciqai11?

                                    believe his na1nc is Berqm«n, _i_s thf1

  15       IllLlnager of tJ1c group t.hal compounds 1-.iros like thul.

                    CJ. •       Whal is t.hat. group called?

  11                A.          I   C:on 't. know.        It >10\lld be in t.hf1 Malcrial s

 18        (:ompour!d_i_ng           (~roup    or Forrn\llati11g Gro\lp.

                    Q.          Milrkir1g Lhe 'Tlilt.eriuls, Compo11r1d.i.119 or

  /'0      E'or.rr.c1l.atinq C:t:oU!) at MARC?

 21                 A.          Thu.L's correct..

  22                Q.          And i t '"on.l.J. -- the last 11ame is Berg1nan·1

  23                A.          That's correct.

  24                Q.          J\nd t.he l.i.r&t ncime·'

                    A.          .It's -- I        can't recull. hi.s firsl name, as I



                                              /\ hlcT«•n Reporting Company
                                                     1-800-FO"R·DEPCJ



                                                                                              MR 0673
Vaneaton Price                                                                        October 21, ?O I 5
                                               G1eeuv11le, SC


                                                                                          Page: 62

   1       sit l1ere.

                 Q.      ()k'1y.      Al.l.   Ll.Qhl.     wl1at about t.1e ruDDOr

   3       fonniil i'lt:or for Lt1c Lread, 1;]10 'A'OU.l d yo11                 l1ow wocild

   4       yo1i qo Clbout l.i.nd.i.ng out 1;ho wo1ild know Ll1ul formula'/

                 A.      I    don't kno'H 'Hho's in compour1d.i.ng for trei'lct.

                 Q.      l:IOV.'   •Hould yoii qo Clbout ±ir1d.i.11g l1im"?

                 A.      I    would Clsk someone ell MA..11.C ir1 the

   8       co1nr,ounding arei'l.

   9             Q.      Who wo11ld tl1L>L be?

                         \:ertL>.i.r1ly Borgman .i.s Ollf1 t.hi'lt. I         could yo to

  11       th'1r: would po.i.t1L 1ne ill tDe ri qht direct.i.u11.

  12             Q.      Ile .i.s the n1anFtger,          t.h'1t's wt1c1L yoll guys r.Clll

  13       it?

                 A.      He is " manager .i.11            Lllc~L   area.

  15             Q.      All       rigl1t.     Yuu.r work is rel;itect t.o

  '.6      litiqi'ltion r1<>w'1dc1yo; w.i.Ll1in         I~ichelin''        All you.r work

  17       rf1li'lted to 1.i.L.i.gatior1 no'HFldr.ys as a Micl1ul.i.n

  18       employcu?

                 A.      I    (!idn't. 1lndercota11d Lt1u ql,estion.

 20              Q.      Al) o-f yo11r work. ctS a Micf'.elin Am"J."'.loyee ir1

 21        the l,egcil       Dep'1rl1nur1L related to ljtiqcit.ion?

 ??              A.      T·t1al' o; oorrect.

                 Q.      llulp.i.119 de-fend Michel.in lil uao;ut'?

                 A.      I'm 11ot su:re whcit you Jnuctn Dy that.

                 Q.      !Cichelin gets '°ued aild yoc; helf' defRnct



                                        Alderson keporting Company
                                             I "800-FOR·DF,P(J



                                                                                               MR 0674
Vaneaton Price                                                                Oct9              A.

 10               Q.      Your cuL.i.re testimony or aii.iJ.uv.i.t, all of

 ·11       it. µrovidcJ. l1cre as a Michel.in CJinp.loyce?

                  A.      That's co,.rect..

                  Q.      You never used ar1 aspc·ct sriec t.o build a

 14         L.i.rc?

                  A.            don'i ui1dc.rstand the quest.ion.

 16               Q.      You i1cvc.r usecl al' aspect. spcc.i.f.ication of

  17       Micbe.lir1 1-o build a tire"!

                  A.      l'.n asper.t. specitical.ior1 .is not used t.o bu.i.ld

  19       u L.i.1c.

 20               Q.       lt.'s t.o ir1spccl at the end of tl1c bLL.ild.ing

 21        prOCRSS, riqhi?

 2:C              A.      Tl1ul's correct.

                  Q.      So it's part of it., r.i.9l1L?

                          It's an i nspect.ior1 ol Ll1e finish Rd t.ire.

  25              Q.      Yes.        And a.lterLVarJealoVaneaton I'nce                                                                   Octobel' 21, 20 I.'i
                                             Greenville, SC




   1       Michelin's business''

   2             A.      Tt1at 1s Michelin;s             busjne~s.


                 Q.      l\nd you have ne\'eT rlone Ll1at?

                 A.      J have r10L built a tire Lhat was inte11ded

   5       lor sale, corieeL.

                 Q.      ·111 iaeL,    you tolrl Jne yoci Dever -- you nev2i:

           workerl i.n u.r1 assembly lir1e .Cor Michelir1 ever,               riqht?

   8                     I    n0ver '""orked as a t.i re builder.

   9             Q.      l\.t a Mi cheli11 asse!llbl y           li1uc?

                 A.      That's corrcc:t.

                 o.      Not. in Dolhan, iiot anywl1ere·1

                 A.      As    a   Lire builder,          Ll1aL wa.s never 1ny role.

                 Q.      Thal's right, as c1 Lire bui.lder; .is that.

 14        acc1irnt.e?

 15              A.      T11at' s correel.

 ·1 6            o.      l\gain, r10L --- let.'s rr.ake .i.L correct.          Le L's

           1nake .i.t acc1ii:atc.        Yoti ne,Ter worked il' the M.i.cliclin

 18        u:;sembly line us a tire bui..Lc\cr in ilny Miel,clin plant

 l'J       .ill the> llnilecl States''

 20              A.      Tl1at was nev8r my jol-i to be " Lire b1ii ~der

 21        in a M.i.el1eliD }Jlant.

                 o.      Is that a yes or no?

                 h.      It's yes.

                 o.      Yo11 eVaneaton Price                                                                      October21,2015
                                               G!-.enville, SC


                                                                                       Page GG

                                don't know Ll1at that's a,-,cnrute Lo say.

   2       Wl1en J_ bf'gcin work ils a tire designer at MAr\C,                  l   may

   3       l1ave bef'n assigneVaneaton Price                                                                        ()clohcr 21 . 20 l 5




    1            Q_.   Wher1       wc~s    that?

                 A.    Il would have bf'f'n J_n Lll8 2007 time frame.

    3            Q.    2007?

                 A.    Correct.

                 Q.    Where wo>ild yo•-1 go about f_indinq your ouLpuL

    6      sl1.ip, those doc\lrnents?

                 II.        -- I dor1' L --" I            doll' t_ know 1-huL Lhcre

    8      would hA do<011n1cI1Ls,            bc1t _i.f       cr,,ated LhL'

    9      Sf1Rr.ifiJp.

                 Q.    ~lho       would you a.sk?

                 A.     I" wou1d p.t:obal"Jly a.sk Carla.

  15             Q.    Car1u Wingate"/

                 A.    Correct.

                 Q.    ]\.__'Jd   1vl1at_ 'No11Ld we usk_ about"!

                       Well,         I    don't know exactly what she ••Ould

           need to know.            My lJUL'SLion to hPr won1d be:             lire you

  20       abl"' to search lhc spec) fi rat-\ons and I.inci a

  21       .specification with

  /' ?_          Q.    For what"!

                 A.    ·-·- with my na1ne or1 iL for an 1:1·x M/S tire.

                 Q.    .Si nee then, huvc you v1orked

                        I don't iecctll eve-.:: working 011 ar10Ll1c£ LTX



                                          Alde1sou Repc>TLing Compatly
                                               I "800-l•UR-lJLOPO



                                                                                                 MR 0679
                                                                                        October21,201'i
                                         Greenville, SC




        M/f; tire.

            Q.        So it v1ould loe or1c·i             or1et

            A.        I only TAr:all OtlC.

            Q.        II' this r:a:oe,        yuu l1ave bRen de:oignated out.

  Ci    ui Ll1c tho\;sanrls L!r1d Ll1oc1sai1ds of ernµluyccs of

  G     Mlcheli.n in Soutl1        Cc~rolina       to h8 tl1c guy to talk

  "/    at>out s8r:ret:o, Mlcl1eli.n ser:r8t:o,               rlgl1t?

  8         A.       Cor.r:cct.

                                       Mk.    GULLION:       Obj2ct.i on;     ±0.Lffi.


10     HY MR.     GUERPJ\.:

u            Q.       Tll l. ri qht.     Arid what we' r8 tulklng about is

12      uocuments t.hat. Mici1cl.L11 want..s t.o keop away fJ:"om the

13      publ'cc, correcl?

14                    TJ1c,;c are doc1Jment,; ll1ul are trade secrolti,

;.s     proprietury ctnd, yes,               won.id cctusc l1arm t.o ~1icl1cl.Lr: if

1 r;    they 1vcrc .i_n t.lie p1ihlic.

             Q.       Tl1ose are sµccil.ic document,; ll1uL you sp2ak

18      oi in your affiduv.il Lhat Mi'"'helin wur1ls to keRp away

19      from the public eye?

20           A.       They are company trude secrets t.hat could de

/I      hil.rm to M.ichelin if they were in the ·public,

/2      il.vullc1ble to ou,. compol.ilurs, that.'s coiruct.

             Q.       .I   got your cu1swer.

21                    Oio my quc,;Llon i.s:           Mi.chellr> wants,

2:,     .i_nte11tionally arid cautiollsly,                to keep them      il.'Nil.Y   frc1n



                                  /l.lVaneaton Price                                                                              October 21, 20\5
                                                 Ureenville, SC




           thA public?

                                            i0 iK,   GULLION:      OLjject.            'l'he oLjcctive is to

  13        keep them away ±Loli co1npetitors.

                           No,    Ll1al's

           YOll          the fJUblic dof1.5 not sec Lhc;n,               right_.,

                           These arA trade secrets doc1iments,                        Ll1cy're

  17       p~opLictary           doc1imAnLs,          uncl thel'.'e's alw;1ys    cl   chance

  18        Ll1al they r.oll1d louk Lo COl'lt)etitors.

  19              C) •     YAah,    I ur1derstanrl that.             Dul they ar"' not

  20       wbat. you -- wl1at Mich,,lin does j_3 does not. make thcn1

  /'1       Flvailablc Lo the pu1-i1ic, to LJ-1c consumPrs, righl?

                                            MR. GULLION:           Ob-jAr.tio11; Iorm.

                  Luis,     i_-f I r:ould,           i I you would let l1i1n Iinish l1i_s

                  answer --

                                                                  Yus.



                                      Alden.                                                                                           Oclnhcr 21 , 2015
                                        Greenville,   ~r




  1                                 MR..    BULLION:          -- yo,1' re -·-· yo11' re

              Ki11cl oi gett.inq qoi11g fasc

                                    MR. GUERRA:             YRs.

                                    MR.    BCLJ,JON:          -- uncl you ha;;'e tl1ul

              lendericy,      so lcL him finish

                                                            No prol-,Jem.

                                    MR..    fllJLLION:            ·-    j f   you d0r1' L mind

  8           befoie yuu ··- bRfore yuu start t_he nexl q\.,estion.

  9                                 liR. GUERRI\:           No         problcr~.


10                                  MR.    BULLION;           Ttv1r1k you.

11     GY MR.       GUERRA:

12            Q.       Your a11,;wor 1-ias "yes," L.igl1t"?

lJ            l\.      You iv.ill have t_o repcLlL            the questio11.

14            Q.       Tl1crc are do"umenL,; Ll1at Mi "hRli11

15      intentio11dlly and purposclully keRps thc1n away from

-1 6    tbe   pu~bllc    eye"!

                                    MR.    P.ULl.ION:         Objection;           form.

                                    THE· "L"/ 1'l'NEf;S:     Michelin protccls

lY            thRm ;ind kcer's thRm nway lrom anyone oultilde the

20            cornp'111y.

21     flY MR. CUERM:

              Q.

              h.       '!'hey wou1d be out.9idR ol Micl1elin; that'"

21      correct.

              Q.       Includir19 the Amer.icctn consumer,                       righ C?



                                 A Ide""" Repo1tiiig C-0n1pan}'
                                      1-800-FOR-DEP(J



                                                                                                    MR 0682
Vaneaton Price                                                                       Octoher2J,2015
                                          (lrc~rlvillo,   SC


                                                                                        Page 71

   1             A.   Tl1d L 's correct.

                 Q.   And you talk aL-,ollt_ -- you 1nakc u comment on

   J       you.t: affidavit about pcitents,                    righl?   Do you remember

   4       Lhat comment t"hat yoll rncide?

   5                  Not specificcilly.                  CoulU you refer t_o me --

   6       to 1;hat 1 i ne you' re rcorcrring?

   7             Q.   You spccilicully talk abo11t. Michelin noL --

                 A.

                 Q.   -- patenting.

                 A.   I    do.

                 Q.   llnd the reason is is bcccluso pate>1t

 12        doccirnent.s are pilblic docu1ncr1Ls, rigl1t"?

                      That's corrccl.

                 Q.   So wl1ccl you' re saying is th'1t to keep Li:1crn

  15       '1W'1Y ±ro1n Ll10 pc1blic eye ilnd pub] ic disclosure,

  16       Micl1oli11 does not evf'n pC!tf'nt soJI'"° o1 ils t)rocesses

 1'/       cend f'rocedures·r

 18              5.   Mi chf'lin desigr1s ils owr1 processf's cind

 -1 9      procedllrf's,    ;ir1d L11cy   c~rc    company Sf'rcrets that would

  JO       do 11s J1;ir1n _i_1 Ll1oy were in the public; tl1;il's

 21        corrccl.

                 Q.   llnd that wou.ld include,                   co1,ccr11ing the

 23        documents that Wf''rf' talkir1g iibOllt here,                   and t.hcit's

 24        wl1at ynu' rf' t'1lkir19 ubouL _i_s this aspects

 25        spRci fi ccitions usod by the class spe,-,tors,                   riqht?



                                   AlVancalun Price                                                                             Oc!ober21,2D15
                                         C~ccnvillc,   SC




                 A.    .ll.ny coinr)any Uocumer1t is wh2C. I wo11ld ICJlcL

     2     to.

     3           Q.    Bul that incl11df'S thf'              as1~f'cts     spec.i.l.i.c,tL.i.on.s

     4     used by the class spectors?

     5                 They are compFtny doc1LVaneaton Price                                                                          October21,20l5
                                               Greenville, 5f:




   1             the video record of' 1ncdia numl>er 011e 2t lU:Ci2.

   2                               (A recess wus           takell.)

   3                                       TllE VIDEOGRAI'l-Jl-:k:         'l'his is incdia

   4             numher two ol Lile video deposition.                           Goir1g back

   5             011 tl1e video record at 11 :O.O.

                                           MR.      c;ui-.kkA:     Tl1u.r1k. you.

   7      BY MR.      GU~RPJ\.:


                 Q.       Thank yo1l,         Mr.    Price.

   ':J                    :Jome of the documcnls that Mi c:1el in war1ls                       lo

 10        keep secret are li1c f>l:1ysical evi_dence that

           Michelin            slrikc Ll1at.

                          Somc of the phy.si c2 l                evider1cc az1d docc1me11ts

  13       tl1al Micl1cli11 keep.s secret and u.way iro111 the riubl i c



                 A.       Mcin1l -fa ct 11r iI1g

  16                                       MR. BULLION:             (Jbl ect i.on.

                 \Jb-jectio11;      lor111.

                                           THr: W1'l'NESS:          -- tipcciiicatio11s

                 arc trade secrets cind propriclary information;

 20              that's correct.

 21       BY MR.      l;Ui-:kkA:

                 Q.       And tl1osc are kerit secret and ;iway lLoln Ll1c

  '?1      Jlllhllc by Michelin?

                                           MR. 1-l\ll,l,ION:        Objcclio11.

                                           '1'1-lE WIT;./l!:SS:     Absolutely.      '.l'hey



                                        Aldcr;on H.epoiting Company
                                              1-800-FOR"DRPO



                                                                                                    MR 0685
Vaneoton Price                                                                                  October21,20l'i
                                                  C'n-eenvillc, SC


                                                                                                    Page 74

   1                are trademark -- or I'1n sorry.                         'J'hey a:ro

     2              proprleta:ry auc\ lrade secret. 1ntorntillior1.

     3    BY Mk.         l~\JERR'l.:


                 Q.           I   gol lhat.

                             A11cl Michelin keeps Lhilt :;ocret ar!d away from

     fi    tl1EJ public?

                                                MR.   GULLION:         Object.ion;        fo:r1n.

     8    BY MR.         r;;;r~kRA:


     9           Q.           Yes or r10?

 10              A.           Ye:; .

                 Q.          All .Jlljlany
                                               J-ROO-FOR-DEP(J



                                                                                                        MR 0686
VoneotonPnce                                                                              OctVoneaton Price                                                                         OcLnbcr 21, 2015
                                             (lrc~rJVille,   SC




    l            formulas kcrJL d\..'ay from t_he p11bllc 1 Ll1cy' re ke1't

                 a.way tiom ctlmost a I I internal Mlchcl111 en;ployees.

    1     flY MR.     CUE:RR".:

                 Q.       l~J-1at   is your J eve-1 cl tlCCUJ:ity clR;ir;ince?

                 A.       1 om not. ;iw;ire cl           tJUch levels.

                 Q.       You cal l     iC l1cl g !1 Lenee! p rote r:t _i_ on?    Wl1a L ls

            Lhe level of your l1clgl1Lened r1rotActior1                     socuLl~y




    9            A.       I dou' L knov1 v1h;it_' s mRanl. by Ll1at qlie.sti on.

                 Q.       !lave you evAr read ur1 CLtlpcct speci -fi cr.tion?

                 A.       I 11ave.

                 Q.       It tAl ls you Ligl1L on there,                  .level o:t

  u        ~irotection,        hAi.qt1ter1cd sccuri ty.              IJo you l1u.vc Ll1at

  14       wl1at is yo1ir c;lcc1rcc11ce level'!

  15             A.       ·To xny kr1owleclge,         that ir1:to.rino.Llon is put on

  -1 ti    dor:1lme11Ls us tl1ey're produr:ed oulslde of the compr.ny,

  17       not inLL'rnally.

                 Q.       ?rodur:ed o•.ltsld".               Okay.

                          \'/hat aboul Lt1e              you joist tolcl Jnc,     Luls,

  20        I -- t.here'co pL'uple ir1 tlie compr.ny tl1uL only certain

           people havco clceess to c:ertain u.r"'-'"·                    What are t'iose

  ??       areas?       Go ahead, Mister --

                 A.       I didn't_ iinderst.und your qcie.st.ion.

                 Q.       (lh, no problem.

                          You -;:old Ete, Luis, in fact,                there's areas o;"



                                       Alderson RepnTLing Curnpony
                                            I "Sllll·l'Oll·DEPO



                                                                                               MR 0688
Vm1eoton Price                                                                      October 21, 2015
                                          (irccnville. SC




     2     Yo1i -just iolcl ine that.

     3           A.     You asked mTling Conlpany
                                        l-~00-FOll-DEPO




                                                                                            MR 0689
\laueaton I'nce                                                                              October~l,201-'i
                                                      (ireenville, SC


                                                                                                  Page 78

   1        What are tr10,;e areas'?

                     A.    l           don't kno'H cill ol Lhosc arecis.

                     Q.    Tell me the one,; you ki1ow, please.

                     A.    I           know 'l'he Lab where we .store -- ,; Lured t11e

   5        ,;ubjecl tire, for exu1nplc, l1as limited ucccss.

                     Q.    Anrl you huve access Co it?

                     l\.       I       do.

    8                (),   \\ ho el,;c has aaL you di sr:iis'°ed

  15         _i   nrcl urlect or1 Ll:c areas that you discl1ssect on your

  16        ciff'id'1vil Ll1at are those areas that only li1nilud

  1-7       people have acr:ess to il?

                     A.    'l'here ar" 0Ll1cr areas.

                     Q.    Wo1lld you please tell m".                            What ace those

  20        areas'?

  2i                 A.    I           know therA is "'' '1.t:Ca wl1erP machine

  ??         rleveiopmcnt is tiAinq done;                        that area i.s li1nilcd.

                     Q.    Do you have ucccss back there?

                     A.    ·1          do not .

                     ().   You do r10L?                \'lho does huvc access to t.hat



                                              AlVaneaton P1·ice                                                                      Oolohcr 21- 2015
                                             Greenville, SC




    1       area'?

                     A.     I do not know.

    J                Q.     For instanc8,       lhc aspect specillcation that

    4       'Here     prodLtccd in t_hi.s cuse have Mi.cl1ellr1 .restricted

    5       sectioi1.

                     A.              see il?

                     o.     I'm qoir1g Lo sho>1 you 0I1c t11at rloesr1' L llave

            my writinq.           Okay?

    9                A.     Oku.y.

 10                  Q.     Do you   SR16                 A.     I don't rem8mbCJL Lf,e exilct 1'1IllJUa1ould oi1ly be able to use it at thei_r

  2'.J      !-'lace of work.



                                      AlV;n>eat1e corrq::,any don't you have

  11        access at MARC?

  12              A.      Wull,       I    have g_'_vcn yo11 an exuilLJJle of one

  13        that I k11uw of.

                  o.      Okay.

  1s              A.       I     dr:in' l l1LLVe a er.Ass Lu Lile -- tr:i tl1"

  16        computers thul l1ouse the for1nulati.on informctlion, for

  l/        cxarnplA.

  18              Q.      And they are located at?

  19              A.      lit MARC.

                  o.
                  A.       I     dor1' L knov1 1-lhere Ll1c computers c1rc

  22        located.

  23              o.
  24              A.      I      don't J;cnov' wl1at ciepFLrtme11L tl1ey'rf1 .in.

  25              Q.      Okay.           Who would know tl1'1l?



                                           Alde1soll Rcpnrling Corupan.y
                                                l -81111·F0ll-DEPO



                                                                                              MR 0692
Vaneaton Price                                                                               October 2 I, 20 I 5
                                                  Greenville, SC


                                                                                                   Page    B~


                 l'l.      ~   don't know who '"onld ki101-1 that..

                 Q.        Ho'-1 would you go abonl l.inding out''                        Wi1cJ

    3      would '/011 ask?

                 A.        I   wouldr1't know wl1cro to be9in willl that

    Ci     partir:ulai questior.

    6            Q.        So llO'H do you           kr10~·    that the    cLnn~>uters     i'lre



    6            A.        ~iel    l,   I   kI1uw that the i:oLinulators work ul

    g      MARC,        and if I huU a rruf'sti.011 ubou·:: a form11lu und I

  lU       were to oall '-' lor1uuJat.or,                     l.J1cy ;;oulrl access   Lh0

  11       information LJ-1rough the coELIJUter.

  12             Q.        Ai1d you >1oulc! go lo Bergman''

  13             A.        For thf' co1npound that >le discL\Ssecl,                   I    would.

                 o.        What Clboul lor formulatior1,;?

  lS                       f'r1T    th" lorml1Jat.ion ol Ll1at compound Ll1at                      111e


  l6       d.iscus.serl earliL'r, thFit's cor.t:cct.

                 Q.        !"rorn the form11luliotl of the -- ol Lhe trf'ctrl,

  18       thP rubbcL comr1ou11d or Ll1c E:kim stock,                        Lhat ';01ild bG

  19       KRrqITiilll?

                 A.        Not. eU oI those rliff0rcul COnlilOll nrl s , !10 .

                 Q.        f'or tl1c LC'X M/S.

  22             A.        H       WOUl(lD' t     he spcc_ific ho e tiic line.

                 Q.        Sc llO'H 'HOll l rl yoll go abo\lt,            oth;cr than

  24       Berqman,        Lo finrl o>Jt'?

  2 :;           A.        I   don 't know.            I   kno'" becclusc of thf' skirn



                                            Alderson Rcpnrling Coinpauy
                                                 l -~110-FOll-DEPO



                                                                                                          MR 0693
VnneatoTI Price                                                                         ()ctobcr 21, 20 15
                                                c;rccnvHle, SC


                                                                                              l'a'1~   H?

            stock quest.ion lt1al yo11 cisked me about tl1ul Bergmcin

    /       it;   Lhe person lJlctL l           woulo L>'3k.

                  Q.    Whai other formulu do you know out of MAKC?

                  A.    I    don't             il.nothcr name of '-' lor1nulFJ.i::or --

                  Q.    YctJ.

                  A.    -- cloesn't coinc to mind.

   7              Q.    Not il.    .~ir1glc


                        llnrl in "'J1ccL t:\m<> period, for what --

                   Q.    kiqht     llOW.


                  A.         don't       know ot L>11other           for1~ululor's   nil.me

  11        right now.

                  Q.    Wl10 runs the Formulatior1 Department''
                                                                 .
  1J              A.    I    don't know.

  14              Q.    Wl10 is tl1c Manag<>r ol Lhe Jn   Rcpurtit1g Company
                                               1-~0U-J·'OR-DF.PO




                                                                                                   MR 0694
VaneatnTI Price                                                                               (Jctober 21, 20 15
                                                   lircenville, SC




            proce.ssc,,o,        lt'.s a type of li1formation and                    pl1ysi1~al


      )     evidenr,e Lhat            l~icl1clin        keeps se20              A.         I'1n sorry,          would you repeal the question''

                  \) '       Tire adjustment c1nalysis _i_nformal.i.on and

  /'2       physi.                                                                                                        October 2 I , 20 1S
                                                    G1eeuv1lle, SC




       GY MR.       GUERRA:

               Q.         Ye.s or no,           '31.L"I


  3            A.         'l'hcit 's tLudc secret and                           1~ropr_i_cLary     and,

  4     yes,     ,,,e    keep it secret.

  5            o.         Ye,;,      s_i_.c.    I    got. it,          I    gol your Sf>ee,-,h.               And

  6     yo1i ,-,cin kccµ doing j_t,                      cind tl1al's fi:le,               but     f Wilill    LO

        T:ell you,            Lhat I'm               l    will play tl-:ti s tcipe to Ll1c

        ,Jury.          You under.stcind tl1ul?                    I 'n1 a.ski ng you lor a

        s.intple answer,               yes oL 110.             You undersT:ar1d Ll1at,

10      .c.ight"!

11             A.         I   c!o.

12             Q.         All r.ight.

n                                              MR.       BULLION:               Your qiiestior1s cc.re

               cLrV'neatcrn Price                                                                             Octohcr 21 , 2015
                                                   (lrccnville, SC




                                                MR.    BUld,fON:      I have heeI1.

                                                MR.    (~lJEkkA:


                     proper ohj<0cllor1.

                                                MR..   BULLION:

   !J     DY      l~R.        (;UERRA:

    G                Q.          \\1110 1-ioulrl h"' 1.hc   tire arJ-juslnLCilt analysis

    'I      IleTson l:l1uL you wouid ,;peak t.o i± you r::eed2rl to

    8       obtai11 .i11£ormat.io11 u)Jout it_·,

                     A.          W.i.th r8J talk

  19        to·:

                                 I don't -- I 'Hould qo tulk. to 'l'om CLucnhoJ.t;c

  /I        i± I l1ad fjllP.S3                 A.          Ile does not. woik; he i.s retired.

                     Q.          So tell m2 a guy that works lor the r:ompur1y

  25        that you '"'ould 90 talk Lo.



                                             Alderson Repnrling Compony
                                                  1·800-FO!l-DEPO



                                                                                                     MR 0697
v,neaton Price                                                                        (}clobcr 21, 20 15
                                             Greenvill~.   SC




                  A.     I do11't     h~ve     u r1a1ne o-f a persor1 that           wo11lcl

     /     qo tulk ·co today.

                  o.     How wo'lld you

                         'l'"hat I k11ow 1 I would

                  o.     How would you go fjnd oul about it''

                  A.     [f    I   needed to know Ll1aL,              J '"ould go Lo tl1at_

           cJer>art.ment u11ct ask.

   8              Q.     A11cl that rlf1pail1uc11t is'!

                  A.     QTB.

                  Q.     l\nd i-1ho wou1d be thf1 persur1 Lhat you would

 11        tulk. with at. QTG?

                         I    dor1' L k.nov1 i-.•ho' s tl1oro r1ow.

 u                () ;   Wl10 wuulcl you ask .Lor?               Who wo11ld you know

 14        that. wa,; Ll1ore before?

 l5               A.     I    knew 'l'om Gruonholt7. '.ii'hf1n lie was tl1erf1.

                  o.     Would y<>u go abo11t anrl ask                    J-1ow wo1ilrl you

  17       go dbout -- who would you ask tor ut QTfl, evf1n il YOll

           dor1't kno,; a nuine?           t:an      spcuk. with'!

                  A.     It Uer,ends on ,-_he ql1estion that I 1o1anted an

 20        answ8r Lo, and l 'm not clear what. -- wl1uL I'm

 /I        hypoll10Llcally 'ooki11g for.

                  Q.     Ti re ac!juslmcnt anFJ.lysis,                Lire adjustrne11L

 23        chctnges, tire adjustment trims.

 24               A.     [ dor1' L know i-.•hat ti.cc adjustrn8nt. cl1cLt1ges

 2'J       are.



                                      /\lder.,on Reporting C-ompany
                                           l-800·FOR-DEPO



                                                                                               MR 0698
Vancalon Price                                                                    (Jctober 21, 20 15
                                         Greenville, SC


                                                                                        Png~   8I

                 Q.    Forget thil.t. one.        So Ll10 other two.

                                                                     know of ir1 Li1:itle?        You havf1 hf'f'n workir1g with the

   6       company

   7             A.    I   would ask for -- I would utik for who

   8       ma11'1ged Lhat departm8nt:.

                 Q.    l\.nd w"ho is th,;\. lC\CLt1ccgor?

                           don'-;: know who Cllrrei1tly manaqf's --

  11             (>.

  12             A.    I wou1ct go to t11at rlf1part.mf'r1t CLI1d etsk.

                 Q.    So il10 only person t.hi:!t you,              under oath, and

  1d       you uve11 Lhough you havf1 hf'Bil worki11g 1;it'1 thf'

  15       con1par1y for -- l8t: mf' ch8ek l1oro.                Even thouqh you

  lG       l1ave bee11 1>1orki.nq witl1 Lhc compa11y si11ce t.he ycur oI

  17       2000 and -- 1999, ti.i.11co 1999,              c."hf' only pertior1 Ll"1at



  19       dRpart1nenl .i.s Tom ror11enholt.z thut tiLOpf>ed wockinq

  20       there ti.i.X years ago'?

                       He's t.he one thul I would go t.o if I l1ud· a

  22       question al.,out: t.irati Lhat 'Here mr.rle in the -- iii Ll1c

  23       LTX M/S,    which ic; what yoll         a.~l;ed    mf1.

  ?4             Q.    AGk you nowaday.s,         too.

                 A.    I clon' t   kno1; ".-1ho' s there Laday.



                                   AIJcr,on ReporLing Company
                                        1-800-FOR·DRPO



                                                                                            MR 0699
                                                                                            October 21, 2015
                                               (Jreenville, SC




                Q.      ·fc;.;Lc.rday, a year ago,                   Lwo years aqo,

          anybody c;lo;c in

                A.      Wl1er1 l e1as a tire dcsig11er at MARC,                          I would

 '1       go Lo Larry Mimms, and ii" is retii:ed; he is r10 longer



                Q.      WheVaneaton Price                                                                         Ocluber 21, 20 15




                                           l1R.    BULl,iON:     Objection; ionn.

                                                                 -- th"' quc>JL_i_u,, Ll1uL

   3              you usked rne about, that's corre'"'t,                   I   don't- kno1./

   4              wl10 _i_s in t_hul role.

   5      l-ll' MR.    GUERRA:

   6              Q.              Ctsk2d you in 2001, 1 Ctsked you sinc2 2001

                                     No oth"'r J><1mes·1

                           I      gctve yo1i Lhc ones that I          ca11 recall, ye.9.

                                           I'1R.   BUl.l.ICJN:   Objection; form.

 10      BY MR.        C'UERRI\:

 11               Q.       No nth8I 1:ames,          rigl1L?

 1?.              A.

                  Q.       Now, Jnanufil'"'tuL_i_r1g anrl inspection processes

 ld        cu1d pro'"'eduLCS,          this _i_s also infoLruatj_on thaj_

 15        Michelin keeps .secrol and away lrom the public, yes

 lG        oc no,       ti_i_r?

 17                                        MR.     KU.!:,LION:   (lh-jecl:_i_or1; fnrm.

 18                                        'l'HJ-', WITNES:O~:


  I~              trade sVanou(o!l Price                                                                     Ocrober21,2015
                                            Greenville, sr


                                                                                       Page 90

   1        ~ccc::et    and away from tile JJU.blic7

                                        l'lR.   BULLIOi~:      (1bjActior1; .Lo.cru.

   3                                                           'l'hat ir1loc::mation is

   4              t.radA sAci0l i.ll1d     pror>riet~r-,,,,         arid we do keep it

    5             ao1ay ±ronL Lhc public, yAs.

   6      HY MR.       CUE:RR-'\:

   7              Q.       Keep it SRC!"Rt. arid awccy Irom the puhlic,

   e        co.rc::ccL,    sir?

                                        ~lR.    BULLION:       (Jblf'ctiou; loc::rn.

  10                                    Tl{E WITNJ-:oo:        \o/f' ,Jo kccfi .i.t away

  11              from the public, yes.

  ·1?     PY Ml!.. CUERPA:

                  Q.       All right.       And I'"' juo;L goii1g down yo11i

            u.ll.i.dcLV.i.t.

                  h.

  10              Q.       c:onc:eir1.i.r1g our specific: rf'q11eslc; 1 MNJ\ (lesi gn



  ·1 R      i nformat.i.on Lhat M.i chRl in keeps c;ccrct and Fi.Way                fro1~


  1g        t.he public?

                           That i nforn>u.L.i.on --

  21                                    MR.     BULLitlN:

  22                                    THE W['l'NJ-:SS:       -- is L.t:ade secret.

  23              anc prop.t:.i.clary ai1d WR do keep .i.L out of p1lbl i c,

                  yes .




                                     Alderson llepmting C:on1pany
                                          1-BOO"FOR-DEP(J




                                                                                            MR 0702
Vaneaton Price                                                                           (}clobcr 21. 2015




          GY MR. GUER!\A;

                                                  secret. and awily iron1 the

    3      public,      right.?

                                            MR.   fl\Ji,LION:      Objection; -for1n.

    5     BY MR,      (~lJERRA;


    6            Q.       Co.Lrcct"!

                 A.       Yes.

                 Q.       _7\ll. ri qht..     Now,     you are not tl1L' autl10.r of

    9      llHc polici.es c:oncoi11.i.119 trade s"'cret .i.11ior1nati on

  10       w.i.ti1in Mi c:he.lir1?

  11             A.       That'" correct.

  12             Q.       So1nebody else is?

  ·1 3           A.       I    a1n not aware ol          ct   singular pol.icy.

                 Q.       Not si nq11l'1r [Jol.icy.             J'olicieti,    ull the

  15       [Jol.ic.ies rel      ate~l   to Lrade secr,,t.s.              Tl1crc has to be

  .lG      o;ome creat.or, ,;01n'-' author of i.t., i.i.gl1t?

                 A.

  18             Q.       '!'lie question is;            ilow would you qo abouL

  19        fjndi11g Lt1at person, oi Ll1os12 ['ersons or Lt1aL

  20        con~n.i.Ltee OT       who they are,          tl1ei r .i.der1t.i.Ly?

                                            MR.   BUJ,l,JON:       Objl.'ct.i.on; form.

  22                                        THE Wl'.l'NE:SS:       I    do11't ;rf'al.ly k'lOW

  23             []o,; Vanoalon Price                                                                                    Octobe1 21,21!15
                                                   (lrccnville, SC




   2      !3Y MR.       GlJf,J\kA:

                  Q.         'l'ra6              A.         I'rn not aware oi wi10 'A'Dll1<1 l1'1vC writtf'n tt1c

   7       policy,         j__(    Of'e RxisttJ.

   8              Q.        Certainly riot yo11''

   9              1'.        'l'hi'lt' s correct.

                  Q.         And ccrlainly i t ' s uol w.i.11y nil.J.y.                     It ha:o

  11        Lo ))e .9omf' kir1

                                               MR.    BULLION:           Ob-jccL.ion;    form.

  13      BY MR. COERRli:

                  Q.        Or yo11 guy,; keep all                   sec_rcL,   all    in±o_rn1ation

  IS       sec_rct?          'l'hRre t1us to be so11Vaneaton Price                                                                                October 21, ?015
                                                    (;rccnville,   ~C




   1       as oppos8d 16               A.           I'1n r1ot s\lr8 ho'" I would go aho1lt f'indl11g

  17       ollt.         I    woulci a.sk the L>Llorneys _if they kI1Y aneato11 P11ce                                                                            October 21, 2015
                                                 lln:cnville, SC




    1              A.       [ihe COLLld be one, VAS.

                   Q.       ls Li1dl Mrs.          K\Jnti.n>

                   A.       Yes.

    4              Q.       Okdy.          apoloqizo.              Mrs. Bunt.in \vould be

    S        one o± Ll1c people t.hCLt. you would talk t.o">

                   A.       That     I   would usk, but               don't. -- I    don't

    '/       k11ow who \\'Ould k11ov.'.

                   Q.       Ms.     Ji'oslccr?

    9              A.

  10               Q.       Okcty.       _7\ll ri qht.       Acljust1nent processes ccr1ect:i.on µioccsses and

  25         procedures, that's .i.r1iormat_ion that Mict1clin keeps



                                          Alderson RepnTLing Co1npony
                                               1-80\1-l'Oll-DEPO



                                                                                                     MR 0706
\'ancaloVaneaton Price                                                                            ()cloh~r   21, 2U l 5
                                              (jreenville, SC:




   1                         I clic!.

   2                Q.       You did say this:             I11ioLmctLlor:: tbat "'" h"v"

   3       here is i_nformati_on tloill Mlcliclln ir1tentionall\',

   4       caut]ollsly,           in a prenLcdllctLcd Jnanner,            keep secret '111d

   5       away from the pu}_,_i__i_c?

                                           MR.   BULJ,ION:          {Jb-j2r:tion;   lu.r1n.

                                                                    'L'he iulorntallor1 is

                    L.rcldc secret, pro1iri2tary,                 arid wo do k.0ep it out.

   ~                of the public, yes.

 10       BY MR.         (;ur:RRA:

 11                 Q.       And you do koeµ ll            c~way    from t.he publi                                                                                  Oci'1bci- 2 l, 211 l 5
                                            c;rccnville, SC-


                                                                                       l'aae 97

 1   ur1derstancl thul plaintiffs -- yolt read the dj_scovery

 1   .re,1uests, you J1ave been involved in r_h1s liLj_garion,

 3   right'!

 4       A.       I   "''r,       fami l i Ctr wj_LJ:1 some of tl1e dj_scovery

 5   rRqllests,       Ll1at's r:orrecl'.

 6       Q.       YOll        know -- sorry.

                  _7\nd yo11 kr1ow t)1at t_hose lolks are -j11st

 8   lolks, right,                -jusl common folk?

                       oon' L kno,,· t_o '"ho1n you' re referring.

         o.       My '-:lients,             .Sam ur1d Obdulia,         rigl1L; just



12       A.       Okay.

         o.       Right''

                  I   don' L kr1ow them.

         Q.       !Jo you kr1ow that they work for a co111f1ctitor·2

                  No,         I    don't- know t-hdL.

         Q.       All right.                Ilus dl1yl"Jody t_old you tl1at t_hey

18   are workj_ng for a               co1rrpctito~·;


                  No,     no 011c's told me thul.

         o.       ,Jnst common fo1k,                   and 1-J-1at's common lolk

21   Ll:at is askir1g Ior these docllffients,                        not contpctitors.

22   find yoq guytJ intent.ionally, Michelin i11Lc11tionally

23   keeps ,;_ll this inforrr•,;_Lj_o11 from thesCJ lolks,                    rjght'>

                                        MR. BULL I Voneaton Pricu                                                                                October21,20l5
                                                  Greenville, SC


                                                                                                   P~ge      ~&

                 proprietary, trade                    ~ocrct      and, yes,       we keep them

   /'            oul of t11e 101ihlic.

   3      DY MR.      GUERR~:


                 Q.       Not only the public.                      Yo11r ilrsl ·-- your

           Ilrst si:-.ory ,.,as ll's because of our co1npeti.tion.                                I ' nL

   G       tel)inq you,             wc'.cc no comi"let.it.2.on.          My peO}"lle are

            just. corunon lolk.                'Tbe lady 1-hul I        Lepresent. is

   8       quad:rap..Loglc.           \~e    are sayir1g, we need t.hese documer1ts

           t.D p:rovc our ca:;2.                And yol\' .ce sayi nq,         on }.>cl1alf of

  10       MiL:hc·lin,        here> t.oduy und iD your aftiauvlL,                      we wi 11

  11       r10L  kcoo]J Lhem awny front

  13       t:0e public, r·lgl1t?

                                              Mk.      G!JLLION:      Object.ion; iDLlll.

  Ir,     HY l1R.     GUERM:

  .16            Q.       Right''

                          I'm '°ayl11g Lhat thRsR dDcwnL'r1Ls are tradR

  18       secl'.Pt., proprlclary, and thRy urc noL out in t.hR

  19       public,      tl1'1l s correct..
                                1




                 Q.       Not even t.o your 0llents,                    l,1Ji s,    rigl1L?

                                              MR. BULLION:            Vancaluto Price                                                                                (Jc Luber 21, 201 5
                                                      C'ticenvillc, SC




    l       clocuments relatec! to Lhc                       subje;~t      tire,   und that's

                    Q.         I   get ii:.        ':'ou are awal'.8 tt1ul many oti-:Ar

    J       document.s thut I l1ave asked and I've been fighting .i.n

    4       couo:t for,            you ftave not. t.urn2d U1''i.ly,              right"!

    5                          I'nL aware of t.hat,                yctJ.

    6               Q.         Arid you kno>1 tl1at I                represent. peoplu Lt1at

            are r10L co:cnpetit.Vaneaton Price                                                                          October 21, 2!115
                                            Greenville, sr


                                                                                          Page _oo

   1             _role.

   2      GY MR.       GUERRA:

                 Q.       You neveL l1card, noborly has eveL told you

   4       t11at they al'.e co1npel.itors,             ri qht?

   5             A.       No one's over told me tl1L>L.

   6             Q.       Nobocly told yoll thal'. ll1oy work for a

   7       compe-r.iloL Lire man1,factuLeL, rigl1t"i:

                 A.       Correct, no ono'e; Lold me that.

                 o.       Nobody -- nobody told yo1J thac_ tl1cy ever

  10       worked for a rlealoi        1    d t·ire cleal"'r n1u.11uldc·turer or a

 11         tire decilership,       _rigl1t?

  12                      No or1c l1as ever told inc lhat,                 that.'s

  13       correct.

                 Q.       In your ciff.irla-i,•il, you say "'""'" ilr1d Ly

  J:,       "we," you understan11             A.       I c!o.

  18             ().      Arid by "\;e," yo" 11nde.re;Lar1ci that out of tho

  19       tho11sar1ds oI employees thu.i: Micl1elin·has in its

  )0       con;pctI1y,    Lhey rli rln ' t dcisigndte you for anyll1ing l>ut

           ±or lo ta] k cihont the secrets of Michelirl.                         Yoc1

  22       understanrl that?

                                       MR.     r,u1,1,roN:       Objcctio11; fo:rm.

  24                                   THI": 'II I TNSSS:        I   unde:rst.cinrl T.hat I

                 wrole dil affi.davi t          :::egaLcling     I~ichel   in' s trade



                                    Alderton Kepo11ing C-01np"'1}'
                                           l -800-FOR-r:iEP(J



                                                                                                 MR 0712
Vancalull Price                                                                                  (}cLohcr 21 , 2D l 5
                                                     c~-CL"TlVi Ile,   SC




    1                secret, propriolclry infol.'Jf,ation.

    2     BY      ~lR.      c;ur:RRA:

    3                C) •       'l'hey    co1~c   to you -- they ccuno to yo\l to c:sk

    4       you t_o write Ll1ctL affidcivit,                            cor.t:L'CL?



    6                Q.         You are the chosor1 one, ri_ght,                      to >:Lllk about

    7       the socrcls?

                                To write tlLls a££ida,1it,                     r was LlGk.od to clo
     9      LhciL; that.'s corrccl.

                     ().        NoJ-,ody "lo;o i11 the compu11y; you,                   you,

  ~1        Mr.      l'rice.

                     A.         Tl1c~L'   s correct:.

                     Q.         fill r_i ght.       And Ll1cr1 you go on,              and you

  14        whuI1 I           reaci t.his ai':ticluvlt,                I get. the iin[Jrossion that_

  1 !)      ihls is done int<0nilonally; am                                  ~nco:crccL?


                                                  MR.    RUl,l,JCJN:         Objcctlon; form.

  1 '.'                                           THr: \Vancalnn Price                                                                                 October 21. 2015
                                                  Greenville, SC


                                                                                                    Paqe 111/

     l    l-lY JvjR.    l~UE:RR.'l.:


                   Q.        'l'J1i_s 1-S do11e intentjonal-iy.                 i'1icne1ir1 doc,;

    3      LILlc; or1 purpose, rig11t'!

                             Those document_.9 are trade c;ccrcls,                        Ll1ey're

    5      ~>roprletary,               and t.hRy're not out i11 Ll1c [JUblic.

     6             Q.        Ai1d it_' s d\lanuulon Price                                                                       OcLoher 21, 2015
                                          Greenville, SC




                                      MR. GUERSA:            Ilc1rassi nq,    lhat' s

                  s1lcl1 '-' stronq worC on,    you'   LC


                  callir1y Mr.    l'riee a dead horse?              c:ome on,     tl1a;::'s

  22              uniuir anri maybe rude.             I    wOllld say ll1at 's rnde,

  23              'i'om.    Hut. I'1n just going dow11 his allidavit.

                  don't know l1ow mar:y tintcs he ,.,rote it.                  I'm    jusl

                  re a di nq tl1c cli ffAre11L paragrapl1s.            If you tl1_i_1:k



                                   II IJcr;on lteporlJTig Company
                                        1-8DO·FClR·[)hl'0



                                                                                              MR 0715
Vaneutou Price                                                                            October 21, )0 I 5
                                                 Ureo"ville_ SC




    1            that' :o too Jnuch, maybA yo11 sl1ould ;1ave wi:ittor1

    2            lAss, OI tic SllOUJd havA Wr1-LLVaneaton T'rice                                                                         October2l,)0J'i
                                                (;reenville, SC




   1                     Tl1i1L's correct_.

                    Q.    I l1ad no involvemenl on youJ: att1dilvit,

    3       riqht?

                    A.   Tl1at's rcd your attorney,                ij_gl1L,   that

    6       w.rolc the affi_clavil?

                          I   'Nroto LJ:1j_s document.

    8               Q.    It wu.tJ yocJ and M)c.J-,elir1's attorneys that

    9       Cilme "P .,,j_Ll1 L!le affidavit,               rj_gl1L?

  '0                A.    I wrote t.he affidu.vj_L_

  tl                Q.    You told me pu.Ll.                You can tell Jn'-' what Kate

  12        did, but riart.,        fra1n"'"o.rk.,      right'!

                          I   told you tJpecific pctrt:o tl1ul sl1e wrote.

  14        She wrot_e thco l1cacler at the top ol Lhe documenr:,                        tl1co

  1')       foot.er at Ll1c bottom of the doca1nc11t anrl, yc;s, tl1oro

  lfi       ""''°   soinc Iramework infor1na·"ion t!1at 'Nent illong ·~ilh

  J7        it.

  18                Q.    In fact,       you said tl1ere watJ 1norc stuff,

  19         right?      You :oaid Ll1cLe was more tJtui.1 Lhan just. -;:he;

  20        footer and tl1c other.

                    A.    I tJaid ther2 v,•as ±ri.lmcwork tor the documcnL,

  ))         that'" L'orrect.

  23                Q.    Bcit you said,           I can't give you Ll1c          pJ-~ys~ca]_


  21        evidence of whctt tJl1c gave me,                      riqht?

                    A.    'l'he   pl1y,;icc~l    evidef'ce ico l1crc irl the



                                       AldeT«m RLt><>rtiVan~aton   Price                                                                    OctobL"r 21, 201 5
                                                 Ureenville, SC.


                                                                                       ""'qe 106
             affidavit..          Tl1co;c v1ei:e t.he u.i.c5            A.      I    don't. have ihat document..

                   o.      I    port\Jn1't.y     Lo La.::k to the1n c1r1ytime you

 11          w;int.ed u.bout it.'?

 1?                A.      Cert;iin.ly.

  ! .1             Q.      A11rl you d.i.d have the oppo.i.·LLUlity ;ind you d.i.d

 1~          speak wit.h che1n ubout it..

 .l':J             A.      Yes .

                   Q.      A_l_l .right.         And 1-lien you hc;d the oppol'."tuni ty

 17          t.o pre~1u.rc for this deposltion c;hont Ll1is affi d;ivi t,

 ·1   e      riql1L?

                           y   f's .

                   Q.      An~1        you talkf'd t.o your attorneys,        you Lalked

 1.l         to Nicolf',        Light"/

 22                A.      Yes.

 23                Q.      You t.al ked to IVaneaton I'rice                                                                      (Jctober 21, 2015
                                          {lr~cnville_   SC




   1              A.

   2              Q.   You Lalkrod to the            qentlc,~all     from f'loridil?

   3              A.   I dld.

                  Q.   Yoll talked to Mr. Bull_i_or1'?

                  A.   I   clid.

                  Q.   You had a nteullng that lasted <1r1 cr1Llre day

            uLout it, riqht,        lio1n 11l11e to four?

   8              A.   ·1-he H\eellr1g was thil.t lonq.

   9                               With five FJ.ttorr1oytJ.

  10              A.   Tl1'1L' s correr:t.

                  Q.   From Michel.in,         rlgl1L?

                  A.   Correct..

                  Q.   1_ certair1ly l1ctcl nothing to do wlll1 yocir

  14        affidavit_, right?

                       ThuVaneaton P1ice                                                                               October 21, 2015
                                             (ircctiville, SC




   1       right::       [ had 110 itlput on t_h., way you wrote th'1t.

   2                      ThaL's correct..

   3               Q.     OLl10.r folks rlirl.          You dllci Michelin ±olkc,

   4       rlid,    2-iljlil?

                   A.     I     v1rote the docwncnt.

                   Q.     \~ith    t.hA frunLcwork,         _;:ight?

                   A.     'l'hat's COLL0                A.     I     dldr1't cl1Ftr'1cterlzc lL that WFty.

                   Q.     You didn't''

                   A.     T11ey were involved in t-h"' procetJtJ.                      i    talker!

 13        wlll1 tJ1em.

                   Q.           q"'t ll.

 l'J                      But you haci thP opportunlLy and thP

 16        avcii 1cibillty of all these folks                   Lo talk t_o aboul your

  17       cifficlavll, ri'}ht:!

  1B               A.     I'm not_ sure wl1lch fol ks and al: wl1at ti111e

  lY       you're referring to 11ow.

                   A.     :;ince you wrote the a±±idavlt,                    si.n,~e       before

 21        you wrote tl10 affidavit_ up to Loday.

                   A.     Okay.       Tho.5"' pAVaueatJ>n Price                                                                              October 2 l, 2!115
                                                    Greenville, S(:




            ai1-_;_davi t,         rigl1L?

                                                Mk. IlULLION:         ()bJCCt to    for1n.

                                                'l'HS WITNEs:-::       ~   don't t.hink. they

   1               Wf'rf' '111 111vol'lf'd tl1e desjgni.ng uL the tire,                          you had thLtL

  1S        op~'ortunJ'ty            i l you wcinted Lo"?

                   A.          It I needf'd to Lor tl1e i11lormatinn tl1uL I

  17        fJUt in che affj davit,                     had t.he O]JpOrtllnit.y.

                   Q.          But yon d.iUn' t.             '!'hose folks you d.i.dn't t.alk

  19        f.O.

  20               A.          I   didIJ' t need to Lo J1avf' th8 .i.nforrnat.i.on

 ?I         tl1cLL I nf'f'Vone"ton I'ricc                                                                               Octohcr 21, 20 15
                                               C'n-ccnvillu, SC


                                                                                                rage    l~J


    1                                      MR.    BUJ,l,'l(JN:        Object.ion; ior1n.

    2                                      THE Wl     'l'Ne::J~;:     l t 1-ia.5 not necessary

    J               Lliat I      speak Lo any of t.f1osc rieople to prepare

                    Lhls affidavll.

    ,,    BY MR.         r;ur:RRA:

                    Q.       Yes or no,      di.cl you speak wit.Ii a11y of t.hein?

                                           MR. [lULLillN:             OIJjcction; forJIL.

                                           TI!E WITNr:sfl:            IL \\;as not. necessary

    OJ              arid I did not..

 10        KY MR.        GUEREA;

                    o.       Yo1i did not.,

                    h.       'l'hat. 's correct..

  1 :J              Q.       I   dor1't know your couch and your e1ords,                       jlLSt

            yes you did or no ·you J_;_dn' t.                       It yoll cli.d,   I. would.

            1 i ke to ki1ov1.         'l'hat.'s all my q118sllon is.

  16                                       MR.    J-llJl,1,ION:       Object.io11; iorm.

  ·17      KY MR.        GUE:RkA:

                    Q.       I f you don't.,      iusl say,           1,11is, I   di.dn't..

                                           MR. BU'.::,LI()N:          Objection;      for1n.

 10       B" MR.         CUER!IB:

  21                Q.       You didn'i,      ri0l1t'?

                                           MR.    BULLION:            ObjRct.ior1; form.

                                           THf: WITNESS:              'l'hat.'s correct.

  ?4       rri    MR.    c;Uf',RRA:

                    Q.       You Lalked t.o u.Ltorneys,                 right?



                                        Aldors011 RepoitjTig Curnpany
                                              1-800·F(JR-lJIJl-'0



                                                                                                       MR 0722
Vancalon Price                                                                          Or.robei· 21, /.0 15
                                                 (irccnvillc, 8C




                           I   did,

                                              MR.    HUl,l,f()N:    ObJectJ..on; t<>r1n.

   3     BY MR. (;\;J.;RRA:

   4                      You got tl'e framewo:ck from attorneys?

   5                                          MR.    BULLION:       Ohj2r:tior1; io.c1n.

                                              'l'liE: WITNESS:      I   did.

   7      HY MR. GUERRA:

                 o.       All      rigJ-1t.     Now let's go bLLck to the

   ~       Lhought-oiit., p:cu1nccl.Lta.ted ar:tior1s Ldke11 bj' Mir:he1i11

 10        tc, r'roter:t its scc.·rets.

 11                                           Mk.    BULLIClN:      OtljE'CLion;   lorm.

 12       l-lY MR.    CLTE:RRl1:

                 Q.       In addition to              ~he    Cyclone :te11cc, you say

  11       tl1orc _i_s a limited ucccss t11rnst.ilo '-u1cl badge r2adei;

 15        .Ls Ll1a.t corr2ct'>

                          'l'hat's correct.

 17              u.       To kucp the secrels )Jrotected"!

 18              A.       Thdt' s correct.

                 o.       l\.11 right.

 20              A.       l111rl to co11L.col access to Ll10 facility.

 21              o.       No,      no,   no, no,       no, 110,     Lhat's nnt whul you

 22        saicl.      You su.Lcl on yo\lr parLLg.Cctph 47, ·the '°tcp that

 23        MNA has in place to protecl Lhe secrecy ot .Lls

 24        confi.denl_i_al design and Ucvcloprnent.al inio.c1nation

 ?5        .include,      not _limited,             not acce.ss to tho         laci~i.ty,   to



                                         Alderson RepOTting ()lfnpany
                                               1-~GO-F(Jfl.-DliPO




                                                                                                  MR 0723
VancalotL Price                                                                              Oclubcr 21, 2015
                                               Greenville, SC


                                                                                               !'"''~    - l;;

   1        keep t_he   ~ccrecy,         righl, sir; thul's what. you wrote''

                        Ai1d that.' s        Ll1c proces,; Dy whi r.h we k.ee1-i -r:he

   J        ser.recy it> limiting ClCCe.ss througl1 this tuii1stile,

    4       for excunple.

   s              Q.    I    'rn -j11st reading wl1LLL you '"rote,>.              You dor1' L

            like what yo11 wroLe,              t_hat'" no prohle1n, but              ilTI\


   7        rcuding e1hat you wrot.e,                   right'/

                                           MR.     BULLION:         OIJjoction;    iorm.

                                           TIJE    WITNr:~s:        Yes.

  10      BY MR. COERJU\.:

  11              Q.

  12        and bctdge reader,           riqht.''

  J3                    'l'hat'" correr.t.

                  o.    All right.             Arid did you wrile thR pol.icy

  15        c.·011cerninq Lhc turnstile and the badge readei-?

                  A.    Ne.        I   wroLc     _r10   pol icy witl1 reqarVatieaton Price                                                                               October2l,2GJ'i
                                                  Greenville, SC:




   1              A.        I do not know.

   2              Q.        D.id you t.alk Lu l1im, to t.l1u person that

   3        ordered .i.L?

                  A.        I      di.d not Lctlk to anyo11u about orderi11g the

   :,       Cycluno fence.

                  Q.        lli d you Lalk to anyboUy that set. ll1c f'Ol icy

   7        Loward tha-,: ,;µcL·.i.fic eiqht-looL h1gh Cyclo110 fenc"' to

   8        kee1i t.he e>ecrcts out.?

   9              A.        I cl.id not. t.alk Lo anyone abouL orderinq 1-l1c

 10         eOqht.-looL high (:yclor1c fenc·e.

                  o.        To      kee1~   tl1c secrets in.              I   apoloqi.ze.     No

  I2        doubL, you underc;Lood                   t~lf>    quec;L.i.cn.

  13              II.       'l'o    li1n.i.L t]1e accec;c; Lo the facil.i.Ly,               yes.

                  Q.        No.       To kePp the ""cret.s in.                    Ycu said to

  l'J       protect iic; secrecy,                 righl?           ThP Cyclon" fence is Lo

  16        prot.ecl Lho secrecy, r.ight"!

                                               MR.    BUI.I.ION:         OlJject1on;   ±orin.

                                               THE    \~   I 'J'NE:SS:   It is.

 19       GY MR.        Cllrity al

 ?'3        all. other l101irs, 1;cckend.s and hol_;_Uays.

                            llici you Lalk to t.ho:;c Iolk.s"!

                             J     have at times tal.kcd to Ileoplco in



                                            A lVaneaton Price                                                                October 21, ?O 15
                                             Greenville, SC




    1      secur_i_Ly, yes.

                 Q.    For this affiduv_i_L?

    3                  No,      I   did 110L,

    4            Q.    All      riql1t,      For this deposition?

                 A.    No,      I   d_i_d tlOt,

    6            Q.    All r_i_gl1L,         For the qoJy Lhill wrote tl1e

    7      policy u.Loul        Lile Il\anned qates f:roin Monday tl1ro11qh

    8      Fri~lily?


                 A.    No,      I'm not awuic oi a11y s11cl1 --

  10             Q.

  11             A.    I don't kr1ow who that person wou1cl be.

  12             o.    All r_i_gl:1L.        Who is the person Ll1ctt wrote t.hf'

  ·1 3     pol icy aboul vcr1dors not a 11 owed on Lhc MNll i)remi ses?

                 A.    I   do not know.

  l'.)           Q.    Did you spR"tk will1 l1im?

                       l   c1irl not.

  11                   llirl you look at tl1e pol 'cy''

  18                   I   did r10L.

  ·1 9           Q.    Oicay.

                 A.    I   am 11ot ?.'4?.rf' tt1ul Lhcrc is a policy other

  21        Ll1ur1 security q\lidelinCJs.

  22             Q.    p, J J   riqhi:.      llecvc you seen t.hose?

  23             A.    I   have 11ot.

  24             (l.   CertuiI1 arcaE: of the MARC cullLJJUS are

  7.5      accessibico only to            !~ARC:   personnu1 w.iLl1 l1eightened



                                       /\ ldcT«>n Reporting Compony
                                            1-800-POR-OF.PO



                                                                                       MR 0726
                                                                                            October?l,1010




      security uccoss.                 Do you have th2t heighte11od

 )    securily ucccss?

            A.           I    Lh.ir1k that \olOllld depenVaneaton Price                                                                                  OcUlber21,2U15
                                                    C~=nvillc,   st:


                                                                                                  ::'o.qe   110

   1               Q.         Is t.heie a Iacility manaqer?

   2                          I am curla.in that t.hATA is arid I                     am certaJn

   J       that they would kr1ow.

   4               Q.         Wl1u ls it?

   5               A.         I       do not knov1.

                   Q.         How would you go aDOllL fii1ding out.?

                              I'm not. sure.             I   wol;ld ask the at.torr1ccys if

   ~        Lhcy kr1ew \\'ho the lacc.illty lllanager Js.

   9               Q.         1                A.             I   do uuctcrs'cand,

  22               () .       So 1;)10 --- does Pverybody Lhctt works ,.,ith

            yo\l          I   rnuctr1, let'.s start :;1nall.                   The t'vo other

  /.4       -folk,; Lt1dl are the 'l'ec:hnical Acivise.'C ancl the

  2S        T·eclu1lcal Director ovcor L.iligation, do they have



                                             A lderson Repo1tlll.![ Cnn1pany
                                                   I "ROO-F(JR-DEPO




                                                                                                            MR 0728
Voneoton Price                                                                                    Octohc1- 21, 20 15
                                                    ('~-ccnvillc,   SC




   1       heighter12d security access·:

   2              A.     I'm not fanLi.liar with Ll1c term "he1-ghtened

   J       sec:11riLy access" 8XeC[Jt that certain area,; ure only

   4       ac:c8s'.lible to c8rLc:in p'1ople,                            that contexL Lhey have

           h8igl1lened sf1curity access.                             I don't kr1ow every arcou

   fl      thuL hast.hat,                 arid I    rlon'L know evflry f'Crson that l1as

   7       access t_o those differe11L areas.

                  ().    I'1n not askir1g for 8V8ry pcrson.

   9       asking ior Lhe peoplc lhat. work witll yo1i.                                    Gccause

 10        you say certa1'n ar·cas of t.hE cd1!Lp -- of the c:a1'1pus

 1-1       ?.re only accf1ssiblc to MARC fJCrsor-.nPl                                wiLl1 heiglr::Elnecl

           security acce,;,;.                 You 11nd2iuLand that I am reading

  "!3      exactly -..1hat you wrot.e, Light?

                  A.     I      do.

                  Q.     A11d you undcro;ta11rl th8 qucsti_ons tl1aL I am

  16        a.sking is relilt8d Lo that,                        rigl1L?

  17              A.     T ;ind8r'.lla11d that you asked me 1-Jho aJ 1 hCtd

 ·1e       hccigJ-1tened security acce,;s.

                  o.     Nol all,             j1ist ll1c peo1ile tl1uL work witl1                  }'OU,


  LO        ri,Jbt.·:   Tl1cre's t_hous22              A.     I      do now.

  23              o.     Oh.          I    Lhocight I 1nuclc i t clear Lhat l WilS

  ?4        tul.k.ing aho11t Lne folks tl1aL work •1itt1 you.

  ?0>                    ~',o    Lcil me abouL                Lbe guy -- Lile people tl1cLL



                                            Ak!crson Ilepo1-tiTig Com pony
                                                   l -800-F(JR-[)LPO



                                                                                                            MR 0729
Vaneoton Price                                                                 October21, 2015
                                           (;reenville, SC


                                                                                 ~.-,gco    118

   1       work wj_Lh you,          Wl10 -- whL area'?

   4             Q.       'ro Llicse Cf1rtaj_11 areas thal you talk l1cre on

   5       your affidavit.

                          I   uon't know what areas each inrlivj_dual has

           a CCR SS Cc.

   8             Q.       Qo you kr1ow if they l1a './E' access Co any arucl

   9       of all,       t'1e peoplc tl1at work 1vit"h you?

                 ".       A, 1 n1cnti 011Rd "'-':r.-lier, the people t.hal \./Ork

  11       wj_Lh me have aeces.s t.o Tl1c I.ah wheic we st.or"'d Ll1e

  L2       tJubjec-,t. t.iie.

  13             Q.       Wl1at ahout Ll1e other L>rcas'?

  14             "fa_.    I don't. kr1ow Whi'it other arf1as LJ1cy may havc

 15        access to.

 J6              Q.       And olher than Tho Lab t.hat you ;1hat.''           You

 17        SLtj_d ThA Lab lhat '"hat?

                 A.       Wl1ere "'"' stoLeci th"' subject tire.

                 Q.       T11e I.ah tl1ut were -- Lhe suh"jecl c1rea.

 20        yoll hc1ve accf1ss L'-' a11y other areas of MARC wi t.h

 21        re,;lr.icterl access?

                 ".           have accAss lo othRr hui1dj_ngs at. t1ARC

  )J       Lliat hilve security hudgc,             scannir1g security.

                          Nut securil.y scan.            I' Jn just readiIHJ your

           worrl.s.      I 1nean,   it doesn't '38Cl1L tl1at _you kllO'N the



                                     Alde1sun Reporting Company
                                          l -~00-FOR-DFPCJ



                                                                                           MR 0730
Vane"ton Prioo                                                                         (Jctober 21, 20 I 5
                                                 (lnoonville, SC


                                                                                           PncJ"    l~9

   1       infor11,u.L_i_o11 th'1t. you wrot.e,              because wha\_ I'1n a.9king

   2       is :    Do YOll h'1ve u.eces.9 co a11y otlier areas of 1'1ARC

   3       only ctcces.sihle Lo personnul with heigl1Lened security

           access?            Yo1i t.olU l'le 'l'he Lub.

   :,      tl1is height.enoU sec11rity access at. Ml\..!\C. th'1t. you have

   6       u.ecess to?

                                             MR.    BlJJ,i,l\lN:    Objec-i::i.on; lorm.

   8                                         THE \•/I 'l'NESS:      Every bu_i_"-d.ing t.hal

   9              ha,;    d       badqe rcclUer t.o ill.low a 1ierso11 .in has

 10               l1eightened ,;ccurJ.ty.

 ·11      KY MR.       GllJVaoeaton Price                                                                          Ociober2L2015
                                                Greenville, SC




   1       The J.ab·!       y,,u call it           "real~?"


   2             A.     Tl1ul'scorrb?

   4             A.     Nol that.          I '1n L>wa.re of.

   5             Q.     Lab dRpart.ntorlL,             lab blli ldi11lJ,   la))Orilt.ory?

                 A.     We refAr to .i_t as 'l'he Lab.

                 Q.     Okay.           Tl1L>nk yoii.

   8                    Yon ,;u.y also C.hat l.fNA vo11dors si.qn

   ~       contidAnt.ialily agreements bclore they aic IJrovided

           access t.o docuuent.s.                  Who a.re thesf' vendors that

 11        yon'rA lc1lk.ing abollt.?

                 A.     _7\ny VAndor ol MNll would hu.vc to sign a

  I3       co11l.i_dc11t.i.al j t.y '1lJiccment.

                 Q.     ·1"h"t.'   c;   l].tCat,    but. I wu.r1L tl1e.se V8r1dol·s that.

           you' re t.ci.lkiiilJ about.

 16              A.     I'm talki nq aboul anyl,ody that p.rol'ide.s

  17       prodncts and servicfl:o Lo M.i_chelin t.hal would come 011

 1R        the ±ac.i_lity gro11nd:o.

                 o.         get. il.          What's their 11ames"!          Anyo11c.

                 A.         don' l have " .o;pecil.i_c r1ame.

                        A sj_r1gle one''

 22              A.     Ar1y contract.or do.i_119 v1ork at. tl1c faci l i t.y.

 23              Q.

                 A.     I    don't. have Ll1e 11am" 0£ u. contract.or ir<




                                         AlderSVaneaton Price                                                                                    ()clobor 21. 20 15
                                                        Greenville, Sr




                 Q.          Anyone?              You wrote _i_L.

                 A.              I d.id.

                 Q.          Arid I'm j\lst. a:ik..ing for ide11t.iLy.

                                                    MR.   DULL ION:        Ob"jecL_i_on; for1n.

   5                                                                       I   clon' t   know 1.l1c

    6            ideul.ity           ci.9    I    :i.i.L l1ere.

   7      SY MR.         GUERJ22             A.          I     don't recall ar1y othRrc; as I                        sit here.

  23             Q.          To wherR?

  24             A.          To ThR l,ah.

                 Q.          ~/here         else?



                                                 Aldersnn Rc11orling Company
                                                      1-800-l•Oll-D"F.PO



                                                                                                           MR 0733
Vanculo0               A.            I     don't LCL'ctll speci. fi c dates.

  11               Q.            'lilho dicl you escoi:t on (JotobeI 19, 201 s·:

                   A.            E:ci Slew art.

                   Q.            \\1ho?

                   A.

                   Q.            Who else''

                   A.            He had an usslstant ·with him.                        A1-c_ I   know,

             het: name is TcLcsa.                      That's all             kno•1.

                   Q.            Wl10 ct.CC those fol ks''

                   A.            TJ-1ey're attorneys tl1al rep.resent Michelin.

  20               Q.            Both"!

                   _7\ •         Yes.

  22               Q.            All righl.            \\1ho else·:       Who els<0 in Lhe year

  23         of ?01        ~,7


                   A.            I don't rememhVaneaton Price                                                                        OclohL"r 21, 201 S
                                             Ureenville, SC




   1        Ll1c fac_i l i ty?

                 A.      r   do11' L recall       a   spccitic date tl1aL l

   3       escorted hi1n.

   4             Q.     TlLLS year, ?Ul!:J?

   5             A.     I'L may ha''" Deen.

   6             Q.     2014"!

                 A.     It may have been.

                 o.     /.01 :-J ')

                         It. ,-uay l1ave l";een.

 10              o.     2012?

 11                     IL 1na.y hcove boor1.

 12              Q.     2o:c1·1

                 A.     No.

                 o.     'llere you --       becci1ise you wcre not working

 15         Ll1cre.

                 A.     Ir1 Ll1at group,         tl1aL' s correct.

 11              Q.     All ri.ght.         All right.           All riyJ-1t.   Anot.hf'Or

 18        typ"' oi ir1formciti.cr1 Ll1at MichA1in takes activA cotcps

  19       to kcC{J it hidd"''' a1Hl secrRt fronL Lhc· puh1ic al

 /'fl      quul.i.ty ass1ir'1IlcC! processes,             rigJ-1t?

                                         Mk.    BULLION:        ObjRr:t.ior1; IoTirL.

                                         'l'HE WITNESS:         'l'hat.':; correct;

 2J              those document.s arc trade sf1cret u!1d proprietary.

 24       BY MR. GUERRA:

 25              Q.     l\nd t.ho:oe Vaneaton I'rice                                                                             (Jotober 21, 20 J 'i
                                             (lrc{'.tiville, SC




   1        Michel.in .intentior1i.1lly anrl cL>ullously kee]JS a\'.·ay ur1d

   2        S8CICl?

   J                                   I~R.     BULLION:            (Jh-jeellon;       for1~.


   4      BY t®..      sur:RkA:

   ,,             Q.      Riql1L?

                  A.      Those documer1Ls are trade sec.c:et. and

            pror1rietary and \'.'e kccf> them oul of the public,                            Y"'"·
   8              Q.      l\r1d secrel 1     rigl-Jt?

    8             A.      They urc,    ye-s.

  10              Q.      KeRp lho1n secret urtd a';ay frorn Lhe- p1ihlie,

  11        oorre;ct"!

                  A.      They are trade sec·ret,                 yes.

                          Arid Mi_chelir1 keeps then> tJOcret and away from

  14        t]lE' p11bl_i_e; 1 COr1'.8el?

                  A.      That 's eorreVa11calun Price                                                                                    Octoher21,2015
                                                  Green;·illc, SC


                                                                                                     Page

                                             MK.       GUERRA:

                                             ·TJIE VIDS()(OkAPIIE:R:               We' re lJ01-ng off

   3               the v.i.d00 :record dt 11::,o.

   4                                  (A recL'SB \Vas takci1. I

                                             THE \/I       IJF~OCRI~PHER:          C'oi11lJ bac·k on

   6               Lho vidPo roco.rd at. 12 o'clock.

   7      l-JY MR.      rour~RRA:


                   Q.                                           Mr.    lo'r_i_'-''-'r    I think

            you' re qoir1g Lo rncike l:.ir1cl1.                 Yo11' 11 be --

                   A.          Sou;1ds qood.           1   'm hungry.

 11                Q.          Thc'lt' s goocl.        What: clw 2ow reconmenVfllle,.ton Pi ice                                                                                        ()clubor 21, 2015
                                                       c;rccnville, SC.




    l                ihis one cind ihat onA''

    ?                                              MR.     ~iHAP .lHO:      xe~h.


                                                   Ml\.    C;UERRA:                   First o-f a1-l,

                     are WA on Lhe record?

                                                   'l'HE VIDEoc;RAl'HER:            Yes.

    6        BY MP..         l~lJERRA:


                     Q.          All right..          Thank you loc:: cominq today.

    8          was " µ1-casu:re t.a1-k.ii1g to you.                       I lcopA I ticated Y'"'

    9          poliiely and kindly and tt:cit you app:rAciuLe thi                                   .'J


  11}          co11ve.rsatJon thuL we hcid; is that coriec;L?

                     _/\ .       't'hose are your words, cind I'1n happy t.o be

               lie.re le help lo ecy wuy 1 can.

                     (J •        Ai1d 1 t:reatrocl you IlOl itely               d?d    ki n(i.ly?

                     A.          Yoe did.

  15                             Ill 1 rigl1L.         H    you will look           yol1r

  16
                     Q.

               p«rugraph          :,7,    Mr.    PricA,       ol your
                                                                                 "'
                                                                            affidavit.

                                 Ye,,;,   sir.

                     Q.                            1'1,;L want to know if              I   read -- if

               'N]1at f 'n1 going to rsud is correci.                           Tl1i s i:; wl1at you

  20           \>/:rote 011 the firsl line:                     'l'he divulgence ol MNI'l's

  21           prop:cictacy mar1ulacturinq arid qualit.y processes t.o

  //           the public or Lo a comr>stilor wo\lld cc1use an

  ?.3          ur1uccer1tab1-co high risk ol .LrrepFJ.:rablc l::arm ilnd

                                 Tl1uL's your sentence, rigl1l?

                     A.          Tl1at' s corrcocl.



                                                Alderson 'Rcporli11g Co1npony
                                                     l-~00-FOR-DEPO




                                                                                                                   MR 0738
Vanealun Price                                                                              ()clobcr 2 l, 2015
                                                   GreL>nvillc_ SC


                                                                                               l'c\!j9   l / I

                 Q.        llnd my poinl _i_o;,            you have b8Vone,1ton   Pric~                                                                              October 21, 20\5
                                                  C-rrccnvillu,   ~C




              docu1nor1L f'lans.

                    A.        TherA are Ll1ousanrls of tt1em.

                    o.        l~o    ahAild,   Lell IBA thA or1es you kno;,'.

                    A.        'l1ildinqs tl1ccl they wo11l14                 A.        I     don't knnw Ll10 exact. size ol the

  -1 5        doc11n1cr1Ls.

                    o.
                    A.              ctor1' L lUlO'tl hnw rnar1y pages.

                    o.        flow Jlictny i_nchf's ;_,, !Height for tl1i,; tire

 19           bu',1cling procedures that you're .spP.aki11g of on

  20          paraqLupl1 58?

                    A.        It would be hundreds and l1undred.s,                      -\_f no1-

  /'2         tl1ousands of pagctJ of documAnttJ ln tota1.

  13                Q.        (Jkay.      You tolcl mA 011e na1ne of onG document.

              Tell Tf,P. other 11ames that                YOLL     know.      You tli.lld that

  20          ~here      "'eie LJ10ll8arid.s.        Tell me any otl:ei 11ante that.



                                           Alderson lZeport:Jng Company
                                                l -800-FCJR-UlPO



                                                                                                       MR 0740
VaTicalur> Price                                                                       Octohcr 1 l, 20 15
                                             c;rcenville, SC-




    1        you kno'H of Lhis \-Juildi nq proccUures.

                          ,Just Lho tire louildiuy procedures.

                    ().   \\Thul are you talki11g

                          Tl1c:tc would also De second stugc tire

    :,       building p.rocend f!l'.'Ocess documents thai:: go



                    Q.

  l {)              A.    1'he c1uality and proc·o.sS' doc,,m.onLs             that go

  11         along wiLh Ll1ose.

  12                Q.    SlLCh as?

  13                A.    I   clon't. kr1ow Ll1e namAs o± Lhe doc-,\Jments,

  14         h11t

  LS                Q.    More spcc.i.:Cic.         l~or"       spccifir.s, plcctso,

  16         ubout th" nL>1ncs of tllis tire buildinq proccUure.

                          I clon' t   k110,., t:hc Jlctlneo: of tl1u Uocu1nent.s.

  18         'fhVancalon Price                                                                              (Jclobcr 21, 20 15
                                                GrcL"Tlvillo, SC




    1      TL'll lne, Ill Pase.

                 A.      Well, CJvcry tire 1o1ou1d huvc                       tl1at. t.11ey

    3      fJuild '.-1ould huvc cilfferent. docu1no11Ls.                    So hy the

    4      voJ ume of tho different. ti.re spcclficat1 ons t.l1oy' .re

    5      bu11 ding,      Ll1c.re v1oul d hfl dillc.rcnt documents

    6      associulcd wltf: those t.iros.                          There is all ol Lhe

    7      inspocllor1 c!ocumflnt.s

                 o.      Such as?

                 A.      W" rfl±er Lu t11e asp8ct. speclilcations,                          for

 10        cxamplR.

 11                      Wl1ul_ else"?

 12              A.      Tl1L' procerl;ires thul LhV•ncalun Price                                                                           October ) J, 20 I 5
                                             ('-rrccnvHlc_ SC




                  ll.   I don't know how many uspect. specs thf're

    2      "re.

                  (l.   You don't know"?

                  A.    Not ctn exuct '1\lmher,                 !lO.   I   kno'I; there would

   'J      l>e hnnclreds.

                  Q.    I   know.      I   don't ,.·ork for Michelin.                 You

    7      don' L knovr!

    8             ll.   T   ~1on't    kno'" Ll1<0 ex;ict r1umber ot i.1'3[>ect

    9      specs, no.

                  0.    Okay.        \'/hul else'.'      What abrn1L lhese recipes

  11       that. yolL're talkir1g abont., 1;hat do they look like?

  12              A.    They would be tl1e local tire builrli.r1g

  13       specilicati on:i.

                  Q.    fl.n1ould l1ave the component varts that i.l.Ce

  l'I      pi.;t in Ll1e tirR arid their svcc_i_ficatio11 measure1nVaneaton Price                                                                                   October ~ J, 20 L'i
                                                  Greenville, SC


                                                                                                     ~~g~   132

   1             \oan!:ed lo ask them for docwncr1ts accurately, l1ow

   ?       ";onld you -- how v1ould you describe t.hAm"!

                   A.         The local t.ir8 bu_i_lding spA,-,iticutlo11s.

                   Q.         Or the local Llrc bcii1dinq rAcipo?

                              I   don't. kr1ow         j_£   they would uc;c Lhat term,

                   Q.         WhArA have yoc1 heard t.hut Lcrtn?

                   A.         ·1t_',; u   Lcrm that's 1lsed w_i_Ll1_i_r1 Michf'lin wl1cu

   8       it's              wh8r1 you' re ci i sc1i.ssiillJ u list of product,;

   9       that. qo l11Lo a componf'nt puLl.

                   Q.         Okay.       Anyt.hi11g else that                   Y""   wa11t lo add

  IJ       tl1al I          l1aven't- asKed you that yo1i t:hi11k ls llllf>Ortant_

  12       ior rr.e to know?

                   A.         Not. thul co1nes to mind.

  14               ()   .     Anyll1_i_ng else t_hat: I               huvcn't asked you Lhul

  15       yo11 hAliuv" lt's i_mport_ant. loL lhe Jury?

  ! fi                                        1-18.     DULL ION:           01-,j Pct: ion; lo rm.

                                              Till!:    \\1 ITNES~O:        :.ot. t.hul comes to

                   mind.

  19                                                                       Il was a plAasure

  20               SAAing you agairi,                  Mr.    Price.         I    hope you huvu '-'

  21               wondcLlltl lunch,

                                              TllE WITNESS:                 'l'h;ink you.

                                              l1R.      GUERRA:            Anrl t.l1u.L you have a

                   great          W"""-
                                              THE       ~I I_ 'l'NJ-:ss:    Tl1Llnk you.



                                           Alrle'"'n RL"POrling Corupauy
                                                1-8UO-l10Il-DEPO



                                                                                                            MR 0744
                                                                                                     Oclohc-r 21, 2015
                                                  G1eenv1lle, SC




                                             MR.     CUERRZ\:       J hope tl1uL I v1il'

               ,;cc you soon.                Okuy?

                                             Tl!E VI DEO(~RAl'HER:                Tli.i.s then

               completAs our v.i.dcotape --

  5                                                                 Ol1,    110.


  G                                          TEf: v I JJf':ocRAPI~ER:             1 'rn sorry.

  I                                          MR.     (;lJERRA:      Bold on " :oecoild.

  8            Tl1o;~u.,;?


                                             MR. BULLION:             I    want l.o ask yo\l

1O             ju.st a        few· queslio11.s, VaTJ.dj'.

11                                                EXIIMJNA'l'l\lN

12     BY   I~R.    J--llJl,l,JON:

               Q.        Onco .i.s:         Mr. c;11Arra a,;kcd you sornA quu,;L.i.ons

        abo1it you_;: job within the Lutjul Depart.ment.                                        I   just

J5     '"""" to u,;k y·ou a coup.i.u lollow-ups on tl1al.

                         Do you "'ork lo. America?

18             A.         I do.

l':J           Q.        Arid do you sRrve as a rcpresent."lt.ive ol Ll"1c

20      i n-hou:o8 lctwycrs and sorr1el.i.1nVaneaton Price                                                                               October2J,2015
                                               G1•cnvi I lo.   ~C



                                                                                                 "P,og~   us
   1             quc;,; Lj_on?
                                   '    don'l     wa~t         him    ,,0   unswer,   hut   Celll


   2             JOO    i)e kind enough lo te 11 1ne ctgain f

   3                                       MR.    BU I ,I, I CN:       Just    th~t   l1e ,;crves

                 dS a i:epreser1L:.itive for tl1c ldv1yers,                        boll1 lhe

   ,,            j_nterna l      lilwycrs and the outside l '"-"YBLS.

                                                                      Clkay.

          BY Mf{.     KlJLLION:

   8             Q.

   9                                       l'1R. GUEHRA:              C'111 ine Luis, Ill'1Il.

 10                                        MR. Blll.l,,'ON:            Woll,     I think lL's

                 inore a}"l}"lTOpLj_ctLc I ccnl l yolL Mr. c;uerra wl1c11 I'm

                 reterri.nq Lo you on the record, J-,ut

                                           MR.    CUERRI\:            Call rue Luls or

 14              anytl1lr1g close to ll.

 15       BY MR.      BULLION:

 16              Q.      MiStf'T           ML.    l~uerrct          a,;kcd yoci " whole Duncl1

 ·17       o:t qucstio11.9 aboul Micl1elin kcc:1Jlng ciocc!lmenl,; hidden

 18        und secret froin the riiiblic.                       Do you reme1nbcr

 lY        yenerally tl1ul set:iPs oi qlLcstions'?

                 A.      I do.

 21              Q.      What          war1l yoll to do i,;,                wj_th TRgard to Ll1E•

 2?.       type,; 0£ things tl1al dre rf'fRricd Lo in your

 ?J        ctilldavit,      i nior1necllon nbo11t               ~!lcl1eli    n's processes and

 ?4        VLlrlotis rloccnn\ot1Ls, if yon would,                      just explLl.i.n wJ-1y i t

 25        .i.s tl1at ir',; l1nr>or-::ant: tor Mlcl1elin t.o kc:C[J -::110,se,



                                        t\ldcr;on llep01ting l.<1mp•ny
                                             1-800"FOR-DE~O




                                                                                                          MR 0746
Vaneaton Pnce                                                                             (Jclobcr 11, 1015
                                          G1eenville, Sl:



   1       t11f' trade sc·cret and the propriet.ary _i_r1I,:>rmation tl1i1L

   2       yo1i re±c.rr.:od to, coniidcntiaJ,

   3               A.    My i:espon,;e Lo that woulc1 bVaneaton rrice                                                                            ()clobcr 21, 2015
                                            Greenville, S(;




   1      BY Mk.      GULLION:

   2             Q.      Arid      and tl1e -- one ot tJ1e -- one of the

   3       reasor1s Lhat yo\l Ctll dcsi9nate doc1mturils as

   4       con±idcnllal Mnrl cerlul11 tradR secrcl protection .'._or

   :,      docwnc11ts thilt arc: -- that arR elliicr sought or

   6       µroduced in discovery in lCtws-.liL have to do will1 tJ-1i13

   7       cu11cept t_hat clocument.s may qui_ leaked or thu cat

   8       1nigl1t get ou'L of tl1e haq u1id you might_ nol )JC able to

   9       ri11t. it buck,      fair"!

 10              A.      Tl1at '13 ,-,ertai111y a consi deralion,              yes.

                 Q.      Now,    with LUSJJCCt to your ullldavit,                   it'c;

 1/'       obviOL\&ly very del:uilcci; it.'s 11 JJdges Jonq,                       arid



           LLtt certainly riot all             of tl1u1n.      But in ternts of the

 l'J       factual      asserllons th?.t arc             lr~~·ludRd      wilt1ln your

 16        a-f-fidavlL, do you hCtvR support -for Racli and every one

 17        of t!iosc?

                                         MO.    c;uF.RkA:      E'or1n.     Vorm.

 J_ 9                                    THE WI 'L'NSSS:        Yes.

                                         oo.    t':\JE:RRZl:   Aoo 1 eaai11g .

                                         'I' fl!!: WITNESS:         00.

 22       Ff Mk.      GULLION:

 23              o.      find i -f hR wctnlcci to take you thro\lqh



 ?'•       you c{bout r:h?.t,      lie certainly •,iould be entitlcod Lo do



                                     AldVaneaton Price                                                                                 ()c~lbcr   21, 2015
                                                    G1ecnvillc, SC


                                                                                                    L'c.qe 137

   l       lL today·;

                   A.         Yes,     he woulcl.

   3                                              MR.   BUJ,l,ION:       Okuy.       That's all I

                   have.          Thur1k you.

   5                                                r:XAM I NATION

   6      J-\Y 1111..     CUE:RRli:

                   Q.         Do yo11 have any ]Jl1yslca::. evi rl8nce lr1 Ll1ls

   8       rcoporL 0£ your af:fidavll Ll1at i;oulcl qo w_i_Ll1 yollr

   9       uli_i_davit that you brought her0               A.         I   do not.

  11               Q.         All :i:.igl1L.        l\nd Y"" undoislanc! by "physical

  12       evidAnce," I incan documentatioi1 cis opposed to t_,;_lk?
  ,,               A.         I do.

                   Q.        l\nd yon have r1oi10,              right"?

  15               A.         That.'s coriucl.

  16               Q.         All     righl:.       Now,    thR ·pojnt Ll1cLL is made is

  11       that thR T8'1SOfl lor the SRC:TRCY is,                             c~S   YOll Si'lY on

  18       pagR l S, µarcc0raph 57, thcit would be a di rRct

            financiul Ll1reat to MNA.                       Do you see thcit?

                   A.         Yes,     I   rlo.

                   Q.         You 'Nrote tJ1,;_L,          right"!

                                  d.i.d.

  23               .,".       And tl1ul' s tl1e r8ason wl1y;                  Lhc secret.s

  24        represAnt i.u1d _i_niormati on kep;_ oul would ])e a dirccl

  25        fincinci,;__;_ threat to MNA.



                                            A IJcrson H.epo1ting C-01Tipany
                                                   1-800-FOR-DEP(J



                                                                                                          MR 0749
Vaneaton Price                                                                    October 21, 70 JS
                                          Urccnville, SC


                                                                                     ?cog~   1 38

   1             A.      That's correct.

   2             Q.      To Micheli11.

   3             A.      That's correct.

                 Q.      Vi nanci a 1 rea3011,;.

                 A.      'l~at's   correcL.

                                      MR.    GUERM:                          'l'hcink you

                                J-Iold on 011e second.

   8                                  I'm sorry,           .s2y that aqciin?

   9                                  Hey,    'l'nm,   r:cin I    tak" a onL'-1ninuLc

 10              break'?

                                      MR. BULLION:            Surc.

                                      MR.    GUERR'I,,:      J\r1d it WOll 't take   ffif>


                 1nuch lor1guL.

                                      THE    \iIDE(l(~RAl'Kf:R:       (;oi.nq oft tl12

                 video record at 12: 13,

 16                             (A recVanca!ou Price                                                                             llctobcr 21, 2015
                                              (ln:unvillo, SC




   1       Iounc!atior. to you_r aifidavit_,                    rigl1L?

   2                A.       (Jnly Ll1c alticJav1t_ it.sell.

   J                ().      No pl1ysical evidence'?

   4                A.       Tl1aL's correct.

   5                                       Mk.   CUE:RRA:             Thank you so Jnuch.

    fi                                        EXAMINZ\TION

   7      BY     ~!R.     BULLION:

                    Q.       Did th8 r10LOS.i_tion to co1nc l1cre, Vandy?

  10                            did.

  11                Q,       Did il    -- did i-:: hu.vc         ct    request thcit you

  J?       produce uny documents ac tl1L' Li1ne of t_he depo~ilion?

                    A.       It did not.

                                           MR.   BULLION:              '!'hat'" ull.

                                                                      Thur1k you.

  lG                                       THE VI IJf:DCRAPl!E:R:            Thi_s t_hen

                    r.omr~le   l:c,; our vi cleotaped dcposi t i on.                WA' >Te UGCd

  1J                two HLVaneaton Price                                                                Octohc1- 21 , 2111 5
                                       ('-rrcc'Tlvillc, SC


                                                                                 l'aae 140

   1      Notice llate:   Nove1ril:JeL 4,    2015

   L      Depos1t1on IJate:    UcLober 21,            ?Ci-1'.1

   3      Depone11t; Vaneuion Price

   4      Ca.5e Name: Mect_i_na and Obdllla v. Michelin

   :,     North Aine:cicu,   Inc.

          l'aqe:L_i_uc                                           ~:\honld   Reucl




 10




 16

 17      ------




 22

 23



 )!)




                                Alderson H.eporting CompaTiy
                                     l -800"l'OR-DEP(J



                                                                                        MR 0752
Vanoa!on Price                                                                                 October 21, 20 15
                                                (lrL"{O                                                                                              Ootober21,2015
                                               Greenville, SC




      :l'l'AT!C (JE' SOUTH Cl\l\(lL I NA

 )    \:OUNTY OF SPl\RTl\NBURC;

 3                                     Rf:l'CJRTICR'S CERTIFIC;A'l'F,

             I, Rebecca 1,. Arrisou, a Notary 1'1ihlic 1-11 c1.11d for

 5    Ll1c State of            ~.;outh    Ca:rol.ina, do hArAhy cerliiy that

 6    Lhere came hAfo:re rue on the ?1st rlay oi Oclober,                                     ?01 :,,

 '!   tl1e 1)erson he:rci1Wciore namArl,                        wl10   W'1'3   by me dlil y

 8    .s,>1orn to tesliiy to the truth a11d 110Ll1ing b;_it the

 g    t..rllth oi h.iu kno•1led                FILED
    DALLAS COUNTY
10/19/2015 5:30:19 PM
       FELICIA PITRE
    DISTRICT CLERK




MR 0755
claiming that it objects.   Therefore, Plaintiffs have no choice but to request the Honorable

Court's assistance in this matter.

                                              Respectfully submitted,


                                              LAW OFFICES OF LUIS P. GUERRA, LLC

                                              6225 N. 24th Street, Suite 125
                                              Phoenix, Arizona 85016
                                              Telephone: (602) 381-8400
                                              Facsimile: (602) 381-8403

                                        By:    Isl Luis P. Guerra
                                              Luis P. Guerra (Admitted Pro Hae Vice)
                                              AZ State Bar No. 015768
                                              David C. Shapiro (Admitted Pro Hae Vice)
                                              AZ State Bar No. 028056
                                              ATTORNEYS FOR PLAINITFFS

                                              LAW OFFICES OF JAMES      B. RAGAN
                                              723 Coleman A venue
                                              Corpus Christi, Texas 78401
                                              Telephone: (361) 884-7787
                                              Facsimile: (361) 884-9144
                                              James B. Ragan
                                              State Bar No. 16466100

                               CERTIFICATE OF CONFERENCE

        Counsel for movant has repeatedly wrote and called Defendant Michelin's counsel. All
to no avail. Counsel for Michelin will not respond or answer Plaintiffs' counsel's phone calls or
letters. Thus, despite best efforts the counsel have not been able to resolve those matters
presented.

                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and con-ect copy of the foregoing document has been
forwarded to all known counsel ofrecord as set forth below via E-Mail & U.S. Mail, on this 19th
day of October, 2015.

Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress Avenue, Suite 1700



                                                2



                                                                                              MR 0756
Austin, Texas 78701
Attorneys for Defendant
Michelin North America, Inc.


Jose Bustillo d/b/a/ Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per Defendant Jose Bustillo d/b/a/ Mundo Cars


                                          /s/ David C. Shapiro
                                          David C. Shapiro




                                             3



                                                                 MR 0757
                 FILED
     DALLAS COUNTY
10/30/2015 12:18:31 PM
        FELICIA PITRE
      DISTRICT CLERK




MR 0758
to plaintiffs' discovery requests.         However, under Texas law, it is well established that

"discovery about discovery" is prohibited because it violates the work product privilege. In re

Exxon Corp., 208 S.W.3d 70 (Tex. App. '_ Beaumont 2006, orig. proceeding); In re Boxer

Property Management Corporation, 2009 WL 4250123 (Tex. App. - Houston [14th Dist.] 2009,

orig. proceeding); In re Arpin America Moving Systems, LLC, 416 S.W.3d 927 (Tex. App. -

Dallas 2013, orig. proceeding). This question was squarely addressed by the Beaumont Court of

Appeals:

               the plaintiffs seek to depose an Exxon representative for the purpose of
          inquiring specifically into the process by which Exxon's representative responded
          to the requests for production. This subject necessarily and almost exclusively
          concerns the 'mental impressions developed in anticipation of litigation or for
          trial by or for a party or a party's representatives' and consists of the 'attorney's
          representative's mental impressions, opinions, conclusions, or legal theories'
          subject to protection as work product and core work product.

In re Exxon Corp., 208 S.W.3d at 75.              The Houston Court of Appeals reached the same

conclusion when considering a request to depose a corporate representative with knowledge of

"who searched for documents related to roof vents and roof hatches . . . which buildings were

searched; and the manner in which the search was conducted." In re Boxer, 2009 WL 4250123 at

* 1. Citing Exxon, the court concluded that "it is beyond dispute that the requested deposition

will explore attorney work product in connection with relators' efforts to respond to the Wells

plaintiffs' discovery requests." Id. at *6. 1 Consequently, the Houston Court of Appeals ordered

the trial court to vacate its order compelling the deposition of the relators' corporate

representative.




1
  The court further noted that "bare assertions that an opponent is hiding documents" do not justify deposing a
corporate representative about whether a diligent search was conducted. Id. at *7.

                                                      2
4543932




                                                                                                           MR 0759
          Because Texas courts have clearly and consistently prohibited "discovery about

discovery," plaintiffs are not entitled to depose any MNA employee or representative about the

efforts that were made to respond to their discovery requests in this case.

                                     II.
      NEWLY ENACTED §41.0115 OF TEXAS CIVIL PRACTICE & REMEDIES CODE
     ESTABLISHES PROCEDURE FOR DISCOVERY OF NET WORTH INFORMATION -
       COURT SHOULD DELAY RULING UNTIL SUPREME COURT DETERMINES
                 APPLICABILITY OF NEW LAW IN IN RE ROBINSON

A.        Motion to Delay Ruling on Discovery of Net Worth Information

          By enacting section 41.0115 of the Texas Civil Practice & Remedies Code, the Texas

legislature amended the law regarding the pre-trial discovery of net worth information. Exh. A

(CPRC §41.0115). By its terms, section 41.0115 applies to all cases that were filed on or after

September 1, 2015. Exh. B (Senate Bill 735) While this case was filed prior to September 1,

2015, the Texas Supreme Court is currently considering whether section 41.0115 (the

codification of Senate Bill 735) should be applied to cases, like this one, that were filed prior to

the law's effective date.    Exh. C (Jn re Robinson, 2015 WL 5102928, Petition for Writ of

Mandamus).       The parties have already submitted briefing on this issue and the matter was

submitted for the Supreme Court's consideration on October 13, 2015. Exh. D (Docket Sheet).

The Supreme Court will almost certainly issue a ruling in In re Robinson during the pendency of

this lawsuit, most likely before the end of the year. MNA requests that this Court delay its ruling

on plaintiffs' motion to compel the deposition of a representative of MNA regarding its financial

status until the Texas Supreme Court has issued its ruling in the In re Robinson matter.

B.        Texas Legislature Recently Altered Standard for Discovery of Net Worth Information.

          Since the Texas Supreme Court issued its opinion in Lunsford v. Morris in 1988, some

Texas courts have permitted the discovery of a party's net worth based on nothing more than an



                                                 3
4543932




                                                                                                MR 0760
allegation that punitive damages were appropriate. 746 S.W.2d 471. Here there is only a bare

allegation of punitive damages and there are no facts to support such an award. Indeed, the facts

developed in discovery demonstrate that the conduct of a third party may be responsible for the

accident, not the conduct of MNA. Because there are numerous legislative actions and court

opinions limiting the recovery of exemplary damages since Lunsford was issued, this Court

should not allow discovery of punitive damages at all unless and until facts are developed to

support them.

          Trial courts have struggled with the proper procedures for managing the discovery of a

party's net worth in cases involving allegations of punitive damages. To clarify this issue, the

Texas legislature added section 41.0115 to the Texas Civil Practice and Remedies Code,

announcing a clear and concise procedure for courts to follow when a party's net worth is at

issue. MNA contends that the procedure announced in section 41.0115 should govern plaintiffs'

request for MNA's financial information in this case. Subsections (a) and (b) of section 41.0115

require that, to obtain net worth information, a party must obtain a written order from the trial

court finding that he has demonstrated a "substantial likelihood of success" on the merits of a

claim for punitive damages after a hearing on the issue:

          (a) On the motion of a party and after notice and a hearing, a trial court may
          authorize discovery of evidence of a defendant's net worth if the court finds in a
          written order that the claimant has demonstrated a substantial likelihood of
          success on the merits of a claim for exemplary damages. Evidence submitted by a
          paiiy to the court in support of or in opposition to a motion made under this
          subsection may be in the form of an affidavit or a response to discovery.

          (b) If a trial court authorizes discovery under Subsection (a), the court's order may
          only authorize use of the least burdensome method available to obtain the net
          worth evidence.

TEX. C1v. P. & REM. CODE §41.0115. Even when a plaintiff successfully shows a "substantial

likelihood of success" on a punitive damages claim, the court may only authorize the "least


                                                   4
4543932




                                                                                                  MR 0761
burdensome method available" to obtain the net worth evidence.             Id.   Thus, if a party can

produce documents that demonstrate its net worth once a plaintiff has made the requisite

showing, it is highly unlikely that compelling the deposition of a representative with knowledge

of a corporation's net worth would be found the "least burdensome method available" to

demonstrate net worth.

          If the Supreme Court determines that section 41. 0115 is applicable to cases, like this one,

that were filed prior to September 1, 2015, plaintiffs' demand for the deposition of a

representative of MNA to testify regarding its financial condition is premature. Plaintiffs have

not followed the procedure established in section 41.0115 for obtaining discovery regarding

MNA's net worth or even attempted to demonstrate a "substantial likelihood of success" on their

claim for punitive damages against MNA. Even if the plaintiffs could make such a showing,

which is denied, demanding the deposition of a representative of MNA on its financial status

would not be the least burdensome method of obtaining MNA's net worth.

                                   III.
   DISCOVERY OF NET WORTH AND FINANCIAL INFORMATION SHOULD NOT BE
  PERMITTED AT THIS POINT EVEN IF NEWLY ENACTED §41.0115 OF TEXAS CIVIL
         PRACTICE & REMEDIES CODE DOES NOT APPLY TO THIS CASE

          Even if the Supreme Court finds that section 41.0115 is not applicable to cases filed prior

to September 1, 2015, plaintiffs should not be permitted to obtain discovery regarding MNA's

net worth or financial condition at this juncture.        The Texas Supreme Court established a

bifurcated procedure for trials involving claims for exemplary damages due to the "very real

potential" that evidence of a defendant's wealth will prejudice the jury's determination of other

disputed issues in tort cases. Transp. Inc. Co. v. Mariel, 879 S.W.2d 10, 30 (Tex. 1990). The

Texas Legislature later codified that procedure in Texas Civil Practice & Remedies Code section

41.009. Under the bifurcated procedure, evidence or mention of a defendant's net worth is


                                                   5
4543932




                                                                                                  MR 0762
completely inadmissible during the first phase of a bifurcated trial.       In fact, evidence of a

defendant's net worth is only admissible in the second phase of a bifurcated trial following a

unanimous finding of liability for exemplary damages, by clear and convincing evidence. TEX.

Clv. PRAC. & REM. CODE §§ 41.003; 41.009 (emphasis added).

          As a result of these challenging evidentiary hurdles, the majority of cases involving

punitive damages do not make it to the second phase of trial. See In re Jacobs, 300 S.W.3d 35,

50 (Tex. App. - Houston [14th Dist.] 2009, orig. proceeding) (Sullivan, J., concurring). In such

cases, information concerning a defendant's net worth is absolutely inadmissible and the

discovery of such information is not reasonably calculated to lead to the discovery of admissible

evidence.

          Moreover, "trial courts should be mindful of protecting sensitive information and utilize

the least intrusive means necessary to facilitate discovery." Jacobs, 300 S.W.3d at 46, citing In

re Weekly Homes, L.P., 295 S.W.3d 309, 321 (Tex. 2009). That includes ensuring the correct

timing, as well as the correct scope, of discovery.      The discovery of net worth information

subjects defendants, like MNA, to extreme risk of prejudice, as well as unnecessary violations of

privacy through disclosure of highly sensitive, confidential financial information. The disclosure

of such information will result in a grave risk to MNA and endanger MNA's ability to remain

financially competitive in a highly competitive business environment. The Court should engage

in a proper balancing of the burdens and benefits of discovery, particularly as colored by the

importance of the privacy interests at stake, and prohibit discovery of MNA's net worth unless

and until it is determined that MNA is liable to plaintiffs for punitive damages.

          WHEREFORE, PREMISES CONSIDERED, defendant Michelin North America, Inc.

prays that this Court deny plaintiffs' motion to compel the depositions of representatives of



                                                 6
4543932




                                                                                                MR 0763
MNA regarding (1) MNA's discovery responses and (2) MNA's financial condition. In the

alternative, MNA requests that this Court delay its ruling on the motion to compel the deposition

of a representative of MNA regarding its financial condition until the Texas Supreme Court has

issued its ruling in In re Robinson.

                                            Respectfully submitted,

                                            GERMER BEAMAN & BROWN, P.L.L.C.
                                            301 Congress Avenue, Suite 1700
                                            Austin, Texas 78701
                                            (512) 472-0288 Telephone
                                            (512) 472-0721 Facsimile

                                            By:    Isl Thomas M. Bullion III
                                                    Thomas M. Bullion III
                                                    State Bar No. 03331005
                                                    tbu llion@germer.com
                                                    Chris A. Blackerby
                                                    State Bar No. 00787091
                                                    cb lackerby@genner-austin.com

                                            ATTORNEYS FOR DEFENDANT
                                            MICHELIN NORTH AMERICA, INC.




                                               7
4543932




                                                                                             MR 0764
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel ofrecord as set forth below on this 30th day of October, 2015.

Luis P. Guerra                             Via £-Service and Facsimile
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, Arizona 85016

James B. Ragan                             Via E-Service and Facsimile
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, Texas 78401

Noel Sevastianos                           Via E-Service and Facsimile
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo d/b/a Mundo Cars             Via Regular Mail
6422 Day Street
Dallas, Texas 75227

                                           Isl Thomas M. Bullion III
                                           Thomas M. Bullion III/Chris A. Blackerby




                                             8
4543932




                                                                                          MR 0765
§ 41.0115. Discovery of Evidence of Net Worth for ... , TX CIV PRAG & REM ...




 !Vernon's Texas Statutes and Codes Annotated
   !Civil Practice and Remedies Code (Refs & Annos)
     ITitle 2. Trial, Judgment, and Aooeal
        ISubtitle C. Judgments
           IChapter 41. Damages (Refs & Annos)
                                   V.T.C.A., Civil Practice & Remedies Code§ 41.0115
                      § 4i.0115. Discovery of Evidence of Net Worth for Exemplary Damages Claim

                                               Effective: September 1,       2015

                                                           Currentness




(a) On the motion of a party and after notice and a hearing, a trial court may authorize discovery of evidence of a defendant's
net worth if the court finds in a written order that the claimant has demonstrated a substantial likelihood of success on the
merits of a claim for exemplary damages. Evidence submitted by a party to the court in support of or in opposition to a
motion made under this subsection may be in the form of an affidavit or a response to discovery.



(b) Ifa trial court authorizes discovery under Subsection (a), the court's order may only authorize use of the least burdensome
method available to obtain the net worth evidence.



(c) When reviewing an order authorizing or denying discovery of net worth evidence under this section, the reviewing court
may consider only the evidence submitted by the parties to the trial court in support of or in opposition to the motion
described by Subsection (a).



(d) If a party requests net worth discovery under this section, the court shall presume that the requesting party has had
adequate time for the discovery of facts relating to exemplary damages for purposes of allowing the party from whom net
worth discovery is sought to move for summary judgment on the requesting party's claim for exemplary damages under Rule
l 66a(i), Texas Rules of Civil Procedure.



Credits

Added by Acts 2015, 84th Leg., ch. 1159 (S.B. 735), § 2, eff. Sept. l, 2015.



V. T. C. A., Civil Practice & Remedies Code§ 41.0115, TX CIV PRAC & REM§ 41.0115
Current through the end of the ~Ol~Regular Session of the 84th Le_gjslattg"e
End of Dol'UOH'lll                                                  ·' ::OJ:' l'h«mson Fcu1,:1, N« clrurn lc> 111iginal ll 'I (i1wnnmcnt W111ks .




,,   •t · Nel§ 41.0115. Disc;overy of Evidence of Net Worth for... , TX CIV PRAC & REM ...




\f.'cstl" : ..Next © 2015 Thomson Reuters. No claim to original U.S. Government Works.       2




                                                                                         MR 0767
DISCOVERY OF EVIDENCE OF THE NET WORTH OF A ... , 2015 Tex. Sess. Law ...




                                   2015 Tex. Sess. Law Serv. Ch. 1159 (S.B. 735) (VERNON'S)


                                         VERNON'S TEXAS SESSION LAW SERVICE 2015

                                            Eighty-Fourth Legislature, 20 l 5 Regular Session

                                          Additions are indicated by Text; deletions by ~.
                                                   Vetoes are indicated by --+too-;
                                                     stricken material by Text .


                                        CHAPTER 1159
                                         S.B. No . 735
     DISCOVERY OF EVIDENCE OF THE NET WORTH OF A DEFENDANT IN CONNECTION WITH A CLAIM
                                  FOR EXEMPLARY DAMAGES



                                                                 AN ACT
          relating to discovery of evidence of the net worth of a defendant in connection with a claim for exemplary damages .

                                         Be it enacted by the Legislature of the State of Texas:


SECTION 1. Section 41.00 I, Civil Practice and Remedies Code, is amended by adding Subdivision (7-a) to read as follows :


                                               «TX CIV PRAC & REM§ 41.001 »

     (7-a) "Net worth" means the total assets of a person minus the total liabilities of the person on a date determined
     appropriate by the trial court.



SECTION 2. Chapter 41, Civil Practice and Remedies Code, is amended by adding Section 41.0115 to read as follows:


                                               «TX CIV PRAC & REM§ 41 .0115 »

Sec. 41.0115. DISCOVERY OF EVIDENCE OF NET WORTH FOR EXEMPLARY DAMAGES CLAIM. (a) On the
motion of a party and after notice and a hearing, a trial court may authorize discovery of evidence of a defendant's
net worth if the court finds in a written order that the claimant has demonstrated a substantial likelihood of success
on the merits of a claim for exemplary damages. Evidence submitted by a party to the court in support of or in
opposition to a motion made under this subsection may be in the form of an affidavit or a response to discovery.

(b) If a trial court authorizes discovery under Subsection (a), the court's order may only authorize use of the least
burdensome method available to obtain the net worth evidence.

(c) When reviewing an order authorizing or denying discovery of net worth evidence under this section, the reviewing
court may consider only the evidence submitted by the parties to the trial court in support of or in opposition to the
motion described by Subsection (a).

(d) If a party requests net worth discovery under this section, the court shall presume that the requesting party has

,:   ~.   I   Nex.t «"J 20 15 I hrJm ·on Reulers. No cla1n to ongmal U.,.... Governm nl Works.                     EXHIBIT

                                                                                                                       6
                                                                                                                          MR 0768
DISCOVERY OF EVIDENCE OF THE NET WORTH OF A... , 2015 Tex. Sess. Law ...



had adequate time for the discovery of facts relating to exemplary damages for purposes of allowing the party from
whom net worth discovery is sought to move for summary judgment on the requesting party's claim for exemplary
damages under Rule 166a(i), Texas Rules of Civil Procedure.



                                        «Note: TX CIV PRAC & REM§ 41.001 »


SECTION 3. The change in law made by this Act applies only to an action filed on or after the effective date of this Act.


SECTION 4. This Act takes effect September 1,       2015 .

  Passed the Senate on April 28, 2015: Yeas 20, Nays 11; the Senate concurred in House amendment on May 28, 2015: Yeas
  23, Nays 8; passed the House, with amendment, on May 22, 2015: Yeas 93, Nays 44, one present not voting.


Approved June 19, 2015.
Effective Se tember 1, 2015~·--------
 Entl or Document                                                  ~c 2tJl 5 Thorn,1111 Rt'.ulcrs No claim to ori ginal LIS Government Wrnks.




VlestlawNext © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                          2




                                                                                                                                   MR 0769
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)




                                               2015 WL 5102928 (Tex.) (Appellate Petition, Motion and Filing)
                                                                Supreme Court of Texas.

                                                       In re ROBINSON HELICOPTER COMPANY, INC., Relator.

                                                                                              No. 15-0604.
                                                                                             August 12, 2015.

        Original Proceeding from the nth Judicial District Court of Harris County, Texas Cause No. 2014-34635
                                            Emergency Reelief Requested
                                              oral argument requested


                                                                                Petition for Writ of Mandamus


Coats & Evans, P.C., George Andrew Coats, State Bar No. 00783846, E-mail: coats @texasaviationlaw.com, Gary Linn
Evans, State Bar No. 00795338, E-mail: evans @texasaviationlaw.com, Carrie M. McKerley, State Bar No. 24056625,
Email: mckerley@texasaviationlaw.com, P.O. Box 130246, The Woodlands, Texas 77393-0246, Telephone: (281) 367-7732,
Facsimile: (281) 367-8003.
                                            *iii TABLE OF CONTENTS

IDENTITY OF PAR TIES AND COUNSEL .......................................................................................................... .                                                   ii

TABLE OF CONTENTS ............................................................................................................................................... .                            iii

INDEX OF AUTHORITIES ........................................................................................................................................ ..                                v

STATEMENT OF THE CASE .....................................................................................................................................                                   viii

STATEMENT OF JURISDICTION .......................................................................................................................... .                                          x

ISSUES PRESENTED .................................................................................................................................................... .                        xi

STATEMENT OF FACTS ............................................................................................................................................ .

SUMMARY OF THE ARGUMENT .........................................................................................................................                                               3

ARGUMENT .................................................................................................................................................................... ..                5

I. RESPONDENT'S ERRONEOUS MISAPPLICATION OF THE LAWS GOVERNING NET                                                                                                                              5
WORTH DISCOVERY CONSTITUTES A CLEAR ABUSE OF DISCRETION ................................. ..

A. ST AND ARD OF REVIEW FOR ABUSE OF DISCRETION .................................................................. ..                                                                           5

B. THE LEGISLATURE HAS PROVIDED A CLEAR AND CONCISE PROCEDURE FOR                                                                                                                               6
NET WORTH DISCOVERY IN TEXAS . ............................................................................................................. ..

a. Senate Bill 735 answers the judicial pleas for clarification of procedure regarding the                                                                                                      6
discoverability of a party's net worth information in cases involving exemplary damages

b. Texas Law regarding exemplary damages has changed substantially, and the courts need clear                                  8
guidance from this Court on the procedures for addressing net worth discovery .................................. ~  .. •••••••-~
                                                                                                                 ...ii
                                                                                                                                                                                   EXHIBIT
.: rt         Next                            UI   I     ,,   Rt    I

                                                                                                                                                                                     c_,
                                                                                                                                                                                           MR 0770
In re ROBINSON HELICOPTER COMPANY, INC., Relator., 2015 WL 5102928 (2015)




 C. EVEN APPL YING THE EXISTING PROVISIONS OF THE TEXAS CIVIL PRACTICES &                                                                                                                          11
 REMEDIES CODE, NET WORTH DISCOVRY IS IMPROPER ABSENT A FINDING OF
 LIABILITY FOR EXEMPLARY DAMAGES ..................................................................................................... .

 *iv a. The Pre-Trial Discovery of Net Worth Evidence Exceeds the Scope of Permissible                                                                                                             12
 Discovery in Bifurcated Trials .................................................................................................................................... ..

 II. RELATOR HAS NO ADQUA TE REMEDY BY APPEAL ....................................................................... .                                                                            15

 A. STANDARD OF REVIEW FOR ADEQUACY OF APPELLATE REMEDY .................................. ..                                                                                                      15

 B. RESPONDENT'S ABUSE OF DISCRETION CANNOT BE REMEDIED BY APPEAL ............ .                                                                                                                   16

 PRAYER ............................................................................................................................................................................. ..           19

 CERTIFICATE OF SERVICE ................................................................................................................................... ..                                    20

 TEX. R. APP. PROC. 52.3j CERTIFICATION ................................................................................................... ..                                                    22

 TEX. R. APP. PROC. 9.4(i)(l) CERTIFICATION .............................................................................................. .                                                      22

 APPENDIX ......................................................................................................................................................................... .             23


                                                                                        *v INDEX OF AUTHORITIES

 Cases.

 Al Parker Buick Co. v. Touchy, 788 S.W.2d 129 (Tex. App. - Houston                                                                                                                               14
 [1st Dist.] 1990, no writ) ........................................................................................... .

Aramark Uniform Services, Inc. v. Tyson, 40 Tex. Sup. J. 84 (November                                                                                                                             10
15, 1996) ......................................................................................................................... .

Aramark Uniform Servs., Inc. v. Tyson, 40 Tex. Sup. J. 131 (December                                                                                                                              10
13, 1996) ........................................................................................................................ ..

DeAtley v. Rodriguez, 246 S.W.3d 848 (Tex. App. - Dallas 2008, no                                                                                                                                  9
pet.) ................................................................................................................................... .

Huie v. DeShazo, 922 S.W.2d 920 (Tex. 1996) ................................................ .                                                                                                     6

In re Am. Optical Corp., 988 S.W.2d 711 (Tex. 1998) (orig. proceeding)                                                                                                                     13, 17, 18
(per curiam) .................................................................................................................... .

In re Columbia Med. Ctr. of Las Colinas 290 S. W .3d 204 (Tex. 2009)                                                                                                                               6
(orig. proceeding) ......................................................................................................... .

In re CSX Corp., 124 S. W .3d 149 (Tex. 2003) ................................................ ..                                                                                                 13

In re Dana Corp., 138 S.W.3d 298 (Tex. 2004) ............................................... .                                                                                                    17

In re Deere & Co., 299 S.W.3d 819 (Tex. 2009 .............................................. ..                                                                                                    17

\Vestlav~Next © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                                                                                  2




                                                                                                                                                                                             MR 0771
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)




 In re Essex Ins., 450 S.W.3d 524 (Tex. 2014) .................................................. ..                                           5, 15, 16

 Jn re Graco Children's Prods., Inc., 210 S.W.3d 598 (Tex. 2006) (per                                                                          17, 18
 curiam) ............................................................................................................................. .

 In re Jacobs, 300 S.W.3d 35 (Tex. App. - Houston [14th Dist.] 2009,                                                                          9,11,14
 pet. denied) (orig. proceedings) .............................................................................. .

 In re Jerry's Chevrolet-Buick, Inc., 977 S.W.2d 565 (Tex. 1998) ............ ..                                                                     9

 *vi In re McAllen Med. Ctr., Inc., 257 S.W.3d 458 (Tex. 2008) ............... ..                                                               16, 17

 In re Prudential Ins. Co., 148 S.W.3d 124 (Tex. 1999) ................................. .                                                   15, 16, 17

 In re Reece, 341 S.W.3d 360 (Tex. 2011) ........................................................... .                                              16

 In re Waste Mgmt. of Tex., Inc., 392 S.W.3d 861 (Tex. App. -                                                                                       17
 Texarkana 2013, no pet.) (orig. proceeding) ..................................................... ..

 Lunsfordv. Morris 746 S.W.2d 471(Tex.1988) (orig. proceeding) ........ ..                                                                     6, 8, 14

 Perry Home Contractors, Inc. v. Patterson, 39 Tex. Sup. J. 237                                                                                     10
 (February 9, 1996) ...................................................................................................... ..

 Perry Home Contractors, Inc. v. Patterson, 40 Tex. Sup. J. 398 (March                                                                              10
 6, 1997) ............................................................................................................................ .

 Transp. Inc. Co. v. Mariel, 879 S.W.2d 10 (Tex. 1990) ................................. .                                                         11

 Volkswagen, A.G. v. Valdez, 909 S.W.2d 900 (Tex. 1995) ........................... .                                                               16

 Walkerv. Packer, 827 S.W.2d833 (Tex. 1992) .............................................. ..                                              5,15,16,17

 Wal-Mart Stores v. Alexander, 868 S.W.2d 322 (Tex. 1993)                                                                                           13

 Statutes

Tex. Civ. Prac. & Rem. Code§§ 41.001-.013                                                                                                      8, 9, 14

Tex. Civ. Prac. & Rem. Code § 41.001 ............................................................... ..                                              9

Tex. Civ. Prac. & Rem. Code§ 41.002 ................................................................ .                                               9

Tex. Civ. Prac. & Rem. Code § 41.005 ............................................................... ..                                              9

Tex. Civ. Prac. & Rem. Code§ 41.003 ................................................................ .                                       9,11,14

Tex. Civ. Prac. & Rem. Code § 41.007 ................................................................ .                                              9

*vii Tex. Civ. Prac. & Rem. Code§ 41.008 ...................................................... ..                                                   9

Tex. Civ. Prac. & Rem. Code § 41.009 ............................................................... ..                                         11, 12


VVestlawNext © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                                     3




                                                                                                                                               MR 0772
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)



 Tex. Civ. Prac. & Rem . Code Section 41.0115                                                                                        7

 Rules .

 Tex R. Civ P. 192 cmt. l                                                                                                           13

 Tex. R. Civ. P. 292 ..................................................................................................... ..        9




                                                                *ii IDENTITY OF PARTIES AND COUNSEL

RELATOR: Robinson Helicopter Company, Inc.

RELATOR'S COUNSEL: COATS & EVANS, P.C. George Andrew Coats State Bar No . 00783846 E-mail :
coats@texasaviationlaw.com Gary Linn Evans State Bar No . 00795338 E-mail : evans@texasaviationlaw.com Carrie M.
McKerley State Bar No . 24056625 Email: mckerley@texasaviationlaw.com P.O. Box 130246 The Woodlands, Texas
77393-0246 Telephone: (281) 367-7732 Facsimile: {281) 367-8003

RESPONDENT: Honorable Mike D. Miller 11th Judicial District Court Harris County Civil Courthouse 20 I Caroline, 9th
Floor Houston, Texas 77002

REAL PARTIES IN INTEREST: Nathan S. Ates, Individually and as Personal Representative of the Estate of Joyce A. Ates,
Deceased; Sonia Ates and Nathan M. Ates

REAL PARTIES IN INTEREST'S COUNSEL: STEVENSON & MURRAY Mark T. Murray State Bar No. 14724810
E-mail : mmurray@johnstevensonlaw.com 24 Greenway Plaza, Suite 750 Houston, Texas 77046 Telephone: 713-622-3223
Facsimile: 713-622-3224

                                                                          *viii STATEMENT OF THE CASE

Nature of the Underlying Proceedings:

This case arises out of a helicopter accident which took place on September 10, 2012. Plaintiff Nathan S. Ates, is the
representative of the Estate of Joyce A. Ates, who died as a result of the accident. Co-Plaintiffs Sonia Ates, and Nathan M.
Ates (all plaintiffs referred to herein collectively as "Ates" ) are heirs of the Decedent. The helicopter was owned by
Helicopter Services, Inc., and piloted by Christopher Yeager ("Yeager"). Robinson Helicopter Company, Inc. ("Robinson")
is the manufacturer of the helicopter, a 2007 Robinson R22 Beta II helicopter (the "Aircraft"). Plaintiffs and Real Party in
Interest bring the current suit for damages arising out of the Accident, in several capacities. Ates sued Relator, Robinson
Helicopter Company, Inc ., as the manufacturer of the Aircraft, Helicopter Services, Inc., as the owner of the Aircraft and the
pilot's employer, as well as the estate of the pilot, Christopher Yeager.

Respondent:

Respondent, Judge Mike D. Miller, ("Respondent") is the presiding judge of the 11th Judicial District Court of Harris
County, Texas.

Actions from Which Realtor Seeks Relief:

Based on Ates' claims for exemplary damages against Robinson, Ates seeks discovery of Robinson's net worth . Robinson
objected to such discovery based on *ix its "good faith argument for the extension, modification, or reversal of existing law."
Ates filed a Motion to Compel Discovery which was granted by the trial court. Robinson then filed a Motion for
Reconsideration and Motion for Limited Emergency Stay, both of which were denied by the trial court. This petition for writ
of mandamus follows.


\' ·1         Next ') 0·1511"n1·c>nR 11ler~ Noclaunl1JCHig1nallJ.(' GavtrrirnentWorks




                                                                                                                                MR 0773
In re ROBINSON HELICOPTER COMPANY, INC., Relator., 2015 WL 5102928 (2015)



                                          *x STATEMENT OF JURISDICTION

The Supreme Court of Texas has jurisdiction to issue a writ of mandamus. Tex. Const. art. 5, §6; Tex. Gov't Code §
22.00l(c).

                                                *~~SUESPRESENTED


I. Did Respondent commit an abuse of discretion by misapplying applicable law and ordering the discovery of information
relating to Relator's net worth without a finding of liability for exemplary damages?

2. Does Respondent's order requiring discovery of information relating to Relator's net worth constitute an error for which
there is no adequate remedy at law?

                                               *1 STATEMENT OF FACTS

Helicopter Services, Inc. is the owner of that certain 2007 Robinson R22 Beta Helicopter, Registration Number N28 I RG.
Christopher Yeager ("Yeager") was an employee of Helicopter Services. On or about September 10, 2012, Yeager and Joyce
A. Ates ("Decedent") were aboard the Aircraft departing from Baytown Airport. Approximately two hours in to the flight,
the Aircraft crashed. Yeager and Decedent died as a result of the injuries suffered in the Accident. (App. 5; ROl40).

Plaintiffs and Real Party in Interest, Nathan S. Ates, Individually and as Personal Representative of the Estate of Joyce A.
Ates, Deceased; Sonia Ates and Nathan M. Ates (collectively "Ates" and/or Plaintiffs) bring the current suit against Relator,
Robinson Helicopter Company, Inc., as the manufacturer of the Aircraft, Helicopter Services, Inc., as the owner of the
Aircraft and the pilot's employer, as well as the estate of the pilot, Christopher Yeager. (ROOOl-0054; R0200-0228).

Ates' Original Petition includes claims against Robinson alleging negligence in the design and manufacture of the Aircraft
and defective design of the Aircraft. Ates also includes a vague claim of "intentional" conduct and "willful, wonton and
malicious activities" by Robinson. However, Ates fails to provide any factual support for their claims. (ROOO 1-0054;
R0200-0228).

In connection with their Original Petition, Ates served Requests for Production of Documents, seeking the production of
evidence to establish *2 Robinson's net worth. (ROOOl-0054). Due to the highly sensitive nature of the requested
information, combined with the extreme risk of unfair prejudice, Robinson objected. (App. 5; R0140-0199; App. 6;
R0246-0257). Ates filed a motion to compel Robinson's net worth, to which Robinson responded with this "good faith
argument for the extension, modification, or reversal of existing law." (App. 4; R0095-0136; App. 5; R0140-0199; App. 6;
R0246-0257).

Plaintiffs' motion was heard on May 11, 2015. On June 19, 2015, the Governor signed Senate Bill 735 into law, which
addresses net worth discovery. (App. 8).

Robinson filed a Supplemental Opposition to Plaintiffs' Motion to Compel on June 26, 2015. (App. 6; R0246-0257).
However, the trial court had previously entered an Order granting Plaintiffs' Motion, requiring Robinson to "provide
documents sufficient to establish the current net worth of Robinson Helicopter Company, Inc." on June 24, 2015. (App. l;
R0244-0245).

On July 2, 2015, Robinson filed a Motion for Reconsideration based on the recent enactment of SB735. (App. 2;
R0258-0270). On July 7, 2015, the trial court denied Robinson's Motion and ordered the requested documents produced by
5:00 p.m. on July 8, 2015. (App. 3; R0271). Robinson's petition for writ of mandamus was filed in the Court of Appeals on
July 8, 2015, and was subsequently denied on August 4, 2015. (App. 11). This petition for writ of mandamus follows.

                                         *3 SUMMARY OF THE ARGUMENT

The existing case law setting the standards for discovery ofa defendant's net worth is based on this Court's 1988 opinion in
Lunsford v. Morris. There have been substantial changes to exemplary damages law in the intervening years, both as a result




                                                                                                                    MR 0774
In re ROBINSON HELICOPTER COMPANY, INC., Relator., 2015 WL 5102928 (2015)



of this Court's subsequent opinions and as a result sweeping limitations on exemplary damage claims as passed by the Texas
Legislature. Defendants such as Robinson should not be required to disclose its net worth based on a few conclusory,
factually devoid assertions in Ates' petition, which includes vague and factually unsupported claims of "intentional" conduct
and "wilful, wonton and malicious activities" by Robinson but does not allege any particular design defect or act of
negligence. Without more, the discovery of Robinson's sensitive and confidential financial information should not be
permitted. For cases pre-dating the effective date of SB735, this Court can give direction and guidance to trial courts by
adopting the procedures of SB735 as the proper procedure for managing net worth discovery.

For years, Texas courts have recognized the lack of guidance and constancy in case law and statutes regarding the discovery
of net worth evidence. The Legislature has repeatedly acted to tightly restrict the ability of litigants to seek and recover
exemplary damages in the years following the decision in Lunsford. *4 However, the procedures of Texas courts have not
evolved to keep up with these legislative changes.

SB735 provides clarity and guidance for handling net worth discovery. SB735 requires a party seeking net worth discovery to
first obtain an order from the trial court finding that there is a substantial likelihood of success on the merits of a claim for
exemplary damages. The provisions of SB735 are not effective until September 1, 2015 and are not binding on the present
case, leaving cases pre-dating SB735 with no guidance on net worth discovery. The current procedures are do not reflect the
changes made by the Legislature and need to be revisited.

Thus, while there is now clarity and direction in cases filed after September 1, 2015, it falls to this Court to clarify when and
how net worth discovery should be permitted in cases filed prior to September 1, 2015. Even applying the existing laws, the
discovery of a defendant's net worth is improper absent a finding of liability for exemplary damages in a bifurcated trial.
Otherwise, the discovery order exceeds the scope of permissible discovery as set out in the Texas Rules of Civil Procedure
and violates the limitations on the availability of exemplary damages, as set out in Chapter 41.

Robinson respectfully urges this Court to apply the procedures adopted in SB735 for cases filed before SB735 becomes
effective. The Legislature has clearly indicated what it considers to be the proper procedures involving net worth *5
discovery. Accordingly, Robinson respectfully requests that the trial court be required to hold a "gatekeeper" hearing, after an
adequate time for discovery has passed, as envisioned by SB735 to determine whether Plaintiffs can demonstrate that there is
a substantial likelihood that they will succeed on the merits of their claim for exemplary damages.

Alternatively, Robinson requests that this Court order the trial court to conduct discovery within the limitations of the
existing provisions of Chapter 41 and the Texas Rules of Civil Procedure. Only upon a finding of liability during phase one
of a bifurcated trial does evidence of a defendant's net worth become relevant and admissible and therefore that is the only
circumstance in which disclosure of a defendant's net worth should be compelled.



                                                         ARGUMENT


II. RESPONDENT'S ERRONEOUS MISAPPLICATION OF THE LAWS GOVERNING NET WORTH
DISCOVERY CONSTITUTES A CLEAR ABUSE OF DISCRETION.


A. STAND ARD OF REVIEW FOR ABUSE OF DISCRETION.

A trial court abuses its discretion if it acts in an unreasonable or arbitrary manner or without reference to guiding rules and
principles. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). When determining legal principles, a trial court has no
discretion to misinterpret or misapply the law. Id. at 840. Thus, a clear failure to analyze or correctly apply the law
constitutes an abuse of discretion. Id.; see e.g., *6 In re Essex Ins., 450 S.W.3d 524, 525-26 (Tex. 2014). A trial court's
erroneous legal conclusion is an abuse of discretion, even if the law is unsettled. Huie v. DeShazo, 922 S.W.2d 920, 927-28
(Tex. 1996). Under certain circumstances, a trial court's action can constitute an abuse of discretion even though it is
consistent with existing jurisprudence, but where the action conflicts with what the current law ought to be. In re Columbia
Med. Ctr. of las Colinas, 290 S.W.3d 204, 213 (Tex. 2009) (orig. proceeding).

         Nx                                   N<    ', • r'   <   11        ,, , / r• , • 1   vc.•v . .




                                                                                                                        MR 0775
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)




B. THE LEGISLATURE HAS PROVIDED A CLEAR AND CONCISE PROCEDURE FOR NET WORTH
DISCOVERY IN TEXAS.


a. Senate Bill 735 answers the judicial pleas for clarification of procedure regarding the discoverability of a party's
net worth in cases involving exemplary damages.

Since this Court's 1988 holding in Lunsford v. Morris, (746 S.W.2d 471 (Tex. 1988) (orig. proceeding)), trial courts have
struggled with the proper procedures for managing the discovery of a party's net worth in cases involving exemplary
damages. This is particularly true in light of the extensive changes made by the Legislature in the years since Lunsford. The
procedures employed by the courts have not evolved to reflect the legislative changes. The Legislature has responded to the
judicial pleas for clarification by setting out a clear and concise procedure for the courts to follow in cases where a party's net
worth is in issue by enacting Senate Bill 735. However, for cases pre-dating the effective date of *7 SB735, the struggle
remains. It is within the authority of this Court to clarify the procedures for cases pre-dating SB735, including the present
case. There should be but one consistent procedure for addressing net worth discovery in all cases, present and future.

SB735 requires parties seeking net worth discovery to obtain a written order from the trial court finding, "the claimant has
demonstrated a substantial likelihood of success on the merits of a claim for exemplary damages." Tex. Civ. Prac. & Rem.
Code Section 41.0115. (App. 8). SB735 also provides said hearing should only be held after an adequate time for the
discovery of facts relating to exemplary damages has been made. (App. 8).

Given the recognized need to clarify the appropriate procedures for discovery of net worth evidence, and the dramatic
changes in punitive damages law over the last thirty years, Robinson respectfully urges this Court to provide the much
needed guidance to the lower courts and adopt the procedures of SB735 for the discovery of a defendant's net worth, even in
cases pre-dating SB735. More specifically, Robinson respectfully requests that the trial court be required to hold a
"gatekeeper" hearing, as envisioned by SB735 to determine whether Plaintiffs can demonstrate that there is a substantial
likelihood that they will succeed on the merits of their claim for exemplary damages against Robinson.



*8 b. Texas Law regarding exemplary damages has changed substantially, and the courts need clear guidance from
this Court on the procedures for addressing net worth discovery.

In 1988, this Court held that a defendant's net worth is relevant in a suit involving exemplary damages. Lumford, 746
S.W.2d at 473. As a result, parties may discover and offer evidence of a defendant's net worth in cases where exemplary
damages may be awarded. Id. In 1995, the Legislature passed sweeping tort reform to the substantive and procedural law
governing exemplary damages. See Tex. Civ. Prac. & Rem. Code§§ 41.001-.013. Chapter 41 was significantly rewritten to
provide defendants dramatic protection from exemplary-damage awards. Such changes include:
•Exemplary damages were limited to assessing damages with the purpose of punishing the defendant.

• Chapter 41 's coverage was expanded to apply to all but a very few types of tort actions.

• A plaintiffs burden of proof for exemplary damages was elevated to clear and convincing evidence.

• With few limitations, a defendant could no longer be exposed to exemplary damages because of another person's criminal
act.

•The Legislature lowered the existing cap on exemplary damages.

• Upon a defendant' s motion, the trial court had to bifurcate the jury's determination of the amount of exemplary damages,
and evidence of a *9 defendant' s net worth could not be admitted during the liability phase of the trial. Id.



\ ' [, ' Next If:) 2015   rI 1orn ·,.,n Reutl:'!rS. Ne c1a11n to ono1m~I U   Gover nmenl Wori\s.                               (




                                                                                                                          MR 0776
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)



These substantive and procedural amendments changed the legal landscape on two levels. First, they further limited the
amount of exemplary damages that could be assessed. See id. § 1 secs. 41.007, 41.008. Second, and more significantly, these
revisions dramatically lessened the chances of any exemplary-damage recovery by a claimant. See id. § I §§ 41.001(5),
41.002, 41.003(b), 41.005 .

In 2003, the Legislature further eroded a plaintiffs ability to recover exemplary damages. Now, unlike the general rule
permitting a civil verdict upon the vote of only ten jurors, an award of exemplary damages requires a unanimous verdict as to
liability for, and the amount of, such damages. See Tex. Civ. Prac. & Rem. Code§ 4 l .003(d); Tex. R. Civ. P. 292; DeAtley v.
Rodriguez, 246 S.W.3d 848, 850 (Tex. App.-Dallas 2008, no pet.).

The current procedures are "decades-old [and] do not reflect the changes made by the Legislature and, in light of the
evolution of Texas law, and needs to be revisited." See In re Jacobs, 300 S.W.3d 35, 50 (Tex. App. - Houston [14th Dist.]
2009, pet. denied) (orig. proceeding) (Sullivan, J., concurring). In 1998, Justice Gonzalez recognized the difficulty which
resulted from the lack of direction regarding discovery of net worth information. "These issues are significant and demand
the Court's attention." In re Jerry 's Chevrolet-Buick, Inc., 977 S.W.2d 565, 566 (Tex. 1998) (Gonzalez, J., dissenting).

*10 This Court was willing to address these issues previously. Id. This Court granted petitions for writ of mandamus in
Aramark Uniform Services, Inc. v. Tyson, 40 Tex. Sup. J. 84 (November 15, 1996), and Perry Home Contractors, Inc. v.
Patterson, 39 Tex. Sup. J. 237 (February 9, 1996), to determine whether a plaintiff must make a prima facie showing of
entitlement to exemplary damages before discovering evidence of a defendant's net worth. However, this Court was unable to
clarify net worth discovery because each of those cases were settled. Perry Home Contractors, Inc. v. Patterson, 40 Tex. Sup.
J. 398 (March 6, 1997); Aramark Uniform Servs., Inc. v. Tyson, 40 Tex. Sup. J. 131 (December 13, 1996). In the years since,
the need to address these issues has grown due to the statutory changes in punitive damages made by the Legislature.

Undeniably, the Legislature has repeatedly acted to tightly restrict the ability of litigants to seek and recover exemplary
damages . Robinson respectfully requests this Court harmonize net worth discovery in cases pre-dating SB735 with the
changes made to punitive damages law following Lunsford.

In light of the legislative changes limiting the availability of exemplary damages, similarly limiting net worth discovery to
cases where a finding of liability has actually been made, both plaintiffs and defendants can be protected and neither party is
unfairly prejudiced by an unrestricted requirement to disclose sensitive, yet completely irrelevant information. Discovery of
Robinson's net *11 worth, as well as that of similarly situated defendants, should only be permitted following a finding by
the trial court that there is a substantial likelihood of success on a plaintiffs claim for exemplary damages, as set out in
SB735.



C. EVEN APPLYING THE EXISTING PROVISIONS OF THE TEXAS CIVIL PRACTICES & REMEDIES CODE,
NET WORTH DISCOVERY IS IMPROPER ABSENT A FINDING OF LIABILITY FOR EXEMPLARY
DAMAGES.

This Court established a bifurcated procedure for trials involving claims for exemplary damages due to the "very real
potential" that evidence of a defendant's wealth will prejudice the jury's determination of other disputed issues in tort cases.
Transp. Inc. Co. v. Morie!, 879 S.W.2d 10, 30 (Tex. 1990). That procedure was later codified by the Legislature. See Tex.
Civ. Prac. & Rem. Code § 41.009. Under the bifurcated procedure, evidence or mention of a defendant's net worth is
completely inadmissible during the first phase of a bifurcated trial. In fact, evidence of a defendant's net worth is only
admissible in the second phase of a bifurcated trial following a unanimous finding of liability for exemplary damages, by
clear and convincing evidence. Tex. Civ. Prac. & Rem . Code§§ 41.003; 41 .009 [emphasis added] .

As a result of these difficult evidentiary hurdles, most cases involving exemplary damages never make it to the second phase
of trial. See In re Jacobs, 300 S.W.3d at 50 (Sullivan, J., concurring). In such cases, information concerning *12 a
defendant's net worth is absolutely inadmissible and the discovery thereof is not reasonably calculated to lead to the
discovery of admissible evidence. Additionally, the discovery of net worth information subjects defendants, such as
Robinson, to extreme risk of prejudice, as well as unnecessary violations of privacy through disclosure of highly sensitive,
confidential financial information. The disclosure of such information will most likely result in a grave risk to Robinson and

'//;o· tlii:.Nex:t © 2015 l homson Reuters. No ciairn to or1g1nal US. Government Works.                                      8




                                                                                                                       MR 0777
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)



endanger Robinson's ability to remain financially compet1t1ve in a highly competitive business environment. Thus,
information concerning Robinson's net worth should not be discoverable unless and until the jury finds that Robinson is
liable to Ates for exemplary damages.



a. The Pre-Trial Discovery of Net Worth Evidence Exceeds the Scope of Permissible Discovery in Bifurcated Trials.

In the first phase of a bifurcated trial, the trier of fact shall determine: ( 1) liability for compensatory and exemplary damages;
and (2) the amount of compensatory damages. Tex. Civ. Prac. & Rem. Code § 41.009. If liability for exemplary damages is
established during the first phase of a bifurcated trial, the trier of fact shall, in the second phase, determine the amount of
exemplary damages to be awarded, if any. Id. The second phase is only necessary after the fact finder has found, by
unanimous verdict, that a defendant is liable for exemplary damages. Due to the extremely prejudicial impact, a party cannot
even mention a defendant's net worth in the first phase of a bifurcated trial. *13 Consequently, the discovery of Robinson's
net worth is absolutely irrelevant and inadmissible in the first phase of trial. If, and only if, a jury determines Robinson is
liable for exemplary damages can evidence of Robinson ' s net worth be introduced during the second phase. Robinson should
not be required to produce evidence of its net worth unless and until the jury returns such a verdict.

While the scope of discovery is quite broad, it is nevertheless confined by the subject matter of the case and reasonable
expectations ofobtaining information that will aid resolution of the dispute. Tex R. Civ P. 192 cmt. 1; Jn re CSX Corp., 124
S.W.3d 149, 152 (Tex. 2003). Therefore, discovery requests must be reasonably tailored to include only matters relevant to
the proceedings. In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998) (orig. proceeding) (per curiam). The disclosure
of Robinson's net worth is relevant only to the amount of exemplary damages that may be awarded. See Wal-Mart Stores v.
Alexander, 868 S.W.2d 322. 329 {Tex. 1993) (Gonzalez, J., concurring). More importantly, in bifurcated trials, that
information is not relevant during the first phase because the fact finder cannot determine the amount of exemplary damages
to be awarded. Evidence of a defendant's net worth is only admissible, and therefore, only relevant, in the second phase
following the highly unlikely finding ofliability for exemplary damages.

*14 To establish a defendant's liability for exemplary damages, a plaintiff must prove by clear and convincing evidence each
element of its exemplary damages claim. Tex. Civ. Prac. & Rem. Code§ 41.003(b). This is a higher burden of proof than that
required for mere negligence and the recovery of compensatory damages. See Al Parker Buick Co. v. Touchy, 788 S.W.2d
129, 130 {Tex. App. - Houston [1st Dist.] 1990, no writ). Additionally, exemplary damages may only be awarded if the jury
was unanimous in regard to finding liability for and the amount of exemplary damages. Id. at§ 41.003(d). Thus, the question
is not if this evidence is relevant, but when it is relevant. Lunsford, 746 S.W.2d at 4 74 (Gonzalez, J., dissenting). In most
cases, the answer to that question is never.

The Legislative changes made following Lunsford reduced the amount of exemplary damages that could be awarded, but
more significantly, dramatically reduced the chances of any exemplary damage recovery. See Tex. Civ. Prac. & Rem. Code
§§ 41.001, et seq.; In re Jacobs, 300 S. W .3d at 50. As a result, discovery of a defendant's net worth is both irrelevant and
inadmissible in most cases. The disclosure of a defendant's sensitive and confidential financial information is unwarranted
and unnecessary unless and until a finding of liability for exemplary damages has been made. Consequently, the pre-trial
discovery of such information exceeds the scope of discovery permitted under the Texas Rules of Civil Procedure and should
not be allowed. Thus, Robinson should not be *15 compelled to disclose confidential financial information unless and until a
unanimous finding of liability for exemplary damages has been made by the jury during the trial of this cause.

If, and only if, the jury determines that a defendant is liable for exemplary damages, should a defendant be compelled to
disclose its net worth. That disclosure may be made by either providing bottom-line number of a defendant's total net worth,
or by only producing evidence necessary to demonstrate its ability to satisfy an award up the maximum amount of exemplary
damages that may be awarded pursuant to Chapter 41.



II. RELATOR HAS NO ADQUATE REMEDY BY APPEAL.



,\'c;,,.t!,-:·/,Next In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)



A. STANDARD OF REVIEW FOR ADEQUACY OF APPELLATE REMEDY.

The second requirement for mandamus is lack of an adequate remedy by appeal. Walker, 827 S.W.2d at 839-40. The
adequacy inquiry "is simply a proxy for the careful balance of jurisprudential considerations that determine when appellate
courts will use original mandamus proceedings to review the action of lower courts." In re Prudential Ins. Co., 148 S.W.3d
124, 136 (Tex. 1999). Determining whether an appellate remedy is adequate involves balancing "practical and prudential"
considerations, such as the impairment of important substantive and procedural rights, the opportunity to give direction and
guidance on the law that would otherwise be lost, and the waste of judicial resources on a *16 proceeding. See In re Essex,
450 S.W.3d at 528; Tn re Prudential, 148 S.W.3d at 136.

A party has no adequate remedy by appeal to challenge a discovery dispute if the appellate court will not be able to cure the
trial court's error. See Walker, 827 S.W.2d at 843; see, e.g., Volkswagen, A.G. v. Valdez, 909 S.W.2d 900, 903 (Tex. 1995).
Additionally, a party has no adequate remedy by appeal when the trial court's refusal to grant the remedy renders the subject
matter of the appeal illusory. See e.g., In re ATU Ins., 148 S.W.3d 109, 115-17 (Tex. 2004); In re Dickason, 987 S.W.2d 570,
571 (Tex. 1998).

Further, mandamus is an "extraordinary remedy, not issued as a matter of right, but at the discretion of the court." In re
Prudential, 148 S.W.3d at 138. "Mandamus review of significant rulings in exceptional cases may be essential to preserve
important substantive and procedural rights from impairment or loss ... " Id. at 136. Additionally, mandamus is a proper
vehicle for courts to correct blatant injustice that otherwise would elude review by the appellate courts. See Jn re Prudential,
148 S.W.3d at 138; In re Reece, 341 S.W.3d 360, 374 (Tex. 2011).



B. RESPONDENT'S ABUSE OF DISCRETION CANNOT BE REMEDIED BY APPEAL.

Mandamus review is generally a matter within this Court's discretion. In re McAllen Med. Ctr., Inc., 257 S.W.3d 458, 461
(Tex. 2008). Mandamus relief is frequently issued when "the very act of proceeding to trial - regardless of the * 17 outcome -
would defeat the substantive right involved." Id. at 465; In re Waste Mgmt. of Tex., Inc., 392 S.W.3d 861, 867 (Tex. App. -
Texarkana 2013, no pet.) (orig. proceeding). Generally, the scope of discovery is within the trial court's discretion, but the
trial court must make an effort to impose reasonable discovery limits. In re Graco Children's Prods., Inc., 210 S.W.3d 598,
600 (Tex. 2006) (per curiam). An order that compels overly broad discovery is an abuse of discretion for which mandamus is
the proper remedy. Id.; Jn re Deere & Co., 299 S.W.3d 819, 820 (Tex. 2009).

Mandamus relief is available when the trial court compels production beyond the permissible bounds of discovery. See Jn re
Am. Optical Corp., 988 S.W.2d at 714. Intrusive discovery measures - such as the unproven right to discovery of net worth
information - require, at a minimum, that the benefits of the discovery measure outweigh the burden imposed upon the
discovered party. See In re Prudential, 148 S. W .3d at 135-36. "If an appellate court cannot remedy a trial court's discovery
error, then an adequate appellate remedy does not exist." In re Dana Corp., 138 S.W .3d 298, 301 (Tex. 2004). After a private
document, such as that demonstrating Robinson's net worth, has been produced, inspected, and examined, a holding that the
court had erroneously issued the order would be of small comfort to a relator in protecting its privacy. See Walker, 827
S.W.2d at 843.

*18 In the present case, the unnecessary discovery of Robinson's net worth constitutes an invasion of privacy and subjects
Robinson to the potential for unfair prejudice and abuse. Once the information is disclosed, the damage to Robinson cannot
be undone. The benefits to unlimited discovery of such information do not outweigh the risks and burdens imposed upon
Robinson, or other similarly situated defendants. It will be impossible to undo the harm to Robinson once the documents are
disclosed. Conversely, following the procedures clearly set out in SB735 in cases pre-dating its effective date, raises no risk
of prejudice or harm to Ates, or other plaintiffs seeking exemplary damages.

An order may constitute an abuse of discretion if it compels discovery of matters not relevant to the subject matter of the
action. In re Graco, 210 S.W.3d at 600; In re Am. Optical Corp., 988 S.W.2d at 713. Discovery of a defendant's net worth
information is not relevant to the present case unless and until the trial court, following an evidentiary hearing, determines
that there is a substantial likelihood that Plaintiffs will succeed on the merits of their claim for exemplary damages . Robinson
urges this Court to adopt the requirements of the recently enacted SB735 in cases pre-dating the effective date of SB735.

'1'.t"' I " Next \C120 15 Thorn on Reuters No claim Lo original U.S Gow::1 rm1ent Works.                                     10




                                                                                                                        MR 0779
In re ROBINSON HELICOPTER COMPANY, INC., Relater., 2015 WL 5102928 (2015)



Delaying the production of Robinson's net worth information until a finding of a substantial likelihood of success is made
will have no effect on the pre-trial proceedings in the present case, nor those involving similarly situated defendants.

*19 The premature disclosure of Robinson's net worth information would cause irreparable and irreversible injury to
Robinson. Once Robinson's net worth information is disclosed, the harm and prejudice resulting from that disclosure cannot
be undone. Conversely, there will be no harm or prejudice of any kind to Plaintiffs if the net worth information is not
provided absent a finding of likelihood of success.

Robinson is not publicly-traded and has always been a closely-held corporation. (App. 5; R0140-0199, Exhibit "A").
Robinson has always treated such financial information as carefully guarded trade-secrets. Id. The disclosure of Robinson' s
financial information would gravely impair and endanger Robinson's ability to remain competitive in a highly regulated and
competitive business environment. Id. As a result, Robinson is entitled to the mandamus relief requested.



                                                            PRAYER
For the foregoing reasons, Relator, Robinson Helicopter Company, Inc. respectfully requests that this Court grant Robinson's
petition for writ of mandamus and order Respondent to vacate its order granting Real Parties in Interest's motion to compel
the discovery of Robinson's net worth. Robinson further requests that this Court direct the trial court to hold a "gatekeeper"
hearing to determine whether Plaintiffs can demonstrate that there is a substantial *20 likelihood that they will succeed on the
merits of their claim for exemplary damages against Robinson, or alternatively, defer the discovery of net worth evidence
until the conclusion of the first phase of bifurcated trial, and then only in the event the first phase jury's verdict would permit
a second phase of trial. Robinson further requests any and all other relief, in law or in equity, to which it is justly entitled.
None of the reliefrequested by Robinson will result in prejudice to any party in any respect.



Appendix not available.
Eull of Document                                                     .,. 2015 J'hr1111s1n1 J{cutt:r:;, No claim to r>riginal U.S. Government Works .




                                                                                                                                               4 1
                                                                                                                                               I l




                                                                                                                                         MR 0780
IN RE ROBINSON HELICOPTER COMPANY, INC., 15-0604 (2015)




            TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW
                                     COURTEXPRESS
                  1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                           This docket is current through 10/18/2015

Current Date: 10/26/2015
Source:        SUPREME COURT OF TEXAS, TEXAS
CASE INFORMATION
Case Title:                         IN RE ROBINSON HELICOPTER COMPANY, INC.

Court:                              SUPREME COURT OF TEXAS

Case Number:                        15-0604

Case Type:                          APPEALS

Case Subtype:                       PETITION FOR WRIT OF MANDAMUS

Key Nature of Suit:                 CIVIL PROCEDURE; PETITION (100.55)

Date Filed:                         08/12/2015




LOWER COURT INFORMATION
Trial Court:                        11TH DISTRICT COURT

Trial Court County:                 HARRIS

Trial Court Judge:                  MICHAEL DAVID MILLER

Trial Court Case Number:            2014-34635




PARTICIPANT INFORMATION
!ROBINSON HELICOPTER COMPANY, INC.
Type:                               RELATOR

Attorney:                           CARRIE M. MCKERLEY

Attorney:                           GARY L. EVANS

Attorney:                           GEORGE ANDREW COATS



!NATHAN S. ATES
Type:                               REAL PARTY IN INTEREST

Attorney:                           MARKT. MURRAY

Attorney:                           DARRIN M. WALKER



                                                                                             EXHIBIT
            Nex
                      .,                               I' '       IN RE ROBINSON HELICOPTER COMPANY, INC., 15-0604 (2015)



    CALENDAR INFORMATION (2)
    Date/Time:               Description:                                       Location:                  Judge:

:   10/13/2015               Event: WORK-UP BY STAFF I REVIEW
                             BY JUSTICES; UNDER REVIEW

    08/28/2015               Event: STAY ISSUED.; STAY ORDER
                             ISSUED



    APPEALS INFORMATION (1)
    Appeal Date:              Description:                                  Disposition Information:

                             COURT OF APPEALS CASE       Disposition/Result: DENIED
                             NUMBER: 01-15-00594-CV;
                             COURT OF APPEALS DISTRICT:
                             1ST COURT OF APPEALS;
                             JUSTICE: PER CURIAM
                             Additional Info Relating to
                             Appeal: OPINION CITE:_ SW3D
                             _ , 08-04-15



    DOCKET PROCEEDINGS (11)
    Date:         Entry#:     Description:                 Date Docketed:       Party:

    10/13/2015                Docket Entry: CASE                                         Send Runner to Court
                              FORWARDED TO COURT

    10/06/2015                Document Description: REAL                                 Send Runner to Court
                              PARTIES IN INTEREST
                              Docket Entry: RESPONSE TO
                              PETITION Remarks:
                              RESPONSE TO PETITION
                              FOR WRIT OF MANDAMUS,
                              FILED ON BEHALF OF
                              NATHAN ATES, ET AL.

    09/02/2015               Document Description: REAL                                  Send Runner to Court
                             PARTIES IN INTEREST
                             Docket Entry: MOTION FOR
                             EXTENSION OF TIME TO FILE
                             RESPONSE DISPOSED
                             Disposition: FILING
                             GRANTED Remarks:
                             UNOPPOSED MOTION FOR
                             EXTENSION OF TIME TO FILE
                             RESPONSE TO PETITION,
                             FILED ON BEHALF OF
                             NATHAN ATES, ET AL. HAS
                             BEEN GRANTED. RESPONSE

    '/'/estt.:iwNext © 2015 Thomson Reuters. No ciaim to original U S. Government Works.




                                                                                                                MR 0782
IN RE ROBINSON HELICOPTER COMPANY, INC., 15-0604 (2015)



                            IS DUE OCTOBER 8, 2015.
                            FURTHER REQUESTS FOR
                            EXTENSIONS OF TIME FOR
                            THIS FILING WILL BE
                            DISFAVORED.

09/02/2015                  Document Description: REAL                                      Send Runner to Court
                            PARTIES IN INTEREST
                            Docket Entry: MOTION FOR
                            EXTENSION OF TIME TO FILE
                            RESPONSE Remarks:
                            UNOPPOSED MOTION FOR
                            EXTENSION OF TIME TO FILE
                            RESPONSE TO PETITION,
                            FILED ON BEHALF OF
                            NATHAN ATES, ET AL.

09/02/2015                  Document Description: REAL                                      Send Runner to Court
                            PARTIES IN INTEREST
                            Docket Entry: LETTER FILED
                            Remarks: REAL PARTIES IN
                            INTEREST'S NOTICE OF
                            ADDITIONAL COUNSEL,
                            FILED ON BEHALF OF
                            NATHAN ATES, ET AL.

08/28/2015                  Document Description:                                          Send Runner to Court
                            REFERS TO PETITION FOR
                            WRIT OF MANDAMUS Docket
                            Entry: SUPREME COURT OF
                            TEXAS REQUESTED
                            RESPONSE Remarks:
                            REQUESTED RESPONSE TO
                            PETITION FOR WRIT OF
                            MANDAMUS DUE NO LATER
                            THAN SEPTEMBER 8, 2015.

08/28/2015                  Document Description:                                          Send Runner to Court
                            REFERS TO PETITION FOR
                            WRIT OF MANDAMUS Docket
                            Entry: STAY ORDER ISSUED

08/28/2015                  Docket Entry: MOTION TO                                        Send Runner to Court
                            STAY DISPOSED Disposition:
                            FILING GRANTED Remarks:
                            MOTION FOR LIMITED
                            EMERGENCY STAY
                            GRANTED

08/12/2015                  Document Description:                                          Send Runner to Court
                            RELATOR Docket Entry:
                            CASE RECORD FILED
                            Remarks: MANDAMUS
                            RECORD FILED ON BEHALF
                            OF ROBINSON HELICOPTER
                            COMPANY, INC.

08/12/2015                  Document Description:                                          Send Runner to Court
                            RELATOR Docket Entry:
                            MOTION TO STAY FILED
                            Remarks: MOTION TO STAY
',\!A' ,tL01 .·1Next \£1 2015 Tt1omson Reuter·s . No claim to original U S. Government Works.
   0   1                                                                                                               ')
                                                                                                                       ._)




                                                                                                                   MR 0783
IN RE ROBINSON HELICOPTER COMPANY, INC., 15-0604 (2015)



                        FILED ON BEHALF OF
                        ROBINSON HELICOPTER
                        COMPANY, INC.

08/12/2015              Document Description:                                       Send Runner to Court
                        RELATOR Docket Entry:
                        PETITION FOR WRIT OF
                        MANDAMUS Remarks:
                        PETITION FOR WRIT OF
                        MANDAMUS FILED ON
                        BEHALF OF ROBINSON
                        HELICOPTER COMPANY, INC .



        TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW
                                 COURTEXPRESS
              1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

End of Document                                     © 2015 Thomson Reuters No claim to original US Government Works




V'/estlihvNext © 2015 Thomson Reuters No claim to original U S Government Works                                  4




                                                                                                           MR 0784
                                                                                                            FILED
                                                                                                DALLAS COUNTY
                                                                                             11/2/2015 3:05:06 PM
                                                                                                   FELICIA PITRE
                                                                                                DISTRICT CLERK




                                   CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                    §       IN THE DISTRICT COURT
MEDINA, husband and wife,                    §       OF DALLAS COUNTY
individually; NATAL YE MEDINA,               §
individually; NAVIL GIBSON,                  §
individually;                                §
                                             §
               PLAINTIFFS,                   §
                                             §       134rn JUDICIAL DISTRICT
vs.                                          §
                                             §       DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                §
AND JOSE BUSTILLO d/b/a MUNDO                §       (Oral Argument Requested)
CARS, an in state defendant,                 §
                                             §
               DEFENDANTS,                   §


REPLY IN SUPPORT OF PLAINTIFFS' MOTION TO COMPEL THE DEPOSITIONS
OF MICHELIN'S EMPLOYEES MOST KNOWLEDGEABLE ABOUT:


       1) RESPONSES TO PLAINTIFFS' REQUESTS FOR PRODUCTION

       2) FINANCIAL INFORMATION & NET WORTH

TO THE HONORABLE JUDGE DALE TILLERY:

I. Michelin's reliance on In re Exxon Corp:., 208 S.W.3d 70, 76 (Tex. App. 2006) is a non-
   starter: the witness compelled to testify in Exxon was an attorney.

       Michelin should re-read Plaintiffs' Motion. Plaintiffs have no interest in deposing any

lawyers or attorneys of record. Michelin's justification for not producing an employee most

knowledgeable about its responses to Plaintiffs' Requests for Production is In re Exxon Corp.,

208 S.W.3d 70, 76 (Tex. App. 2006). Exxon has nothing to do with the present circumstances.

In Exxon, the plaintiffs sought to depose "one of Exxon's attorneys":

      It cannot reasonably be argued in this Court that the anticipated deponent is
      not one of Exxon's attorneys. During the June hearing, plaintiffs' counsel
      informed the trial court that he suspected the knowledgeable representative was



                                                 1



                                                                                            MR 0785
        indeed an Exxon lawyer and Exxon confirmed with the trial court that counsel
        responded to the requests for production.

Id. (e.a.).

        While the trial court compelled the discovery deposition of the attorney involved in the
litigation, the Texas Court of Appeals reversed, holding that "[c]ompelling an attorney of record
involved in the litigation of the case ... implicates work product concerns and is inappropriate":

        Compelling an attorney of record involved in the litigation of the case to
        testify concerning the suit's subject matter generally implicates work product
        concerns and is inappropriate under most circumstances.
                                              *****
       This inquiry is designed to inquire into mental processes of counsel and is not
       reasonably calculated to lead to the discovery of admissible evidence.

Id. (e.a.).

        Again, here, Plaintiffs have no interest in deposing any lawyers, attorneys of record and

discovering the mental processes of counsel concerning this issue.   What Plaintiffs want and are

entitled to depose is the Michelin employee or employees - not lawyer or attorney - most

knowledgeable about Michelin's responsive documents to Plaintiffs' Request for Production.

Such folks include but are not limited to the tire builders, tire designers, tire verifiers,

classspectors, return center personnel, tire adjustment data employees, etc., etc. For example, in

response to Plaintiffs' Request for all aspect specifications, Michelin claimed that only nine (9)

aspect specifications apply to the components and conditions at issue.          Only a Michelin

employee who uses the aspect specifications daily within a Michelin production plant- not an

attorney - can determine which aspect specifications correspond to specific conditions.

Therefore, Plaintiffs' Motion should be granted.

II. In cases like this where "punitive or exemplary damages may be awarded, parties may
    discover and offer evidence of a defendant's net worth." Lunsford v. Morris, 746 S.W.2d
    471, 473 (Tex. 1988). (e.a.).




                                                   2



                                                                                                MR 0786
        To date, there is overwhelming evidence of manufacturing and design defects in the

subject tire- all known to Michelin before, during and after the tire was manufactured. Michelin

provides no evidence disputing such.        See Plaintiff's Original Petition and Objection to

Michelin's Renewed Designation re: Adrian and Maria Rico.           Therefore, this case reeks of

punitive damages.

       Still, Michelin's reliance on Section 41.0115 of the Texas Civil Practice & Civil

Remedies Code is misleading. As Michelin concedes, said statute does not apply to cases

that were filed prior to September 1, 2015. On the contrary, binding Texas law requires and

authorizes discovery of a defendant like Michelin's net worth when a plaintiff, like here, seeks

punitive damages:

       The Texas Supreme Court has held that in cases in which punitive or exemplary
       damages may be awarded, parties may discover and offer evidence of a
       defendant's net worth. [Citation omitted].

      The court declared a defendant's net worth to be "relevant" in a suit involving
      exemplary damages. Id. Miller seeks punitive damages, which are recoverable
      for a willful breach of a fiduciary duty . . . Thus, documents showing the net
      wo1ih of Gann and Perdue are relevant and discoverable.

Miller v. O'Neill, 775 S.W.2d 56, 58 (Tex. App. 1989). (e.a.).

       Michelin's only argument is to have this Court "delay" its ruling and discovery and

consequently continue trial, which would directly violate an express order of this Court:

      Judge want to let you all know that ... there will be no more continuances.

E-Mail from Francine Ly, Judge Dale Tillery's 1341'1 Court Coordinator, Exhibit A. (e.a.).

Conclusion: Pursuant to binding Texas precedent, Plaintiffs are entitled to: 1) depose Michelin's

employee or employees - not lawyers or attorneys - about Michelin's responses to Plaintiffs'

Request for Production and 2) conduct discovery about Michelin's net worth including the

deposition of its employee most knowledgeable about these matters.


                                                3



                                                                                              MR 0787
                                          Respectfully submitted,


                                            LAW OFFICES OF LUIS P. GUERRA, LLC

                                            6225 N. 24th Street, Suite 125
                                            Phoenix, Arizona 85016
                                            Telephone: (602) 381-8400
                                            Facsimile: (602) 381-8403

                                    By:     Isl David C. Shapiro
                                           Luis P. Guen-a (Admitted Pro Hae Vice)
                                           AZ State Bar No. 015768
                                           David C. Shapiro (Admitted Pro Hae Vice)
                                           AZ State Bar No. 028056
                                           ATTORNEYS FOR PLAINTIFFS

                                           LAW OFFICES OF JAMES B. RAGAN
                                           723 Coleman A venue
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 884-7787
                                           Facsimile: (361) 884-9144
                                           James B. Ragan
                                           State Bar No. 16466100


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and con-ect copy of the foregoing document has been
forwarded to all lmown counsel of record as set forth below via E-Mail & U.S. Mail, on this 2nd
day of November, 2015:

Via E-Mail & US. Mail to:

Noel A. Sevastianos
SEVASTIANOS & ASSOCIATES, P.C.
120 So. Central Ave., Suite 130
St. Louis, MO 63105

Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress Avenue, Suite 1700
Austin, Texas 78701
Attorneys for Defendant
Michelin North America, Inc.


                                              4



                                                                                            MR 0788
Via Mail to:

Jose Bustillo dlblal Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per Defendant Jose Bustillo d/bla/ Mundo Cars


                                           Isl David C. Shapiro




                                             5



                                                                  MR 0789
                FILED
    DALLAS COUNTY
10/19/2015 5:28:20 PM
       FELICIA PITRE
    DISTRICT CLERK




MR 0790
hereto as Exhibit B. Michelin has failed to respond.         All of it in direct violation of this

Honorable Court's direct order of October 5, 2015.

       Therefore, we reluctantly are forced to file this Motion seeking the Court's assistance,

and respectfully request that the Court grant the aforementioned prayer for relief.


                                              Respectfully submitted,


                                             LAW OFFICES OF LUIS P. GUERRA, LLC

                                             6225 N. 24th Street, Suite 125
                                             Phoenix, Arizona 85016
                                             Telephone: (602) 381-8400
                                             Facsimile: (602) 381-8403

                                      By:     Isl Luis P. Guerra
                                             Luis P. Guerra (Admitted Pro Hae Vice)
                                             AZ State Bar No. 015768
                                             David C. Shapiro (Admitted Pro Hae Vice)
                                             AZ State Bar No. 028056
                                             ATTORNEYS FOR PLAINITFFS

                                             LAW OFFICES OF JAMES B. RAGAN
                                             723 Coleman Avenue
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 884-7787
                                             Facsimile: (361) 884-9144
                                             James B. Ragan
                                             State Bar No. 16466100

                              CERTIFICATE OF CONFERENCE

        Counsel for movant has repeatedly wrote and called Defendant Michelin's counsel. All
to no avail. Counsel for Michelin will not respond or answer Plaintiffs' counsel's phone calls or
letters. Thus, despite best efforts the counsel have not been able to resolve those matters
presented.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record as set forth below via E-Mail & U.S. Mail, on this 19th
day of October, 2015.



                                                2



                                                                                                  MR 0791
                FILED
    DALLAS COUNTY
10/30/2015 4:03:50 PM
       FELICIA PITRE
    DISTRICT CLERK




MR 0792
procedures and documents used to train tire builders at the Dothan, Alabama plant that MNA was

able to locate that relate to the components and conditions at issue in this case. See Exhibit A.

Further in a letter dated October 26, 2015, MNA again identified those Bates numbers and

explained that they were the oldest available tire building procedures and documents used to

train tire builders at Dothan that MNA was able to locate that relate to the components and

conditions at issue in this case. See Exhibit B.

          Simply put, plaintiffs have and have had the information since September 18, 2015.

Their motion is moot and should be denied.

          WHEREFORE, PREMISES CONSIDERED, defendant Michelin North America, Inc.

prays that this Court deny Plaintiffs' Short Motion to Compel Michelin to Comply with the

Honorable Court's Order of October 5, 2105 Concerning Bates Stamp Range of Documents as

moot.

                                               Respectfully submitted,

                                              GERMER BEAMAN & BROWN, P.L.L.C .
                                              301 Congress Avenue, Suite 1700
                                              Austin, Texas 78701
                                              (512) 4 72-0288 Telephone
                                              (512)472-0721 Facsimile

                                              By:      /s/ Thomas M. Bullion III
                                                        Thomas M. Bullion III
                                                        State Bar No. 03331005
                                                        tbullion@germer.com
                                                        Chris A. Blackerby
                                                        State Bar No. 00787091
                                                        cblackerby@germer-austin.com

                                              ATTORNEYS FOR DEFENDANT
                                              MICHELIN NORTH AMERICA, INC.




                                                   2
4544503




                                                                                              MR 0793
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel ofrecord as set forth below on this 30th day of October, 2015.

Luis P. Guerra                             Via £-Service and Facsimile
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, Arizona 85016

Jam es B. Ragan                            Via E-Service and Facsimile
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, Texas 78401

Noel Sevastianos                           Via E-Service and Facsimile
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo d/b/a Mundo Cars             Via Regular Mail
6422 Day Street
Dallas, Texas 75227


                                          Isl Thomas M. Bullion III
                                          Thomas M. Bullion III/Chris A. Blackerby




                                             3
4544503



                                                                                          MR 0794
                                   CAUSE NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA                         )     IN THE DISTIUCT COURT OF
MEDINA, HUSBAND AND WIFE,                         )
INDIVIDUALLY; NAT AL YE MEDINA,                   )
INDIVIDUALLY; NA VIL GIBSON,                      )
INDIVIDUALLY,                                     )
                                                  )
       PLAINTIFFS,                                )
                                                  )     DALLAS COUNTY, TEXAS
vs.                                               )
                                                  )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN )
IN STATE DEFENDANT,                )
                                                  )
       DEFENDANTS.                                )     134TH JUDICIAL DISTRICT


   MICHELIN NORTH AMERICA. INC.'S THIRD SUPPLEMENTAL RESPONSES AND
     OBJECTIONS TO PLAINTIFF S FIRST SET OF REQUEST FOR PRODUCTION

TO:    Plaintiffs, by and through their attorney of record, Luis P. Guerra, LLC, 6225 N. 24th
       Street, Suite 125, Phoenix, Arizona 85016.

       COMES NOW Michelin North America, Inc. ("MNA"), defendant in the above-styled

and numbered cause, and submits these, its third supplemental responses and objections to

Plaintiffs First Set of Request for Production.

                                             Respectfully submitted,

                                             GERMER BEAMAN & BROWN, PLLC
                                             301 Congress Avenue, Suite 1700
                                             Austin, Texas 78701
                                             (512) 472-0288 Telephone
                                             (512) 472-0721 Facsimile




                                                                                      EXHIBIT

                                                                                I      fr
                                                                                           MR 0795
                                                     /) /2
                                                     ~·   /JA
                                                             '?fh,.,;t.        fl"""'' ~ ~
                                                                            ~~~ oo
                                                                                                      (A,   t-
                                            By:_ _ _ _ _____,,"'°---------
                                                 Thomas M. Bullion III
                                                 tbullion@germer-austin.com
                                                 State Bar No. 03331005
                                                 Chris A. Blackerby
                                                 cblackerby@germer-austin.com
                                                 State Bar No. 00787091

                                            ATTORNEYS FOR DEFENDANT
                                            MICHELIN NORTH AMERICA, INC.

                                   CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document has been forwarded to all
known counsel ofrecord as set forth below on this 18th day of September, 2015.

Luis P. Guerra                               Via Certified Mail, Return Receipt Requested
David C. Shapiro                             & Electronic Mail
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, AZ 85016

James B. Ragan                               Via Regular Mail
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, TX 78401

Noel Sevastianos                             Via Regular Mail
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo d/b/a Mundo Cars               Via Regular Mail
6422 Day Street
Dallas, Texas 85227
Pro Se




                                            2
4540175




                                                                                                   MR 0796
of similar Michelin North America tires that contain nylon cap plies from the date the similar tire
was first manufacture to the present or end of production.

RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the relevant scope. No tires in the relevant scope were manufactured

with nylon cap plies. MNA objects to this request as being vague and ambiguous in its use of the

term "nylon cap pules" and "similar tires," as those tem1s are undefined.

          To the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

arc neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.

THIRD SUPPLEMENTAL RESPONSE:

          After a reasonable and diligent search, MNA has not located any documents responsive

to this request for tires in the expanded scope.          No tires in the expanded scope were

manufactured with nylon cap plies. MNA objects to this request as being vague and ambiguous

in its use of the term "nylon cap pules" and "similar tires," as those terms arc undefined.

          To the extent this request seeks documents outside the expanded scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire, plant, and time period relevant to this action.

REQUEST FOR PRODUCTION NO. 19:

        Identify and produce any and all documents, relating to the building, tire builder training,
testing, and inspection of passenger and light truck tires at the Dothan, Alabama plant where the

                                                23
4540175




                                                                                                   MR 0797
subject tire was manufactured. This request includes, but is not limited to standard practice
binders, tire building mmrnals, tire builder training manuals, equipment manuals, and/or other
materials and videotapes used to train tire builders. This request also includes documents,
photographs, and charts used to illustrate defects, or potential defects, in tires and/or problems or
potential problems in the tire building process.

RESPONSE:

          MNA objects to this request because plaintiffs have not identified the specific design or

manufacturing process that produced the defect alleged to be present in the tire in question.

Accordingly, this request is nothing more than an impermissible "fishing expedition" for

information generally related to every aspect of MNA's design and manufacturing process,

whether or not related to plaintiffs' claims in this case. If plaintiffs will identify the components

and processes at issue in this case, MNA will search for and produce documents responsive to

this request for those components and processes during the relevant scope, if they exist.

          To the extent this request seeks documents outside the relevant scope, MNA further

objects to this request because it is overly broad, unduly burdensome, and seeks documents that

are neither relevant to the subject matter of this case nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiffs have failed to limit the scope of this request to the

tire and time period relevant to this action.

          MNA further objects to the extent this request seeks or attempts to seek information that

constitutes commercially sensitive, confidential business infonnation of MNA. Pursuant to Rule

507 of the Texas Rules of Evidence, MNA asserts trade secret protection for such information.

SUPPLEMENTAL RESPONSE:

          MNA incorporates its objections above in its original response.           Subject to the

confidentiality protective order entered in this case, MNA produces MNA-MEDINA-0001287 -

MNA-MEDINA-0001312 and MNA-MEDINA-0001815 - MNA-MEDINA-0001820 for the

relevant scope or the oldest available for the components and processes identified by plaintiffs.

                                                24
4540175




                                                                                                   MR 0798
MNA has located no additional responsive documents for the relevant scope for the components

and processes identified by plaintiffs.

THIRD SUPPLEMENT AL RESPONSE:

          MNA incorporates its objections above in its original response.          Subject to the

confidentiality protective order entered in this case, on September 11, 2015 MNA produced

MNA-MEDINA-0003362 - MNA-MEDINA0003515, the oldest documents available for the

expanded scope for the components and processes identified by plaintiffs. MNA has located no

additional responsive documents for the expanded scope for the components and processes

identified by plaintiffs.

REQUEST FOR PRODUCTION NO. 20:

        Identify and produce any audits, reports, examinations, investigations, studies, or
reviews, including any work papers, whether created within or outside Michelin North America,
in any manner related to the return, failure, performance, durability, and life expectancy, design,
or quality of the subject tire and model tires.

RESPONSE:

          MNA produces claims fom1s for the model of the tire in question manufactured at Dothan

during the relevant scope as MNA-MEDINA-0000011 - MNA-MEDINA-0000130, MNA-

MEDINA-0000260 - MNA-MEDINA-0000563, and MNA-MEDINA-0000231. Upon entry of

an appropriate confidentiality protective order, MNA will search for and produce claim forms for

the tires common green to the tire in question manufactured at Dothan during the relevant scope.

Also upon entry of an appropriate confidentiality protective order, MNA will produce a list of

adjustment codes. To the extent plaintiffs identify codes relevant to the condition of the tire in

question and plaintiffs' claims in this matter, MNA will produce documents reflecting the

number of tires in the relevant scope returned with those conditions, if any.




                                              25
4540175




                                                                                                 MR 0799
                                                                               AUSTIN BEAUMONT HOUSTON
                                                                                            WWW germer.com

                                                                                    THOMAS M. BULLION DI
                                                                                                PARTNER

                                                                                    Direct Dial: 512.482.3535
                                                                                       tbullion@germer.com


                                         October 26, 2015


 VIA FACSIMILE & ELECTRONIC MAIL

Luis P. Guerra
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, AZ 85016

          Re:   Cause No. DC-14-07255; Samuel Medina, et al. v. Michelin North America, Inc.,
                and Jose Bustillo dlb/a Mundo Cars,· In the 134th District Court of Dallas County,
                Texas.

Dear Counsel:

        In response to plaintiffs' request for production 19, Michelin North America, Inc.
produced MNA-MEDINA-0003362-3315, which are the oldest tire building materials and work
procedures it was able to locate for the components and processes identified. Tire builders were
trained on all of these documents and procedures.

                                              Your very trul Y.            ·

                                              ~~ IX ·MMtlllt ·
                                              Thomas M. Bullion III

TMB:lq




                                 GERMER BEAMAN & BROWN PLLC
                           301 CONGRESS AVE, SUITE 1700 AUSTIN, TX 78701                         EXHIBIT
                              PHONE: 512.472.0288 • FAX: 512.472,0721
4543939
                                                                                                  B
                                                                                                   MR 0800
GERMER_
                                                                             AUSTIN BEAUMONT HOUSTON
                                                                                           www.germer.com

ATTORNEY S              AT        LAW                                              THOMAS M. BULLION Ill
                                                                                                    PARTNER

                                                                                   Direct Dial: 512.482.3535
                                                                                      tbullion@germer.com

                                          October 30, 2015


VIA FACSIMILE & ELECTRONIC MAIL

Luis P. Guerra
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, AZ 85016

          Re:   Cause No. DC-14-07255; Samuel Medina, et al. v. Michelin North America, Inc.,
                and Jose Bustillo d/b/a Mundo Cars; In the 1341h District Court of Dallas County,
                Texas.

Dear Counsel:

       I am writing to let you know that there was a typographical error in my letter of October
26. The correct Bates number reference should be MNA-MEDINA-003362-3515, not 3315.
The correct Bates numbers were included in our supplemental discovery responses and our
response to plaintiffs' motion for sanctions.




                                               :;;;;Yiu. ~·
                                               Thomas M. Bullion III

TMB:lq




                                   GERMER BEAMAN & BROWN PLLC
                             301 CONGRESS AVE, SUITE 1700 AUSTIN, TX 78701
                                PHONE: 512.472.0288 • FAX: 512.472.0721
4544516




                                                                                               MR 0801
Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress Avenue, Suite 1700
Austin, Texas 78701
Attorneys for Defendant
Michelin North America, Inc.

Jose Bustillo d/bla/ Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per Defendant Jose Bustillo d/bla/ Mundo Cars


                                          Isl David C. Shapiro
                                          David C. Shapiro




                                             3



                                                                 MR 0802
EXHIBIT A


            MR 0803
                                                                1
                     Motion To Strike Hearing
                          October 5, 2015

 1                      REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUMES
 2              TRIAL COURT CAUSE NO. DC-14-07255
 3 SAMUEL MEDINA AND OBDULIA         IN THE DISTRICT COURT
   MEDINA, HUSBAND AND WIFE,
 4 INDIVIDUALLY; NATALYE MEDINA
   INDIVIDUALLY; NAVIL GIBSON,
 5 INDIVIDUALLY,               .
 6       Plaintiff(s),
 7 vs.                               DALLAS COUNTY, TEXAS
 8 MICHELIN, NORTH AMERICA, INC. ;
   AND JOSE BUSTILLO D/B/A MUNDO
 9 CARS, AN IN STATE DEFENDANT,
10       Defendant(s).               134TH JUDICIAL DISTRICT
11
12
13
14   SHORT MOTION TO STRIKE MICHELIN'S CLAIMS OF TIRE ABUSE
                             HEARING
15
16
17
18       on the 5th day of October, 2015, the following
19 proceedings came on to be held in the above-titled and
20 numbered cause before the Honorable Dale B. Tillery,
21 Judge Presiding, held in Dallas, Dallas county, Texas.
22       Proceedings reported by computerized stenotype
23 machine.
24
25


                   VIELICA DOBBINS, CSR, RPR




                                                            MR 0804
                                                                     17
                       Motion To strike Hearing
                            October S, 2015

 1 specifically.     Without an order from the court we
 2 produced 3,000 approximately more pages of documents
 3 since that hearing.       We've referenced in our responses
 4 what we produced and they can go -- if they're wi 11 i ng to
 5 read it' they can go and find the documents we have
 6 produced.     we have produced our builder.        We've build
 7 machine setup type documents and tire builder training
 8 documents .
 9                   THE COURT:     You said you got no tire
10 builder training.
11                   MR. BULLION:     Your Honor --
12                   THE COURT:     Here is the way we are going
13 to handle that.     You know what you sent them.       Bates
14 stamped - -
15                   MR. BULLION:     Yes, Your Honor.    It's set
16 out in our response --
17                   THE COURT:     Listen.   Do me a little favor
18 all right.    Humor me.    send them the Bates Stamp range
19 where you say ti re training.
20                   MR. SHAPIRO:     Yes, Your Honor, tire
21 training.
22                   THE COURT:     Tire training information
23 exist.
24                   MR. BULLION:    That is set in out in our
25 response to the motion for sanctions as well, but I will


                     VIELICA DOBBINS, CSR, RPR




                                                                  MR 0805
                                                                  18
                        Motion To Strike Hearing
                             October 5~ 2015

 1 send it again.
 2                   THE COURT:     And just send a letter
 3 pursuant to my instruction to you that specifically
 4 addresses here are the Bates number ranges for the tire
 5 installation training or what is it tire
 6                   MR. SHAPIRO:     Your Honor, when some of
 7                   THE COURT:     what is it that you want?
 8                   MR. SHAPIRO:     We want the orientation
 9 documents.
10                   THE COURT:     No.   No.   You started off with
11 tire training information.
12                   MR. SHAPIRO:     Yes.
13                   THE COURT:     That's what I want you to
14 Bates Stamp range.
15                   MR. BULLION:     Just backing up just
16 briefly, Your Honor.      We produced a lot of documents.       We
17 produced them even before we supplemented our discovery
18 responses --
19                   THE COURT:     If they're Bates stamped just
20 te 11 them ranges.
21                   MR. BULLION:     I am.
22                   THE COURT:     And then you're going to look
23 at that and if none of that is tire training information,
24 bring it to me.      If it's not tire training information, I
25 guess you overlooked and it's going to be a problem.          It


                     VIELICA DOBBINS, CSR, RPR




                                                                MR 0806
EXHIBITB



           MR 0807
                                                        LAW OFFICES
                                           LIDS P. GUERRA, L.L.C.
                                               6225 North 24th Street, Suite 125
                                                PHOENIX, ARIZONA 85016

LUIS P. GUERRA*
DAVID C. SHAPIRO                                                                        Telephone (602) 381-8400
*J\fARTJNDALE-HUBBELL AV RATED                                                          Telecopier (602) 381-8403
                                                                                        WWW.LPGUERRA.COM



                                                    October 8, 2014

Via Email and U.S. Mail
Chris Blackerby
Germer Beaman & Brown PLLC
301 Congress Ave, Ste. 1700
Austin, TX 78701

             Re:             Medina v. Michelin, et al

Dear Chris

       It was nice to see you in Dallas on Monday. Hope your trip back was pleasant.
Documents provided by Michelin to date with Bates Nos. MNA-MEDINA3380-3386
and MNA-MEDINA1313-1365, 1530-1814, 3516-3615, 3819-4513 are indecipherable
and thus useless without the code key. Please provide such code key and also identify
what each and every acronym means. Since we will be using these documents in the
upcoming depositions, we need this information immediately.

       In addition, on Monday the Judge ordered Michelin to produce the range of
bates numbers that contain the tire building training documents Michelin allegedly
produced. We have yet to receive such.

                                                                    Very truly yours,




LPG/DCS/pm




                                                                                                            MR 0808
                                                          LAW OFFICES
                                              LUIS P. GUERRA, L.L.C.
                                                 6225 North z4t1t Street, Suite 125
                                                  PHOENIX, ARIZONA 85016

 LUISP. GUERRA*
 DAVID C. SHAPIRO                                                                          Telephone (602) 381-8400
 •M'.ARTINDA!.E--HUBBELL AV RATED                                                          Telecopier (602) 381-8403
                                                                                           WWW.LPGUERRA.COM

                                                     October 13, 2015

Via Email and U.S. Mail
Chris Blackerby
Germer Beaman & Brown PLLC
301 Congress Ave, Ste. 1700
Austin, TX 78701

                Re:             Medina v. Michelin, et al

Dear Chris:

       We have not heard from you concerning our letter of last week about the code
key/acronym definitions for the documents provided by Michelin to date with Bates
Nos. MNA-MEDINA3380-3386 and MNA-MEDINA1313-1365, 1530-1814, 3516-
3615, 3819-4513. Again, please provide such code key and acronym definitions. As
we told you last week, since we will be using these documents in the upcoming
depositions, we need this information immediately.

       Moreover; last ·Monday, the Court ordered Michelin to produce the range of
bates numbers that contain the tire building training documents Michelin allegedly
produced. Over a week has gone by, and Michelin still has not provided this
information. Again, please provide it.

              If we do not receive this requested information by the end of the week,
Michelin will force us to contact the Court and seek its assistance.

              We sincerely hope that we do not have to resort to this.

                                                                       Very truly yours,

                                                                       LUIS P. GUERRA, L.L.C.

                                                                      ~
                                                                      Luis P. Guerra
                                                                                      sw~
                                                                      David C. Shapiro
LPG/DCS/pm




                                                                                                                MR 0809
                                                      LAW OFFICES
                                         LUIS P. GUERRA, L.L.C.
                                             6225 North 24th Street, Suite 125
                                              PHOENIX, ARIZONA 85016

LUIS P. GUERRA*
DAVID C. SHAPIRO                                                                      Telephone (602) 381-8400
•MARTINDALE-HUBBELL AV RATED                                                          Telecopier (602) 381-8403
                                                                                      WWW.LPGUERRA.COM

                                                 October 15, 2015

Via Email and U.S. Mail
Chris Blackerby
Germer Beaman & Brown PLLC
301 Congress Ave, Ste. 1700
Austin, TX 78701

             Re:           Medina v. Michelin, et al

Dear Chris:

       As you lmow, back on October 5, 2015, the Honorable Court ordered Michelin
to send a letter specifically enumerating the Bates Number ranges for the tire training .
documents Michelin purportedly produced. It has now been almost two (2) weeks.
Again, please provide it. Failure to do so will result in court intervention.

                                                                  Very truly yours,




LPG/DCS/pm




                                                                                                          MR 0810
                                                                                                                  FILED
                                                                                                      DALLAS COUNTY
                                                                                                  11/18/2015 3:31:34 PM
                                                                                                         FELICIA PITRE
                                                                                                      DISTRICT CLERK



                                        NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA        §                        IN THE DISTRICT COURT OF
MEDINA,   HUSBAND   AND   WIFE,  §
INDIVIDUALLY; NATALYE MEDINA,    §
INDIVIDUALLY;   NAVIN   GIBSON,  §
INDIVIDUALLY,                    §
                                 §
           Plaintiffs,           §
                                 §
VS.                              §
                                 §
MICHELIN NORTH AMERICA, INC. AND §                        DALLAS COUNTY, TEXAS
JOSE BUSTILLO D/B/A MUNDO CARS, §
AN IN STATE DEFENDANT,           §
                                 §
           Defendants.           §                        134th JUDICIAL DISTRICT


              DEFENDANT MICHELIN NORTH AMERICA, INC’S MOTION
              FOR CLARIFICATION, RECONSIDERATION, AND FOR STAY

       Defendant Michelin North America, Inc. (“MNA”) files this Motion for Clarification,

Reconsideration, and for Stay, and respectfully shows as follows:

                                             I.
                              Background and Procedural History

       This products liability case is based on a single vehicle accident which occurred on

September 3, 2012 when the left rear tire on a 2000 Expedition driven by Adrian Rico failed. He

lost control of the vehicle, it rolled over, and the plaintiff occupants were injured. Mr. Rico had

purchased the Expedition approximately two months before the accident and had not checked or

changed the tires. In fact, the vehicle had mis-matched tires of varying sizes, some of which were

passenger tires, and one was a light truck tire. The tire at issue is a passenger tire, a P255/70R 16

LTX M/S manufactured at MNA’s Dothan, Alabama plant during the 31st week of 2001. At the

time of the accident, it was over eleven years old and should not have been in service.




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 1
                                                                                                        MR 0811
          Plaintiffs moved to compel certain documents from MNA and multiple oral hearings

were held on September 8, October 5, and November 3, 2015 on the following motions, among

others:

              •   Plaintiffs’ Amended Motion to Compel Michelin to Respond to Discovery and
                  Identification of Withheld Michelin Documents, and

              •   Plaintiffs’ Short Motion to Compel Michelin’s Employee Most Knowledgeable
                  about: 1) Michelin’s Discovery Reponses and 2) Financial Information of
                  Michelin North America (MNA).

          In an Order dated November 11, 2015, this Court signed plaintiffs’ proposed order on

their Motion to Compel Michelin to Respond to Discovery, and required that confidential, trade

secret aspect specifications be produced on or before November 24, 2015. The Court also

expanded the scope of discovery to dissimilar tires from the tire at issue. The Court has not yet

signed an order on the second motion listed above regarding “discovery on discovery” or on

MNA’s financial information.       Although certain rulings were made from the bench at the

November 3 hearing, the hearing transcript has not yet been provided by the court reporter.

                                             II.
                         MNA’s Aspect Specifications are Trade Secret

          The November 11 Order compels MNA to produce “the oldest version of all aspect

specifications.” The Order is expansive in that it is not limited to the Dothan plant, where the

tire at issue was manufactured, nor is it related to plaintiffs’ specific defect theories. The aspect

specifications regarding the tire defects that plaintiffs allege in this case have been voluntarily

produced by MNA in an attempt at compromise, but plaintiffs insist that they need all of such

proprietary documents, even on unrelated defects. All such aspect specifications were proven up

as trade secret in the Affidavit of Vaneaton Price where he testified:

          Certain of Plaintiffs’ requests seek MNA’s design and manufacturing
          specifications, specification changes, testing and design related documents,
          research and development, tire adjustment processes and analysis, internal


MOTION FOR CLARIFICATION AND FOR STAY – PAGE 2

                                                                                               MR 0812
       research and studies, proprietary manufacturing and inspection processes and
       procedures, and tire production information. All such documents are highly
       protected trade secrets of MNA.

(V. Price Aff., ¶ 43, emphasis added)         Additionally, Mr. Price testified by affidavit that

“Plaintiffs have also requested information and documents relating to MNA’s manufacturing and

quality procedures,” and he described the trade secret nature of such documents, the steps taken

by MNA to protect their secrecy, and the competitive disadvantage to MNA from disclosure. Id.

at ¶¶ 55-60.

       This affidavit testimony encompasses the “aspect specifications” ordered to be produced

in the November 11 Order. They fall within “MNA’s proprietary inspection processes and

procedures” and “quality procedures” referenced in the affidavit quoted above. To explain

further, “aspect specifications” are procedures by which MNA classpectors inspect finished tires

pursuant to certain quality assurance protocols to look for certain characteristics in the tires after

they have been cured. Thus, they are part of the proprietary quality assurance systems and

processes developed by MNA. There are hundreds of aspect specifications. MNA has clarified

this point in the Supplemental Affidavit of Vaneaton Price attached hereto as Exhibit A. The

November 11 Order requires such production of these confidential trade secrets of MNA.

       This Court allowed plaintiffs to depose Mr. Price about his affidavit and his deposition

was recently taken. He explained that MNA’s aspect specifications are marked “D3” indicating

confidential documents within MNA that are not allowed outside the company. (Depo. at 79-80)

Plaintiffs counsel repeatedly chastised Mr. Price for MNA’s “thought-out, premeditated actions

to protect its secrets” and for “keeping information secret and away from the public,” including

plaintiffs who their counsel described as “just common folk, and that’s common folk that is

asking for these documents, not competitors. And you guys intentionally, Michelin intentionally




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 3

                                                                                                 MR 0813
keeps all this information from these folks, right?” (Depo. at 97) Mr. Price explained that trade

secret documents are proprietary and not disclosed to the public. Id. at 98.

       Because aspect specifications were proven to be MNA’s highly protected trade secrets,

the burden then shifted to plaintiffs to show that such documents were “necessary for a fair

adjudication of their case” under In re Continental General Tire, 979 S.W.2d 609 (Tex. 1998)

and In re Bridgestone/Firestone, 106 S.W.3d 730 (2003). Plaintiffs provided no such proof

whatsoever. In a case from the Dallas Court of Appeals in 2010, In re Goodyear Tire and

Rubber Co., 392 S.W.3d 687 (Tex. App. – Dallas 2010, orig. proc.), the Court granted

mandamus and protected as trade secrets Goodyear’s quality control information and quality

assurance systems.

       Consequently, MNA seeks reconsideration of the ruling requiring production of all aspect

specifications, even those unrelated to plaintiffs’ specific defect theories. MNA also respectfully

requests a stay of the November 24 production date for aspect specifications so that it may

pursue mandamus on production of these trade secret documents.

                                            III.
                     Scope of Production Expanded to Non-Similar Tires

       Additionally, the November 11 Order set the initial scope for discovery as the three

common green tires of the tire at issue manufactured at the Dothan plant for 5 years, from 1998-

2003. MNA has already provided documents to plaintiffs under this agreed upon scope, which

are substantially similar tires. Dissatisfied, plaintiffs sought an even broader scope in their

proposed order ultimately signed by this Court. By the November 11 Order, the scope has now

been expanded to tire sizes and configurations which are different designs from the tire in

question in this case, other than sharing the same brand name “LTX M/S.”




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 4

                                                                                             MR 0814
       MNA has already responded to a host of document requests related to the tire in question

and all substantially similar tires. Yet the scope now expansively encompasses all documents

related to three additional size LTX M/S tires – the 235, 245, and 265 LTX M/S – plus all size

255 tires, without regard to rim diameter, section width, load range, components, number of

plies, types of plies, speed ratings, tread depth, or original equipment versus replacement tire

program. MNA explained that “LTX M/S” is simply a marketing label, and not a designation by

which substantial similarity can be defined. (Price Aff. at ¶17) Including various sizes of tires

as substantially similar ignores critical differences which make the tire at issue different from

other tires. (Id. at §20-27)    The type and size of many individual components vary

significantly, including different thicknesses of shoulder areas of the tread, tread widths,

different top and bottom belt widths, belt gauges, tread compounds, other rubber formulas

and many other items. Id. Further, the November 11 Order requires the scope for these four tire

sizes to include all MNA manufacturing plants, not just the Dothan plant where the tire at issue

was manufactured.

       Texas law does not permit discovery regarding products that the plaintiff did not use.

The Texas Supreme Court has granted mandamus relief to several product-liability defendants

“when a discovery order covered products the plaintiff never used.” In re Graco Children’s

Prods., Inc., 210 S.W.3d 598, 600-01 (Tex. 2006) (holding alleged defect in harness clip of

baby’s car seat did not support production of other allegedly defective products that did not

include harnesses) (citing In re American Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998)

(holding that discovery order that included all respiratory products manufactured by defendant

was too broad because it included respiratory equipment plaintiffs never alleged they used);

Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 814 (Tex. 1995)




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 5

                                                                                            MR 0815
       Courts in Texas and across the country have defined the appropriate scope of discovery

in products liability cases to relate to the specific product at issue, or substantially similar

products. “Substantially similar” means of a similar design to the product at issue. A federal

regulation defines substantial similarity for tires sold outside the United States compared to

tires sold in the United States as: “the same size, speed rating, load index, load range, number

of plies and belts, and similar ply and belt construction and materials, placement of

components, and component materials, irrespective of plant of manufacture or tire line.” 49

CFR 579.4 (d)(3).

       In tire litigation, courts have limited the scope of discovery to tires made from the same

specification, at the same plant, and in the same time period as the tire at issue:

   •   Johnson v. Hankook Tire Mfg. Co., No. 2:09CV113-MPM-DAS, 2011 WL 39042 (N.D.
       Miss. Jan. 5, 2011). Plaintiff argued “that ‘similar tires’ would be tires that utilize the
       same skim stock, wedge material, inner liner, and/or (AO) package as the accident tire,”
       while Hankook argued that only tires sharing a common green were similar tires. Id. at
       *2. The court observed that 49 C.F.R. § 579.4 defines green tires as “tires that are
       produced to the same internal specification but that have, or may have, different external
       characteristics and may be sold under different tire line names.” Id. Noting that “how a
       particular component performs in a tire is totally dependent upon all of the other
       components in a tire and how they work together per their specifications,” the court
       concluded that “[c]omparing tires that do not share common green internal specifications
       as defined by the CFR is, therefore, useless to the trier of fact.” Id. The court thus
       limited Plaintiff’s discovery requests to “the subject model and size tire and any tire that
       shares a common green internal specification as opposed to any tire that might share a
       generic component.” Id.

   •   Alvarez v. Cooper Tire & Rubber Co., 75 So. 3d 789 (Fla. Dist. Ct. App. 2011) (en banc).
       Cooper argued that differences in the processing and specifications made only tires with
       the same or related Green Tire Specification (“GTS”) relevant. Id. at 791. The court
       found: “Looking to other courts, we find that in similar discovery disputes most courts
       have limited production to the GTS numbers which correspond to the tire which was the
       subject of the suit.” Id. at 795.

   •   Hajek v. Kumho Tire Co., No. 4:08CV3157, 2010 WL 503044, at *7-8 (D. Neb. Feb. 8,
       2010) (denying motion to compel because plaintiffs failed to demonstrate that discovery
       targeted information regarding similar tires manufactured within relevant time period).




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 6

                                                                                              MR 0816
    •   Murphy v. Cooper Tire & Rubber Co., No. 5:08cv40/RS/EMT, 2008 WL 5273548, at *6
        (N.D. Fla. Dec. 18, 2008) (limiting scope of discovery to materials relating to tires
        manufactured from same specification, at same plant, and within one year of subject tire).

    •   Bradley v. Cooper Tire & Rubber Co., No. 4:03CV94LR, 2006 WL 3360926, at *3 (S.D.
        Miss. Nov. 20, 2006) (limiting scope of discovery to materials relating to tires made from
        same specification as subject tire during same time period as subject tire).

    •   Gonzales v. Goodyear Tire & Rubber Co., No. CV 05-941 BB/LFG, 2006 WL 7290047,
        at *15-17 (D.N.M. Mar. 10, 2006) (limiting discovery to “the subject tire and all other
        Goodyear tires made from the same green tire, and with the same tread pattern, as the
        subject tire”);

    •   Barcenas v. Ford Motor Co., No. C 03-04644RMWE, 2004 WL 2827249, at *7 (N.D.
        Cal. Dec. 9, 2004) (denying motion to compel production of documents relating to tire
        not substantially similar to subject tire);

    As pointed out in MNA’s Response to plaintiffs’ motion to compel, Hajek, 2010 WL

503044, has similar arguments as those made by plaintiffs here. They moved to compel

Kumho Tire to produce certain documents regarding “the entire ‘Kumho Road Venture line

of tires.’” Id. at *3.   The district court found the requests overly broad. “There are many

recognized causes for tread separation,” the court reasoned, including “poor tire maintenance

and motorist negligence.” Id. at *7. And “nothing indicating a common component of all

‘Kumho Road Venture line of tires’ caused the accident tire to fail.” Id. The court explained:

               Collecting volumes of information regarding all Kumho tires,
               without any threshold evidentiary showing of how those tires
               are similar to the accident tire for the purposes of this litigation,
               or that the information requested has any relationship to the
               underlying cause of the alleged tread separation at issue, is
               unduly burdensome and not likely to lead to the discovery of
               relevant information.

Id. at *8 (citations omitted).

        The same is true here. MNA has shown that the different sizes of LTX M/S tires have

nothing in common with the tire at issue. Without any showing whatsoever of substantial

similarity, this Court’s November 11 Order is overbroad and MNA seeks reconsideration to


MOTION FOR CLARIFICATION AND FOR STAY – PAGE 7

                                                                                             MR 0817
limit the scope to the tire in question and 3 common green tires. Only tires manufactured to

the same overall design specification are sufficiently similar to be capable of any

meaningful comparison. Tires made to different designs are simply different products.

       Also significant is the fact that the newly expanded scope applies to all of plaintiffs’

requests for documents, which now include additional trade secret documents, including training

materials, adjustment data, testing and design documents, specifications and changes, internal

research and studies, manufacturing and inspection processes and procedures, among others. See

Chart of Trade Secret Requested Production at Ex. B hereto. MNA proved the trade secret

nature of such documents and it has not been refuted. Thus, it is error to order disclosure of

trade secrets under the authority presented above.

                                           IV.
                              Compound (Skim Stock) Formulas

       The November 11 Order recites that “Michelin is allowed to respond” to Plaintiffs’ Legal

Authority Requiring Production of Belt Skim Stock filed on September 11, 2015. Yet MNA

already filed its response on the belt skim stock argument on September 24, 2015. MNA

requests that the Order be modified to delete the “allowed to respond” language and also seeks a

ruling denying plaintiffs’ request for MNA’s trade secret compound formula.

                                            V.
                            Rulings at November 3, 2015 Hearing

       Finally, as noted, the November 3, 2015 hearing has not been transcribed, nor has an

Order been entered. Given the short time frame imposed in the Order to produce trade secret

aspect specifications by November 24, 2015 (the week of Thanksgiving), MNA seeks a stay of

November 11 Order pending this Court finalizing its rulings on the November 3 hearing and the

court reporter’s preparation of the November 3 transcript, and until final resolution on mandamus

of the rulings to the Dallas Court of Appeals or the Texas Supreme Court.


MOTION FOR CLARIFICATION AND FOR STAY – PAGE 8

                                                                                            MR 0818
                                          VI.
                                  CONCLUSION & PRAYER

       Wherefore, MNA prays that this Court grant this Motion for Clarification,

Reconsideration, and for Stay, and for such other relief to which it may be entitled.


                                              Respectfully submitted,

                                              THOMPSON & KNIGHT LLP
                                              98 San Jacinto Boulevard, Suite 1900
                                              Austin, Texas 78701-4238
                                              (512) 469-6114
                                              (512) 482-5028 Facsimile

                                              By:           /s/ Debora B. Alsup
                                                     Debora B. Alsup
                                                     State Bar No. 02006200
                                                     debora.alsup@tklaw.com


                                              GERMER BEAMAN & BROWN PLLC
                                              301 Congress Avenue, Suite 1700
                                              Austin, Texas 78701
                                              (512) 472-0288
                                              (512) 472-0721 Facsimile

                                              By:            /s/ Thomas M. Bullion III
                                                     Thomas M. Bullion III
                                                     State Bar No. 03331005
                                                     tbullion@germer.com
                                                     Chris A. Blackerby
                                                     State Bar No. 00787091
                                                     cblackerby@germer-austin.com

                                              ATTORNEYS FOR DEFENDANT
                                              MICHELIN NORTH AMERICA, INC.




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 9

                                                                                         MR 0819
                              CERTIFICATE OF CONFERENCE

         I certify that on the 18th day of November, 2015, I called the office of Luis P. Guerra,

counsel for Plaintiffs, and was advised that he will not return to the office until later this week. I

also contacted him by email and did not have a reply at the time of filing this motion. MNA

assumes that he is opposed to this motion.



                                                            /s/ Debora B. Alsup
                                                      Debora B. Alsup



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been

forwarded to all known counsel of record as set forth below via e-service, facsimile, e-mail, or

U.S. Mail on this 18th day of November, 2015.


  Via E-Service and Facsimile                       Via E-Service and Facsimile
  Luis P. Guerra                                    James B. Ragan
  David C. Shapiro                                  Law Offices of James B. Ragan
  Luis P. Guerra, L.L.C.                            723 Coleman Ave.
  6225 N. 24th Street, Suite 125                    Corpus Christi, Texas 78401
  Phoenix, Arizona 85016

  Via E-Service and Facsimile                       Via Regular Mail
  Noel Sevastianos                                  Jose Bustillo d/b/a Mundo Cars
  Sevastianos & Associates, PC                      6422 Day Street
  120 S. Central Avenue, Suite 130                  Dallas, Texas 75227
  St. Louis, Missouri 63105


                                                            /s/ Debora B. Alsup
                                                      Debora B. Alsup
16369926.3




MOTION FOR CLARIFICATION AND FOR STAY – PAGE 10

                                                                                                MR 0820
EXHIBIT A




            MR 0821
                                     CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                           §
MEDINA, husband and wife, individually;             §
NATALYE MEDINA, individually; NAVIL                 §
                                                          IN THE DISTRICT COURT OF
GIBSON, individually,                               §
                                                    §
                 Plaintiffs, .                      §
                                                    §
                                                          DALLAS COUNTY, TEXAS
VS.                                                 §
                                                    §
MICHELIN NORTH AMERICA, INC. and                    §
JOSE BUSTILLO d/b/a MUNDO CARS, an in               §
                                                          134111 JUDICIAL DISTRICT
state defendant,                                    §
                                                    §
                 Defendants.




                 SUPPLEMENTAL AFFIDAVIT OF VANEATON PRICE, III


         Having first been duly sworn, I, Vaneaton Price, III, an employee of Defendant Michelin

North America, Inc. ("MNA"), competently testify as follows:

      I. This affidavit is based on my personal knowledge and my review of information

         available to me in my role at MNA. I am over 18 years of age, of sound mind, and

         competent to execute this Affidavit. This supplements my Affidavit filed September 1,

         2105.

      2. I have never been convicted of a felony or a crime of moral turpitude.

      3. I am a Senior Technical Advisor employed by MNA. I was employed with Michelin

         Americas Research and Development Corporation ("MARC"), which merged with and

         became a division of MNA on January 1, 2008, from January 2007 to December 2011.

         Since May 1999, I have been employed by MNA. During my employment with MNA




                                                                                             MR 0822
       and MARC, I have become familiar with the tires that are designed by MARC and

       manufactured by MNA, as well as the design and manufacturing procedures used.

   4. I am familiar with the process by which tire specifications are developed, with the

       composition and dimensions of certain tires MNA has designed and manufactured during

       my employment, with MNA manufacturing processes, equipment, and quality assurance

       procedures, and with the efforts that MNA makes to protect its proprietary and trade

       secret information.

   5. Certain of Plaintiffs' requests seek MNA's design and manufacturing specifications,

       specification changes, testing and design-related documents, research and development,

       tire adjustment processes and analysis, intemal research and studies, propriety

       manufacturing and inspection processes and procedures, and tire production information.

       Plaintiffs also request all of MNA's Aspect Specifications which are used to inspect a

       finished tire following quality assurance protocols to look for certain characteristics in the

       tire after it is manufactured. There are hundreds of aspect specifications. They are part of

       an extensive quality assurance process developed internally by MNA based on years of

       experience and extensive testing and analysis.     All such documents are highly protected

       trade secrets of MNA and kept secret by MNA under the steps outlined in my September

       1, 2015 affidavit.

   6. Tire builder and other employees in MNA's manufacturing plants receive extensive

       training to perform their jobs. They are trained on the processes and procedures and

       MNA's quality standards. These training programs are developed intemally at MNA and

       are based on the equipment and procedures in each individual plant at a given time.

       These training materials contain the confidential manufacturing and quality procedures




SUPPLEJ\IENTAL AFFIDAVIT OF VANEATON PHICE, III-PAGE 2




                                                                                                  MR 0823
         all of which are trade secrets and kept secret by MNA under the steps outlined in my

         September 1, 2015 affidavit.


FURTHER, AFFIANT SAITH NAUGHT.



                                                          Dated this I i?day of November, 2015.




SWORN to and subscribed before me

this \,{~y of       f\()VEXHIBIT B




            MR 0825
           Exhibit B: Chart of Trade Secret Requested Production


RFP#        Category       Trade Secret Documents Requested         Trade Secret Proof
                                                                   from Price Affidavit

RFP 2        Aspect        Aspect Specifications                  Aff. ¶¶43, 55-60
          Specifications
                                                                  Supp. Aff. ¶5

RFP 8                      Discount Tire claims and code sheets Aff. ¶¶20-24
                           for Michelin LTX M/S tires [Work-
                           Product Privilege]

RFP 9    Adjustment Data   Documents related to adjustment data, Aff. ¶¶41, 44-47
               and         specification changes, material changes
          Specifications   and processing changes

RFP 11   Adjustment data   Documents related to incident reports, Aff. ¶¶35-36, 41-42
                           accident reports, product liability
                           reports,     correspondence,      and
                           photographs [Work-Product Privilege]

RFP 12   Adjustment data   Documents related to adjustment data Aff. ¶¶35-36, 41-42
                           for Michelin LTX M/S tires

RFP 13   Adjustment Data   Documents related to property damage Aff. ¶¶35-36, 41-42
                           claims including incident reports and
                           accident    reports    [Work-Product
                           Privilege]

RFP 15   Adjustment Data   Documents       containing    internal Aff. ¶¶35-36, 41-42
          and Analysis     recommendations, determinations, or
                           guidelines regarding frequency of loss
                           adjustment

RFP 19    Manufacturing    Documents in any way related to the Aff. ¶¶41, 43-47, 56-61
            Process        entire manufacturing process (building,
                           tire building training, testing, and
                           inspection) of passenger and light truck
                           tires at the Dothan plant

RFP 20   Adjustment Data   Reports and other documents reflecting Aff. ¶¶35-36, 41-42
          and Analysis     return, failure, performance, durability,
                           and life expectancy, design, or quality
                           of subject tire and model tires




                                                                                     MR 0826
RFP#        Category         Trade Secret Documents Requested            Trade Secret Proof
                                                                        from Price Affidavit

RFP 21     Tire Builder      All training documents provided to tire Supp. Aff. ¶6
            Training         building employees at Dothan
            Materials

RFP 22     Tire Builder      All training materials provided to Supp. Aff. ¶6
            Training         employees building Michelin LTX M/S
            Materials        tires

RFP 24       Testing         All documents related to testing of steel Aff. ¶¶41, 43-44, 61
                             belted radial tires with same belt skim
                             stock code as subject tire at Dothan
                             plant

RFP 25       Testing         All documents related to under- Aff. ¶¶41, 43-44, 61
                             inflation testing that led to tread
                             separation

RFP 26   Internal Analysis   All documents relating to rim groove Aff. ¶¶41, 43-44, 61
                             analysis in which the profile was
                             generated by under-inflation and led to
                             tread belt separation

RFP 29     Design and        All documents related to the use, Aff. ¶¶41, 43-44, 61
          Manufacturing      potential use, and application of nylon
                             overlays, belt edge strips, belt edge
                             wraps

RFP 32   Testing, Internal   All documents relating to testing and Aff. ¶¶41, 43-44, 61
          Research and       recommendations regarding tire aging
             Studies

RFP 37     Formula and       Listing of ingredients of subject tire’s Aff. ¶¶49-54
            Ingredients      inner liner

RFP 40       Testing         All specific regulatory compliance test Aff. ¶¶41, 43-44, 60-61
                             results for subject tire and its common
                             greens

RFP 41   Adjustment and      Adjustment and claim data after each Aff. ¶¶35-36, 41-42, 44
           claim data        change to design occurring after the
                             manufacture date of the subject tire and
                             its common greens




                                                                                         MR 0827
RFP#       Category        Trade Secret Documents Requested         Trade Secret Proof
                                                                   from Price Affidavit

RFP 42       Aspect        All aspect specifications              Aff. ¶¶43, 55-60
          specifications
                                                                  Supp. Aff. ¶5

RFP 44    Trade Secret     All discovery produced in Velo         Aff. ¶¶41, 43-47, 55-60
         Documents from
          Another Case

RFP 45   Prior Testimony   All depositions with certain Michelin Aff. ¶¶41, 43-47, 55-60
                           employees

RFP 46    Processes and    Quality control/work procedures        Aff. ¶¶43, 55-60
           Procedures
                                                                  Supp. Aff. ¶5

RFP 47      Technical      Michelin Technical Notes               Aff. ¶¶41, 43-47, 55-60
            materials




                                                                                     MR 0828
                                      NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA        §                     IN THE DISTRICT COURT OF
MEDINA,   HUSBAND   AND   WIFE,  §
INDIVIDUALLY; NATALYE MEDINA,    §
INDIVIDUALLY;   NAVIN   GIBSON,  §
INDIVIDUALLY,                    §
                                 §
           Plaintiffs,           §
                                 §
VS.                              §
                                 §
MICHELIN NORTH AMERICA, INC. AND §                     DALLAS COUNTY, TEXAS
JOSE BUSTILLO D/B/A MUNDO CARS, §
AN IN STATE DEFENDANT,           §
                                 §
           Defendants.           §                     134th JUDICIAL DISTRICT

                                     ORDER ON STAY

       By Order dated November 11, 2015 the Court granted Plaintiffs’ Amended Motion to

Compel Michelin to Respond to Discovery and Identification of Withheld Michelin Documents

and ordered that Michelin North America, Inc. (“MNA”) produce aspect specifications on or

before November 24, 2015.

       IT IS THEREFORE ORDERED that a stay of the November 24 deadline is hereby in all

things GRANTED for the purpose of allowing this court to consider MNA’s Motion for

Clarification, Reconsideration, and Stay, and to permit MNA to pursue a writ of mandamus in

the Texas intermediate appellate court or the Texas Supreme Court of the November 11 Order

and any rulings from a hearing on November 3. The stay shall remain in effect until the court of

appeals or the Texas Supreme Court resolves the mandamus petition and issues any mandate.

              SIGNED this the ____ day of ______________, 2015.


                                                   ___________________________________
                                                   Judge Dale Tillery, Presiding Judge
                                                   134th Judicial District Court,
                                                   Dallas County, Texas


ORDER ON STAY – SOLO PAGE

                                                                                           MR 0829
                FILED
    DALLAS COUNTY
 12/2/2015 4:57:51 PM
       FELICIA PITRE
    DISTRICT CLERK




MR 0830
                                  CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                  §      IN THE DISTRICT COURT
MEDINA, husband and wife,                  §      OF DALLAS COUNTY
individually; NATAL YE MEDINA,             §
individually; NAVIL GIBSON,                §
individually;                              §
                                           §
              PLAINTIFFS,                  §
                                           §       134TH JUDICIAL DISTRICT
VS.                                        §
                                           §      DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;              §
AND JOSE BUSTILLO d/b/a MUNDO              §      (Oral Argument Requested)
CARS, an in state defendant,               §
                                           §
              DEFENDANTS,                  §


                                  TABLE OF CONTENTS



I.     Summary of Argument                                                      1

II.    Texas Discovery Standard                                                 2

III.   Introduction                                                             3

IV.    Plaintiffs' Discovery Requests and Michelin's baseless claim
       of trade secrets"                                                        6

V.     The September 8, 2015 Hearing                                            7

VI.    Price's Deposition                                                       9

VII.   Price's affidavit has "no probative value" and is "legally
       insufficient". Humphreys, 888 S.W.2d 469, 470                           19

VIII. The Court ordered scope includes only tires that are .100% discoverable   19

IX.    The Court's severe narrowing of discovery destroys Michelin's
       argument that the November 11, 2015 Order is "overbroad"                 21

X.     The requested documents are common to all tire lines as admitted
       by Price                                                                 22




                                                                                     MR 0831
XI.    Case law and arguments used by Michelin were rejected by
       the Texas Courts. In re Exmark Mfg. Co., Inc., 299 S.W.3d at 527   22

XII.   Michelin has already agreed to produce the documents               23

Conclusion                                                                23




                                            2



                                                                               MR 0832
                                          CAUSE NO. DC-14-07255

SAMUEL MEDINA and OBDULIA                            §        IN THE DISTRICT COURT
MEDINA, husband and wife,                            §        OF DALLAS COUNTY
individually; NATAL YE MEDINA,                       §
individually; NAVIL GIBSON,                          §
individually;                                        §
                                                     §
                  PLAINTIFFS,                        §
                                                     §        134TH JUDICIAL DISTRICT
vs.                                                  §
                                                     §        DALLAS COUNTY, TEXAS
MICHELIN NORTH AMERICA, INC.;                        §
AND JOSE BUSTILLO d/b/a MUNDO                        §        (Oral Argument Requested)
CARS, an in state defendant,                         §
                                                     §
                  DEFENDANTS,                        §



           RESPONSE TO MICHELIN'S MOTION FOR CLARIFICATION,
       RECONSIDERATION, AND FOR STAY1 BASED ON BINDING TEXAS LAW

TO THE HONORABLE JUDGE DALE TILLERY:

         This Response contains binding Texas law holding that Michelin did not even come close

to meet its heavy burden of establishing trade secrets concerning the information and documents

requested since April of 2015. Therefore, Michelin's Motion should be denied.

I.       Summary of Argument.

         1. The information Plaintiffs have requested is discoverable. Tex. R. Civ. P. 1.
            Tex.R. Civ. P. 192.3(a); In re CSX Corp., 124 S.W.3d 149, 152 (Tex.2003) (orig.
            proceeding); In re Exmark Mfg. Co., Inc., 299 S.W.3d 519, 525-526 (Tex. App.
            2009).

         2. Michelin has not established that the requested information constitutes trade
            secrets and therefore is not entitled to obstruct discovery. In re Cont'! Gen. Tire,
            Inc., 979 S.W.2d 609, 613 (Tex. 1998); Axelson, Inc. v. Mcilhany, 798 S.W.2d 550,
            555 (Tex. 1990); State v. Lowry, 802 S.W.2d 669, 671 (Tex. 1991); United States v.


1
  Yet another law firm. Yet another attorney. Yet another motion for clarification. Yet another motion to stay. Yet
another motion for reconsideration. With this new attorney, Michelin has now working this case about ten separate
lawyers and has filed multiple motions about the same exact discovery delaying and stonewalling its production for
more than eight months.

                                                         1



                                                                                                               MR 0833
             Procter & Gamble Co., 356 U.S. 677, 682, 78 S. Ct. 983, 986-87, 2 L. Ed. 2d 1077
             (1958); Humphreys v. Caldwell, 888 S.W.2d 469, 470-71(Tex.1994).

         3. The Court's September 8, 2015 Ruling severely narrowed and correctly ordered
            the production of information since:

                a. Michelin did not establish that the information requested constitutes trade
                   secrets. Id.

                b. "[E]vidence of incidents involving other products besides the exact model at
                   issue [are] ... discoverable." In re Exmark Mfg. Co., Inc., 299 S.W.3d 519,
                    528 (Tex. App. 2009)

         4. Michelin already agreed to produce the requested information.

II.      Texas Discovery Standard.

         The Supreme Court of Texas holds that the purpose of discovery is "to seek truth, so that

disputes may be decided by those facts that are revealed, rather than concealed." Axelson, Inc,

798 S.W.2d at 555. Therefore, "[d]iscovery is ... the linchpin of the search for truth. State, 802

S.W.2d at 671. Discovery also makes trial a "fair contest with the issues and facts disclosed to

the fullest practicable extent."   United States v, 356 U.S. at 682, 78 S. Ct. 983, 986-87.

Consequently, only under rare and "narrow circumstances is it appropriate to obstruct the search

for truth by denying discovery":

      Only in certain narrow circumstances is it appropriate to obstruct the search for truth
      by denying discovery. Very limited exceptions to the strongly prefened policy of openness
      are recognized in our state procedural rules and statutes.

State, 802 S.W.2d at 671. See Tex.R.Civ.Evid. 501; Tex.R.Civ.P. 166b(3).

         Thus, "the burden is on the party seeking to avoid discovery to plead the basis for

exemption or immunity and to produce evidence supporting that claim" by providing evidence -

not legally insufficient conclusory allegations, without personal knowledge - to the trial court to

establish the claimed privilege:




                                                2



                                                                                                MR 0834
       The burden is on the party seeking to avoid discovery to plead the basis for exemption
       or immunity and to produce evidence supporting that claim. [citation omitted].

       This means a party should provide evidence to the trial court in the form of affidavits or
       testimony to establish the claimed privilege.

State, 802 S.W.2d at 671. (e.a.).

          That was Michelin's burden, and it failed to meet it. The sworn admissions made by its

affiant Price at his deposition revealed his lack of personal knowledge of the contents in his

affidavit. Hence, such affidavit in support of the alleged "privilege" is wmihless because it is

"legally invalid and therefore cannot serve as evidence in support of a claim of'' trade secrets.

Humphreys, 888 S.W.2d at 470-71. Moreover, Michelin's argument of concealing every internal

document by simply claiming "trade secrets" has also been soundly rejected:

       Lowe's has cited no authority that a party's (or even expert's) conclusory opinion that
       information is a trade secret or is not used industry-wide, or a party's mere desire to avoid
       disclosing information to others, is sufficient to establish the privilege. Nor would there
       appear to be any rationale for adopting such a position as it would seemingly allow the
       privilege to extend to almost any internal company records.

       Without evidence establishing any of the conventional trade secret factors with regard
       to the database, Lowe's has failed to demonstrate that the trial court erred in
       overruling its trade secret objection to providing deposition testimony on the creation and
       use of the database. Accordingly, Lowe's first issue is ove1rnled.

In re Lowe's Companies, Inc., 134 S.W.3d 876, 879 (Tex. App. 2004). (e.a.).

          For this reason, Michelin's Motion should be denied and immediate disclosure is

required.

III.      Introduction.

          The 2012 Labor Day weekend was great for the Medina family. Unfo1iunately, in the

blink of an eye, the Medina's life changed forever.           Suddenly and without warning, on




                                                  3



                                                                                                 MR 0835
September 3, 2012, their vehicle's left rear tire 2 -the defective Michelin LTX M/S tire3 - failed,

causing the vehicle to uncontrollably veer to the left and roll over and over and over into the


2
  Michelin's reference to the fact that other tire brands were on the vehicle is a red-herring. While this fact is true,
only the Michelin tire failed.
3
   Michelin's claim that the tire "should not have been in service" is a fraudulent argument. Michelin's litigation
team has gone to the ends of the Earth to claim that there is no danger such tread belt separation caused by "old"
tires:

         Q.       Is that Technical Bulletin a warning?
         A.       No.
                                                      ******
         Q.       Would you be the person, ... - at Michelin ... most knowledgeable about this
                  Technical Bulletin that is not a warning?
         A.       Yes.
                                                      ******
         Q.       When you were careful - I said, "this is a warning" - I kind of made that statement,
                  you corrected me: Luis, this is not a warning, correct?
         A.       Yes-
         A.       -- that's correct.

         Q.       And you say it's not a warning because?
         A.       It's not a warning. It's a communications piece.
                                                      ******
         Q.       So - so this document would not warn anybody of anything?
         A.       That was not the intent of the document, !!Q.

         Q.       So you agree with me, right, would not warn anyone of anything because it is not
                  a warning, correct?
        A.        That's a logical statement, I guess.
                                                      ******
         Q.       Okay. So this Technical Bulletin is not a warning of any danger?
        A.        Correct.
                                                      ******
        Q.        Of course. This Technical Bulletin is not a warning of any hazard?
        A.        Correct.

        Q.       Is not a warning that as tires grow older, they are more likely to lead to treat belt
                 separation?
        A.       That is correct. It does not warn against that.

        Q.       It's not a warning concerning tire aging and tread belt detachment?
        A.       No. It is not a warning.

        Q.       It is not a warning to the effect that if you don't do what it says, a tire may fall
                 apart?
        A.       No. It is not a warning.
                                                      ******
        Q.       Since your Technical Bulletin is not a warning, you warn no one of anything?
        A.       This document warns no one of anything.

Deposition ofWischhusen at pp. 15, 18, 23-24, 25-26, 29, 38. (emphasis added)

                                                          4



                                                                                                                    MR 0836
ditch median.           When the collision finally came to an end, Obdulia - a wife and mother - was a

quadriplegic.

             Terrifyingly, Obdulia is not Michelin's only victim. The following defective LTX MIS tire

manufactured at Michelin's Dothan plant have killed, paralyzed, or maimed people across the

country:

       TIRE TYPE                                PLANT                               MANUFACTURE DATE

1. Michelin LTX P265/70Rl 7                     Dothan, Alabama                              3ih week, 1997

2. Michelin LTX P235/70R16                     Dothan, Alabama                               1st week, 1999

3. Michelin LTX P265/70R16                     Dothan, Alabama                               2nd week, 1999

4. Michelin LTX P265/70Rl 7                    Dothan, Alabama                               12th week, 2000

5. Michelin LTX P265/70Rl 74                   Dothan, Alabama                              28th week, 2001

6. Michelin LTX P255/70/Rl65                   Dothan, Alabama                              31st week, 2001

7. Michelin LTX P265/70Rl 6                    Dothan, Alabama                              4th week, 2002

8. Michelin LTX P265/70Rl 7                    Dothan, Alabama                              6th week, 2002

9. Michelin LTX LT245/75R16                    Dothan, Alabama                              4 7th week, 2002

10. Michelin LTX P265/70Rl 6                   Dothan, Alabama                              6th week, 2003

11. Michelin LTX P265/70Rl 7                   Dothan, Alabama                              8th week, 2006

12. Michelin LTX LT265/70Rl 6                  Dothan, Alabama                              16th week, 2006

13. Michelin LTX LT245/75R16                   Dothan, Alabama                              34th week, 2006

14. Michelin LTX LT265/75R16                   Dothan, Alabama                              51 st week, 2006




4
    This is the Velo tire that caused Sandra Velo to become a quadriplegic -just like Obdulia.
5
    This is the subject tire.



                                                            5



                                                                                                               MR 0837
         Not surprisingly, by baselessly claiming "trade secrets," Michelin's awful litigation

strategy has enabled them to conceal their defective and shoddy tire design, manufacturing and

inspection practices. It should not be allowed.

IV.      Plaintiffs'   Discovery            Requests          and     Michelin's         baseless       claim      of
         trade secrets."

         Back in April, Plaintiffs propounded discovery requests to Michelin to produce evidence

concerning the design, manufacture and inspection of the subject LTX MIS tire for the duration

of its production. See Amended Motion to Compel dated August 25 at pp. 6-10. With a few

exceptions, Michelin refused disclosure by wholesale claiming "trade secrets" in response to

more than twenty-five (25) of Plaintiffs' requests for production. However, Michelin provided

no evidence 6 supporting its objection to producing the requested documents about the design,

testing, manufacture, building, and inspection of the subject LTX MIS. Id. Despite repeated

assurances 7 that the requested documentation would be produced once Plaintiffs executed



6
 As Plaintiffs' counsel pointed out to the Co mt, Michelin got Plaintiffs' requests in April and did not provide fil!Y
evidence establishing that the information constituted trade secrets:

         MR. GUERRA: Your Honor, we got this request in April. No affidavit in May, June, July until we
         file the motion to compel no affidavit still. Now we got this affidavit.

September 8, 2015 Transcriptfi,om Plaintiffi' Motion to Compel Hearing at 27:13-16.
7
  Defense counsel repeatedly promised that if Plaintiffs just signed Michelin's Protective Order, they would get the
remaining documents:

                  Your email is correct that MNA anticipates being able to make its supplemental
                  production within 10-14 days of the protective order being entered.

E-Mail fi·om Nelson Mullins, counsel for MNA, May 28, 2015, Exhibit C to Plaintiffi' August 25, 2015 Amended
Motion to Compel.

                  [W]e will move forward with the agreed protective order and with our supplemental
                  production, which we would anticipate making within 10-14 days of entry of the
                  protective order.

E-Mailfi,om Nelson Mullins, counsel for MNA, May 29, 2015, Exhibit D to Plaintiffi' August 25, 2015 Amended
Motion to Compel.


                                                          6



                                                                                                                  MR 0838
Michelin's Protective Order, they never came. So, Plaintiffs filed their Motion to Compel on

August 25, 2015. See Amended Motion to Compel dated August 25, 2015.

V.       The September 8, 2015 Hearing.

        At the September 8, 2015 concerning Plaintiffs' Motion to Compel, to justify its

absconding of evidence, Michelin relied exclusively on the affidavit of Vaneaton Price - an

affidavit8 which Michelin knew did not pass muster.                   In Texas, to testify about privileged

information the affiant must have personal knowledge of it. Humphreys, 888 S.W.2d 469, 470.

Price does not have personal knowledge:

        So, at this hearing, Plaintiffs' counsel informed the Honorable Court that Michelin's

affiant Price was unqualified to testify about the contents of his affidavit. As explained, Price

works in Michelin's legal department. He is not a tire builder, or a tire manufacturer, or a tire

designer, or a tire project manager, or a tire manufacturer, or a skim stock compounder, or a tire

inspector, or an adjustment inspector, and therefore did not have personal knowledge or

competence to testify that the infmmation requested constituted trade secrets:

        He works on the litigation Defendant sic [department] of Michelin . . . And
        going back to the affidavit ... [he's] not a tire builder, not a tire manufacturer .
        . . not a tire designer; didn't design this tire; was not a project manager;
        didn't work on the plant.

September 8, 2015 Transcript from Plaintiffs' Motion to Compel Hearing at 30:23 - 32:2. (e.a.).




                 We are working on the production and still anticipate malting it within 10-14
                 days of entry of the protective order as originally estimated.

E-Mailfiwn Nelson Mullins, counsel for MNA, June 4, 2015, Exhibit E to Plaintiffs' August 25, 2015 Amended
Motion to Compel.

8
 Strangely, Michelin used Mr. Price's affidavit as both a sword and a shield. Michelin used the affidavit to prevent
disclosure of discoverable evidence but then refused to allow Plaintiffs' to cross-examine him about the affidavit
and his personal knowledge of the contents of such affidavit. The Honorable Court ovenuled Michelin's objection
and ordered Mr. Price's deposition, which was conducted on October 22, 2015.



                                                         7



                                                                                                                MR 0839
            Accordingly, there was never a finding by the Court that Michelin established trade

secrets.

              a. The Court's Ruling severely narrowed the discovery allowed.

            Since by law Plaintiffs are entitled to conduct discovery about 1) "evidence of incidents

involving other products besides the exact model at issue" In re Exmark Mfg. Co., Inc., 299

S.W.3d at 528 and also 2) the multitude of components and conditions the parties have alleged

are at issue (Plaintiffs: over-age rnbber stock, liner pattern marks, thin inner liner, premature

oxidation on the belt skin, improper splicing of belts, improper spacing and placement of the

steel cords and belts, improper inspection and/or repair of the tire at the factory, lack of nylon

overlay/nylon cap ply or safety, air migration through the inner liner, aging of the tire and its

components, trapped air or steam inside the tire components, aging and/or contamination of pre-

cured rnbber and rnbber coated tire components, and misplacement of the steel belts;

Defendants: overdeflection, underinflation, impact damage), the Honorable Court:

       1. Severely narrowed9 the scope of discovery requested by Plaintiffs (Transcript at 42:10-
          12; 45:5-6).     .

                    First, the Court nalTowed the other tire widths to only 235, 245 and 265 -
                    far from what Plaintiffs requested. Second, the Court nalTowed the scope
                    to make sure that such tires were the same type of tire - P-Metric tires as
                    opposed to also light trnck tires (Transcript at 45:8-12). Third, the Court
                    drastically reduced the time scope from Plaintiffs' request (tires made from
                    the start of the manufacture of the LTX MIS to the end of production) to a
                    very nalTOW scope of production: "six months before and the year after."
                     (Transcript at 58: 12-13). Therefore, if any party should be complaining
                    about the scope of production, it should be Plaintiffs.

       2. Ordered production of "the oldest version" of its Aspect Specifications 10 . (Transcript at
          59:11).
9
    Therefore, if any party should be complaining about the scope of production, it should be Plaintiffs.



                                                             8



                                                                                                            MR 0840
VI.         Price's deposition

            The Court's ruling was crystal clear 11 .          Still, Michelin sat and never produced the

documents in compliance with its strategy of delay and stonewalling. So, Plaintiffs deposed

Price to further expose Michelin's fictitious claim of trade secrets.                           Aware of Price's

shortcomings, but still using him as a sword to claim "trade secrets,'' Michelin tried to shield his

cross-examination and refused to produce Price for deposition. More delay. More stonewalling.

So, Plaintiffs were forced to file a Motion to Compel - which was granted.

           Deeply worried about Price's lack of personal knowledge about his affidavit's contents,

Michelin contacted and retained an army of attorneys from across the country to prepare him for

deposition: 1) Kate Helm, (from Atlanta, Georgia); 2) Michael Wiggins, (from Orlando, Florida);

3) Danean Sturino, (from Chicago, Illinois); 4) Tom Bullion, (from Austin, Texas); and 5) Nicole

Buntin, (from Greenville, South Carolina). 12 These attorneys spent a minimum of seven (7)

hours and some up to several days preparing the unqualified Price for his deposition. It did not

help       Michelin.         Thus,    it 1s     no     surprise that     Michelin -         m    its   Motion      for

Reconsideration/Clarification/Stay - omitted the hundreds of admissions that Price made under

oath that exposed his lack of personal knowledge about the contents of his affidavit:

10
     Aspect Specifications/Aspect Specification Repertoire/Aspect Specification Annexes - are the actual
manufacturing/quality control information/laser photographs that the tire inspectors use when they are looking for
defects/anomalies/abnormal conditions (blisters, abnormal coloring, molding, cord/cable placement, improper
creases, folds, and openings, mold or curing issues, foreign material found in the tire and other various conditions)
found after the tire is manufactured but before it leaves the factory for distribution. The aspect specifications also
provide a decision tree on what the inspector/verifier should do when a specific defect is found (repair, scrap, etc.).

Thus, these documents are necessary for Plaintiffs to prove their case so they can show that the
defects/conditions/components alleged by Plaintiffs or the conditions that Michelin claim were caused by the tire's
wear and tear left the factory that way.

11
  Michelin claims the Court did not rule until November 11. Wrong. The Court ordered production of all of these
documents back on September 8, 2015. Michelin sat on this for months and on the eve of its deadline to produce the
documents, seeks reconsideration and a stay. It should not be permitted.

12
     Deposition ofMr. Price at pp. 22-27, Exhibit A.



                                                           9



                                                                                                                   MR 0841
            1. Price works in the legai'department defending Michelin 13 :

                      Q.        What is your department called?
                      A.        I'm in the Legal Department.
                                                              *****
                      Q.        All of your work as a Michelin employee in the Legal Department
                                related to litigation?
                      A.        That's correct.

                      Q.       Helping defend Michelin in cases?
                      A.       I'm not sure what you mean by that.
                      Q.       Michelin gets sued and you help defend Michelin?
                      A.       I work on these cases, .Y!:§..

            2. Yet, Price has no personal knowledge of a single (1) Michelin's trade secret policy 14 :

                      Q.       All right. Now, you are not the author of the policies concerning
                               trade secret information within Michelin?
                      A.       That's correct.
                      Q.       Somebody else is?
                      A.       I am not aware of a singular policy.

            3. Price's Affidavit was made up by Michelin's legal team: Price and Kate Helm
               Michelin's National Discovery Counsel 15 :

                     Q.        All right. Did you write your affidavit?
                     A.        I did.
                     Q.        Okay. The affidavit was written by yourself; you typed it out?
                     A.        I would say that there were parts of this that I did not type. And I
                               was given a framework. But I did the work and did the lion's share
                               of the material that's in it.

                     Q.        Who gave you the framework?
                     A.        Kate Helm.
                                                                      *****
                     Q.        So the document is a combination of your work and Ms. Helms'
                               work?
                     A.        Some of which on here came from Ms. Helm.




13
     Deposition ofMr. Price at pp. 15:20-21, 62-63, Exhibit A. (e.a.).
14
     Deposition oflltfr. Price at p. 91, Exhibit A. (e.a.).
15
     Deposition ofPrice at pp. 50-52, Exhibit A.



                                                                10



                                                                                                      MR 0842
            4. Price never worked at Dothan where the subject tire was manufactured 16 :

                     Q.        All right. You have never worked in Dothan?
                     A.        I have never had a position in Dothan.

                     Q.        You never had a position in Dothan in the plant itself?
                     A.        Correct.

                     Q.       Or in the office?
                     A.       Correct.
                     Q.       You never worked on the assembly line in Dothan?
                     A.       That's correct.

            5. Price never worked as or has been a tire builder, or a tire inspector, or a Licensed
               Professional Engineer, or a skim stock compounder or a formulator for Michelin 17 :

                     Q.       You never had a position as assembly line workers?
                     A.       I have never been a tire builder.
                     Q.       That's right. You've never been a class spector?
                     A.       That's correct.

                     Q.       You've never been a rubber formulator?
                     A.       That's correct.
                                                                     ******
                     Q.       You're not licensed as a Professional Engineer?
                     A.       That's correct.
                     Q.       That's right. You never created any chem stock formulas for
                              Michelin?
                     A.       I did not.

            6. Price has never been an adjustment data inspector 18 :

                     Q.       But you have never been one, right? You don't test? You never
                              tested the L TX MIS prior to its releasing to the market?
                     A.       Not in that tire line, no.
                     Q.       Okay. You've never been an adjustment data inspector?
                     A.       That's correct.

                     Q.       You've never been a designated Michelin inspector at these
                              designated inspection centers?

16
     Deposition ofMr. Price at p. 52, Exhibit A. (e.a.).
17
     Deposition of Mr. Price at pp. 52-53, Exhibit A. (e.a.).

18
     Deposition ofMr. Price at p. 53, Exhibit A. (e.a.).



                                                                11



                                                                                                MR 0843
                     A.      That's correct.

            7. Price did not author any aspect specifications, technical notes, general principles, tire
               non-conforming procedures, tire inspection procedures, or adjustment data policies 19 :

                    Q.       You didn't write the aspect specifications?
                    A.       That's correct.
                                                       *****
                    Q.       How many aspect specs?
                    A.       I don't know how many aspect specs there are.
                    Q.       You don't know?
                    A.       Not an exact number, no. I know there would be hundreds.

                    Q.       I know. I don't work for Michelin. You don't know?
                    A.       I don't know the exact number of aspect specs, no.
                                                       *****
                    Q.       You didn't write the technical notes?
                    A.       That's correct.

                    Q.       You didn't author or write the tire non-conforming procedures?
                    A.       That's correct.
                    Q.       You didn't write or author the general principles?
                    A.       That's correct.

                    Q.       You didn't write or author the adjustment data codes?
                    A.       That's correct.

                    Q.       You didn't set up the adjustment data policies?
                    A.       That's correct.
                                                       ****
                    Q.       For the LTX MIS line or any other line?
                    A.       That's correct.
                    Q.       You didn't write or author any of the adjustment data manuals of
                             Michelin?
                    A.       That's correct.

                    Q.       You didn't author or write any of the tire inspection procedures?
                    A.       I'm not sure I know what -
                    Q.       The tire inspection procedures for the adjustment data samples.
                    A.       Correct.

                    Q.       You didn't write any of the Michelin tire limited warranties?
                    A.       That's correct.



19
     Deposinon ofMr. Price at pp. 53-54, 130-131, Exhibit A. (e.a.).

                                                          12



                                                                                                     MR 0844
            8. Price has no personal knowledge of the name or identify of a single skim stock
               formulator, tire builders, tire manufacturer inspectors or tire adjustment inspectors20 :

                     Q.        Michelin also has tire builders, right?
                     A.        That's correct.

                     Q.        You are not one of them, right?
                     A.        That's correct.
                     Q.        Michelin also has chemists that do chem stock formulations and
                               rubber formulations, right?
                     A.        I don't know what their backgrounds are but there are people that
                               work for Michelin that formulate mixes.

                     Q.        You are not one of them?
                     A.        That's correct.
                     Q.        What do you call those folks?
                     A.        Formulators.

                     Q.        Do you know any of them?
                     A.        Not personally.
                     Q.        Do you know their names?
                     A.        Formulators for what?

                     Q.       For skim stock or for rubber.
                     A.       For what rubber?
                     Q.       LTX MIS tires?
                     A.       LTX MIS tires have dozens of different rubber components --

                     Q.       I understand. This subject tire.
                     A.       -- that are formulated by different people. I don't know the
                              formulators in 2001.
                     Q.       Tell me the name of any formulator that you know here that works
                              onLTXM/S--
                     A.       I don't know the names of the formulators that worked on the
                              formulas and the compounds in the L TX line - the L TX MIS line.

                     Q.       Anything.
                     A.       Not that I recall, no.
                                                         *****
                     Q.       Do you know any of the formulators or their identity?
                     A.       Not specifically.

                     Q.       Not a single one?
                     A.       Not that comes to mind for the LTX M/S2 line, no.
                     Q.       Or the LTX MIS tire line?
20
     Deposition of Mr. Price, pp. 53- 58, 82, Exhibit A. (e.a.).

                                                              13



                                                                                                    MR 0845
                     A.       No.
                                                         *****
                     Q.       Who runs the Formulation Department?
                     A.       I don't know.
                     Q.       Who is the Manager of the Formulation Department?
                     A.       I don't know who manages the Formulation Department.

                     Q.       Who is director of the Formulation Department?
                     A.       I don't know the answer to that.

                                                         *****
                     Q.       All right. What about tire builders? Tell me the name of anyone
                              that worked on the L TX MIS line.
                     A.       I don't know the name of the tire builder that I know worked on
                              the L TX MIS line.
                     Q.       What about -- Michelin has class spectors, right?
                     A.       In the plant there are class spectors, yes.

                     Q.       You are not one of them and you've never been one of them?
                     A.       I have not been a class spector in a plant.
                     Q.       And did you know the name of any of the class sectors at Dothan?
                     A.       I don't recall the name of a class spector at Dothan.

                     Q.       Michelin also has adjustment data inspectors, right?
                     A.       That's correct.
                     Q.       You are not one of them?
                     A.       That's correct.

                     Q.       Tell me the name of any adjustment data inspectors in any of the
                              designated inspection centers.
                     A.       I do not know any.

            9. Price has no personal lmowledge of the skim stock formula or even the identities of
               the formulators who worked on the subject skim stock formula 21 :

                     Q.       That's right. You do not know the skim stock formula for this
                              subject tire, right?
                     A.       That's correct.
                     Q.       You -- but there's folks within the company, within Michelin, that
                              know that, right?
                     A.       There would be people in the company that have access to that.

                     Q.       And what -- who would that be? Who would those people be?
                     A.       People in the compounding plant and compounders.

21
     Deposition of Mr. Price at pp. 59-61, Exhibit A. (e.a.).



                                                            14



                                                                                                   MR 0846
                                                                     *****
                     Q.       Do you know the name of any compounder or people that work on
                              the compounding plant that know the skim stock formula for this
                              subject tire?
                     A.       I do not.

            10. Price never built a tire for public sale or ever worked on a Michelin assembly line22 :

                     Q.       But you have never built a tire?
                     A.       I have not built a tire that was intended for public sale, that's
                              correct.
                     Q.       That's your business, right? That's Michelin's business?
                     A.       That is Michelin's business.

                     Q.       And you have never done that?
                     A.       I have not built a tire that was intended for sale, correct.
                     Q.       In fact, you told me you never -- you never worked in an assembly
                              line for Michelin ever, right?
                     A.       I never worked as a tire builder.

                     Q.       At a Michelin assembly line?
                     A.       That's correct.
                                                                     *****
                     Q.       Again, not -- let's make it correct. Let's make it accurate. You
                              never worked in the Michelin assembly line as a tire builder in any
                              Michelin plant in the United States?
                     A.       That was never my job to be a tire builder in a Michelin plant.
                     Q.       Is that a yes or no?
                     A.       It's yes.

           11. Price has no personal knowledge about the turnstile, badge reader, "Cyclone fence"
               or vendors 23 :

                     Q.       And what you say is that access turnstile and badge reader, right?
                     A.       That's correct.
                     Q.       All right. And did you write the policy concerning the turnstile
                              and the badge reader?
                     A.       No. I wrote no policy with regards to the turnstile or the badge
                              reader.

                     Q.       Who wrote that policy?
                     A.       I don't know.
                     Q.       Did you talk to him?

22
     Depositfon of Mr. Price at pp. 64-65, Exhibit A. (e.a.).
23
     Deposition ofMr. Price, pp. 112-114, Exhibit A. (e.a.).

                                                                15



                                                                                                     MR 0847
                     A.       No.

                     Q.       All right. Did you talk -- did you order the fence, the Cyclone
                              fence?
                     A.       No.
                     Q.       Who ordered that?
                     A.       I do not know.

                     Q.       Did you talk to him, to the person that ordered it?
                     A.       I did not talk to anyone about ordering the Cyclone fence.
                     Q.       Did you talk to anybody that set the policy toward that specific
                              eight-foot high Cyclone fence to keep the secrets out?
                     A.       I did not talk to anyone about ordering the eight-foot high Cyclone
                              fence.
                                                                 ******
                     Q.       All right. Who is the person that wrote the policy about vendors
                              not allowed on the MNA premises?
                     A.       I do not know.
                     Q.       Did you speak with him?
                     A.       I did not.

                     Q.       Did you look at the policy?
                     A.       I did not.
                     Q.       Okay.
                     A.       I am not aware that there is a policy other than security guidelines.

                     Q.       All right. Have you seen those?
                     A.       I have not.

           12. Price has no personal knowledge of any of the outside vendors (except attorneys)
               entering Michelin24 :

                     Q.      Okay. Thank you. You say also that MNA vendors sign
                             confidentiality agreements before they are provided access to
                             documents. Who are these vendors that you're talking about?
                    A.       Any vendor of MNA would have to sign a confidentiality
                             agreement.
                     Q.      That's great, but I want these vendors that you're talking about.
                             Vendors, what are the names?
                    A.       I'm talking about anybody that provides products and services to
                             Michelin that would come on the facility grounds.

                    Q.       I get it. What's their names? Anyone.
                    A.       I don't have a specific name.
24
     Deposition ofMr. Price at p. 120, Exhibit A. (e.a.).



                                                            16



                                                                                                      MR 0848
                     Q.       A single one?
                     A.       Any contractor doing work at the facility.

                     Q.       Such as?
                     A.       I don't have the name of a contractor in mind.
                                                        ******
                     Q.       Today, on this case, you're here on behalf of Michelin?
                     A.       lam.

                     Q.       As a Michelin employee?
                     A.       That's correct.

            13. Price did not talk to a single (1) Michelin tire builder, manufacturer, inspector,
                designer, compounder, formulator, or plant worker to draft his Affidavit25 :

                     Q.       Sir, just answer my question. You didn't speak to any single
                              worker in design, build, class spec, inspector, this subject tire for
                              your affidavit, right?
                     A.       It was not necessary that I speak to any of those people to prepare
                              this affidavit.

                     Q.       Yes or no, did you speak with any of them?
                     A.       It was not necessary and I did not.
                     Q.       You did not?
                     A.       That's correct.
                                                        *****
                     Q.       Oaky. Anybody else that you have talked, either in preparation for
                              this deposition or in preparation for the affidavit, related to being
                              an employee of Michelin?
                     A.       Not that I recall.
                     Q.       Anybody from the plant in Dothan?
                     A.       Not in preparation for this.

                    Q.        Or for the affidavit?
                    A.        Affidavit.
                    Q.        Or the deposition?
                    A.        Or to the deposition, correct.

                     Q.       Anybody that works in the Chemical Laboratory for Michelin
                              preparing formulations?
                    A.        No.
                    Q.        Any chemical engineer, licensed chemical engineer?
                    A.        Preparation for this?

                     Q.       For affidavit or depo.

25
     Deposition of Price at 28-31, 109-110, Exhibit A. (e.a.).

                                                            17



                                                                                                      MR 0849
                A.      No.
                Q.      Okay. Anybody that is Adjustment Tire Inspector at Michelin --
                A.      No.

                Q.      -- in preparation for deposition or affidavit?
                A.      No.
                Q.      Anybody that works for any of the Designated Return Centers for
                        Michelin?
                A.      No.

                Q.      For either of the events; affidavit or the deposition?
                A.      Not in preparation for this, no.

                                                     *****
                Q.      Did you speak with anybody in preparation of the affidavit or the
                        deposition that was a tire spector or tire verifier in the production
                        lines?
                A.      I am not familiar with the term "tire spector."
                Q.      Those guys at the Aspect Post.
                A.      I did not.

                Q.      Okay. Class Spector, I think that's the term that you guys use.
                A.      Yes, yes. I did not talk with anyone else in Class Spector in
                        preparation.
                                             *****
                Q.      Thank you so much. Thank you so much, Mr. Price. Anybody in
                        the Designing Department?
                A.      No.

                Q.      Mr. Northrup?
                A.      No.
                Q.      Mr. Gruenholz?
                A.      No.

                Q.      Any of the designers of this specific tire in preparation for the
                        deposition or the affidavit, did you speak to any of them?
                A.      No.

        Price's sworn admissions speak for themselves. He has no personal knowledge about the

contents of his affidavit.




                                                18



                                                                                                MR 0850
VII.        Price's affidavit has "no probative value" and is "legally insufficient". Humphreys,
            888 s.w. 2d 469, 470.

           Price's admitted lack of personal knowledge renders his affidavit worthless: Price's

affidavit has "no probative value," is "legally invalid and therefore cannot serve as evidence in

support of a claim of' trade secrets26 . Humphreys, 888 S.W.2d 469, 470-71. Price's self-serving

affidavit is also filled with worthless conclusory allegations:

            Mark, however, had the burden to establish the seismic data is a trade secret.
            (citations omitted). Mark has failed to make this showing, simply making the
            conclusory determination that the seismic data is a trade secret.

TXO Prod. Co. v. MD. Mark, Inc., 999 S.W.2d 137, 142 (Tex. App. 1999). (e.a.).

            Therefore, Michelin has not met its burden in establishing that the information sought

constitutes trade secrets, requiring denial of Michelin's Motion.

VIII. The Court ordered scope includes only tires that are 100% discoverable.

            The Court correctly found that by precluding Plaintiffs from conducting discovery on

other models, it would effectively bar Plaintiffs from proving several of its claims including but

not limited to knowledge that Michelin was aware of tread separation problem, safer alternative

design, failure to respond to known defect, inadequate recalls, feasibility of alternative designs,

etc., etc.:

           Indeed, because product liability claimants must prove a safer "alternative"
           design, see Tex. Civ. Prac. & Rem.Code Ann.§ 82.005, it would be absurd to
           limit discovery to the specific model at issue because that would necessarily
           preclude discovery on alternative designs.

In re ExmarkMfg. Co., Inc., 299 S.W.3d at 529 (Tex. App. 2009). (e.a.).
26
     As shown above, Mr. Price did not talk to a single (1) person in order to obtain the information in his affidavit:

           In addition to a person's job title or position, affiants should also explain how they became
           familiar with the facts in the affidavit.

Valenzuela v. State & Cty. Mut. Fire Ins. Co., 317 S.W.3d 550, 554 (Tex. App. 2010). (e.a.).; Deposition of Mr.
Price at pp. 28-31, 109-110, Exhibit A.



                                                             19



                                                                                                                          MR 0851
       As our Court of Appeals noted in Exmark, "decisions from courts around the nation

reject the notion that discovery in a strict product liability case is uniformly limited to the

specific product at issue":

       In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1191 (10th Cir.2009) (holding that
       discovery on other tires was not overbroad where plaintiffs alleged that defendant was
       aware of tread separation problem);

       Brownlow v. General Motors Corp., No. 3:05CV-414-R, 2007 WL 2712925, at *5, 2007
       U.S. Dist. LEXIS 67973, at *15 (W.D.Ky.2007) (order) ("Information concerning prior
       models of GM U-Vans would remain relevant to issues of defect, notice of defect and
       GM's possible failure to respond to an alleged defect; whereas, discovery of information
       related to later models would remain relevant to reasonable alternative designs and their
       perf01mance.");

       Mann ex rel. Akst v. Cooper Tire Co., 33 A.D.3d 24, 816 N.Y.S.2d 45, 55 (2006)
       (holding that scope of discovery in tread separation case should include "documents
       relating generally to the tread separation defect or problem" because otherwise the
       defendant would not produce "documents probative on the issues of notice, defectiveness
       and dangerousness");

       Cardenas v. Dore! Juvenile Group, Inc., 230 F.R.D. 611, 614-16 (D.Kan.2005) (granting
       plaintiffs motion to compel the production of information concerning the defendant
       manufacturer's European version of a child car seat in a lawsuit involving a child car seat
       manufactured by the same parent corporation in the United States where the discovery
       was relevant to the feasibility of a safer alternative design);

       Herman v. Andrews, 50 S.W.3d 836, 844 (Mo.App. E.D.2001) (holding that plaintiffs'
       request for substantially similar product types was not overbroad, unduly burdensome or
       oppressive);

       Preston v. Montana Eighteenth Judicial Dist. Court, Gallatin County, 282 Mont. 200,
       936 P.2d 814, 818-20 (1997) (allowing discovery of injuries caused by similar products
       and discovery about various product models as relevant to whether the design was
       umeasonably dangerous and whether the defendant was aware of the danger and a viable
       alternative design);

       Calo v. Ahearn, 135 A.D.2d 458, 522 N.Y.S.2d 555, 556 (1987) ("Although the vehicle
       type of the automobile involved in the accident was the subject of the recall campaign, it
       is undisputed that the Ahearn vehicle was not among those listed in the recall. However,
       it was within the legitimate scope of discovery to attempt to dete1mine if the recall
       campaign erroneously omitted vehicles with the same or similar steering defects.");



                                               20



                                                                                               MR 0852
            Culligan v. Yamaha Motor Corp., USA, 110 F.R.D. 122, 124-25 (S.D.N.Y.1986)
            (holding that information about post-manufacture testing was relevant and discoverable
            in ATV rollover case even though it dealt with models other than the ATV model at issue
            in order to show feasibility of alternative designs).

In re Exmark Mfg. Co., Inc., 299 S.W.3d at 529 (Tex. App. 2009). (e.a.).

            Michelin claims that it "has shown that the different sizes of LTX MIS tires have nothing

in common with the tire at issue." Wrong. Not only has Exmarkrejected this argument, but as

demonstrated above, Michelin did not establish or "show" anything. Rather, Price's lack of

personal knowledge renders Michelin's argument that "the different sizes of LTX M/S tires have

nothing in common with the tire at issue" worthless. Again, Price's affidavit has "no probative

value," is "legally invalid and therefore cannot serve as evidence in suppmi of a claim of' trade

secrets27 • Humphreys, 888 S.W.2d 469, 470-71.

IX.         The Court's severe narrowing of discovery destroys Michelin's argument that the
            November 11, 2015 Order is "overbroad."

            Moreover, even if we were to accept this argument, to accommodate Michelin's request

that the discovery order be narrower, the Court has already significantly and severely reduced

Plaintiffs' requested discovery and its scope. First, the Comi narrowed the other tire widths to

only 235, 245 and 265 - far from what Plaintiffs requested. Second, the Court narrowed the

scope to make sure that such tires were the same type of tire -P-Metric tires as opposed to also

light truck tires (Transcript at 45:8-12). Third, the Court also drastically reduced the time

scope from Plaintiffs' request (tires made from the start of the manufacture of the LTX MIS to



27
     As shown above, Mr. Price did not talk to a single (1) person in order to obtain the information in his affidavit:

           In addition to a person's job title or position, affiants should also explain how they became
           familiar with the facts in the affidavit.

Valenzuela v. State & Cty. Mut. Fire Ins. Co., 317 S.W.3d 550, 554 (Tex. App. 2010). (e.a.).; Deposition of Mr.
Price at pp. 28-31, 109-110, Exhibit A.



                                                             21



                                                                                                                          MR 0853
 the end of production) to a very narrow scope of production: "six months before and the year

 after." (Transcript at 58:12-13).

         Therefore, the only pmiy that could complain about the severely reduced discovery and

nanow scope are the Plaintiffs.

X.       The requested documents are common to all tire lines as admitted by Price.

         As admitted by Price, the documents requested by Plaintiffs (i.e. manufacturing and

inspection documents) are used across all tire lines as

                 Q.      Michelin has employees that write and set manufacturing and
                         design processes, procedures and techniques for the L TX MIS line,
                         right?
                 A.      I am not aware of any documents that are specific to the LTX MIS
                         line.

                 Q.      And that is because?
                 A.      Those types of documents are used on all tire lines.

Deposition ofPrice at p. 58, Exhibit A. (e.a.).

        Thus, in trying to improperly nanow the scope even more, Michelin misled the Court

when it stated that the documents sought by Plaintiffs are only used on the subject P255/70R 16

LTX M/S tire. At best, this is a misrepresentation. At worst, it is a ...

XI.     Case law and arguments used by Michelin were rejected by the Texas Courts. In re
        Exmark Mfg. Co., Inc., 299 S.W.3d at 527.

        To support its Motion, Michelin cited In re Graco Children's Prods., 210 S.W.3d 598,

600-01 (Tex.2006) (orig. proceeding), In re Am. Optical Corp., 988 S.W.2d 711, 714 (Tex.1998)

and Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex.1995). The Texas Court of Appeals

soundly distinguished Graco 28, American Optical and Texaco, holding that that discovery of

safer alternative designs - an alleged defect pled by Plaintiffs        was required:


28
  Unlike here and in In re Exmark, the courts in In re Graco, In re American Optical Corp. or in Texaco did not
discuss the discovery about "safer alternative design".

                                                      22



                                                                                                            MR 0854
       Exmark's argument misconstrues the scope of allowable discovery under the rules
       pertaining to discovery and Texas Supreme Court precedent regarding the
       discovery of safer alternative designs.
                                              *****
       We conclude that the discovery order at issue here was reasonably tailored to the
       relevant product defect and was not impe1missibly overbroad. [citation omitted].
                                              *****
       The order at issue is saliently different from the discovery orders that were reversed
       by the supreme court insofar as, in the instant case, there is a connection between
       the alleged defect and the discovery ordered.

       The order compels discovery of documents that are reasonably calculated to lead to
       the discovery of admissible evidence regarding whether Exmark knew about the
       necessity for, or defects in, its rollover protective systems.

In re ExmarkMfg. Co., Inc., 299 S.W.3d at 527, 530. (e.a.).

       Finally, Michelin's reliance on In re Am. Optical Corp., 988 S.W.2d 711, 713 (1998)

supports Plaintiffs since that case dealt with a discovery order that required production of nearly

all its documents regarding its products for a fifty-year (50) period. Here, as shown above, the

Court severely and nairnwly reduced the discovery scope (including time) in this case, requiring

denial of Michelin's motion.

XII.   Michelin has already agreed to produce the documents.

       Plaintiffs are shocked by Michelin's Motion. In open Comi, Michelin repeatedly agreed

to produce the documents contained in the Court's November 11, 2015 Order.

   •   On September 8, 2015, counsel for Michelin "agreed to produce the oldest available
       copies of the general principles, technical notes and not tire marks, informed procedures
       (phonetic), [Mr. Bullion stated "Tire Non-Conforming Procedures]". Michelin's counsel
       did not place any limitations, restrictions, conditions or qualifiers on its production
       of these documents. September8, 2015 Transcriptat45:21-23. (e.a.).

   •   On November 3, 2015, counsel for Michelin agreed to the production:

              What I would like to say on the record if possibly, Your Honor, is once we
              get a ruling on that on that motion to compel then we will be in a
              position to produce the additional documents and they can ask all of
              these witnesses whatever questions they want to ask them with regard to all



                                               23



                                                                                                MR 0855
                  of the documents we produced. So that is what I would like to make sure
                  it's clear on the record.

November 3, 2015 Transcript at 17:4-11. (e.a.).

     •   On November 3, 2015, counsel for Michelin yet again agreed to the production:

                 This tire was built in 2001 and Your Honor you wanted us to produce the
                 oldest version of all of the aspect specifications . . . So once you enter
                 your written order, then we'll produce the oldest version.

November 3, 2015 Transcript at 24:13-22. (e.a.).

         Over and over again, Michelin judicially admitted on the record that it would produce the

documents ordered by the Court:

         In Texas a patiy may use a fonnal judicial admission made by a party opponent as a
         substitute for evidence ... [citation omitted]

         The source of a judicial admission may be facts alleged in a pleading, an agreed upon
         statement of fact, a stipulation, or a formal declaration made in open court by a party
         or counsel . . . It is binding on the declarant and he cannot introduce evidence to
         contradict it.

Smith v. Altman, 26 S.W.3d 705, 708-09 (Tex. App. 2000). (e.a.).

Conclusion: Michelin's time is up. Plaintiffs have been waiting since April for the documents.

Then, the Court ordered their production back on September 829 , 2015. Michelin repeatedly

agreed to produce the documents on the record. Then, they sat on it for months and at the

eleventh hour and on the eve of its deadline to produce the documents, seek reconsideration and

a stay. It should not be permitted.

         In addition, the Cami severely and significantly narrowed the discovery allowed.

Finally, Michelin has failed to establish that the documents and information requested by




29
   Michelin claims the Court did not rule until November 11. Wrong. The Court ordered production of all of these
documents back on September 8, 2015.



                                                       24



                                                                                                               MR 0856
                                                                 31
Plaintiffs' Request for Production30 are trade secrets                as required by In re Cont'! Gen. Tire, Inc.,

979 S.W.2d at 613. Therefore, based upon binding Texas law, immediate disclosure is required.

Tex. R. Civ. P. 1; Tex.R. Civ. P. 192.3(a); Tex.R.Civ.Evid. 501; Tex.R.Civ.P. 166b(3); In re

CSX Corp., 124 S.W.3d at 152; In re Exmark Mfg. Co., Inc., 299 S.W.3d at 525-526; Axelson,

Inc., 798 S.W.2d at 555; Lowry, 802 S.W.2d at 671; United States, 356 U.S. at 682; Humphreys,

888 S.W.2d at 470-71; In re Cont'! Gen. Tire, Inc., 979 S.W.2d 609, 613


                                                        Respectfully submitted,

                                                       LAW OFFICES OF LUIS P. GUERRA, LLC
                                                       6225 N. 24th Street, Suite 125
                                                       Phoenix, Arizona 85016
                                                       Telephone: (602) 381-8400
                                                       Facsimile: (602) 381-8403

                                               By:      /s/ David C. Shapiro
                                                       Luis P. Guerra (Admitted Pro Hae Vice)
                                                       AZ State Bar No. 015768
                                                       David C. Shapiro (Admitted Pro Hae Vice)
                                                       AZ State Bar No. 028056
                                                       ATTORNEYS FOR PLAINTIFFS

                                                       LAW OFFICES OF JAMES B. RAGAN
                                                       723 Coleman Avenue
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (361) 884-7787

30
     #1, #2, #8-9, 11-13, #15, #19-22, #24-26, #29, #32, #37, #40-42, #44-47
31
   Michelin's citation to Cont'! and In re Bridgestone/Firestone, Inc. is unavailing. In both those cases, the
plaintiffs conceded and stipulated that the requested information constituted trade secrets. In re Cont'! Gen. Tire,
Inc., 979 S.W.2d at 615; In re Bridgestone/Firestone, Inc., 106 S.W.3d 730, 732 (Tex. 2003).

Meanwhile, In re Goodyear Tire & Rubber Co., 392 S.W.3d 687, 693 (Tex. App. 2010) is also inapplicable. Unlike
Michelin who presented Price who had no personal knowledge of the contents of his affidavit, to prove that the
requested documents constituted trade secrets, "Goodyear presented the affidavit testimony of Richard Olsen, an
engineer who worked at Goodyear for over forty years in various capacities involving the design,
manufacture, testing, and analysis of tires, and James M. O'Neil, Goodyear's Director IT Security and
Controls." Id. Thus, Goodyear hmis - not helps - Michelin.




                                                          25



                                                                                                                MR 0857
                                           Facsimile: (361) 884-9144
                                           James B. Ragan
                                           State Bar No. 16466100


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record as set forth below via E-Mail & U.S. Mail, on this 2nd
day of December, 2015:

Via E-Service, E-Mail & US. Mail to:

Noel A. Sevastianos
SEVASTIANOS & ASSOCIATES, P.C.
120 So. Central Ave., Suite 130
St. Louis, MO 63105

Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, PLLC
301 Congress Avenue, Suite 1700
Austin, Texas 78701
Attorneys for Defendant
Michelin North America, Inc.

Debora B. Alsup
THOMPSON & KNIGHT LLP
98 San Jacinto Boulevard, Suite 1900
Austin, Texas 78701
Attorneys for Defendant
Michelin North America, Inc.

Via Mail to:

Jose Bustillo d/b/a/ Mundo Cars
6422 Day Street
Dallas, Texas 85227
Pro Per Defendant Jose Bustillo d/b/a/ Mundo Cars


                                           /s/ David C. Shapiro




                                             26



                                                                                           MR 0858
EXHIBIT A


            MR 0859
Vaneaton Price                                                           October 21, 2015
                                     Greenville, SC
                                                                               Page 1


   1                         CAUSE NO. DC-14-07255

   2

   3      SAMUEL MEDINA and OBDULIA                   IN THE DISTRICT COURT

   4     MEDINA, husband and wife,                    OF DALLAS COUNTY

   5      individually; NATALYE MEDINA,

   6      individually; NAVIL GIBSON,

   7      individually,                               134th JUDICIAL DISTRICT

   8             Plaintiffs,

   9      v.
 10      MICHELIN NORTH AMERICA,                      DALLAS COUNTY

 11       INC.; AND JOSE BUSTILLO

 12       d/b/a MUNDO CARS, an in-

 13       state defendant,

 14               Defendants.

 15

 16               VIDEOTAPED DEPOSITION OF VANEATON PRICE

 17                          (Taken by Plaintiffs)

 18                               October 21, 2015

 19

 20

 21       Reported by:    Rebecca L. Arrison

 22                       Court Reporter

 23                       Notary Public

 24

 25




                               Alderson Reporting Company
                                    1-800-FOR-DEPO



                                                                                 MR 0860
Vaneaton Price                                                                                                        October 21, 2015
                                                              Greenville, SC

                                                          Page 2                                                               Page 4
   1    APPEARANCE OF COUNSEL:                                          1                  THE VIDEOGRAPHER: We now are on
   2    FOR TIIE PLAINTIFFS:                                            2        the record in the matter of Samuel Obdulia, et
   3       BY: LUIS P. GUERRA                                           3        al., versus Michelin North America, Inc., et al.
   4       DAYID C. SHAPIRO                                             4        Today's date is Wednesday, October 21st, 2015.
   5       LAW OFFICES OF LUIS P. GUERRA                                5        The time is approximately 9:28.
   6       6225 N. 24th Street, Suite 125                               6                  This is the video recorded
   7       Phoenix, AZ 85016                                            7        deposition of Vaneaton Price, being taken at the
   8       (602) 381-8400                                               8        offices of Nelson Mullins Riley & Scarborough,
   9                                                                    9         I 04 South Main Street in Greenville, South
  10    FOR DEFENDANT MICHELIN NORTH AMERICA, INC.:                    10        Carolina.
  11       BY: THOMAS M. BULLION, Ill                                  11                  I'm the camera operator, Jack
  12       GERMERPLLC                                                  12        Marks, Certified Legal Video Specialist in
  13       301 Congress Avenue, Suite 1700                             13        association with Alderson Reporting, located at
  14       Austin, TX 78701                                            14        1155 Connecticut Avenue Northwest, Washington,
  15       (512) 472-0288                                              15        D.C. The court reporter is Rebecca Arrison, also
  16                                                                   16        in association with Alderson Reporting.
  17   Also Present:                                                   17                  Will attorneys please identify
  18       Jack Marks, CLVS                                            18        themselves and the parties they represent,
  19                                                                   19        beginning with the party noticing this
  20       Videotaped deposition of VANEATON PRICE, taken              20        proceeding.
  21    by the PlaintiffS, at Nelson Mullins Riley &                   21                  MR. GUERRA: Luis Guerra and David
  22    Scarborough LLP, 104 South Main Street, Suite 900,             22        Shapiro for the Medina family.
  23    Greenville, South Carolina, on the 21st day of                 23                  MR. BULLION: Tom Bullion for
  24    October, 2015, at 9:30 a.m., before Rebecca L.                 24        Michelin North America, Incorporated.
  25   Arrison, Notary Public and Court Reporter.                      25                  THE VIDEOGRAPHER: And will the


                                                          Page 3                                                               Page 5
   1                   CONTENTS                                         1         court reporter please administer the oath.
   2    TIIEWITNESS: VANEATONPRICE                     EXAMINATION      2
   3       BY MR. GUERRA                          5                     3                   VANEATON PRICE,
   4       BY MR. BULLION                         133                   4         being first duly sworn, testified as follows:
   5       BY MR. GUERRA                          137                   5
   6       BY MR. BULLION                         139                   6                     EXAMINATION
   7                                                                    7      BY MR. GUERRA:
   8               INDEX OF EXHIBITS                                    8         Q. Nice to see you again.
   9    (There were no Exhibits marked.)                                9         A. Nice to see you.
  10                                                                   10         Q. Mr. Price, throughout this deposition, I
  11                                                                   11      will call you Mr. Price, and you call me anything you
  12                                                                   12      want. I go by Luis, but people say differently so it
  13                                                                   13      doesn't really matter to me. Is that okay?
  14                                                                   14         A. That's fine.
  15                                                                   15         Q. We met before, maybe a couple of years ago,
  16                                                                   16      maybe a year and a half ago in the same office,
  17                                                                   17      right?
  18                                                                   18         A. Yes.
  19                                                                   19         Q. But I did not have an opportunity to talk to
  20                                                                   20      you on the record, correct?
  21                                                                   21         A. That's c01Tect.
  22                                                                   22         Q. You work here in Greenville, right?
  23                                                                   23         A. I do.
  24                                                                   24         Q. You work at the MARC Center?
  25                                                                   25         A. I do not currently work at the MARC Center


                                                                                                            2 (Pages 2 to 5)

                                                        Alderson Repmting Company
                                                             1-800-FOR-DEPO



                                                                                                                                  MR 0861
Vaneaton Price                                                                                                      October 21, 2015
                                                               Greenville, SC

                                                       Page 6                                                             Page 8
      1    full time, though I am there several days a week, so          1         Q. You are under oath and you know that, right?
       2   it wouldu't be unusual for me to be there.                    2         A. I do.
       3      Q. Where is your office?                                   3         Q. I'm going to ask you questions, you provide
       4      A. My office is at Pelham Road. It's the                   4      me the answers to the best of your knowledge.
       5   Headquarters North America building for Michelin              5         A. I will.
       6   North America.                                                6         Q. And if you need to take a break for any
       7      Q. You are the building closest to the airport?            7      reason, we'll stop it at any time.
      8       A. Yes, sir.                                               8         A. Okay.
       9      Q. And that is Michelin North America --                   9         Q. Your attorney's entitled to make objections.
  10          A. That's right.                                          10      Ifhe wants you to make an objection, he will say it
  11          Q. -- headquarters?                                       11      on the record, and we will just give him a little
  12          A. Yes, sir.                                              12      time so he can put it on the record, then I'll ask
  13          Q. You don't have to call me "sir." Say Luis              13      the next question or give the answer. Okay?
  14       or yes or whatever you want to call me. I will call          14         A. Okay.
  15       you sir, you call me whatever you want. Deal?                15         Q. That's about it.
  16          A. Tiiat's fine. Ifl say "yes, sir" --                    16            You are not a registered -- registered
  17          Q. Okay.                                                  17      Professional Engineer?
  18          A. -- it's out of habit.                                  18         A. I am not a licensed Professional Engineer.
  19                     MR. BULLION: People from the                   19         Q. Or a registered Professional Engineer.
  20          South say "yes, sir" and "yes, ma'am" a lot.              20         A. I don't know the difference.
  21       BY MR. GUERRA:                                               21         Q. Okay. Good.
  22          Q. So would you be kind enough to tell me,                22            You are not a licensed Professional Engineer
  23       please, how many folks, how many employees would you         23      in South Carolina?
  24       think that work at the MNA headquarters, the one, the        24         A. That's correct.
  25       building where you work?                                     25         Q. Or in Alabama?


                                                       Page 7                                                            Page 9
       1      A. I would be totally guessing at above 1,000.             1         A. That's correct.
       2      Q. Above?                                                  2         Q. Or in Texas?
       3         What about at the MARC Center?                          3         A. That's correct.
       4      A. Same type of number.                                    4         Q. And you have never been?
       5      Q. Okay. How far is the MARC Center from your              5         A. That's correct.
       6   place, from your office in Greenville?                        6         Q. Okay. You're not a licensed or registered
       7      A. Twenty miles.                                           7      Professional Engineer anywhere in the United States?
       8      Q. Twenty miles.                                           8         A. That's correct.
       9         Would you consider both to be in Greenville?            9         Q. Okay. Let's talk a little bit about your
      10      A. Yes.                                                   10      preparation to write your affidavit. You understand
      11      Q. Okay. Mr. Price, I kind of jumped a little             11      that you're here to talk about that?
      12   bit and I assumed you have been deposed before. Have         12         A. Yes, I am.
      13   you been deposed before?                                     13         Q. Did you, in preparation to -- for your
      14      A. I have not.                                            14      affidavit, did you have an opportunity to speak with
      15      Q. Okay. In all the years that you have worked            15      anyone in preparation of that affidavit?
      16   at Michelin, this is your first deposition?                  16         A. Yes.
      17      A. That's correct.                                        17         Q. Okay. Conversations with your attorneys are
      18      Q. Okay. I am sure that you had an opportunity            18      not to be discussed on the record or with me; you
      19   to speak with your attorney prior to the deposition?         19      understand that?
      20      A. I did.                                                 20         A. Ido.
      21      Q. Okay. I'm just going to go over the -- like            21         Q. All right. But I cah ask you about
      22   a brief overview of the rules.                               22      meetings, location of meetings, times of meetings,
      23         We are here like if you were in a -- in a              23      not surprising, and things of that nature. Okay?
      24   courtroom, and you do understand that, right?                24         A. Okay.
      25      A. I do.                                                  25         Q. Did you have an opp01tunity to speak with

  '
                                                                                                          3 (Pages 6 to 9)

                                                    Alderson Repmting Company
                                                         1-800-FOR-DEPO



                                                                                                                               MR 0862
Vaneaton Price                                                                                             October 21, 2015
                                                      Greenville, SC

                                               Page 10                                                         Page 12
   1     your attorney in preparation for your affidavit?       1      affidavit personally?
   2        A. I did.                                           2         A. 1bree or four.
   3        Q. Okay. How many times?                            3         Q. Okay. How long would those take -- would
   4        A. I don't recall specifically, but probably        4      last, let's say that?
   5     three or four.                                         5         A. A few minutes to five minutes.
   6        Q. Which attorneys?                                 6         Q. What about with Ms. Helm, how many times do
   7        A. I talked with internal Michelin attorneys        7      you think you spoke with her?
   8     and external.                                          8         A. 1bree or four.
   9        Q. Okay. Would you be kind enough to tell me        9         Q. Would that all be telephonically?
  10     their names?                                          10         A. I don't recall. Occasionally she's in town,
  11        A. Nicole Buntin, Kate Helm.                       11      but--
  12        Q. Nicole Buntin?                                  12         Q. Okay.
  13        A. B-u-n+i-n.                                      13         A. -- my recollection is that would have been
  14        Q. Would you say the name again?                   14      telephonically.
  15        A. Buntin.                                         15         Q. How long would those contacts would have
  16        Q. Buntin, B-u-n-e-t-i-n?                          16      lasted with Ms. Helm on the phone?
  17        A. NoE.                                            17         A. Probably the same; a few minutes to five
  18        Q. Okay. B-u-n-t-i-n?                              18      minutes.
  19        A. Yes, sir.                                       19         Q. Okay. Did you -- did you cover everybody
  20        Q. Thank you so much, Mr. Price.                   20      that you spoke, attorney wise, concerning your
  21           And also Kate, what's her last name?            21      affidavit?
  22        A. Helm.                                           22         A. As I recall the preparation of the
  23        Q. Thank you.                                      23      affidavit, yes.
  24           And that would be -- are those the external     24         Q. Thank you so much.
  25     attorneys or are those the internal and external      25             What about other individuals within the


                                               Page 11                                                         Page 13
   1     attorney?                                              1      company in preparation of your affidavit within
   2        A. Internal and external.                           2      Michelin?
   3        Q. Okay. So Nicole would be attorney --             3          A. I may have talked with someone in the
   4     internal attorney, Kate would be the external          4      specifications group.
   5     attorney?                                              5          Q. Who would that be?
   6        A. That's c01Tect.                                  6          A. I don't recall specifically who within the
   7        Q. Thank you so much.                               7      specifications group. I just koow that I gathered
   8           Anybody else?                                    8      some numbers, and I may have talked with somebody to
   9        A. In preparation of this affidavit, I don't        9      validate numbers and specifications; that seems
  10     recall anyone else.                                   10      reasonable, but I don't have a specific recollection.
  11        Q. Okay. You said, Luis, I spoke with them         11          Q. Who would be that person that you koow of?
  12     three or four times. With both three or four times    12      Who do you koow in the specifications group?
  13     or with one more than the other?                      13          A. Oh, there are several people that I koow --
  14        A. I don't recall specifically which one I         14          Q. Tell me their names, please.
  15     talked to more or less.                               15          A -- in specifications.
  16        Q. Did you -- I assume that with Ms. Buntin,       16              Carla Wingate.
  17     you talked with her personally?                       17          Q. Carlo?
  18        A. On occasion, cetiainly, yes.                    18          A Carla.
  19        Q. Well, would you be kind enough to speak         19          Q. Wingate?
  20     louder for the comi repmier? She is having            20          A. Correct.
  21     difficulty hearing you.                               21          Q. Who else?
  22        A. Ce1iainly. I will try.                          22          A I don't remember anybody else in particular.
  23        Q. I sometimes have the same problem.              23      It's likely Carla that I would have talked to.
  24           How many times do you think you talked to       24          Q. And what is Carla's group called?
  25     Ms. Buntin or Buntin in preparation for your          25          A Specifications.


                                                                                              4 (Pages 10 to 13)

                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                       MR 0863
Vaneaton Price                                                                                                 October 21, 2015
                                                          Greenville, SC

                                                  Page 14                                                          Page 16
   1        Q. And what does that relate to?                        1         Q. And they are -- what are they, I mean in
   2        A. Specifications for tires.                            2      general? Would you give me a summary of the people
   3        Q. Where does Carla work?                               3      that work there?
   4        A. At MARC.                                             4         A. They would generally be in Greenville. In
   5        Q. And the department at MARC called the                5      Greenville.
   6     Specification Department?                                  6         Q. In Greenville.
   7        A. I believe that's con-ect. I don't know the           7            But who -- what are their -- what is their
   8     exact name, but I would refer to it as Specifications      8      background; are they lawyers, are they paralegals,
   9     Department --                                              9      are they secretaries?
  10        Q. Okay.                                               10         A. All of the above.
  11        A. -- or Specifications Group.                         11         Q. All of the above.
  12        Q. Thank you so much, Mr. Price.                       12         A. And engineers.
  13           Anybody else that you would have spoken             13         Q. Okay. Registered engineers, licensed
  14     within Michelin concerning preparation of your            14      engineers?
  15     affidavit?                                                15         A. I don't know if the other engineers are
  16        A. Not that I recall.                                  16      licensed.
  17        Q. Okay. So Carla in Specs.                            17         Q. Anyofthem?
  18           How long have you known Carla?                      18         A. I don't know.
  19        A. Probably since 2007 when I started working          19         Q. Any of them?
  20     at MARC.                                                  20         A. I don't know if any of them are licensed.
  21        Q. Okay. All right. And since you have known           21         Q. Okay. What you're saying is that they may
  22     Carla, has she always work in Specs, Specifications?      22      have some -- they have education in engineering?
  23        A. To my recollection.                                 23         A. Yes, they have engineering degrees.
  24        Q. Okay. And you called her concerning                 24         Q. Okay. But you don't know if a single one of
  25     preparation for this affidavit on this case, and on       25      those individuals that works up there in MARC review


                                                  Page 15                                                          Page 17
   1     this specific case the tire that we're talking about       1      is a licensed or registered engineer anywhere in the
   2     is an LTX MIS is that right?                               2      United States?
   3                  MR. BULLION: Objection; form.                 3         A. I don't know.
   4                  THE WITNESS: It is, and I may                 4         Q. Okay. Tell me the names of the engineers
   5        have called her. She would have been a person,          5      that work with you in the Legal Department.
   6        if I needed information on the number of specs,         6         A. Michael Wischhusen and Doug Slagh.
   7        that person I would have gone to.                       7         Q. You may have to spell that name for --
   8     BY MR. GUERRA:                                             8         A. S-1-a-g-h.
   9        Q. So you're not sure if you called her?                9         Q. No, the other one.
  10        A. I don't have a specific memory of talking to        10         A. Good luck.
  11     her.                                                      11                    MR. BULLION: You've deposed him
  12        Q. But if you did talk to somebody, would that         12         twice, I would think you would know how to -- how
  13     have been her?                                            13         to spell the name, probably.
  14        A. It would have been her related to the               14                    MR. GUERRA: I'm sorry?
  15     numbers of specifications involved in this affidavit.     15                    MR. BULLION: You've deposed him
  16        Q. Okay. Anybody else, Mr. Price?                      16         twice.
  17        A. No, not that I'm --                                 17                    MR. GUERRA: Oh, I know, but the
  18        Q. Okay.                                               18         coutt repmter may not know.
  19        A. -- aware of.                                        19                    MR. BULLION: W-i-s-c-h-h-u-s-e-n.
  20        Q. What is your department called?                     20                    MR. GUERRA: I like Mr. Wischhusen
  21        A. I'm in the Legal Depaiiment.                        21         a lot.
  22        Q. Legal Department.                                   22      BY MR. GUERRA:
  23             How many people work at the Legal                 23         Q. So you said, Luis, that's three engineers,
  24     Department, please?                                       24      three people that are trained as engineers in your
  25        A. About40.                                            25      Legal Depaitment group.


                                                                                                  5 (Pages 14 to 17)

                                                Alderson Reporting Company
                                                     1-800-FOR-DEPO



                                                                                                                          MR 0864
Vaneaton Price                                                                                              October 21, 2015
                                                      Greenville, SC

                                               Page 18                                                          Page 20
   1       A. That's correct.                                   1      right?
   2       Q. The rest of them -- how many attorneys?           2         A. That's the title of the position.
   3       A. I don't know the exact number of attorneys.       3         Q. That's your job title, right?
   4       Q. Give me your best shot.                           4         A. Yes.
   5       A. Twelve.                                           5         Q. And you have held that position since 2012?
   6       Q. Twelve. Including Nicole that we talked           6         A. Ihave.
   7     about?                                                 7         Q. What is the -- Mr. Slagh's job title?
   8       A. That's c01Tect.                                   8         A. Senior Technical Adviser.
   9       Q. Including Ms. Foster?                             9         Q. What is Mr. Wischhusen's job title?
  10       A. Yes.                                             10         A. Technical Director.
  11       Q. She -- she heads the group, the legal group?     11         Q. Do you work with Mr. Wischhusen directly?
  12       A. Not the Legal Department.                        12         A. I do.
  13       Q. But the legal group within the Legal             13         Q. Would it be fair to call him your boss?
  14     Department?                                           14         A. He is not my boss.
  15       A. Product Liability Group.                         15         Q. Who would be your boss?
  16                  MR. GUERRA: Okay. Wischhusen,            16         A. Kip Foster.
  17       isn't that an Alabama fan? I thought that his       17         Q. Kip Foster.
  18       kids went to Alabama, didn't they?                  18            Does -- Wischhusen is the boss of anyone
  19                  MR. BULLION: I don't know where          19      within the department?
  20       his kids go to school.                              20         A. No.
  21                  MR. GUERRA: We talked a lot of           21         Q. Okay. Is anybody the boss of Wischhusen
  22       football. I think it was Alabama. Maybe I'm         22      within the department?
  23       wrong. Maybe I'm wrong.                             23         A. Kip Foster.
  24     BY MR. GUERRA:                                        24         Q. Kip Foster.
  25       Q. All right. You said, Luis, there's about         25            And is that Miss or Mrs.?


                                               Page 19                                                          Page 21
   1     three engineers, about 12 lawyers --                   1        A.   Mrs.
   2        A. Yeah.                                            2        Q.   Mrs. Foster is a lawyer?
   3        Q. -- give or take?                                 3        A.   She is.
   4        A. I know the exact number of engineers, I          4        Q.   All right. What about this lady Carla
   5     don't know the exact numbers oflawyers.                5      McMahan?
   6        Q. So if we go with your numbers, then we have      6         A. She's a paralegal.
   7     25 other folks. Who are these 25 other folks?          7         Q. Paralegal.
   8        A. There are paralegals, there are admins.          8            How many paralegals do we have up there at
   9        Q. Who else; secretaries?                           9      your Legal Department, please?
  10        A. Certainly there are secretaries.                10         A. I don't know the exact number.
  11        Q. Anybody else I'm missing?                       11         Q. Give me your best shot, please.
  12        A. There are people who work in -- in Property     12         A. Six or so.
  13     Damage.                                               13         Q. All right. Tell me, would you be kind
  14        Q. Property Damage.                                14      enough to tell me, what is Ms. Foster --
  15           What do you call those folks?                   15      Mrs. Foster's job title?
  16        A. Claims adjusters --                             16         A. Director of Litigation.
  17        Q. Claims adjusters.                               17         Q. Director of Litigation.
  18        A. -- would be the term that I would use. I        18            And you said something about -- who is the
  19     don't know if that's their title.                     19      director of products liability?
  20        Q. Okay. How long have you worked at that          20         A. I didn't say anything about a director of
  21     department, Mr. Price, please?                        21      products liability, but that would be Kip, she's head
  22        A. Since 2012.                                     22      of the group.
  23        Q. 2012. Okay. All right.                          23         Q. Okay.
  24           Now, you -- you call yourself on that           24         A. The Litigation Group.
  25     affidavit, job title, as Senior Technical Adviser,    25         Q. Thank you so much.


                                                                                              6 (Pages 18 to 21)

                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                       MR 0865
Vaneaton Price                                                                                                      October 21, 2015
                                                               Greenville, SC

                                                        Page 22                                                         Page 24
      1               What you're saying is, Luis, that's not a          1         Q. Was also live?
      2        title, director of products liability, right?             2         A. Yes.
      3            A. I don't know the exact title.                      3         Q. How long did that meeting take place?
      4            Q. Okay. And Mr. Wischhusen, you said, is a           4         A. Roughly an hour.
      5        Technical Director of Litigation?                         5         Q. Anybody else present or on the phone at that
      6           A. That's correct.                                     6      meeting?
      7            Q. So you are a Senior Technical Adviser of           7        A. On the 19th, there was no one else present
      8        Litigation?                                               8      that I recall.
      9            A. In the Litigation Group.                           9         Q. What about the second meeting, when did the
     10            Q. Now, in preparation for this deposition, did      10      second meeting take place, Mr. Price, please?
     11        you have an opportunity to meet with the other           11        A. On the 20th.
     12        attorneys?                                               12         Q. So yesterday, Tuesday?
     13           A. I did.                                             13         A. Itdid.
     14           Q. How many times?                                    14         Q. Where did that second meeting take place?
     15           A. I recall two times.                                15         A. Here at this office.
     16           Q. Personal meetings?                                 16         Q. What time was that one?
     17           A. I guess I would say yes to that. I don't           17         A. I believe we got started in the morning
     18        know what you mean by "personal meetings."               18      around nine.
     19           Q. Thank you. Live.                                   19        Q. And lasted until?
     20           A. Yes.                                               20        A. About four o'clock, as I recall.
     21           Q. Who would be the individuals that you would        21        Q. Who was present, please?
     22        have met as your attorneys on those live meetings,       22        A. Tom Bullion.
     23        please?                                                  23        Q. Anybody else?
     24           A. Tom Bullion.                                       24        A. Danean Sturino.
     25           Q. Anybody else?                                      25        Q. Tell me that again, please.


                                                        Page 23                                                         Page 25
      1          A. At times, Nicole Buntin was there.                   1         A. Danean Sturino.
      2          Q.    Nicole, your colleague --                         2         Q. Danean?
      3           A. Yes.                                                3         A. Yes.
      4           Q. -- that we talked about?                            4         Q. Sturina?
      5              All right. When did this personal meeting,          5         A. Sturino.
      6        the first one, took place, please?                        6         Q. Would you be kind enough to spell the last
      7           A. Monday afternoon.                                   7      name, please?
      8           Q. This Monday afternoon, so if today is the           8         A. I'm not sure that I know the correct
      9        21st, would that have been the 20th?                      9      spelling, but I would spell it phonetically
     10           A. That's correct.                                    10      S-t-o-r-i-n-o.
     11                     MR. BULLION: 19th, I believe.               11                   MR. BULLION: It's S+u-r-i-n-o,
     12                     MR. GUERRA: I'm sony.                       12         I think.
     13                     MR. BULLION: Today's Wednesday.             13      BY MR. GUERRA:
     14                     MR. GUERRA: Oh, thank you, Tom.             14         Q. Do you -- do you -- did you know Ms. Sturino
     15          19th.                                                  15      prior to that meeting?
     16        BY MR. GUERRA:                                           16         A. Yes, I did.
     17          Q. Was that the first meeting with Mr. Bullion?        17         Q. Do you know where she works?
     18          A. Yes.                                                18         A. She works in Chicago.
     19          Q. Where did that meeting take place?                  19         Q. She works in Chicago for?
     20          A. Here at this office.                                20         A. I believe a law finn called O'Hagan.
     21           Q. Nelson Mullins?                                    21         Q. Called what?
     22         A. Yes.                                                 22         A. O'Hagan.
     23          Q. Anybody else present other than you and             23         Q. O'Hagan.
     24        Mr. Bullion?                                             24             All right. Is she a lawyer?
     25         A. I believe Kate Helm.                                 25         A. Yes.

 r        >'
                                                                                                        7 (Pages 22 to 25)

                                                      Alderson Reporting Company
                                                           1-800-FOR-DEPO



                                                                                                                                MR 0866
Vaneaton Price                                                                                            October 21, 2015
                                                     Greenville, SC

                                              Page 26                                                         Page 28
   1        Q. In Chicago?                                     1         Q. Mr. Wiggins also is an attorney out of
   2        A. Yes.                                            2      Florida that defends Michelin on cases?
   3        Q. And did you have an occasion to meet her        3         A That's correct.
   4     before on other Michelin cases?                       4         Q. Thank you so much.
   5        A. No, not related to cases.                       5            How were you introduced to Mr. Wiggins?
   6        Q. Would you be kind enough to tell me who         6         A As I recall, the same way; probably through
   7     introduced you to Ms. Sturino?                        7      Ms. Buntin.
   8        A. Nicole Buntin.                                  8         Q. Through your work?
   9        Q. Is she an employee of Michelin?                 9         A That's correct.
  10        A. Ms. Sturino?                                   10         Q. All right. Anybody else? Did you ever --
  11        Q. Yeah.                                          11      you said no?
  12        A. No, she's not an employee of Michelin.         12         A I didn't understand the question.
  13     She's an attorney that represents Michelin.          13         Q. Anybody else?
  14        Q. Ms. -- would you say it again, the name, so    14         A Anybody else?
  15     I can remember it?                                   15         Q. Present on this second meeting.
  16        A. Danean.                                        16         A No.
  17        Q. Just the last name.                            17         Q. Or on the phone during the second meeting?
  18        A. Sturino.                                       18         A No.
  19        Q. Is that Ms. or Mrs.?                           19         Q. Thank you.
  20        A. I don't know.                                  20            That lady that you said, Luis, if I would
  21        Q. Okay. All right. So other than Tom Bullion     21      have called would be Ms. Wingate or Mrs. Wingate, she
  22     and Ms. Sturino, anybody else present?               22      wasn't present in any of the meetings?
  23        A. Kate Helm.                                     23         A No.
  24        Q. Kate Helm.                                     24         Q. Oaky. Anybody else that you have talked,
  25           Anybody else?                                  25      either in preparation for this deposition or in


                                              Page 27                                                         Page 29
   1       A. Michael Wiggins.                                 1      preparation for the affidavit, related to being an
   2       Q. Michael Wiggins.                                 2      employee of Michelin?
   3       Q. Wbo is Mr. Wiggins?                              3         A. Not that I recall.
   4       A. He's an attorney that works in Florida.          4         Q. Anybody from the plant in Dothan?
   5       Q. Quite the powwow. Wow. Four attorneys and        5         A. Not in preparation for this.
   6     Mr. Price on a meeting yesterday?                     6         Q. Or for the affidavit?
   7                 MR. BULLION: Objection; f01m.             7         A. Affidavit.
   8                 THE WITNESS: I believe that               8         Q. Or the deposition?
   9       Nicole Buntin was there.                            9         A Or to the deposition, correct.
  10     BY MR. GUERRA:                                       10         Q. Anybody that works in the Chemical
  11       Q. So five attorneys. Thank you so much,           11      Laboratory for Michelin preparing formulations?
  12     Mr. Price.                                           12         A. No.
  13          Anybody else that we may have missed out?       13         Q. Any chemical engineer, licensed chemical
  14       A. Not that I recall.                              14      engineer?
  15       Q. Any of the --your other -- any of -- other      15         A. Preparation for this?
  16     co-workers that work with you at the Legal           16         Q. For affidavit or depo.
  17     Department?                                          17         A No.
  18       A. No.                                             18         Q. Okay. Anybody that is Adjustment Tire
  19       Q. Thank you so much.                              19      Inspector at Michelin --
  20           Did you know Mr. Wiggins prior to this         20         A. No.
  21     meeting?                                             21         Q. -- in preparation for deposition or
  22       A. I did.                                          22      affidavit?
  23       Q. Did you work with Mr. Wiggins on other          23         A No.
  24     cases?                                               24         Q. Anybody that works for any of the Designated
  25       A. I have worked on one case with Mr. Wiggins.     25      Return Centers for Michelin?


                                                                                             8 (Pages 26 to 29)

                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                     MR 0867
Vaneaton Price                                                                                               October 21, 2015
                                                       Greenville, SC

                                                 Page 30                                                         Page 32
   1        A. No.                                               1                   MR. BULLION: Don't answer that.
   2        Q. For either of the events; affidavit or the        2                   MR. GUERRA: Based on?
   3     deposition?                                             3                   MR. BULLION: Privilege.
   4        A. Not in preparation for this, no.                  4                   MR. GUERRA: Which privilege?
   5        Q. Anybody that is a tire spector or verifier,       5                   MR. BULLION: Work product.
   6     tire verifier at the production line?                   6                   MR. GUERRA: Which privilege? He
   7        A. I didn't understand the word.                     7         is not an attorney.
   8        Q. Did you speak with anybody in preparation of      8                   MR. BULLION: Work product.
   9     the affidavit or the deposition that was a tire         9                   MR. GUERRA: All right.
  10     spector or tire verifier in the production lines?     10       BY MR. GUERRA:
  11        A. I am not familiar with the term "tire           11          Q. Are you going to follow the instructions of
  12     spector. 11                                           12       your attorney?
  13        Q. Those guys at the Aspect Post.                  13          A. lam.
  14        A. I did not.                                      14          Q. Okay. How long did you yourselflook at
  15        Q. Okay. Class Spector, I think that's the         15       that tire?
  16     term that you guys use.                               16          A. Probably an hour or two.
  17        A. Yes, yes. I did not talk with anyone else       17          Q. Okay. Did you yourself unwrap it?
  18     in Class Spector in preparation.                      18         A. No, I didn't.
  19        Q. Thank you so much. Thank you so much,           19          Q. Did you yourself videotape it?
  20     Mr. Price.                                            20         A. I videotaped the unpacking of the -- and the
  21           Anybody in the Designing Department?            21       reception of the evidence, I did.
  22        A. No.                                             22          Q. Okay. Did you yourself took notes?
  23        Q. Mr. Northrup?                                   23         A. I did not take notes.
  24        A. No.                                             24          Q. Now, the --
  25        Q. Mr. Gruenholz?                                  25         A. I want to please clarify that.


                                                Page 31                                                          Page 33
   1        A. No.                                               1         Q. Please.
   2        Q. Any of the designers of this specific tire        2         A. If! may. I make notes related to reception
   3     in preparation for the deposition or the affidavit,     3      in terms of the tire is here, what came with it,
   4     did you speak to any of them?                           4      pieces and parts, wheels, for example, and where it
   5        A. No.                                               5      came from, the date that it was received. I make a
   6        Q. All right. Did you have an opportunity to         6      note of those things. But in terms of the tire
   7     look at the tire itself, the subject tire?              7      itself, beyond recording the DOT, I didn't make notes
   8        A. Ihave.                                            8      about the tire.
   9        Q. Okay. When it was here?                           9         Q. You were not the person designated to
 10         A. Yes.                                            10       inspect that tire; is that what you're telling me?
 11         Q. Okay. Who else looked at that tire when you     11          A. That's con-ect.
 12      were looking at the tire?                             12          Q. Okay. Somebody else was, and I understand
 13                   MR. BULLION: Don't answer that.          13       that your attorney --
 14                   MR. GUERRA: Excuse me?                   14                    MR. GUERRA: You're going to make
 15                   MR. BULLION: I said: "Don't              15          an objection if! ask that question, right?
 16         answer that."                                      16                    MR. BULLION: We're not going to
 17                   MR. GUERRA: Based on what?               17          talk about Michelin's experts.
 18                   MR. BULLION: Based on privilege.         18                    MR. GUERRA: All right. No
 19                   MR. GUERRA: I'm just asking who          19          problem.
 20         was present.                                       20                    So my point being is if! ask
 21                   MR. BULLION: I've made my                21          questions about that, you're going to tell your
 22         objection or my statement.                         22          client: Don't answer that, work product or
 23                   MR. GUERRA: I'm sorry?                   23          attorney-client privilege?
 24                   MR. BULLION: I made my statement.        24                    MR. BULLION: Right.
 25                   MR. GUERRA: And what is that.            25                    MR. GUERRA: Okay.


                                                                                               9 (Pages 30 to 33)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                        MR 0868
Vaneaton Price                                                                                              October 21, 2015
                                                       Greenville, SC

                                                Page 34                                                         Page 36
    1                  MR. BULLION: It has more to do            1         A. That's correct.
    2       with the fact that we haven't designated experts     2         Q. All right. Who --
    3       yet--                                                3                    MR. GUERRA: Would you object to
    4                  MR. GUERRA: That's okay.                  4         the question, Tom, if I asked him how many people
    5                  MR. BULLION: -- and you're not            5         present?
    6       entitled to know who our experts are.                6                    MR. BULLION: When he inspected
    7                  MR. GUERRA: I'm not going to              7         it?
   8       fight you on that here, for sure. I'm not            8                     MR. GUERRA: When he -- when he
    9      waiving any objections that I have, pure              9         looked at the tire.
  10       objection from an argument standpoint that I may    10                     MR. BULLION: No, no.
  11       make, but I respect what you're saying and I'm      11       BY MR. GUERRA:
  12       not going to waste time today because of your       12          Q. When you looked at the tire, how many people
  13       objections.                                         13       were present in the room?
  14    BY MR. GUERRA:                                         14          A. To my knowledge, just myself.
  15       Q. So ifl were to ask you, Mr. Price, give me       15          Q. Okay. And ifl -- ifl -- ifl'm going to
  16    all your notes of your inspection of the tire, you     16       press you on your notes, all I will find in your
  17    would say, Luis, first, I have no notes of that,       17       notes is the logistics of the arrival of the tire,
  18    right?                                                 18       right?
  19       A. That's correct.                                  19          A. That's correct.
  20       Q. And second, I was not inspecting the tire,       20          Q. I will get the videotaping of the unpacking
  21    right?                                                 21       of the tire, part of your file?
  22       A. I looked at the tire when it came in.            22          A. There is a videotape of unpacking.
  23       Q. You looked at it?                                23          Q. And do you do the same on the packing and
  24       A. Yes.                                             24       sending it out, do you --
  25       Q. But you were not the tire inspector for that     25          A. That's correct.


                                               Page 35                                                          Page 37
   1    inspection?                                             1           Q. Do you also videotape it?
   2       A. That's correct.                                   2          A. I do.
   3        Q. On any days it was here in South Carolina?       3          Q. And you also write notes?
   4       A. That's correct.                                   4          A. Yes.
   5        Q. And it was -- where was it located, the          5          Q. Okay. During the time that the tire was
   6    tire?                                                   6        here, was there a log for the people that got to
   7       A. AtMARC.                                           7       inspect it?
   8       Q. AtMARC.                                           8          A. Not to my knowledge.
   9           Within which department at MARC?                 9          Q. Okay. What would be -- what would be your
 10        A. The Litigation Group has a room at MARC for      10       role concerning that tire?
 11     that purpose.                                          11          A. I would receive the evidence, log the
 12        Q. Was it in a room, like an office?                12       evidence in, look at the evidence, and --
 13        A. I wouldn't consider it an office.                13          Q. Videotape.
 14        Q. What would you call it?                          14          A. -- video -- well, videotape when I log it in
 15        A. We would refer to it as The Lab.                 15       and videotape when I pack it and ship it back out.
 16        Q. The Lab. Okay.                                   16          Q. Is that a -- is that a specific designation
 17            That's not your place of employment, your       17       for the person that does that?
 18     traditional place of employment?                       18          A. The STAs that are assigned to the individual
 19        A. I work there probably a couple of days a         19       case would do that.
 20     week.                                                  20          Q. So the Senior Technical Adviser assigned to
 21        Q. Okay. But that's not what you call your          21       the case does that?
 22     office?                                                22          A. That's correct.
 23        A. That's correct.                                  23          Q. All right. You are also not an attorney,
 24        Q. But you said it's part of the Litigation         24       right?
 25     Depaiiment, so occasionally I go there.                25          A. I am not.


                                                                                             10 (Pages 34 to 37)
                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                       MR 0869
Vaneaton Price                                                                                               October 21, 2015
                                                         Greenville, SC

                                                  Page 38                                                        Page 40
   1       Q. You don't have -- you don't have any law             1         A. When the tire is reviewed with the
   2    degree?                                                    2      attorneys.
   3       A. That's correct.                                      3         Q. Okay. Okay. All right.
   4       Q. All right.                                           4                   MR. GUERRA: I assume that you
   5                 THE VIDEOGRAPHER: Could we go off             5         object to my questions on this area?
   6       the record?                                             6                   MR. BULLION: If you're going to
   7                 MR. GUERRA: Yes.                              7         ask him for a list of notes and discussions with
   8                 THE VIDEOGRAPHER: Going off the               8         experts or lawyers, I'm going to object to that.
   9       video record at 10:02.                                  9                   MR. GUERRA: Okay. All right. I
  10              (A recess was taken.)                           10         was going to ask you that and you're going to
  11                 THE VIDEOGRAPHER: We are going               11         say?
  12      back on the video record at 10: 11.                     12                   MR. BULLION: I'm going to say:
  13    BY MR. GUERRA:                                            13         Don't answer that.
  14       Q. Mr. Price, so ifl -- ifl go back and ask            14                   MR. GUERRA: Okay.
  15    you -- ifl were to press you and say, Hey,                15      BY MR. GUERRA:
  16    Mr. Price, I want to see every single note that you       16         Q. Okay. Other than those notes that you may
  17    took concerning yom inspection of the tire, you           17      have done with the attorneys, any other notes that
  18    would say, Luis, I have none? That's what you told        18      you have taken there?
  19    me, right?                                                19         A. No.
  20       A. That's correct.                                     20         Q. Okay. So to make sure that I am correct,
  21       Q. Thank you. And by "note," I mean anything           21      you have the receiving and packing notes, departure
  22    that you wrote down or that you typed on your             22      and packing notes, and notes that you have from
  23    computer; you didn't do any of that, right?               23      conversations with attorneys or experts?
  24       A. Other than the information I told you about         24         A. Correct.
  25    the reception.                                            25         Q. No other notes?


                                                 Page 39                                                         Page 41
   1       Q. Thank you so much.                                   1         A. That's correct.
   2            Did you -- so would it be fair to say that         2         Q. All right. How many pages do you have of
   3     you were -- can I assume or is it correct for my --       3      notes altogether?
   4     me to assume that you were present on the arrival of      4         A. What notes?
   5     the tire and on the departure of the tire?                5         Q. All of them.
   6        A. I unpacked --                                       6         A. With regards to the subject tire?
   7        Q. Subject tire.                                       7         Q. That's correct.
   8        A. -- the tire and I packed the tire.                  8         A. I don't know.
   9        Q. Any other time in between that you were             9         Q. Give me your best shot.
  10     present with the tire?                                   10         A. Ten.
  11        A. I am cettain that I was in The Lab at other        11         Q. Ten pages.
  12     times and the tire was in The Lab at those times.        12            How many of those would be packing and
  13        Q. At any other time that you were present with       13      unpacking?
  14     the tire, did you write any other notes?                 14         A. I wouldn't consider those pages; they're
  15        A. I want to make sure I understand the               15      entries in a log.
  16     question.                                                16         Q. I'm sorry?
  17        Q. Sure. You told me the notes that you wrote         17         A. I would not consider those pages; they're
  18     about the --                                             18      entries in a log.
  19        A. Reception.                                         19         Q. Okay. So the -- so the notes that we're
  20        Q. -- receiving the tire, and you -- I think          20      talking about are not the notes related to the
  21     you told me that you wrote no notes of the packing of    21      packing and unpacking?
  22     the tire?                                                22         A. That's correct.
  23        A. That's correct.                                    23         Q. You have ten notes, and those notes would be
  24        Q. Other than that, any other notes that you          24      notes of conversations with your attorneys?
  25     may have written about that subject tire?                25         A. That's correct.


                                                                                               11 (Pages 38 to 41)

                                                Alderson Reporting Company
                                                     1-800-FOR-DEPO



                                                                                                                        MR 0870
Vaneaton Price                                                                                                                                  October 21, 2015
                                                                                     Greenville, SC

                                                                              Page 42                                                               Page 44
      1            Q. Ten pages. Thank you so much.                                              1          documents that you just referred?
      2               All right. Did you --                                                      2             A. I referred to the discovery requests.
      3                      MR. GUERRA: Tom, you did say                                        3             Q. Okay. Did you review them?
      4           that, Luis, I don't want you to -- I'm going to                                4            A. No, I did not review them.
      5           instruct him not to answer questions that relate                               5             Q. But you have a copy available?
      6           to conversations with attorneys and expetis,                                   6            A. I had a copy available, yes.
      7           right?                                                                         7            Q. Anything else, Mr. Price?
      8                      MR. BULLION: Right.                                                 8            A. That's all that I recall.
      9                      MR. GUERRA: So I'm only asking                                      9            Q. All right. And that would have been when?
     10           other people present. Do you have a problem with                              10          When was that review, these things?
     11           that?                                                                         11            A. In the past two days.
     12                      MR. BULLION: I don't understand                                    12            Q. On your affidavit, you repeatedly referred
     13           what you're asking. Ask the question -- ask the                               13         to what plaintiffs' requested, either referred to
     14           question and I will --                                                        14         plaintiffs' request or plaintiffs' request for
     15        BY MR. GUERRA:                                                                   15         documents or plaintiffs' request for production. Do
     16           Q. When you -- did you speak with anybody about                               16         you remember that?
     17        the subject tire other than the experts or the                                   17            A. I do.
     18        attorneys?                                                                       18            Q. Did you have an opportunity to participate
     19           A. Not to my recollection.                                                    19         in the answers to those discovery requests?
     20           Q. Okay. Anybody else, Michelin employee that                                 20            A. At times I go and look at the technical
     21        is not an attorney or an expert retained for this                                21         information and help ifthere are questions regarding
     22        case?                                                                            22         the tires, technical information.
     23           A. Not that I recall.                                                         23            Q. Did you do that in this specific case?
     24           Q. Anybody at MARC?                                                           24            A. It's very likely that I did. I don't have a
     25           A. Not that I recall.                                                         25         specific memory of that.


                                                                              Page 43                                                              Page 45
      1            Q. Okay. Anybody at the headquarters?                                         1            Q. Okay. Did you -- is there a person -- when
      2            A. Not that I recall.                                                         2         a discovery request like this comes in, is there a
      3           Q. Okay. Anybody of your co-workers that is                                    3         specific person that is in charge of that within your
      4        not an attorney within your Litigation Department?                                4         department?
      5           A. Not that I recall.                                                          5                     MR. BULLION: Don't answer that.
      6           Q. And you understand that I'm talking about                                   6                     MR. GUERRA: And by that, what is
      7        the subject tire, right?                                                          7            your objection, Tom?
      8           A. I do.                                                                       8                     MR. BULLION: Work product.
      9           Q. All right. Any -- any -- any e-mails or                                     9                     MR. GUERRA: Okay.
     10        text messages with anybody that is not an attorney                               10                     MR. BULLION: And also, I sent--
     11        regarding this subject tire?                                                     11           we responded to your Notice, and Texas law is
     12           A. Not that I recall.                                                         12           very clear, you can't do discovery about
     13           Q. Did you review any documents in preparation                                13            discovery, and you're -- that's what you're
     14        for this deposition?                                                             14            attempting to do.
     15           A. I reviewed my affidavit.                                                   15                     MR. GUERRA: Discovery about
     16           Q. Anything else?                                                             16            discovery, what do you mean by that? I just want
     17           A. I reviewed a 200 I data book.                                              17           to find out who is the person that gave the
     18           Q. Anything else?                                                             18            information.
     19           A. That's all that I recall.                                                  19                     MR. BULLION: Texas case law is
     20           Q. Any photographs?                                                           20           very specific that discovery about discovery is
     21           A. No.                                                                        21           not permitted. We've filed a response to the
     22           Q. Any videos?                                                                22           notice setting out the cases.
     23           A. No.                                                                        23                     MR. GUERRA: No, I mean, I have
     24           Q. Any documentation for Michelin that was                                    24           never seen your response but, you know, I take
     25        produced in this case, other than this, these two                                25           your word for it, but -- when did you do it?

 '    --   <   "     '   .    "-   ____ _::-   _- __,   __ ,._
                                                                 -   ..   .    ...          .   ·...   -


                                                                                                                                12 (Pages 42 to 45)
                                                                          Alderson Reporting Company
                                                                               1-800-FOR-DEPO



                                                                                                                                                          MR 0871
Vaneaton Price                                                                                              October 21, 2015
                                                       Greenville, SC

                                                Page 46                                                         Page 48
   1                MR. BULLION: Yesterday.                      1      BY MR. GUERRA:
   2                MR. BULLION: Oh, okay.                       2          Q. Is -- is anybody -- when a request like this
   3                MR. BULLION: I will forward it to            3       comes in that is non-legal, no lawyers, no
   4       David.                                                4      paralegals, and don't even work in the legal
   5                  MR. GUERRA: Thank you so much.             5       department that is tasked with obtaining the
   6       But the reality is that, you know, the affidavit      6       information?
   7       is about the discove1y responses, and that's why,     7                    MR. BULLION: Don't answer that.
   8       you know, I am entitled to ask questions about        8                    MR. GUERRA: Same objection, Tom?
   9       it, but --                                            9                    MR. BULLION: Yes.
  10                  MR. BULLION: You're entitled to          10                     MR. GUERRA: Thank you.
  11       ask questions about the affidavit, no question.     11       BY MR. GUERRA:
  12       But when you get into the process of us             12           Q. Concerning this specific request made by
  13       responding to your discovery requests or the work   13       plaintiffs, were you the person assigned within
  14       done to look for documents or any of that, that's   14       Michelin to obtain the information in response to
  15       not permitted under Texas law.                      15       discovery requests?
  16                  MR. GUERRA: I -- I disagree with         16                    MR. BULLION: You're talking
  17       you but, you know, I -- you know, you make an       17          about -- are you talking about what -- what --
  18       objection. I'm sure you're going to abide --        18          are you talking about your discovery request?
  19       abide by the objection of your attorney.            19                    MR. GUERRA: Yes.
  20                  THE WITNESS: I am.                       20                    MR. BULLION: Don't answer that.
  21                  MR. GUERRA: Okay. I'm not going          21          He's not going to talk about any of the -- any of
  22      to argue about it here, for sure.                    22          the -- what was done to respond to your discovery
  23    BY MR. GUERRA:                                         23          requests; it's not fair game.
  24       Q. Mr. Price, other than the attorneys, when a      24                    MR. GUERRA: Okay. I just want
  25    request for documentation like the plaintiffs did on   25          the identity of the person.


                                               Page 47                                                          Page 49
   1    this case comes into your office, is that a Senior       1                  MR. BULLION: Okay.
   2    Technical Adviser or anybody else that is not an         2                  MR. GUERRA: And you object to
   3    attorney or a paralegal that is assigned to respond      3         that?
   4    to that discovery?                                       4                  MR. BULLION: Yes.
   5                 MR. BULLION: Don't answer that.             5                  MR. GUERRA: On the same basis?
   6                 MR. GUERRA: Okay. Same                      6                  MR. BULLION: Yes.
   7       objection, Tom?                                       7                  MR. GUERRA: Work product,
   8                 MR. BULLION: Yes.                           8        attorney-client privilege?
   9                 MR. GUERRA: Okay.                           9                  MR. BULLION: Right. And the
 10     BY MR. GUERRA:                                         10         cases cited in our response.
 11        Q. And do you understand that my question is        11                   MR. GUERRA: Okay. Thank you so
 12     related to non-legal attorneys or paralegals; you      12         much.
 13     understand that, right?                                13                   Can I get you some water?
 14        A. I do.                                            14                   THE WITNESS: My bottle's down
 15                  MR. GUERRA: And your objection            15         there. I don't need it right now but -- I'm
 16        stands?                                             16         okay.
 17                  MR. BULLION: Yes.                         17                   MR. GUERRA: Tom, can we get that
 18                  MR. GUERRA: You make -- okay.             18         water for your man. Thank you so much?
 19                  MR. BULLION: Eve1ybody in the             19                   MR. BULLION: Here's your water,
 20        Legal Department that does this works for the       20         my man.
 21        lawyers.                                            21                   THE WITNESS: Thank you.
 22                  MR. GUERRA: Okay.                         22                   MR. GUERRA: Good move.
 23                  MR. BULLION: They're all                  23                   Are you going to drink it?
  24       representatives of lawyers.                         24                   THE WITNESS: I am.
  25                 MR. GUERRA: Okay.                         25                   MR. GUERRA: We'll stop it for a


                                                                                             13 (Pages 46 to 49)
                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                       MR 0872
Vaneaton Price                                                                                              October 21, 2015
                                                        Greenville, SC

                                                 Page 50                                                       Page 52
   1        second so we don't do a Rubio.                        1      work and Ms. Helms' work?
   2                 THE WITNESS: I'm fine right now.             2         A. Some of which on here came from Ms. Helm.
   3    BY MR. GUERRA:                                            3         Q. And the document was sent to you by e-mail?
   4        Q. All right. Did you write your affidavit?           4         A. As I recall, yes.
   5       A. I did.                                              5         Q. All right. You have never worked in Dothan?
   6       Q. Okay. The affidavit was written by                  6        A. I have never had a position in Dothan.
   7    yourself; you typed it out?                               7         Q. You never had a position in Dothan in the
   8       A. I would say that there were parts of this           8      plant itself?
   9    that I did not type. And I was given a framework.         9        A. Correct.
  10    But I did the work and did the lion's share of the       10         Q. Or in the office?
  11    material that's in it.                                   11        A. Correct.
  12       Q. Who gave you the framework?                       12         Q. You never worked on the assembly line in
  13       A. Kate Helm.                                        13       Dothan?
  14       Q. By "framework," what do you mean?                 14         A. That's correct.
  15       A. Well, the header, for example; the very           15         Q. Or in any other plant of Michelin?
  16    ending; and then some of the points that needed to be   16         A. Could you clarify the question?
  17    covered in response to the discovery that I did.        17         Q. You never had a position as assembly line
  18       Q. Did you -- so would you be kind enough to         18       workers?
  19    tell me which is your work within the affidavit?        19         A. I have never been a tire builder.
  20       A. Well, the majority of what's here would be        20         Q. That's right.
  21    directly from me. It's -- so it's difficult to          21             You've never been a class spector?
  22    select out. It's more along the lines of points that    22         A. That's correct.
  23    needed to be developed is what I'm referring to as a    23         Q. You've never been a rubber formulator?
  24    framework.                                              24         A. That's correct.
  25       Q. How can we -- how can we figure out what was      25         Q. You've never been a licensed chemist?


                                                 Page 51                                                       Page 53
   1    exactly your work and what was the framework? I           1         A. I don't know what the term means.
   2    mean, do we have any physical evidence of that that       2          Q. Chemical engineer.
   3    we can go track down?                                     3         A. I'm a chemical engineer.
   4       A. No. We would have to go line by line, and           4          Q. Licensed chemical engineer?
   5    the majority of it is going to be my work. The            5         A. I'm a degreed chemical engineer.
   6    framework is, you know, would be along the lines of       6          Q. You're not licensed as a Professional
   7    we need infotmation about LTX tires LTX MIS tires         7      Engineer?
   8    from 2001, and then I did the work and wrote the          8         A. That's correct.
   9    document in terms of that factual information.            9          Q. That's right.
 10        Q. Would you say that the affidavit -- would         10              You never created any chem stock formulas
 11     you call it your own original document?                 11       for Michelin?
 12        A. I would.                                          12          A. I did not.
 13        Q. With your own original thoughts?                  13          Q. You have never been a professional tester of
 14        A. Yes. The inf01mation in here is from me.          14       Michelin's tires?
 15        Q. With your original sentences?                     15          A. I don't recognize that term.
 16        A. Yes.                                              16          Q. But you have never been one, right? You
 17        Q. And your own original ideas?                      17       don't test? You never tested the LTX MIS prior to
 18        A. Yes, with guidance on what ideas needed to        18       its releasing to the market?
 19     be covered.                                             19          A. Not in that tire line, no.
 20        Q. How were you provided that framework?             20          Q. Okay. You've never been an adjustment data
 21        A. As I recall, I was given the beginnings of        21       inspector?
 22     this document, the header and the footer, and then      22          A. That's correct.
 23     some points in it that are really no longer here        23          Q. You've never been a designated Michelin
 24     other than in the framework.                            24       inspector at these designated inspection centers?
 25        Q. So the document is a combination of your          25          A. That's correct.


                                                                                             14 (Pages 50 to 53)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                      MR 0873
Vaneaton Price                                                                                                October 21, 2015
                                                        Greenville, SC

                                                 Page 54                                                          Page 56
   1        Q. You didn't write the aspect specifications?        1          A. That's correct.
   2        A. That's correct.                                    2          Q. You are not one of them, right?
   3        Q. You didn't write the technieal notes?              3          A. That's correct.
   4        A. That's correct.                                    4          Q. Michelin also has chemists that do chem
   5        Q. You didn't author or write the tire                5       stock formulations and rubber formulations, right?
   6     non-conforming procedures?                               6          A. I don't know what their backgrounds are but
   7        A. That's correct.                                    7       there are people that work for Michelin that
   8        Q. You didn't write or author the general             8       formulate mixes.
   9     principles?                                              9          Q. You are not one of them?
  10        A. That's correct.                                   10          A. That's correct.
  11        Q. You didn't write or author the adjustment         11          Q. What do you call those folks?
  12     data codes?                                             12          A. Formulators.
  13        A. That's correct.                                   13          Q. Do you know any of them?
  14        Q. You didn't set up the adjustment data             14          A. Not personally.
  15     policies?                                               15          Q. Do you know their names?
  16        A. That's correct.                                   16          A. Fotmulators for what?
  17        Q. You didn't author the owner's manuals for         17          Q. For skim stock or for rubber.
  18     the LTX or any other Michelin tire?                     18          A. For what rubber?
  19        A. I'm not familiar with what document you're        19          Q. LTX MIS tires?
  20     referring to.                                           20          A. L TX MIS tires have dozens of different
  21        Q. The Passenger and Light Truck Tire Owner's        21       rubber components --
  22     Manual of Limited Warranty, you never authored that?    22          Q. I understand. This subject tire.
  23        A. That's correct.                                   23          A. -- that are formulated by different people.
  24        Q. For the LTX MIS line or any other line?           24             I don't know the formulators in 2001.
  25        A. That's correct.                                   25          Q. Tell me the name of any formulator that you


                                                 Page 55                                                          Page 57
   1        Q. You didn't write or author any of the              1      know here that works on LTX MIS --
   2     adjustment data manuals of Michelin?                     2                    MR. BULLION: You're talking about
   3        A. That's correct.                                    3          the 2001 time frame or what?
   4        Q. You didn't author or write any of the tire         4                    MR. GUERRA: No. JustfortheLTX
   5     inspection procedures?                                   5          MIS line.
   6        A. I'm not sure I know what --                        6                    TIIE WI1NESS: I don't know the
   7        Q. The tire inspection procedures forthe              7          names of the formulators that worked on the
   8     adjustment data samples.                                 8          formulas and the compounds in the LTX line -- the
   9        A. Correct.                                           9          LTXMIS line.
  10        Q. You didn't write any of the Michelin tire         10      BY MR. GUERRA:
  11     limited warranties?                                     11          Q. Anything.
  12        A. That's correct.                                   12          A. Not that I recall, no.
  13        Q. You didn't design the LTX MIS tires?              13          Q. They're still manufactured today, right?
  14        A. I did not design the LTX MIS tires, correct.      14          A. There may be an LTX MIS tire manufactured
  15        Q. Okay. There are people that do that or did        15      today, but I'm not ce1iain of that. That line is --
  16     that at Michelin?                                       16      is generally not in production today.
  17        A. There were, yes.                                  17          Q. TheLTXMIS2?
  18        Q. Who, who are they?                                18          A. There is a LTX MIS2.
  19        A. I know that Paul Northrup was a tire              19          Q. Do you know any of the formulators or their
  20     designer on that tire line.                             20      identity?
  21        Q. Anybody else?                                     21          A. Not specifically.
  22        A. Not that comes to mind.                           22          Q. Not a single one?
  23        Q. But you are not one of those folks, right?        23          A. Not that comes to mind for the LTX MIS2
  24        A. Not for the LTX MIS tire line, cotTect.           24       line, no.
  25        Q. Michelin also has tire builders, right?           25          Q. Or the LTX MIS tire line?


                                                                                               15 (Pages 54 to 57)

                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                         MR 0874
Vaneaton Price                                                                                              October 21, 2015
                                                       Greenville, SC

                                                Page 58                                                         Page 60
   1         A. No.                                              1          A. People in the compounding plant and
   2         Q. All right. What about tire builders? Tell        2       compounders.
   3      me the name of anyone that worked on the LTX MIS       3          Q. Could you repeat that? I couldn't hear you.
   4      line.                                                  4       I apologize.
   5         A. I don't know the name of the tire builder        5          A. I said people in the compounding plant or
   6     that I know worked on the LTX MIS line.                 6       compounders.
   7         Q. What about-- Michelin has class spectors,        7          Q. Where is the compounding plant located?
   8     right?                                                  8          A. There are several.
   9         A. In the plant there are class spectors, yes.      9          Q. Is there one here in Greenville?
  1O         Q. You are not one of them and you've never        10          A. There is not.
  11     been one of them?                                     11           Q. So where are they located, tell me, please.
  12         A. I have not been a class spector in a plant.    12           A. Anderson, South Carolina.
  13         Q. Anddid you know the name of any of the         13           Q. Where else?
  14     class sectors at Dothan?                              14           A. Starr, South Carolina.
  15         A. I don't recall the name of a class spector     15           Q. Anything else?
  16     at Dothan.                                            16           A. Tuscaloosa, Alabama.
  17         Q. Michelin also has adjustment data              17           Q. Anymore?
  18     inspectors, right?                                    18           A. Ardmore, Oklahoma; Fort Wayne, Indiana;
  19         A. That's correct.                                19       Pictou, Ontario, Canada.
  2O         Q. You are not one of them?                       20           Q. That's it?
  21         A. That's correct.                                21           A. That's all that I am aware of in North
  22         Q. Tell me the name of any adjustment data        22       America.
  23     inspectors in any of the designated inspection        23           Q. Do you know the name of any compounder or
  24     centers.                                              24       people that work on the compounding plant that know
  25         A. I do not know any.                             25       the skim stock fo1mula for this subject tire?


                                                Page 59                                                        Page 61
   1      Q. Okay. Michelin also has employees that              1        A. I do not.
   2    write and set forth manufacturing design and design     2         Q. Who would you go to find that information?
   3    processes, procedures and techniques for the LTX MIS     3      How would you go about it?
   4    line; you are not one of them?                          4         A. I would contact somebody in the compounding
   5       A. I don't think there are any such documents,       5       department at MARC.
   6    as I understood your question.                           6        Q. Who would that be?
   7       Q. Myfault.                                          7         A. It depends on the compound.
   8           Michelin has employees that write and set         8        Q. For this specific one.
   9    manufacturing and design processes, procedures and       9        A. Which specific one?
 10     techniques for the LTX MIS line, right?                10         Q. Skim stock for the subject tire.
 11        A. I am not aware of any documents that are         11         A. I believe the manager of that group is
 12     specific to the LTX MIS line.                          12       Bergman.
 13        Q. And that is because?                             13         Q. Would you speak-- say it again?
 14        A. Those types of documents are used on all         14         A. I believe his name is Bergman, is the
 15     tire lines.                                            15       manager of the group that compounds tires like that.
 16        Q. That's right.                                    16         Q. What is that group called?
 17            You do not know the skim stock formula for      17         A. I don't know. It would be in the Materials
 18     this subject tire, right?                              18       Compounding Group or Formulating Group.
 19        A. That's correct.                                  19         Q. Marking the materials, Compounding or
 20        Q. You -- but there's folks within the company,     20       Formulating Group at MARC?
 21     within Michelin, that know that, right?                21         A. That's correct.
 22        A. There would be people in the company that        22         Q. And it would -- the last name is Bergman?
 23     have access to that.                                   23         A. That's correct.
 24        Q. And what -- who would that be? Who would         24         Q. And the first name?
 25     those people be?                                       25         A. It's -- I can't recall his first name, as I


                                                                                             16 (Pages 58 to 61)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                      MR 0875
Vaneaton Price                                                                                                October21, 2015
                                                        Greenville, SC

                                                 Page 62                                                          Page 64
   1     sit here.                                                1      be made, so it's part of the manufacturing process,
   2        Q. Okay. All right. What about the rubber             2      right?
   3     formulator for the tread, who would you -- how would     3                    MR. BULLION: Objection; form.
   4    you go about finding out who would know that formula?     4                    TIIE WITNESS: It's used in the
   5        A I don't know who's in compounding for tread.        5         inspection of the finished product.
   6        Q. How would you go about finding him?                6      BYMR. GUERRA:
   7        A I would ask someone at MARC in the                  7         Q. Okay. Do you know what an aspect
   8    compounding area.                                         8      specification is?
   9        Q. Who would that be?                                 9         A. I do.
  10        A Certainly Bergman is one that I could go to        10         Q. All right. But you never used it to -- in
  11    that would point me in the right direction.              11      the process of building a tire?
 12         Q. He is the manager, that's what you guys call     12          A. I don't think that's accurate.
 13     it?                                                     13          Q. You have used it?
 14         A He is a manager in that area.                     14          A. I have, at times.
 15         Q. All right. Your work is related to               15          Q. In the building of a tire?
 16     litigation nowadays within Michelin? All your work      16          A. I have, at times, applied aspect
 17     related to litigation nowadays as a Michelin            17       specifications, read aspect specifications, I've
 18     employee?                                               18       looked at tires.
 19         A I didn't understand the question.                 19          Q. Looked at what?
 20         Q. All of your work as a Michelin employee in       20          A. Looked at finished tires in part of my
 21     the Legal Department related to litigation?             21       training, I have.
 22         A That's correct.                                   22          Q. But you have never built a tire?
 23         Q. Helping defend Michelin in cases?                23          A. I have not built a tire that was intended
 24         A I'm not sure what you mean by that.               24       for public sale, that's c01Tect.
 25         Q. Michelin gets sued and you help defend           25          Q. That's your business, right? That's


                                                Page 63                                                          Page 65
  1      Michelin?                                               1       Michelin's business?
  2         A. I work on these cases, yes.                       2          A. That is Michelin's business.
  3          Q. On behalf of Michelin?                           3          Q. And you have never done that?
  4         A. That's correct.                                   4          A. I have not built a tire that was intended
  5         Q. Today, on this case, you're here on behalf        5       for sale, correct.
  6      of Michelin?                                            6          Q. In fact, you told me you never -- you never
  7         A. lam.                                              7       worked in an assembly line for Michelin ever, right?
  8         Q. As a Michelin employee?                           8          A. I never worked as a tire builder.
  9         A. That's correct.                                   9          Q. At a Michelin assembly line?
 10         Q. Your entire testimony or affidavit, all of       10          A. That's correct.
 11      it provided here as a Michelin employee?               11          Q. Not in Dothan, not anywhere?
 12         A. That's correct.                                  12          A. As a tire builder, that was never my role.
 13         Q. You never used an aspect spec to build a         13          Q. That's right, as a tire builder; is that
  14     tire?                                                  14       accurate?
 15         A. I don't understand the question.                 15          A. That's correct.
 16         Q. You never used an aspect specification of        16          Q. Again, not -- let's make it correct. Let's
 17      Michelin to build a tire?                              17       make it accurate. You never worked in the Michelin
 18         A. An aspect specification is not used to build     18       assembly line as a tire builder in any Michelin plant
 19      a tire.                                                19       in the United States?
 20         Q. It's to inspect at the end of the building       20          A. That was never my job to be a tire builder
 21      process, right?                                        21       in a Michelin plant.
 22         A. That's correct.                                  22          Q. ls that a yes or no?
 23         Q. So it's part of it, right?                       23          A. It's yes.
 24         A. It's an inspection of the finished tire.         24          Q. You cetiainly did not design or build any
 25         Q. Yes. And alterations may be made, fixes may      25       LTX M/S tire similar to this one?


                                                                                              17 (Pages 62 to 65)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                         MR 0876
Vaneaton Price                                                                                                October 21, 2015
                                                        Greenville, SC

                                                 Page 66                                                          Page 68
   1        A. I don't know that that's accurate to say.          1       MIS tire.
   2     When I began work as a tire designer at MARC, I may      2          Q. So it would be one? One?
   3     have been assigned certain LTX MIS tires, especially     3         A. I only recall one.
   4     as -- in the early parts of my training, but I did       4          Q. In this case, you have been designated out
   5     not design the subject tire in this case.                5       of the thousands and thousands of employees of
   6        Q. So you designed similar ones?                      6      Michelin in South Carolina to be the guy to talk
   7        A. I designed Michelin light truck SUV tires.         7       about secrets, Michelin secrets, right?
   8        Q. Is that a yes, similar ones?                       8         A. Correct.
   9        A. They would have been different in their            9                   MR. BULLION: Objection; form.
  10     design, but they would have been tires intended for     10      BY MR. GUERRA:
  11    the SUV light truck market.                             11          Q. All right. And what we're talking about is
  12        Q. So have you ever designed or built a LTX M/S     12       documents that Michelin wants to keep away from the
  13    tire similar to this one?                               13       public, correct?
  14       A. I had responsibility for converting a design      14          A. These are documents that are trade secrets,
  15    of an LTX MIS from OE to replacement. I do not          15       proprietary and, yes, would cause harm to Michelin if
  16    remember the size, and I don't think it was this        16       they were in the public.
  17    dimension.                                              17          Q. Those are specific documents that you speak
  18       Q. So you know that you have done that because       18       of in your affidavit that Michelin wants to keep away
  19    you say you may or may not, but you know that you       19       from the public eye?
  20    have done that?                                         20          A. They are company trade secrets that could do
  21       A. I know that I converted a tire early in my        21       harm to Michelin if they were in the public,
  22    tire design experience from the OE market design to     22       available to our competitors, that's correct.
  23    the replacement market design as basically part of my   23          Q. I got your answer. Do you say your peace?
  24    introduction into the tire design business, and it      24              So my question is: Michelin wants,
  25    was an LTX MIS tire.                                    25       intentionally and cautiously, to keep them away from


                                                Page 67                                                           Page 69
   1       Q. When was that?                                     1       the public?
   2       A. It would have been in the 2007 time frame.         2                    MR. BULLION: Objection; form.
   3       Q. 2007?                                              3                    THE WITNESS: To keep them away
   4       A. Correct.                                           4          from our competitors.
   5       Q. Where would you go about finding your output       5       BY MR. GUERRA:
   6    ship, those documents?                                   6          Q. Not from the public? I can have them?
   7       A. I -- I don't -- I don't know that there            7                    MR. BULLION: Objection.
   8    would be documents, but ifI created the                  8                    THE WITNESS: No.
   9    specification, there would a specification.              9       BY MR. GUERRA:
 10        Q. So how would you go about finding that?           10          Q. Okay. So it wants to keep them away from
 11        A. I would have to ask someone in the                11       the public, from the consumer?
 12     specifications group.                                   12          A. That's not the object. The objective is to
 13        Q. Who would you ask?                                13       keep them away from competitors.
 14        A. I would probably ask Carla.                       14          Q. No, that's -- that -- the result is that
 15        Q. Carla Wingate?                                    15       you -- the public does not see them, right?
 16        A. Con-ect.                                          16         A. These are trade secrets documents, they're
 17        Q. And what would we ask about?                      17       proprietaty documents, and there's always a chance
 18        A. Well, I don't know exactly what she would         18       that they could leak to competitors.
 19     need to know. My question to her would be: Are you      19          Q. Yeah, I understand that. But they are not
 20     able to search the specifications and find a            20       what you -- what Michelin does is does not make them
 21     specification with --                                   21       available to the public, to the consumers, right?
 22        Q. Forwhat?                                          22                    MR. BULLION: Objection; fotm.
 23        A. -- with my name on it for an LTX M/S tire.        23         Luis, if I could, if you would let him finish his
 24        Q. Since then, have you worked--                     24          answer --
 25        A. I don't recall ever working on another LTX        25                    MR. GUERRA: Yes.

          >   --

                                                                                              18 (Pages 66 to 69)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                         MR 0877
Vaneaton Price                                                                                                             October 21, 2015
                                                                    Greenville, SC

                                                             Page 70                                                           Page 72
   1                         MR. BULLION: --you're -- you're                  1             A. Any company document is what I would refer
   2               kind of getting going fast --                              2       to.
   3                         MR. GUERRA: Yes.                                 3          Q. But that includes the aspects specifications
   4                         MR. BULLION: -- and you have that                4      used by the class spectors?
   5               tendency, so let him finish --                             5         A. They are company documents, yes.
   6                         MR. GUERRA: No problem.                          6          Q. Those are some of the company documents
   7                        MR. BULLION: -- if you don't mind                 7      Michelin keeps secret?
   8               before you -- before you start the next question.          8         A. That's correct.
   9                         MR. GUERRA: No problem.                          9         Q. Okay. Patent non-conforming procedures;
  10                         MR. BULLION: Thank you.                         10      those are some of the documents that Michelin keeps
  11            BY MR. GUERRA:                                              11       secret.
  12               Q. Your answer was "yes," right?                         12          A. Those ru·e Michelin company documents, yes.
  13               A. You will have to repeat the question.                 13          Q. All right. General principles, those are
  14               Q. There are documents that Michelin                     14       some of the documents that Michelin keeps secret?
  15            intentionally and purposefully keeps them away from         15          A. Those are company documents, yes.
  16            the public eye?                                             16          Q. Adjustment data, those are some of the
  17                        MR. BULLION: Objection; form.                   17       documents that you claim Michelin keeps secret?
  18                        TIIB WITNESS: Michelin protects                 18          A. That's company data, yes.
  19               them and keeps them away from anyone outside the         19          Q. All right. Adjustment document policies,
  20               company.                                                 20       right?
  21            BY MR. GUERRA:                                              21          A. That's correct; those are company documents.
  22               Q. Including the public?                                 22                   MR. GUERRA: We need to go off the
  23               A. They would be outside of Michelin; that's             23          record, Tom, the tape is about to be over.
  24            correct.                                                    24                   MR. BULLION: Okay.
  25               Q. Including the American consumer, right?               25                   TIIB VIDEOGRAPHER: We're going off


                                                             Page 71                                                           Page 73
   1                    A. That's correct.                                    1         the video record of media number one at 10:52.
   2                    Q. And you talk about-- you make a comment on         2                (A recess was taken.)
   3                 your affidavit about patents, right? Do you remember     3                   TIIB VIDEOGRAPHER: This is media
   4                 that comment that you made?                              4         number two of the video deposition. Going back
   5                    A. Not specifically. Could you refer to me --         5         on the video record at 11 :03.
   6                 to what line you're referring?                           6                   MR. GUERRA: Thank you.
   7                    Q. You specifically talk about Michelin not --        7      BY MR. GUERRA:
   8                    A. Yes.                                               8         Q. Thank you, Mr. Price.
   9                    Q. -- patenting.                                      9            Some of the documents that Michelin wants to
 10                     A. Ido.                                             10       keep secret are the physical evidence that
 11                     Q. And the reason is is because patent              11       Michelin -- strike that.
 12                  documents are public documents, right?                 12             Some of the physical evidence and documents
 13                     A. That's conect.                                   13       that Michelin keeps secret and away from the public
 14                     Q. So what you're saying is that to keep them       14       includes manufacturing specifications?
 15                  away from the public eye and public disclosure,        15         A. Manufacturing --
 16                  Michelin does not even patent some of its processes    16                    MR. BULLION: Objection.
 17                  and procedures?                                        17          Objection; fotm.
 18                     A. Michelin designs its own processes and           18                    TIIB WITNESS: -- specifications
 19                  procedures, and they are company secrets that would    19         are trade secrets and proprietary information;
 20                  do us hatm if they were in the public; that's          20         that's correct.
 21                  correct.                                               21       BY MR. GUERRA:
 22                     Q. And that would include, concerning the           22         Q. And those ru·e kept secret and away from the
 23                  documents that we're talking about here, and that's    23       public by Michelin?
 24                  what you're talking about is this aspects              24                    MR. BULLION: Objection.
 25                  specifications used by the class spectors, right?      25                    TIIB WITNESS: Absolutely. They
       .· . . · ..

                                                                                                             19 (Pages 70 to 73)
                                                          Alderson Reporting Company
                                                               1-800-FOR-DEPO



                                                                                                                                     MR 0878
Vaneaton Price                                                                                                  October 21, 2015
                                                         Greenville, SC

                                                  Page 74                                                           Page 76
   1        are trademark-- or I'm sorry. They are                 1          formulas kept away from the public, they're kept
   2        proprietary and trade secret information.              2          away from almost all internal Michelin employees.
   3    BY MR. GUERRA:                                             3      BY MR.· GUERRA:
   4        Q. I got that.                                         4          Q. What is your level of security clearance?
   5           And Michelin keeps that secret and away from        5          A I am not aware of such levels.
   6     the public?                                               6          Q. You call it heightened protection? What is
   7                 MR. BULLION: Objection; form.                 7      the level of your heightened protection security
   8    BY MR. GUERRA:                                             8      clearance?
   9        Q. Yes or no?                                          9          A I don't know what's meant by that question.
  10        A. Yes.                                              10           Q. Have you ever read an aspect specification?
  11        Q. All right. Specification changes --               11           A. Ihave.
 12         A. Yes.                                              12           Q. It tells you right on there, level of
 13         Q. -- Michelin keeps that secret and away from       13       protection, heightened security. Do you have that --
 14      the public?                                             14       what is your clearance level?
 15         A. Specifications are proprietary information,       15          A To my knowledge, that information is put on
 16     they're trade secrets of Michelin, and, yes.             16       documents as they're produced outside of~e company,
 17         Q. And Michelin uses its designation of              17       not internally.
 18     trade -- trade secrets concerning this information       18          Q. Produced outside. Okay.
 19     and documents to keep them away from the public?         19              What about the -- you just told me, Luis,
 20                  MR. BULLION: Objection to form.             20       I -- there's people in the company that only certain
 21     BYMR. GUERRA:                                            21       people have access to certain areas. What are those
 22        Q. Yes or no?                                         22       areas? Go ahead, Mister --
 23        A. These documents are trade secrets, they are        23          A I didn't understand your question.
 24     proprietary information, and they are designated as      24          Q. Oh, no problem.
 25     such to protect them from anyone outside the company,    25              You told me, Luis, in fact, there's areas of


                                                 Page 75                                                           Page 77
   1     competitors.                                              1       the company that only certain people has access to.
   2        Q. And as such, Michelin keeps these documents        2        You just told me that.
   3     and physical information away from the public?            3          A. You asked me a question about the compound
   4        A. That's correct                                     4        fo1mulas, and I said they are not available to most
   5                  MR. BULLION: Object to the form.            5        people inside the company.
   6    BY MR. GUERRA:                                             6          Q. But on your affidavit, you specifically
   7        Q. All right. Testing and design related              7        talked about certain areas. Do you remember that?
   8     documents requested by us, plaintiffs in this            8           A. Yes.
   9     discovery, Michelin keeps them secret and away from       9          Q. All right. Tell me those areas, please.
 10     the public?                                              10                       MR. BULLION: Objection; form. I
 11                   MR. BULLION: Objection; form.              11           don't understand what you're asking.
 12                   THE WITNESS: Those documents are           12                       MR. GUERRA: In his affidavit,
 13         trade secrets, they're proprietary information,      13           Mr. Price states that certain areas of the
 14         yes --                                               14           company are restricted and only available to
 15     BY MR. GUERRA:                                           15           certain people.
 16         Q. And as such --                                    16                       MR. BULLION: Certain areas or
 17         A -- and kept from the public.                       17           certain documents?
 18         Q. I'm sorry?                                        18                       MR. GUERRA: Areas. Areas.
 19         A. They're kept out of the public, that's            19                       THE WITNESS: So MARC is only --
 20     correct.                                                 20           is restricted to people that have access to MARC,
 21         Q. All right. The formulas, asked by                 21           and then within MARC, there are areas that are
 22     plaintiffs, Michelin keeps them secret and away from     22           restricted to people that have access to those
 23     the public?                                              23           areas.
 24                   MR. BULLION: Objection; form.              24       BY MR. GUERRA:
 25                   THE WITNESS: Not only are                  25           Q. That's the areas that I'm asking about.


                                                                                                20 (Pages 74 to 77)
                                               Alderson Repmting Company
                                                    1-800-FOR-DEPO



                                                                                                                          MR 0879
Vaneaton Price                                                                                               October 21, 2015
                                                       Greenville, SC

                                                 Page 78                                                         Page 80
   1     What are those areas?                                   1         Q. So it's the level ofrestriction?
   2        A. I don't know all of those areas.                  2         A. That's correct.
   3        Q. Tell me the ones you know, please.                3         Q. And that's your level of clearance too, D3?
   4        A. I know The Lab where we store -- stored the       4      You got access to D3 documents?
   5     subject tire, for example, has limited access.          5         A. There is not an assigned level of clearance
   6        Q. And you have access to it?                        6      that I'm aware of. It would depend on the job at the
   7        A. I do.                                             7      time, the needs of that job. Certainly I would have
   8        Q. Who else has access to it?                        8      access to D3 documents.
   9        A. The attorneys and the other technical             9         Q. You would?
  10     advisers in the group.                                 10             Which areas of the company don't you have
  11        Q. So the Legal Department people have access       11      access at MARC?
  12     to it?                                                12          A. Well, I have given you an example of one
  13        A. That's my understanding, yes.                   13       that I know of.
  14        Q. Okay. Any other areas that you discussed        14          Q. Okay.
  15     included on the areas that you discussed on your      15          A. I don't have access to the -- to the
  16     affidavit that are those areas that only limited      16       computers that house the formulation information, for
  17     people have access to it?                             17       example.
  18       A. There are other areas.                           18          Q. And they are located at?
  19        Q. Would you please tell me. What are those        19          A. AtMARC.
  20     areas?                                                20          Q. Where?
  21        A. I know there is an area where machine           21          A. I don't know where the computers are
  22     development is being done; that area is limited.      22       located.
  23        Q. Do you have access back there?                  23          Q. What department?
  24       A. I do not.                                        24          A. I don't know what department they're in.
  25        Q. You do not? Who does have access to that        25          Q. Okay. Who would know that?


                                                Page 79                                                         Page 81
   1     area?                                                   1        A. I don't know who would know that.
   2        A. I do not know.                                    2        Q. How would you go about finding out? Who
   3        Q. For instance, the aspect specification that       3      would you ask?
   4     were produced in this case have Michelin restricted     4         A. I wouldn't know where to begin with that
   5     section.                                                5      particular question.
   6        A. May I see it?                                     6         Q. So how do you know that the computers are
   7        Q. I'm going to show you one that doesn't have       7      even at MARC?
   8     my writing. Okay?                                       8         A. Well, I know that the formulators work at
   9        A. Okay.                                             9      MARC, and ifI had a question about a fotmula and I
  10        Q. Do you see that?                                10       were to call a formulator, they would access the
  11        A. Yes.                                            11       inf01mation through the computer.
 12         Q. What is that?                                   12          Q. And you would go to Bergman?
 13         A. That is the classification of the document      13          A. For the compound that we discussed, I would.
 14      asD3.                                                 14          Q. What about for formulations?
 15         Q. As Michelin restricted, so D3 is what?          15          A. For the formulation of that compound that we
 16         A. I don't remember the exact language that        16       discussed earlier, that's correct.
 17      goes with the D3 classification.                      17          Q. From the formulation of the -- of the tread,
 18         Q. Tell me a -- give me your best shot.            18       the rubber compound or the skim stock, that would be
 19         A. It would be a document that would not be        19       Bergman?
 20      allowed outside the company.                          20          A. Not all of those different compounds, no.
 21         Q. That's all?                                     21          Q. FortheLTXM/S.
 22         A. People that had access to it would not be       22          A. It wouldn't be specific to a tire line.
 23      allowed to take it outside the company; in other      23          Q. So how would you go about, other than
 24      words, they would only be able to use it at their     24       Bergman, to find out?
 25      place of work.                                        25          A. I don't know. I know because of the skim


                                                                                             21 (Pages 78 to 81)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                       MR 0880
Vaneaton Price                                                                                               October 21, 2015
                                                       Greenville, SC

                                                Page 82                                                          Page 84
   1    stock question that you asked me about that Bergman      1      BY MR. GUERRA:
   2    is the person that I would ask.                          2         Q. Yes or no, sir?
   3       Q. What other formula do you know out of MARC?        3         A. That's trade secret and proprietary and,
   4       A I don't -- another name of a formulator --          4      yes, we keep it secret.
   5       Q. Yes.                                               5         Q. Yes, sir. I got it, I got your speech. And
   6       A -- doesn't come to mind.                            6      you can keep doing it, and that's fine, but I want to
   7       Q. Not a single --                                    7      tell you, that I'm -- I will play this tape to the
   8       A And in what time period, for what --                8      Jury. You understand that? I'm asking you for a
   9       Q. Right now.                                         9      simple answer, yes or no. You understand that,
  10       A I don't know of another formulator's name          10      right?
  11    right now.                                              11         A. I do.
 12        Q. Who runs the Formulation Department?             12          Q. All right.
 13        A I don't know.                                     13                    MR. BULLION: Your questions are
 14        Q. Who is the Manager of the Formulation            14          argumentative. When you say "secret," it's
 15     Department?                                            15          argumentative, and he can -- he's entitled to
 16        A I don't know who manages the Formulation          16          answer it the way he wants to.
 17     Department.                                            17                    MR. GUERRA: Is that your
 18        Q. Who is director of the Formulation               18          objection?
 19     Department?                                            19                    MR. BULLION: Ttying to help you
 20        A I don't know the answer to that.                  2.0         out.
 21        Q. Okay. How would you go about finding out?        21                    MR GUERRA: I don't need your
 22     Who would you ask?                                     22          help.
 23        A I could ask Mr. Bergman, perhaps he would         23                    MR. BULLION: You don't?
 24     know.                                                  24                    MR. GUERRA: I don't need your
 25        Q. All right. Okay. Tire adjustment                 25          help, but you are entitled to make objections.


                                               Page 83                                                          Page 85
   1    processes, it's a type of information and physical       1                   MR. BULLION: I have been.
   2    evidence that Michelin keeps secret?                     2                   MR. GUERRA: But that's not a
   3                 MR. BULLION: Objection; form.              3           proper objection.
   4                 THE WITNESS: That information is           4                    MR. BULLION: Okay.
   5       confidential and trade secret, proprietary           5       BY MR. GUERRA:
   6       information, that's correct.                         6           Q. Who would be the tire adjustment analysis
   7    BY MR. GUERRA:                                          7       person that you would speak to if you needed to
   8       Q. Just a yes or no. That's information that         8       obtain information about it?
   9    Michelin keeps secrets, right, sir?                     9           A. With regards to?
 10        A. It is.                                           10           Q. Tire adjustment, tire adjustment codes, tire
 11        Q. All right. Tire adjustment analysis, that's      11       adjustments.
 12     infotmation that Michelin keeps secret?                12          A. For what time period?
 13        A. That is proprietary and trade secret             13           Q. Analysis, market research, changes on the
 14     information, yes.                                      14       design, who would you go talk to for the LTX MIS?
 15        Q. Yes or no, sir?                                  15          A. For the tire made in 2001, for example?
 16                  MR. BULLION: Objection; form.             16           Q. For example.
 17     BY MR. GUERRA:                                         17          A. Probably Tom Gruenholz.
 18        Q. That tire adjustment analysis is information     18          Q. Okay. And after 2001, who would you talk
 19     that Michelin keeps secret? Yes or no, sir?            19       to?
 20       A. I'm sony, would you repeat the question?          20          A. I don't -- I would go talk to Tom Gruenholtz
 21        Q. Tire adjustment analysis information and         21       if I had questions about that.
 22     physical evidence is information and physical          22          Q. Does he still work for the company?
 23     evidence that Michelin keeps secret?                   23          A. He does not work; he is retired.
 24                  MR. BULLION: Objection.                   24          Q. So tell me a guy that works for the company
 25                                                            25       that you would go talk to.


                                                                                             22    (Pages 82 to 85)
                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                        MR 0881
Vaneaton Price                                                                                                 October 21, 2015
                                                        Greenville, SC

                                                 Page 86                                                           Page 88
   1       A. I don't have a name of a person that I would        1          Q. Yesterday, a year ago, two years ago,
   2    go talk to today.                                         2       anybody else in --
   3       Q. How would you --                                    3          A. When I was a tire designer at MARC, I would
   4       A. That I know, I would --                             4       go to Larry Mimms, and he is retired; he is no longer
   5       Q. How would you go find out about it?                5        with the company.
   6       A. If I needed to know that, I would go to that       6           Q. What's his name?
   7    department and ask.                                      7           A. Larry Mimms.
   8       Q. And that department is?                            8           Q. Okay. Anybody else? Somebody that works
   9       A. QTB.                                               9        for the company, because they do still have people
  10       Q. And who would be the person that you would        10       that work in the Tire Adjustment Department, right?
  11    talk with at QTB?                                       11          A. There are certainly people in that area. I
  12       A. I don't know who's there now.                     12       don't know the name of the person in that area.
  13       Q. Who would you ask for? Who would you know         13          Q. Not a single one?
  14    that was there before?                                  14          A. Not that I can recall as I sit here.
  15       A. I knew Tom Gruenholtz when he was there.          15          Q. With all your non-litigation experience with
  16       Q. Would you go about and ask -- how would you       16       the company, you can't still tell me a single one,
  17    go about -- who would you ask for at QTB, even if you   17       right?
  18    don't know a name? Can I speak with?                    18                    MR. BULLION: Objection; fonn.
  19       A. It depends on the question that I wanted an       19                    THE WITNESS: That's correct.
  20    answer to, and I'm not clear what -- what I'm           20       BY MR. GUERRA:
  21    hypothetically looking for.                             21          Q. And now with the legal experience within the
  22       Q. Tire adjustment analysis, tire adjustment         22       company, you cannot tell me also any other name than
  23    changes, tire adjustment trims.                         23       Tom Guenholtz and Larry Mimms, both of them prior
  24       A. I don't know what tire adjustment changes         24       employees, not current employees?
  25    are.                                                    25          A. To answer your question --


                                                Page 87                                                            Page 89
   1       Q. Forget that one. So the other two.                  1                   MR. BULLION: Objection; form.
   2       A. There is not a person that I know of in the         2                   THE WITNESS: -- the question that
   3    QTB department that --                                    3         you asked me about, that's correct, I don't know
   4       Q. I understand that. Who would you ask for?           4         who is in that role.
   5    Is there a job title? You have been working with the     5       BY MR. GUERRA:
   6    company--                                                6          Q. I asked you in 2001, I asked you since 2001
   7       A. I would ask for -- I would ask for who             7       up to today. No other names?
   8    managed that department.                                 8          A. I gave you the ones that I can recall, yes.
   9       Q. And who is that manager?                           9                    MR. BULLION: Objection; form.
 10        A. I don't know who currently manages --             10       BY MR. GUERRA:
 11        Q. How would you find out who is the manager?        11          Q. No othernames, right?
 12        A. I would go to that department and ask.            12          A. That's correct.
 13        Q. So the only person that you, under oath, and      13          Q. Now, manufacturing and inspection processes
 14     you even though you have been working with the          14       and procedures, this is also information that
 15     company for -- let me check here. Even though you       15       Michelin keeps secret and away from the public, yes
 16     have been working with the company since the year of    16       or no, sir?
 17     2000 and-- 1999, since 1999, the only person that       17                    MR. BULLION: Objection; fonn.
 18     you could.tell me the name in the adjustment            18                   THE WITNESS: That information is
 19     department is Tom Gruenholtz that stopped working       19          trade secret and proprietary and we do keep it
 20     there six years ago?                                    20          secret.
 21        A. He's the one that I would go to if I had a        21       BY MR. GUERRA:
 22     question about tires that were made in the -- in the    22          Q. Secret and away from the public?
 23     LTX MIS, which is what you asked me.                    23         A. Yes.
 24        Q. Ask you nowadays, too.                            24          Q. Tire production information is also
 25        A. I don't know who's there today.                   25       infonnation and physical evidence that Michelin keeps


                                                                                               23 (Pages 86 to 89)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                          MR 0882
Vaneaton Price                                                                                               October 21, 2015
                                                        Greenville, SC

                                                 Page 90                                                          Page 92
   1    secret and away from the public?                          1         documents and trade secrets?
   2                  MR. BULLION: Objection; form.               2      BY MR. GUERRA:
   3                  THE WITNESS: That infotmation is            3         Q. Trade -- trade secret policies. Not the
   4       trade secret and proprietary, and we do keep it        4      documents. The policies about what is trade secret
   5       away from the public, yes.                             5      and what is not.
   6    BY MR. GUERRA:                                            6         A. I'm not aware of who would have written the
   7       Q. Keep it secret and away from the public,            7      policy, if one exists.
   8    con-ect, sir?                                             8         Q. Certainly not you?
   9                  MR. BULLION: Objection; form.               9         A. That's con-ect.
  10                  THE WITNESS: We do keep it away            10         Q. And certainly it's not willy nilly. It has
  11       from the public, yes.                                 11      to be some kind of framework, right?
  12    BY MR. GUERRA:                                           12                   MR. BULLION: Objection; form.
  13       Q. All right. And I'm just going down your            13      BY MR. GUERRA:
  14    affidavit. You see that, right?                          14         Q. Or you guys keep all secret, all information
  15       A. I understand.                                      15      secret? There has to be some framework, right?
  16       Q. Concerning our specific requests, MNA design       16                   MR. BULLION: Objection; form.
  17    and manufacturer specification, manufacturers, that's    17      BY MR. GUERRA:
  18    information that Michelin ~eeps secret and away from     18         Q. To decide what is trade secret and what is
  19    the public?                                              19      not, right?
  20       A. That information --                                20         A. I'm not sure that I'm understanding your
  21                  MR. BULLION: Objection; form.              21      question.
  22                  THE WITNESS: -- is trade secret            22         Q. But let me make it clear for you. It's
  23       and proprietary and we do keep it out of public,      23      okay. There has to be some kind of policy at
  24       yes.                                                  24      Michelin that decides what documents are to be --
  25                                                             25      will be classified as trade secrets and keep secret


                                                 Page 91                                                         Page 93
   1     BY MR. GUERRA:                                           1      as opposed to ones that are not, con-ect?
   2        Q. Keep it away, secret and away from the             2         A There would be a policy that would define
   3     public, right?                                           3      how -- and I should -- I don't like the word define
   4                  MR. BULLION: Objection; fotm.               4      because I haven't seen the document -- but that would
   5     BY MR. GUERRA:                                           5      describe which types of documents, for example, would
   6        Q. Correct?                                           6      be D3, as you pointed to one previously.
   7        A. Yes.                                               7         Q. And which documents would be trade secret.
   8        Q. All right. Now, you are not the author of          8         A That's con-ect.
   9     the policies concerning trade secret information         9         Q. You are not the author of those policies?
  10     within Michelin?                                        10         A Right, I am not.
  11        A. That's correct.                                   11         Q. Okay. And how would you go about getting
  12        Q. Somebody else is?                                 12      those documents and talking to the person that
  13        A. I am not aware of a singular policy.              13      authored them or are responsible for them?
  14        Q. Not singular policy. Policies, all the            14         A I don't know.
  15     policies related to trade secrets. There has to be      15         Q. How would you go about fmding out?
  16     some creator, some author of it, right?                 16         A I'm not sure how I would go about fmding
  17        A. So what is the question, please?                  17      out. I would ask the attorneys if they knew who
  18        Q. The question is: How would you go about           18      authored those documents.
  19     finding that person, or those persons or that           19         Q. Okay. And by "attorneys," you mean?
  20     committee or who they are, their identity?              20         A The folks that I work with in the Legal
  21                  MR. BULLION: Objection; form.              21      Department.
  22                  THE WITNESS: I don't really know           22         Q. Suchas?
  23        how to answer that question because you're --        23         A Any of the attorneys in the Legal
  24        you're not telling me about a specific document;     24      Department.
  25        you're talking about all company confidential        25         Q. Nicole?


                                                                                               24   (Pages 90 to 93)

                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                         MR 0883
Vaneaton Price                                                                                               October 21, 2015
                                                       Greenville, SC

                                                Page 94                                                           Page 96
   1       A     She could be one, yes.                          1          A. I did.
   2        Q. Is that Mrs. Buntin?                              2          Q. You did say this: Information that we have
   3       A Yes.                                                3       here is infotmation that Michelin intentionally,
   4        Q. Okay. I apologize. Mrs. Buntin would be           4       cautiously, in a premeditated manner, keep secret and
   5     one of the people that you would talk to?               5       away from the public?
   6       A That I would ask, but I don't -- I don't            6                    MR. BULLION: Objection; form.
   7     know who would know.                                    7                    THE WI1NESS: The information is
   8       Q. Ms. Foster?                                        8          trade secret, proprietary, and we do keep it out
   9       A Perhaps.                                            9          of the public, yes.
  10       Q. Okay. All right. Adjustment processes and         10      BY MR. GUERRA:
  11     analysis, that's information that Michelin keeps      11           Q. And you do keep it away from the public
  12     secret and away from the public?                      12        intentionally, right?
  13                  MR. BULLION: Objection; form.            13                     MR. BULLION: Objection; form.
  14                 TIIE WITNESS: That infmmation is          14       BY MR. GUERRA:
  15       trade secret and proprietary and, yes, we do keep   15           Q. Thought out, premeditated?
  16       it away from the public.                            16           A. Me personally?
  17    BY MR. GUERRA:                                         17           Q. You are the face of the company on this.
  18       Q. Keep it secret and away from the public,         18       You are the secrets man here.
  19    correct?                                               19                     MR. BULLION: Objection; form.
  20                 MR. BULLION: Objection; form.             20                     THE WI1NESS: These documents are
  21    BY MR. GUERRA:                                         21           company trade secret documents, they're
  22       Q. Correct?                                         22           proprietary, and we keep them out of the public,
  23       A Yes.                                              23           yes.
  24       Q. Manufacturing and inspection processes and       24       BY MR. GUERRA:
  25    procedures, that's information that Michelin keeps     25           Q. And you understand that plaintiffs -- you


                                                Page 95                                                          Page 97
   1    secret and away from the public?                        1       understand that plaintiffs -- you read the discovery
   2                  MR. BULLION: Objection; form.             2       requests, you have been involved in this litigation,
   3                  THE WITNESS: That information is          3       right?
   4       trade secret, proprietary, and we do keep it         4          A. I am familiar with some of the discovery
   5       away.                                                5       requests, that's conect.
   6    BY MR. GUERRA:                                           6         Q. You know -- sony.
   7       Q. Michelin keeps it secret and away from the        7              And you know that those folks are just
   8    public, co!Tect?                                        8       folks, right, just common folk?
   9       A That's correct.                                    9          A. I don't know to whom you're refening.
 10                   MR. BULLION: Objection; form.            10          Q. My clients, Sam and Obdulia, right; just
 11     BY MR. GUERRA:                                         11       folks?
 12        Q. And you understand this is specifically          12          A. Okay.
 13     related to requests on this case? You understand       13          Q. Right?
 14     that, right?                                           14          A. I don't know them.
 15        A No, I don't understand your statement.            15          Q. Do you know that they work for a competitor?
 16        Q. It's paragraph 43 of your --                     16          A. No, I don't know that.
 17        A That's correct.                                   17          Q. All right. Has anybody told you that they
 18        Q. -- affidavit?                                    18       are working for a competitor?
 19            And that paragraph reads -- specifically        19          A. No, no one's told me that.
 20     relates to plaintiffs' request, yes.                   20          Q. Just common folk, and that's common folk
 21        A 43 does refer to plaintiffs' request for          21       that is asking for these documents, not competitors.
 22     manufacturing specification, that's correct.           22       And you guys intentionally, Michelin intentionally
 23        Q. You did write that?                              23       keeps all this information from these folks, right?
 24        A I did.                                            24                     MR. BULLION: Objection; form.
 25        Q. All right. You did review it?                    25                     THE WI1NESS: These documents are


                                                                                              25 (Pages 94 to 97)
                                             Alderson Reporting Company
                                                  1-800-FOR-DEPO



                                                                                                                        MR 0884
Vaneaton Price                                                                                                 October 21, 2015
                                                         Greenville, SC

                                                  Page 98                                                        Page 100
   1        proprietary, trade secret and, yes, we keep them       1          role.
   2        out of the public.                                     2      BY MR. GUERRA:
   3    BYMR. GUERRA:                                              3          Q. You never heard, nobody has ever told you
   4        Q. Not only the public. Your first -- your             4       that they are competitors, right?
   5     first story was it's because of our competition. I'm      5         A. No one's ever told me that.
   6     telling you, we're no competition. My people are          6          Q. Nobody told you that they work for a
   7    just common folk. The lady that I represent is             7      competitor tire manufacturer, right?
   8     quadraplegic. We are saying, we need these documents      8         A. Correct, no one's told me that.
   9     to prove our case. And you're saying, on behalf of        9         Q. Nobody -- nobody told you that they ever
  10     Michelin, here today and in your affidavit, we will      10      worked for a dealer, a tire dealer manufacturer or a
  11    not give these documents that I am enumerating here       11      tire dealership, right?
 12      because they are secret and we keep them away from       12         A. No one has ever told me that, that's
 13     the public, right?                                        13      correct.
 14                   MR. BULLION: Objection; form.              14          Q. In your affidavit, you say "we," and by
 15     BY MR. GUERRA:                                           15       "we," you understand that I am talking about
 16         Q. Right?                                            16       Michelin, right?
 17         A. I'm saying that these documents are trade         17          A. I do.
 18     secret, proprietary, and they are not out in the         18          Q. And by "we," you understand that out of the
 19     public, that's correct.                                  19       thousands of employees that Michelin has in its
 20         Q. ·Not even to your clients, Luis, right?           20       company, they didn't designate you for anything but
 21                   MR. BULLION: Objection; form.              21       for to talk about the secrets of Michelin. You
 22     BYMR. GUERRA:                                            22       understand that?
 23         Q. Not even to your clients, right? That's           23                    MR. BULLION: Objection; form.
 24     what you're telling me?                                  24                    THE WITNESS: I understand that I
 25         A. I believe that we have turned over many           25          wrote an affidavit regarding Michelin's trade


                                                 Page 99                                                         Page 101
   1     documents related to the subject tire, and that's --      1         secret, proprietaty infmmation.
   2        Q. I get it. You are aware that many other             2      BY MR. GUERRA:
   3     documents that I have asked and I've been fighting in     3         Q. They come to you -- they came to you to ask
   4    court for, you have not turned away, right?                4      you to write that affidavit, correct?
   5        A. I'm aware of that, yes.                             5         A. That's correct.
   6        Q. And you know that I represent people that           6         Q. You are the chosen one, right, to talk about
   7     are not competitors. You know that.                       7      the secrets?
   8                 MR. BULLION: Objection; form.                 8         A. To write this affidavit, I was asked to do
   9                 THE WITNESS: These documents are              9      that; that's correct.
 10         proprietary --                                       10          Q. Nobody else in the company; you, you,
 11     BY MR. GUERRA:                                           11       Mr. Price.
 12         Q. I didn't ask you for that.                        12          A. That's correct.
 13        A. -- trade secret --                                 13          Q. All right. And then you go on, and you --
 14         Q. I asked you: You know that the people that        14       when I read this affidavit, I get the impression that
 15     I represent are not competitors of Michelin, right?      15       this is done intentionally; am I incorrect?
 16                  MR. BULLION: Objection; form                16                     MR. BULLION: Objection; fmm.
 17                  THE WITNESS: Any chance those               17                     THE WITNESS: The writing of
 18        documents have of getting out into the public         18          the --
 19        could be a risk to the company, yes, sir.             19       BY MR. GUERRA:
 20     BY MR. GUERRA:                                           20          Q. The keeping --
 21         Q. Okay. That's not what I asked. I asked            21          A. -- affidavit was intentionally --
 22     you: Do you know that the people that I represent        22          Q. The keeping the documents secret, that's the
 23     are not competitors of Michelin, yes or no?              23       gist of your affidavit.
 24                  MR. BULLION: Objection; form.               24                     MR. BULLION: Objection; form.
 25                  THE WITNESS: I don't know their             25


                                                                                             26 (Pages 98 to 101)
                                               Alderson Rep01ting Company
                                                    1-800-FOR-DEPO



                                                                                                                          MR 0885
Vaneaton Price                                                                                               October 21, 2015
                                                       Greenville, SC

                                               Page 102                                                        Page 104
   1     BY MR. GUERRA:                                          1          that's too much, maybe you should have written
   2        Q. This is done intentionally. Michelin does         2          less, or he should have written less.
   3     this on purpose, right?                                 3                     MR. BULLION: Ask him about his
   4        A. Those documents are trade secrets, they're        4          affidavit.
   5     proprietary, and they're not out in the public.         5                     MR. GUERRA: I'm asking. This is
   6        Q. And it's done intentionally and                   6          straight out of his affidavit. That was
   7     purposefully. That's my question, sir; yes or no?       7         paragraph 41, paragraph 43. I don't have much
   8                  MR. BULLION: Objection; form.              8          more to go, and you're telling me that he can't
   9                  THE WITNESS: Yes.                          9          answer those questions.
  10     BY MR. GUERRA:                                         10      BY MR. GUERRA:
  11        Q. All right. And it's done in a thought-out        11         Q. All right. Be that as it may, let's talk
  12     manner and in a premeditated manner.                   12      about the intentional actions of Michelin to protect
  13                  MR. BULLION: Objection; form.             13      its secrets.
  14     BY MR. GUERRA:                                        14               You said an eight-foot high Cyclone topped
  15        Q. Right?                                          15       with barbed wire fence. That's one of the steps that
  16       A. There is a policy about how to assign trade      16       Michelin takes actively to keep the secrets away from
  17     secret status to documents, yes.                      17       the public?
  18       Q. We do that way thought out, and we say, we,      18          A. There is a security fence around the MARC
  19     Michelin say, these documents we're going to keep     19       campus, that's correct.
  20     hidden and away from the public?                      20          Q. No, no. You say it's to protect the
  21                  MR. BULLION: Don't answer. Don't         21       secrecy.
  22       answer any more questions about this. You have      22          A. That's correct.
  23       asked this at least 20 times, and it's beyond       23          Q. And this is -- this is your words, right?
  24       harassing. He's not going to answer any more        24          A. It is.
  25       questions about that.                               25          Q. I didn't make this up, right?


                                              Page 103                                                         Page 105
   1                  MR. GUERRA: Harassing, that's             1         A. That's colTect.
   2       such a strong word, Tom.                             2           Q. I had no involvement on your affidavit,
   3                  MR. BULLION: It seems to be               3       right?
   4       harassing to me, it's --                             4           A. That's colTect.
   5                  MR. GUERRA: No, it's not -- no,           5           Q. It was you and your attorney, right, that
   6       it's not harassing.                                  6       wrote the affidavit?
   7                  MR. BULLION: Don't answer any             7           A. I wrote this document.
   8       more questions.                                      8           Q. It was you and Michelin's attorneys that
   9                  MR. GUERRA: We're here and we're          9       came up with the affidavit, right?
 10        relaxed. We're talking about -- you're smiling.     10           A. I wrote the affidavit.
 11                   THE WITNESS: I'm on camera.              11           Q. You told me part. You can tell me what Kate
 12                   MR. GUERRA: Thank you, buddy.            12       did, but part, framework, right?
 13        Thank you for you help, Tom.                        13           A. I told you specific parts that she wrote.
 14                   MR. BULLION: It wasn't really in         14       She wrote the header at the top of the document, the
 15        an effmt to help you. I'm just tired of -- I'm      15       footer at the bottom of the document and, yes, there
 16        tired of listening to the same questions over and   16       was some framework information that went along with
 17        over and over again, and your -- and your tone      17       it.
 18        and -- I just think you've beat the dead horse      18           Q. In fact, you said there was more stuff,
 19        completely.                                         19       right? You said there was more stuff than just the
 20                   MR. GUERRA: Come on, you're              20       footer and the other.
 21        calling Mr. Price a dead horse? Come on, that's     21           A. I said there was framework for the document,
 22        unfair and maybe rude. I would say that's rude,     22       that's correct.
 23        Tom. But I'm just going down his affidavit. I       23           Q. But you said, I can't give you the physical
 24        don't know how many times he wrote it. I'm just     24       evidence of what she gave me, right?
 25        reading the different paragraphs. If you think      25           A. The physical evidence is here in the


                                                                                          27    (Pages 102 to 105)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                        MR 0886
Vaneaton Price                                                                                                  October 21, 2015
                                                         Greenville, SC

                                                Page 106                                                          Page 108
   1      affidavit. These were the areas that were identified        1    right? I had no input on the way you wrote that.
   2      as being detailed information.                              2       A. That's correct.
   3         Q. No, no. Before you wrote it, I want to see             3      Q. Other folks did. You and Michelin folks
   4     the framework.                                               4    did, right?
   5         A. I don't have that document.                           5       A. I wrote the document.
   6         Q. I get it.                                              6      Q. With the framework, right?
   7            Now -- but what I'm saying is that you had            7       A. That's correct.
   8     the opportunity and the availability of Michelin             8       Q. And then you seek advice from those
   9     Legal Department concerning your affidavit, right?           9    attorneys, right?
  10     You had the opportunity to talk to them anytime you         10       A. I didn't characterize it that way.
  11     wanted about it?                                            11       Q. You didn't?
  12        A. Certainly.                                            12       A. They were involved in the process. I talked
  13         Q. And you did have the opportunity and you did         13    with them.
  14     speak with them about it.                                   14       Q. Igetit.
  15        A. Yes.                                                  15          But you had the opportunity and the
  16        Q. All right. And then you had the opportunity           16    availability of all these folks to talk to about your
  17     to prepare for this deposition about this affidavit,        17    affidavit, right?
  18     right?                                                      18       A. I'm not sure which folks and at what time
  19        A. Yes.                                                  19    you're referring to now.
  20        Q. And you talked to your attorneys, you talked          20       A. Since you wrote the affidavit, since before
  21     to Nicole, right?                                           21    you wrote the affidavit up to today.
  22        A. Yes.                                                  22       A. Okay. Those people weren't all involved in
  23        Q. You talked to Kate Helm?                              23    writing the affidavit, no.
  24        A. Yes.                                                  24       Q. No. They were involved in writing the
  25        Q. You talked to the lady from Chicago?                  25    affidavit and preparing for the depositions about the


                                               Page 107                                                          Page 109
   1        A. Yes.                                                   1    affidavit, right?
   2        Q. You talked to the gentleman from Florida?              2                   MR. BULLION: Object to form.
   3        A. I did.                                                 3                   THE WITNESS: I don't think they
   4        Q. You talked to Mr. Bullion?                             4        were all involved in preparing me for the
   5        A. I did.                                                 5        affidavit.
   6        Q. You had a meeting that lasted an entire day            6    BY MR. GUERRA:
   7     about it, right, from nine to four?                          7        Q. And for preparing for the deposition
   8        A. The meeting was that long.                             8    concerning the affidavit?
   9        Q. Okay. With five attorneys.                             9        A. I don't believe they were all involved in
  10        A. That's cotTect.                                       10    preparing me for the deposition or the affidavit.
 11         Q. From Michelin, right?                                 11        Q. Okay. All right. And you also had the
 12         A. Correct.                                              12    opportunity in preparing your affidavit to talk to
 13         Q. I ce1iainly had nothing to do with your               13    the formulators and the compounders and the class
 14      affidavit, right?                                           14    spectors and the designing of the tire, you had that
 15         A. That's correct.                                       15    opportunity if you wanted to?
 16         Q. Or they, right?                                       16        A. If I needed to for the information that I
 17         A. Except that it's written in response to your          17    put in the affidavit, I had the opportunity.
 18      discovery request.                                          18        Q. But you didn't. Those folks you didn't talk
 19         Q. No. But I didn't. No. So I chose the                  19    to.
 20      words that you put in the affidavit, I chose the            20        A. I didn't need to to have the information
 21      information to be put on the affidavit?                     21    that I needed for the affidavit.
 22         A. No.                                                   22        Q. Sir, just answer my question. You didn't
 23         Q. I chose how you wrote it?                             23    speak to any single worker in design, build, class
 24         A. No, it's based on your discovery request.             24    spec, inspector, this subject tire for your
 25         Q. Yeah, but it has nothing to do with me,               25    affidavit, right?
           ,'   '-   --   '._-_--   -:   ..                      ..
                                                                 .
                                                                                             28 (Pages 106 to 109)
                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                          MR 0887
Vaneaton Price                                                                                                October 21, 2015
                                                        Greenville, SC

                                               Page 110                                                         Page 112
   1                  MR. BULLION: Objection; form.              1        keep the secrecy, right, sir; that's what you wrote?
   2                  THE WITNESS: It was not necessary          2           A. And that's the process by which we keep the
    3       that I speak to any of those people to prepare       3        secrecy is limiting access through this turnstile,
    4       this affidavit.                                      4        for example.
    5   BY MR. GUERRA:                                           5           Q. I'm just reading what you wrote. You don't
    6       Q. Yes or no, did you speak with any of them?         6       like what you wrote, that's no problem, but I am
   7                  MR. BULLION: Objection; form.              7        reading what you wrote, right?
   8                  THE WITNESS: It was not necessary          8                     MR. BULLION: Objection; form.
   9        and I did not.                                       9                     THE WITNESS: Yes.
  10    BY MR. GUERRA:                                          10       BY MR. GUERRA:
  11        Q. You did not?                                     11           Q. And what you say is that access turnstile
  12        A. That's correct.                                  12       and badge reader, right?
  13        Q. I don't know your couch and your words, just     13           A. That's correct.
  14    yes you did or no you didn't. If you did, I would       14           Q. All right. And did you write the policy
  15     like to know. That's all my question is.               15       concerning the turnstile and the badge reader?
  16                  MR. BULLION: Objection; form.             16           A. No. I wrote no policy with regards to the
  17    BY MR. GUERRA:                                          17       turnstile or the badge reader.
  18        Q. If you don't, just say, Luis, I didn't.          18           Q. Who wrote that policy?
  19                  MR. BULLION: Objection; form.             19           A. I don't know.
  20    BY MR. GUERRA:                                          20           Q. Did you talk to him?
  21        Q. You didn't, right?                               21           A. No.
  22                  MR. BULLION: Objection; form.             22           Q. All right. Did you talk -- did you order
  23                  THE WITNESS: That's correct.              23       the fence, the Cyclone fence?
  24    BY MR. GUERRA:                                          24           A. No.
  25        Q. You talked to attorneys, right?                  25           Q. Who ordered that?


                                               Page 111                                                         Page 113
   1        A. I did.                                             1         A. I do not know.
   2                  MR. BULLION: Objection; form.               2         Q. Did you talk to him, to the person that
   3    BY MR. GUERRA:                                            3       ordered it?
   4        Q. You got the framework from attorneys?              4         A. I did not talk to anyone about ordering the
   5                  MR. BULLION: Objection; fmm.                5      Cyclone fence.
   6                  THE WITNESS: I did.                         6         Q. Did you talk to anybody that set the policy
   7    BY MR. GUERRA:                                            7      toward that specific eight-foot high Cyclone fence to
   8        Q. All right. Now let's go back to the                8      keep the secrets out?
   9    thought-out, premeditated actions taken by Michelin       9         A. I did not talk to anyone about ordering the
 10     to protect its secrets.                                 10       eight-foot high Cyclone fence.
 11                   MR. BULLION: Objection; form.             11          Q. To keep the secrets in. I apologize. No
 12     BY MR. GUERRA:                                          12       doubt, you understood the question.
 13         Q. In addition to the Cyclone fence, you say        13          A. To limit the access to the facility, yes.
 14     there is a limited access turnstile and badge reader;   14          Q. No. To keep the secrets in. You said to
 15     is that correct?                                        15       protect its secrecy, right? The Cyclone fence is to
 16        A. That's correct.                                   16       protect the secrecy, right?
 17        Q. To keep the secrets protected?                    17                    MR. BULLION: Objection; form.
 18        A. That's correct.                                   18                    THE WITNESS: It is.
 19        Q. All right.                                        19       BY MR. GUERRA:
 20        A. And to control access to the facility.            20          Q. That's what you wrote.
 21        Q. No, no, no, no, no, no, that's not what you       21             The security gate's manned Monday through
 22     said. You said on your paragraph 47, the step that      22       Friday, 6:30 to 5:00 p.m., patrolled by security at
 23     MNA has in place to protect the secrecy of its          23       all other hours, weekends and holidays.
 24     confidential design and developmental information       24             Did you talk to those folks?
 25     include, not limited, not access to the facility, to    25          A. I have at times talked to people in


                                                                                           29 (Pages 110 to 113)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                         MR 0888
Vaneaton Price                                                                                                  October 21, 2015
                                                           Greenville, SC

                                                  Page 114                                                         Page 116
   1       security, yes.                                            1         Q. Is there a facility manager?
   2          Q. For this affidavit?                                 2         A. I am certain that there is and I am certain
   3          A. No, I did not.                                      3      that they would know.
   4          Q. All right. For this deposition?                     4         Q. Whoisit?
   5          A. No, I did not.                                      5         A. I do not know.
   6          Q. All right. For the guy that wrote the               6         Q. How would you go about finding out?
   7       policy about the manned gates from Monday through         7         A. I'm not sure. I would ask the attorneys if
   8       Friday?                                                   8      they knew who the facility manager is.
   9          A. No, I'm not aware of any such --                    9         Q. Oh, the attorneys that are your co-workers?
  10          Q. Who is that person?                                10         A. Yes.
  11          A. I don't know who that person would be.             11         Q. Okay. What about the personnel with
  12          Q. All right. Who is the person that wrote the        12      heightened security access, does everybody that works
  13       policy about vendors not allowed on the MNA premises?    13      with you have heightened security access?
  14          A. I do not know.                                     14         A. The folks that work with me in my group have
  15          Q. Did you speak with him?                            15      access to that lab, the attorneys and the other
  16          A. Ididnot.                                           16      technical people.
  17          Q. Did you look at the policy?                        17         Q. I'm just using your words. Paragraph 47,
  18          A. I did not.                                         18      the subsection J, you use the words "heightened
  19          Q. Okay.                                              19      security access," and that's why I am using that.
  20          A. I am not aware that there is a policy other        20      You understand that, right, Mr. Price?
  21       than security guidelines.                                21         A. I do understand.
  22          Q. All right. Have you seen those?                    22         Q. So who -- does everybody that works with
  23          A. I have not.                                        23      you -- I mean, let's start small. The two other
  24          Q. Certain areas of the MARC campus are               24      folks that are the Technical Adviser and the
  25       accessible only to MARC personnel with heightened        25      Technical Director over Litigation, do they have


                                                  Page 115                                                         Page 117
   1       security access. Do you have that heightened              1      heightened security access?
   2       security access?                                          2         A. I'm not familiar with the term "heightened
   3          A. I think that would depend on the area. And          3      security access" except that certain areas are only
   4       I mentioned one earlier, for example, The Lab where       4      accessible to certain people, that context they have
   5       we had the subject tire in this case stored, I had        5      heightened security access. I don't know every area
   6       access to; most would not.                                6      that has that, and I don't know every person that has
   7          Q. Tell me -- tell me -- two questions. First,         7      access to those different areas.
   8       what are the other areas, since you say several, what     8         Q. I'm not asking for every person. I'm just
   9       are the other areas that are only accessible to           9      asking for the people that work with you. Because
  10       certain people?                                          10      you say certain areas of the camp -- of the campus
  11          A. Every building has badge access control.           11      are only accessible to MARC personnel with heightened
  12          Q. You say certain areas. Not every building.         12      security access. You understand that I am reading
  13       You say certain areas of the MARC campus are             13      exactly what you wrote, right?
  14       accessible only to MARC personnel with heighten          14         A. I do.
  15       security access. Who are those certain areas? Not        15         Q. And you understand the questions that I am
  16       every building, certain areas.                           16      asking is related to that, right?
  17          A. I mentioned the area where machine                 17         A. I understand that you asked me who all had
  18       development is done.                                     18      heightened security access.
  19          Q. What else?                                         19         Q. Not all, just the people that work with you,
  20          A. I don't know the other areas. There are            20      right? There's thousands of employees, and I'm not
  21       more, but I don't know them.                             21      asking -- you understand that, right?
  22          Q. Tell me their names.                               22         A. I do now.
  23          A. I don't know their names.                          23         Q. Oh. I thought I made it clear that I was
  24          Q. Who would know that?                               24      talking about the folks that work with you.
  25          A. I don't know.                                      25            So tell me about the guy -- the people that

       0




                                                                                              30 (Pages 114 to 117)

                                                  Alderson Reporting Company
                                                       1-800-FOR-DEPO



                                                                                                                            MR 0889
Vaneaton Price                                                                                             October 21, 2015
                                                       Greenville, SC

                                               Page 118                                                       Page 120
   1     work with you. Who -- who has heightened security       1      The Lab? You call it "Lab?"
   2     access other than yourself?                             2         A. That's correct.
   3        A. To what area?                                     3         Q. Is there any other name than Lab?
   4        Q. To these certain areas that you talk here on      4         A. Not that I'm aware of.
   5     your affidavit.                                         5         Q. Lab department, lab building, laboratory?
   6        A. I don't know what areas each individual has       6         A. We refer to it as The Lab.
   7     access to.                                              7         Q. Okay. Thank you.
   8        Q. Do you know if they have access to any area       8            You say also that MNA vendors sign
   9     at all, the people that work with you?                  9      confidentiality agreements before they are provided
  10        A. As I mentioned earlier, the people that work     10      access to documents. Who are these vendors that
  11     with me have access to The Lab where we stored the     11      you're talking about?
  12     subject tire.                                          12         A. Any vendor ofMNA would have to sign a
  13        Q. What about the other areas?                      13      confidentiality agreement.
  14        A. I don't know what other areas they may have      14         Q. That's great, but I want these vendors that
  15     access to.                                             15      you're talking about. Vendors, what are the names?
  16        Q. And other than The Lab that you what? You        16         A. I'm talking about anybody that provides
  17     said The Lab that what?                                17      products and services to Michelin that would come on
  18        A. Where we stored the subject tire.                18      the facility grounds.
  19        Q. The Lab that were -- the subject area. Do        19         Q. I get it. What's their names? Anyone.
  20     you have access to any other areas of MARC with        20         A. I don't have a specific name.
  21     restricted access?                                     21         Q. A single one?
  22        A. I have access to other buildings at MARC         22         A. Any contractor doing work at the facility.
  23     that have security badge, scanning security.           23         Q. Such as?
  24        Q. Not security scan. I'm just reading your         24         A. I don't have the name of a contractor in
  25     words. I mean, it doesn't seem that you know the       25      mind.


                                               Page 119                                                       Page 121
   1    information that you wrote, because what I'm asking      1        Q. Anyone? You wrote it.
   2    is: Do you have access to any other areas of MARC        2        A. I did.
   3    only accessible to personnel with heightened security    3        Q. And I'm just asking for identity.
   4    access? You told me The Lab. Any other areas with        4                  MR. BULLION: Objection; form.
   5    this heightened security access at MARC that you have    5                  Tiffi WITNESS: I don't know the
   6    access to?                                               6        identity as I sit here.
   7                MR. BUILION: Objection; form.                7      BY MR. GUERRA:
   8                THE WITNESS: Every building that             8        Q. Okay.
   9       has a badge reader to allow a person in has           9        A. And I would like to cotTect that answer --
  10       heightened security.                                 10        Q. Yes, please.
  11    BY MR. GUERRA:                                          11        A. Because I have escorted external attorneys.
  12       Q. So what are those buildings?                      12      They would be considered vendors.
  13       A. Another one that I have access to is a            13        Q. Okay. Such as?
  14    building where the designers work.                      14        A. Such as Tom Bullion.
  15       Q. What's that called?                               15        Q. Okay. Who else?
  16       A. I don't know the name of the building.            16        A. Other attorneys that represent Michelin.
  17       Q. Do you know the name of the department?           17        Q. Such as?
  18       A. Tire Design.                                      18        A. I have escorted Marvin Quattlebaum.
  19       Q. Tire Design.                                      19        Q. What else? Who else?
  20          What else? What other areas or buildings?         20        A. I have escorted Ed Stewart.
  21       A. Nothing that's coming to mind.                    21        Q. Who else?
  22       Q. Not a single one?                                 22        A. I don't recall any others as I sit here.
  23       A. Not that I enter with a badge acces~, that's      23        Q. Towhere?
  24     correct.                                               24        A. To The Lab.
  25       Q. Okay. So the only areas that you know of is       25        Q. Where else?


                                                                                          31 (Pages 118 to 121)

                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                       MR 0890
Vaneaton Price                                                                                               October 21, 2015
                                                        Greenville, SC

                                               Page 122                                                        Page 124
   1       A. That's the only location.                           1      Michelin intentionally and cautiously keeps away and
   2         Q. When have you done that?                          2      secret?
   3         A. When it was necessary in the case of              3                    MR. BULLION: Objection; form.
   4     litigation.                                              4      BY MR. GUERRA:
   5         Q. When was that?                                   5           Q. Right?
   6        A. Monday morning.                                   6          A. Those documents are trade secret and
   7         Q. Okay. 2015, October 19th?                        7       proprietary and we keep them out of the public, yes.
   8        A. That's correct.                                   8          Q. And secret, right?
   9        Q. All right. When else?                             9          A. They are, yes.
  10        A. I don't recall specific dates.                   10          Q. Keep them secret and away from the public,
  11        Q. Who did you escort on October 19, 2015?          11       c01Tect?
  12        A. Ed Stewart.                                      12          A. They are trade secret, yes.
  13        Q. Who?                                             13          Q. And Michelin keeps them secret and away from
  14        A. Ed Stewart.                                      14       the public, c01Tect?
  15        Q. Who else?                                        15          A. That's correct.
  16        A. He had an assistant with him. All I know,        16                     MR. BULLION: Objection to form.
  17     her name is Teresa. That's all I know.                 17                     MR. GUERRA: All right. Let me
  18        Q. Who are those folks?                             18          take, if that's okay, Tom, can I take five
  19        A. They're attorneys that represent Michelin.       19         minutes?
  20        Q. Both?                                            20                     MR. BULLION: Yeah, sure. It's
  21        A. Yes.                                             21          almost noon. Are we going to take a lunch break,
  22        Q. All right. Who else? Who else in the year        22         or what are y'all doing?
  23     of2015?                                                23                     MR. GUERRA: No, I'm going to be
  24        A. I don't remember specifically.                   24         done.
  25        Q. When did you escort Mr. Bullion to the -- to     25                     MR. BULLION: Oh, you are?


                                              Page 123                                                         Page 125
   1     the facility?                                           1                  MR. GUERRA: Yeah.
   2        A. I don't recall a specific date that I             2                  THE VIDEOGRAPHER: We're going off
   3     escorted him.                                           3         the video record at 11 :50.
   4        Q. This year, 2015?                                  4                (A recess was taken.)
   5       A. It may have been.                                  5                    THE VIDEOGRAPHER: Going back on
   6        Q. 2014?                                             6         the video record at 12 o'clock.
   7       A. It may have been.                                  7       BY MR. GUERRA:
   8        Q. 2013?                                             8         Q. Thank you so much. Mr. Price, I think
   9       A. It may have been.                                  9       you're going to make lunch. You'll be --
 10        Q. 2012?                                             10         A. Sounds good. I'm hungry.
 11        A. It may have been.                                 11         Q. That's good. What do you recommend? Where
 12        Q. 2011?                                             12       do we go?
 13        A. No.                                               13                    MR. BULLION: Two Chefs.
 14        Q. Were you -- because you were not working          14                    MR. SHAPIRO: That's what Judy
 15     there.                                                  15         said.
 16        A. In that group, that's correct.                    16                    THE WITNESS: If you want -- if
 17        Q. All right. All right. All right. Another          17         you want a hamburger, you go across the road to
 18     type of information that Michelin takes active steps    18         Grill Marks.
 19     to keep it hidden and secret from the public at         19                    MR. GUERRA: Grill?
 20     quality assurance processes, right?                     20                   THE WITNESS: Grill Marks.
 21                   MR. BULLION: Objection; form.             21                   MR. SHAPIRO: Judy said Nose Dive
 22                   THE WITNESS: That's correct;              22         had the best burger.
 23        those documents are trade secret and proprietary.    23                   THE WITNESS: Really? Everybody's
 24     BY MR. GUERRA:                                          24         entitled to their opinion.
 25        Q. And those are some of the documents that          25                   MR. GUERRA: Right. So you said


                                                                                          32 (Pages 122 to 125)
                                              Alderson Reporting Company
                                                   1-800-FOR-DEPO



                                                                                                                       MR 0891
Vaneaton Price                                                                                                  October 21, 2015
                                                         Greenville, SC

                                                Page 126                                                          Page 128
   1        this one and that one?                                 1       document plans.
   2                  MR. SHAPIRO: Yeah.                           2          A. There are thousands of them.
   3                  MR. GUERRA: Okay. First of all,              3          Q. Go ahead, tell me the ones you know.
   4        are we on the record?                                  4          A. There are tire building work instructions
   5                  THE VIDEOGRAPHER: Yes.                       5       for workplace tire building, and there are also other
    6    BY MR. GUERRA:                                            6       buildings that they would use at their post
   7        Q. All right. Thank you for coming today. It           7       associated with tire building.
   8     was a pleasure talking to you. I hope I treated you       8          Q. Tell me -- tell me the names of all the ones
   9     politely and kindly and that you appreciate this          9       you know.
  10      conversation that we had; is that correct?             10           A. I don't know the names of the documents.
  11        A. Those are your words, and I'm happy to be         11       They would be related to the quality control
  12     here to help in any way I can.                          12        standards and procedures that they're following.
  13        Q. And I treated you politely and kindly?            13           Q. How big are they?
  14        A. You did.                                          14           A. I don't know the exact size of the
  15        Q. All right. If you will look at your               15       documents.
  16     paragraph 57, Mr. Price, of your affidavit.             16           Q. How many pages?
  17        A. Yes, sir.                                         17           A. I don't know how many pages.
  18        Q. Just -- I just want to know ifl read -- if        18           Q. How many inches in height for this tire
  19     what I'm going to read is correct. This is what you     19       building procedures that you're speaking of on
  20     wrote on the first line: The divulgence ofMNA's         20       paragraph 58?
  21     proprietary manufacturing and quality processes to      21           A. It would be hundreds and hundreds, if not
  22     the public or to a competitor would cause an            22       thousands of pages of documents in total.
  23     unacceptable high risk of irreparable harm and          23           Q. Okay. You told me one name of one document.
  24     injury. That's your sentence, right?                    24       Tell me other names that you know. You said that
  25        A. That's correct.                                   25       there were thousands. Tell me any other name that


                                               Page 127                                                          Page 129
   1       Q. And my point is, you have been telling Luis          1      you know of this building procedures.
   2     about competitor, but the reality is that MNA,            2         A. Just the tire building procedures.
   3    Michelin, keeps the information that we requested          3         Q. What are you talking--
   4    intentionally secret from the public itself, and you       4         A. There would also be second stage tire
   5    wrote that in your affidavit.                              5      building procedures and the --
   6       A. Idid.                                                6         Q. Whatelse?
   7       Q. Thank you.                                           7         A. -- quality and process documents that go
   8          Now, concerning -- all right. You say                8      along with those.
   9    here -- you told me before, Luis, I never had a            9         Q. I'm sorry?
 10     position, an employment position at the Dothan plant     10          A. The quality and process documents that go
 11     in Alabama, and that's correct?                          11       along with those.
 12        A. That's correct.                                    12          Q. Such as?
 13        Q. All right. You said MNA's building                 13          A. I don't know the names of the documents,
 14     procedures employ that the Dothan plant would            14       but--
 15     develop, in an extensive amount of time at tremendous    15          Q. More specific. More specifics, please,
 16     expense. What are those procedures that you're           16       about the names of this tire building procedure.
 17     talking about here?                                      17          A. I don't know the names of the documents.
 18        A. Any procedures involved in the manufacture         18       There would be documents that total what tolerances,
 19     of the tire, the quality process that we follow in       19       there would be documents that gave them the recipe
 20     the plant, would be included in those documents.         20       for the specific tire they were building, the
 21        Q. Tell me what they are. Tell me the names.          21       component patis and --
 22        A. I don't know the specific names of the             22          Q. Whatelse?
 23     documents.                                               23          A. -- and the dimensions of those parts.
 24        Q. Tell me any names of the documents of this         24          Q. What else? What other documents? You said
 25     building procedures documents, any one of these          25       thousands. I mean, you have told me maybe five.


                                                                                            33 (Pages 126 to 129)
                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                           MR 0892
Vaneaton Price                                                                                              October 21, 2015
                                                        Greenville, SC

                                                Page 130                                                       Page 132
   1    Tell me, please.                                          1      I wanted to ask them for documents accurately, how
   2       A. Well, every tire would have -- that they            2      would you -- how would you describe them?
   3    build would have different documents. So by the           3          A. The local tire building specifications.
   4    volume of the different tire specifications they're       4          Q. Or the local tire building recipe?
   5    building, there would be different documents              5          A. I don't know if they would use that term.
   6    associated with those tires. There is all of the          6          Q. Where have you heard that term?
   7    inspection documents --                                   7          A. It's a term that's used within Michelin when
   8       Q. Such as?                                            8      it's -- when you're discussing a list of products
   9       A. We refer to the aspect specifications, for          9      that go into a component part.
  10    example.                                                 10          Q. Okay. Anything else that you want to add
  11       Q. What else?                                         11      that I haven't asked you that you think is important
  12       A. The procedures that they follow --                 12      for me to know?
  13       Q. Such as?                                           13          A. Not that comes to mind.
  14       A. -- when they inspect the tires.                    14          Q. Anything else that I haven't asked you that
  15          I don't know the name of the inspection            15      you believe it's important for the Jury?
  16    procedures that they follow.                             16                    MR. BULLION: Objection; form.
  17       Q. Who would know that?                               17                   THE WITNESS: Not that comes to
  18      A. Someone at the plant would know the names of        18          mind.
  19    those documents.                                         19                   MR. GUERRA: It was a pleasure
  20       Q. All right. What else, Mr. Price? You said          20          seeing you again, Mr. Price. I hope you have a
  21    thousands of documents. You gave me maybe seven now.     21          wonderful lunch.
  22      A. No. Those seven represent thousands of              22                    THE WITNESS: Thank you.
  23    documents. Just the aspect specs alone would be          23                    MR. GUERRA: And that you have a
  24    hundreds.                                                24          great week.
  25       Q. How many aspect specs?                             25                    THE WITNESS: Thank you.


                                               Page 131                                                       Page 133
   1        A. I don't know how many aspect specs there           1                   MR. GUERRA: I hope that I will
   2     are.                                                     2         see you soon. Okay?
   3        Q. You don't know?                                    3                   THE VIDEOGRAPHER: This then
   4        A. Not an exact number, no. I know there would        4         completes our videotape --
   5     be hundreds.                                             5                   MR. GUERRA: Oh, no.
   6        Q. I know. I don't work for Michelin. You             6                   THE VIDEOGRAPHER: I'm sorry.
   7     don't know?                                              7                   MR. GUERRA: Hold on a second.
   8        A. I don't know the exact number of aspect            8         Thomas?
   9     specs, no.                                               9                   MR. BULLION: I want to ask you
  10        Q. Okay. What else? What about these recipes         10        just a few questions, Vandy.
  11     that you're talking about, what do they look like?      11                    EXAMINATION
  12        A. They would be the local tire building             12      BY MR. BULLION:
  13     specifications.                                         13         Q. One is: Mr. Gueffa asked you some questions
  14        Q. And what do they look like? Describe them         14      about your job within the Legal Department. I just
  15     for me physically, please.                              15      want to ask you a couple follow-ups on that.
  16        A. They would have the component patis that are      16            Do you work for and at the direction of
  17     put in the tire and their specification measurements,   17      lawyers for Michelin North America?
  18     for exatnple. And I don't know what all other           18         A. Ido.
  19     information would be in those documents.                19         Q. And do you serve as a representative of the
  20        Q. What are these recipes called?                    20      in-house lawyers and sometimes the outside lawyers
  21        A. Local specifications.                             21      for Michelin in terms of your job as a Senior
  22        Q. You refer to them as recipes. Why is that?        22      Technical Advisor?
  23        A. It's another term for the component, the          23         A. Ido.
  24     listing of the component parts that go into the tire.   24                   MR. GUERRA: I'm sorry, Tom, what
  25        Q. How would you describe them accurately? If        25         did you say? Can you -- can you repeat that


                                                                                          34    (Pages 130 to 133)

                                               Alderson Repmting Company
                                                    1-800-FOR-DEPO



                                                                                                                       MR 0893
Vaneaton Price                                                                                                 October 21, 2015
                                                         Greenville, SC

                                                Page 134                                                          Page 136
   1        question? I don't want him to answer, but can         1       BY MR. BULLION:
   2        you be kind enough to tell me again?                  2           Q. And -- and the -- one of the -- one of the
   3                   MR. BULLION: Just that he serves           3        reasons that you all designate documents as
   4        as a representative for the lawyers, both the         4        confidential and certain trade secret protection for
   5        internal lawyers and the outside lawyers.             5        documents that are -- that are either sought or
   6                   MR. GUERRA: Okay.                          6        produced in discovery in lawsuit have to do with this
   7    BY MR. BULLION:                                           7        concept that documents may get leaked or the cat
   8        Q. Mr. Guerra asked you --                            8        might get out of the bag and you might not be able to
   9                   MR. GUERRA: Call me Luis, man.             9        put it back, fair?
  10                   MR. BULLION: Well, I think it's           10          A That's certainly a consideration, yes.
  11        more appropriate I call you Mr. Guerra when I'm      11           Q. Now, with respect to your affidavit, it's
  12        referring to you on the record, but --               12       obviously very detailed; it's 17 pages long, and
  13                   MR. GUERRA: Call me Luis or               13       Mr. Guerra has asked you about some of the paragraphs
  14        anything close to it.                                14        but certainly not all of them. But in terms of the
  15    BY MR. BULLION:                                          15       factual assertions that are included within your
  16        Q. Mister -- Mr. Guerra asked you a whole bunch      16       affidavit, do you have support for each and every one
  17    of questions about Michelin keeping documents hidden     17       of those?
  18    and secret from the public. Do you remember              18                     MR. GUERRA: Form. Form.
  19    generally that series of questions?                      19                     THE WITNESS: Yes.
  20        A I do.                                              20                     MR. GUERRA: And leading.
  21        Q. What I want you to do is, with regard to the      21                     THE WITNESS: I do.
  22    types of things that are referred to in your             22       BY MR. BULLION:
  23    affidavit, information about Michelin's processes and    23          Q. And ifhe wanted to take you through
  24    various documents, if you would, just explain why it     24       paragraph by paragraph through this affidavit and ask
  25    is that it's important for Michelin to keep those,       25       you about that, he certainly would be entitled to do


                                               Page 135                                                          Page 137
   1    the trade secret and the proprietary information that     1       it today?
   2    you refe1red to, confidential.                             2          A. Yes, he would.
   3       A. My response to that would be that the tire          3                     MR. BULLION: Okay. That's all I
   4    indushy is extremely competitive, and the company         4           have. Thank you.
   5    has invested hundreds of millions of dollars, we          5                      EXAMINATION
   6    invest hundreds of millions of dollars in research        6       BY MR. GUERRA:
   7    and development every year, and the information that      7           Q. Do you have any physical evidence in this
   8    we develop over time couldn't be known by our             8       report of your affidavit that would go with your
   9    competitors without them doing the same work. And         9       affidavit that you brought here today with you?
  10    that's why it's important that the company keep          10           A. I do not.
  11    those -- that information and those documents secret.    11           Q. All right. And you understand by "physical
 12        Q. And Mr. Guerra tried to make that point            12       evidence," I mean documentation as opposed to talk?
 13     that, well, his folks aren't in the tire business,       13           A. I do.
 14     they're just regular folks. Do you remember that?        14           Q. And you have none, right?
 15        A. I do.                                              15           A. That's correct.
 16        Q. Is -- what-- in the -- in te1ms of                 16           Q. All right. Now, the point that is made is
 17     confidential business information or trade secret        17       that the reason for the secrecy is, as you say on
 18     infmmation, once the cat is out of the bag, is           18       page 15, paragraph 57, that would be a direct
 19     there -- is it possible to put the cat back in the       19       financial threat to MNA. Do you see that?
 20     bag?                                                     20           A Yes, Ido.
 21                    MR. GUERRA: It's always possible.         21           Q. You wrote that, right?
 22        If it's a cat, you can do it.                         22           A. I did.
 23                    THE WITNESS: Once that                    23           Q. And that's the reason why; the secrets
 24        information is out, it cannot be retrieved.           24       represent and information kept out would be a direct
 25                                                              25       financial threat to MNA.


                                                                                            35 (Pages 134 to 137)
                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                          MR 0894
Vaneaton Price                                                                                                        October 21, 2015
                                                       Greenville, SC

                                               Page 138                                                                   Page 140
    1      A.    That's correct.                                     1        Notice Date: November 4, 2015
    2      Q.    To Michelin.                                        2        Deposition Date: October 21, 2015
    3      A.    That's correct.                                     3        Deponent: Vaneaton Price
    4      Q.    Financial reasons.                                  4        Case Name: Medina and Obdula v. Michelin
    5      A.    That's correct.                                     5        North America, Inc.
    6                 MR. GUERRA: All right. Thank you               6        Page:Line      Now Reads          Should Read
    7       so much. Hold on one second.                             7
    8                 I'm sorry, say that again?                     8
    9                 Hey, Tom, can I take a one-minute              9
   10       break?                                               10
   11                 MR. BULLION: Sure.                         11
   12                 MR. GUERRA: And it won't take me           12
   13       much longer.                                         13
   14                 THE VIDEOGRAPHER: Going off the            14
   15       video record at 12: 13.                              15
   16              (A recess was taken.)                         16
   17                 THE VIDEOGRAPHER: We are back on           17
   18       the record at 12:14:45.                              18
   19   BY MR. GUERRA:                                           19
   20       Q. Do you know the term freezing the kicker? I       20
   21   didn't mean to go back, but I was -- David was           21
   22   telling me something and we -- we had to talk about      22
   23   it.                                                      23
   24          You didn't bring a single piece of physical       24
   25   evidence with you today in support or as a basis or      25


                                               Page 139                                                                   Page 141
    1   foundation to your affidavit, right?                          1                   CERTIFICATE OF DEPONENT
    2     A. Only the affidavit itself.                               2
    3     Q. No physical evidence?                                    3         I hereby certify that I have read and examined the
    4     A. That's correct.                                          4         foregoing transcript, and the same is a true and
    5                MR. GUERRA: Thank you so much.                   5         accurate record of the testimony given by me.
    6                 EXAMINATION                                     6         Any additions or corrections that I feel are
    7   BY MR. BULLION:                                               7         necessary, I will attach on a separate sheet of
    8      Q. Did the note -- you saw the Notice of your              8         paper to the original transcript.
    9   deposition to come here, Vandy?                               9
   10      A. I did.                                                 10
   11      Q. Did it -- did it have a request that you               11                           Signature of Deponent
   12   produce any documents at the time of the deposition?         12
   13      A. It did not.                                            13         I hereby certify that the individual representing
   14                MR. BULLION: That's all.                        14         himself/herself to be the above-named individual,
   15                MR. GUERRA: Thank you.                          15         appeared before me this _ _ day of                    ,
   16                THE VIDEOGRAPHER: This then                     16         2015, and executed the above certificate in my
   17      completes our videotaped deposition. We've used           17         presence.
   18      two media, and it lasted approximately two hours          18
   19      and 16 minutes. We're going off the video record          19
   20      at 12:16.                                                 20                           NOTARY PUBLIC IN AND FOR
   21             (The deposition concluded at                       21
   22             12:16 p.m.)                                        22
   23                                                                23                              County Name
   24                                                                24
   25                                                                25         MY COMMISSION EXPIRES:

  '·             .              .       -      .         .     .,'       ,_    .'     .      ·
                                                                                            . .     .
                                                                                                    36 (Pages 138 to 141)

                                               Alderson Reporting Company
                                                    1-800-FOR-DEPO



                                                                                                                                    MR 0895
Vaneaton Price                                                                            October 21, 2015
                                                            Greenville, SC

                                                   Page 142
   1    STATE OF SOUTH CAROLINA
   2    COUNTY OF SPARTANBURG
   3           REPORTER'S CERTIFICATE
   4       I, Rebecca L. Arrison, a Notary Public in and for
   5    the State of South Carolina, do hereby certify that
   6    there came before me on the 21st day of October, 2015,
   7    the person hereinbefore named, who was by me duly
   8    sworn to testify to the truth and nothing but the
   9    truth of his knowledge concerning the matters in
  10    controversy in this cause; that the witness was there
  11    upon examined under oath, the examination reduced to
  12    typewriting under my direction, and the deposition is
  13    a trne record of the testimony given by the witness.
  14        I further certify that I am neither attorney or
  15    counsel for, nor related to or employed by, any
  16    attorney or counsel employed by the parties hereto or
  17    financially interested in the action.
  18       IN WITNESS WHEREOF, I have hereto set my hand,
  19    this 28th day of October, 2015.
  20
  21
  22
  23           Rebecca L. Arrison, Notary Public
  24           My Commission Expires: 4/30/2017
  25




          -·      -·-           -                       -                    -   -                  -    -


                                                                                     37    (Page 142)

                                                   Alderson Repmting Company
                                                        1-800-FOR-DEPO



                                                                                                  MR 0896
                                                                                                               FILED
                                                                                                   DALLAS COUNTY
                                                                                              11/30/2015 11:15:57 AM
                                                                                                      FELICIA PITRE
                                                                                                    DISTRICT CLERK



                                       NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA          )                     IN THE DISTRICT COURT OF
MEDINA, HUSBAND AND WIFE,          )
INDIVIDUALLY; NATALYE MEDINA,      )
INDIVIDUALLY; NAVIL GIBSON,        )
INDIVIDUALLY,                      )
                                   )
      PLAINTIFFS,                  )
                                   )                     DALLAS COUNTY, TEXAS
VS.                                )
                                   )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN )
IN STATE DEFENDANT,                )
                                   )
      DEFENDANTS.                  )                     134TH JUDICIAL DISTRICT

                    DEFENDANT MICHELIN NORTH AMERICA, INC.’S
                         MOTION FOR BIFURCATED TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Michelin North America, Inc. (“MNA”), one of the defendants in the

above-styled and numbered cause, and respectfully requests the Court to bifurcate the

determination of the amount of punitive damages, if any, from all remaining issues in the trial of

this case. As grounds for this motion, MNA shows the Court as follows:

                                                I.

       Plaintiffs seek actual and punitive damages from MNA in this case. A trial court, if

presented with a timely motion, shall bifurcate the determination of the amount of punitive

damages from the remaining issues. TEX. CIV. PRAC. & REM. CODE ANN. § 41.009. This Court

should bifurcate the determination of the amount of punitive damages, if any, to avoid prejudice,

further convenience, and promote the ends of justice.

                                                                                                 MR 0897
          WHEREFORE, PREMISES CONSIDERED, defendant Michelin North America, Inc.

prays that this Court enter an order bifurcating the determination of the amount of punitive

damages from all remaining issues and grant MNA such further relief to which it may be justly

entitled.

                                          Respectfully submitted,

                                          GERMER BEAMAN & BROWN, P.L.L.C.
                                          301 Congress Avenue, Suite 1700
                                          Austin, Texas 78701
                                          (512) 472-0288 Telephone
                                          (512) 472-0721 Facsimile

                                          By:    /s/ Thomas M. Bullion III
                                                   Thomas M. Bullion III
                                                   State Bar No. 03331005
                                                   tbullion@germer.com
                                                   Chris A. Blackerby
                                                   State Bar No. 00787091
                                                   cblackerby@germer-austin.com

                                          ATTORNEYS FOR DEFENDANT
                                          MICHELIN NORTH AMERICA, INC.




                                             2
4547317

                                                                                        MR 0898
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record as set forth below on this 30th day of November, 2015.

Luis P. Guerra                             Via E-Service and Facsimile
David C. Shapiro
Luis P. Guerra, L.L.C.
6225 N. 24th Street, Suite 125
Phoenix, Arizona 85016

James B. Ragan                             Via E-Service and Facsimile
Law Offices of James B. Ragan
723 Coleman Ave.
Corpus Christi, Texas 78401

Noel Sevastianos                           Via E-Service and Facsimile
Sevastianos & Associates, PC
120 S. Central Avenue, Suite 130
St. Louis, Missouri 63105

Jose Bustillo d/b/a Mundo Cars             Via Regular Mail
6422 Day Street
Dallas, Texas 75227


                                           /s/ Thomas M. Bullion III
                                           Thomas M. Bullion III/Chris A. Blackerby




                                              3
4547317

                                                                                          MR 0899
                                        NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA          )                       IN THE DISTRICT COURT OF
MEDINA, HUSBAND AND WIFE,          )
INDIVIDUALLY; NATALYE MEDINA,      )
INDIVIDUALLY; NAVIL GIBSON,        )
INDIVIDUALLY,                      )
                                   )
      PLAINTIFFS,                  )
                                   )                       DALLAS COUNTY, TEXAS
VS.                                )
                                   )
MICHELIN NORTH AMERICA, INC.; AND )
JOSE BUSTILLO D/B/A MUNDO CARS, AN )
IN STATE DEFENDANT,                )
                                   )
      DEFENDANTS.                  )                       134TH JUDICIAL DISTRICT

          ORDER GRANTING DEFENDANT MICHELIN NORTH AMERICA, INC.’S
                       MOTION FOR BIFURCATED TRIAL

          On this day came to be considered Defendant Michelin North America, Inc.’s (“MNA”)

Motion for Bifurcated Trial. The Court is of the opinion that said motion is well taken and should

therefore be GRANTED in its entirety.

          IT IS, THEREFORE, ORDERED that Defendant Michelin North America, Inc.’s Motion

for Bifurcated Trial is granted in its entirety, and that the determination of the amount of punitive

damages is bifurcated from all remaining issues in the trial of this case.


          SIGNED this ______ day of __________________, 2015.




                                                      ___________________________________
                                                            JUDGE PRESIDING




                                                  4
4547317

                                                                                               MR 0900
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
                                                                                                 11/30/2015 3:16:26 PM
                                                                                                        FELICIA PITRE
                                                                                                     DISTRICT CLERK



                                        NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA        §                       IN THE DISTRICT COURT OF
MEDINA,   HUSBAND   AND   WIFE,  §
INDIVIDUALLY; NATALYE MEDINA,    §
INDIVIDUALLY;   NAVIN   GIBSON,  §
INDIVIDUALLY,                    §
                                 §
           Plaintiffs,           §
                                 §
VS.                              §
                                 §
MICHELIN NORTH AMERICA, INC. AND §                       DALLAS COUNTY, TEXAS
JOSE BUSTILLO D/B/A MUNDO CARS, §
AN IN STATE DEFENDANT,           §
                                 §
           Defendants.           §                       134th JUDICIAL DISTRICT


            DEFENDANT MICHELIN NORTH AMERICA, INC.’S MOTION
          FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION AND
              SUPPLEMENT TO MICHELIN’S RESPONSE OPPOSING
                 DISCLOSURE OF FINANCIAL INFORMATION

       Defendant Michelin North America, Inc. (“MNA”) files this Motion for Stay of

Disclosure of Financial Information ordered to be produced under the Order re: November 3,

2015 Hearing, and Supplement to Response Opposing Disclosure of Financial Information, and

respectfully shows as follows:

I.     Introduction

       On November 21, 2015, this Court signed an order entitled “ORDER re: November 3,

2015 Hearing” (“Nov. 21 Order”) requiring MNA to “produce a Corporate Representative to

testify about the financial condition, wealth, assets, and financial statements of Michelin North

America, Inc.” MNA files this Supplement to its October 30, 2015 Response to Plaintiffs’ Short

Motion re: Michelin Employee with Most Knowledge about Financial Information, and objects

to such required disclosure as this information is highly confidential, trade secret information, as

evidenced by the affidavit of Marcel Chabot (attached as Exhibit A).


MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 1
                                                                                                       MR 0901
       After the hearing, a deposition notice was issued by Plaintiffs for a Corporate

Representative to testify about “the financial condition, wealth, assets, and financial statements

of Michelin North America, Inc. (attached as Exhibit B). A “request for production” was

included with the deposition notice seeking “Financial statements of Defendant Michelin North

America, Inc. from 1998 to 2014,” thus seeking an incredibly expansive production of fourteen

years of financial statements. Such information is clearly sought as a litigation strategy for

purposes of harassment and should not be allowed by this Court.

       At the November 3, 2015 hearing, this Court orally ordered that the deposition on MNA’s

financials be taken, but “if [MNA] choses to seek the writ of mandamus, I will stay the discovery

on the net worth while you do that.” (Hearing at 32). Consequently, MNA requests a stay of the

Nov. 21 Order regarding MNA’s financial information, and also requests this Court to defer

discovery on MNA’s net worth until the second phase of the bifurcated trial.

II.    MNA’s Financial Information is Highly Confidential, Trade Secret, and
       Unnecessary to Plaintiffs’ Case at this Juncture.

       MNA demonstrated in its Response filed on October 30, 2015 that its financial

information is highly sensitive and confidential, and “disclosure of such information will result

in a grave risk to MNA and endanger MNA’s ability to remain financially competitive in a

highly competitive business environment.” Response at 6. This position is supported by the

affidavit of Marcel Chabot, which further states that MNA is not a publicly-traded company, and

therefore MNA does not make public SEC disclosures regarding its net worth, financial

condition, nor does MNA publish its financial statements. Aff. ¶ 3. MNA is a subsidiary of its

ultimate parent company, Compagnie Generale Des Establissements Michelin (“CGEM”), a

French corporation that is publicly traded on the Paris Stock Exchange. For accounting purposes,

MNA’s financial position is fully consolidated with CGEM’s financial position, and CGEM’s



MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 2

                                                                                             MR 0902
public filings reflect an overall picture of the Michelin Group of companies, and do not reflect

information on MNA’s specific financial information. Id. Therefore, MNA’s financial

information is not known outside of those individuals at MNA or within the Michelin Group who

have a business need to know, and it cannot easily be obtained. Id.

        Mr. Charbot’s affidavit also proves that MNA “considers its financial information highly

confidential and vitally sensitive, and treats this information as a carefully guarded trade secret.”

Id. ¶ 4. MNA takes extreme care to protect its financial information from disclosure. Id. ¶ 6. If

disclosed, such information could seriously endanger MNA’s ability to remain financially

competitive in the highly competitive tire industry. Id. ¶ 7.

        Texas law recognizes financial information trade secret under the Texas Uniform Trade

Secrets Act:

        “Trade Secret” means information, including a formula, pattern, compilation,
        program, device, method, technique, process, financial data, or list of actual or
        potential customer or suppliers that:

        (A) derives independent economic value, actual or potential, from not being
        generally known to, and not being readily ascertainable by, other persons who can
        obtain economic value from its disclosure or use; and


        (B) is the subject of efforts that are reasonable under the circumstances to
        maintain its secrecy.

TEX. CIV. PRAC. & REM. CODE § 134A.002(6) (emphasis added).

        The financial data requested by Plaintiffs clearly meets this statutory definition of

protected trade secrets. 1 MNA’s financial information, including its “financial condition, wealth,


1
   MNA’s financial information also meets the factors for trade secret under the Restatement of Torts § 757: (1) the
extent to which the information is known outside of the owner’s business; (2) the extent to which the information is
known by employees and others involved in the business; (3) the extent of measures taken by the owner to guard the
information’s secrecy; (4) the value of the information to the owner and the owner’s competitors; (5) the amount of
effort or money expended by the owner in developing the information; and (6) the ease or difficulty with which the
information could properly be acquired or duplicated by others. The Affidavit of Marcel Charbot proves all of these
factors. See Aff. ¶¶ 3-7.


MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 3

                                                                                                              MR 0903
assets, and financial statements” required to be disclosed under the Nov. 21 Order, has great

economic value in not being known because otherwise competitors could use this information to

infer, calculate, estimate, and deduce highly confidential information about MNA’s corporate

strategies, financial condition, research and development capabilities and options, and other such

vital aspects of its corporate objectives, plans, governance, and management. Aff. ¶ 5.

Competitors could then use this information to develop a competitive edge against MNA and

gravely impair MNA’s ability to remain competitive. Id. MNA takes “extreme care” and makes

“stringent efforts” to protect its financial information in order to remain financially competitive

in a highly competitive business environment. Aff. ¶¶ 6, 7. Its financial information is stored on

a secured database and only MNA personnel with heightened security access are permitted to

obtain it, and only on a need to know basis. Aff. ¶ 7. Employees who work with this information

sign strict confidentiality agreements. Id.

       In short, MNA’s private financial information is a closely guarded trade secret of MNA,

and qualifies as a trade secret under Texas law.

III.   This Court Should Defer Discovery of Highly Confidential and Trade Secret
       Financial Information until there is Proof of Necessity for Such Information.

       MNA has filed a motion to bifurcate the trial under § 41.009 of the Texas Civil Practices

& Remedies Code. This Court should defer discovery of financial information until the second

phase of a bifurcated trial for two reasons. First, highly confidential financial information is not

relevant until the second phase of a bifurcated trial. Second, MNA’s financial information is

trade secret, and, as such, Plaintiffs had the burden to demonstrate that it is necessary for a fair

adjudication of the case. There is no such proof. Indeed, financial information cannot be

necessary at this point in the litigation, because there is only a mere allegation of punitive

damages, and no evidence to support liability for punitive damages. Deferring discovery of net



MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 4

                                                                                              MR 0904
worth or other financial information until the second phase of the bifurcated trial would be a

proper exercise of “the [trial court’s] necessary management tools to control the sequence,

timing, and scope of discovery to minimize burden, maximize efficiency, and protect privacy

rights.” In re Jacobs, 300 S.W.3d 35, 52 (Tex. App.—Houston [14th Dist.] 2009, orig. proc.)

(Sullivan, J., concurring).

       Net worth discovery serves little practical purpose in most cases, given the statutory

limitations on exemplary damages. Texas Rule of Civil Procedure 192.4 sets out a benefit-to-

burden analysis and provides that discovery should be limited when “the burden or expense of

the proposed discovery outweighs its likely benefit, taking into account the needs of the case, the

amount in controversy, the parties’ resources, the importance of the issues at stake in the

litigation, and the importance of the proposed discovery in resolving the issues.” Because the

financial information Plaintiffs seek is highly confidential, intrudes on MNA’s substantial

privacy rights, and is trade secret, discovery of this information should be deferred to the second

phase of the bifurcated trial, if it becomes relevant and necessary. See TEX. CIV. PRAC. & REM.

CODE § 41.009.

       Finally, Texas Rule of Evidence 507 imposes a “heightened burden for obtaining trade

secret information.” Mere relevance is not sufficient. See Continental General Tire, 979 S.W.2d

610-13 (Tex. 1998). After the party resisting discovery establishes that the information is a trade

secret, the burden shifts to the requesting party to establish that the information is “necessary for

a fair adjudication of tis claims.” Id. In each case, a court must conduct a balancing, weighing the

degree of the requesting party’s need for the information with the potential harm of disclosure.

The Court further clarified the burden of proof in In re Bridgestone/Firestone, Inc., 106 S.W.3d

730, 732-33 (Tex. 2003), by requiring the requesting party to “demonstrate with specificity,” by




MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 5

                                                                                               MR 0905
competent evidence, the necessity of the trade secret information. As stated, there is simply no

necessity for such information at this point in the litigation – net worth evidence is inadmissible

and irrelevant in the first phase of a bifurcated trial. TEX. CIV. PRAC. & REM. CODE §§ 41.011(b).

Plaintiffs have not, and cannot show necessity. Therefore, This Court should protect MNA’s

trade secret financial information, and only order its disclosure if it becomes necessary for a fair

adjudication of this case. There is no prejudice to Plaintiffs if discovery of financial information

is deferred until the second phase of the bifurcated trial, if it becomes relevant and necessary at

that point.

IV.     Conclusion and Prayer

        Wherefore, MNA prays that this Court disallow discovery of MNA’s financial

information. Alternatively MNA seeks a stay of such financial discovery for the issue to be

considered on mandamus at the Dallas Court of Appeals, or Texas Supreme Court, and for such

other relief to which it may be entitled.


                                              Respectfully submitted,

                                              THOMPSON & KNIGHT LLP
                                              98 San Jacinto Boulevard, Suite 1900
                                              Austin, Texas 78701-4238
                                              (512) 469-6114
                                              (512) 482-5028 Facsimile

                                              By:           /s/ Debora B. Alsup
                                                     Debora B. Alsup
                                                     State Bar No. 02006200
                                                     debora.alsup@tklaw.com


                                              GERMER BEAMAN & BROWN PLLC
                                              301 Congress Avenue, Suite 1700
                                              Austin, Texas 78701
                                              (512) 472-0288
                                              (512) 472-0721 Facsimile



MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 6

                                                                                              MR 0906
                                            By:             /s/ Thomas M. Bullion III
                                                    Thomas M. Bullion III
                                                    State Bar No. 03331005
                                                    tbullion@germer.com
                                                    Chris A. Blackerby
                                                    State Bar No. 00787091
                                                    cblackerby@germer-austin.com

                                            ATTORNEYS FOR DEFENDANT
                                            MICHELIN NORTH AMERICA, INC.



                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been

forwarded to all known counsel of record as set forth below via e-service, facsimile, e-mail, or

U.S. Mail on this 30th day of November, 2015.


  Via E-Service and Facsimile                     Via E-Service and Facsimile
  Luis P. Guerra                                  James B. Ragan
  David C. Shapiro                                Law Offices of James B. Ragan
  Luis P. Guerra, L.L.C.                          723 Coleman Ave.
  6225 N. 24th Street, Suite 125                  Corpus Christi, Texas 78401
  Phoenix, Arizona 85016

  Via E-Service and Facsimile                     Via Regular Mail
  Noel Sevastianos                                Jose Bustillo d/b/a Mundo Cars
  Sevastianos & Associates, PC                    6422 Day Street
  120 S. Central Avenue, Suite 130                Dallas, Texas 75227
  St. Louis, Missouri 63105


                                                          /s/ Debora B. Alsup
                                                    Debora B. Alsup
506333 000019 16416988.3




MOTION FOR STAY OF DISCLOSURE OF FINANCIAL INFORMATION – PAGE 7

                                                                                           MR 0907
EXHIBIT A




            MR 0908
                                      NO. DC-14-07255

SAMUEL   MEDINA   AND  OBDULIA                   §    IN THE DISTRICT COURT OF
MEDINA,   HUSBAND   AND   WIFE,                  §
INDIVIDUALLY; NATALYE MEDINA,                    §
INDIVIDUALLY;   NAVIN   GIBSON,                  §
INDIVIDUALLY,                                    §
                                                 §
              Plaintiffs,                        §
                                                 §
vs.                                              §
                                                 §
MICHELIN NORTH AMERICA, INC. AND                 §    DALLAS COUNTY, TEXAS
JOSE BUSTILLO D/B/A MUNDO CARS,                  §
AN IN STA TE DEFENDANT,                          §
                                                 §
                                                          111
              Defendants.                        §     134 JUDICIAL DISTRICT

                            AFFIDAVIT OF MARCEL CHABOT

       STATE OF SOUTH CAROLINA

       COUNTY OF GREENVILLE

       Before me, the undersigned authority, personally appeared Marcel Chabot, who is an

employee of Defendant Michelin North America, Inc. ("MNA"), who being by me duly sworn

on oath deposes and says:

       1.     My name is Marcel Chabot and I am the Controller at MNA. I have personal

              knowledge of the facts set forth herein and if called upon, could and would,

              competently testify to them.    I am over 18 years of age, of sound mind, and

              competent to execute this Affidavit.

       2.     I have reviewed the Order re: November 3, 2015 hearing in this case that orders

              MNA to "produce a corporate representative to testify about the financial

              condition, wealth, assets, and financial statements of Defendant Michelin North

              America, Inc."




AFFIDAVIT OF MARC:F.L CHABOT-PAGE I




                                                                                          MR 0909
       3.     MNA is not a publicly-traded company. Consequently it does not make public

              disclosures concerning its net worth, financial condition, or financial statements.

              Additionally, MNA is indirectly owned by a public French holding company,

              Compagnie Generale Des Etablissements Michelin ("CGEM"). For accounting

              purposes, lv!NA's financial position is fully consolidated with CGEM's financial

             position, and CGEM's public filings reflect an overall picture of the Michelin

              Group, and do not reflect information on MNA's specific financial position.

              Consequently, MNA's financial information is not known outside of those

              individuals at MNA or within the Michelin Group who have a business need to

              know, and it cannot easily be obtained.

       4.     MNA considers its financial information highly confidential and vitally sensitive,

              and treats this information as a carefully guarded trade secret.

       5.     Disclosure of MNA's financial information could seriously endanger MNA's

              ability to remain financially competitive in the tire industry, which is a highly

             competitive business environment. Financial information, including evidence of

             net worth, can allow competitors to infer, calculate, estimate, and deduce highly

             confidential information about MNA's corporate strategies, research and

             development capabilities and options, and other vital aspects of its corporate

             objectives, plans, financial position, governance, and management. Competitors

             could then use this information to develop a competitive advantage against MNA

             and impair MNA's ability to maintain its competitive position in the market.

       6.    MNA takes extreme care to protect its financial information from being disclosed.

             MNA has a competitive advantage by not having such information available in




AFFIDAVIT OF MARCEL CHABOT~ PAGE 2




                                                                                              MR 0910
30




     MR 0911
  Via £-Service and Facsi111ile      Via £-Service and Facsi111ile
  Luis P. Guerra                     James B. Ragan
  David C. Shapiro                   Law Offices of James B. Ragan
  Luis P. Guerra, L.L.C.             723 Coleman Ave.
  6225 N. 24th Street, Suite 125     Corpus Christi, Texas 78401
  Phoenix, Arizona 85016

  Via £-Service and Facsi111ile      Via Regular Metil
  Noel Sevastianos                   Jose Bustillo d/b/a Mundo Cars
  Sevastianos & Associates, PC       6422 Day Street
  120 S. Central Avenue, Suite 130   Dallas, Texas 7 5227
  St. Louis, Missouri 63105


                                              /s/ Debora B. Alsup
                                       Debora B. Alsup
16418695.I




AFFIDAVIT OF MARCEL CHABOT- PAGE 4




                                                                      MR 0912
EXHIBIT B




            MR 0913
1:32 PM FAX      6023818403+             LUIS P GUERRA LL1:32 PM FAX         6023818403+             LUIS P GUERRA LLC                            141 0005/0010




     assets, and financial statements of Ddendant Michelin North America, Inc. pursuant to

    • Rult: 199.2(b)(l), Tex. R. Civ. P.

             Michelin North America, Inc. is hereby requested to produce a copy of the

     documents and things described on Exhibit A attached hereto at least seven (7) days prior

     to the deposition.

             Respectfully submitted,

                                                LAW OFFICES OF LUIS P. GUERRA
                                                6225 N. 24th Street, Suite l 25
                                                Phoenix, Arizona 85016
                                                Telephone: (602) 381-8400
                                                Facsimile: (602) 381-8403

                                                By:     Isl Davidf:32 PM FAX   6023818403+                 LUIS P GUERRA LLC           li!i   0006/0010




' Via E-Mail, Facsimile & U.S. Mail to:
• Thomas M. Bullion III
• Chris A. Blackerby
1   GERMER BRAMAN & BROWN, PLLC
    30 I Congress Avenue, Suite J700
  Austin, Texas 78701
, Attomeys for Defendant Michelin North J\mcrica, Inc.


, Via {LS. Mail only to:
• Jose Bustillo d/b/a/ Mundo Cars
: 6422 Day Street
' Dallas, Texas 85227
: Pro Per Defendant Jose Bustillo d/b/a/ Mundo Cars

                                              /s/ David C. Sha11\IQ
                                              David C. Shapiro




                                                                             MR 0916
~:32   PM FAX     6023818403+          LUIS P GUERRA LLC                        li!i 000710010




                                      EXHIBIT A

                                REQUEST FOR PRODUCTION

       1. Financial statements of Dcfondant Michelin North America, Inc. from 1998 to

          2014.




                                                                                   MR 0917
                                       NO. DC-14-07255

SAMUEL MEDINA AND OBDULIA        §                      IN THE DISTRICT COURT OF
MEDINA,   HUSBAND   AND   WIFE,  §
INDIVIDUALLY; NATALYE MEDINA,    §
INDIVIDUALLY;   NAVIN   GIBSON,  §
INDIVIDUALLY,                    §
                                 §
           Plaintiffs,           §
                                 §
VS.                              §
                                 §
MICHELIN NORTH AMERICA, INC. AND §                      DALLAS COUNTY, TEXAS
JOSE BUSTILLO D/B/A MUNDO CARS, §
AN IN STATE DEFENDANT,           §
                                 §
           Defendants.           §                      134th JUDICIAL DISTRICT

         ORDER ON STAY OF DISCLOSURE OF FINANCIAL INFORMATION

       By Order dated November 21, 2015 the Court ordered that a corporate representative of

Michelin North America, Inc. (“MNA”) testify about MNA’s “financial condition, wealth,

assets, and financial statements.”

       IT IS THEREFORE ORDERED that a stay of November 21 Order regarding financial

information is hereby in all things GRANTED to permit MNA to pursue a writ of mandamus to a

Texas intermediate appellate court or to the Texas Supreme Court. The stay shall remain in effect

until the court of appeals or the Texas Supreme Court resolves the mandamus petition and issues

any mandate.

               SIGNED this the ____ day of ______________, 2015.


                                                    ___________________________________
                                                    Judge Dale Tillery, Presiding Judge
                                                    134th Judicial District Court,
                                                    Dallas County, Texas




ORDER ON STAY OF DISCLOSURE OF FINANCIAL INFORMATION – SOLO PAGE

                                                                                            MR 0918